                                     Jordi on
Case 1:19-cv-20045-RNS Document 44-2 Entered Mallol
                                               FLSD Docket 03/26/2019 Page 1 of 200
                                                  March 20, 2019                      ·

   ·1· · · · · · · · · UNITED STATES DISTRICT COURT
   · · · · · · · ·For the Southern District of Florida
   ·2
   · · · · · · · · · · CASE NO.:· 1:19-cv-20045
   ·3

   ·4
   · · Airbnb, INC,
   ·5
   · · · · · ·Plaintiff,
   ·6
   · · -vs-
   ·7

   ·8
   · · CITY OF MIAMI BEACH,
   ·9
   · · · · · ·Defendant.
   10· ___________________________________/

   11

   12

   13· · · · · · · · · · · · · DEPOSITION

   14· · · · · · · · · · · · · · · OF

   15· · · · · · · · · · · JORDI TORRES MALLOL

   16

   17
   · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   · · ·March 20, 2019
   18·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·10:00 a.m. - 6:05 p.m.
   · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   · ·100 SE 2nd Street
   19·   ·   ·   ·   ·   ·   ·   ·   ·   ·   · · ·Miami, Florida

   20

   21

   22

   23· · · · · · · · ·Stenographically Reported By:
   · · · · · · · · · · · · SHARON VELAZCO, RPR
   24· · · · · · · · Registered Professional Reporter

   25


                                                U.S. LEGAL SUPPORT
                                              www.uslegalsupport.com
                                     Jordi on
Case 1:19-cv-20045-RNS Document 44-2 Entered Mallol
                                               FLSD Docket 03/26/2019 Page 2 of 200
                                                            March 20, 2019                                                     2 to 5
                                                                 Page 2                                                             Page 4
       ·1·   · · · · · · · · · · · · APPEARANCES                          ·1
       ·2                                                                 · ·   · · · · · · · · · · CITY OF MIAMI BEACH
       · ·   On Behalf of the Plaintiff:                                  ·2·   · · · · · · · · · · · E X H I B I T S
       ·3                                                                 ·3·   NO.· · · Description· · · · · · · · · · · · · · · · ·Page
       · ·   ·   ·   MUNGER TOLLES & OLSON                                ·4·   17· Letter to Gabriel re: Professional Photography Services
       ·4·   ·   ·   1155 F Street, NW                                    · ·   AIRB-MB_ 0002565 - 2566· · · · · · · · · · · · · · · 115
       · ·   ·   ·   Washington, D.C. 20004                               ·5
       ·5·   ·   ·   T: (202) 220-1103                                    · ·   18· What is Resolution Center?· And Other   Questions/Answers
       · ·   ·   ·   Chad.Golder@mto.com                                  ·6·   AIRB-MB_ 0000754 - 755· · · · · · · · · ·   · · · · · ·163
       ·6·   ·   ·   Jonathan.blavin@mto.com                              ·7·   19· "Fighting Discrimination and Creating   a World Where
       · ·   ·   ·   JONATHAN BLAVIN, ESQUIRE                             · ·   Anyone Can Belong Anywhere"
       ·7·   ·   ·   BY: CHAD GOLDER, ESQUIRE                             ·8·   AIRB-MB_ 0000910 - 913· · · · · · · · · ·   · · · · · ·165
       ·8                                                                 ·9·   20· Airbnb's Nondiscrimination Policy..."
       · ·   · · SENIOR COUNSEL LITIGATION, Airbnb                        · ·   AIRB-MB_ 0000939 - 944· · · · · · · · · ·   · · · · · ·168
       ·9·   · · BY: ALEXA SUMMER, ESQUIRE                                10
       10                                                                 · ·   21· "Occupancy Tax Collection and Remittance by Airbnb in
       11·   On Behalf of the Defendant:                                  11·   Florida
       12·   · · CARLTON FIELDS
                                                                          · ·   AIRB-MB_ 0000926 - 930· · · · · · · · · · · · · · · ·175
       · ·   · · 100 SE 2nd Street
                                                                          12
       13·   · · Suite 4200
                                                                          · ·   22· Document RE:· Mortgage Refinancing
       · ·   · · Miami, Florida· 33131
                                                                          13·   AIRB-MB_0000932 - 934· · · · · · · · · · · · · · · · 182
       14·   · · Rshipman@carltonfields.com
                                                                          14·   23· "Helping Hosts Lower Their Mortgage Rate"
       · ·   · · Roostendorp@carltonfields.com
                                                                          · ·   AIRB-MB_ 0000423 - 426· · · · · · · · · · · · · · · ·184
       15·   · · Mgross@carltonfields.com
                                                                          15
       · ·   · · RAINA T. SHIPMAN, ESQUIRE
                                                                          · ·   24 Setting up Airbnb and Airbnb Information
       16·   · · RACHEL OOSTENDORP, ESQUIRE
       · ·   · · BY: MERRICK GROSS, ESQUIRE                               16·   AIRB-MB_ 0000818 - 0000869· · · · · · · · · · · · · ·186
       17                                                                 17·   25· Updated Terms of Service
       18                                                                 · ·   AIRB-MB_ 0000014 - 40· · · · · · · · · · · · · · · · 215
       19                                                                 18
       · ·   · · · · · · · · · · · · ·I N D E X                           · ·   26· Document Title:· Boulder, CO· /Airbnb Help Center
       20                                                                 19·   AIRB-MB_ 0000088 - 89· · · · · · · · · · · · · · · · 243
       · ·   WITNESS· · · · · · · · · · · · · · · · · · · · ·Page         20·   27· Saint Paul, MN Airbnb Help Center
       21·   JORDI TORRES MALLOL                                          · ·   AIRB-MB_ 0001346 - 0001355· · · · · · · · · · · · · ·250
       · ·   Direct Examination by Mr. Gross· · · · · · · · ·6            21
       22·   Certificate of Oath· · · · · · · · · · · · · · ·329          · ·   28· Settlement Agreement and Mutual Release (San Francisco)
       · ·   Certificate of Reporter· · · · · · · · · · · · ·330          22·   AIRB-MB_ 0001422 - 1449· · · · · · · · · · · · · · · 264
       23·   Letter to Witness· · · · · · · · · · · · · · · ·331          23·   29· "Chicago Listing (Unregistered)"
       · ·   Errata Sheet· · · · · · · · · · · · · · · · · · 332          · ·   AIRB-MB_ 0001510 - 1516· · · · · · · · · · · · · · · 272
       24                                                                 24
       25                                                                 25


                                                                 Page 3                                                             Page 5
       ·1·   · · · · · · · · · · CITY OF MIAMI BEACH                      ·1
       · ·   · · · · · · · · · · · E X H I B I T S
                                                                          · · · · · · · · · · · · CITY OF MIAMI BEACH
       ·2
       · ·   NO.· · · · · ·Description· · · · · · · · · · · ·Page         ·2· · · · · · · · · · · · E X H I B I T S
       ·3
       · ·   1· ·Subpoena· · · · · · · · · · · · · · · · · · 7            ·3· NO.· · · Description· · · · · · · · · · · · · · · · ·Page
       ·4                                                                 ·4· 30· Ordinance Amending Chapter 102 of Code -- Taxation
       · ·   2· ·Subpoena· · · · · · · · · · · · · · · · · · 8
       ·5                                                                 · · (No Bates Numbers)· · · · · · · · · · · · · · · · · ·281
       · ·   3· ·Subpoena· · · · · · · · · · · · · · · · · · 8            ·5
       ·6
       · ·   4· ·Subpoena· · · · · · · · · · · · · · · · · · 8            · · 31· Miami Beach, FL· / Airbnb Help Center
       ·7                                                                 ·6· AIRB-MB_0000776 - 777· · · · · · · · · · · · · · · · 292
       · ·   5· ·Declaration of Jordi Torres Mallol· · · · · 16
       ·8                                                                 ·7· 32· First Amended Complaint· · · · · · · · · · · · · 293
       · ·   6· ·Document Re:·    Airbnb Host Guarantee
                                                                          ·8
       ·9·   AIRB-MB_0000747 -    748
       10·   7· ·Document Re:·    What is Host Protection Insurance       ·9
       · ·   AIRB-MB_0000761 -    762· · · · · · · · · · · · · ·41
                                                                          · · · · · · · · · · · · · ·_· · ·_· · ·_
       11
       · ·   8· ·Document re:· Does Airbnb perform background checks on   10
       12·   members, and other Questions/Answers
       · ·   AIRB-MB_0000793 - 795· · · · · · · · · · · · · ·51           11
       13                                                                 12
       · ·   9· ·Document re:· How Does it work when Airbnb Asks for an
       14·   ID and other Questions/Answers                               13
       · ·   AIRB-MB_ 0000800 - 804· · · · · · · · · · · · · 57           14
       15
       · ·   10· "Spacious Art Deco Miami Beach House"                    15
       16·   AIRB-MB_ 0001612 - 1636· · · · · · · · · · · · ·81           16
       17·   11 "Keep Exploring"
       · ·   AIRB-MB_ 0001628 - 1633· · · · · · · · · · · · ·82           17
       18
                                                                          18
       · ·   12· "Bello y limpio en pleno South Beach"
       19·   AIRB-MB_ 0001634· · · · · · · · · · · · · · · · 86           19
       20·   13· "Attract Guests Year-Round..."
                                                                          20
       · ·   AIRB-MB_ 0000781 - 2600· · · · · · · · · · · · ·98
       21                                                                 21
       · ·   14· "Change the price on Spacious Sunny and Cozy 1BR Apt"
       22·   AIRB-MB_ 0002599 - 2600· · · · · · · · · · · · ·102          22
       23·   15· "What's Smart about Smart Pricing?"                      23
       · ·   AIRB-MB_ 0000486-488· · · · · · · · · · · · · · 106
       24                                                                 24
       · ·   16· "Set Price that's Right for the Season"                  25
       25·   AIRB-MB_ 0001610 - 1611· · · · · · · · · · · · ·108



                                                      U.S. LEGAL SUPPORT
                                                    www.uslegalsupport.com                                                                      YVer1f
                                     Jordi on
Case 1:19-cv-20045-RNS Document 44-2 Entered Mallol
                                               FLSD Docket 03/26/2019 Page 3 of 200
                                                          March 20, 2019                                                     6 to 9
                                                                Page 6                                                              Page 8
       ·1·   · · Deposition taken before SHARON VELAZCO, Registered        ·1·   · · ·(Exhibit No. 2 was marked for Identification.)
       ·2·   · Professional Reporter and Notary Public in and for the      ·2·   · · ·(Exhibit No. 3 was marked for Identification.)
       ·3·   · · · ·State of Florida at Large, in the above cause.         ·3·   · · ·(Exhibit No. 4 was marked for Identification.)
       ·4·   · · · · · · · · · · · · · -------                             ·4·   BY MR. GROSS:
       ·5·   · · · · · THE COURT REPORTER:· Do you swear or affirm the     ·5·   · · ·Q.· ·Have you ever seen those documents before?
       ·6·   · · ·testimony you are about to give will be the truth,       ·6·   · · ·A.· ·May I have a minute to review them?
       ·7·   · · ·the whole truth, and nothing but the truth?              ·7·   · · ·Q.· ·Yes.
       ·8·   · · · · · THE WITNESS:· Yes, I do.                            ·8·   · · · · · While you are doing that, I will let you know
       ·9·   THEREUPON,                                                    ·9·   these are the four subpoenas that were issued to Airbnb;
       10·   · · · · · · · · · · JORDI TORRES MALLOL                       10·   one to you, individually, two, to 30(b)(6) witnesses on
       11·   having been first duly sworn, was examined and testified      11·   the various topics, and one requesting documents with an
       12·   as follows:                                                   12·   agreement by counsel that if requested, a witness on the
       13·   · · · · · · · · · · DIRECT EXAMINATION                        13·   subject matter would be produced.
       14·   BY MR. GROSS:                                                 14·   · · ·A.· ·All right.
       15·   · · ·Q.· ·Can you please state your full name for the         15·   · · ·Q.· ·And while you are reviewing, my main question to
       16·   record.                                                       16·   you about this exhibit is are you the main witness that is
       17·   · · ·A.· ·Jordi Torres Mallol.                                17·   being supplied by Airbnb to testify at deposition on the
       18·   · · ·Q.· ·Mr. Mallol, what is your address?                   18·   subject matters set forth in the exhibits, and the subject
       19·   · · ·A.· ·665 Northeast 25th Street, apartment 901, 33137,    19·   matters on the last page of the exhibit?
       20·   Miami.                                                        20·   · · · · · MR. GOLDER:· I object as to the scope of the
       21·   · · ·Q.· ·What is your work phone number?                     21·   · · ·subpoena.
       22·   · · ·A.· ·305-842-7929.                                       22·   · · · · · THE WITNESS:· I'm not sure I understand the
       23·   · · ·Q.· ·What is your birth date?                            23·   · · ·question.
       24·   · · ·A.· ·January 27, 1983.                                   24·   BY MR. GROSS:
       25·   · · ·Q.· ·We are going to pass you four documents, which we   25·   · · ·Q.· ·Okay.· We subpoenaed you individually today for

                                                                Page 7                                                              Page 9
       ·1·   are going to mark Exhibits 1, 2, 3, and 4, to your            ·1·   deposition.· Are you aware of that?
       ·2·   deposition.                                                   ·2·   · · ·A.· ·I am aware that I have been called to be deposed
       ·3·   · · · · · While that's being done, have you ever been         ·3·   in regard to my declaration that links to the TRO --
       ·4·   deposed before?                                               ·4·   · · ·Q.· ·Okay.
       ·5·   · · ·A.· ·Never.                                              ·5·   · · ·A.· ·-- my intention.· And I'm not that sure that it
       ·6·   · · ·Q.· ·I'm just going to ask you a series of questions.    ·6·   is regarding subpoenas.
       ·7·   If at any time you do not understand my question, ask me      ·7·   · · ·Q.· ·Okay.· We were told by your counsel that you
       ·8·   to rephrase it and I will attempt to do so.                   ·8·   would be the person supplied by Airbnb to answer questions
       ·9·   · · · · · Before you answer my question, let me finish it     ·9·   regarding some of the subjects set forth in the other
       10·   so that the reporter can take it down.· I will also           10·   three subpoenas.· Are you aware of that?
       11·   suggest that you pause about a minute before you answer so    11·   · · · · · MR. GOLDER:· Why don't I -- on behalf of Airbnb,
       12·   that your counsel can object, if he wishes to.· Those are     12·   · · ·he will be serving as a 30(b)(6) witness as to the
       13·   like the basic instructions I give at the start of a          13·   · · ·topics we agreed upon in our joint stipulation, and
       14·   deposition.· So if there are any questions that arise, let    14·   · · ·the topic that you have the right to request
       15·   us know.                                                      15·   · · ·additional 30(b)(6) testimony on.
       16·   · · · · · If at any time you need to take a break, let us     16·   · · · · · MR. GROSS:· Okay:
       17·   know.· If you need to confer with counsel, let us know.       17·   BY MR. GROSS:
       18·   · · · · · This is not supposed to be a torturous procedure,   18·   · · ·Q.· ·Mr. Mallol, did you attend college?
       19·   though it can be at times, but I'll try not to have that      19·   · · ·A.· ·Yes.
       20·   happen today.                                                 20·   · · ·Q.· ·Where?
       21·   · · · · · With that in mind, we have handed you four          21·   · · ·A.· ·Barcelona.
       22·   documents that we are marking.· These are marked City of      22·   · · ·Q.· ·What year did you graduate?
       23·   Miami Exhibits 1, 2, 3, and 4, to your deposition.            23·   · · ·A.· ·Mechanical Engineering and Chemical Engineering.
       24·   · · · · · (Discussion off the record.)                        24·   It was a dual degree.
       25·   · · ·(Exhibit No. 1 was marked for Identification.)           25·   · · ·Q.· ·What year did you graduate?


                                                    U.S. LEGAL SUPPORT
                                                  www.uslegalsupport.com                                                                      YVer1f
                                     Jordi on
Case 1:19-cv-20045-RNS Document 44-2 Entered Mallol
                                               FLSD Docket 03/26/2019 Page 4 of 200
                                                          March 20, 2019                                                  10 to 13
                                                               Page 10                                                            Page 12
       ·1·   · · ·A.· ·2006, 2007.                                         ·1·   any medication, or is there any other matter that would
       ·2·   · · ·Q.· ·Did you attend any -- strike that.                  ·2·   affect your ability to give testimony today?
       ·3·   · · · · · Did you take any post-graduate classes?             ·3·   · · ·A.· ·No.
       ·4·   · · ·A.· ·I had a master's thesis at MIT, and also I took     ·4·   · · ·Q.· ·What does your job entail?
       ·5·   an MBA at the London Business School.                         ·5·   · · ·A.· ·I am the geographic leader of North America and
       ·6·   · · ·Q.· ·Did you complete those?                             ·6·   Latin America.· This means that I partner with teams
       ·7·   · · ·A.· ·Yes.                                                ·7·   across functions; marketing, legal, policies, sales, and I
       ·8·   · · ·Q.· ·Have you ever been charged with a crime?            ·8·   am responsible for the overall health of the market.· This
       ·9·   · · ·A.· ·No.                                                 ·9·   doesn't mean that I own decisionmaking.· It means that I
       10·   · · ·Q.· ·What is your work background since you graduated    10·   am a relevant stakeholder in the decisions, and that we
       11·   from college?                                                 11·   agree on strategies and execution.· And again, I am the
       12·   · · ·A.· ·So, I worked for two years and change for           12·   relevant stakeholder when it comes to the business health
       13·   McKinsey & Company as a strategic consultant at the Madrid    13·   of the region.
       14·   office, and then I undertook my MBA for a couple of years,    14·   · · ·Q.· ·How long have you been in that position?
       15·   and then I joined Airbnb sometime in 2012.                    15·   · · ·A.· ·For North America, since last August; for Latin
       16·   · · ·Q.· ·So you went to the London School of Economics       16·   America, since 2016.
       17·   while you were at McKinsey & Company?                         17·   · · ·Q.· ·What positions did you hold with Airbnb prior to
       18·   · · ·A.· ·London Business School.· It was after -- actually   18·   those two roles?
       19·   I went on my MBA after two years of McKinsey, and then I      19·   · · ·A.· ·I was a contract manager for Spanish Latin
       20·   was supposed to go back.· But there is a way to leave the     20·   America between 2013, September, and when I was promoted
       21·   company if you don't want to go back to McKinsey, and by      21·   in 2016, and before that, I was an intern at the Barcelona
       22·   then I joined Airbnb.                                         22·   office while doing my MBA.
       23·   · · ·Q.· ·So when did you get your degree from the London     23·   · · ·Q.· ·Since your graduation from college, is it fair to
       24·   College of Business?                                          24·   say that the two entities that have employed you are
       25·   · · ·A.· ·London Business School, 2013.                       25·   Airbnb and McKinsey & Company?

                                                               Page 11                                                            Page 13
       ·1·   · · ·Q.· ·And when did you get your MBA?                      ·1·   · · ·A.· ·Yes.
       ·2·   · · ·A.· ·The same date, when I finished London Business      ·2·   · · ·Q.· ·You said that your -- before getting your
       ·3·   School.                                                       ·3·   promotion as director -- is it regional director of Latin
       ·4·   · · ·Q.· ·I thought you said you went to MIT for an MBA?      ·4·   America?
       ·5·   · · ·A.· ·No, MIT was a master thesis -- it was like a        ·5·   · · ·A.· ·Yes.
       ·6·   project when you end a technical degree in Spain, you can     ·6·   · · ·Q.· ·You were a content manager?
       ·7·   have like a nine- to 12-month project, and it is -- it is     ·7·   · · ·A.· ·Country manager.
       ·8·   very technical.· It's engineering stuff.                      ·8·   · · ·Q.· ·Country manager.
       ·9·   · · ·Q.· ·And you did that before you started at McKinsey &   ·9·   · · ·A.· ·Yes.
       10·   Company?                                                      10·   · · ·Q.· ·Which country?
       11·   · · ·A.· ·Yes.                                                11·   · · ·A.· ·It was actually a region.· It was Spanish Latin
       12·   · · ·Q.· ·What did you do to prepare for your deposition      12·   America.
       13·   today?                                                        13·   · · ·Q.· ·Okay.· And what did that role entail?
       14·   · · ·A.· ·So I spent some time with legal counsel             14·   · · ·A.· ·It is consistent with my current role.· It is
       15·   yesterday, and we had a call a few weeks ago.                 15·   general management over the region, but the scope is more.
       16·   · · ·Q.· ·How much time did you spend yesterday?              16·   · · ·Q.· ·And in that role, do you oversee the operation of
       17·   · · ·A.· ·A few hours.                                        17·   the website, the Airbnb website, either on the net or
       18·   · · ·Q.· ·Did you review documents?                           18·   through the app for the territory that you are covering?
       19·   · · ·A.· ·Yes.                                                19·   · · · · · MR. GOLDER:· Object to the form.
       20·   · · ·Q.· ·Did you bring any documents with you today?         20·   · · · · · MR. GROSS:· What is your objection?
       21·   · · ·A.· ·I didn't.                                           21·   · · · · · MR. GOLDER:· Can you clarify a little bit?
       22·   · · ·Q.· ·What is your title at Airbnb?                       22·   BY MR. GROSS:
       23·   · · ·A.· ·Regional director for North America Latin           23·   · · ·Q.· ·In your role as the regional director for --
       24·   America.                                                      24·   let's start with, I guess, Spain, if I understand --
       25·   · · ·Q.· ·Before I ask you the next question, are you on      25·   · · ·A.· ·Spanish Latin America.


                                                    U.S. LEGAL SUPPORT
                                                  www.uslegalsupport.com                                                                       YVer1f
                                     Jordi on
Case 1:19-cv-20045-RNS Document 44-2 Entered Mallol
                                               FLSD Docket 03/26/2019 Page 5 of 200
                                                          March 20, 2019                                                  14 to 17
                                                               Page 14                                                            Page 16
       ·1·   · · ·Q.· ·-- Spanish Latin America -- what is the             ·1·   overseeing a team that builds cases on various functions?
       ·2·   difference between Spanish Latin America and Latin            ·2·   · · ·A.· ·Yes, there's usually several teams involved to
       ·3·   America?                                                      ·3·   build a case.· In some instances, I might need to be a
       ·4·   · · ·A.· ·Brazil.                                             ·4·   necessary approval, and in some cases, I am just a
       ·5·   · · ·Q.· ·Okay.· So it is not Spain.· It was just the rest    ·5·   stakeholder that supports.
       ·6·   of Latin America, except for Brazil?                          ·6·   · · ·Q.· ·Let me show you what we have marked as exhibit --
       ·7·   · · ·A.· ·Yes.                                                ·7·   or we are going to mark as Exhibit 5, the City of Miami
       ·8·   · · ·Q.· ·Okay.· In that role, did you oversee the content    ·8·   Exhibit 5, and I ask you to take a look at it.
       ·9·   that was posted on the Airbnb website?                        ·9·   · · ·A.· ·Thank you.
       10·   · · ·A.· ·No.· This is controlled by central teams with       10·   · · ·Q.· ·I will represent to you while you are looking at
       11·   input from regions when it comes to relevant localization.    11·   it that this is a true and correct copy of the declaration
       12·   · · ·Q.· ·Were you in charge of the input from local teams?   12·   that was filed in Airbnb versus City of Miami Beach case
       13·   · · ·A.· ·It was a coordination effort.· My teams and other   13·   number 19 civ 20045 RSN Scola -- now/Lewis.
       14·   teams would have -- were part of a feedback loop that         14·   · · · · · We will just call it the City of Miami Beach
       15·   relied on product and engineering teams.                      15·   case.· Is that okay?
       16·   · · ·Q.· ·Did you have approval over content?                 16·   · · ·A.· ·Yes.
       17·   · · ·A.· ·No.                                                 17·   · · ·(Exhibit No. 5 was marked for Identification.)
       18·   · · ·Q.· ·Who would have had that?                            18·   BY MR. GROSS:
       19·   · · ·A.· ·Central teams.                                      19·   · · ·Q.· ·Have you ever seen this document before?
       20·   · · ·Q.· ·Okay.                                               20·   · · ·A.· ·Yes.
       21·   · · ·A.· ·But again, if it is specific to Latin America, my   21·   · · ·Q.· ·Is this the declaration that you provided in
       22·   team would have a chance to build cases, whether something    22·   connection with the Motion For Temporary Restraining Order
       23·   is going to have impact or not, whether it is going to be     23·   that was filed in the Miami Beach case?
       24·   value adding or not, a pitch for customer experiences         24·   · · ·A.· ·Yes.
       25·   gaps, and an influence roadmap when it comes to product       25·   · · ·Q.· ·What did you do to prepare this declaration?

                                                              Page 15                                                             Page 17
       ·1·   development.                                                  ·1·   · · ·A.· ·I worked with my legal team on preparing this
       ·2·   · · ·Q.· ·Did you have final say over the reports from your   ·2·   document, and it's a reflection of my experience at Airbnb
       ·3·   team?                                                         ·3·   and my opinions on the case.
       ·4·   · · ·A.· ·It was a consensus effort.                          ·4·   · · ·Q.· ·Did you draft any of it?
       ·5·   · · ·Q.· ·When you says "consensus," what do you mean?        ·5·   · · ·A.· ·Yes, I worked on content, and I edited content in
       ·6·   · · ·A.· ·That it was a team of people from different         ·6·   partnership with legal.
       ·7·   functions, working on cases for -- for instance, I can        ·7·   · · ·Q.· ·Did you prepare the initial draft of it?
       ·8·   provide an example, if there is a payment method that is      ·8·   · · · · · MR. GOLDER:· Objection.· Don't answer.
       ·9·   missing in Brazil, and we have a business case to support     ·9·   · · · · · THE WITNESS:· Yes, it is privileged.
       10·   it, there is going to be a team of people from different      10·   · · · · · MR. GROSS:· It is a yes-or-no question.· It is
       11·   functions that builds that case, and submit it ^· the         11·   · · ·not privileged if it is a -- I mean, okay.
       12·   product for approval.· I need to be supportive of the         12·   · · · · · I'm just asking if he prepared it.· That's -- I
       13·   case.· I am not the only approval.                            13·   · · ·didn't ask him who prepared it.· I just asked if he
       14·   · · ·Q.· ·So something could be approved without your         14·   · · ·-- if he prepared it.· That is a yes-or-no question.
       15·   individual approval?                                          15·   · · ·That is not privileged.· If he can -- later, I can
       16·   · · ·A.· ·Yes.                                                16·   · · ·ask him if -- who, and if that's an attorney, that's
       17·   · · ·Q.· ·Is that still the case in your role -- strike       17·   · · ·a different issue.· But this is a fact.· Whether or
       18·   that.                                                         18·   · · ·not he prepared it or not, the initial draft, is not
       19·   · · · · · Was that the case when your role increased to       19·   · · ·a privileged communication.
       20·   cover all of Latin America?                                   20·   · · · · · MR. GOLDER:· I am instructing my client not to
       21·   · · ·A.· ·Yes.                                                21·   · · ·answer on the basis of privilege.· He had previously
       22·   · · ·Q.· ·Is that still the case now in your role as          22·   · · ·answered that it was a collective effort.
       23·   regional director over Latin America and North America?       23·   BY MR. GROSS:
       24·   · · ·A.· ·Yes.                                                24·   · · ·Q.· ·Fine.· Then let's go through the document.· Did
       25·   · · ·Q.· ·Do you -- is the process the same in terms of       25·   you prepare paragraph 1?


                                                    U.S. LEGAL SUPPORT
                                                  www.uslegalsupport.com                                                                       YVer1f
                                     Jordi on
Case 1:19-cv-20045-RNS Document 44-2 Entered Mallol
                                               FLSD Docket 03/26/2019 Page 6 of 200
                                                          March 20, 2019                                                  18 to 21
                                                              Page 18                                                              Page 20
       ·1·   · · · · · MR. GOLDER:· Objection, privilege.                  ·1·   · · ·what you were referring to.
       ·2·   · · · · · Instruct him not to answer.                         ·2·   · · · · · MR. GROSS:· Okay.
       ·3·   BY MR. GROSS:                                                 ·3·   · · · · · What external documents did you --
       ·4·   · · ·Q.· ·What portion of paragraph 1 did you edit?           ·4·   · · · · · I don't believe that.· Chad, I think you are
       ·5·   · · · · · MR. GOLDER:· Objection, privilege.                  ·5·   · · ·coaching your witness now.· I don't -- I am just
       ·6·   · · · · · My client has stated that he has signed this.       ·6·   · · ·asking what documents he reviewed.· He said he
       ·7·   · · ·The final declaration is in the record.· Anything        ·7·   · · ·reviewed documents.· I am not asking about what
       ·8·   · · ·prior to that; plans of how it was prepared, process     ·8·   · · ·drafts.
       ·9·   · · ·of preparation is all privileged.                        ·9·   BY MR. GROSS:
       10·   · · · · · MR. GROSS:· He said he edited content.· His edits   10·   · · ·Q.· ·What external documents -- and I don't -- I take
       11·   · · ·are not privileged.                                      11·   that back.· I don't know what external means, so what
       12·   · · · · · MR. GOLDER:· Of course, they are.                   12·   documents did you review in connection with the
       13·   · · · · · MR. GROSS:· Okay.· That is fine.· I will bring      13·   preparation of your declaration?
       14·   · · ·this all up to the Court.                                14·   · · · · · And I will carve out drafts, earlier drafts of
       15·   · · · · · What edits he did -- I am asking about his          15·   the declaration.
       16·   · · ·specific edits, not what the law firm did, not what      16·   · · ·A.· ·I'm not sure if it is privileged or not.
       17·   · · ·others did.· I am just asking what he did, because I     17·   · · · · · MR. GOLDER:· Time to go off the record.
       18·   · · ·am going to ask him how he came to these opinions,       18·   · · · · · MR. GROSS:· Let's go off the record.
       19·   · · ·and I want to know what he drafted versus what others    19·   · · · · · (Whereupon, there was a discussion off the
       20·   · · ·drafted.· I don't think that's privileged.               20·   · · ·record, after which the following proceedings were
       21·   · · · · · MR. GOLDER:· Okay.· I am instructing my client      21·   · · ·had:)
       22·   · · ·not to answer.                                           22·   · · · · · MR. GOLDER:· We can go back on the record.
       23·   · · · · · MR. GROSS:· We will deal with that later.           23·   BY MR. GROSS:
       24·   BY MR. GROSS:                                                 24·   · · ·Q.· ·Okay.· You have had a chance to talk with your
       25·   · · ·Q.· ·What documents did you review in connection with    25·   counsel, Mr. Mallol.· Can you answer my question now?

                                                              Page 19                                                             Page 21
       ·1·   the preparation of your declaration?                          ·1·   · · ·A.· ·Yes, the document was built on my experience at
       ·2·   · · ·A.· ·As part of the process, I think it is privileged.   ·2·   Airbnb.
       ·3·   It was in partnership with the legal team.                    ·3·   · · ·Q.· ·So you did not review, just so the record is
       ·4·   · · ·Q.· ·Okay.· So the documents you reviewed are            ·4·   clear, you did not review any additional documents in
       ·5·   privileged?                                                   ·5·   connection with the preparation of your declaration?
       ·6·   · · ·A.· ·The process that we undertook to complete this      ·6·   · · ·A.· ·No.
       ·7·   declaration.                                                  ·7·   · · ·Q.· ·Okay.· Other than counsel, who else did you
       ·8·   · · ·Q.· ·That's not my question.· My question is what        ·8·   discuss your declaration with?
       ·9·   documents did you individually review --                      ·9·   · · ·A.· ·All the work regarding this declaration was under
       10·   · · · · · MR. GOLDER:· Objection as to form.· Why don't you   10·   the instruction from the legal team and in partnership
       11·   · · ·ask him if he reviewed any documents?                    11·   with the legal team.
       12·   · · · · · MR. GROSS:· I did before, and he said yes.          12·   · · ·Q.· ·Was there anyone else on your team in Airbnb that
       13·   · · ·That's why I am asking him.                              13·   you discussed the contents of your declaration with, that
       14·   · · · · · MR. GOLDER:· Can we go off the record?              14·   were not part of the legal team?
       15·   · · · · · MR. GROSS:· Yes.                                    15·   · · · · · MR. GOLDER:· Objection as to form.
       16·   · · · · · (Discussion off the record.)                        16·   BY MR. GROSS:
       17·   · · · · · MR. GROSS:· I will ask it again.                    17·   · · ·Q.· ·You can answer.
       18·   BY MR. GROSS:                                                 18·   · · ·A.· ·All of the discussions regarding this declaration
       19·   · · ·Q.· ·Did you review any documents in connection with     19·   were instructed by the legal team, therefore, they are
       20·   your preparation of the declaration?                          20·   confidential and privileged.
       21·   · · ·A.· ·Yes.                                                21·   · · ·Q.· ·Did you discuss the fact that you were being
       22·   · · ·Q.· ·What documents did you review?                      22·   deposed today with anyone at Airbnb, other than inside
       23·   · · · · · MR. GOLDER:· Objection as to -- can you clarify     23·   counsel or outside counsel?
       24·   · · ·documents as to drafts or external documents?            24·   · · ·A.· ·No.
       25·   · · · · · I think from his answer it was a little unclear     25·   · · ·Q.· ·So no one on the teams that you supervise in your


                                                    U.S. LEGAL SUPPORT
                                                  www.uslegalsupport.com                                                                       YVer1f
                                     Jordi on
Case 1:19-cv-20045-RNS Document 44-2 Entered Mallol
                                               FLSD Docket 03/26/2019 Page 7 of 200
                                                          March 20, 2019                                                  22 to 25
                                                              Page 22                                                             Page 24
       ·1·   role as regional director at North America and Latin          ·1·   · · · · · Let's not badger the witness.
       ·2·   America --                                                    ·2·   · · · · · MR. GROSS:· I am not.· I asked the question,
       ·3·   · · ·A.· ·Actually, I don't recall specifics, but if I        ·3·   · · ·Chad, five times.· It is a yes-or-no question.
       ·4·   discussed with anyone, it was always under the instruction    ·4·   BY MR. GROSS:
       ·5·   of the legal team.                                            ·5·   · · ·Q.· ·Did you discuss -- and otherwise, I will get the
       ·6·   · · ·Q.· ·Can you explain what that means?                    ·6·   magistrate on the phone.
       ·7·   · · ·A.· ·That it was always part of a protected              ·7·   · · · · · Did you discuss any aspect of your declaration --
       ·8·   conversation, because it was part of the process in           ·8·   and if you need to take a break to discuss it with him,
       ·9·   partnership with the legal team.                              ·9·   that's fine, because I think that is --
       10·   · · ·Q.· ·So if you had a conversation, someone from          10·   · · · · · MR. BLAVIN:· Let's take a break.
       11·   inhouse legal was always part of it?                          11·   · · · · · MR. GOLDER:· Let's take a break.
       12·   · · ·A.· ·At least it was instructed by them.                 12·   · · · · · (Discussion often record.)
       13·   · · ·Q.· ·Okay.· You need to explain what that means.· If     13·   · · · · · (Whereupon, there was a recess, after which the
       14·   you have a discussion with your team about some content of    14·   · · ·following proceedings were had:)
       15·   your declaration, there -- and there is no lawyer present,    15·   · · · · · MR. GROSS:· Did you discuss your declaration with
       16·   there is no privilege associated with it, it is a business    16·   · · ·anyone at Airbnb, other than in-house legal counsel
       17·   issue.· So you need to explain what you mean.                 17·   · · ·or outside counsel?
       18·   · · · · · MR. GOLDER:· Objection to form.                     18·   · · · · · THE WITNESS:· The declaration, no.
       19·   · · · · · MR. GROSS:· That's fine.· I am trying to give him   19·   BY MR. GROSS:
       20·   · · ·an instruction because I don't understand what that      20·   · · ·Q.· ·Okay.· What about the subject matters of the
       21·   · · ·answer means.                                            21·   declaration?
       22·   · · · · · THE WITNESS:· So the process for us to build a      22·   · · ·A.· ·Can you clarify the question?
       23·   · · ·document is that -- has always been me, in               23·   · · ·Q.· ·There are a number of issues raised within the
       24·   · · ·partnership with the legal team.                         24·   declaration.· Did you discuss any of those issues with
       25·   BY MR. GROSS:                                                 25·   anyone other than in-house counsel or outside counsel for

                                                              Page 23                                                             Page 25
       ·1·   · · ·Q.· ·What does that mean?                                ·1·   Airbnb?
       ·2·   · · ·A.· ·Again, regarding the process I think it is          ·2·   · · ·A.· ·No.
       ·3·   privileged because it under instruction, I work with legal    ·3·   · · ·Q.· ·Are you married?
       ·4·   team.                                                         ·4·   · · ·A.· ·Yes.
       ·5·   · · ·Q.· ·What is -- you keep using the term "in              ·5·   · · ·Q.· ·Did you discuss any aspect of this case with your
       ·6·   partnership with the legal team."· What does that mean?       ·6·   spouse?
       ·7·   · · · · · MR. GOLDER:· Objection as to form.                  ·7·   · · · · · MR. GOLDER:· Objection as to form.
       ·8·   · · · · · THE WITNESS:· It is a team effort.· It is like      ·8·   · · · · · MR. GROSS:· What is the objection?
       ·9·   · · ·legal team and myself working on this document.· And     ·9·   · · · · · MR. GOLDER:· Relevancy.
       10·   · · ·again, the specifics on the process and the form are     10·   BY MR. GROSS:
       11·   · · ·privileged.                                              11·   · · ·Q.· ·Okay.
       12·   BY MR. GROSS:                                                 12·   · · · · · You can answer.
       13·   · · ·Q.· ·Okay.· I understand that is the position you are    13·   · · ·A.· ·She knows that I am in the technical process, she
       14·   taking.· Were there any -- again, so let me ask the           14·   has no specific --
       15·   question again.· Other than discussions with the legal        15·   · · ·Q.· ·Okay.· How many members are on your team?
       16·   team, whether it be inside counsel or outside counsel, did    16·   · · ·A.· ·Right now, five.
       17·   you discuss any aspects of your declaration with anyone       17·   · · ·Q.· ·Who are they?
       18·   else at Airbnb?                                               18·   · · ·A.· ·Give me a second.
       19·   · · ·A.· ·The specifics on how we went through the document   19·   · · · · · Actually, four.· One country manager from Mexico,
       20·   are under privilege, because they were always involved --     20·   one country manager for Brazil, a program manager in North
       21·   · · ·Q.· ·That's not my question.· My question is a           21·   America, and a country manager in the Caribbean.· She's
       22·   yes-or-no question.· Did you discuss -- because this is       22·   leaving for new job.
       23·   going to take hours, if you can't just answer a yes-or-no     23·   · · ·Q.· ·Okay.· Who is the program manager for North
       24·   question.                                                     24·   America?
       25·   · · · · · MR. GOLDER:· Objection as to form.                  25·   · · ·A.· ·Jonathan Emerten.


                                                    U.S. LEGAL SUPPORT
                                                  www.uslegalsupport.com                                                                       YVer1f
                                     Jordi on
Case 1:19-cv-20045-RNS Document 44-2 Entered Mallol
                                               FLSD Docket 03/26/2019 Page 8 of 200
                                                          March 20, 2019                                                  26 to 29
                                                              Page 26                                                             Page 28
       ·1·   · · ·Q.· ·Can you spell the last name?                        ·1·   America.
       ·2·   · · ·A.· ·E-M-E-R-T-E-N.                                      ·2·   · · ·Q.· ·Okay.· How about the United States?
       ·3·   · · ·Q.· ·And he's the performance --                         ·3·   · · ·A.· ·Expect for the country manager of Canada, they
       ·4·   · · ·A.· ·Program manager.                                    ·4·   will be focused on the United States.
       ·5·   · · ·Q.· ·Performance program manager.· Where is he based?    ·5·   · · ·Q.· ·Did you have employees in those roles when you
       ·6·   · · ·A.· ·Boston.                                             ·6·   took over your current position?
       ·7·   · · ·Q.· ·Where are you based?                                ·7·   · · ·A.· ·No.· When I joined, the team was not built up,
       ·8·   · · ·A.· ·Miami.                                              ·8·   and I am in the process of building the team.
       ·9·   · · ·Q.· ·How many people are in the Miami office?            ·9·   · · ·Q.· ·And you said you have been in your current role
       10·   · · ·A.· ·Right now, around 20.                               10·   since 2016?
       11·   · · ·Q.· ·Are they all -- strike that.                        11·   · · ·A.· ·No, since August.
       12·   · · · · · Do they report to different teams, or all to your   12·   · · ·Q.· ·Since August?
       13·   team?                                                         13·   · · ·A.· ·And then I went on paternity leave, so
       14·   · · ·A.· ·They report to different teams; some of them        14·   effectively since November.
       15·   report to me, up to me.                                       15·   · · ·Q.· ·Congratulations.
       16·   · · ·Q.· ·Which ones report up to you?                        16·   · · ·A.· ·Thank you.
       17·   · · ·A.· ·Market managers focused on Caribbean -- actually,   17·   · · ·Q.· ·Are you familiar with the kinds of services that
       18·   market managers focused on the Caribbean.                     18·   Airbnb offers guests who hosts on their site?
       19·   · · ·Q.· ·Caribbean?                                          19·   · · ·A.· ·Hosts, guests?
       20·   · · ·A.· ·Yes.                                                20·   · · ·Q.· ·I said guests, too.
       21·   · · ·Q.· ·Is there anyone in the office in Miami who          21·   · · ·A.· ·I am not sure what services you refer, but in
       22·   reports to you who is involved in North America?              22·   general, yes.
       23·   · · ·A.· ·No.· They don't report to me.                       23·   · · ·Q.· ·Okay.· And are you familiar with the types of
       24·   · · ·Q.· ·Okay.· Are there people in the Miami office --      24·   services that Airbnb offers hosts --
       25·   strike that.                                                  25·   · · ·A.· ·Yes.

                                                              Page 27                                                              Page 29
       ·1·   · · · · · Are there Airbnb employees in the Miami office      ·1·   · · ·Q.· ·-- who host on their site?
       ·2·   that work on matters involving North America?                 ·2·   · · ·A.· ·Yes.
       ·3·   · · ·A.· ·Yes.                                                ·3·   · · ·Q.· ·I guess the question -- the proper question would
       ·4·   · · ·Q.· ·How many?                                           ·4·   be are you familiar with the kinds of services that Airbnb
       ·5·   · · ·A.· ·Seven to ten.                                       ·5·   offers guests who use the site?
       ·6·   · · ·Q.· ·Do you have any interaction with them?              ·6·   · · ·A.· ·Yes.
       ·7·   · · ·A.· ·Yes.                                                ·7·   · · ·Q.· ·And when I say who use the site, it is either
       ·8·   · · ·Q.· ·What is your level of interaction with them?        ·8·   going to be using a laptop or using the app, just to make
       ·9·   · · ·A.· ·They report, a functional team, and again, since    ·9·   things easier.· Is that okay?
       10·   I am responsible for the region, I usually partner with       10·   · · ·A.· ·Yes.
       11·   the managers.                                                 11·   · · ·Q.· ·What kind of services does Airbnb offer hosts?
       12·   · · ·Q.· ·Okay.· Are their managers direct reports to you?    12·   · · ·A.· ·So we offer payment of processes, process
       13·   · · ·A.· ·No.                                                 13·   payments, pay-outs in particular for hosts.· We offer
       14·   · · ·Q.· ·So the only direct report to you regarding North    14·   access to customer service, so it's 24 hours, seven days a
       15·   America is Mr. Emerten?                                       15·   week.· We offer photography service upon request.
       16·   · · ·A.· ·Yes.· I have some open positions to hire, but not   16·   · · · · · We offer -- I mean, we offer a host guaranteed
       17·   right now.                                                    17·   protection for the home.
       18·   · · ·Q.· ·What are the open positions you need to hire?       18·   · · · · · And I might have missed a few.
       19·   · · ·A.· ·What are the open positions?· I need to hire more   19·   · · ·Q.· ·What about insurance?
       20·   program managers, I need to hire head of operations for       20·   · · ·A.· ·We have the host guarantee as a protection to the
       21·   some parts of the territory, and a country manager for        21·   home.· I'm not sure technically, it is insurance, and then
       22·   Canada.                                                       22·   we have the host protection -- what is the right
       23·   · · ·Q.· ·Are there any positions you need to hire for        23·   terminology -- host protection something, which is an
       24·   North America?                                                24·   insurance in case someone is hurt at anybody's place --
       25·   · · ·A.· ·Yes.· Everything that I said is for North           25·   insurance.


                                                    U.S. LEGAL SUPPORT
                                                  www.uslegalsupport.com                                                                       YVer1f
                                     Jordi on
Case 1:19-cv-20045-RNS Document 44-2 Entered Mallol
                                               FLSD Docket 03/26/2019 Page 9 of 200
                                                          March 20, 2019                                                  30 to 33
                                                              Page 30                                                             Page 32
       ·1·   · · ·Q.· ·So is the insurance separate and apart from the     ·1·   to hosts?
       ·2·   host guarantee?                                               ·2·   · · ·A.· ·When we need to go through the sites and
       ·3·   · · ·A.· ·Yes, it is different parts.                         ·3·   frequently ask questions, and really go deep on all of the
       ·4·   · · ·Q.· ·And how about -- what are the services that are     ·4·   submenus just to put them -- I could internally find out,
       ·5·   offered to guests who use the website?                        ·5·   but if you have to look through the product, it is a
       ·6·   · · ·A.· ·So it is the same access to customer service.· It   ·6·   matter of walking through the site.
       ·7·   is also payment processing in a safe and secure way.· They    ·7·   · · ·Q.· ·And how about for guests?
       ·8·   are protected by the same coverage in case there is an        ·8·   · · ·A.· ·The same.
       ·9·   accident, so they are the beneficiaries if there is a         ·9·   · · ·Q.· ·How often -- strike that -- do you do that in
       10·   compensation.                                                 10·   your role as regional manager at any time?
       11·   · · · · · And -- but right now, I can't think of others.      11·   · · ·A.· ·I am generally aware of the offering.· When it
       12·   · · ·Q.· ·Does Airbnb offer a platform on its website to      12·   comes to specific conversations, contents are usually
       13·   allow hosts and guests to communicate?                        13·   brought to me.· But I don't go deep on the website because
       14·   · · ·A.· ·Yes.· It is actually the core of our business.      14·   it is -- it is very fluid.
       15·   There is a platform where the guests and hosts can            15·   · · ·Q.· ·When you say "generally aware," what does that
       16·   discover each other, they can message each other, and they    16·   mean?
       17·   can agree on transactions between each other.                 17·   · · ·A.· ·That I, for instance, am the spokesperson for
       18·   · · ·Q.· ·They have to do that through the messaging          18·   Airbnb.· If I engage with the press, I am generally aware,
       19·   portion of the platform?                                      19·   meaning that I have a high level of understanding of the
       20·   · · ·A.· ·You can confirm booking without messaging, and      20·   main services.
       21·   then you are encouraged to interact to suggest a line of      21·   · · ·Q.· ·Are you the only person that -- strike that.
       22·   check-in and just set expectations and just communicate       22·   · · · · · When do you speak to the press on behalf of
       23·   with each other.                                              23·   Airbnb?
       24·   · · ·Q.· ·But the payment for services has to go through      24·   · · ·A.· ·In Latin America, I am one of the main
       25·   the website?                                                  25·   spokespersons in partnership with the country managers,

                                                              Page 31                                                              Page 33
       ·1·   · · ·A.· ·Yes.                                                ·1·   that there might be some exceptions, but in general, we
       ·2·   · · ·Q.· ·Have the services offered to hosts changed in the   ·2·   are the face of the company.
       ·3·   last two years?                                               ·3·   · · · · · In North America, I am not the face of the
       ·4·   · · ·A.· ·So Miami -- I can't recall the specifics, but       ·4·   company because we are headquartered in San Francisco, and
       ·5·   some might.· For instance, photography is paid now.· For a    ·5·   we have the founders and other high profile people.
       ·6·   while, it wasn't paid.                                        ·6·   · · ·Q.· ·Okay.· We talked a little bit about insurance.
       ·7·   · · ·Q.· ·What do you mean by that?                           ·7·   What type of insurance, just so we are clear, does Airbnb
       ·8·   · · ·A.· ·That the hosts need to pay for the photography      ·8·   offer to hosts?
       ·9·   service.                                                      ·9·   · · ·A.· ·So we offer two products, and excuse me if I am
       10·   · · ·Q.· ·And now?                                            10·   not using the right terminology, because I am sure one of
       11·   · · ·A.· ·Now, they need to pay.                              11·   the products is not insurance.· But when it comes to host
       12·   · · ·Q.· ·And before?                                         12·   guarantee, you are covered up to $1 million if there is
       13·   · · ·A.· ·It was free for a while.                            13·   something happening in your place.· Let's say something
       14·   · · ·Q.· ·Okay.· Was that across the entire platform, or      14·   breaks, or there is a fire, or the place is trashed.· So
       15·   specific to various regions?                                  15·   we have a third party that would be part of the process,
       16·   · · ·A.· ·It depends across the platform.                     16·   and would set on an agreement between the parties
       17·   · · ·Q.· ·And how about to guests.· Have the services that    17·   involved.
       18·   are offered to guests changed in the last two years?          18·   · · ·Q.· ·Do -- are the hosts charged for that insurance?
       19·   · · ·A.· ·I don't think so.                                   19·   · · ·A.· ·No, it is part of the proposition of the company.
       20·   · · ·Q.· ·Okay.                                               20·   · · ·Q.· ·Is there any other insurance that is offered to
       21·   · · ·A.· ·There might be, but I don't believe right now.      21·   hosts?
       22·   · · ·Q.· ·What would you look at to recall?                   22·   · · ·A.· ·It is the host protection liability, I think.· It
       23·   · · ·A.· ·If I have a list of services, I can try to think    23·   is -- it is when there is an accident, and a guest, let's
       24·   when we spend some of them.                                   24·   say, twists the wrist in the place or in the premises,
       25·   · · ·Q.· ·Where would one find the list of services offered   25·   then this process kicks in and it is a way to compensate


                                                    U.S. LEGAL SUPPORT
                                                  www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 10 of
                                       200 20, 2019
                                   March                                 34 to 37
                                                              Page 34                                                            Page 36
      ·1·   for whatever happens.                                         ·1·   document, for ease of the reporter when I am reading them
      ·2·   · · ·Q.· ·And is there any charge to the host for that?       ·2·   "Airbnb" and then just the number --
      ·3·   · · ·A.· ·No.                                                 ·3·   · · ·A.· ·Okay.
      ·4·   · · ·Q.· ·As part of this process, is -- is this secondary    ·4·   · · ·Q.· ·-- without the whole discussion.· So what we are
      ·5·   insurance, meaning it comes after any policy that the host    ·5·   showing you is Airbnb 747-748.· And this is City of Miami
      ·6·   has, or is it the primary insurance?                          ·6·   Beach document number six.
      ·7·   · · ·A.· ·I'm not sure.· I think.                             ·7·   · · · · · Have you ever seen this document before?
      ·8·   · · ·Q.· ·Before I ask, do you understand what I mean by      ·8·   · · ·A.· ·Yes.
      ·9·   primary?                                                      ·9·   · · ·Q.· ·Okay.· So you recognize this -- strike that.
      10·   · · ·A.· ·Yes.· Not sure if it is primary, secondary -- I     10·   · · · · · What is this document?
      11·   know that they can coexist in a way that other                11·   · · ·A.· ·I think this is part of the helping section in
      12·   protections -- the host may have other protections that       12·   the -- in our platform, in our website where hosts can
      13·   still apply.                                                  13·   better understand what every host guarantees.
      14·   · · ·Q.· ·And does Airbnb offer insurance to guests?          14·   · · ·Q.· ·So would it be fair to say this is a screenshot
      15·   · · ·A.· ·No.                                                 15·   from the website?
      16·   · · ·Q.· ·Okay.· What about if the host cancels a             16·   · · ·A.· ·It seems so.
      17·   reservation after the guest has made all their travel         17·   · · ·Q.· ·Okay.· And it is two pages?
      18·   arrangements and everything else?· How -- is there any        18·   · · ·A.· ·Yes.
      19·   compensation through Airbnb to the guest?                     19·   · · ·Q.· ·Okay.· And does this give a full explanation of
      20·   · · ·A.· ·There is a full refund, and depending on when is    20·   what the host guarantee covers?
      21·   the check-in date, Airbnb can take a decision to              21·   · · ·A.· ·I think this is a high level answer.· You can
      22·   compensate for any problem caused.· For instance, if you      22·   link to airBandB.com/guarantee where you might get more
      23·   are checking in tomorrow, we might find you another           23·   details.
      24·   alternative for you.                                          24·   · · ·Q.· ·So you said the host -- earlier, you said the
      25·   · · ·Q.· ·And the refund is as to the booking, correct?       25·   host guarantee offers up to a million dollars in coverage

                                                             Page 35                                                             Page 37
      ·1·   · · ·A.· ·Yes.                                                ·1·   for damage and the like.
      ·2·   · · ·Q.· ·Not the ancillary costs like a plane ticket or      ·2·   · · ·A.· ·Yes.
      ·3·   things like that?                                             ·3·   · · ·Q.· ·In the second paragraph of Exhibit 6, on the
      ·4·   · · ·A.· ·No.                                                 ·4·   first page, it says the host guarantee program doesn't
      ·5·   · · ·Q.· ·Why does Airbnb offer insurance?                    ·5·   cover cash and securities, collectibles, rare artwork,
      ·6·   · · ·A.· ·Why does Airbnb offer insurance?· Because I think   ·6·   jewelry, pets, or personal liability.· So there are
      ·7·   when we understood the pinpoints of our host and guests'      ·7·   carve-outs to this coverage?
      ·8·   community, it was clear that they wanted to protect their     ·8·   · · ·A.· ·It seems so.
      ·9·   homes, and that's why we launched the host guarantee, and     ·9·   · · ·Q.· ·Were you aware of that before you read this?
      10·   at the same time, if guests can spend time at people's        10·   · · ·A.· ·I don't recall.· Sorry.
      11·   places, things happen, and we believe it was an offering      11·   · · ·Q.· ·It also says in the third paragraph, "The host
      12·   that matched the needs of our community.                      12·   guarantee program isn't insurance, and doesn't replace
      13·   · · ·Q.· ·Let me show you -- we received a number of          13·   your homeowners or renters insurance."
      14·   documents from Airbnb.· They are marked AIRB-MB_ and then     14·   · · · · · Do you see that?
      15·   a page number.· Do you see that on the document that was      15·   · · ·A.· ·Yes.
      16·   handed to you now, at the bottom?                             16·   · · ·Q.· ·And it says further, in that same paragraph, "Not
      17·   · · ·A.· ·Yes.· 747, at the end?                              17·   all insurance will cover damage or lost property caused by
      18·   · · ·Q.· ·Right.· I am doing this for the reporter's          18·   a guest renting your space."· Do you see that?
      19·   clarification, as well.                                       19·   · · ·A.· ·Yes.
      20·   · · · · · So these are documents, I will represent to you,    20·   · · ·Q.· ·So the host guarantee doesn't cover all types of
      21·   that we received from your outside counsel in response to     21·   damage that a host may suffer; is that correct?
      22·   the categories contained in the four subpoenas that we        22·   · · · · · MR. GOLDER:· Object as to form.
      23·   showed you at the start.                                      23·   · · · · · THE WITNESS:· As per the second paragraph, it
      24·   · · ·A.· ·Okay.                                               24·   · · ·seems like it doesn't cover everything.
      25·   · · ·Q.· ·Going forward, I'm just going to call each          25·   BY MR. GROSS:


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 11 of
                                       200 20, 2019
                                   March                                 38 to 41
                                                             Page 38                                                             Page 40
      ·1·   · · ·Q.· ·Okay.· In the host guarantee, as I read this, it    ·1·   know.
      ·2·   provides up to a million dollars worth of coverage?           ·2·   · · ·Q.· ·Do you know specifically the types of incidents
      ·3·   · · ·A.· ·Yes.                                                ·3·   that are covered by the host guarantee?
      ·4·   · · ·Q.· ·What if a -- strike that.                           ·4·   · · ·A.· ·Not, either.
      ·5·   · · · · · What happens if a guest accidentally burns down a   ·5·   · · ·Q.· ·Who would have that detail?
      ·6·   host's dwelling?                                              ·6·   · · ·A.· ·Again, there are many teams involved, I don't
      ·7·   · · · · · MR. GOLDER:· Objection as to form.                  ·7·   know the right person.
      ·8·   · · · · · THE WITNESS:· So I believe that the -- obviously,   ·8·   · · ·Q.· ·And the host guarantee is something that is
      ·9·   · · ·this would be reported to Airbnb and the host            ·9·   offered outside the content on the website?
      10·   · · ·guarantee would be kicked in.· Then there would be a     10·   · · ·A.· ·I don't understand the question.
      11·   · · ·process to really go deep in understanding the           11·   · · ·Q.· ·Okay.· The host guarantee --
      12·   · · ·situation through a third party.                         12·   · · ·A.· ·Yes.
      13·   · · · · · Eventually, if what you say is true, there would    13·   · · ·Q.· ·-- that is a product that is offered outside the
      14·   · · ·be settlement, and hopefully, it would be enough to      14·   specific content that is posted on the website?
      15·   · · ·compensate for the value of the property.                15·   · · · · · MR. GOLDER:· Object as to form.
      16·   BY MR. GROSS:                                                 16·   BY MR. GROSS:
      17·   · · ·Q.· ·Have you ever dealt with that type of situation     17·   · · ·Q.· ·You can answer.
      18·   in your role as Airbnb, or your roles -- strike that -- at    18·   · · ·A.· ·The content post -- so Airbnb owns the website.
      19·   Airbnb?                                                       19·   Airbnb creates a framework for content to be posted by
      20·   · · ·A.· ·This goes through customer support.· This is the    20·   hosts.· There are services offered to hosts.· I am not
      21·   team that handles incoming requests from the community and    21·   sure that they are linked to the content -- I think to the
      22·   it is coordinated with the -- it is the one coordinating      22·   host that actually lists the spacing agreement.
      23·   the process for this to settle.                               23·   · · ·Q.· ·Is the content regarding the host guarantee
      24·   · · ·Q.· ·So the best person to answer that type of           24·   created by a host or by Airbnb?
      25·   question would be someone in customer support?                25·   · · ·A.· ·What do you mean, the content created by the

                                                             Page 39                                                              Page 41
      ·1·   · · ·A.· ·It would be someone from customer support.· There   ·1·   host?
      ·2·   may be other teams involved, such as insurance or legal.      ·2·   · · ·Q.· ·The information on Exhibit 6.
      ·3·   So I'm not aware of who the right person is for this          ·3·   · · ·A.· ·This is -- this is drafted by Airbnb.
      ·4·   particular project.                                           ·4·   · · ·Q.· ·Okay.· At the information at the links?
      ·5·   · · ·Q.· ·Is there a separate team that handles insurance     ·5·   · · ·A.· ·As well.
      ·6·   as opposed to customer support?                               ·6·   · · ·Q.· ·Okay.· So that's -- and you would agree with me
      ·7·   · · ·A.· ·There is a team that might negotiate with           ·7·   that is content that is on the website?
      ·8·   insurance companies.· There is a team that handles the        ·8·   · · ·A.· ·That is content on the website.
      ·9·   process.                                                      ·9·   · · ·Q.· ·Which is drafted by Airbnb?
      10·   · · ·Q.· ·Are any representatives of those teams based in     10·   · · ·A.· ·Yes.
      11·   Miami?                                                        11·   · · ·Q.· ·And that's with regard to services that are
      12·   · · ·A.· ·No.                                                 12·   provided by Airbnb?
      13·   · · ·Q.· ·Where would they all be based?                      13·   · · ·A.· ·Yes.
      14·   · · ·A.· ·I think San Francisco.                              14·   · · ·Q.· ·Let me show you -- or have shown to you what we
      15·   · · ·Q.· ·The host guarantee has no application to guests;    15·   will mark as Exhibit 7.
      16·   is that correct?                                              16·   · · ·(Exhibit No. 7 was marked for Identification.)
      17·   · · ·A.· ·I don't think so.                                   17·   BY MR. GROSS:
      18·   · · ·Q.· ·And with regard to this screenshot, Exhibit 6,      18·   · · ·Q.· ·It's a document that bears Airbnb number 761-762.
      19·   there is additional information on the website regarding      19·   I ask you if you have ever seen that before.· Have you
      20·   more specifics.· Is that your testimony, as to the host       20·   ever seen that document before?
      21·   guarantee?                                                    21·   · · ·A.· ·Yes.
      22·   · · ·A.· ·I see the link here.· I don't recall having         22·   · · ·Q.· ·And this describes what is host protection
      23·   clicked it.                                                   23·   insurance?
      24·   · · ·Q.· ·Okay.· So you don't know what is at the link?       24·   · · ·A.· ·Yes.
      25·   · · ·A.· ·I assume it is a deeper explanation, but I don't    25·   · · ·Q.· ·This is what we were talking about earlier?


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 12 of
                                       200 20, 2019
                                   March                                 42 to 45
                                                             Page 42                                                             Page 44
      ·1·   · · ·A.· ·Yes.                                                ·1·   · · ·A.· ·Yes.· There is no perfect coverage globally.
      ·2·   · · ·Q.· ·I am going to guess you looked at this yesterday    ·2·   Actually, I was involved when it was -- when it came to
      ·3·   because the first example of a guest breaking his wrist       ·3·   pitch in countries in Latin America that would benefit
      ·4·   after slipping on a rug and brings a claim -- sounds like     ·4·   from this coverage.· I don't recall the actual list of
      ·5·   something you said earlier.                                   ·5·   countries that, today, have this coverage.
      ·6·   · · · · · MR. GOLDER:· Objection.· Privileged.                ·6·   · · ·Q.· ·Is there someone else at Airbnb who would have
      ·7·   · · · · · Don't tell him what we talked about yesterday.      ·7·   that information?
      ·8·   · · · · · MR. GROSS:· Sorry.                                  ·8·   · · ·A.· ·Similar to before, I don't know the actual person
      ·9·   · · · · · MR. GOLDER:· We can say for the record that         ·9·   running the program.
      10·   · · ·Mr. Gross is laughing.                                   10·   · · ·Q.· ·You don't know -- let me understand that.· You
      11·   · · · · · MR. GROSS:· Chad, it sounded very familiar.         11·   don't know who the actual person is, or you don't know if
      12·   BY MR. GROSS:                                                 12·   there is a person?· I am just trying to understand.
      13·   · · ·Q.· ·Do you know what the -- if you look at the second   13·   · · ·A.· ·I mean, I assume that there's a team in charge.
      14·   paragraph, the first page --                                  14·   I don't know who the person or team is.
      15·   · · ·A.· ·Yes.                                                15·   · · ·Q.· ·Fair.· And is that team located in Miami?
      16·   · · ·Q.· ·-- do you know what the conditions, limitations,    16·   · · ·A.· ·I don't know the team.· So it is definitely not
      17·   and exclusions are that are associated with host              17·   Miami because it is not in my office.
      18·   protection insurance?                                         18·   · · ·Q.· ·The information contained on Exhibit 7, this is
      19·   · · ·A.· ·I am only aware that intentional damage might not   19·   on the Airbnb website?
      20·   be covered.                                                   20·   · · ·A.· ·Yes.
      21·   · · ·Q.· ·Are there other limitations and conditions and      21·   · · ·Q.· ·And this information, this is -- you would agree
      22·   exclusions?                                                   22·   with its content?
      23·   · · ·A.· ·There is a list on the second page.                 23·   · · ·A.· ·It is content created --
      24·   · · ·Q.· ·Okay.· That is -- but that's -- in that list, you   24·   · · ·Q.· ·And would you agree this is content created by
      25·   are talking about it says some examples of what are not       25·   Airbnb?

                                                             Page 43                                                             Page 45
      ·1·   covered?                                                      ·1·   · · ·A.· ·Yes.
      ·2·   · · ·A.· ·I don't know anything.                              ·2·   · · ·Q.· ·And this is content regarding the services
      ·3·   · · ·Q.· ·Are you familiar with the full list of what's not   ·3·   offered by Airbnb?
      ·4·   covered?                                                      ·4·   · · ·A.· ·Yes.
      ·5·   · · ·A.· ·No.                                                 ·5·   · · ·Q.· ·Does Airbnb -- strike that.
      ·6·   · · ·Q.· ·Okay.· Who would be?                                ·6·   · · · · · Other than what you discussed already, are there
      ·7·   · · ·A.· ·Again, similar to before --                         ·7·   any other differences between the host guarantee program
      ·8·   · · · · · MR. GOLDER:· Just objection as to form.· There is   ·8·   that we talked about and the host protection insurance?
      ·9·   · · ·an assumption that there is a list.                      ·9·   · · ·A.· ·I think -- I said the differences that come to
      10·   BY MR. GROSS:                                                 10·   mind.
      11·   · · ·Q.· ·Is there a list on the site, if you click at one    11·   · · ·Q.· ·There could be others, but you don't know them?
      12·   of these links, of what's covered and not covered?            12·   · · ·A.· ·Yeah.
      13·   · · ·A.· ·I don't know.                                       13·   · · ·Q.· ·In terms of insurance that it provides, does --
      14·   · · ·Q.· ·Okay.· Who would know that?                         14·   what company provides?
      15·   · · ·A.· ·Again, it would be a team in charge of              15·   · · ·A.· ·I don't know.
      16·   negotiating agreements.· It might be a team in charge of      16·   · · ·Q.· ·Who would know that?
      17·   processing.· I'm not sure who is who.                         17·   · · ·A.· ·Again, there might be a team in charge.· I am not
      18·   · · ·Q.· ·Did you have anything -- in your role, do you       18·   aware of it.
      19·   have anything to do with the host protection insurance        19·   · · ·Q.· ·Does Airbnb make any money off of the amount of
      20·   plan?                                                         20·   protection it provides from the -- from its insurance --
      21·   · · ·A.· ·No.                                                 21·   its insurance -- let me rephrase it.
      22·   · · ·Q.· ·Do you know what the limitations are per country?   22·   · · · · · Does Airbnb make any money off of the insurance
      23·   · · · · · This is in the second paragraph.· It says,          23·   services it provides from its third-party insurance
      24·   "Review the list of covered countries."                       24·   partners?
      25·   · · · · · Do you know what that means?                        25·   · · ·A.· ·I don't think so.


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 13 of
                                       200 20, 2019
                                   March                                 46 to 49
                                                             Page 46                                                             Page 48
      ·1·   · · ·Q.· ·Do you know for sure?                               ·1·   · · ·A.· ·I don't know.
      ·2·   · · ·A.· ·I know that we don't charge for it.· I don't know   ·2·   · · ·Q.· ·Okay.· Have you ever worked in an Airbnb facility
      ·3·   if there is any other way of making money out of it. I        ·3·   that was not, like a WeWork?
      ·4·   don't think so.                                               ·4·   · · ·A.· ·I have always been based in rented offices,
      ·5·   · · ·Q.· ·Does Airbnb have its own insurance for its --       ·5·   whether they are WeWork or rented office.
      ·6·   strike that.· Does Airbnb own any of its offices or           ·6·   · · ·Q.· ·When you say "rented," what do you mean?
      ·7·   buildings, or where its offices are located?                  ·7·   · · ·A.· ·Where you pay monthly.
      ·8·   · · · · · MR. GOLDER:· Objection as to form.                  ·8·   · · ·Q.· ·But is it under a lease, or is it like through a
      ·9·   · · · · · THE WITNESS:· I think that most of the offices      ·9·   third party provider?
      10·   · · ·are working spaces, and we might have leases in a        10·   · · ·A.· ·I don't know.· Since I moved to Miami, it has
      11·   · · ·couple of buildings.                                     11·   been as WeWork.· Back in Barcelona, we had an office. I
      12·   BY MR. GROSS:                                                 12·   don't know what was the arrangement.
      13·   · · ·Q.· ·Do you know if Airbnb gets a rent on the            13·   · · ·Q.· ·Did you handle Latin America and before that,
      14·   insurance it obtains for its own properties, based on the     14·   Spanish Latin from Barcelona?
      15·   number of insurance it provides to its hosts?                 15·   · · ·A.· ·Initially from Barcelona, and then I moved to
      16·   · · · · · MR. GOLDER:· Object as to form.                     16·   Miami.
      17·   · · · · · THE WITNESS:· I don't think we own any property.    17·   · · ·Q.· ·So you never were in Latin America?
      18·   BY MR. GROSS:                                                 18·   · · ·A.· ·No.· I traveled but -- no.
      19·   · · ·Q.· ·I didn't ask if you owned any property.· I said     19·   · · ·Q.· ·Okay.· Does Airbnb vet the hosts that are renting
      20·   the properties you use.                                       20·   out their homes or apartments on Airbnb's platform?
      21·   · · ·A.· ·Yeah.                                               21·   · · · · · MR. GOLDER:· Objection as to form.
      22·   · · ·Q.· ·You --                                              22·   · · · · · MR. GROSS:· How do you want me to rephrase it to
      23·   · · · · · Strike that.· Do you know if there is any           23·   · · ·try to move this along?
      24·   insurance coverage that Airbnb obtains with regard to the     24·   · · · · · MR. GOLDER:· Vet is a -- what do you mean by vet?
      25·   property you lease on Brickell?                               25·   · · · · · MR. GROSS:· The discussion that is in some of

                                                             Page 47                                                             Page 49
      ·1·   · · ·A.· ·I don't know.                                       ·1·   · · ·your own terms --
      ·2·   · · ·Q.· ·Who would know that?                                ·2·   BY MR. GROSS:
      ·3·   · · ·A.· ·In Brickell, we are at the -- we are from a         ·3·   · · ·Q.· ·Do you understand what I mean by the term vet?
      ·4·   coworking space.                                              ·4·   · · ·A.· ·I agree that there might be some interpretations.
      ·5·   · · ·Q.· ·What do you mean by that?                           ·5·   · · ·Q.· ·What is your understanding of the term vet?
      ·6·   · · ·A.· ·It's a coworking space -- they're a company,        ·6·   · · ·A.· ·Vet, if you mean quality control, reviewing the
      ·7·   WeWork.                                                       ·7·   profile they're creating and the listing that they're
      ·8·   · · ·Q.· ·Yes.                                                ·8·   creating, the answer is no.
      ·9·   · · ·A.· ·So we rent an office there.                         ·9·   · · ·Q.· ·Okay.
      10·   · · ·Q.· ·Do you have any of your own equipment, or do you    10·   · · ·A.· ·You can automatically and individually create a
      11·   just use WeWork's equipment?                                  11·   profile as a host, and then a listing, and you can
      12·   · · ·A.· ·We have our own laptops.                            12·   automatically upload it, and it's visible to the guest
      13·   · · ·Q.· ·Nothing else?                                       13·   community, and you can start renting it out.
      14·   · · ·A.· ·I think the furniture is provided by WeWork,        14·   · · ·Q.· ·So Airbnb doesn't do a background check, or vet
      15·   except for a couple of decoration details we brought          15·   the bona fides of a host before they initially post
      16·   ourselves.                                                    16·   content?
      17·   · · ·Q.· ·And do you know if Airbnb has any insurance in      17·   · · ·A.· ·When you create a profile, or user profile, you
      18·   place to cover the laptops that you use, or other nonwork     18·   need to submit personal information, name, surname, email.
      19·   equipment that you use?                                       19·   There are instances where you would need to add an ID, and
      20·   · · ·A.· ·I don't think so.· I mean, as far as I know, no.    20·   in some instances, Airbnb users might decide to run
      21·   · · ·Q.· ·Okay.· And you said that there are places where     21·   background checks, as per the legality in each country.
      22·   Airbnb leases space?                                          22·   · · ·Q.· ·What about the United States?
      23·   · · ·A.· ·Yes.                                                23·   · · ·A.· ·I think we run -- I think Airbnb runs background
      24·   · · ·Q.· ·Does Airbnb procure insurance in connection with    24·   checks in some instances.· I'm not aware in what
      25·   those spaces?                                                 25·   instances.


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 14 of
                                       200 20, 2019
                                   March                                 50 to 53
                                                             Page 50                                                             Page 52
      ·1·   · · ·Q.· ·So it is not in all instances?                      ·1·   · · ·Q.· ·Okay.· This, you would agree, is Airbnb content
      ·2·   · · ·A.· ·I don't know.                                       ·2·   posted on the Airbnb website?
      ·3·   · · ·Q.· ·Who would know that?                                ·3·   · · ·A.· ·Yes.
      ·4·   · · ·A.· ·Again, I am not -- I don't know what, whether it    ·4·   · · ·Q.· ·Okay.· Did you have anything to do with the
      ·5·   is a specific thing relating to this.                         ·5·   creation of this content --
      ·6·   · · ·Q.· ·But it is not you?                                  ·6·   · · ·A.· ·No.
      ·7·   · · ·A.· ·It is not me.                                       ·7·   · · ·Q.· ·-- the content in Exhibit 8?
      ·8·   · · ·Q.· ·Do you have any information on that?                ·8·   · · ·A.· ·No.
      ·9·   · · ·A.· ·No.                                                 ·9·   · · ·Q.· ·It says, "We check -- in terms of background
      10·   · · ·Q.· ·Do you have any knowledge about that?· Let me       10·   checks, we check the OFAC list."· Do you know what the
      11·   rephrase --                                                   11·   OFAC list is?
      12·   · · ·A.· ·Not beyond what I said.                             12·   · · ·A.· ·Yes.
      13·   · · ·Q.· ·Okay.· And the person at -- anyone in your office   13·   · · ·Q.· ·What is it?
      14·   in Miami who would have that kind of knowledge?               14·   · · ·A.· ·Office of Foreign Asset Control.
      15·   · · ·A.· ·I don't think so.                                   15·   · · ·Q.· ·Okay.· But what is the list?
      16·   · · ·Q.· ·Okay.· Do you know what the specific process is     16·   · · ·A.· ·It says OFAC list.· Oh, I don't know the specific
      17·   that is used for doing background checks?                     17·   list.
      18·   · · ·A.· ·I think we submit information to third parties,     18·   · · ·Q.· ·Okay.· Before a host's ad is initially posted, is
      19·   and we access public databases, the data are used for this    19·   a background check done by Airbnb?
      20·   purpose.                                                      20·   · · ·A.· ·I don't know if it happens a 100 percent of the
      21·   · · ·Q.· ·Okay.                                               21·   times.
      22·   · · ·A.· ·And usually, one trigger for people to submit       22·   · · ·Q.· ·Who would know?
      23·   their ID is that certain hosts, because they want more        23·   · · ·A.· ·That, again, I don't know the team that's in
      24·   peace of mind, ask for this information as a filter, so as    24·   charge of this program.
      25·   a host, you can choose that you only welcome guests that      25·   · · ·Q.· ·But there is a team?

                                                             Page 51                                                             Page 53
      ·1·   have this information.                                        ·1·   · · ·A.· ·There might be.· I mean, I am speculating. I
      ·2·   · · ·Q.· ·I am talking about vetting hosts, not vetting of    ·2·   don't know whether there is a specific team in charge of
      ·3·   the guests.                                                   ·3·   this program.
      ·4·   · · · · · I have not got to guests yet.· I am just asking     ·4·   · · ·Q.· ·Someone else at Airbnb would be the proper person
      ·5·   about vetting hosts, and that is what I am asking.· Does      ·5·   to ask that question?
      ·6·   -- okay.· Let me show you what has been marked -- what we     ·6·   · · ·A.· ·There might be, definitely informed of this
      ·7·   are going to mark as Exhibit 8.                               ·7·   program.
      ·8·   · · ·(Exhibit No. 8 was marked for Identification.)           ·8·   · · ·Q.· ·But I am asking you, you are not the proper
      ·9·   BY MR. GROSS:                                                 ·9·   person to ask that question of; correct?
      10·   · · ·Q.· ·It is Airbnb 793 to 795, and I ask you if you       10·   · · ·A.· ·You can ask me this question as long as it's high
      11·   have ever seen that.· Mr. Mallol, have you ever seen this     11·   profile.· If you go into specifics, I don't know the
      12·   document before?                                              12·   specifics.
      13·   · · ·A.· ·Yes.                                                13·   · · ·Q.· ·I am asking you why does -- how does Airbnb
      14·   · · ·Q.· ·How recently have you seen this document?           14·   conduct a background check?· Is that too specific?
      15·   · · · · · MR. GOLDER:· Do you need more time to review?       15·   · · · · · MR. GOLDER:· Objection as to form.
      16·   · · · · · THE WITNESS:· Depending on the question.            16·   · · · · · I believe he answered that question.
      17·   BY MR. GROSS:                                                 17·   · · · · · MR. GROSS:· You can answer it again.
      18·   · · ·Q.· ·I am just saying how recently have you seen this    18·   · · · · · MR. GOLDER:· If you can.
      19·   document?                                                     19·   · · · · · Objection as to the form.
      20·   · · ·A.· ·I don't recall exactly, but in the past few         20·   BY MR. GROSS:
      21·   weeks.                                                        21·   · · ·Q.· ·You can answer the question, again.· You have --
      22·   · · ·Q.· ·Okay.· Have you -- did you do any -- what was       22·   · · · · · Just because you objected to form doesn't mean he
      23·   your reason for looking at this document?                     23·   · · ·doesn't have to answer.
      24·   · · ·A.· ·Again, general understanding of the platform of     24·   Just so it is clear, are you the proper person to ask from
      25·   the service we offer.                                         25·   Airbnb about the background check program that they do on


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 15 of
                                       200 20, 2019
                                   March                                 54 to 57
                                                              Page 54                                                             Page 56
      ·1·   hosts?                                                        ·1·   host is required to post a business license number or a
      ·2·   · · ·A.· ·For general understanding of the program, I can     ·2·   tax ID number as part of the initial process?
      ·3·   answer the question.· If you want more specifics, I don't     ·3·   · · ·A.· ·That these are very specific jurisdictions, with
      ·4·   know all of them.                                             ·4·   very specific solutions that came out of a partnership
      ·5·   · · ·Q.· ·Okay.· But -- well, I asked you, do you know the    ·5·   with the City, and in these particular instances, there
      ·6·   process for doing a background check?                         ·6·   might be a chance for hosts to submit this information.
      ·7·   · · ·A.· ·I know the high-level process.· Process is that     ·7·   · · ·Q.· ·Well, if the host, in those jurisdictions -- I am
      ·8·   you submit your information, Airbnb uses that database not    ·8·   going to get into specifics in a bit -- if the host
      ·9·   listed here and runs a background check, and then based on    ·9·   doesn't submit the information, does their ad post?
      10·   the information provided back, it might have a course of      10·   · · ·A.· ·In some instances, it can be posted; in some
      11·   action.                                                       11·   instances, it cannot.
      12·   · · ·Q.· ·Do you know how long the background checks take?    12·   · · ·Q.· ·So it can post even if that information isn't
      13·   · · ·A.· ·No.                                                 13·   added as a field?
      14·   · · ·Q.· ·And you said earlier sometimes they are done, and   14·   · · ·A.· ·Yes.
      15·   sometimes, they are not done?                                 15·   · · ·Q.· ·Does Airbnb vet the guests that are staying in
      16·   · · ·A.· ·I think they don't apply to a hundred percent of    16·   the homes that are rented through the platform?
      17·   the database.                                                 17·   · · · · · MR. GOLDER:· Objection as to form.
      18·   · · ·Q.· ·I am just talking about North America.              18·   · · · · · I assume you are using the same kind of
      19·   · · ·A.· ·I don't know if they apply to a hundred percent     19·   · · ·definition of vet?
      20·   of the guests.                                                20·   · · · · · MR. GROSS:· Yes.
      21·   · · ·Q.· ·Who would -- who would know whether they apply to   21·   BY MR. GOLDER:
      22·   a hundred percent of the guests?                              22·   · · ·Q.· ·Okay.
      23·   · · ·A.· ·I don't know the right person for that.             23·   · · ·A.· ·Yes.· When they submit enough personal
      24·   · · ·Q.· ·But there is a person at Airbnb?                    24·   information and their available data source and legal in
      25·   · · ·A.· ·There might be.· I don't know.                      25·   the country we are operating, we might run background

                                                             Page 55                                                             Page 57
      ·1·   · · ·Q.· ·You don't know whether there is or there isn't?     ·1·   checks.· Again, I don't remember, or I don't know if it is
      ·2·   · · ·A.· ·No.                                                 ·2·   applied to a hundred percent of the guest community in
      ·3·   · · ·Q.· ·Okay.· Why does Airbnb do background checks on      ·3·   that particular situation.
      ·4·   hosts?                                                        ·4·   · · ·Q.· ·And I think I asked you, but you do recognize
      ·5·   · · ·A.· ·Trust and safety is very important to our value     ·5·   Exhibit 8 from the website, correct?
      ·6·   of our position.· We have millions of people who spend        ·6·   · · ·A.· ·Yes.
      ·7·   time at each other's homes.· We believe it is very            ·7·   · · ·Q.· ·Okay.· Does this exhibit explain everything with
      ·8·   relevant for people to feel safe in the community.            ·8·   regard to background checks performed by Airbnb?
      ·9·   · · ·Q.· ·Okay.· But if Airbnb doesn't do the background      ·9·   · · ·A.· ·I don't see any other link.· I'm not sure if
      10·   check a hundred percent of the time, how does that satisfy    10·   there is more content.
      11·   that corporate goal that you just discussed?                  11·   · · ·Q.· ·Okay.· Let me show you what I am going to mark as
      12·   · · ·A.· ·We permanently try to make the platform safe,       12·   Exhibit 9, City of Miami Beach Exhibit 9, it is Airbnb 800
      13·   more safe.· So it is an evolution.                            13·   to 804.
      14·   · · ·Q.· ·When you say -- did you say "permanently"?          14·   · · ·A.· ·Thank you.
      15·   · · ·A.· ·We always try to think of ways to improve the       15·   · · ·(Exhibit No. 9 was marked for Identification.)
      16·   platform.                                                     16·   BY MR. GROSS:
      17·   · · ·Q.· ·Does Airbnb check with regard to the lawfulness     17·   · · ·Q.· ·Have you ever seen this document before?
      18·   of the specific rental before the ad is posted?               18·   · · ·A.· ·Yes.
      19·   · · ·A.· ·No.                                                 19·   · · ·Q.· ·What is it?
      20·   · · ·Q.· ·Why not?                                            20·   · · ·A.· ·It is an explanation how Airbnb -- how does it
      21·   · · ·A.· ·Jurisdictions are very specific.· We operate in     21·   work when Airbnb asks for an ID.
      22·   thousands of cities.· Regulation is also changing.· We        22·   · · ·Q.· ·And this is -- so this is an -- in addition to
      23·   don't have the muscle of the process to undertake that --     23·   Exhibit 8, or it explains -- do they perform background
      24·   that endeavor.                                                24·   checks, and this is how they do it?
      25·   · · ·Q.· ·Okay.· Other cities where Airbnb -- where the       25·   · · ·A.· ·I assume that this is asking about how do we --


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 16 of
                                       200 20, 2019
                                   March                                 58 to 61
                                                             Page 58                                                             Page 60
      ·1·   submit, or how a user submits the ID.                        ·1·   and who doesn't?
      ·2·   · · ·Q.· ·Okay.                                              ·2·   · · ·A.· ·I think it is barometric.· So there are
      ·3·   · · ·A.· ·What -- yeah.· It is different things of it.       ·3·   thresholds that are automatically to everyone --
      ·4·   · · ·Q.· ·Okay.· Take a look at Page 3 of 5, which is        ·4·   · · ·Q.· ·Okay.
      ·5·   Page 802.                                                    ·5·   · · ·A.· ·-- that goes through the process.
      ·6·   · · · · · Do you see the last paragraph, going on to the     ·6·   · · ·Q.· ·So well, if -- let me ask this:· When this
      ·7·   following page?                                              ·7·   information is provided, is it always sent out to a third
      ·8·   · · ·A.· ·Yes.                                               ·8·   party to check?
      ·9·   · · ·Q.· ·Okay.· And that talks about background checks      ·9·   · · ·A.· ·As far as --
      10·   that are done in the United States, does it not?             10·   · · ·Q.· ·Let me make it really clear.· When a host
      11·   · · ·A.· ·Yes.                                               11·   provides the information requested by Airbnb, initially --
      12·   · · ·Q.· ·Is that done in every instance for every host?     12·   · · ·A.· ·Yes.
      13·   · · ·A.· ·I don't know.                                      13·   · · ·Q.· ·-- is it always submitted to a third party for a
      14·   · · ·Q.· ·How about for every guest?                         14·   background check?
      15·   · · ·A.· ·I don't know.                                      15·   · · ·A.· ·I don't think we submit to -- a hundred percent
      16·   · · ·Q.· ·Okay.· Do you know why it wouldn't be done for     16·   of the situations, information.· This is my understanding
      17·   every host?                                                  17·   of the situation.· When we run a background check, we
      18·   · · ·A.· ·I don't know.· It might be a process issue.        18·   always run through a third party.
      19·   · · ·Q.· ·And the same question for every guest?             19·   · · ·Q.· ·Who makes the determination when to run a
      20·   · · ·A.· ·Yes.                                               20·   background check and when not to?
      21·   · · ·Q.· ·If -- if a host fails a background check, what     21·   · · ·A.· ·I don't know.
      22·   happens?                                                     22·   · · ·Q.· ·Is it done by an individual, or is it done by
      23·   · · ·A.· ·I think it depends on the severity of what might   23·   some algorithm?
      24·   have happened in the past.· This person might be banned      24·   · · ·A.· ·I -- I think it might be automatic, based on
      25·   from the platform for a period of time.                      25·   variables.

                                                             Page 59                                                            Page 61
      ·1·   · · ·Q.· ·Okay.· Are they banned -- when you say "for a      ·1·   · · ·Q.· ·When you say "automatic," do you mean by
      ·2·   period of time," what do you mean?                           ·2·   algorithm?
      ·3·   · · ·A.· ·That depending on what -- what is actually the     ·3·   · · ·A.· ·Yes.
      ·4·   information that was provided, it might be for years.· So,   ·4·   · · ·Q.· ·And what are those variables?
      ·5·   let me see if it describes the information here, but -- I    ·5·   · · ·A.· ·I don't know.
      ·6·   don't know the actual -- the actual time frames for that,    ·6·   · · ·Q.· ·Is a guest required to submit payment at the time
      ·7·   but I think, depending on the severity of the information    ·7·   of booking?
      ·8·   surfaced, someone might be banned more than others.          ·8·   · · ·A.· ·You mean payment information, or complete the
      ·9·   · · ·Q.· ·Okay.· Do you know all of the steps that are       ·9·   payment?
      10·   taken as part of -- I am going to use vetting, or we can     10·   · · ·Q.· ·At least make a down payment?
      11·   use background check.· Which is easier for you?              11·   · · ·A.· ·There are different pricing logistics, but the
      12·   · · ·A.· ·Up to you.                                         12·   main one is that the bank takes the money from the guest
      13·   · · ·Q.· ·Okay.· Do you understand what I mean by vetting?   13·   at the time of confirmation and sends it to the host
      14·   · · ·A.· ·Yes.                                               14·   24 hours after check-in.
      15·   · · ·Q.· ·I will just use vetting.· Do you know all of the   15·   · · ·Q.· ·But -- so the whole amount that is taken from the
      16·   steps that are used by Airbnb to vet a host?                 16·   guest is -- the whole amount owed for the rental is taken
      17·   · · ·A.· ·I'm not aware of the specific steps.               17·   at the time of the booking, it is just not delivered until
      18·   · · ·Q.· ·How about to vet a guest?                          18·   later?
      19·   · · ·A.· ·Same.                                              19·   · · ·A.· ·Yes.· In general, yes.
      20·   · · ·Q.· ·Okay.· Do you know what happens to guests that     20·   · · ·Q.· ·When you say "in general" -- let's make it really
      21·   don't meet the vetting standards set by Airbnb?              21·   easy -- just in the United States?
      22·   · · ·A.· ·Similar to hosts.· There might be a -- a           22·   · · ·A.· ·I think in general, yes.· There might be
      23·   temporary banning, depending on the severity of the          23·   instances, depending on the volume of the booking, where
      24·   information surfaced.                                        24·   Airbnb collects part of it at check-in -- at the
      25·   · · ·Q.· ·Who makes that determination of who gets banned    25·   confirmation of the booking, and another part a few days


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 17 of
                                       200 20, 2019
                                   March                                 62 to 65
                                                             Page 62                                                             Page 64
      ·1·   or weeks before the actual check-in.                          ·1·   · · ·A.· ·More than a thousand.
      ·2·   · · ·Q.· ·Okay.· Does Airbnb ever deactivate or suspend       ·2·   · · ·Q.· ·Is San Francisco the largest center of operation?
      ·3·   user accounts that don't meet its vetting standards?          ·3·   · · ·A.· ·Yes.
      ·4·   · · ·A.· ·Airbnb might deactivate accounts when reviews are   ·4·   · · ·Q.· ·Okay.· It sounds like Dublin is the second?
      ·5·   below certain thresholds.· So if the guest opinions are --    ·5·   · · ·A.· ·Yes, it might be.
      ·6·   on average, are below a certain threshold, this is the        ·6·   · · · · · MR. GOLDER:· Can we take a break?
      ·7·   only automatic trigger for Airbnb to release.                 ·7·   · · · · · MR. GROSS:· If you want to, fine.
      ·8·   · · ·Q.· ·So there would be guest reviews of a host's         ·8·   · · · · · MR. GOLDER:· Yes, let's take a little break.
      ·9·   dwelling?                                                     ·9·   · · · · · (Whereupon, there was a discussion off the
      10·   · · ·A.· ·Yes.                                                10·   · · ·record, a recess at 11:15, after which the following
      11·   · · ·Q.· ·And so that would be -- it would only be based on   11·   · · ·proceedings were had at 11:26 p.m.:)
      12·   that.· It wouldn't be based on any other factor?              12·   BY MR. GROSS:
      13·   · · ·A.· ·No, it is always based on the experience that our   13·   · · ·Q.· ·Before I move to the next area, Mr. Mallol --
      14·   community is having.                                          14·   · · ·A.· ·Yes.
      15·   · · ·Q.· ·So there is -- strike that.                         15·   · · ·Q.· ·-- what is an instance where a -- a specific
      16·   · · · · · So let's say after there is an initial posting of   16·   instance where Airbnb would deactivate or suspend a user?
      17·   a host's ad, and the -- the rentals are going through, the    17·   · · ·A.· ·It can happen if the reviews come back
      18·   reviews are fine, but the host is convicted of a crime.       18·   negatively.
      19·   How does Airbnb police that?                                  19·   · · ·Q.· ·Other than the reviews, I understand that --
      20·   · · ·A.· ·I'm not sure of the process.                        20·   · · ·A.· ·If a guest or host submits or contacts customer
      21·   · · ·Q.· ·Is there a process?                                 21·   service complaining about something specific, let's say
      22·   · · ·A.· ·I'm not sure.                                       22·   violence, there would be a process for us to be --
      23·   · · ·Q.· ·Okay.· So I mean, for instance, I am just using     23·   understand the situation and make a call.
      24·   it as an example.· I am not saying it happens.· But, if a     24·   · · ·Q.· ·Do you know of any instance, specifically, where
      25·   host is found guilty of a violent crime or being a sexual     25·   that happened?

                                                             Page 63                                                             Page 65
      ·1·   predator after they have passed the initial background        ·1·   · · ·A.· ·Usually, it is cases that I am not made aware of
      ·2·   check, how does Airbnb take that into account or -- as        ·2·   beyond the involved teams.
      ·3·   part of the platform?                                         ·3·   · · ·Q.· ·So the answer is -- to my question is --
      ·4·   · · · · · MR. GOLDER:· Object as to form.                     ·4·   · · ·A.· ·No.
      ·5·   · · · · · Go ahead.                                           ·5·   · · ·Q.· ·-- a yes-or-no question.· I am trying to move
      ·6·   · · · · · THE WITNESS:· I don't know if there is a specific   ·6·   this along.
      ·7·   · · ·process to run this.· We have a trust team that          ·7·   · · · · · Do you have any knowledge of a specific incident
      ·8·   · · ·really is in charge of security of the platform in       ·8·   where this happened?
      ·9·   · · ·terms of general terms.· I am not sure if they are on    ·9·   · · ·A.· ·None, in the United States.
      10·   · · ·top of this issue.                                       10·   · · ·Q.· ·Okay.· Then that's fine.· We will limit it to the
      11·   BY MR. GROSS:                                                 11·   United States, because I understand the process can be
      12·   · · ·Q.· ·Okay.· When you say "trust team," what do you       12·   different in other countries.
      13·   mean?                                                         13·   · · · · · I just want to ask one follow-up on the vetting
      14·   · · ·A.· ·It is like a team that tries to think of how to     14·   at the start.· Are you -- do you know of any specific
      15·   make our community more protected.                            15·   instance where a host was not allowed to post because of a
      16·   · · ·Q.· ·Okay.· Where is the trust team based?               16·   background issue at the start?
      17·   · · ·A.· ·Multi-location.                                     17·   · · ·A.· ·So "vet," equals background check, in this
      18·   · · ·Q.· ·Is there any based in Miami?                        18·   question?
      19·   · · ·A.· ·No.                                                 19·   · · ·Q.· ·Yes.
      20·   · · ·Q.· ·Where is the main base for the trust team?          20·   · · ·A.· ·I don't know -- I don't know.· But, I believe
      21·   · · ·A.· ·It may be Dublin.                                   21·   that you are allowed to post and then when a background
      22·   · · ·Q.· ·Okay.· When you say "may be," how big is the        22·   check comes back, they might take action.
      23·   operation in Dublin?                                          23·   · · ·Q.· ·So you don't know if the background has to be
      24·   · · ·A.· ·A few hundred people.                               24·   completed before the post?
      25·   · · ·Q.· ·How big is the operation in San Francisco?          25·   · · ·A.· ·I'm pretty sure that your -- your ability to post


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 18 of
                                       200 20, 2019
                                   March                                 66 to 69
                                                             Page 66                                                              Page 68
      ·1·   is immediate.· The background check might come later.         ·1·   · · ·A.· ·So I -- knowing the community and knowing the
      ·2·   · · ·Q.· ·Okay.· And if the background check is not           ·2·   pinpoint that would create for a host not to be able to
      ·3·   complied with, what is required?· What happens?               ·3·   list immediately, I would expect this to come up in the
      ·4·   · · ·A.· ·Then Airbnb will take action.                       ·4·   community center as a complaint, because they are very
      ·5·   · · ·Q.· ·Are you aware of a specific time that happened?     ·5·   vocal.
      ·6·   · · ·A.· ·No.                                                 ·6·   · · ·Q.· ·So you are speculating as to your answer here?
      ·7·   · · ·Q.· ·Are you aware that that is specifically the         ·7·   · · · · · MR. GOLDER:· Object to form.
      ·8·   process, that the -- that the ad immediately posts and the    ·8·   BY MR. GROSS:
      ·9·   background comes later?                                       ·9·   · · ·Q.· ·You said you have never read the post either way?
      10·   · · ·A.· ·That is my understanding.· I can't confirm it.      10·   · · · · · MR. GOLDER:· Object as to the form.
      11·   · · ·Q.· ·So it could be the background has to be completed   11·   · · · · · THE WITNESS:· I am using the context and the
      12·   before the post goes up?                                      12·   · · ·information I might have on this particular matter.
      13·   · · ·A.· ·I am pretty sure this is not the case.              13·   · · ·I am assuming that it is not something that comes up
      14·   · · ·Q.· ·What is that based on?                              14·   · · ·in the complaint because I have not seen it.
      15·   · · ·A.· ·My experience and the feedback I get from the       15·   BY MR. GROSS:
      16·   community.· There is a community center where you see         16·   · · ·Q.· ·Okay.· But you don't know for a fact one way or
      17·   opinions and feedbacks from the community.· I have never      17·   the other; is that correct?
      18·   heard or read anything about a complaining because you are    18·   · · ·A.· ·Yes.
      19·   not allowed to list immediately.· This is part of the         19·   · · ·Q.· ·Okay.· Okay.· How do guests pay hosts for their
      20·   value proposition of Airbnb as a community.                   20·   stays?
      21·   · · ·Q.· ·Okay.· And what was the -- what did you look at     21·   · · ·A.· ·They have payment instruments in the process, in
      22·   to come to that conclusion?                                   22·   the profile, and Airbnb Payments is the processing agent,
      23·   · · ·A.· ·Community center.· It is just a public forum with   23·   or the collecting agent.· Money is collected at the time
      24·   Airbnb.                                                       24·   of the check-in, again, generally, at the time of the
      25·   · · ·Q.· ·And did you look at the public forums for the       25·   booking, in general, and then it is submitted to the host

                                                             Page 67                                                              Page 69
      ·1·   United States?                                                ·1·   as a pay-out 24 hours after check-in.
      ·2·   · · ·A.· ·I get reports in -- from different regions, high    ·2·   · · ·Q.· ·Okay.· Does Airbnb -- so Airbnb processes the
      ·3·   level topics.· They are digested for me.                      ·3·   payments?
      ·4·   · · ·Q.· ·So you don't review the specific forums?            ·4·   · · ·A.· ·Airbnb Payments is a separate company, but yes.
      ·5·   · · ·A.· ·I don't -- I don't go to the forums.· There is a    ·5·   · · ·Q.· ·When you say "it is a separate company," what do
      ·6·   team.· I choose a third-party agency that looks at the        ·6·   you mean?
      ·7·   topics and submits reports.                                   ·7·   · · ·A.· ·I don't know the specifics, but you have Airbnb,
      ·8·   · · ·Q.· ·What is the third-party agency?                     ·8·   Inc., and then you have Airbnb Payments as a company that
      ·9·   · · ·A.· ·It is a vendor.                                     ·9·   acts as a collecting agent.
      10·   · · ·Q.· ·What is the name of the vendor?                     10·   · · ·Q.· ·Okay.· So it is not -- is it Airbnb -- what did
      11·   · · ·A.· ·I don't recall.                                     11·   you call it?
      12·   · · ·Q.· ·Okay.                                               12·   · · ·A.· ·A collecting agent.
      13·   · · ·A.· ·So...                                               13·   · · ·Q.· ·No, no.· What is the name of the company?
      14·   · · ·Q.· ·So that is a -- that is a task that Airbnb          14·   · · ·A.· ·Airbnb Payments.
      15·   outsources?                                                   15·   · · ·Q.· ·Is that an affiliate of Airbnb?
      16·   · · ·A.· ·Reviewing topics in public forums, digesting        16·   · · ·A.· ·I think it is a subsidiary.
      17·   them, and sharing it with some teams for them to benefit      17·   · · ·Q.· ·A subsidiary?
      18·   from feedback from the community, yes.                        18·   · · ·A.· ·Yes.
      19·   · · ·Q.· ·So it is an outsourced service?                     19·   · · ·Q.· ·So it's part of -- is it a wholly-owned
      20·   · · ·A.· ·Yes.                                                20·   subsidiary of Airbnb?
      21·   · · ·Q.· ·But you -- so have you ever read a post in a        21·   · · ·A.· ·I think so.
      22·   forum where this issue is raised that you can post before     22·   · · ·Q.· ·So it is fair to say Airbnb, Inc., oversees that
      23·   your background check is completed?                           23·   process, because it owns Airbnb Payment?
      24·   · · ·A.· ·No.· And I haven't read the opposite, neither.      24·   · · ·A.· ·That -- that is a little bit technical for me.
      25·   · · ·Q.· ·So what did you base your answer on?                25·   · · ·Q.· ·Okay.· Do you know how the -- do you know the


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 19 of
                                       200 20, 2019
                                   March                                 70 to 73
                                                              Page 70                                                            Page 72
      ·1·   specifics of the payment process mechanism?                   ·1·   · · ·collectively knows the information, definitely
      ·2·   · · ·A.· ·No.· That is -- that is very technical.             ·2·   · · ·documented.· I don't know of a team who has complete
      ·3·   · · ·Q.· ·Who would know that?                                ·3·   · · ·knowledge of everybody because that is a very big
      ·4·   · · ·A.· ·There is a payments team.                           ·4·   · · ·corporation.· It is a very big geographic coverage,
      ·5·   · · ·Q.· ·Does Airbnb take a fee for processing payments?     ·5·   · · ·and it is several teams.
      ·6·   · · ·A.· ·We have a service fee on the guest side, on the     ·6·   BY MR. GROSS:
      ·7·   host side.· This is -- this is an accounting for the          ·7·   · · ·Q.· ·Where is Airbnb Payments located?
      ·8·   offering, meaning that you have access to the platform,       ·8·   · · ·A.· ·I don't know, actually.
      ·9·   which is our main product, and then you have access to        ·9·   · · ·Q.· ·Okay.· Is there anyone from Airbnb Payments in
      10·   these ancillary services such as payments and services        10·   your office in Miami?
      11·   such as customer service, such as payment processing.         11·   · · ·A.· ·No.
      12·   · · ·Q.· ·So is the fee obtained from both the guest and      12·   · · ·Q.· ·But the best person to ask that question would be
      13·   the host?                                                     13·   someone from Airbnb Payments?
      14·   · · ·A.· ·Yes.                                                14·   · · ·A.· ·Yes.
      15·   · · ·Q.· ·For each booking?                                   15·   · · ·Q.· ·The fees that are charged to hosts, do they vary
      16·   · · ·A.· ·In general, yes; in the U.S., yes.                  16·   based upon each listing, or is it a flat fee?
      17·   · · ·Q.· ·Okay.· Are there no other fees that Airbnb takes    17·   · · ·A.· ·There is a three-percent flat fee.
      18·   out of the payments when they are made?                       18·   · · ·Q.· ·How about the payments that are charged to
      19·   · · ·A.· ·I don't think so.                                   19·   guests?
      20·   · · ·Q.· ·What about taxes?                                   20·   · · ·A.· ·It changes.· It is a dynamic number.· It changes
      21·   · · ·A.· ·Taxes -- we can collect and remit in some           21·   based on several variables such as length of stay, the
      22·   instances.                                                    22·   booking amount, and the time before check-in, and some
      23·   · · ·Q.· ·When you say "some instances," what do you mean?    23·   others.· I am not aware of the full list.
      24·   · · ·A.· ·So when you have a particular agreement, let's      24·   · · ·Q.· ·And who would have that information?
      25·   say with next proceeding, we collect tourist tax.             25·   · · ·A.· ·Again, the payments team will know the logic of

                                                             Page 71                                                             Page 73
      ·1·   · · ·Q.· ·What about the United States?                       ·1·   the payment fee.
      ·2·   · · ·A.· ·We might have tax agreements in some cities.        ·2·   · · ·Q.· ·Does Airbnb advertise hosts' properties?
      ·3·   · · ·Q.· ·Do you know that list of cities?                    ·3·   · · ·A.· ·Advertise, as what do you mean?
      ·4·   · · ·A.· ·I don't know the full list.                         ·4·   · · ·Q.· ·So I know host properties are posted on the
      ·5·   · · ·Q.· ·Who would have that knowledge of the cities where   ·5·   website.
      ·6·   Airbnb collects taxes in the United States?                   ·6·   · · ·A.· ·Yes.
      ·7·   · · ·A.· ·So -- legal would know, payments would to, and      ·7·   · · ·Q.· ·And that guests can look at host properties, pick
      ·8·   the policies would know.                                      ·8·   them that way?
      ·9·   · · ·Q.· ·But you are not the witness who would have that     ·9·   · · ·A.· ·Yes.
      10·   information?                                                  10·   · · ·Q.· ·But, does Airbnb -- do you know what I mean by
      11·   · · ·A.· ·I know, high level, that we have tax collections.   11·   the terms direct marketing?
      12·   There are several cities that I -- I don't think anyone       12·   · · ·A.· ·Yes.
      13·   fully knows all of the cities who may be referred to. I       13·   · · ·Q.· ·Does Airbnb do any direct marketing with regard
      14·   need to rely on documentation to really know the              14·   to hosts' properties to guests?
      15·   full information on that.                                     15·   · · ·A.· ·Yes.
      16·   · · ·Q.· ·Would anybody from payments know that?              16·   · · ·Q.· ·What does it do?
      17·   · · ·A.· ·I don't think they would be aware of -- they        17·   · · ·A.· ·So if you have -- it is usually a response of
      18·   might have built the mechanics for that.· I'm not sure if     18·   guest behavior.· Going to the website, you look for
      19·   they would be aware what city they are serving.               19·   certain properties.· That is a retargeting opportunity
      20·   · · ·Q.· ·So there is no one at the company -- there is no    20·   where you can get exposed to other email and other
      21·   one at the company that I could depose who would know what    21·   channels of similar properties when it comes to location,
      22·   specific cities or states, taxes or other fees are            22·   price, and room configuration, this is fully automated,
      23·   collected from?                                               23·   and based on objective variables that the guest has used
      24·   · · · · · MR. GOLDER:· Object as to form.                     24·   for search purposes.
      25·   · · · · · THE WITNESS:· There might be a team that            25·   · · ·Q.· ·But the automation was created by Airbnb?


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 20 of
                                       200 20, 2019
                                   March                                 74 to 77
                                                             Page 74                                                             Page 76
      ·1·   · · ·A.· ·The automation was created by Airbnb.               ·1·   · · ·A.· ·I don't know.
      ·2·   · · ·Q.· ·And so the algorithms and the like that makes       ·2·   · · · · · MR. GOLDER:· Objection as to form.
      ·3·   these automated processes function were created by Airbnb?    ·3·   · · · · · THE WITNESS:· Sorry.· I don't know that.
      ·4·   · · ·A.· ·We work with a bunch ov vendors.· I am not sure     ·4·   BY MR. GROSS:
      ·5·   whether we have created a team or we are relying on           ·5·   · · ·Q.· ·How many emails, about -- strike that.
      ·6·   third-party technology.                                       ·6·   · · · · · After the guest does its initial search but
      ·7·   · · ·Q.· ·And what happens as a part of this automation?      ·7·   doesn't book -- because I am assuming this doesn't happen
      ·8·   · · ·A.· ·So you are exposed to listings that we believe --   ·8·   if the guest actually books -- or is that a bad
      ·9·   the system or the algorithm believes you can convert into     ·9·   assumption?
      10·   booking because they are similar to some preference you       10·   · · ·A.· ·No, you might get emails on -- Experiences is
      11·   have shown in the past.                                       11·   another service, but not homes.
      12·   · · ·Q.· ·I am a guest.· How would I be exposed?              12·   · · ·Q.· ·What is Experiences?
      13·   · · ·A.· ·You would go on Airbnb, and for whatever, you       13·   · · ·A.· ·Experiences -- it's another product they have but
      14·   would search for listing.· You would look for dates, price    14·   not available in Miami Beach.
      15·   points, and number of rooms.                                  15·   · · ·Q.· ·I understand it's not available on Miami Beach,
      16·   · · · · · And then you would maybe get an email from Airbnb   16·   but what is Experiences?· I don't care that if it's
      17·   saying "You have been looking for Paris.· We have similar     17·   available in Miami Beach.· Let me start that again.
      18·   properties that -- we have properties that you might          18·   · · ·A.· ·Actually, I am not sure it is available in Miami
      19·   like."                                                        19·   Beach.
      20·   · · · · · And again, selection will be -- I wouldn't say      20·   · · ·Q.· ·So let me ask the question again.
      21·   random, because there are some variables behind it, but it    21·   · · ·A.· ·Yes.
      22·   would not be handpicked.                                      22·   · · ·Q.· ·What is Experiences?
      23·   · · ·Q.· ·And that -- you are saying it is not done by an     23·   · · ·A.· ·It is a product that Airbnb offers that allows
      24·   individual, it is done just automatically by a process?       24·   locals to share their passions with travelers.
      25·   · · ·A.· ·Yes, and it happens at scale.                       25·   · · ·Q.· ·What does that mean, locals to share with

                                                              Page 75                                                             Page 77
      ·1·   · · ·Q.· ·But the process is one that was created by          ·1·   travelers?
      ·2·   Airbnb?                                                       ·2·   · · ·A.· ·"Let's go to a music concert together."
      ·3·   · · ·A.· ·I don't know -- again, I do not know if it's        ·3·   · · ·Q.· ·And what does that mean?
      ·4·   using third-party technology.· I'm not sure the technology    ·4·   · · ·A.· ·That you -- you book a time with a local guest, a
      ·5·   has been created by Airbnb.· We are definitely using it       ·5·   local host that would provide an experience, let's say, "I
      ·6·   for targeting purposes.                                       ·6·   will pick you up at nine.· We will go for breakfast, walk
      ·7·   · · ·Q.· ·But it is the -- the technology offers Airbnb       ·7·   around the city and we will go for a concert."
      ·8·   product, not third -- other party's products?                 ·8·   · · ·Q.· ·So this is a host separate and apart from the
      ·9·   · · ·A.· ·Correct.· We only try to cross-sell our             ·9·   host that you are booking through?
      10·   properties on Airbnb.                                         10·   · · ·A.· ·Yes.· It is different.
      11·   · · ·Q.· ·You say you only -- what does that mean?· Are       11·   · · ·Q.· ·Okay.· And that is a service that Airbnb offers
      12·   there instances where you cross-sell other properties, et     12·   guests?
      13·   cetera --                                                     13·   · · ·A.· ·That is a service that hosts -- Experiences hosts
      14·   · · ·A.· ·No.· We just showcase properties that are at        14·   can offer guests through Airbnb as a platform.
      15·   least Airbnb.· They are hosts' properties.· They are not      15·   · · ·Q.· ·And does Airbnb take a fee from that?
      16·   technically properties -- they are listings of Airbnb.        16·   · · ·A.· ·Yes.
      17·   · · ·Q.· ·I am not going to find, for instance, a             17·   · · ·Q.· ·And what is the fee for that?
      18·   booking.com property on Airbnb unless the host is in both     18·   · · ·A.· ·I don't remember.· I don't recall the fee logic.
      19·   places?                                                       19·   My business is ^ Homes homes.· I'm not focused on
      20·   · · ·A.· ·If the host is in both places, the discovery        20·   Experiences.
      21·   process for that property will be different.· Where Airbnb    21·   · · ·Q.· ·Okay.· Is there anybody in Miami focused on that
      22·   merchandises and sends marketing emails in a particular       22·   portion of the business?
      23·   instance, they always relate back to properties listed on     23·   · · ·A.· ·No.
      24·   Airbnb as a platform.                                         24·   · · ·Q.· ·Do you know where the person that is focused on
      25·   · · ·Q.· ·How many emails does Airbnb send to a guest?        25·   business is?


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 21 of
                                       200 20, 2019
                                   March                                 78 to 81
                                                              Page 78                                                            Page 80
      ·1·   · · ·A.· ·We are a global team.· We are at multiple           ·1·   · · ·Q.· ·How do you know that?
      ·2·   locations.                                                    ·2·   · · ·A.· ·Because I know the scale about it, and I know --
      ·3·   · · ·Q.· ·Is that part of the website, the Experience?        ·3·   I know -- I have been in conversations about the process
      ·4·   · · ·A.· ·Yes.                                                ·4·   when it comes to this level of altitude, and it is
      ·5·   · · ·Q.· ·So I could find it if I go through this?            ·5·   something that has been revealed to me.
      ·6·   · · ·A.· ·Yes.                                                ·6·   · · ·Q.· ·When you say, "conversations," with whom?
      ·7·   · · ·Q.· ·And you said you don't know whether that is         ·7·   · · ·A.· ·The marketing team, high-level conversations, and
      ·8·   offered on Miami Beach or not?                                ·8·   we have an automatic email strategy.· It doesn't go beyond
      ·9·   · · ·A.· ·I think it might.· I actually don't recall          ·9·   that.
      10·   because I'm not a user of Experiences, and it is not my       10·   · · ·Q.· ·So you have been told directly by the Airbnb
      11·   business.                                                     11·   marketing team that it is an automated strategy, and there
      12·   · · ·Q.· ·Do you oversee the rentals on Miami Beach?          12·   is nothing else?
      13·   · · ·A.· ·I oversee the geography.· I don't get into          13·   · · ·A.· ·Yes, we have millions of users globally.
      14·   specifics with regard to Miami Beach.                         14·   Everyone that shows activity on platform will be targeted.
      15·   · · ·Q.· ·Who does?                                           15·   There is no way we can have manual interaction with an
      16·   · · ·A.· ·That might be a sales team that is in charge of     16·   email team.
      17·   acquiring these things for the market.                        17·   · · ·Q.· ·What about when you are launching in a country or
      18·   · · ·Q.· ·Are they based in Miami?                            18·   city?· Does that immediately go automated, or is there
      19·   · · ·A.· ·No.                                                 19·   some human process to try to build it?
      20·   · · ·Q.· ·So they are somewhere else?                         20·   · · ·A.· ·We are in large countries or cities.· We are in
      21·   · · ·A.· ·Yes.                                                21·   organic growth since 2008.· It has naturally grown to a
      22·   · · ·Q.· ·So the best person to ask about how the             22·   global platform.· There is no such thing as launching.· It
      23·   properties in Miami Beach are listed is someone from that     23·   is like Airbnb homes.
      24·   team?                                                         24·   · · ·Q.· ·When you say "Airbnb homes," is there any
      25·   · · ·A.· ·If it is a generic listing flow, listing-of-space   25·   difference between homes and apartments?

                                                              Page 79                                                            Page 81
      ·1·   flow, I can't comment on that.· If it's about specific        ·1·   · · ·A.· ·No, no. I am just meaning that accommodation.
      ·2·   activities to attract hosts on the platform, there might      ·2·   · · ·Q.· ·Okay.· Let me show you what we are going to mark
      ·3·   be a sales team in that position.                             ·3·   as Exhibit 10.
      ·4·   · · ·Q.· ·Is there a sales team -- when you say, "might be    ·4·   · · · · · (Exhibit No. 10 was marked for Identification.)
      ·5·   a sales team" --                                              ·5·   BY MR. GROSS:
      ·6·   · · ·A.· ·No, there is a sales team.                          ·6·   · · ·Q.· ·This is City of Miami Exhibit 10.· It is Airbnb
      ·7·   · · ·Q.· ·You keep using the term "might."· I don't want      ·7·   1612 through 1614.· Have you ever seen this document
      ·8·   for me to have to ask the follow-up question. I               ·8·   before?
      ·9·   understand it is part of your vernacular, but I'm trying      ·9·   · · ·A.· ·I may have seen similar emails.
      10·   to make this move quickly.                                    10·   · · ·Q.· ·But what about this specific one?
      11·   · · ·A.· ·Yes.                                                11·   · · ·A.· ·I don't recall.
      12·   · · ·Q.· ·Got it.· So when these emails go out, that there    12·   · · ·Q.· ·Do you know what this document is?
      13·   is no human element to that, it is all automatic?             13·   · · ·A.· ·It seems like an email sent to someone who was
      14·   · · ·A.· ·Yes.                                                14·   trying to book a place.
      15·   · · ·Q.· ·And the factors as to what email goes to what       15·   · · ·Q.· ·So is this the email that -- the type of email we
      16·   guests, that is all automatic?                                16·   have just been discussing?
      17·   · · ·A.· ·Yes.· Actually, the email strategies is very        17·   · · ·A.· ·Yes, yes.
      18·   complex.· I am not aware of the full number of emails         18·   · · ·Q.· ·And it is sent by the Airbnb team.· Who is that?
      19·   sent.                                                         19·   · · ·A.· ·I think it is a generic way to say -- to try to
      20·   · · ·Q.· ·So do you know, so -- do you know for sure that     20·   personalize Airbnb and to provide some warmth to the
      21·   there is no human element as part of that?                    21·   brand.· It is definitely automated email.
      22·   · · ·A.· ·There might be human element when it comes to       22·   · · ·Q.· ·And how do you know for sure it's an automated
      23·   designing the framework, of the -- and layout of the          23·   email?
      24·   emails, the content that populates the email is fully         24·   · · ·A.· ·I think I answered this question before.
      25·   automated.                                                    25·   · · ·Q.· ·Okay.· Someone -- somebody in marketing told you


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 22 of
                                       200 20, 2019
                                   March                                 82 to 85
                                                             Page 82                                                             Page 84
      ·1·   that it has to be an automated email?                         ·1·   these reservations."
      ·2·   · · ·A.· ·Yes, and I am aware of the scale of the number of   ·2·   · · · · · They still can cancel the reservation, but it
      ·3·   emails and the number of people that try to book on Airbnb    ·3·   still has been automatically accepted, even if they
      ·4·   on a global scale.                                            ·4·   enabled Instant Book.
      ·5·   · · · · · (Exhibit 11 was marked for Identification.)         ·5·   · · ·Q.· ·So they still have the opportunity, even after
      ·6·   BY MR. GROSS:                                                 ·6·   someone is instant-booked, because this says, you know,
      ·7·   · · ·Q.· ·Let me show you what we are marking as              ·7·   you can book instantly without sending your request to the
      ·8·   Exhibit 11, which is Airbnb -- City of Miami Beach Exhibit    ·8·   host for those -- those, if you -- if a guest uses an
      ·9·   1628 through 1683.· Have you seen this document before?       ·9·   Instant Book listing?
      10·   · · ·A.· ·No.· Similar documents.                             10·   · · ·A.· ·Yes.
      11·   · · ·Q.· ·This is one says, "Sorry this particular listing    11·   · · ·Q.· ·They can still be rejected?
      12·   didn't work out."                                             12·   · · ·A.· ·They will be accepted.· The booking will be
      13·   · · · · · So is this -- so the -- what does that mean, by     13·   confirmed.· Usually, the host doesn't cancel because they
      14·   the way, if you know?                                         14·   have been the one setting the parameter.· But, eventually,
      15·   · · ·A.· ·You tried to book a place, you got a negative       15·   if something happens, because things happen, "because my
      16·   response from the host because the host, who is the           16·   home is not available, I am having my mother come," they
      17·   ultimate owner of the decision, they can accept your          17·   could potentially cancel.· The guest would be -- as
      18·   reservation or not.                                           18·   discussed before, could be potentially compensated or
      19·   · · ·Q.· ·Okay.                                               19·   helped finding an alternative.
      20·   · · ·A.· ·And since we want to make sure we find the right    20·   · · ·Q.· ·Okay.· This email talks about, as opposed to the
      21·   accommodation, we send you an email with alternative          21·   last one, it says, "Here are Instant Book listings."
      22·   offerings, again consistent with location, price, date of     22·   · · ·A.· ·Yes.
      23·   availability, and other variables.                            23·   · · ·Q.· ·Who makes the determination whether it is an
      24·   · · ·Q.· ·So does the host always have the ability to agree   24·   email that includes Instant Book listings versus just
      25·   or not agree to a guest?                                      25·   normal host listings?

                                                              Page 83                                                             Page 85
      ·1·   · · ·A.· ·They decide, they -- they can decide whether they   ·1·   · · ·A.· ·There is an algorithmic logic that looks at
      ·2·   enable instant booking, which that means they are fine        ·2·   conversion.· So we know for a fact that guests prefer
      ·3·   accepting bookings within certain parameters, but they can    ·3·   Instant Book because it gives them more chances of
      ·4·   also unilaterally disable the functionality, and they         ·4·   confirming a booking.
      ·5·   always choose whether they accept or not an incoming          ·5·   · · · · · At the same time, we know that if you cancel the
      ·6·   reservation.                                                  ·6·   booking, which seems that is the case, you didn't manage
      ·7·   · · ·Q.· ·So let me -- you gave me about 16 things to ask     ·7·   to get the listing that you were looking for, your
      ·8·   you right there.· So instant booking -- or excuse me,         ·8·   preference for Instant Book actually grows.· So the logic
      ·9·   Instant Book?                                                 ·9·   speaks on this and sends out this email, automatic email.
      10·   · · ·A.· ·Yes.                                                10·   · · ·Q.· ·So there is no human involvement in the
      11·   · · ·Q.· ·That is the term that says here -- what is that?    11·   difference between giving -- sending an Instant Book
      12·   · · ·A.· ·It is a functionality made available to all hosts   12·   advertising to a guest, versus a regular host advertising
      13·   globally, where they can say, "I feel comfortable             13·   to a guest?
      14·   welcoming every guest that comes my way as long as they       14·   · · ·A.· ·It is based on guests' behavior and signals
      15·   meet certain parameters," and they have parameters that       15·   picked by the algorithm.
      16·   they can select.                                              16·   · · ·Q.· ·What about languages?
      17·   · · ·Q.· ·And this is when they post their property, the      17·   · · ·A.· ·We have translation into many, many languages
      18·   first time?                                                   18·   globally.
      19·   · · ·A.· ·They can change it at any time.                     19·   · · ·Q.· ·But -- okay.
      20·   · · ·Q.· ·Right.· But initially?                              20·   · · ·A.· ·I --
      21·   · · ·A.· ·Yes.· They are asked whether they want to enable    21·   · · ·Q.· ·Let me show you what we are going to mark as 12.
      22·   some of them or not.                                          22·   · · ·(Exhibit No. 12 was marked for Identification.)
      23·   · · ·Q.· ·And if they enable it and they post those           23·   BY MR. GROSS:
      24·   parameters, they are not asked?                               24·   · · ·Q.· ·This is Airbnb 1634 through 1636, again, City of
      25·   · · ·A.· ·They will get incoming emails saying, "You have     25·   Miami Beach 12.


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                      YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 23 of
                                       200 20, 2019
                                   March                                 86 to 89
                                                             Page 86                                                              Page 88
      ·1·   · · · · · This is -- have you ever seen this document         ·1·   · · · · · So just as a follow-up, I think you just said
      ·2·   before?                                                       ·2·   that if someone is in Barcelona looking at ads in the
      ·3·   · · ·A.· ·I have seen similar document.                       ·3·   United States, it is going to show up on the platform in
      ·4·   · · ·Q.· ·When you say "similar," what do you mean?           ·4·   Spanish?
      ·5·   · · ·A.· ·Emails sent to our community.                       ·5·   · · ·A.· ·Yes, because they are looking for an airbnb.es.
      ·6·   · · ·Q.· ·Okay.· Why is this one partially in Spanish and     ·6·   · · ·Q.· ·Because they are looking from airbnb.es?
      ·7·   partially in English?                                         ·7·   · · ·A.· ·Yes.· And they have most likely a preferred
      ·8·   · · ·A.· ·There might be a mistake, meaning that the          ·8·   language they find.
      ·9·   transaction didn't do a good job, algorithm.                  ·9·   · · ·Q.· ·Okay.· What about if it is someone in the United
      10·   · · ·Q.· ·So the fact that this is in two languages is not    10·   States looking for someone in the United States?
      11·   the usual?                                                    11·   · · ·A.· ·They will have a language preference, and we will
      12·   · · ·A.· ·I hope not.                                         12·   try to use that.
      13·   · · ·Q.· ·Okay.· Because it confused me.· Okay.· And then     13·   · · ·Q.· ·And there is an algorithm that looks at that and
      14·   this -- so this, in your mind is similar, this is a --        14·   just automatically does that?
      15·   this is for a nonInstant Book; correct, this ad?              15·   · · ·A.· ·Yes.· So Airbnb content, when it comes to what we
      16·   · · ·A.· ·It doesn't refer to Instant Book.· I don't know     16·   write in the platform on the website, we have the
      17·   if some of these listings might have been.                    17·   professional translation behind it.· It is not automated.
      18·   · · · · · It might be -- again, first of all, at that time,   18·   We have a translation team that is usually a third-party
      19·   when the email was sent, the host still has the chance to     19·   vendor that will translate our content.
      20·   change, any time.· So you can send the email, and my          20·   · · · · · All the documents that you said before, all these
      21·   understanding is five minutes later there is a host           21·   are contents that are professionally translated.
      22·   enabling Instant Book, or disabling Instant Book.· The        22·   · · · · · When it comes to user-generated content, the
      23·   possibility in this particular email, we are not referring    23·   content that hosts create as they create their own
      24·   to a particular -- to Instant Book.                           24·   profile, will rely on the automatic translation.· That is
      25·   · · ·Q.· ·Okay.· The -- okay.· But it could have both types   25·   happening at the time that someone sees the listing.

                                                             Page 87                                                             Page 89
      ·1·   of ads on it?                                                 ·1·   · · ·Q.· ·Does anybody check for accuracy of the
      ·2·   · · ·A.· ·Yes.· And the same happens to the previous email.   ·2·   translation?
      ·3·   You can try to present Instant Book listings.· The host       ·3·   · · ·A.· ·There might be someone checking how Google
      ·4·   owns the decision of changing them.· The email has already    ·4·   technology, in general, works.· I don't think anyone is
      ·5·   been sent.· It is about the user experience, but it is        ·5·   reviewing any listing in particular.
      ·6·   something that happens when hosts control the listings.       ·6·   · · ·Q.· ·But you say you don't think.· Do you know for
      ·7·   · · ·Q.· ·Understood.· And the follow-up I have here is --    ·7·   certain that no one -- when a -- when a post is
      ·8·   so we were talking about Spanish versus English.· Are         ·8·   translated, do you know if there is anyone -- do you know
      ·9·   there times when properties in the United States, where       ·9·   for certain that no one looks to check to make sure the
      10·   emails are sent in a different language to a potential        10·   translation is done accurately?
      11·   guest?                                                        11·   · · ·A.· ·I don't know for sure, but I'm sure we cannot
      12·   · · ·A.· ·So guests and hosts have the language preference.   12·   review 100 percent of the listings.
      13·   As they create the profile, I think we try to send            13·   · · ·Q.· ·When you say "I'm sure," what is that based on?
      14·   communications in the preferred language.· At the same        14·   · · ·A.· ·We have millions of listings around the world,
      15·   time, guests and hosts -- in particular, hosts -- write       15·   and we don't have as big teams.
      16·   the title and the listing descriptions in their own           16·   · · ·Q.· ·Have you ever spoken to anyone specifically about
      17·   language, Airbnb languages, I think, will translate           17·   that topic, whether things are translated?
      18·   functionality to present in the right language when they      18·   · · ·A.· ·No.
      19·   are shown to a guest from whatever country.                   19·   · · ·Q.· ·So there could be someone who is involved with
      20·   · · · · · So if I am booking from Barcelona, the system       20·   the specific translation of ads to make sure they're
      21·   will automatically translate into Spanish or Catalan using    21·   accurate?
      22·   Google technology.                                            22·   · · ·A.· ·I don't think so.
      23·   · · ·Q.· ·Okay.· So -- so there is no human element in        23·   · · ·Q.· ·The question is, could there be?
      24·   terms of what language the ad is posed -- the ad is posted    24·   · · ·A.· ·I don't think -- I don't think so.
      25·   on the website -- let me think.· Let me rephrase that.        25·   · · ·Q.· ·Okay.· But you don't know for certain?


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 24 of
                                       200 20, 2019
                                   March                                 90 to 93
                                                             Page 90                                                              Page 92
      ·1·   · · ·A.· ·No.                                                 ·1·   if the answer is you don't know, just say you don't know.
      ·2·   · · ·Q.· ·Okay.· Now, we talked a little bit earlier about    ·2·   It is not -- I'm not trying to make this difficult.
      ·3·   the things that Airbnb does that you said are automatic in    ·3·   · · ·A.· ·I understand, and I know enough to say that,
      ·4·   terms of advertising to guests.· Does Airbnb take any         ·4·   tracking pixels are placed, or cookies are placed
      ·5·   other action to stay -- to keep their product in front of     ·5·   automatically, and that you have connection with some
      ·6·   guests if they don't complete a booking, other than           ·6·   distribution channels that scale automatically.· There is
      ·7·   sending out these emails?                                     ·7·   no human element for placing the cookies.· If you want
      ·8·   · · ·A.· ·We might rely on external distribution channels.    ·8·   more details on the process, I agree, I don't know enough.
      ·9·   · · ·Q.· ·Like what?                                          ·9·   · · ·Q.· ·How does Airbnb advertise to attract hosts to the
      10·   · · ·A.· ·Facebook, Google.                                   10·   program?
      11·   · · ·Q.· ·And how do you do that?                             11·   · · · · · MR. GOLDER:· Object as to form.
      12·   · · ·A.· ·So think we have free-targeting capabilities once   12·   BY MR. GROSS:
      13·   they get on our site; content of a tracking pixel.· You       13·   · · ·Q.· ·Does Airbnb advertise in any manner to attract
      14·   know that a person has looked at an Airbnb, you have a        14·   hosts to the program?
      15·   chance to rely on these channels to reach them with a         15·   · · ·A.· ·Yes.
      16·   specific content.                                             16·   · · ·Q.· ·How do they do it?
      17·   · · ·Q.· ·Does Airbnb -- does the website save cookies of     17·   · · ·A.· ·I don't know the comprehensive list of channels
      18·   potential guests are used to create ads displayed on other    18·   we use, but there is a general marketing where you have a
      19·   websites?                                                     19·   narrative through television, audio, media, whatever
      20·   · · ·A.· ·I don't know.                                       20·   channel with Airbnb content as a brand, as a travel brand
      21·   · · ·Q.· ·Do you know what a cookie is?                       21·   and highlighting the opportunity for guests and hosts to
      22·   · · ·A.· ·Yes.                                                22·   enjoy the platform, and then there might be more targeted
      23·   · · ·Q.· ·Do you know if that is the way this is done?        23·   efforts through online channels.
      24·   · · ·A.· ·We use cookies or tracking pixels when they get     24·   · · ·Q.· ·When you say "targeted efforts," you mean direct
      25·   on our platform.· I'm not sure whether we can monitor         25·   marketing?

                                                             Page 91                                                             Page 93
      ·1·   behavior or not on our platform.                              ·1·   · · ·A.· ·It might be the market.
      ·2·   · · ·Q.· ·But do you use the cookies to put ad on another     ·2·   · · ·Q.· ·What else could it be?
      ·3·   platform, like Facebook -- for -- let's say a guest on the    ·3·   · · ·A.· ·It can be just a display.
      ·4·   -- I am a guest.· I go on.· I look for something in New       ·4·   · · ·Q.· ·So banners?
      ·5·   York City.· I don't complete it.· I go up on my Facebook      ·5·   · · ·A.· ·Yes.
      ·6·   page, and all of a sudden, there is an ad for you.· Does      ·6·   · · ·Q.· ·Okay.· What type of direct marketing is done?
      ·7·   Airbnb have advertising in New York?                          ·7·   · · ·A.· ·I don't know the specifics.
      ·8·   · · ·A.· ·Yes.                                                ·8·   · · ·Q.· ·Who would know that?
      ·9·   · · ·Q.· ·Is that based on a cookie left on the website?      ·9·   · · ·A.· ·The marketing team.
      10·   · · ·A.· ·I think so.                                         10·   · · ·Q.· ·Is there anyone from the marketing team located
      11·   · · ·Q.· ·Okay.· Who would know that for sure?                11·   in Miami?
      12·   · · ·A.· ·The marketing team.                                 12·   · · ·A.· ·Not covering the U.S.
      13·   · · ·Q.· ·Is there any human element to that process?         13·   · · ·Q.· ·And marketing is done differently in each
      14·   · · ·A.· ·Definitely not.                                     14·   country?
      15·   · · ·Q.· ·Okay.· So is it -- how is it done?                  15·   · · ·A.· ·It has very locale-specific series.
      16·   · · ·A.· ·The tracking pixel -- it is automatically placed    16·   · · ·Q.· ·Does Airbnb send emails directly to potential
      17·   in your profile, I think, and then --                         17·   hosts, to attract them?
      18·   · · ·Q.· ·You say you think.· You don't -- you don't -- I     18·   · · ·A.· ·As long as they are users, I think they do.
      19·   don't want you to guess, and if you don't know the answer,    19·   · · ·Q.· ·When you say "users," you mean guests?
      20·   you can say, "I don't know the answer."                       20·   · · ·A.· ·Or a user that has not booked.· So you have a
      21·   · · · · · Because otherwise, I am going to keep asking        21·   profile, you have enabled getting Airbnb communication,
      22·   follow-up questions.· So every time you say think, to me,     22·   and you might get emails that try to get you to list or
      23·   that means you don't know the answer.                         23·   try to get you to travel.
      24·   · · · · · If you don't know it -- your attorney will tell     24·   · · ·Q.· ·What about if you have never gone to the website?
      25·   you the same thing.· He doesn't want you to speculate.· So    25·   · · ·A.· ·I don't know.


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 25 of
                                       200 20, 2019
                                   March                                 94 to 97
                                                             Page 94                                                             Page 96
      ·1·   · · ·Q.· ·Who would know?                                     ·1·   · · ·Q.· ·You can answer.
      ·2·   · · ·A.· ·I assume the marketing team, as well.               ·2·   · · ·A.· ·The host chooses to enable this functionality.
      ·3·   · · ·Q.· ·Do you know how many emails are sent?               ·3·   The host sets controls that limit the frame that the
      ·4·   · · ·A.· ·No.                                                 ·4·   algorithm has, and then there is an algorithm
      ·5·   · · ·Q.· ·Do you know what the emails specifically say?       ·5·   recommendation that you can accept or override.
      ·6·   · · ·A.· ·I have looked at several examples.· There might     ·6·   · · ·Q.· ·Does the -- and is there a term that that is
      ·7·   be others.· I don't know.                                     ·7·   described as?· Is there a specific term?
      ·8·   · · ·Q.· ·So you looked at examples --                        ·8·   · · ·A.· ·Smart pricing.
      ·9·   · · ·A.· ·Yes.                                                ·9·   · · ·Q.· ·And does smart pricing -- let me ask it this way:
      10·   · · ·Q.· ·-- that are sent to potential hosts?                10·   The host, you know, checks the box, smart pricing; is that
      11·   · · ·A.· ·I mean -- we have reviewed almost all of them on    11·   correct?
      12·   the guest side.· I might have seen on the host side. I        12·   · · ·A.· ·Yes.
      13·   don't recall anything specific.                               13·   · · ·Q.· ·And then sets the parameters for the smart
      14·   · · ·Q.· ·Okay.· Do you know whether emails are ever sent     14·   pricing?
      15·   to guests who have booked asking if they want to host         15·   · · ·A.· ·Yes.
      16·   while they are away on vacation?                              16·   · · ·Q.· ·Then the algorithm takes over in terms of what
      17·   · · ·A.· ·I think this is a case that we use.                 17·   is -- what pricing is set on the ad, based on season and
      18·   · · ·Q.· ·You think.· If you don't know, just say, "I don't   18·   the like?
      19·   know."                                                        19·   · · ·A.· ·Yes.
      20·   · · ·A.· ·I don't know.· I don't have perfect recollection,   20·   · · ·Q.· ·So the first thing that the guest, potential
      21·   but if you ask me whether I believe, I understand that        21·   guest sees in that situation is the price set by the
      22·   these are the emails we send.                                 22·   algorithm?
      23·   · · ·Q.· ·Are there any other types of emails that are        23·   · · ·A.· ·Yes.
      24·   sent?                                                         24·   · · ·Q.· ·And then the host still has the opportunity to
      25·   · · ·A.· ·I don't know specifically.                          25·   reject that price?

                                                              Page 95                                                            Page 97
      ·1·   · · ·Q.· ·Okay.· Marketing?                                   ·1·   · · ·A.· ·So the host first sees it.· When they enable
      ·2·   · · ·A.· ·Marketing, yes.                                     ·2·   smart pricing, the host would still see it.· If they are
      ·3·   · · ·Q.· ·Does Airbnb set nightly rates for bookings?         ·3·   not comfortable with it, they can change it, edit it, just
      ·4·   · · ·A.· ·No.                                                 ·4·   disable it.· Then it becomes visible to guests.· Guests
      ·5·   · · ·Q.· ·Okay.· Does Airbnb recommend nightly rates for      ·5·   would book with that.· Once you engage in communication
      ·6·   bookings?                                                     ·6·   with the host, you can still negotiate.
      ·7·   · · ·A.· ·The pricing logic, the pricing is always            ·7·   · · · · · So again, the host can, any time, override the
      ·8·   controlled by the host.· Airbnb might have contextual         ·8·   pricing.· Obviously, if you don't want to accept the
      ·9·   information suggesting that it is high season, suggesting     ·9·   pricing recommended, the guest may not accept your new
      10·   it is low season, and providing tips for you to be more       10·   price, but you are always allowed to adapt it.
      11·   successful.                                                   11·   · · ·Q.· ·So every single time that smart pricing changes
      12·   · · ·Q.· ·So -- but they don't specifically do pricing,       12·   the pricing of an ad, for instance, Monday, Tuesday and
      13·   itself?                                                       13·   Wednesday of spring break week may be less than Thursday,
      14·   · · ·A.· ·You can -- you can enable functionality called      14·   Friday, Saturday of spring break week, there is an
      15·   smart pricing that allows you to still control the price,     15·   email -- strike that.
      16·   set maximum and minimum prices, and Airbnb will recommend     16·   · · · · · Is there a communication sent to the host to
      17·   within these boundaries a logic based on demand,              17·   alert them of this price change?
      18·   seasonalities, comparables in the neighborhood, and it's      18·   · · ·A.· ·It's definitely visible in the host dashboard.
      19·   very automated, and it's available to every host.             19·   That is where they can control their activity.· I am not
      20·   · · ·Q.· ·But that -- in that situation, the host is not      20·   sure if there is an email triggered.
      21·   setting the ultimate price, the automated system is.· The     21·   · · ·Q.· ·So unless the host is actively checking their
      22·   host can reject what the automated system sets, but it's      22·   platform, there might be a price change they are not aware
      23·   the system that is setting the price, not the host.           23·   of?
      24·   · · · · · MR. GOLDER:· Object to form.                        24·   · · ·A.· ·I can't confirm because I am not aware of the
      25·   BY MR. GROSS:                                                 25·   email.


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 26 of
                                       200 20, 2019
                                   March                                98 to 101
                                                              Page 98                                                           Page 100
      ·1·   · · ·Q.· ·Okay.· What I am asking you is -- again, so let     ·1·   this.· What I am focusing on is Pages 781 to 784.· I think
      ·2·   me go back and ask it again.                                  ·2·   780 got stuck in there.· That was a cover page we got?
      ·3·   · · · · · If, during -- if static pricing -- did I use that   ·3·   · · ·A.· ·I don't have 781.
      ·4·   right?                                                        ·4·   · · ·Q.· ·It should be the top one.· They went out of
      ·5·   · · ·A.· ·Smart pricing.                                      ·5·   order.
      ·6·   · · ·Q.· ·If smart pricing changes a rate based on the        ·6·   · · ·A.· ·No problem.
      ·7·   parameters you were talking about, how is the host given      ·7·   · · ·Q.· ·I think we pulled off all of the cover pages. I
      ·8·   notice of that, other than checking the platform, itself?     ·8·   thought we did, anyway.· Have you seen this document
      ·9·   · · ·A.· ·I don't know.                                       ·9·   before?
      10·   · · ·Q.· ·Do you know if the host is given notice of that?    10·   · · ·A.· ·No, I have not.
      11·   · · ·A.· ·I don't know.                                       11·   · · ·Q.· ·Okay.· Did you have any knowledge of how Airbnb
      12·   · · ·Q.· ·Okay.· Let me show you what we are going to mark    12·   helps get -- how Airbnb helps hosts attract guests in low
      13·   as Exhibit 13.                                                13·   seasons?
      14·   · · ·(Exhibit No. 13 was marked for Identification.)          14·   · · ·A.· ·No.
      15·   BY MR. GROSS:                                                 15·   · · ·Q.· ·So I know you don't know the document.· I will
      16·   · · ·Q.· ·Before I go into 13, let me ask you two questions   16·   not ask you about it.· So --
      17·   as a follow-up to what we were talking about.                 17·   · · ·A.· ·No, but -- I mean, Airbnb has block posts, and we
      18·   · · · · · I think I may have asked you this.· If I did, I     18·   might post contents.· And we also might provide contextual
      19·   apologize.· How many emails does Airbnb send to a             19·   information for a product and we might send emails that
      20·   potential guest after they have gone and looked at the        20·   provide general tips on how to be more successful as
      21·   platform in terms of booking a residence?                     21·   hosts; again, referring to seasonality is coming -- low
      22·   · · · · · MR. GOLDER:· Object to form.                        22·   season is coming, adjust your pricing, your pictures could
      23·   · · · · · THE WITNESS:· I don't know.                         23·   look better.
      24·   BY MR. GROSS:                                                 24·   · · · · · There is a general trend that when you have more
      25·   · · ·Q.· ·Do you know an average of how many are sent?        25·   than X pictures, you can be more attractive to guests.

                                                              Page 99                                                           Page 101
      ·1·   · · ·A.· ·No.                                                 ·1·   But if you verify your ID to make sure you're discoverable
      ·2·   · · ·Q.· ·Do you know how long they are sent --               ·2·   by guests -- so there is a bunch of dimensions that based
      ·3·   · · ·A.· ·No.                                                 ·3·   on experience, we know we can help hosts be more
      ·4·   · · ·Q.· ·Let me finish the question.                         ·4·   successful, and we provide tips for them to generally
      ·5·   · · · · · How long after they go initially -- let's say I     ·5·   improve their offering.
      ·6·   want to book in Boston and do it today and I don't            ·6·   · · ·Q.· ·So those tips are offered -- are they done
      ·7·   complete it.· How long will I get the communication --        ·7·   automatically, or is there, you know, a human element in
      ·8·   these automatic communications from Airbnb about booking      ·8·   terms of "We are going to focus on this host that hasn't
      ·9·   in Boston?                                                    ·9·   been booked in a number of months"?
      10·   · · · · · MR. GOLDER:· Objection as to form.                  10·   · · ·A.· ·There is a human element of drafting the email,
      11·   · · · · · Go ahead.                                           11·   obviously, and we rely on data when it comes to selecting
      12·   · · · · · THE WITNESS:· I don't know.                         12·   the usual pinpoints.
      13·   BY MR. GROSS:                                                 13·   · · · · · When we send the email, it is usually sent to
      14·   · · ·Q.· ·Do you know whether if -- if I put in when I plan   14·   picked databases.· It's not sent individually.
      15·   to go, that would stop the process?                           15·   · · ·Q.· ·Okay.· So -- and that's done by the marketing
      16·   · · · · · MR. GOLDER:· Objection as to form.                  16·   arm?
      17·   · · · · · THE WITNESS:· I don't know.                         17·   · · ·A.· ·In this particular case, I'm not sure, because it
      18·   BY MR. GROSS:                                                 18·   is -- it is existing host community, it might be another
      19·   · · ·Q.· ·Okay.· So -- okay.· That is it.                     19·   team.
      20·   · · · · · Let's talk about what we have marked as             20·   · · ·Q.· ·So what would that team be called?
      21·   Exhibit 12.· It is City of Miami Beach 12.· It is Airbnb      21·   · · ·A.· ·I actually don't know the team.
      22·   0781, oh, what am I -- is it 13?                              22·   · · ·Q.· ·So I understand, there may not be a team?· It may
      23·   · · · · · (Exhibit No. 13 was marked for identification.)     23·   be marketing?
      24·   BY MR. GROSS:                                                 24·   · · ·A.· ·I mean, someone is definitely in touch with this
      25·   · · ·Q.· ·Yes, 13, excuse me.· So on 13 -- I thought we got   25·   email.


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 27 of
                                       200 20, 2019
                                   March                               102 to 105
                                                            Page 102                                                            Page 104
      ·1·   · · ·Q.· ·But you don't know if it's marketing or a           ·1·   that you know when people sign in, sign off, these types
      ·2·   different team?                                               ·2·   of usual behavior when you visit a website.· I think this
      ·3·   · · ·A.· ·I don't know.                                       ·3·   is fairly normal across Internet companies.
      ·4·   · · ·Q.· ·And the thing I handed you, that is not an email.   ·4·   · · · · · And then you can write the email with parametric
      ·5·   That is a post from the website; correct?                     ·5·   information.· So someone would draft -- it looks like a
      ·6·   · · ·A.· ·Yes, it seems like it; mainly, because it says      ·6·   listing price has not changed in quote -- whatever
      ·7·   53 percent, or --                                             ·7·   symbols, to tell the system, "Pull this information from
      ·8·   · · ·Q.· ·You have never seen it, but there --                ·8·   the database, and copy/paste it here."
      ·9·   · · ·A.· ·Right.                                              ·9·   · · · · · So again, there is no human element when it comes
      10·   · · ·Q.· ·You would agree it looks like a post from the       10·   to writing the specifics.· It is just -- it is impacting a
      11·   website, not an email?                                        11·   broad user base, and the system makes it more specific,
      12·   · · ·A.· ·Yes.                                                12·   because it derives more conversion from the user.
      13·   · · ·Q.· ·Document 12 is an email?                            13·   · · · · · They relate more to the email than a generic one.
      14·   · · ·A.· ·Yes.                                                14·   · · ·Q.· ·So this email, Exhibit 14, based on what I
      15·   · · ·Q.· ·Okay.· Let me show you what has been marked as      15·   understand from your testimony, this would be sent to
      16·   Exhibit 13 -- or excuse me.· Document -- Exhibit 14.          16·   everyone who has not changed their listing in 55 days?
      17·   · · ·(Exhibit No. 14 was marked for Identification.)          17·   · · ·A.· ·Maybe the dates are more than 30, less than 120.
      18·   BY MR. GROSS:                                                 18·   There might be parameters there.· I am not aware of them.
      19·   · · ·Q.· ·It is Airbnb 2599 and 2600.                         19·   · · ·Q.· ·But how do they have the specific of 55 versus
      20·   · · · · · Have you ever seen this document before?            20·   56?
      21·   · · ·A.· ·No.                                                 21·   · · ·A.· ·They pull the information from the database
      22·   · · ·Q.· ·Do you know whether this is an email or a           22·   automatically.
      23·   screenshot from the website?                                  23·   · · ·Q.· ·And again, we have already established you don't
      24·   · · ·A.· ·It seems to be an email that is sent by -- that     24·   know what department created Exhibit 14; correct?
      25·   says "Sent with love from Airbnb."                            25·   · · ·A.· ·No.

                                                            Page 103                                                            Page 105
      ·1·   · · ·Q.· ·A standard message?                                 ·1·   · · ·Q.· ·Okay.· Do you know whether reports are prepared
      ·2·   · · ·A.· ·I think so.                                         ·2·   from information derived from the website that are
      ·3·   · · ·Q.· ·Okay.· And this -- so you have never seen this?     ·3·   delivered to the individuals marketing to look at usage of
      ·4·   · · ·A.· ·Not this particular one.                            ·4·   various properties?
      ·5·   · · ·Q.· ·Have you seen something similar to Exhibit 14?      ·5·   · · ·A.· ·No, I don't think they look at data.
      ·6·   · · ·A.· ·I might, yes.· I don't recall, but I have seen      ·6·   · · ·Q.· ·Okay.
      ·7·   emails sent to host community.                                ·7·   · · ·A.· ·No, I don't think they look at data.
      ·8·   · · ·Q.· ·Okay.· So this asks -- this suggests ways to        ·8·   · · ·Q.· ·My question was do you know whether or not
      ·9·   improve your listing?                                         ·9·   reports are created that other people in marketing look
      10·   · · ·A.· ·Yes.                                                10·   at?
      11·   · · ·Q.· ·Okay.· And gives sort of suggestions; correct?      11·   · · · · · If you don't know, the answer is "I don't know."
      12·   · · ·A.· ·Yes.                                                12·   · · · · · MR. GOLDER:· Object to form.
      13·   · · ·Q.· ·And I think you said earlier there is a human       13·   · · · · · The question changed a little bit.· So --
      14·   element that obviously drafted this?                          14·   BY MR. GROSS:
      15·   · · ·A.· ·The template.                                       15·   · · ·Q.· ·I will go -- okay.· I will ask the question
      16·   · · ·Q.· ·The template, okay.· But what about the message?    16·   again.
      17·   · · ·A.· ·Someone has written the text, definitely.           17·   · · · · · The question is, do you know -- and if not -- and
      18·   · · ·Q.· ·Okay.                                               18·   you are saying, "I don't think so," but then you go on.
      19·   · · ·A.· ·Not the specific email, the framework.              19·   So, I just want to be clear.
      20·   · · ·Q.· ·I understand.· This one is specific to someone      20·   · · · · · MR. GOLDER:· Why don't we ask the question again,
      21·   whose price has not changed in 55 days?                       21·   · · ·that you want the answer to, just so that he can
      22·   · · ·A.· ·Yes.                                                22·   · · ·answer it, because I think it has changed a little
      23·   · · ·Q.· ·So how is that tracked?                             23·   · · ·bit.· But go ahead.
      24·   · · ·A.· ·So they -- so we have that database that            24·   · · · · · MR. GROSS:· It was two questions ago.
      25·   obviously controls for activity on the platform, meaning      25·   BY MR. GROSS:


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 28 of
                                       200 20, 2019
                                   March                               106 to 109
                                                            Page 106                                                            Page 108
      ·1·   · · ·Q.· ·I will ask it one more time.                        ·1·   · · ·Q.· ·This is -- City of Miami Beach 16 is Airbnb 1610
      ·2·   · · · · · Do you know whether the reports are generated       ·2·   through 1611.
      ·3·   from the information -- strike that.                          ·3·   · · · · · Do you recognize this email?
      ·4·   · · · · · Do you know whether the reports are generated       ·4·   · · ·A.· ·I have not seen this particular email.
      ·5·   from information derived from the website that are            ·5·   · · ·Q.· ·Okay.· Have you seen emails similar to this?
      ·6·   delivered to individuals in marketing regarding postings      ·6·   · · ·A.· ·Yes.
      ·7·   that have not changed for a certain amount of time?           ·7·   · · ·Q.· ·Do you know what the purpose of this email is?
      ·8·   · · ·A.· ·No.                                                 ·8·   · · ·A.· ·Yes.· The purpose is for providing you a tip to
      ·9·   · · ·Q.· ·Okay.· So you don't know?                           ·9·   be more successful as low season approaches.
      10·   · · ·A.· ·No.                                                 10·   · · ·Q.· ·If you look at the second page, it says, "Once
      11·   · · ·Q.· ·Okay.· Let me show you what we are going to mark    11·   you set your booking preferences, turning on Instant Book
      12·   as Exhibit 15.                                                12·   lets guests confirm without sending requests.· Hosts who
      13·   · · ·(Exhibit No. 15 was marked for Identification.)          13·   turn on Instant Book get two times the reservations with
      14·   · · ·MR. GROSS:· One last question, before you look at        14·   less effort."
      15·   that.                                                         15·   · · · · · Do you see that?
      16·   BY MR. GROSS:                                                 16·   · · ·A.· ·Yes.
      17·   · · ·Q.· ·If there is instant booking set up, and if smart    17·   · · ·Q.· ·Is there any mention here that they can reject
      18·   pricing is set up, will the host be able to change the        18·   something that is booked through Instant Book?
      19·   price once it is booked?                                      19·   · · ·A.· ·They will learn through it as they -- they will
      20·   · · ·A.· ·Changing the price, once it is booked, means that   20·   learn about it as they go through the process of enabling
      21·   you cancel the reservation.· So if it is accepted, it         21·   it.
      22·   means that the right price is set and then you can cancel,    22·   · · ·Q.· ·But there is nothing in the email, itself?
      23·   and you can engage in communications with the guest and       23·   · · ·A.· ·I don't think there is anything in the email. I
      24·   say, "Look, the price was wrong.· I didn't like the price     24·   mean, the host always, always has a chance to cancel a
      25·   as recommended.· I'm not going to accept the reservation"     25·   reservation.

                                                            Page 107                                                            Page 109
      ·1·   and then there might be further booking.                      ·1·   · · ·Q.· ·Okay.· And are there other similar Airbnb
      ·2·   · · ·Q.· ·So he can cancel even after it is booked?           ·2·   programs, for lack of a better word, that generate content
      ·3·   · · ·A.· ·Yes.                                                ·3·   that's sent to hosts, or suggest changes in terms that are
      ·4·   · · ·Q.· ·Let me show you what we are marking as City of      ·4·   sent to hosts?
      ·5·   Miami Beach 15.· It is Airbnb 486 to 488.                     ·5·   · · · · · MR. GOLDER:· Objection as to form.
      ·6·   · · · · · (Exhibit No. 15 was marked for Identification.)     ·6·   · · · · · You meant -- content, but the advertisements or
      ·7·   BY MR. GROSS:                                                 ·7·   · · ·emails?
      ·8·   · · ·Q.· ·Have you ever seen this document before?            ·8·   · · · · · MR. GROSS:· Yes.
      ·9·   · · ·A.· ·Yes.                                                ·9·   · · · · · THE WITNESS:· I mean, there might be emails, but
      10·   · · ·Q.· ·Okay.· When have you seen it?                       10·   · · ·I am saying "might" because I am not sure.· But if
      11·   · · ·A.· ·In the past -- past few weeks.                      11·   · · ·you look at the functionalities that we offer beyond
      12·   · · ·Q.· ·Okay.· Why did you look at it in the past two       12·   · · ·the core product, which is connecting guests and
      13·   weeks?                                                        13·   · · ·hosts, we are going to eventually talk about price,
      14·   · · ·A.· ·To have a general understanding -- I want to have   14·   · · ·we are going to talk about the calendar of
      15·   a general understanding of the platform, and also in          15·   · · ·availability, general quality content of the
      16·   preparation for this deposition.                              16·   · · ·pictures, there might be a bunch of dimensions that
      17·   · · ·Q.· ·And what is it?                                     17·   · · ·we believe would make it more successful, and it is
      18·   · · ·A.· ·So it explains what smart pricing is, and how do    18·   · · ·information presented to the host, as scaled, for
      19·   you operate with it in terms of setting controls and how      19·   · · ·them to decide whether they want to take action or
      20·   it interacts with other price settings that you might         20·   · · ·not.
      21·   define, as a host.                                            21·   BY MR. GROSS:
      22·   · · ·Q.· ·Okay.· Let me show you what we are going to mark    22·   · · ·Q.· ·On smart pricing, I understand that the algorithm
      23·   as Exhibit 16.                                                23·   takes over and suggests a specific price based on other
      24·   · · ·(Exhibit No. 16 was marked for Identification.)          24·   criteria?
      25·   BY MR. GROSS:                                                 25·   · · ·A.· ·Yes.


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 29 of
                                       200 20, 2019
                                   March                               110 to 113
                                                            Page 110                                                            Page 112
      ·1·   · · ·Q.· ·Are the other criteria input by humans?             ·1·   · · ·A.· ·The algorithm takes Airbnb available data, which
      ·2·   · · ·A.· ·No.· The criteria are part of the signal and the    ·2·   in this case is the listing price of similar offerings as
      ·3·   algorithmic logic behind it.· The only human input comes      ·3·   one of the surroundings, which is automatically done by
      ·4·   from the host, and it is the two controls we mentioned        ·4·   the algorithm.
      ·5·   before; maximum price and minimum price.                      ·5·   · · ·Q.· ·Okay.· So there is no human input?
      ·6·   · · ·Q.· ·I understand, but let's say during the course,      ·6·   · · ·A.· ·No.
      ·7·   there is -- there is a change in just, you know, usage or     ·7·   · · ·Q.· ·Okay.· And you know that how?
      ·8·   pricing that -- let me take that back.                        ·8·   · · ·A.· ·I'm generally aware of how smart pricing works.
      ·9·   · · · · · A guest sets the minimum price and maximum price    ·9·   · · ·Q.· ·Okay.· But, so based on your general awareness,
      10·   under smart pricing?· Correct?                                10·   it is your testimony that there is no human input into
      11·   · · ·A.· ·No.                                                 11·   smart pricing?
      12·   · · ·Q.· ·Excuse me.· The host sets the minimum price and     12·   · · ·A.· ·Beyond writing the code at the beginning, no.
      13·   the maximum price under smart pricing, correct?               13·   · · ·Q.· ·I think you said earlier that Airbnb offered
      14·   · · ·A.· ·Yes.                                                14·   photography.· It used to be free, now it is charged?
      15·   · · ·Q.· ·What does the algorithm use to suggest an optimum   15·   · · ·A.· ·Yes.
      16·   price in between those parameters?                            16·   · · ·Q.· ·How is that done?
      17·   · · ·A.· ·Looking at the document that you presented as a     17·   · · ·A.· ·You go on your profile, host profile.· There's --
      18·   previous exhibit, lead time, marketability, seasonality,      18·   if you are eligible, "eligible" meaning that you are a
      19·   listing popularity, listing details, booking's history,       19·   location where we have a network of third-party
      20·   preview history -- and I think there might be other           20·   photographers, you can apply for it.· You are going to be
      21·   factors at play.                                              21·   matched with a local photographer.· This person is going
      22·   · · ·Q.· ·Does the site look at average -- for instance,      22·   to provide the quote based on the location and the size of
      23·   hotel price in the same region?                               23·   your listing, and there is going to be some scheduling
      24·   · · ·A.· ·I don't know.                                       24·   happen.· The photographers are wiling to come and will
      25·   · · ·Q.· ·Does the site look at average prices that are       25·   provide -- will take the shooting.

                                                            Page 111                                                            Page 113
      ·1·   listed through platforms like Expedia, or Trivago?            ·1·   · · ·Q.· ·And?
      ·2·   · · ·A.· ·"Trivago."                                          ·2·   · · ·A.· ·And then these pictures will eventually be
      ·3·   · · ·Q.· ·Or similar, or hotel.com?                           ·3·   uploaded by you, in addition -- to your profile in
      ·4·   · · ·A.· ·I don't know.                                       ·4·   addition to the ones that you already have.· Then you need
      ·5·   · · ·Q.· ·Do you know whether there is any human input into   ·5·   to go, as a host, and decide which pictures do you choose,
      ·6·   the information that the algorithm uses to come up with an    ·6·   the order you present them, what captions do you write,
      ·7·   optimal price?                                                ·7·   and it is your content to use.
      ·8·   · · · · · MR. ^· GOLDER:· I just want to object to the        ·8·   · · ·Q.· ·So the -- the photographs are taken by the third
      ·9·   · · ·form.                                                    ·9·   party.· The host has to input them, or Airbnb inputs them?
      10·   · · · · · Let's be clear.· What do you mean by "human         10·   · · ·A.· ·When the host uploads them, they go to the
      11·   · · ·input?"                                                  11·   profile.· The host get a notification, "You just have been
      12·   · · · · · MR. GROSS:· Like an employee of Airbnb.             12·   added to your profile the picture that the professional
      13·   · · · · · I want to use this to fix my question.              13·   photographer took."
      14·   BY MR. GROSS:                                                 14·   · · ·Q.· ·Let's slow back down.· You said when the host
      15·   · · ·Q.· ·An employee of an Airbnb analyzes what is going     15·   uploads them?
      16·   on in that specific submarket.· Let's say it is south of      16·   · · ·A.· ·The photographer.
      17·   Fifth.· I am just using that Fifth as a -- because it is      17·   · · ·Q.· ·That is what I wanted to -- okay.· So that is
      18·   -- forget about that.                                         18·   what I wanted to be sure of, because it didn't make sense
      19·   · · · · · Let's say it is -- it is Edgewater, to make it      19·   how a host would not get notified.
      20·   really easy.· We are still on this side of the                20·   · · · · · So the photographer takes the pictures, develops
      21·   Intercoastal, and they see that the surrounding pricing is    21·   them, and then uploads them to the host's post?
      22·   going -- you know, it is getting very high for the            22·   · · ·A.· ·Yes.· And then it gets automatic notification,
      23·   lodgings that are there because there is a music festival     23·   "Your new pictures are added to your profile."
      24·   in Winwood.· Is that something that a human employee does,    24·   · · · · · The host gets them and has the old pictures, the
      25·   or how does the algorithm take that into account?             25·   new pictures, and then it is up to him or her to really


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 30 of
                                       200 20, 2019
                                   March                               114 to 117
                                                            Page 114                                                            Page 116
      ·1·   change, delete, or add pictures.                              ·1·   · · ·A.· ·Yes, Airbnb doesn't make money on it.
      ·2·   · · ·Q.· ·And how is that notification done?                  ·2·   · · ·Q.· ·Before, Airbnb just absorbed it as a cost of
      ·3·   · · ·A.· ·I think it is an email and a messaging of host      ·3·   doing business?
      ·4·   dashboard.                                                    ·4·   · · ·A.· ·Yes.· So again, with scale on a global footprint,
      ·5·   · · ·Q.· ·Is there ever a text sent?                          ·5·   it is not sustainable, so we changed the model
      ·6·   · · ·A.· ·I don't think so.                                   ·6·   specifically because we know this adds value to the host
      ·7·   · · ·Q.· ·So it is just an email or you have to check your    ·7·   enough to pay for these costs.· And I think this email was
      ·8·   host dashboard?                                               ·8·   triggered after someone requested for photography.· It was
      ·9·   · · ·A.· ·Yes.                                                ·9·   provided a quote, and then this amount is automatically
      10·   · · ·Q.· ·And you said earlier that that used to be done      10·   sent letting them know that there is a photographer ready.
      11·   for free?                                                     11·   · · ·Q.· ·So if we -- but you don't know that -- for sure,
      12·   · · ·A.· ·In the past, I don't recall how many years ago,     12·   that it was after the booking, after the fee was agreed
      13·   it was part of a campaign that -- based on evidence that      13·   to?
      14·   guests were really valuing high-quality pictures.             14·   · · ·A.· ·I know it was after there is a request for
      15·   · · ·Q.· ·And you say currently, they are being charged?      15·   photography.· I don't know if the quote is provided before
      16·   · · ·A.· ·Yes.                                                16·   or after the email.
      17·   · · ·Q.· ·Does Airbnb get a fee for putting the               17·   · · ·Q.· ·And so if I go on the website now, it says that
      18·   photographer together with the host?                          18·   photography is -- there is a charge for it?
      19·   · · ·A.· ·No.· Actually, it's a cost-neutral project.         19·   · · ·A.· ·Yes.· And there is no specific price, because it
      20·   · · ·Q.· ·Okay.· You know that for a fact?                    20·   depends on your space, location, and how big it is.
      21·   · · ·A.· ·Yes.                                                21·   · · ·Q.· ·Okay.· Does Airbnb encourage hosts to continue
      22·   · · ·Q.· ·And how do you know that?                           22·   booking after they do it once?
      23·   · · ·A.· ·Because I have worked in the past with the          23·   · · ·A.· ·There is an email sent after a positive review, I
      24·   photography team.                                             24·   think, as kind of celebrating your success as host and
      25·   · · ·Q.· ·Okay.· Let me show you what we are going to mark    25·   encouraging you to keep providing amazing hospitality.

                                                            Page 115                                                            Page 117
      ·1·   as Exhibit 17.                                                ·1·   · · ·Q.· ·How often does such an email get sent after a
      ·2·   · · ·(Exhibit No. 17 was marked for Identification.)          ·2·   host has a successful booking or positive review booking,
      ·3·   · · · · · MR. GROSS:· It is City of Miami Beach 17, Airbnb    ·3·   as you have stated, to get them to do another host?
      ·4·   · · ·22 -- excuse me.· 2565, 2566.                            ·4·   · · ·A.· ·I don't know.
      ·5·   BY MR. GROSS:                                                 ·5·   · · ·Q.· ·Okay.· Do you know how many emails are sent?
      ·6·   · · ·Q.· ·Do you recognize this?                              ·6·   · · ·A.· ·No, I don't.
      ·7·   · · ·A.· ·I have seen similar, yes.                           ·7·   · · ·Q.· ·Other than emails to encourage hosts who host to
      ·8·   · · ·Q.· ·Okay.· It -- it is addressed to an individual,      ·8·   continue hosting, are there any other marketing tools that
      ·9·   and it is from the Airbnb photography team.                   ·9·   Airbnb uses to do that?
      10·   · · · · · Is that separate from marketing?                    10·   · · ·A.· ·I don't know.
      11·   · · ·A.· ·Yes.                                                11·   · · ·Q.· ·Who would know that?
      12·   · · ·Q.· ·So they have a separate team that just deals with   12·   · · ·A.· ·Marketing team.
      13·   photography?                                                  13·   · · ·Q.· ·If after a successful booking, Airbnb learns that
      14·   · · ·A.· ·Yes.                                                14·   a host is not complying with local ordinances -- not
      15·   · · ·Q.· ·Do you know when this email -- this email doesn't   15·   getting into whether or not Airbnb is -- this is the
      16·   talk about a cost.· Do you see that?                          16·   host -- on the website, you would agree there are all
      17·   · · ·A.· ·Yes.· I don't see a price here.                     17·   kinds of pages about "Know your local ordinances, stay on
      18·   · · ·Q.· ·You do, or you agree, there is no pricing on        18·   top of your local ordinances," etcetera.· Do you agree?
      19·   this; correct?                                                19·   · · ·A.· ·Yes.
      20·   · · ·A.· ·Yes.                                                20·   · · ·Q.· ·If Airbnb learns that the host is not complying
      21·   · · ·Q.· ·Do you know how -- I can't tell when this was       21·   with local ordinances, okay, what happens at that point in
      22·   from.· So -- but it is your testimony that it -- now,         22·   time?
      23·   there is a charge to do it.· It is not free?                  23·   · · · · · MR. GOLDER:· Objection as to form.
      24·   · · ·A.· ·Yes.                                                24·   · · · · · THE WITNESS:· Airbnb doesn't generally undertake
      25·   · · ·Q.· ·But it is a cost-neutral proposition?               25·   · · ·any obligation in terms of verifying or --


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 31 of
                                       200 20, 2019
                                   March                               118 to 121
                                                            Page 118                                                            Page 120
      ·1·   BY MR. GROSS:                                                 ·1·   BY MR. GROSS:
      ·2·   · · ·Q.· ·That is not my question.· The question is Airbnb    ·2·   · · ·Q.· ·Mr. Mallol, would you agree that the website has
      ·3·   learns -- not saying that they -- I understand Airbnb's       ·3·   information available to hosts which states when a
      ·4·   objections that they don't have to verify, don't have to      ·4·   municipality requires certain registration numbers and the
      ·5·   do anything -- we can agree to disagree on the legality of    ·5·   like; correct?
      ·6·   that.                                                         ·6·   · · ·A.· ·Yes.
      ·7·   · · · · · My question is they have learned of some            ·7·   · · ·Q.· ·And it encourages the hosts to comply with the
      ·8·   illegality as to an ordinance.· What do they do, at that      ·8·   local regulations?
      ·9·   point in time, to a host's listing?                           ·9·   · · ·A.· ·Yes.
      10·   · · · · · MR. GOLDER:· Object as form.                        10·   · · ·Q.· ·If they learn -- they, being Airbnb -- learns
      11·   · · · · · Go ahead.                                           11·   that the host is not complying with those local
      12·   · · · · · THE WITNESS:· I would be speculating.· I don't      12·   regulations and continues to allow the host to post,
      13·   · · ·know.                                                    13·   aren't they encouraging the host to act illegally?
      14·   BY MR. GROSS:                                                 14·   · · · · · MR. GOLDER:· Objection, asked and answered.
      15·   · · ·Q.· ·You don't know.· So you don't know whether or not   15·   · · · · · THE WITNESS:· I think I already answered. I
      16·   they deactivate it at that point in time?                     16·   · · ·think it is a vague situation.· It would -- I would
      17·   · · ·A.· ·I have not been involved in any similar             17·   · · ·be speculating.
      18·   situation.                                                    18·   BY MR. GROSS:
      19·   · · ·Q.· ·Would you agree with me that if Airbnb does not     19·   · · ·Q.· ·When you say it's "a vague situation," do you
      20·   deactivate after learning of that activity, that they are     20·   think it is happening?
      21·   encouraging the host in that situation to continue            21·   · · ·A.· ·No.· I don't think that it is specific for me to
      22·   hosting?                                                      22·   have an opinion.
      23·   · · · · · MR. GOLDER:· Objection as to form.                  23·   · · ·Q.· ·So you want me to go to a specific instance where
      24·   BY MR. GROSS:                                                 24·   this is happening?
      25·   · · ·Q.· ·You can answer.                                     25·   · · ·A.· ·I am saying that I can't answer that specific

                                                            Page 119                                                            Page 121
      ·1·   · · ·A.· ·I would be speculating.· And I feel it is enough,   ·1·   statement.
      ·2·   and I feel we go a long way to providing information, as      ·2·   · · ·Q.· ·So you are in charge of the United States?
      ·3·   you pointed out, in the List Your Space flow.· As you         ·3·   · · ·A.· ·Yes.
      ·4·   agree to terms and services, you have to really attest        ·4·   · · ·Q.· ·And what -- what -- in your role, what actions
      ·5·   that you understand your regulations, local regulations.      ·5·   are you overseeing with regard to the United States?
      ·6·   · · ·Q.· ·Okay.· Let me ask the question again because you    ·6·   · · · · · MR. GOLDER:· Objection as to form, also asked and
      ·7·   didn't answer my question.                                    ·7·   · · ·answered.
      ·8·   · · · · · In fact, I'm going to have the reporter read back   ·8·   · · · · · THE WITNESS:· Repeating myself, it is -- it is
      ·9·   my exact question.                                            ·9·   · · ·more about the general health of the market when it
      10·   · · · · · MR. GOLDER:· I'm going to assert my prior           10·   · · ·comes to supply, demand equilibrium, unlocking
      11·   · · ·objection to that question.                              11·   · · ·corridors that we have not still explored,
      12·   · · · · · But, go ahead.                                      12·   · · ·identifying marketing's narratives that can work.
      13·   · · · · · THE WITNESS:· I still believe it is a               13·   · · · · · So it is the general state of the business.
      14·   · · ·speculation, and I cannot comment on any --              14·   BY MR. GROSS:
      15·   · · · · · MR. GROSS:· Okay.                                   15·   · · ·Q.· ·You said identifying partnerships with whom?
      16·   · · · · · MR. GOLDER:· Do you want a break?                   16·   · · ·A.· ·Potential companies where we want to have a brand
      17·   · · · · · We are at lunchtime.· You tell me what you want     17·   alliance.
      18·   · · ·to do.                                                   18·   · · ·Q.· ·How about with municipalities?
      19·   · · · · · MR. GROSS:· I -- I would -- what time are your      19·   · · ·A.· ·With some stakeholders, but yes in some
      20·   · · ·flights?                                                 20·   instances, it could be discussed what is the best way to
      21·   · · · · · MR. GOLDER:· I don't leave until nine, so I am      21·   engage with local municipalities.
      22·   · · ·fine.· They leave a little bit earlier.                  22·   · · ·Q.· ·Do you do that?
      23·   · · · · · We can go off the record.                           23·   · · ·A.· ·I am not directly involved.
      24·   · · · · · (Whereupon, there was a discussion off the record   24·   · · ·Q.· ·So you are not directly involved with the
      25·   · · ·after which the following proceedings were had:)         25·   discussions with the municipalities about compliance with


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 32 of
                                       200 20, 2019
                                   March                               122 to 125
                                                            Page 122                                                            Page 124
      ·1·   local ordinances?                                             ·1·   answer those questions?
      ·2·   · · ·A.· ·I don't engage with the municipality directly.      ·2·   · · ·A.· ·Yes.
      ·3·   · · ·Q.· ·Do you engage with them indirectly?                 ·3·   · · · · · MR. GROSS:· And so please read back the last
      ·4·   · · ·A.· ·I am aware of the status of certain                 ·4·   · · ·question I asked that we got the privilege objection
      ·5·   conversations.· It is part of, again, content;                ·5·   · · ·to.
      ·6·   multifunctional teams, different functions of teams.          ·6·   · · · · · (Whereupon, the requested portion of the
      ·7·   · · ·Q.· ·But it is not part of your job description?         ·7·   · · ·transcript was read by the court reporter.)
      ·8·   · · ·A.· ·I am a relevant stakeholder; as it belongs to the   ·8·   · · · · · MR. GOLDER:· Objection.· I am going to instruct
      ·9·   general.                                                      ·9·   · · ·you not to answer, and I am going to repeat what the
      10·   · · ·Q.· ·What do you mean by "I am a relevant                10·   · · ·exact topic is.
      11·   stakeholder"?                                                 11·   · · · · · "ALL" -- and please put this in capitals --
      12·   · · ·A.· ·That I have -- I am part of the conversation. I     12·   · · · · · "NONPRIVILEGED DOCUMENTS SUFFICIENT TO SHOW THAT
      13·   am aware of how things unfold, and I have an opinion.         13·   · · ·Airbnb HAS COOPERATED WITH CITIES TO INCREASE HOST
      14·   · · ·Q.· ·What is your part of the conversation?              14·   · · ·COMPLIANCE WITH MUNICIPAL LAWS INCLUDING THROUGH HOST
      15·   · · ·A.· ·It is -- it is a very -- so it is a very complex    15·   · · ·OUTREACH EFFORTS, PROVIDED TOOLS FOR IMPROVED TAX
      16·   topic.· It has multiple variables to account for, and I am    16·   · · ·COLLECTION, AND TO WORK WITH OTHER CITIES TO DEVELOP
      17·   a voice at the table.                                         17·   · · ·REGULATIONS THAT ARE CONSISTENT WITH FEDERAL LAW."
      18·   · · ·Q.· ·What is your voice?                                 18·   · · · · · MR. GROSS:· Please read my last question.
      19·   · · · · · MR. GOLDER:· Object as to form.                     19·   · · · · · (Whereupon, the requested portion of the
      20·   · · · · · THE WITNESS:· Representing business.                20·   · · ·transcript was read by the court reporter.)
      21·   BY MR. GROSS:                                                 21·   · · · · · MR. GROSS:· I am asking his specific opinion at
      22·   · · ·Q.· ·Representing which business?                        22·   · · ·their table, the way he used the term on that
      23·   · · ·A.· ·Homes business, accommodations business.            23·   · · ·subject.· That is not a privileged communication.
      24·   · · ·Q.· ·Okay.· And so you -- you take an opinion at the     24·   · · ·That is -- it is his.· I am asking his opinion as a
      25·   table as to whether or not Airbnb should require its hosts    25·   · · ·representative of Airbnb on that topic.

                                                            Page 123                                                            Page 125
      ·1·   to comply with local ordinances?                              ·1·   · · · · · MR. GOLDER:· And I am again going to instruct him
      ·2·   · · · · · MR. GOLDER:· Object as to form.                     ·2·   · · ·not to testify.
      ·3·   · · · · · And let's go off the record one second.             ·3·   · · · · · MR. GROSS:· All of these I need tonight or
      ·4·   · · · · · I want to confirm.                                  ·4·   · · ·tomorrow morning because this is going in front of
      ·5·   · · · · · (Whereupon, there was a discussion off the          ·5·   · · ·the judge.
      ·6·   · · ·record, after which the following proceedings were       ·6·   · · · · · (Portion of transcript marked for future
      ·7·   · · ·had:)                                                    ·7·   · · ·reference.)
      ·8·   · · · · · MR. GOLDER:· I will instruct my client not to       ·8·   · · · · · MR. GROSS:· That's fine.· I just wanted to be
      ·9·   · · ·answer because these are privileged conversations.       ·9·   · · ·clear on that.
      10·   · · · · · MR. GROSS:· He is the witness that has been         10·   · · · · · MR. GOLDER:· I will also object as to form as to
      11·   · · ·proposed in response to the following description:       11·   · · ·the --
      12·   · · · · · "Airbnb is cooperating with cities to increase      12·   · · · · · MR. GROSS:· That's fine.
      13·   · · ·post compliance with municipal laws, including           13·   · · · · · MR. GOLDER:· I will just object as to form.
      14·   · · ·through host outreach efforts, providing tools to        14·   BY MR. GROSS:
      15·   · · ·include tax collection and work with other cities to     15·   · · ·Q.· ·Does Airbnb require hosts to submit to
      16·   · · ·develop regulations that are consistent with federal     16·   information requesting that the rental complies with local
      17·   · · ·and state law."                                          17·   laws, even if it is not included in the listing?
      18·   · · · · · THE WITNESS:· I stand behind these words.           18·   · · · · · MR. GOLDER:· Object as to form.
      19·   BY MR. GROSS:                                                 19·   · · · · · THE WITNESS:· So the host has always -- always
      20·   · · ·Q.· ·Okay.· So you are the witness that's provided       20·   · · ·has chances to submit information.· There are free
      21·   by --                                                         21·   · · ·textbooks in the List Your Space flow where you can
      22·   · · · · · MR. GOLDER:· Yes, he is.                            22·   · · ·describe your listing and that type of information
      23·   · · · · · MR. GROSS:· I am asking him.                        23·   · · ·that describes whatever documentation you want to
      24·   BY MR. GROSS:                                                 24·   · · ·provide.
      25·   · · ·Q.· ·You are the witness being provided by Airbnb to     25·   · · · · · In some municipalities there are very specific


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 33 of
                                       200 20, 2019
                                   March                               126 to 129
                                                            Page 126                                                            Page 128
      ·1·   · · ·agreements in partnership with the city where it is      ·1·   much information.· We are not going to go through all of
      ·2·   · · ·in a specific part of the flow.                          ·2·   it, but we got at least that much.· I don't know how many
      ·3·   BY MR. GROSS:                                                 ·3·   cities it was.· And how often does Airbnb update that
      ·4·   · · ·Q.· ·So -- but my question is even if the information    ·4·   information for a specific municipality?
      ·5·   isn't in the listing, does Airbnb require the host to         ·5·   · · ·A.· ·I don't know.
      ·6·   submit it to reflect that the rental, itself, complies?       ·6·   · · ·Q.· ·Who would know that?
      ·7·   · · ·A.· ·In general.                                         ·7·   · · ·A.· ·The public policy team or the legal team.
      ·8·   · · ·Q.· ·So it is not in the listing, it's not going out     ·8·   · · ·Q.· ·Okay.· The -- which team?· I understand the
      ·9·   to the public.· This is just Airbnb verifying that this is    ·9·   legal.· What was the other one you said?
      10·   a legal listing.· Do you understand my question?              10·   · · ·A.· ·The public policy team.
      11·   · · ·A.· ·Yes.· Generally, we don't require this              11·   · · ·Q.· ·Public policy team.· So you don't know how often
      12·   information.                                                  12·   the information about local ordinances is updated?
      13·   · · ·Q.· ·Okay.· And so if they don't collect that            13·   · · ·A.· ·No.
      14·   information, like tourist tax numbers or business tax         14·   · · ·Q.· ·Policy or legal would know that?
      15·   receipt numbers, why not?                                     15·   · · ·A.· ·Yes.
      16·   · · ·A.· ·Can you repeat the question?                        16·   · · ·Q.· ·Okay.· But if -- if the page says, "You need this
      17·   · · ·Q.· ·Okay.· You said generally --                        17·   information," Airbnb is aware that the information is
      18·   · · ·A.· ·Yes.                                                18·   required by the municipality, correct?
      19·   · · ·Q.· ·-- they don't require that information.· It is      19·   · · ·A.· ·Yes.
      20·   not collected.                                                20·   · · ·Q.· ·And so -- and if that municipality or the zip
      21·   · · ·A.· ·Yes.                                                21·   code for that municipality is included in the listing, it
      22·   · · ·Q.· ·If Airbnb is not collecting it, why not?            22·   may not be the listing that goes to the public, but it is
      23·   · · · · · MR. GOLDER:· Object as to form.                     23·   for the payment terms for the host.
      24·   · · · · · THE WITNESS:· Again, we have -- we have -- we are   24·   · · · · · Because I have gone through this thing, and I
      25·   · · ·operating in 192 countries; I think more than 50,000     25·   know you need to plug in all your personal information,

                                                            Page 127                                                            Page 129
      ·1·   · · ·municipalities.                                          ·1·   including the zip code where you live, right?
      ·2·   · · · · · In some cases, in some occasions, regulations       ·2·   · · ·A.· ·Yes.
      ·3·   · · ·changes at the neighborhood level.· It is fluid.· It     ·3·   · · ·Q.· ·Why doesn't Airbnb require, in that situation,
      ·4·   · · ·keeps changing.· There is no scaleable way for us to     ·4·   where they know -- because it is on their website that
      ·5·   · · ·adjust the product, for us to not only account for       ·5·   this information is needed -- why isn't it required for
      ·6·   · · ·the information, but also to verify, or vet.             ·6·   the guests to input that before a posting goes up?
      ·7·   BY MR. GROSS:                                                 ·7·   · · · · · I am not saying it goes into the posting, just in
      ·8·   · · ·Q.· ·I didn't ask you whether it was verified. I         ·8·   that situation --
      ·9·   didn't ask you to vet it.· I just asked why you are not       ·9·   · · · · · MR. GOLDER:· Object as to form.
      10·   even collecting it.                                           10·   · · · · · THE WITNESS:· Again, every municipality might be
      11·   · · · · · MR. GOLDER:· And you object as to form.             11·   · · ·different.· We are operating in thousands of them.
      12·   · · · · · THE WITNESS:· Again, the listing flow allows for    12·   BY MR. GROSS:
      13·   · · ·you to collect it.· There is a free text place where     13·   · · ·Q.· ·But I am talking about the ones you actually know
      14·   · · ·you can write in information, if you want.· So the       14·   require this.· Not -- I am not talking about the thousands
      15·   · · ·host can disclose this information.                      15·   or millions, whatever you want to use.
      16·   BY MR. GROSS:                                                 16·   · · · · · You agree with me there are municipalities where
      17·   · · ·Q.· ·Yes, but why doesn't Airbnb require it?             17·   Airbnb knows specifically that this information is
      18·   · · · · · Airbnb, on its website, you would agree lists the   18·   required, right?
      19·   local regulations for almost every municipality that it is    19·   · · ·A.· ·We have some.· I am not sure we have all.· But we
      20·   involved with.· We have got 150 different pages of            20·   have some in the platform.
      21·   municipality information that was provided.                   21·   · · ·Q.· ·Let's just use one on the platform.· It is
      22·   · · · · · MR. GOLDER:· Object to form.                        22·   required, okay?
      23·   · · · · · Go ahead.                                           23·   · · ·A.· ·Okay.
      24·   BY MR. GROSS:                                                 24·   · · ·Q.· ·But there is none of this -- you don't have a
      25·   · · ·Q.· ·I will represent that to you, that we got that      25·   partnership agreement with that municipality, but you know


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 34 of
                                       200 20, 2019
                                   March                               130 to 133
                                                            Page 130                                                           Page 132
      ·1·   it is required?                                              ·1·   where the host is required to input this information,
      ·2·   · · · · · MR. GOLDER:· Again, object as to form.             ·2·   whether it be a -- a license number, or a tax ID number,
      ·3·   · · · · · MR. GROSS:· I am laying out a groundwork so we     ·3·   before their ad posts?
      ·4·   · · ·are all on the same page.                               ·4·   · · · · · MR. GOLDER:· Object to form.
      ·5·   · · · · · If you want to object to form --                   ·5·   · · · · · Go ahead.
      ·6·   · · · · · MR. GOLDER:· I object to form.                     ·6·   · · · · · THE WITNESS:· I -- in Miami Beach, in particular,
      ·7·   BY MR. GROSS:                                                ·7·   · · ·the -- the ordinance is what is disputing, as -- when
      ·8·   · · ·Q.· ·My question is in that situation, when the         ·8·   · · ·it comes to the Miami Beach ordinance, what we
      ·9·   municipalities are listed on the website, why doesn't        ·9·   · · ·believe is lawful proceedings, of legal situations or
      10·   Airbnb require the host to include that information in its   10·   · · ·considerations, I am not going to get into because I
      11·   registration?                                                11·   · · ·am not an expert.· I lost my train of my thought.
      12·   · · · · · MR. GOLDER:· Object as to form.· Asked and         12·   · · · · · MR. GOLDER:· Why don't we ask the question again.
      13·   · · ·answered.                                               13·   · · · · · MR. GROSS:· Just read it back.
      14·   · · · · · Go ahead.                                          14·   · · · · · (Whereupon, the requested portion of the
      15·   · · · · · THE WITNESS:· So first off, these are very         15·   · · ·transcript was read by the court reporter.)
      16·   · · ·complex topics with multiple variables.· Some of them   16·   · · · · · MR. GOLDER:· I object again.
      17·   · · ·may be above my pay grade.                              17·   · · · · · THE WITNESS:· I am not aware of all of them.
      18·   · · · · · Third, there is a researching component that is    18·   · · · · · In the case at hand, Miami Beach, there are some
      19·   · · ·not light.· You are mentioning that it is 150 pages     19·   · · ·obligations coming with the amended ordinance, in
      20·   · · ·that you say you have, and there might be many other    20·   · · ·terms of obligations for the host, obligations for
      21·   · · ·cases beyond the U.S.· So there is a real undertaking   21·   · · ·the platform.· Regardless of being aware of them or
      22·   · · ·from a researching perspective to localize the type     22·   · · ·not, we might dispute them because we believe they're
      23·   · · ·of information you need to collect; from what host,     23·   · · ·unlawful.
      24·   · · ·in what municipality, what type of listing, what        24·   · · · · · Beyond that, we are engaged in many conversations
      25·   · · ·exemption, what neighborhood.· So the variables         25·   · · ·where cities can become true partners of Airbnb as a

                                                            Page 131                                                           Page 133
      ·1·   · · ·amount.· It is a very complex topic from a resourcing   ·1·   · · ·platform, and we are willing to find solutions.· If
      ·2·   · · ·perspective.                                            ·2·   · · ·there is agreement and there is tone in the
      ·3·   BY MR. GROSS:                                                ·3·   · · ·relationship, yes, we will have -- we will make
      ·4·   · · ·Q.· ·How many employees does Airbnb have?               ·4·   · · ·advances for us to really find a process that works.
      ·5·   · · ·A.· ·I don't know the exact number.                     ·5·   BY MR. GROSS:
      ·6·   · · ·Q.· ·Is it over a thousand?                             ·6·   · · ·Q.· ·What do you mean, true partnerships?
      ·7·   · · ·A.· ·Yes.                                               ·7·   · · ·A.· ·Finding, again, a common ground for discussions
      ·8·   · · ·Q.· ·Is it over 10,000?                                 ·8·   where we agree on what is the right terms for or
      ·9·   · · ·A.· ·I don't think so.                                  ·9·   regulations that allow for the activity to be successful.
      10·   · · ·Q.· ·So is it over 5,000?                               10·   · · ·Q.· ·Are you involved in any of those discussions?
      11·   · · ·A.· ·Might be.                                          11·   · · ·A.· ·Not directly.
      12·   · · ·Q.· ·And you agree this information can be input in a   12·   · · ·Q.· ·Have you ever been involved in any of those
      13·   field on the platform because it is required in certain      13·   discussions with municipalities in the United States?
      14·   municipalities.· You said that earlier, right?               14·   · · · · · MR. GOLDER:· Objection.· Asked and answered.
      15·   · · · · · MR. GOLDER:· Object as to form.                    15·   · · · · · MR. GROSS:· It has not been.
      16·   · · · · · THE WITNESS:· Honestly, without the process in     16·   BY MR. GROSS:
      17·   · · ·place, I think it would be speculating on how you       17·   · · ·Q.· ·You can answer the question.
      18·   · · ·should upload this information.                         18·   · · ·A.· ·I am part of a functional team that looks at this
      19·   BY MR. GROSS:                                                19·   type of conversation --
      20·   · · ·Q.· ·So you don't know whether or not the               20·   · · ·Q.· ·Have you been --
      21·   municipalities -- strike that.                               21·   · · ·A.· ·Directly involved in them --
      22·   · · · · · You don't know whether or not there are certain    22·   · · ·Q.· ·My question is very specific.· It is not about
      23·   municipalities where the guest is required to post this      23·   your functionality team.· If you answer my question, this
      24·   information before -- excuse me.                             24·   will be a lot quicker.
      25·   · · · · · You don't know whether there are municipalities    25·   · · · · · MR. GOLDER:· Objection.


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 35 of
                                       200 20, 2019
                                   March                               134 to 137
                                                            Page 134                                                            Page 136
      ·1·   · · · · · Why don't we lower the tone a little bit, Rick,     ·1·   want myself involved?
      ·2·   · · ·because --                                               ·2·   · · ·Q.· ·You, indirectly involved, with a partnership, in
      ·3·   · · · · · MR. GROSS:· Chad, I am going to use whatever tone   ·3·   a municipality in the United States?
      ·4·   · · ·I wish to use.· I am not raising my voice.               ·4·   · · · · · He has already said he has not been directly
      ·5·   BY MR. GROSS:                                                 ·5·   involved.· I am asking indirectly.· It is his term.
      ·6·   · · ·Q.· ·Have you, individually, been involved with any      ·6·   · · ·A.· ·That we have reached a specific agreement, or
      ·7·   conversations with any municipalities in the United States    ·7·   that we are in active conversations?· It is not the same.
      ·8·   to set up the partnerships you just described?                ·8·   · · ·Q.· ·Agreement, partnership.· You said a partnership.
      ·9·   · · · · · THE WITNESS:· Indirectly, yes.                      ·9·   I am assuming a partnership means you have an agreement?
      10·   BY MR. GROSS:                                                 10·   · · ·A.· ·I may need to think about it.· I mean, honestly,
      11·   · · ·Q.· ·I said directly.                                    11·   it doesn't come to mind immediately.
      12·   · · ·A.· ·No.                                                 12·   · · ·Q.· ·Okay.· Does Airbnb make money by maximizing the
      13·   · · ·Q.· ·If you listen to my question, it will make this     13·   number of listings for the recommended prices so it has a
      14·   go a lot easier.                                              14·   strong incentive to facilitate illegal transient rentals?
      15·   · · · · · MR. GOLDER:· Why don't we take a break for lunch?   15·   · · · · · MR. GOLDER:· Objection as to form.
      16·   · · · · · MR. GROSS:· We're not going to take a break.        16·   · · · · · THE WITNESS:· Airbnb has incentive to maximize
      17·   · · · · · MR. GOLDER:· Yes, we are.                           17·   · · ·the hosting activity.· We are very conscious that the
      18·   · · · · · Rick, we are going to take a break for lunch.       18·   · · ·illegal activity doesn't set us up for success in the
      19·   · · · · · MR. GROSS:· Chad, this is my deposition.· I am      19·   · · ·long run.· This is why we go a long way, again, in
      20·   · · ·not needing a break right now.· I am going to go         20·   · · ·working with cities on viable solutions, and also
      21·   · · ·through the rest of these questions in this area.        21·   · · ·presenting the right information to the host for them
      22·   · · ·You can like it or not.· If you want to walk out, go     22·   · · ·to own the decision.
      23·   · · ·ahead.· I will terminate the deposition and I will go    23·   · · ·Q.· ·Does Airbnb make money on those listings?
      24·   · · ·to the Court.· I am not raising my voice.· I am          24·   · · · · · MR. GOLDER:· Object as to form.
      25·   · · ·asking the witness to listen to my question.             25·   · · · · · THE WITNESS:· I don't have information on whether

                                                            Page 135                                                            Page 137
      ·1·   · · · · · I absolutely am using the term directly.            ·1·   · · ·hosting our platform, legal or illegal -- it would be
      ·2·   · · · · · MR. GOLDER:· But you don't have to yell at him.     ·2·   · · ·speculating.
      ·3·   · · · · · MR. GROSS:· I am not yelling at him.                ·3·   BY MR. GROSS:
      ·4·   · · · · · MR. GOLDER:· So why don't we just lower the         ·4·   · · ·Q.· ·Who would have that information?
      ·5·   · · ·temperature, Rick.                                       ·5·   · · ·A.· ·I don't know.
      ·6·   · · · · · MR. GROSS:· Chad, I am not yelling at him.          ·6·   · · ·Q.· ·Is there anyone within Airbnb that would have
      ·7·   · · · · · MR. GOLDER:· You're yelling at me.                  ·7·   that information?
      ·8·   · · · · · Let's lower the temperature, Rick.· Ask some        ·8·   · · ·A.· ·I don't know.
      ·9·   · · ·questions.· We're going to take a break so you can       ·9·   · · ·Q.· ·Okay.· Does Airbnb flag host properties that are
      10·   · · ·calm yourself down.                                      10·   located in areas that do not allow short-term rentals?
      11·   · · · · · MR. GROSS:· There is no yelling going on, Chad.     11·   · · · · · MR. GOLDER:· Object as to form.· What does "flag"
      12·   · · · · · I asked him to listen to the question.              12·   · · ·mean --
      13·   BY MR. GROSS:                                                 13·   · · · · · MR. GROSS:· Note that the listing, or that the
      14·   · · ·Q.· ·And I will ask you one follow-up.· What does        14·   · · ·host advertisement is in an area where short-term
      15·   indirectly mean?                                              15·   · · ·rentals are not allowed.
      16·   · · ·A.· ·That the functional team that might interface       16·   · · · · · MR. GOLDER:· Object as to form.
      17·   with the city -- and again, when it comes to                  17·   · · · · · But go ahead.
      18·   decisionmaking process, always with the presence of legal     18·   · · · · · THE WITNESS:· As a platform, we allow for hosts
      19·   team, we might get to a company position where it comes to    19·   · · ·to create the spaces, and it is up to them to be
      20·   specific topics.                                              20·   · · ·compliant.· And particularly, in Miami Beach, we
      21·   · · ·Q.· ·What municipality were you indirectly involved      21·   · · ·have, since December 1st, activated or enabled
      22·   with in terms of setting up a partnership?                    22·   · · ·geofencing that prevents from certain listings to be
      23·   · · ·A.· ·I think -- I am not sure if it is confidential.     23·   · · ·live on the platform.
      24·   I mean, I am not sure.· I mean, honestly, I can provide       24·   BY MR. GROSS:
      25·   the list of cities where we have been involved.· Do you       25·   · · ·Q.· ·Does Airbnb use geofencing in other


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 36 of
                                       200 20, 2019
                                   March                               138 to 141
                                                            Page 138                                                            Page 140
      ·1·   municipalities around the country?                            ·1·   · · ·Q.· ·And I am not going to ask you about privileged
      ·2·   · · ·A.· ·I think it was the first in the country.            ·2·   communications.· Who, at policy, did you have that
      ·3·   · · ·Q.· ·How does Airbnb undertake that process in other     ·3·   discussion with?
      ·4·   municipalities where they are not using geofencing?           ·4·   · · · · · Unless policy is also legal, and then you just --
      ·5·   · · · · · MR. GOLDER:· Object as to form.· What process?      ·5·   I am not -- I am not going to ask you further, but I
      ·6·   · · · · · MR. GROSS:· Noting properties that are located in   ·6·   just -- he said --
      ·7·   · · ·areas that don't do short-term rental, don't allow       ·7·   · · · · · MR. GOLDER:· May I clarify one thing?
      ·8·   · · ·short-term rentals.                                      ·8·   · · · · · MR. GROSS:· Yes.
      ·9·   · · · · · MR. GOLDER:· Object as to form.                     ·9·   · · · · · (Whereupon, there was a discussion off the
      10·   · · · · · THE WITNESS:· Airbnb finds solutions when working   10·   · · ·record, after which the following proceedings were
      11·   · · ·with the City.                                           11·   · · ·had:)
      12·   BY MR. GROSS:                                                 12·   BY MR. GROSS:
      13·   · · ·Q.· ·Okay.· What type of solutions?                      13·   · · ·Q.· ·So anything besides policy and legal?
      14·   · · ·A.· ·So I can quote a couple of examples in places       14·   · · ·A.· ·No.
      15·   like San Francisco.· We have a field for you to input         15·   · · ·Q.· ·So you know about something, but you can't tell
      16·   registration number, and it's coupled with a pass-through     16·   me about the conversations because you learned it from
      17·   registration process that allows you to apply for a           17·   sources that you can't divulge the communication from?
      18·   license if you don't have it.· Then you complete the          18·   · · ·A.· ·I mean, what I have told you is what I know.· The
      19·   application.                                                  19·   number of take-downs, I don't know.
      20·   · · · · · While this is being processed by the Office of      20·   · · ·Q.· ·But how do you know it happened?
      21·   Short-Term Rentals of the City of San Francisco, your ad      21·   · · ·A.· ·Because it was fairly visible that we agreed with
      22·   remains live and you can get some activity.· Then             22·   this with the City, that it was the process we were
      23·   eventually, we will get back from the City information on     23·   setting up, and this was the solution that we found after
      24·   the status of each application; new ones and existing         24·   nine months of negotiations with the City.
      25·   ones, based on information that is shared, and then Airbnb    25·   · · ·Q.· ·But how do you know for certain ads have been

                                                            Page 139                                                            Page 141
      ·1·   takes action depending on the response from the City.         ·1·   taken down?
      ·2·   · · ·Q.· ·And what actions does Airbnb take if a license is   ·2·   · · · · · I know there is a solution.· I have read the
      ·3·   not issued?                                                   ·3·   settlement agreement.· How do you know that after -- where
      ·4·   · · ·A.· ·So we will take down -- we have three business      ·4·   there has been instances, where licenses were rejected,
      ·5·   days to take down the property, and then it is up to the      ·5·   that the ads were removed from the website?
      ·6·   host to engage with the office of Short-Term Rental to        ·6·   · · ·A.· ·I don't recall exactly how I found out.
      ·7·   reapply for a license.                                        ·7·   · · ·Q.· ·Okay.· Was there an internal memo --
      ·8·   · · ·Q.· ·Has Airbnb taken down any properties in the city    ·8·   · · ·A.· ·I don't think so.
      ·9·   of San Francisco when licenses were not issued?               ·9·   · · ·Q.· ·Let me finish.· Was there an internal memo
      10·   · · ·A.· ·Yes.                                                10·   circulated amongst department heads or regional heads
      11·   · · ·Q.· ·How many?                                           11·   about this?
      12·   · · ·A.· ·I don't know.                                       12·   · · ·A.· ·I don't think so.
      13·   · · ·Q.· ·How do you know that it -- properties were taken    13·   · · · · · MR. BLAVIN:· Can we go off the record for a
      14·   down, that ads were taken down?                               14·   · · ·second?· And this is all a matter of public record.
      15·   · · ·A.· ·Because I know it has happened.                     15·   · · · · · (Discussion off the record.)
      16·   · · ·Q.· ·How do you know that has happened?                  16·   BY MR. GROSS:
      17·   · · ·A.· ·Because I -- I have been in conversations about     17·   · · ·Q.· ·Other than San Francisco, are there any other
      18·   the topics.                                                   18·   examples?
      19·   · · ·Q.· ·With whom?                                          19·   · · · · · MR. GOLDER:· Just to clarify, examples of what?
      20·   · · ·A.· ·Again, different functions representing the City    20·   · · · · · Object as to form.
      21·   of San Francisco in this particular matter, different         21·   · · · · · MR. GROSS:· No, I am going back and using his
      22·   internal teams.                                               22·   · · ·terminology, Chad.· He said there are other examples.
      23·   · · ·Q.· ·Which internal team did you have the discussion     23·   · · · · · MR. GOLDER:· Ten minutes ago.
      24·   with in San Francisco that ads were taken down?               24·   · · · · · So let's just figure out what you are talking
      25·   · · ·A.· ·Legal, policy, and some others.                     25·   · · ·about.


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 37 of
                                       200 20, 2019
                                   March                               142 to 145
                                                            Page 142                                                            Page 144
      ·1·   · · · · · MR. GROSS:· This was three minutes ago.· I have     ·1·   add a number, but there is a process with the City for
      ·2·   · · ·asked him whether or not there are other instances       ·2·   people to apply for the license, or the registration, and
      ·3·   · · ·where partnerships were created where ads were           ·3·   there is a process for the City to exchange information
      ·4·   · · ·removed because -- I take that back.                     ·4·   and have them verify the status of each application.
      ·5·   BY MR. GROSS:                                                 ·5·   · · ·Q.· ·The City does?
      ·6·   · · ·Q.· ·What other instances are you aware of where there   ·6·   · · ·A.· ·Yes.
      ·7·   were partnerships on the issue of -- allowing short --        ·7·   · · ·Q.· ·I understand that.· But do the ads immediately
      ·8·   · · · · · Strike that.· Let me just re-think this, how I      ·8·   post, even before verification?
      ·9·   want to say this.                                             ·9·   · · ·A.· ·Yes.
      10·   · · · · · Let me ask it a different way.                      10·   · · ·Q.· ·Okay.· There is an agreement in place for that?
      11·   · · · · · I think I asked you earlier whether Airbnb flags,   11·   · · ·A.· ·Yes.
      12·   notes, host properties that are located in areas that         12·   · · ·Q.· ·So it is similar to the --
      13·   don't allow short-term rentals, agreed?                       13·   · · ·A.· ·Yes.
      14·   · · ·A.· ·Yes.                                                14·   · · ·Q.· ·-- City of San Francisco agreement?
      15·   · · ·Q.· ·And you said they don't, unless there has been      15·   · · ·A.· ·Yes.· There is no city in the United States where
      16·   some partnership that has been created.· Is that a fair       16·   Airbnb has to have a mandatory field and cannot post
      17·   statement?                                                    17·   unless it has verified, with an undefined process how,
      18·   · · ·A.· ·Yes.                                                18·   whether the number is right or whether it is active --
      19·   · · ·Q.· ·And then I asked you what partnerships.· The        19·   there is no other example.
      20·   first one you asked about, what you talked about was the      20·   · · ·Q.· ·That is not even the example for the City of
      21·   City of San Francisco?                                        21·   Miami Beach.· There is nowhere in the ordinance.· I will
      22·   · · ·A.· ·Yes.                                                22·   take you through that ad nauseam after lunch.
      23·   · · ·Q.· ·What other partnerships?                            23·   · · · · · All I am asking you about is your -- so it is
      24·   · · ·A.· ·So St. Paul.                                        24·   your testimony that in St. Paul, even though you have the
      25·   · · ·Q.· ·Okay.                                               25·   field for the number --

                                                            Page 143                                                            Page 145
      ·1·   · · ·A.· ·Where there is a field where hosts can introduce    ·1·   · · ·A.· ·Yes.
      ·2·   in the registration number, and there is an effort that       ·2·   · · ·Q.· ·-- if it is not input, the ad posts anyway?
      ·3·   goes through emails to the hosting community providing        ·3·   · · ·A.· ·Yes.· It is simple.· In Chicago, you need to have
      ·4·   ^ awareness of ^ MJ DOES NOT HEAR "airbns's" Airbnb's the     ·4·   a number.· The City will have a process to verify that
      ·5·   regulations and encouraging compliance, shared workshops      ·5·   number.
      ·6·   with city staff and updated responsible hosting.              ·6·   · · ·Q.· ·Okay.· The City verifies the number?
      ·7·   · · ·Q.· ·So there is a field on the St. Paul flow?           ·7·   · · ·A.· ·Yes.
      ·8·   · · ·A.· ·Yes.                                                ·8·   · · ·Q.· ·But in St. Paul, if it is not there, it goes up
      ·9·   · · ·Q.· ·Did I use the right term?                           ·9·   no matter what, even though it -- so it's not a mandatory
      10·   · · ·A.· ·Yes.                                                10·   field?
      11·   · · ·Q.· ·Okay.· Which requires this information be put in?   11·   · · ·A.· ·No.· It is a discretionary field, and the core --
      12·   · · ·A.· ·In this case, it is discretionary.                  12·   the core of the partnership is to have an outreach
      13·   · · ·Q.· ·So for St. Paul, it is discretionary?               13·   strategy through a variety of channels like workshops,
      14·   · · ·A.· ·Yes.                                                14·   emails, and some others to just create awareness and
      15·   · · ·Q.· ·If the information is not posted, does the ad       15·   encourage compliance.
      16·   post?                                                         16·   · · ·Q.· ·So is there any municipality in the United States
      17·   · · ·A.· ·Yes.                                                17·   where the registration number is required to be included
      18·   · · ·Q.· ·So it posts, no matter what?                        18·   in the ad, whether it goes in the ad or just in the
      19·   · · ·A.· ·Yes.                                                19·   registration process --
      20·   · · ·Q.· ·Even if the -- even if the information is           20·   · · ·A.· ·Yes.
      21·   included in there?                                            21·   · · ·Q.· ·-- where the host ad does not upload unless the
      22·   · · ·A.· ·Yes.                                                22·   field is filled in?
      23·   · · ·Q.· ·How about in Chicago?                               23·   · · · · · Forget about verifying whether it is right or
      24·   · · ·A.· ·In Chicago, I think it is -- again, a               24·   not.· Just filling in a number?
      25·   pass-through registration, which means that you have to       25·   · · ·A.· ·Yes.


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 38 of
                                       200 20, 2019
                                   March                               146 to 149
                                                            Page 146                                                            Page 148
      ·1·   · · ·Q.· ·Are there any municipalities in the United States   ·1·   · · · · · THE WITNESS:· I misunderstood the question. I
      ·2·   where that is the situation?                                  ·2·   · · ·thought you were referring to validating information.
      ·3·   · · ·A.· ·Let me clarify that I understand it.· Cities in     ·3·   BY MR. GROSS:
      ·4·   the United States where you need to add a number and          ·4·   · · ·Q.· ·No --
      ·5·   unless you add it, you cannot complete the listing?           ·5·   · · ·A.· ·When it comes to that, it is a speculation.
      ·6·   · · ·Q.· ·Yes?                                                ·6·   There might be other variables accounted for.· I don't
      ·7·   · · ·A.· ·Chicago and San Francisco, you need to add the      ·7·   know what would the decisionmaking be for that.
      ·8·   number.· But, verification --                                 ·8·   · · ·Q.· ·Because you do know from the information on the
      ·9·   · · ·Q.· ·I understand.· Anything besides San Francisco and   ·9·   website that in certain municipalities, that certain
      10·   Chicago?                                                      10·   things have to be taking place.· Those are -- those are
      11·   · · ·A.· ·No.· I think --                                     11·   fields on the website, you would agree, that the host is
      12·   · · ·Q.· ·So every other place where your instructions on     12·   supposed to be looking at?
      13·   the municipality says you must include this ID number, if     13·   · · ·A.· ·Yes.
      14·   you don't, the ad will post anyway?                           14·   · · ·Q.· ·Not the guests?
      15·   · · ·A.· ·Yes.                                                15·   · · · · · MR. GOLDER:· Object to form.
      16·   · · ·Q.· ·Okay.· Does Airbnb alert guests that a property     16·   · · · · · THE WITNESS:· The guest can still find the
      17·   they may have requested may not be lawfully permitted to      17·   · · ·information on the website.
      18·   be rented under local ordinance?                              18·   BY MR. GROSS:
      19·   · · · · · MR. GOLDER:· Object to form.                        19·   · · ·Q.· ·But when the guest goes on the website to book a
      20·   · · · · · Go ahead.                                           20·   reservation, if -- for instance, let's say it's on Miami
      21·   · · · · · THE WITNESS:· No.                                   21·   Beach -- is the guest notified that in certain areas of
      22·   BY MR. GROSS:                                                 22·   Miami Beach, short-term rentals are not allowed unless
      23·   · · ·Q.· ·Why not?                                            23·   criteria --
      24·   · · · · · MR. GOLDER:· Object as to form.                     24·   · · · · · MR. GOLDER:· Object to form.
      25·   · · · · · THE WITNESS:· Again, it is a matter of scale, and   25·   · · · · · MR. GROSS:· Can I finish my question?

                                                            Page 147                                                            Page 149
      ·1·   · · ·as having clarity, that responsibility for compliance    ·1·   · · ·Q.· ·-- unless certain criteria are followed by the
      ·2·   · · ·is on the host, and responsibility for enforcement is    ·2·   host?
      ·3·   · · ·on the City.                                             ·3·   · · · · · MR. GOLDER:· Object to form.
      ·4·   BY MR. GROSS:                                                 ·4·   · · · · · THE WITNESS:· No.
      ·5·   · · ·Q.· ·So when you say "scale," it would cost Airbnb       ·5·   BY MR. GROSS:
      ·6·   more to do that?                                              ·6·   · · ·Q.· ·Okay.· And again, why?
      ·7·   · · · · · MR. GOLDER:· Object as to form.                     ·7·   · · ·A.· ·I don't know the answer for that.
      ·8·   · · · · · THE WITNESS:· It will be a significant product --   ·8·   · · ·Q.· ·So there is no terms on the website or in the
      ·9·   · · ·project, product resource project for us to really       ·9·   booking process that would allow a guest to know that
      10·   · · ·get to a point where we can eventually, even with no     10·   they, the booking, itself, might be in violation of a
      11·   · · ·information, adjust that product to that, and that       11·   local ordinance related to short-term rentals, not that
      12·   · · ·would be a real cost for us to comply with that.         12·   Airbnb is doing anything wrong, just the booking, itself,
      13·   · · · · · At the same time, we have made it clear that it     13·   might be in violation?
      14·   · · ·is on the host to be compliant.                          14·   · · · · · MR. GOLDER:· Object to form.
      15·   BY MR. GROSS:                                                 15·   · · · · · THE WITNESS:· They might still access the
      16·   · · ·Q.· ·I understand you have made it clear it is on the    16·   · · ·responsible hosting pages and they might get familiar
      17·   host to be compliant.· But if Airbnb just alerted the         17·   · · ·with that information.
      18·   guests that their property, the property they are trying      18·   BY MR. GROSS:
      19·   to rent, for lack of a better word, is in an area where       19·   · · ·Q.· ·On the hosting pages, when you host, you are --
      20·   the rental may not be lawfully permitted, you are not         20·   the hosts are directed to look at all of this?
      21·   verifying whether or not the host has done what they are      21·   · · ·A.· ·Yes.
      22·   supposed to do.· You are just saying, "This is in an area     22·   · · ·Q.· ·Are the guests?
      23·   where short-term rentals are not permitted unless X, Y,       23·   · · ·A.· ·Not -- not directly.
      24·   and Z are done," that would be a huge cost to Airbnb?         24·   · · · · · MR. GROSS:· We are good.· Let's take a lunch, no
      25·   · · · · · MR. GOLDER:· Object as to form.                     25·   · · ·more than half an hour.


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                      YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 39 of
                                       200 20, 2019
                                   March                               150 to 153
                                                            Page 150                                                           Page 152
      ·1·   · · · (There was a lunch recess at 1:08, and                 ·1·   · · ·A.· ·Yes.· Yes, I think we should.· And I think we
      ·2·   ·proceedings resumed at 1:48 p.m.)                           ·2·   are, because it is part of the terms of service that every
      ·3·   · · · MR. GOLDER:· My privilege objection as to that         ·3·   host accepts when they sign up on the platform.
      ·4·   ·last question before the break is perhaps related to        ·4·   · · ·Q.· ·So you believe that just by having the hosts
      ·5·   ·a misunderstanding of what it means, "at the table,"        ·5·   accept the terms of service, that is sufficient to comply
      ·6·   ·but conversations at any table within Airbnb that are       ·6·   with the local ordinances?
      ·7·   ·legal conversations involving lawyers are privileged.       ·7·   · · ·A.· ·It is not only terms of service.· It is also in
      ·8·   · · · If you would like to ask him what is his opinion       ·8·   very prominent reminders to the List Your Space flow.
      ·9·   ·sitting here today as representative of Airbnb              ·9·   Then there is access to the responsible hosting pages with
      10·   ·whether or not Airbnb should require its hosts to           10·   very updated information, and there is significant
      11·   ·comply with local ordinances, that would not be             11·   outreach effort when there is a new regulation coming in
      12·   ·privileged.· But his discussion of --                       12·   and we have new specific rules from the City.
      13·   · · · MR. GROSS:· I disagree that his input into a           13·   · · ·Q.· ·If that is the case, then why don't -- if that is
      14·   ·group discussion on this issue is privileged, based         14·   the case, then why doesn't Airbnb require the number be
      15·   ·on his knowledge and his experience.                        15·   input into the host's profile, as part of the initial
      16·   · · · The information he learns from counsel is              16·   process, and not allow an ad to post without it?
      17·   ·privileged, I agree.· But again that's not what I           17·   · · · · · MR. GOLDER:· Object to form.· Can you clarify
      18·   ·asked him.· I didn't ask him what counsel said. I           18·   · · ·where you are talking about?
      19·   ·didn't ask him what -- I asked him what his opinion         19·   · · · · · MR. GROSS:· In the initial.
      20·   ·in his role, as regional director for North America         20·   · · · · · MR. GOLDER:· We are talking in generalities here,
      21·   ·and Latin America, is.                                      21·   · · ·about why doesn't Airbnb --
      22·   · · · MR. GOLDER:· So just to clarify, in an attempt to      22·   BY MR. GROSS:
      23·   ·move past this disagreement --                              23·   · · ·Q.· ·In the United States, where there are local
      24·   · · · MR. GROSS:· I understand we can agree to               24·   ordinances that require the listing of the host's
      25·   ·disagree.                                                   25·   registration number, licensing number, breakfast tax

                                                            Page 151                                                           Page 153
      ·1·   · · · · · MR. GOLDER:· Let's delete the words, "at the       ·1·   number -- I am trying to include all of them as generic --
      ·2·   · · ·table," and just insert "sitting here today."           ·2·   in those situations and where Airbnb includes a field for
      ·3·   · · · · · I think that gets you the answer you want and      ·3·   the host to include that information, there are numerous
      ·4·   · · ·need without entrenching into potentially privileged    ·4·   instances -- Honolulu, for example, there is a field where
      ·5·   · · ·territory.                                              ·5·   they can include the information.· And in fact, on the web
      ·6·   · · · · · MR. GROSS:· I don't agree it does.                 ·6·   page, Airbnb says, "This information should be included."
      ·7·   · · · · · I am asking the question you suggested because I   ·7·   · · · · · It doesn't say that the ad won't post.· But it
      ·8·   · · ·am using the vernacular that he continues to use        ·8·   says, "This is what is needed," and it even gives the
      ·9·   · · ·about how "at the table," on these discussions.         ·9·   example of the numbers, you know, the format.
      10·   · · · · · So I will ask the question you have posed.· I am   10·   · · · · · In those situations, why doesn't Airbnb not post
      11·   · · ·not agreeing that there is anything wrong with the      11·   the ad if the host doesn't include that information?
      12·   · · ·question I asked.· And so we can decide later what we   12·   · · · · · MR. GOLDER:· Object as to form.
      13·   · · ·do with it, but I will ask the one you posed, as        13·   · · · · · Go ahead and answer.
      14·   · · ·well.· If you want to give it to me now, I will ask     14·   · · · · · THE WITNESS:· As I said before, I think that
      15·   · · ·it now and then I will move on with the rest of the     15·   · · ·every single municipality has a different nature, not
      16·   · · ·depo.                                                   16·   · · ·only because of the local reality and what are they
      17·   · · · · · (Discussion off the record.)                       17·   · · ·trying to enforce against, but also the relationship
      18·   BY MR. GROSS:                                                18·   · · ·business with Airbnb in terms of what agreement.· An
      19·   · · ·Q.· ·Okay.· So I will ask it.· I can read it.           19·   · · ·Agreement is a very broad term.· The relation with
      20·   · · · · · I am going to ask this to you twice.               20·   · · ·the City is key to defining what is the actual
      21·   · · · · · In your own personal opinion as the regional       21·   · · ·process that we are committing to.
      22·   director for North America and Latin America, in that        22·   · · · · · So you mentioned Honolulu.· We can talk about the
      23·   capacity, do you have an opinion, sitting here today,        23·   · · ·simple discretionary fee.· It is part of a broader
      24·   whether or not Airbnb should require its hosts to comply     24·   · · ·discussion with the City, where we feel comfortable
      25·   with local ordinances?                                       25·   · · ·that there is a solution that supports the company


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 40 of
                                       200 20, 2019
                                   March                               154 to 157
                                                            Page 154                                                            Page 156
      ·1·   · · ·objectives, that is complementary to other               ·1·   · · ·A.· ·That is my general understanding of how it works.
      ·2·   · · ·initiatives such as an information outreach.· So I       ·2·   · · ·Q.· ·And the general understanding is based on what?
      ·3·   · · ·cannot generalize in this particular topic.              ·3·   · · ·A.· ·My experience at Airbnb for the past few years,
      ·4·   BY MR. GROSS:                                                 ·4·   what I have seen happening in the municipalities through
      ·5·   · · ·Q.· ·So is it your testimony that in every situation     ·5·   public statements from the City, and internal stakeholders
      ·6·   where Airbnb includes a field in the host's registration      ·6·   that speak outside, and meetings that I might have been
      ·7·   process -- do you understand what I mean by that --           ·7·   part of, very specific to this regulations, and with the
      ·8·   · · ·A.· ·Yes.                                                ·8·   presence of legal.
      ·9·   · · ·Q.· ·-- for the inputting of a registration number,      ·9·   · · ·Q.· ·And just so that I'm clear, you have only been
      10·   there is a partnership agreement of some type in place?       10·   involved in your role in overseeing North America since
      11·   · · ·A.· ·It is not a formal agreement.· It can be just an    11·   November?
      12·   understanding that the regulation put forward is              12·   · · ·A.· ·Since August.
      13·   consistent with what the latest -- what we believe is         13·   · · ·Q.· ·But you were on maternity leave?
      14·   lawful.                                                       14·   · · ·A.· ·Yes.
      15·   · · ·Q.· ·So is that a written understanding?                 15·   · · ·Q.· ·So basically, November.
      16·   · · · · · MR. GOLDER:· Objection as to form.                  16·   · · ·A.· ·It wasn't August, November -- it was September or
      17·   · · · · · THE WITNESS:· I don't know.                         17·   October, but yes.
      18·   BY MR. GROSS:                                                 18·   · · ·Q.· ·Okay.· So it is not a couple of -- were you
      19·   · · ·Q.· ·Is there a written agreement formalizing that       19·   dealing with North America and United States
      20·   understanding?                                                20·   municipalities prior to August?
      21·   · · ·A.· ·I don't know.                                       21·   · · ·A.· ·No.
      22·   · · ·Q.· ·So how do you know there is an understanding in     22·   · · ·Q.· ·So it is -- your understanding is based on a
      23·   place?                                                        23·   framework from August to now?
      24·   · · · · · You are speculating?                                24·   · · ·A.· ·From firsthand, yes.
      25·   · · ·A.· ·Well --                                             25·   · · ·Q.· ·Okay.· And then when you say -- what other hand

                                                            Page 155                                                            Page 157
      ·1·   · · ·Q.· ·Because you are nodding your head, and that         ·1·   is it?
      ·2·   doesn't come through on the record.· And I did not want to    ·2·   · · ·A.· ·I have been seeing -- I have been briefed on past
      ·3·   do this on video.                                             ·3·   situations.
      ·4·   · · ·A.· ·Let me think.· I am thinking why I know.· I mean,   ·4·   · · ·Q.· ·But briefed since August?
      ·5·   I know that when -- when a regular framework is               ·5·   · · ·A.· ·Yes.
      ·6·   reasonable, it supports what we believe is the healthy        ·6·   · · ·Q.· ·So it is -- so everything is learned from August
      ·7·   activity of our community and allows us to remain a good      ·7·   to now?
      ·8·   partner to the City.· We are supportive.· And by              ·8·   · · ·A.· ·Yes.
      ·9·   supportive, it means we not only accept the regulation as     ·9·   · · ·Q.· ·And let me ask this one other way.· As the
      10·   lawful, but also it means to support the City in the          10·   30(b)(6) representative of Airbnb here today, do you take
      11·   process; namely, past registration, information sharing,      11·   the same position with regard to an opinion as to whether
      12·   tax collection.                                               12·   or not Airbnb should require its host to comply with local
      13·   · · · · · Every time, if it's formalized through a            13·   ordinances?
      14·   memorandum of understanding or a voluntary collection         14·   · · · · · MR. GOLDER:· Objection.· He is not a 30(b)(6)
      15·   agreement or any other sort of formal contract, I don't       15·   · · ·witness on this topic.
      16·   know.                                                         16·   · · · · · But you can answer the question.
      17·   · · ·Q.· ·So -- so that I understand, so that in every        17·   · · · · · MR. GROSS:· He is not?
      18·   instance, where on the website, it says that the City or      18·   · · · · · MR. GOLDER:· Of course not.
      19·   municipality -- because sometimes it is not a city --         19·   · · · · · But go ahead.
      20·   requires a specific registration number, and you have a       20·   · · · · · MR. GROSS:· This deals with the issue on the
      21·   field to input -- not going into whether or not it is         21·   · · ·subpoena about Airbnb's compliance with local
      22·   actually filled in or not, just where there is input -- in    22·   · · ·ordinances, a nonprivileged area.· I mean, you said
      23·   those situations, there is a -- an understanding with the     23·   · · ·you were going to give him over, bring him over as
      24·   -- or the municipality as to that, the inputting that         24·   · · ·the 30(b)(6) witness on this issue.
      25·   information?                                                  25·   · · · · · MR. BLAVIN:· I think -- at least, when I heard


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 41 of
                                       200 20, 2019
                                   March                               158 to 161
                                                            Page 158                                                            Page 160
      ·1·   · · ·the question, is whether or not it should comply, it     ·1·   after the booking is completed.
      ·2·   · · ·is slightly different than what Airbnb does to work      ·2·   · · · · · A third option is that you leave kind of a lock
      ·3·   · · ·with cities to increase their compliance.                ·3·   with the key inside.· You provide the code to the guest,
      ·4·   · · · · · MR. GROSS:· That's Chad's question.                 ·4·   and in some others, you are handed the key at the check-in
      ·5·   BY MR. GROSS:                                                 ·5·   at the building.
      ·6·   · · ·Q.· ·So as the Airbnb representative here, do you have   ·6·   · · ·Q.· ·What about if it is a doorman-accessed building?
      ·7·   an opinion that is different from the one you just gave as    ·7·   · · ·A.· ·So the doorman will have your -- usually, and
      ·8·   to whether or not Airbnb should require its hosts to          ·8·   again, I am speculating because I don't know 100 percent
      ·9·   comply with local ordinances?                                 ·9·   of the case -- what I have experienced as a guest is the
      10·   · · ·A.· ·No.                                                 10·   host letting you know, "Go to the front desk.· Your name
      11·   · · ·Q.· ·Okay.· Does Airbnb call the staff of hosts'         11·   is on the registration.· Say you are coming to see me and
      12·   apartment buildings to help guests get access?                12·   they will hand you the key."
      13·   · · ·A.· ·I am not sure I understand the question.            13·   · · ·Q.· ·So the guest -- you are told by the host that you
      14·   · · ·Q.· ·A host has an apartment in a building.              14·   are coming to see -- the guest is told by the host that
      15·   · · ·A.· ·Yes.                                                15·   they are coming to see the host?
      16·   · · ·Q.· ·Okay.· The building has a doorman, security, and    16·   · · ·A.· ·Or staying at their place if the host is not
      17·   the like?                                                     17·   there.
      18·   · · ·A.· ·Yes.                                                18·   · · ·Q.· ·Okay.· Does Airbnb do anything to verify that
      19·   · · ·Q.· ·Say the host is not there, and a guest has a        19·   there is not an issue with the guest staying in a host's
      20·   problem getting in --                                         20·   apartment in terms of building regulations, or the like?
      21·   · · ·A.· ·Yes.                                                21·   · · · · · MR. GOLDER:· Object as to the form.
      22·   · · ·Q.· ·-- does Airbnb get involved in getting the guest    22·   · · · · · THE WITNESS:· I think it is part of as a
      23·   access in those situations?                                   23·   · · ·responsible hosting information, where we encourage
      24·   · · ·A.· ·No.· The only involvement would be calling the      24·   · · ·people to familiarize themselves with their condo or
      25·   host if the guest cannot access, him or her.                  25·   · · ·building ^ bylaws ^ global By-Laws.

                                                            Page 159                                                            Page 161
      ·1·   · · ·Q.· ·So it calls the host.· It doesn't call the staff    ·1·   BY MR. GROSS:
      ·2·   itself?                                                       ·2·   · · ·Q.· ·But does Airbnb do anything other than push that
      ·3·   · · ·A.· ·Agreed, unless -- unless the host has provided a    ·3·   onto the hosts, in terms of compliance?
      ·4·   number in the profile that connects directly with anyone      ·4·   · · · · · MR. GOLDER:· Object as to form.
      ·5·   in the building.· So as I mentioned earlier this morning,     ·5·   · · · · · THE WITNESS:· We have a program called Friendly
      ·6·   when you create your profile, you can add a phone number      ·6·   · · ·Buildings Program where we are very proactive in
      ·7·   that is your personal phone, and you can add a second         ·7·   · · ·partnering with buildings and defining a better
      ·8·   phone number where you want to be contacted by the guest      ·8·   · · ·process for this to happen, but the scale is up to
      ·9·   and for them, the Airbnb.· So in the event that this phone    ·9·   · · ·the host to manage the responsibilities with the
      10·   number is somebody on the staff, it is the host's             10·   · · ·building.
      11·   decision.                                                     11·   BY MR. GROSS:
      12·   · · ·Q.· ·Okay.· And what if they call the host and the       12·   · · ·Q.· ·So the only time that Airbnb would call the staff
      13·   host says, "Just call directly to the staff."                 13·   in a building is if the host allows for that in the
      14·   · · · · · Will Airbnb do that, as part of its guest           14·   profile, or the host gives that direction?
      15·   relations?                                                    15·   · · ·A.· ·If the phone is in the profile, customer service
      16·   · · ·A.· ·I'm not sure.                                       16·   would call, if we are instructed by the host, "I am not
      17·   · · ·Q.· ·Okay.· Who would know that?                         17·   there, call, please, here" -- I am not sure if this is a
      18·   · · ·A.· ·Customer service.                                   18·   process that we would accept.
      19·   · · ·Q.· ·Okay.· How do guests get access to apartments       19·   · · ·Q.· ·What happens in the situation where the guest
      20·   usually?                                                      20·   shows up at the building where the apartment is located
      21·   · · ·A.· ·It is up to the host to define the access           21·   and is not given access and you can't contact the host?
      22·   mechanism.· In some cases, the host welcomes the guests,      22·   · · ·A.· ·So the guest will contact Instant Booking.
      23·   and in some others, there is a smart lock where you just      23·   Airbnb customer service would try to engage with the host.
      24·   -- can just provide the code to the host via the app --       24·   Usually, we would ask the guest to go to a place like
      25·   sorry, the guest via the app, and it's a code that expires    25·   Starbucks, and typically, within a time frame of one to


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 42 of
                                       200 20, 2019
                                   March                               162 to 165
                                                            Page 162                                                            Page 164
      ·1·   two hours, speculating on the actual time, we would come      ·1·   such agreement, they can involve Airbnb proactively.
      ·2·   back to the guest.· If we had managed to contact the host,    ·2·   · · ·Q.· ·What happens if -- I think we talked about this
      ·3·   we would provide instructions.· If we haven't, we provide     ·3·   earlier, but I want to be clear.· What happens if the host
      ·4·   alternative accommodations.                                   ·4·   cancels the accommodation on a guest at the last minute?
      ·5·   · · ·Q.· ·Does Airbnb customer support help guests with any   ·5·   · · · · · MR. GOLDER:· Object as to form.
      ·6·   other aspects of their trips?                                 ·6·   · · · · · THE WITNESS:· Just to clarify, I don't think this
      ·7·   · · · · · MR. GOLDER:· Object as to form.                     ·7·   · · ·is linked to the resolution center.
      ·8·   · · · · · THE WITNESS:· It is a very general question. I      ·8·   BY MR. GROSS:
      ·9·   · · ·mean, customers can call customer support for a          ·9·   · · ·Q.· ·Okay.
      10·   · · ·variety of reasons.· It can be an issue with the         10·   · · ·A.· ·I think cancellations are handled separately.
      11·   · · ·payment, it can be a confusion on how the product        11·   When a host cancels a guest, if there is reasonable time
      12·   · · ·works, it can be regarding payout or cancellation or     12·   before the check-in, Airbnb will inform the guest that
      13·   · · ·a bad experience at listing, so there is a range of      13·   there has been a cancellation on the host side, and the
      14·   · · ·potential questions they may engage in.                  14·   guest will be fully refunded, and it will be ready to
      15·   BY MR. GROSS:                                                 15·   rebook by themselves.· If we see that the check-in is
      16·   · · ·Q.· ·Does customer support discuss -- if a guest calls   16·   before certain dates -- I think it is one week -- then the
      17·   customer support about a booking --                           17·   Airbnb customer support will assist in rebooking to make
      18·   · · ·A.· ·Yes.                                                18·   sure we don't create pinpoints on the guest's experience.
      19·   · · ·Q.· ·-- does customer support also engage the guests     19·   · · ·Q.· ·What happens if there are travel issues, like
      20·   with discussion regarding Airbnb Experiences, I think is      20·   flights are delayed, or if there is a snowstorm, or
      21·   the term you used earlier?                                    21·   something along those lines?
      22·   · · ·A.· ·Customer support provides support across the        22·   · · ·A.· ·We have a series of extenuating circumstances,
      23·   businesses within Airbnb.                                     23·   some of them that you mentioned, that would allow for a
      24·   · · ·Q.· ·But do they promote it?                             24·   full refund with no penalty.
      25·   · · ·A.· ·No.                                                 25·   · · ·Q.· ·What would be one of those instances?

                                                            Page 163                                                            Page 165
      ·1·   · · ·Q.· ·And how does Airbnb process cancellations?          ·1·   · · ·A.· ·New visa requirements for a country.
      ·2·   · · ·A.· ·There is a process through internal tooling that    ·2·   · · ·Q.· ·What about -- what about the mass storm we had in
      ·3·   allows for an agent from customer support to mediate in       ·3·   New York a few weeks ago where no one could get in or out
      ·4·   the case of a cancellation.· There are different types of     ·4·   for two or three days?
      ·5·   cancellations.· It can be the guest, can be the host.· So     ·5·   · · ·A.· ·Then I don't think it's extenuating
      ·6·   depending on the case, customer support would provide a       ·6·   circumstances.· We have a specific policy deployed for
      ·7·   solution.                                                     ·7·   that particular matter.· We do that regularly.· And then
      ·8·   · · ·Q.· ·Well, let me show you what we are going to mark     ·8·   we are very accommodating of guests in that situation.
      ·9·   as City if Miami Beach 18, which is Airbnb 754 and 755.       ·9·   · · ·Q.· ·Or, for example, like the flooding that's going
      10·   · · · · · Do you recognize this document?                     10·   on in Missouri right now that, you know, that's just
      11·   · · ·(Exhibit No. 18 was marked for Identification.)          11·   something nobody could have expected?
      12·   BY MR. GROSS:                                                 12·   · · ·A.· ·Yes.· Actually, even if it is expected, I
      13·   · · ·Q.· ·So have you looked at Exhibit 18?                   13·   think -- I mean, Airbnb is very responsive.
      14·   · · ·A.· ·Yes.                                                14·   · · ·Q.· ·Does Airbnb have an antidiscrimination policy?
      15·   · · ·Q.· ·What does this actually show?                       15·   · · ·A.· ·Yes.
      16·   · · ·A.· ·So it shows the existence of the resolution         16·   · · · · · MR. GROSS:· Let me show you what we are going to
      17·   center, when there is a conflict between guests and host,     17·   · · ·mark as number 19.
      18·   usually linked to something breaking that should go           18·   · · ·(Exhibit No. 19 was marked for Identification.)
      19·   against the deposit that has been blocked from the            19·   BY MR. GROSS:
      20·   transaction, and the resolution center allows for either      20·   · · ·Q.· ·So I will pass this over -- so this is City of
      21·   party to raise the issue.                                     21·   Miami Beach 19.· It is Airbnb 910 to 913.· Do you
      22·   · · · · · The expectation and the product is very clear       22·   recognize that document?
      23·   there.· It is for the guest and host to figure it out by      23·   · · ·A.· ·I don't think I have seen it for a while, but I
      24·   themselves, and the product provides a solution for money     24·   am familiar with this communication.
      25·   to exchange hands.· And, in the event that there is no        25·   · · ·Q.· ·What is this?


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 43 of
                                       200 20, 2019
                                   March                               166 to 169
                                                            Page 166                                                            Page 168
      ·1·   · · ·A.· ·I think it is the antidiscrimination policy.        ·1·   · · ·A.· ·I don't know.
      ·2·   · · ·Q.· ·Okay.· And this is from the website?                ·2·   · · ·Q.· ·Who would know that?
      ·3·   · · ·A.· ·It is from a blog post it seems.                    ·3·   · · ·A.· ·Marketing might be in charge of the blog, and
      ·4·   · · ·Q.· ·Is the blog post part of the platform, or is it     ·4·   other teams.
      ·5·   separate?                                                     ·5·   · · ·Q.· ·So you have not had any involvement with the blog
      ·6·   · · ·A.· ·It is linked to the platform.· I am not sure if     ·6·   in your role?
      ·7·   it's on the same website.                                     ·7·   · · ·A.· ·No.
      ·8·   · · ·Q.· ·So -- because I know some information we got was    ·8·   · · ·Q.· ·Okay.· Let me show you what we are going to mark
      ·9·   from the blog, and some of the information we got was from    ·9·   as Exhibit 20.
      10·   the website.                                                  10·   · · ·(Exhibit No. 20 was marked for Identification.)
      11·   · · ·A.· ·I think here, look at the URL at the bottom.· It    11·   BY MR. GROSS:
      12·   says, "blogspot@airbnb.com."                                  12·   · · ·Q.· ·This is Miami -- City of Miami Beach Exhibit 20,
      13·   · · · · · So it seems like a separate domain.                 13·   and it is Airbnb Pages 939 to 944.
      14·   · · ·Q.· ·Okay.· It's a separate domain, but can you access   14·   · · ·A.· ·Thank you.
      15·   it through the platform?                                      15·   · · ·Q.· ·Is this a screenshot from the website?
      16·   · · ·A.· ·That is -- there is definitely a link.              16·   · · ·A.· ·Seems so.
      17·   · · ·Q.· ·So -- and this is a description from the blog of    17·   · · ·Q.· ·Do you recognize it?
      18·   the antidiscrimination policy?                                18·   · · ·A.· ·I have seen it in the past.
      19·   · · ·A.· ·Yes.                                                19·   · · ·Q.· ·When was the last time you looked at the
      20·   · · ·Q.· ·Does this -- has the policy been updated over       20·   antidiscrimination policy?
      21·   time?                                                         21·   · · ·A.· ·In the past few weeks.
      22·   · · ·A.· ·I am not aware.· I know how it started.· It was a   22·   · · ·Q.· ·And why did you look at it in the past few weeks?
      23·   very intense project.· I don't know if we have been           23·   · · ·A.· ·To get a general understanding of the website,
      24·   updating it.                                                  24·   and in preparation for this deposition.
      25·   · · ·Q.· ·Because if I am reading this correctly, it says     25·   · · ·Q.· ·Okay.· The general understanding of the website,

                                                            Page 167                                                            Page 169
      ·1·   it was written September 8, 2016.· Do you see that?           ·1·   was that part of your job duties as the regional director
      ·2·   · · ·A.· ·Yes.                                                ·2·   of Latin America and --
      ·3·   · · ·Q.· ·Do you know if it has been updated since then?      ·3·   · · ·A.· ·It is the way I try to approach the job.· I try
      ·4·   · · ·A.· ·I know that we updated the terms of service to      ·4·   to understand the product we offer.
      ·5·   account for antidiscrimination, and we have the community     ·5·   · · ·Q.· ·When the -- I understand that the blog may not be
      ·6·   commitment.· Some of this has definitely happened.· Our       ·6·   updated continually.· But if Airbnb updates its policies,
      ·7·   commitment to enable Instant Book, trading with employees     ·7·   does it update its website?
      ·8·   and hosts, antibias training -- so, it has happened. I        ·8·   · · ·A.· ·I think we try to be very diligent on that.
      ·9·   don't know if we have refreshed the strategy or updated       ·9·   · · ·Q.· ·How is this policy -- to strike that.
      10·   it.                                                           10·   · · · · · Is Exhibit 20 a fair depiction of the current
      11·   · · ·Q.· ·Okay.· The blog post, Exhibit 19, is this           11·   antidiscrimination policy?
      12·   Airbnb-created content, or is this a guest- or                12·   · · ·A.· ·Yes.
      13·   host-created content?                                         13·   · · ·Q.· ·Okay.· What does Airbnb do to make sure that this
      14·   · · ·A.· ·I think it is Airbnb content.· I mean, there's      14·   policy is complied with by its guests and hosts?
      15·   the letter is signed by Bryan Chesky, the co-founder, and     15·   · · ·A.· ·So we take it very seriously, the guest and host
      16·   it says "written by Airbnb" at the end.                       16·   reviews and any customer service tickets opened in terms
      17·   · · ·Q.· ·Okay.· So on the blog, as well as on the            17·   of really supporting the community when things like that
      18·   platform, there's Airbnb-created content, not just guest      18·   happen and taking action; second, we have changed how the
      19·   and host content there?                                       19·   host and guest -- how the guest is presented to the host,
      20·   · · ·A.· ·Yes.· Because I differentiated it.· The             20·   in a way that the picture was not visible at the time of
      21·   user-created content is the actual offering that we           21·   confirmation because, then again, there may be unconscious
      22·   provide.· The framework is Airbnb content.                    22·   biases.· And also, we have created content, through
      23·   · · ·Q.· ·Does the blog also include host content?            23·   training and other content posted on the website, just to
      24·   · · ·A.· ·I don't know.                                       24·   make sure we educate about the community.
      25·   · · ·Q.· ·Does the blog also include guest content?           25·   · · ·Q.· ·So the training is whatever you have posted on


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 44 of
                                       200 20, 2019
                                   March                               170 to 173
                                                            Page 170                                                            Page 172
      ·1·   the website?                                                  ·1·   · · ·training we encourage them on training.
      ·2·   · · ·A.· ·I think there are very specific trainings online    ·2·   BY MR. GROSS:
      ·3·   that host and actually every Airbnb employees,                ·3·   · · ·Q.· ·If Airbnb learns that a guest has violated the
      ·4·   specifically on customer service, once engaging with the      ·4·   policy, are their privileges to use Airbnb immediately
      ·5·   community have gone through.                                  ·5·   suspended?
      ·6·   · · ·Q.· ·Do hosts -- are hosts -- strike that.               ·6·   · · ·A.· ·I don't know if they are immediately.· I think
      ·7·   · · · · · Are hosts required to go through                    ·7·   that there might need to be an understanding of the
      ·8·   antidiscrimination training before they are allowed to        ·8·   situation before we take action.
      ·9·   post on the website?                                          ·9·   · · ·Q.· ·What type of understanding?
      10·   · · ·A.· ·I don't think so.· I think this is -- it is -- it   10·   · · ·A.· ·So again, if customer support is involved, we
      11·   is something narrower, in a way, than if you have certain     11·   talk with the guest.· We talk with host.· We try to
      12·   behaviors and you have certain reviews, you might be          12·   understand the case.
      13·   prompted to do so, if you want to reactivate your account.    13·   · · · · · In some cases, law enforcement authorities might
      14·   When you list the account, the listing, you just accept       14·   be involved.· So the process varies in range.
      15·   it, series of terms, including this and the community         15·   · · ·Q.· ·Okay.· And with regard to hosts, if they violate
      16·   commitment, that for our expectation and good faith, you      16·   the policy and variations of it, are their ads immediately
      17·   will behave as we expect.· Only if your performance and       17·   disabled?
      18·   your behavior is not right, then we will prompt you to        18·   · · ·A.· ·I think it is exactly the same.· We go in process
      19·   correct through a training.                                   19·   and we take an action when we have confirmation that is
      20·   · · ·Q.· ·And how do you find out how -- strike that.         20·   the case.
      21·   · · · · · How does Airbnb find out if a guest is violating    21·   · · ·Q.· ·So there could be a complaint made, but the post
      22·   the antidiscrimination policy?                                22·   stays online until it is resolved by Airbnb?
      23·   · · ·A.· ·I think it's mainly through reviews in terms of     23·   · · ·A.· ·We will try to be as diligent as possible, but I
      24·   automatic flags that might come through to review, maybe      24·   think this is the case.
      25·   customer tickets.                                             25·   · · ·Q.· ·Does Airbnb help hosts refinance their homes?

                                                            Page 171                                                            Page 173
      ·1·   · · ·Q.· ·Do the hosts review guests?                         ·1·   · · ·A.· ·It is a program through third-party banks.· We
      ·2·   · · ·A.· ·Yes.                                                ·2·   might have a role, kind of working the agreement with the
      ·3·   · · ·Q.· ·And all the time?                                   ·3·   banks, but they are allowed to refinance the mortgages by
      ·4·   · · ·A.· ·It is up to them, but we really encourage this      ·4·   making sure that the bank accounts for the Airbnb produced
      ·5·   because it is a reflection of the quality of the              ·5·   revenue.
      ·6·   marketplace.                                                  ·6·   · · ·Q.· ·Does -- how does Airbnb, jumping back to the
      ·7·   · · ·Q.· ·And do guests review hosts all the time?            ·7·   topic in a minute, but I want to just -- look at the
      ·8·   · · ·A.· ·Yes.· Again, all the time, we always ask for it.    ·8·   exhibit out of order, I want to make sure --
      ·9·   It is up to them.                                             ·9·   · · · · · How does Airbnb promote or confirm compliance
      10·   · · ·Q.· ·And you said there was another way that the         10·   with collecting taxes?
      11·   policy was policed.                                           11·   · · ·A.· ·Again, it might be part of responsible posting.
      12·   · · ·A.· ·Customer service.· So people, when there is a       12·   Informing about the obligation, in the places where we
      13·   situation where guests or hosts are not honoring this         13·   have agreement, and if there is a process for tax
      14·   policy, they can engage with customer service and customer    14·   collecting, Airbnb will collect and remit.
      15·   service will take action.                                     15·   · · ·Q.· ·But if there is no agreement in place, Airbnb
      16·   · · ·Q.· ·And the engagement -- is that by phone?             16·   does not take out the taxes before the host is paid?
      17·   · · ·A.· ·You can contact CS through a variety of channels.   17·   · · ·A.· ·Yes.· I mean that there are multiple types of
      18·   It can be chat, it can be phone, it can be email.             18·   taxes.· If you are referring to transient occupation
      19·   · · ·Q.· ·Okay.· And if Airbnb learns that a guest is         19·   taxes, tourist taxes, yes.
      20·   violating the antidiscrimination policy, what do they do?     20·   · · ·Q.· ·So unless there is an agreement in place with the
      21·   · · · · · MR. GOLDER:· Objection as to form.                  21·   municipality, this is left on the host to do?
      22·   · · · · · But, go ahead.                                      22·   · · ·A.· ·Yes.
      23·   · · · · · THE WITNESS:· It is difficult to generalize         23·   · · ·Q.· ·And how does the -- how does Airbnb go about
      24·   · · ·because it really depends on the case.· I would be       24·   requiring or -- trying to get its hosts to collect taxes?
      25·   · · ·speculating, but there might be actions such as          25·   · · · · · MR. GOLDER:· Object as to form.


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 45 of
                                       200 20, 2019
                                   March                               174 to 177
                                                            Page 174                                                            Page 176
      ·1·   · · · · · Go ahead.                                           ·1·   · · ·Q.· ·Miami-Dade County is on the second and third
      ·2·   · · · · · THE WITNESS:· I think there are communications in   ·2·   pages.· I am just trying to determine if the -- it's sort
      ·3·   · · ·the responsible hosting pages, and in the case there     ·3·   of carried over, so it is a repeat -- whether or not -- I
      ·4·   · · ·is an agreement with the City, and an active             ·4·   think if you look at the third page, it is all combined,
      ·5·   · · ·relationship when it comes to cooperation, then we       ·5·   it is just the way it printed out -- it talks about
      ·6·   · · ·can go through flow adjustments for this to happen.      ·6·   tourist development room tax, professional sports
      ·7·   BY MR. GROSS:                                                 ·7·   franchise tax, and a convention development tax.
      ·8·   · · ·Q.· ·So when Airbnb -- when a host signs up, obviously   ·8·   · · · · · Do you see that?
      ·9·   they're directed to go through all of the policies?           ·9·   · · ·A.· ·Yes.
      10·   · · ·A.· ·Yes.                                                10·   · · ·Q.· ·Is that something that -- it says, "Guests who
      11·   · · ·Q.· ·Are they sent follow-up communication, like after   11·   book Airbnb listings will pay the following taxes as part
      12·   a hosting takes place, if the taxes have not been removed,    12·   of reservations."
      13·   taken out by Airbnb, is there a follow-up communication to    13·   · · · · · Under Page 3 of 5, under Miami-Dade County, it
      14·   remind the host to pay the taxes on that booking?             14·   says, "Guests who book Airbnb listings that are located in
      15·   · · ·A.· ·I don't know.                                       15·   Miami-Dade County will collect -- will pay the following
      16·   · · ·Q.· ·Who would know that?                                16·   taxes as part of their reservations."· Do you see that?
      17·   · · ·A.· ·I assume the tax team.                              17·   · · ·A.· ·Yes.
      18·   · · ·Q.· ·And that is a separate team from marketing or       18·   · · ·Q.· ·Who collects those fees?
      19·   anything else?                                                19·   · · ·A.· ·I wasn't aware of this.· I don't know.
      20·   · · ·A.· ·Yes.                                                20·   · · ·Q.· ·Okay.· So you don't know whether or not these are
      21·   · · ·Q.· ·Is that under legal?                                21·   collected at booking or not?
      22·   · · ·A.· ·That might be a question for legal.· I don't        22·   · · ·A.· ·I don't know.
      23·   know.                                                         23·   · · ·Q.· ·Okay.· Who would know that?
      24·   · · ·Q.· ·Let me show you what we are marking as              24·   · · ·A.· ·The tax team.
      25·   Exhibit 21.                                                   25·   · · ·Q.· ·And you would agree that Miami Beach is in

                                                            Page 175                                                            Page 177
      ·1·   · · ·(Exhibit No. 21 was marked for Identification.)          ·1·   Miami-Dade County?
      ·2·   BY MR. GROSS:                                                 ·2·   · · ·A.· ·Yes.· But --
      ·3·   · · ·Q.· ·This is City of Miami Beach 21, which is Airbnb     ·3·   · · ·Q.· ·I understand it is not -- this is -- these are --
      ·4·   926 to 930.                                                   ·4·   · · ·A.· ·Yes, this is -- this tax is not applicable to
      ·5·   · · · · · Does Airbnb currently collect taxes for rentals     ·5·   reservations in Miami Beach, Bal Harbour and Surfside. I
      ·6·   on Miami Beach?                                               ·6·   am reading here.· I don't know the context.
      ·7·   · · ·A.· ·I don't think so.                                   ·7·   · · ·Q.· ·Okay.· Do you know why Miami Beach is not
      ·8·   · · ·Q.· ·But they do collect taxes for other                 ·8·   included on this list?
      ·9·   municipalities in other cities?                               ·9·   · · ·A.· ·No.
      10·   · · ·A.· ·Yes.                                                10·   · · ·Q.· ·Who would know that?
      11·   · · ·Q.· ·And that's where there's the agreement in place     11·   · · ·A.· ·I guess the tax team.
      12·   with those municipalities?                                    12·   · · ·Q.· ·All right.
      13·   · · ·A.· ·Yes.                                                13·   · · ·A.· ·And the legal team.
      14·   · · ·Q.· ·I have handed you Exhibit 21.· Do you recognize     14·   · · ·Q.· ·Do you know why Bal Harbour is not included on
      15·   it?                                                           15·   this list?
      16·   · · ·A.· ·Correct.· I don't think I have seen that in the     16·   · · ·A.· ·No.
      17·   past.                                                         17·   · · ·Q.· ·But Surfside is.· Do you know why that is the
      18·   · · ·Q.· ·You said -- I'm sorry?                              18·   case?· If you look at Page 4?
      19·   · · ·A.· ·I don't think I have seen this in the past.         19·   · · ·A.· ·Seems that Surfside has a different tax -- it
      20·   · · ·Q.· ·Okay.· Does Airbnb collect for Miami-Dade County,   20·   seems to be differentiated from the rest of Miami-Dade.
      21·   taxes?                                                        21·   · · ·Q.· ·Right.· But you -- you agree, this is on the
      22·   · · ·A.· ·I see that we have a way to collect for the         22·   website; correct?
      23·   Florida Department of Revenue, but if you look at the         23·   · · ·A.· ·Yes.· If it is on the website, I presume it to be
      24·   state, what are the municipalities or counties,               24·   right.· I wasn't aware of it.
      25·   administered by the state, I don't see Miami-Dade.            25·   · · ·Q.· ·Do you know when this page was updated on the


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 46 of
                                       200 20, 2019
                                   March                               178 to 181
                                                            Page 178                                                            Page 180
      ·1·   website?                                                      ·1·   sources that can be more comprehensive and complemented to
      ·2·   · · ·A.· ·No.                                                 ·2·   this.
      ·3·   · · ·Q.· ·Okay.· And you would agree with me, it does list    ·3·   · · ·Q.· ·So do you believe there is something on the
      ·4·   the specificity for Surfside?                                 ·4·   website that is particular to Miami Beach?
      ·5·   · · ·A.· ·Yes, it is listed there.                            ·5·   · · ·A.· ·I don't know.
      ·6·   · · ·Q.· ·Do you know if there is an agreement in place       ·6·   · · ·Q.· ·You don't know?
      ·7·   with Surfside?                                                ·7·   · · ·A.· ·No.
      ·8·   · · ·A.· ·No.                                                 ·8·   · · ·Q.· ·If there was nothing on the website --
      ·9·   · · ·Q.· ·Do you know if there is an agreement in place       ·9·   · · ·A.· ·Actually, it is the responsible hosting on Miami
      10·   between Airbnb and Surfside as to the collection of taxes?    10·   Beach.
      11·   · · ·A.· ·I don't know.                                       11·   · · ·Q.· ·But there is a section for responsible hosting on
      12·   · · ·Q.· ·And we have already confirmed that in the           12·   Miami Beach?
      13·   Miami-Dade listing, you don't know whether the taxes are      13·   · · ·A.· ·Yes.
      14·   included, but it does carve out Miami Beach, Bal Harbour      14·   · · ·Q.· ·But does it mention the collection of taxes?
      15·   and Surfside?                                                 15·   · · ·A.· ·Yes.
      16·   · · ·A.· ·Yes.                                                16·   · · ·Q.· ·If it doesn't mention the collection of taxes,
      17·   · · ·Q.· ·Do you know why Miami Beach and Bal Harbour are     17·   forget about putting up numbers, just the collection of
      18·   not included?                                                 18·   taxes by the host -- because we have established that it
      19·   · · ·A.· ·No.                                                 19·   is the host's responsibility, correct?
      20·   · · ·Q.· ·Is there anything from this page, Exhibit 21,       20·   · · ·A.· ·Yes.
      21·   that would alert a host that those taxes are owed for         21·   · · ·Q.· ·If it is not there, how is a host to know that
      22·   Miami Beach or Bal Harbour?                                   22·   they are required to collect taxes and pay from them for
      23·   · · · · · MR. GOLDER:· Object as to form.                     23·   their Airbnb rentals?
      24·   · · · · · Go ahead.                                           24·   · · · · · MR. GOLDER:· Objection as to form.
      25·   · · · · · THE WITNESS:· I don't know.· I would need to be     25·   · · · · · THE WITNESS:· That's a hypothetical, and at the

                                                            Page 179                                                            Page 181
      ·1·   · · ·in the shoes of the host to really get this.             ·1·   · · ·same time, not only in the terms of service, but also
      ·2·   BY MR. GROSS:                                                 ·2·   · · ·as you complete your List Your Space flow, you are
      ·3·   · · ·Q.· ·And would you agree that the title of this          ·3·   · · ·asked to familiarize yourself beyond the resources
      ·4·   document -- which is from the website; correct?               ·4·   · · ·provided in the platform.
      ·5·   · · ·A.· ·Yes.                                                ·5·   BY MR. GROSS:
      ·6·   · · ·Q.· ·It says, Occupancy Tax Collection and Remittance    ·6·   · · ·Q.· ·Okay.· So Airbnb doesn't -- okay.· Never mind.
      ·7·   By Airbnb in Florida.                                         ·7·   · · · · · So just so I'm clear, your responsibility -- your
      ·8·   · · ·A.· ·Yes.                                                ·8·   direct responsibility for homes under -- as the regional
      ·9·   · · ·Q.· ·So that would assume that for Surfside, the taxes   ·9·   director for North America and Latin America, doesn't
      10·   are collected?                                                10·   include the policies concerning collection of taxes?
      11·   · · ·A.· ·That would be speculating.· I mean, one would       11·   · · · · · MR. GOLDER:· Objection to form.
      12·   need to read the whole text and have a personal opinion.      12·   · · · · · THE WITNESS:· There are specific teams in charge
      13·   · · ·Q.· ·But if you just read the title, you would agree     13·   · · ·of working this.
      14·   that this is a title over a five-page document that says,     14·   BY MR. GROSS:
      15·   Tax Collection and Remittance By Airbnb in Florida;           15·   · · ·Q.· ·And you are somehow advised by those specific
      16·   correct?                                                      16·   teams, is that correct?
      17·   · · ·A.· ·I think this is speculating, and I really           17·   · · ·A.· ·Again, it is usually a team effort, under the
      18·   encourage the host to read the whole text.                    18·   supervision of legal, usually, for those matters.
      19·   · · ·Q.· ·Okay.· Is there anything in this document --        19·   · · ·Q.· ·Okay.· Let me show you what we are marking as
      20·   let's say I am a host.· I am reading the text.· Where in      20·   City of Miami Beach Exhibit 22.
      21·   this document does it talk about taxes that are owed to       21·   · · ·(Exhibit No. 22 was marked for Identification.)
      22·   the City of Miami Beach?                                      22·   BY MR. GROSS:
      23·   · · ·A.· ·Again, I think this is speculating, and this is     23·   · · ·Q.· ·This is Airbnb 932 through 934.· Do you recognize
      24·   not the unique piece of information that you would be         24·   this document?
      25·   exposed to.· I think the responsible hosting and the other    25·   · · ·A.· ·Yes.


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 47 of
                                       200 20, 2019
                                   March                               182 to 185
                                                            Page 182                                                            Page 184
      ·1·   · · ·Q.· ·Okay.· What is it?                                  ·1·   · · ·A.· ·I don't think so.
      ·2·   · · ·A.· ·It is an explanation of a program, supporting       ·2·   · · ·Q.· ·Is this a blog post?
      ·3·   mortgage refinancing, where hosts can reapply or can apply    ·3·   · · ·A.· ·Yes, looking at the bottom.
      ·4·   for refinance for their existing mortgages, making sure       ·4·   · · ·Q.· ·And this was written by Airbnb on February 8,
      ·5·   that Airbnb revenue is accounted for --                       ·5·   2018?
      ·6·   · · ·Q.· ·Okay.                                               ·6·   · · ·A.· ·I don't see a date, but --
      ·7·   · · ·A.· ·-- the genesis or revenue produced through Airbnb   ·7·   · · ·Q.· ·The last page.
      ·8·   by the host is accounted for and they qualify.                ·8·   · · ·A.· ·Yes.
      ·9·   · · ·Q.· ·And there are three approved lenders.· I see that   ·9·   · · ·Q.· ·It looks like the last page is repeated, but I
      10·   on Page 2, correct?                                           10·   think it is -- it is just the way it prints off the
      11·   · · ·A.· ·Yes.· Quicken Loans, Citizens Bank and Better       11·   website.
      12·   Mortgage.                                                     12·   · · ·A.· ·On Page 2, you see that "Include your Airbnb
      13·   · · ·Q.· ·Is there any relationship between Quicken Loans,    13·   proof of income with your application," just as to the
      14·   Citizens Bank, Better Mortgage, and Airbnb, in terms of       14·   previous question as to who is connecting with the lender.
      15·   this initial -- I can break it out to one at a time.          15·   · · ·Q.· ·Who -- I hate to use this term -- who initiated
      16·   · · · · · MR. GOLDER:· No, I object as to the form.           16·   the initiative with Fannie Mae, between Fannie Mae and the
      17·   · · · · · The "relationship" is very broad.· I don't know     17·   lenders for refinancing homes that are used by hosts?
      18·   · · ·what you mean by that.                                   18·   · · · · · MR. GOLDER:· Object to form.
      19·   · · · · · THE WITNESS:· I don't know.                         19·   BY MR. GROSS:
      20·   BY MR. GROSS:                                                 20·   · · ·Q.· ·If you know?
      21·   · · ·Q.· ·Okay.· Does Airbnb get any financial benefit from   21·   · · ·A.· ·I don't know.
      22·   the lenders listed on Exhibit 22 in connection with the       22·   · · ·Q.· ·Because it says on the first page, "We are proud
      23·   refinance of homes by Airbnb hosts?                           23·   to announce an initiative."
      24·   · · ·A.· ·I don't know.                                       24·   · · · · · Do you know what involvement Airbnb had in this
      25·   · · ·Q.· ·Who would know that?                                25·   initiative?

                                                            Page 183                                                            Page 185
      ·1·   · · ·A.· ·The team in charge of insurance -- sorry, not       ·1·   · · ·A.· ·No.
      ·2·   insurance, in this case, potentially finance.                 ·2·   · · ·Q.· ·Do you know if the hosts were sent any additional
      ·3·   · · ·Q.· ·Okay.· So there is a separate team for finance?     ·3·   communications regarding the refinancing initiative, other
      ·4·   · · ·A.· ·Yes.                                                ·4·   than it is in a blog post or it is on the website?
      ·5·   · · ·Q.· ·Okay.· Does Airbnb provide any documentation to     ·5·   · · ·A.· ·I don't know.
      ·6·   the lenders as part of this mortgage financing -- excuse      ·6·   · · ·Q.· ·Could emails have been sent announcing it, as
      ·7·   me, mortgage refinancing initiative that is described in      ·7·   well?
      ·8·   Exhibit 22?                                                   ·8·   · · ·A.· ·That is a hypothetical.
      ·9·   · · ·A.· ·I think only the host can require the production    ·9·   · · ·Q.· ·Okay.· Do you know if emails were sent?
      10·   of a report of revenue, or proof of revenue for Airbnb,       10·   · · ·A.· ·No.
      11·   and then they can submit it to the lender.                    11·   · · ·Q.· ·One way or the other, you don't know?
      12·   · · ·Q.· ·So there is no direct --                            12·   · · ·A.· ·I don't know.
      13·   · · ·A.· ·I don't think so.                                   13·   · · ·Q.· ·Okay.· Are all of the instructions for posting an
      14·   · · ·Q.· ·Who would?                                          14·   ad on the website?
      15·   · · ·A.· ·I don't know for sure, but I can read through       15·   · · ·A.· ·I think there is a -- yes.· There is a place
      16·   this and see if it is clear.                                  16·   where you can find the steps that you need to take to list
      17·   · · · · · If you look at how to get started, you prove the    17·   your space.
      18·   income, and then you connect with the lender, so I assume     18·   · · ·Q.· ·Okay.
      19·   you submit it.                                                19·   · · ·A.· ·And it is a guidance -- a process where you have
      20·   · · ·Q.· ·Okay.· Let me show you what we are going to mark    20·   clear steps that you can follow.
      21·   as Exhibit 23.                                                21·   · · ·Q.· ·Let me show you what we are going to mark as
      22·   · · ·(Exhibit No. 23 was marked for Identification.)          22·   Exhibit 24.
      23·   BY MR. GROSS:                                                 23·   · · ·(Exhibit No. 24 was marked for Identification.)
      24·   · · ·Q.· ·Have you ever seen this document before, Airbnb     24·   BY MR. GROSS:
      25·   423 through 426?                                              25·   · · ·Q.· ·It is City of Miami Beach 24, Airbnb 818 to 869.


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 48 of
                                       200 20, 2019
                                   March                               186 to 189
                                                            Page 186                                                            Page 188
      ·1·   · · · · · Have you ever seen this before?                     ·1·   you add San Francisco, you would see a different flow, for
      ·2·   · · ·A.· ·I have seen the flow, yes.                          ·2·   the most part.
      ·3·   · · ·Q.· ·When you say "the flow," what do you mean?          ·3·   · · · · · This is the -- this is consistent with the
      ·4·   · · ·A.· ·All these subsequent steps for you to create an     ·4·   general flow of preparing a list.
      ·5·   account, yes, the earlier, so it is how to -- the flow to     ·5·   · · ·Q.· ·So after you do your individual profile --
      ·6·   sign up as a user, and eventually to create a listing.        ·6·   · · ·A.· ·Yes, you need to create a profile.
      ·7·   · · ·Q.· ·And is Exhibit 24 the standard flow, or is it --    ·7·   · · ·Q.· ·So I am just -- just so I understand, Pages 818
      ·8·   let me take it back.                                          ·8·   through 828 are the general pages for a host to go through
      ·9·   · · · · · When you say exhibit -- and I will tell you that    ·9·   the steps to create a profile?
      10·   we think -- this is the way the document was, because of      10·   · · ·A.· ·Yes.
      11·   the way it was produced to us.· I'm not -- I mean, the        11·   · · ·Q.· ·That's before you do a listing?
      12·   pages are in order, so it seemed like the full flow, but      12·   · · ·A.· ·Yes.
      13·   -- so I don't want --                                         13·   · · ·Q.· ·That's just to be a user of the system?
      14·   · · · · · MR. GOLDER:· Yes.                                   14·   · · ·A.· ·Yes.
      15·   BY MR. GROSS:                                                 15·   · · ·Q.· ·And then if you want to do a listing, and you put
      16·   · · ·Q.· ·So Exhibit 24, as counsel has just confirmed, is    16·   it in -- in one of these pages that says Miami Beach, it
      17·   the process that is posted on the website for creating a      17·   will direct you to what is on Page 829?
      18·   flow by a host --                                             18·   · · ·A.· ·You would start on Page 129.· You would say,
      19·   · · ·A.· ·Yes.                                                19·   "Entire place," for instance "four guests," and you would
      20·   · · ·Q.· ·-- is that correct?                                 20·   say "Miami Beach."
      21·   · · ·A.· ·Yes.                                                21·   · · · · · And then when you continue, you would get into
      22·   · · ·Q.· ·Is there -- and that is a standard flow?            22·   the flow specific to Miami Beach that in this particular
      23·   · · · · · And by that, I mean it doesn't take into account    23·   case is consistent with the general flow.
      24·   various municipal changes --                                  24·   · · ·Q.· ·So Page 829, so I understand, doesn't
      25·   · · · · · MR. GOLDER:· Can we go off the record for a         25·   automatically pop up as Miami Beach, based on your

                                                            Page 187                                                            Page 189
      ·1·   · · ·second?                                                  ·1·   profile?
      ·2·   · · · · · (Whereupon, there was a discussion off the          ·2·   · · ·A.· ·I don't know if it does.· You can definitely edit
      ·3·   · · ·record, after which the following proceedings were       ·3·   it.
      ·4·   · · ·had:)                                                    ·4·   · · ·Q.· ·I know you can add it.· That is what you have
      ·5·   BY MR. GROSS:                                                 ·5·   said.· But what I'm saying to you is this one just says
      ·6·   · · ·Q.· ·Counsel has represented that Exhibit 24 is the      ·6·   Miami Beach on it?
      ·7·   generic flow, but it is what you would do if you lived on     ·7·   · · ·A.· ·Yes.
      ·8·   Miami Beach?                                                  ·8·   · · ·Q.· ·Is that -- is the mechanism as follows?· I know I
      ·9·   · · ·A.· ·Yes.                                                ·9·   am going a little bit outside of form -- I do my profile?
      10·   · · ·Q.· ·Am I understanding that correctly?                  10·   · · ·A.· ·Yes.
      11·   · · ·A.· ·Yes.                                                11·   · · ·Q.· ·My profile is my address in Miami Beach?
      12·   · · ·Q.· ·If I go on and I just want to know how to go        12·   · · ·A.· ·Yes.
      13·   through the steps to post my dwelling, would I be directed    13·   · · ·Q.· ·I then say, "I want to list"?
      14·   to different --                                               14·   · · ·A.· ·Your space.
      15·   · · · · · Okay.· Let me think about this.                     15·   · · ·Q.· ·My space.· Does it immediately take me to
      16·   · · · · · I want to become a host.· Do I have to register     16·   Page 829, with Miami Beach filled in, or am I then taken
      17·   first before I get sent to the flow guidelines?               17·   to List My Space and then I put in "Miami Beach" and then
      18·   · · ·A.· ·Yes.· You need to be -- just a user, and then       18·   I move into the Miami Beach flow?
      19·   either you go directly into this flow, which is a             19·   · · ·A.· ·I think you put Miami Beach.
      20·   connection to the sign-up.· You cannot do anything, and       20·   · · ·Q.· ·And then it is your testimony that the rest of
      21·   then there is this, a sign-up.                                21·   the document for the flow is 830 through 869?· That is the
      22·   · · · · · There is a List Your Space button to the right, I   22·   generic flow that is not specific to a municipality,
      23·   think, and then once you initiate that, you would start       23·   because Miami Beach is like the generic municipality?
      24·   here, Bates 829, and you would add your location.· If you     24·   · · ·A.· ·This is my understanding.
      25·   add Miami Beach, this is what you are going to see.· If       25·   · · ·Q.· ·And the understanding is based on what?


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 49 of
                                       200 20, 2019
                                   March                               190 to 193
                                                            Page 190                                                           Page 192
      ·1·   · · ·A.· ·The fact there is no specificity built into the    ·1·   Beach?
      ·2·   Miami Beach flow.                                            ·2·   · · ·A.· ·Yes.
      ·3·   · · · · · (Exhibit No. 24 was marked for Identification.)    ·3·   · · ·Q.· ·But on Page 834, the example is San Francisco.
      ·4·   BY MR. GROSS:                                                ·4·   Do you see that?
      ·5·   · · ·Q.· ·So let me just ask a bunch of questions about      ·5·   · · ·A.· ·Yes.
      ·6·   this document.· So Exhibit 24 -- these are the               ·6·   · · ·Q.· ·So how -- it has the example of San Francisco,
      ·7·   instructions on -- strike that.                              ·7·   state, California, zip code, San Francisco, zip code.· Am
      ·8·   · · · · · Exhibit 24 -- these are the instructions on how    ·8·   I correct in this document that has been sent, it doesn't
      ·9·   to establish a profile as a user of the Airbnb platform?     ·9·   have Miami Beach listed there as the example; it has San
      10·   · · · · · MR. GOLDER:· Object as to form.                    10·   Francisco?
      11·   · · · · · But go ahead.                                      11·   · · ·A.· ·We might have provided a generic example.· Again,
      12·   · · · · · THE WITNESS:· So --                                12·   I am not aware whether this is one of the cases --
      13·   BY MR. GROSS:                                                13·   · · · · · MR. GOLDER:· Can we go off the record for a
      14·   · · ·Q.· ·The first ten pages?                               14·   · · ·second?
      15·   · · ·A.· ·Yes.· So -- yes.· Well, I mean, you said 24?       15·   · · · · · MR. GROSS:· Yes.
      16·   · · ·Q.· ·The whole exhibit.· It was produced as a whole     16·   · · · · · (Whereupon, there was a discussion off the
      17·   exhibit.                                                     17·   · · ·record, after which the following proceedings were
      18·   · · · · · So let me ask it this way:· Is Exhibit 24 both     18·   · · ·had:)
      19·   the instructions on how to create a profile to be a user     19·   BY MR. GROSS:
      20·   of the platform and the instructions on how to post your     20·   · · ·Q.· ·Back on.
      21·   dwelling on the platform?                                    21·   · · · · · We are talking about Page 834.
      22·   · · · · · MR. GOLDER:· Object to form, but go ahead.         22·   · · ·A.· ·Yes.
      23·   · · · · · THE WITNESS:· Yes.                                 23·   · · ·Q.· ·It says San Francisco, correct?
      24·   BY MR. GROSS:                                                24·   · · ·A.· ·Yes.
      25·   · · ·Q.· ·Okay.· So for a generic platform -- strike that.   25·   · · ·Q.· ·We are all in agreement on that, and we already

                                                            Page 191                                                           Page 193
      ·1·   · · · · · For a generic flow --                              ·1·   established that in San Francisco, there's a requirement
      ·2·   · · ·A.· ·Yes.                                               ·2·   to put in a mandatory field for a registration number.
      ·3·   · · ·Q.· ·-- everything is going to be based on generic      ·3·   · · ·A.· ·I think it happens later.
      ·4·   flow.                                                        ·4·   · · ·Q.· ·Okay.· But is it -- so let's just talk about
      ·5·   · · ·A.· ·Yes.                                               ·5·   Page 34.
      ·6·   · · ·Q.· ·When a host posts his ad or her ad on Airbnb,      ·6·   · · ·A.· ·Okay.
      ·7·   what information does the host need to input?                ·7·   · · ·Q.· ·I know we have already gotten what the dwelling
      ·8·   · · ·A.· ·So the user is created.                            ·8·   is and all that.· Now we are talking about where is your
      ·9·   · · ·Q.· ·Yes.                                               ·9·   place located?
      10·   · · ·A.· ·And then we can go through the flow.· You will     10·   · · ·A.· ·Yes.
      11·   have to describe what is the type of space, is it the        11·   · · ·Q.· ·United States, you put a little street address --
      12·   entire place, is it a shared space, is it a spare room;      12·   this is on Page 34?
      13·   how many guests can the space accommodate, and where it is   13·   · · ·A.· ·Yes.
      14·   located.                                                     14·   · · ·Q.· ·Then you put in -- if there is an apartment or
      15·   · · ·Q.· ·Okay.                                              15·   suite, you put that in?
      16·   · · ·A.· ·If you continue, you will select type of place     16·   · · ·A.· ·Yes.
      17·   and type of property.                                        17·   · · ·Q.· ·Then you put in a city?
      18·   · · · · · In 831, you can choose as an apartment or it's     18·   · · ·A.· ·Yes.
      19·   private room or shared room.· You can qualify it as          19·   · · ·Q.· ·And then you put in state?
      20·   primary, set up for guests, or personal belongings.· It is   20·   · · ·A.· ·Yes.
      21·   due to the nature of whether you live there or not and       21·   · · ·Q.· ·And you put in zip code?
      22·   whether or not you are a particular host or you belong to    22·   · · ·A.· ·Yes.
      23·   a company in a way that you manage a hospitality business.   23·   · · ·Q.· ·If I put in San Francisco, does the field
      24·   · · ·Q.· ·Let me ask you about Page 824.· So I have been     24·   automatically pop up that requires me to put in a
      25·   told by counsel that this is the generic flow for Miami      25·   registration number?


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 50 of
                                       200 20, 2019
                                   March                               194 to 197
                                                            Page 194                                                            Page 196
      ·1·   · · ·A.· ·I think it happens later in the flow.· One          ·1·   · · · · · Would you agree that that is the only page in the
      ·2·   comment -- I believe that what triggers differentiation in    ·2·   flow mechanism that has that language?
      ·3·   the flow, downstream, is this page, Page 84, because in       ·3·   · · ·A.· ·For the generic flow, when we don't have an
      ·4·   the beginning where it is stating Miami Beach, as an          ·4·   agreement, yes.
      ·5·   example, since regulations sometimes are changing by          ·5·   · · · · · Again, if you look at the specific flows for San
      ·6·   neighborhood, zip code, zone and city, the flow can only      ·6·   Francisco, Chicago, cities where there is an agreement and
      ·7·   change when you specify the complete address --               ·7·   there is an actual process for us to produce and submit
      ·8·   · · ·Q.· ·So let's --                                         ·8·   this information, the flow would be different.· And I feel
      ·9·   · · ·A.· ·-- so et cetera.· It's fair to assume that          ·9·   that counsel has provided this information.
      10·   regardless of typing Miami Beach or San Francisco, the        10·   · · ·Q.· ·Okay.· But you don't know where in the process
      11·   flow is generic up to Page 834.· If you type San Francisco    11·   that flow pops up?
      12·   here, I am not sure whether this field would pop up, up       12·   · · ·A.· ·I know it pops up after specifying the exact
      13·   here, or in a subsequent, subsequent part flow.               13·   address.· I don't know if it pops up then or just before
      14·   · · ·Q.· ·Who would know?                                     14·   the end where you have a "regulation and local laws" tab.
      15·   · · ·A.· ·I think we have the flow for San Francisco --       15·   · · ·Q.· ·And it automatically pops up based on the name of
      16·   · · · · · Have we provided the flow for San Francisco?        16·   the municipality, or some other information in there?
      17·   · · ·Q.· ·I am asking you.· Who would know when the field     17·   · · ·A.· ·I think it relates to the complete address,
      18·   pops up?                                                      18·   including the zip code, and a specific address, not only
      19·   · · ·A.· ·So the product team creating this product.          19·   the municipality.
      20·   · · ·Q.· ·So it is not you?                                   20·   · · ·Q.· ·Would you agree there are certain municipalities
      21·   · · ·A.· ·It is not me.                                       21·   that have areas within them where even though Airbnbs are
      22·   · · ·Q.· ·I am asking about what you know today, sitting      22·   allowed in the municipalities, there are neighborhoods,
      23·   here as the 30(b)(6) witness.                                 23·   for instance, where there is no Airbnb allowed?
      24·   · · ·A.· ·I know it pops up.· I don't know exactly when.      24·   · · ·A.· ·Yes.· But I am not sure how we handle these
      25·   · · ·Q.· ·And I think we have -- then the next page has a     25·   situations.

                                                            Page 195                                                            Page 197
      ·1·   -- is a pin in the right place, and then it is the            ·1·   · · ·Q.· ·Who would know that?
      ·2·   amenities you offer, spacing that guests can use.· Right?     ·2·   · · ·A.· ·Legal and policy teams.
      ·3·   · · ·A.· ·Yes.                                                ·3·   · · ·Q.· ·Okay.· Okay.· So all the information that needs
      ·4·   · · ·Q.· ·And what I am trying to understand, and what it     ·4·   to be included in an ad, at least a generic one, is found
      ·5·   looks to be -- where in this flow that has been sent to us    ·5·   in Exhibit 24?
      ·6·   is there any indication that you would have to put in a       ·6·   · · ·A.· ·I assume it --
      ·7·   registration number?                                          ·7·   · · · · · MR. GOLDER:· Objection as to form.
      ·8·   · · · · · MR. GOLDER:· Object as to form.                     ·8·   · · · · · Go ahead.
      ·9·   · · · · · But go ahead.                                       ·9·   · · · · · THE WITNESS:· I think it's comprehensive.
      10·   · · · · · THE WITNESS:· On the Page 865, before you finish    10·   BY MR. GROSS:
      11·   · · ·your local laws and taxes.                               11·   · · ·Q.· ·Is there any mention in Exhibit 24 of information
      12·   BY MR. GROSS:                                                 12·   that a host is prohibited from inputting?
      13·   · · ·Q.· ·No, that says, "Familiarize yourself."              13·   · · ·A.· ·I don't know.· I would like to -- I would need to
      14·   · · · · · But where does the -- where would the space pop     14·   review the whole flow.
      15·   up?                                                           15·   · · ·Q.· ·I do see that -- I agree that on Page 865, it
      16·   · · · · · MR. GOLDER:· Objection, hypothetical.               16·   says, "Familiarize yourself with the nondiscrimination
      17·   · · · · · MR. GROSS:· No, no, I am not hypothetical.          17·   policy."
      18·   BY MR. GROSS:                                                 18·   · · · · · I see that.· But other than that, is there any
      19·   · · ·Q.· ·We're in a jurisdiction that requires the listing   19·   mention of the type of info that is not allowed?
      20·   of a registration.· Okay?                                     20·   · · ·A.· ·Do you want me to read the whole flow, or do you
      21·   · · · · · When does that happen in the flow?                  21·   want to point me --
      22·   · · · · · Because I don't see anything anywhere in this       22·   · · ·Q.· ·I didn't see it.· That's why I am asking if there
      23·   document that includes -- I can finish -- I agree.            23·   is anything else.
      24·   Page 865 says, "These are your local laws.· Familiarize       24·   · · ·A.· ·No, this might be it.
      25·   yourself with them."                                          25·   · · · · · When you sign up, and you agree to terms of


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 51 of
                                       200 20, 2019
                                   March                               198 to 201
                                                            Page 198                                                            Page 200
      ·1·   conditions, there is a specific call-out on aggressive        ·1·   scaleable technical solutions to control for such language
      ·2·   language, discriminatory language.· It is consistent with     ·2·   in a way that it is not individualized, that is a scale,
      ·3·   the discriminatory policy.                                    ·3·   and I am not familiar with the specific techniques that
      ·4·   · · ·Q.· ·That would be in the first ten pages?               ·4·   they use.
      ·5·   · · ·A.· ·That would be when you sign up as user, and you     ·5·   · · ·Q.· ·But you believe that there are techniques?
      ·6·   agree to the terms of service.                                ·6·   · · ·A.· ·I believe that we take safety very seriously.
      ·7·   · · ·Q.· ·So this part is in the first ten pages of this      ·7·   · · ·Q.· ·Because for instance, I am just using you as an
      ·8·   document?                                                     ·8·   example.· I am not painting Airbnb that way.
      ·9·   · · ·A.· ·Yes.                                                ·9·   · · · · · I am a white supremacist.· I want other white
      10·   · · ·Q.· ·So somewhere in here, you sign up.· There is an     10·   supremacists to use my apartment.· I am including
      11·   -- there is an agreement, okay?                               11·   information in my post that would lead you, you know, to
      12·   · · · · · It says, "You accept terms and conditions" --       12·   believe this is the type of guest I want, or I limit it --
      13·   · · ·A.· ·And I am sure there is a link for you to read       13·   how does Airbnb police that?
      14·   those terms and conditions.                                   14·   · · ·A.· ·It is very close to a case in the past that was
      15·   · · ·Q.· ·I am looking at Page 821.                           15·   public.
      16·   · · ·A.· ·Yes.                                                16·   · · ·Q.· ·I am not even aware of that.· So that's why I am
      17·   · · ·Q.· ·Before You Join Airbnb Community Commitment, I      17·   asking.
      18·   agree, then there is a link that says, "Learn more."          18·   · · ·A.· ·Airbnb took a position to protect the entirety of
      19·   · · ·A.· ·Yes.                                                19·   our platform and make sure there was no discriminatory
      20·   · · ·Q.· ·I also -- is that a link?                           20·   activity on the platform, and we prevented them, those
      21·   · · ·A.· ·I think it is a link.                               21·   bookings from happening.
      22·   · · ·Q.· ·Okay.· And the next one says, "I also accept        22·   · · ·Q.· ·How did they become aware that these bookings
      23·   terms of service, payment terms of service, privacy and       23·   were going on?
      24·   nondiscrimination."                                           24·   · · ·A.· ·It goes down again to the specific techniques
      25·   · · · · · Are those links?                                    25·   that the trust team might do at scale and are aware of

                                                            Page 199                                                            Page 201
      ·1·   · · ·A.· ·I think all of them are individual links.           ·1·   them.
      ·2·   · · ·Q.· ·Is there anything in here that says you should      ·2·   · · ·Q.· ·Okay.· But there are supposedly techniques to
      ·3·   review these links before you join, other than "Accept"?      ·3·   police this?
      ·4·   · · ·A.· ·"Accept" before you join, question, the language    ·4·   · · ·A.· ·Yes, there might.
      ·5·   is not specific.                                              ·5·   · · ·Q.· ·It might be?
      ·6·   · · ·Q.· ·Is it the same as if you do it on your phone?· Is   ·6·   · · ·A.· ·Yes.· Again, I don't know the specifics.
      ·7·   it an app?                                                    ·7·   · · ·Q.· ·Okay.· So -- and then with regard to the
      ·8·   · · ·A.· ·I don't know.· I mean --                            ·8·   information input about an ad, can guests see all of the
      ·9·   · · ·Q.· ·That's fine.                                        ·9·   inputted information, or is any of it hidden?
      10·   · · ·A.· ·I am sure it is.                                    10·   · · ·A.· ·The only hidden piece is personal identification,
      11·   · · ·Q.· ·But you don't know?                                 11·   personal information on the host regarding email and phone
      12·   · · ·A.· ·No.                                                 12·   number.
      13·   · · ·Q.· ·Okay.· Okay.· Can -- in the ad, can a host post     13·   · · ·Q.· ·Okay.
      14·   his phone number, his or her phone number or email?           14·   · · ·A.· ·And they only get to see the final address once
      15·   · · ·A.· ·It is not visible until you complete the            15·   they confirm.
      16·   transaction.                                                  16·   · · ·Q.· ·And you don't know the specific screening
      17·   · · ·Q.· ·So it can't be in the original ad.· It has to be    17·   techniques for prohibiting information?
      18·   after the transaction is completed?                           18·   · · ·A.· ·No.
      19·   · · ·A.· ·Yes.· It's part of your profile.· It will be        19·   · · ·Q.· ·What if the host includes the email address in
      20·   disclosed once you complete the transaction.                  20·   the post, itself?· How do you -- how would they know?
      21·   · · ·Q.· ·So it is not on the ad that is posted?              21·   · · ·A.· ·There is an automated blocking based on the
      22·   · · ·A.· ·Yes.                                                22·   sequencing of certain characters.· If you see "@ something
      23·   · · ·Q.· ·What does Airbnb do to monitor whether or not a     23·   dot com," you flag it.· If you see numbers, you could
      24·   host posts threatening or profane material in their ad?       24·   potentially flag it.
      25·   · · ·A.· ·We have a trust team, and I am sure they have       25·   · · ·Q.· ·Okay.


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 52 of
                                       200 20, 2019
                                   March                               202 to 205
                                                            Page 202                                                            Page 204
      ·1·   · · ·A.· ·And there is no takedown.· It is just blocking of   ·1·   as an example, if I am a host, and I list my space for
      ·2·   that content.· It is obvious.· It says "blocked" because      ·2·   $100 a night, the guest would pay 109.· It is an average
      ·3·   it is -- it is information that shouldn't be disclosed        ·3·   of nine percent on the guest side.· This will be collected
      ·4·   before.                                                       ·4·   usually at the time of booking.
      ·5·   · · ·Q.· ·Does the host get a confirmation email after his    ·5·   · · · · · So day one, when I click "reservation" and it is
      ·6·   or her ad is posted on Airbnb?                                ·6·   accepted by the host, $109 will be collected for my
      ·7·   · · ·A.· ·I think so.                                         ·7·   payment instrument.· Airbnb keeps this money, and by the
      ·8·   · · ·Q.· ·Do you know for sure?                               ·8·   time he needs to pay out 24 hours after check-in, the host
      ·9·   · · ·A.· ·I think there is a "Welcome to Airbnb" email.       ·9·   will get 97, which is 100 -- minus three percent guest
      10·   · · ·Q.· ·Does the host get an email message from Airbnb      10·   fee, host fee.
      11·   when a guest has requested to stay at the host's home?        11·   · · ·Q.· ·And the guests pay the nine percent?
      12·   · · ·A.· ·Yes.                                                12·   · · ·A.· ·Yes.
      13·   · · ·Q.· ·So there is email on top of it just showing up in   13·   · · ·Q.· ·And when does Airbnb take its 12 percent?
      14·   the host's bulletin board?                                    14·   · · ·A.· ·The nine percent when the guest pays, and three
      15·   · · ·A.· ·I don't know if you can opt out from that email,    15·   percent when the host pays.
      16·   but generally, you get an email with the confirmation or      16·   · · · · · I think, from an accounting perspective, we may
      17·   request.                                                      17·   not materialize the revenue until the actual offering is
      18·   · · ·Q.· ·And the host always gets the ability to review      18·   provided, but collection happens at the beginning.
      19·   the request to stay at the home?                              19·   · · ·Q.· ·Okay.· And what happened if the host approves the
      20·   · · ·A.· ·If they choose Instant Booking, the Instant Book,   20·   stay, it just goes forward?
      21·   the reservation would be confirmed.· Then, as host, you       21·   · · ·A.· ·If the host approves the stay, there is an
      22·   have the ultimate right to cancel.· If you don't have         22·   agreement between guest and host, and the transaction goes
      23·   Instant Booking, you have 24 hours to accept or decline.      23·   through.
      24·   If 24 hours go by, it is automatically declined.              24·   · · ·Q.· ·Can it be modified after booking?
      25·   · · ·Q.· ·And then in the Instant Booking, is there a         25·   · · ·A.· ·The guest and the host have modification

                                                            Page 203                                                            Page 205
      ·1·   timeframe for them to decline?                                ·1·   capabilities, depending, obviously, if the host modifies
      ·2·   · · ·A.· ·They can cancel any time.                           ·2·   it, the guest needs to accept it; if the guest requires a
      ·3·   · · ·Q.· ·Without a reason?                                   ·3·   modification, it is up to the host to accept it, as well.
      ·4·   · · ·A.· ·Airbnb, we will allow them to do this three times   ·4·   · · ·Q.· ·Okay.
      ·5·   a year, no questions asked.· When this happens after that,    ·5·   · · ·A.· ·And they might have predefined policies for them
      ·6·   then they are -- these users are starting to interfere        ·6·   to say, "I accept modifications up until 24 hours before
      ·7·   with the well-run operation at Airbnb, and there might be     ·7·   the reservation," or one week, or -- "I don't accept" --
      ·8·   consequences such as not waiving fees or providing a          ·8·   it is up to the host to define these policies.
      ·9·   warning.· Again, I am not sure what is the logic after the    ·9·   · · ·Q.· ·Does the host have the ability after the fee --
      10·   three cases.                                                  10·   after the stay is booked to increase the fee?
      11·   · · ·Q.· ·Are the fees immediately taken out when a booking   11·   · · ·A.· ·He can go through a negotiation with the guest,
      12·   is made?                                                      12·   but usually, the price is set and the agreement is
      13·   · · ·A.· ·The money is collected from the guests              13·   confirmed.
      14·   immediately, in general terms.· The payout happens            14·   · · ·Q.· ·But if the host tries to negotiate and increase
      15·   24-hours after check-in.                                      15·   the fee and the guest refuses, can the host cancel?
      16·   · · ·Q.· ·No.· The guest makes a reservation.                 16·   · · ·A.· ·The person can cancel, again, if it is the first
      17·   · · ·A.· ·Yes.                                                17·   three, no penalty.· After that, it might be.
      18·   · · ·Q.· ·The fee is taken.· Let's say it is Instant Book.    18·   · · ·Q.· ·What does Airbnb do for the guest in that
      19·   · · ·A.· ·Yes, it's listing price plus guest service fee.     19·   situation where they are paid the booking, they're a week
      20·   · · ·Q.· ·Okay.· Is the guest service fee immediately taken   20·   from their vacation, or let's say they're five days from
      21·   out?                                                          21·   their vacation, they have paid for a nonrefundable
      22·   · · ·A.· ·Everything.                                         22·   tickets.· Most of these people are on vacation, they are
      23·   · · ·Q.· ·So is the host service fee immediately taken out?   23·   not on business.· What does Airbnb do for the guest?
      24·   · · ·A.· ·No.· I think the host fee -- it happens as a        24·   · · ·A.· ·Airbnb will try to honor the service.· If it is
      25·   deduction from the total amount to be paid.· So let's use,    25·   before one week, we will fully refund and give them a


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 53 of
                                       200 20, 2019
                                   March                               206 to 209
                                                            Page 206                                                            Page 208
      ·1·   chance to rebook.· If it is within a week, I think you        ·1·   they can -- they can determine three months, like, the day
      ·2·   mentioned five days, in this particular instance, Airbnb      ·2·   before a booking or a week before, and at the booking,
      ·3·   would help or assist rebooking.                               ·3·   they don't like the guest, they can just cancel at the
      ·4·   · · · · · If the -- and even provide the travel coupon.· If   ·4·   time without penalty?
      ·5·   the place is more expensive or there are inconveniences --    ·5·   · · ·A.· ·If it is the first three times a year.
      ·6·   so Airbnb can make the decision, and I think it is case by    ·6·   · · ·Q.· ·Okay.
      ·7·   case, based on the framework, I guess, where the company      ·7·   · · ·A.· ·It happens the same with the other type of
      ·8·   can -- can help the guest out.                                ·8·   bookings.· You have 24 hours to accept them.· Once you
      ·9·   · · ·Q.· ·Is Instant Booking a way to automatically for --    ·9·   accept them, you reserve the right to cancel them and it's
      10·   for a host to automatically have the stays approved?          10·   the same philosophy.
      11·   · · · · · MR. GOLDER:· Object to form.                        11·   · · ·Q.· ·And even if you have accepted, you can still
      12·   · · · · · Go ahead.                                           12·   cancel at a later time for any reason?
      13·   · · · · · THE WITNESS:· Instant Booking is a functionality    13·   · · ·A.· ·Yes.· It is your decision, it is your home.
      14·   · · ·that allows hosts to ease the process of booking         14·   · · ·Q.· ·Okay.· Does the guest receive a confirmation
      15·   · · ·acceptance.· They are given parameters and controls      15·   email when the host approves his stay?
      16·   · · ·for them to feel comfortable they are accepting the      16·   · · ·A.· ·Yes.
      17·   · · ·right type of guest, and it is really supportive of      17·   · · ·Q.· ·And at that point, is that when the guest and
      18·   · · ·the anti-discrimination philosophy that we want at       18·   hosts have direct access to directly communicate with each
      19·   · · ·Airbnb.· Again, it is completely voluntary, and it is    19·   other?
      20·   · · ·available to every host.                                 20·   · · ·A.· ·They have been communicating before through the
      21·   BY MR. GROSS:                                                 21·   secured messaging platform.· It is part of the core
      22·   · · ·Q.· ·Okay.· So hosts always have the right to approve    22·   offering.· It is like you are allowed, or you are
      23·   a transaction before it is complete?                          23·   empowered to connect with the global community of hosts as
      24·   · · ·A.· ·If they are not Instant Booking-enabled, they       24·   a guest, and a global community of guests as a host.· You
      25·   always have the 24-hours window to decide.· If it is          25·   can contact and engage on messaging with every single

                                                            Page 207                                                            Page 209
      ·1·   Instant Booking-enabled, again, it's their decision.· They    ·1·   host, globally.· By the time you confirm the booking,
      ·2·   have parameters in the case that something comes in and       ·2·   phone and email are facilitated, and you can engage
      ·3·   they feel uncomfortable, they can cancel.                     ·3·   outside the platform, if you wish.
      ·4·   · · ·Q.· ·How much time do they have to cancel in an          ·4·   · · ·Q.· ·Okay.· Are communications filtered in any way?
      ·5·   Instant Booking?                                              ·5·   For example, if a host or guest says something
      ·6·   · · ·A.· ·They can cancel any time.· Again, if it is below    ·6·   threatening, can that language be flagged?
      ·7·   three times a year, no penalty.· If it happens before --      ·7·   · · ·A.· ·It's usually flagged by the -- it might be,
      ·8·   beyond than number, then there is going to be Airbnb          ·8·   again, an automated process, but it's usually flagged by
      ·9·   trying to let them know this is not a behavior -- if they     ·9·   the users themselves, and Airbnb might take action, in
      10·   systematically do that, we may encourage them to take         10·   consistency with their anti-discriminatory policy.
      11·   Instant Booking down.                                         11·   · · ·Q.· ·We have discussed if the host cancels a guest's
      12·   · · ·Q.· ·But you also said there is -- what was the --       12·   stay.· What happens if a guest cancels his stay?
      13·   · · · · · Can you read back the beginning of his answer?      13·   · · ·A.· ·So it really depends on the cancellation policy
      14·   · · · · · (Portion of transcript read by the court reporter   14·   set up by the host.· The host might say, "I am very
      15·   as above-recorded.)                                           15·   flexible.· You can cancel up to 24 hours before.· Even if
      16·   · · · · · THE WITNESS:· So I think through regular booking,   16·   you are on a trip, you can cancel and you will pay just
      17·   · · ·they can cancel because they looked at that, they        17·   immediate next night, not the rest."
      18·   · · ·don't like the guest or anything else.· In an Instant    18·   · · · · · Or you can say, "I am strict.· You are going to
      19·   · · ·Booking -- sorry.· In this case, it is not               19·   pay 100 percent of the reservation if you cancel within a
      20·   · · ·cancelling.· It is not accepted.                         20·   month."
      21·   By MR. GROSS:                                                 21·   · · · · · So it is flexible, and it is up to the host.· And
      22·   · · ·Q.· ·Not accepted.· So in an Instant Booking, it is a    22·   the guest has visibility on this by the time they book, so
      23·   cancellation?                                                 23·   they can decide whether the trip is confirmed enough to
      24·   · · ·A.· ·Yes.                                                24·   take a risk or not.
      25·   · · ·Q.· ·And there is no time limit?· You can just -- if     25·   · · ·Q.· ·So it is sort of the same as if you were in a


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 54 of
                                       200 20, 2019
                                   March                               210 to 213
                                                            Page 210                                                            Page 212
      ·1·   hotel site where it is -- you know, 45 days to cancel, or     ·1·   Whether we pool user's content in it or not, it is sent in
      ·2·   immediate payment because it is ski season and the hotel      ·2·   email.
      ·3·   is locking up their lodging?                                  ·3·   · · ·Q.· ·Okay.· This is what is sent to hosts.· I'm not
      ·4·   · · ·A.· ·I am not sure it's fully consistent, but there      ·4·   going to guests --
      ·5·   are different logics chosen by the host.                      ·5·   · · ·A.· ·Oh.· Hosts is usually -- yes, it is usually
      ·6·   · · ·Q.· ·So there is the host's discretion as opposed to     ·6·   Airbnb content.
      ·7·   Airbnb's discretion?                                          ·7·   BY MR. GROSS:
      ·8·   · · ·A.· ·Yes.                                                ·8·   · · ·Q.· ·Okay.
      ·9·   · · ·Q.· ·Or the hotel's discretion.                          ·9·   · · ·A.· ·Except for the review email where you get the
      10·   · · ·A.· ·Yes.                                                10·   review from the guest, you get the email, quotes what the
      11·   · · · · · MR. GOLDER:· At the next natural break --           11·   guest has previously reviewed.
      12·   · · · · · MR. GROSS:· We are getting there.                   12·   · · ·Q.· ·Is there any portion -- but part of that content
      13·   BY MR. GROSS:                                                 13·   is also Airbnb content, it's the framework?
      14·   · · ·Q.· ·On the website, we have agreed, there is both       14·   · · ·A.· ·It is the framework, "You have been reviewed by
      15·   user-created content and Airbnb-created content?              15·   XYZ dot dot dot," and there is a quote.
      16·   · · ·A.· ·Yes.                                                16·   · · ·Q.· ·Okay.· And we talked about the emails and
      17·   · · ·Q.· ·Okay.· Photographs are both --                      17·   messages that were sent to guests earlier.· We talked
      18·   · · ·A.· ·Are both --                                         18·   about the emails that were sent to prospective hosts
      19·   · · ·Q.· ·User-created and Airbnb-through-third               19·   earlier; for instance, what we talked about, the emails
      20·   party-created?                                                20·   that say, "You have booked with us," this is to a guest,
      21·   · · · · · MR. GOLDER:· Object to form.                        21·   "Would you like to list your home?"· That would be Airbnb
      22·   · · · · · THE WITNESS:· The pictures that every single        22·   content?
      23·   · · ·host-created listing can show can be created by          23·   · · ·A.· ·Yes.
      24·   · · ·themselves, meaning the phone, professional camera or    24·   · · ·Q.· ·Does Airbnb ever send direct -- and I may have
      25·   · · ·whatever professional service they contract outside      25·   asked this.· I just want to confirm -- direct emails to

                                                            Page 211                                                            Page 213
      ·1·   · · ·the platform.                                            ·1·   potential guests in an area?· Like, do they buy mailing
      ·2·   · · · · · Airbnb offers a paid service to every single host   ·2·   lists?
      ·3·   · · ·where we have geographic coverage, and they can          ·3·   · · · · · MR. GOLDER:· Object to form.
      ·4·   · · ·engage with the local photographers to get the           ·4·   · · · · · Go ahead.
      ·5·   · · ·professional shooting and buy the pictures from them.    ·5·   · · · · · THE WITNESS:· I don't know -- what we do is we
      ·6·   BY MR. GROSS:                                                 ·6·   · · ·send emails to lapsed users, users that have not been
      ·7·   · · ·Q.· ·And before that, was Airbnb contracted directly     ·7·   · · ·guests.· They are signed up, we have information,
      ·8·   with the photographer and it was a free service that was      ·8·   · · ·they have accepted getting emails, and we might send
      ·9·   offered?                                                      ·9·   · · ·them several communications.
      10·   · · ·A.· ·Yes.· It was a quality push to the platform that    10·   BY MR. GROSS:
      11·   we believed was -- quality push meaning that we believed      11·   · · ·Q.· ·Anything other than lapsed guests -- are there
      12·   it was a great way for the hosts to improve their             12·   other direct communications that Airbnb sends to try to
      13·   offering, and we saw appetite from the guests to get such     13·   bring guests onto the platform?
      14·   listings.· As we scaled, we saw the benefit that the host     14·   · · ·A.· ·I don't know.
      15·   would get, and we saw how complex and expensive it would      15·   · · ·Q.· ·Okay.· Who would know that?
      16·   be to scale, so we changed the pricing for that.              16·   · · ·A.· ·Marketing.
      17·   · · ·Q.· ·When did that change?                               17·   · · ·Q.· ·Marketing.
      18·   · · ·A.· ·I don't know the specific date.· It might be a      18·   · · ·A.· ·What I know is that we might have agreements with
      19·   couple of years ago.· I don't know.                           19·   other companies to share -- to send communications to a
      20·   · · ·Q.· ·Was it last year?                                   20·   user base as part of a partnership agreement.
      21·   · · ·A.· ·I don't think so.                                   21·   · · ·Q.· ·What other companies does Airbnb have
      22·   · · ·Q.· ·And we established earlier that the emails that     22·   partnerships of that nature with?
      23·   Airbnb sends to hosts, those are created by Airbnb, the       23·   · · ·A.· ·We might have one -- I mean, I am familiar with
      24·   original content, and then this is automated and sent out?    24·   partnerships in Latin America, but we might have one with
      25·   · · ·A.· ·The framework for the email is created by Airbnb.   25·   Banco Mexico, a Mexican bank, where they identify a


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 55 of
                                       200 20, 2019
                                   March                               214 to 217
                                                            Page 214                                                            Page 216
      ·1·   segment of users that have been traveling in the last         ·1·   · · ·Q.· ·So you don't know whether the discrimination
      ·2·   couple of years, and they send communication, "Airbnb is      ·2·   policy was in the old terms?
      ·3·   offering a first-time usage coupon for you to try Airbnb      ·3·   · · ·A.· ·I don't know.
      ·4·   as a guest."                                                  ·4·   · · ·Q.· ·If it wasn't in the old terms, was someone who
      ·5·   · · ·Q.· ·Do you know which partnerships they have,           ·5·   signed up under the old terms required to follow it?
      ·6·   similarly, in the United States?                              ·6·   · · ·A.· ·I think it is -- as it states here, you are
      ·7·   · · ·A.· ·I -- I know we have got content partnerships with   ·7·   expected to update the terms of service as the new ones
      ·8·   Disney, for instance, but regarding sending emails to a       ·8·   are released.
      ·9·   user-base, I don't know.                                      ·9·   · · ·Q.· ·Let me ask that, then.· Okay.· So I signed up in
      10·   · · ·Q.· ·Who would know that?                                10·   -- well, you didn't know when the anti-discrimination
      11·   · · ·A.· ·The business development team.                      11·   policy went into effect.· Correct?
      12·   · · ·Q.· ·That is separate from marketing?                    12·   · · ·A.· ·No, I don't know specifically.
      13·   · · ·A.· ·Yes.                                                13·   · · ·Q.· ·And the only thing you know is that -- I think it
      14·   · · ·Q.· ·Okay.                                               14·   was Exhibit 20 -- I think the exhibits are in front of
      15·   · · · · · MR. GROSS:· We can take a break.                    15·   you, Exhibit 20 was the anti-discrimination policy.· There
      16·   · · · · · (Whereupon, there was a recess at 3:11 p.m.,        16·   doesn't seem to be a date on it.· Correct?
      17·   · · ·after which the following proceedings were had at        17·   · · ·A.· ·Yes.
      18·   · · ·3:24:)                                                   18·   · · ·Q.· ·And the blog, which is 19?
      19·   · · · · · (Exhibit No. 25 was marked for Identification.)     19·   · · ·A.· ·That was written -- I mean, 2016.
      20·   BY MR. GROSS:                                                 20·   · · ·Q.· ·September of '16.· How long has Airbnb been in
      21·   · · ·Q.· ·Let me show you what we are going to mark as        21·   existence?
      22·   Exhibit 25 and ask you if you recognize the document.         22·   · · ·A.· ·Since 2008.
      23·   · · · · · This is City of Miami Beach 25, Airbnb 13           23·   · · ·Q.· ·Okay.· Do you know how many times the terms of
      24·   through 40.                                                   24·   service have been updated?
      25·   · · · · · MR. GOLDER:· I have 14, but --                      25·   · · ·A.· ·I don't know.

                                                            Page 215                                                            Page 217
      ·1·   BY MR. GROSS:                                                 ·1·   · · ·Q.· ·Okay.· Do you know if they were updated after
      ·2·   · · ·Q.· ·Sorry, yeah.· It is 14 through 40.· 13 was the      ·2·   September of 2016?
      ·3·   cover page.                                                   ·3·   · · ·A.· ·I don't know.
      ·4·   · · · · · Do you see that?· Do you see that document?         ·4·   · · ·Q.· ·Okay.· If they were not, okay, and someone signed
      ·5·   · · ·A.· ·Yes.                                                ·5·   up under the old terms of service, how would they know
      ·6·   · · ·Q.· ·What is it?                                         ·6·   they were bound by the anti-discrimination policy?
      ·7·   · · ·A.· ·The terms of service.                               ·7·   · · ·A.· ·That is a hypothetical, but what usually happens
      ·8·   · · ·Q.· ·When you say the terms of service, what do you      ·8·   is that you -- and you get an email informing you that
      ·9·   mean?                                                         ·9·   there's new terms of service you need to accept.
      10·   · · ·A.· ·It is the terms that you need to accept when you    10·   · · ·Q.· ·Is the anti-discrimination policy part of the
      11·   sign up to a platform.                                        11·   terms of service, or is the Exhibit 25 the terms of
      12·   · · ·Q.· ·Okay.· And are these the most recent terms, to      12·   service?
      13·   the best of your knowledge?                                   13·   · · ·A.· ·Actually, let me look at the listing flow for a
      14·   · · ·A.· ·I assume so.                                        14·   second.
      15·   · · ·Q.· ·Okay.· It says, "We have recently updated our       15·   · · · · · MR. GOLDER:· I object to form.
      16·   terms.· If you signed up prior to January 21, 2019, we        16·   · · · · · THE WITNESS:· So there seems to be three
      17·   will ask you to agree to the new terms before March 27th      17·   · · ·different --
      18·   2019.· Until then, the prior terms apply to you.· If          18·   BY MR. GROSS:
      19·   you -- after January 21, 2019, this applies to you" -- do     19·   · · ·Q.· ·But that is the brand new existing flow, correct,
      20·   you see that in the first paragraph?                          20·   the one that you are pointing to, Exhibit Number 24?
      21·   · · ·A.· ·Yes.                                                21·   · · ·A.· ·Yes.· So I don't know if the terms of service,
      22·   · · ·Q.· ·Do you know the difference between the old terms    22·   payment of service, and nondiscriminatory policy have been
      23·   and the new terms?                                            23·   always separated or they have been merged eventually.
      24·   · · ·A.· ·No.· I mean, it might be the discrimination         24·   What I know is that when we released the nondiscrimination
      25·   component.· I'm not sure.                                     25·   policy, you would be sent emails, and you would apply to


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 56 of
                                       200 20, 2019
                                   March                               218 to 221
                                                            Page 218                                                            Page 220
      ·1·   approve them, accept them.                                    ·1·   · · ·Q.· ·Do you know of any specific instances where
      ·2·   · · ·Q.· ·And if you didn't accept them, what happened?       ·2·   people's ads are taken down because they have not agreed
      ·3·   · · ·A.· ·I don't know.· I don't know if you had to accept    ·3·   to terms of the policy?
      ·4·   them or you would automatically be bound by them.· I don't    ·4·   · · · · · MR. GOLDER:· Object to form.
      ·5·   know.                                                         ·5·   · · · · · THE WITNESS:· I don't know about any specific
      ·6·   · · ·Q.· ·How do you automatically be bound by something if   ·6·   · · ·example.
      ·7·   you have not accepted it?                                     ·7·   BY MR. GROSS:
      ·8·   · · ·A.· ·You are right.· It may not be an option.            ·8·   · · ·Q.· ·Who would have that information?
      ·9·   · · ·Q.· ·Okay.· So my question is if the                     ·9·   · · ·A.· ·I think legal.
      10·   anti-discrimination policy was entered -- sometime around     10·   · · ·Q.· ·Okay.· So other than sending it out, other than
      11·   2015, there is a blog post to that effect.· Do you agree?     11·   sending policy updates out, or asking you in this instance
      12·   · · ·A.· ·Yes.                                                12·   to click on an updated term of service, which would be to
      13·   · · ·Q.· ·And if you signed up as a user, let's say, in       13·   new people, we can agree under Exhibit 25, if you signed
      14·   2015, and you put the boxes on the flow, once you do the      14·   up before January of '19, you are under the old terms of
      15·   flow once, do you ever have to do it again?                   15·   service, correct?
      16·   · · ·A.· ·I think you have communication informing that       16·   · · · · · MR. GOLDER:· Object to form.
      17·   there are new terms of service.                               17·   · · · · · THE WITNESS:· Until you accept the new one, yes.
      18·   · · ·Q.· ·That's not my question.                             18·   BY MR. GROSS:
      19·   · · ·A.· ·The question is?                                    19·   · · ·Q.· ·Under -- and you don't have to accept the new
      20·   · · ·Q.· ·Once you do the flow once and list your property,   20·   ones until March 27, so we have not gotten there yet.
      21·   do you ever have to do it again?                              21·   · · ·A.· ·Okay.
      22·   · · ·A.· ·I don't know.                                       22·   · · · · · MR. GOLDER:· Object to form.
      23·   · · ·Q.· ·Do you understand what I'm asking?                  23·   · · · · · I am just going to state the specific objection,
      24·   · · ·A.· ·Yes.                                                24·   · · ·that all of this is evident on the face of the
      25·   · · ·Q.· ·So you don't know if you ever have to update your   25·   · · ·document, these terms and agreements.

                                                            Page 219                                                            Page 221
      ·1·   flow?                                                         ·1·   · · · · · So if you were to look at paragraph -- Section 3
      ·2·   · · ·A.· ·So this is what I know.· When you -- when we        ·2·   · · ·of the document, you will see things that are sort
      ·3·   update the terms of service, each individual member of        ·3·   · · ·of -- that are also outside of this witness'
      ·4·   community gets a communication, and the communication asks    ·4·   · · ·capability.· He is not a lawyer.· So I am going to
      ·5·   each individual member to read and accept the terms.          ·5·   · · ·state that for all interpretations of the terms of
      ·6·   Whether there is something beyond that, I don't know.         ·6·   · · ·service, I object to form.
      ·7·   · · ·Q.· ·Okay.· Do you know if someone doesn't accept the    ·7·   BY MR. GROSS:
      ·8·   terms, if their ads are disabled?                             ·8·   · · ·Q.· ·Okay.· My question is, I understand what
      ·9·   · · ·A.· ·I don't know.                                       ·9·   paragraph 3 says, based on what your attorney has just
      10·   · · ·Q.· ·Who would know that?                                10·   said.· But in terms of practicalities in use by a user or
      11·   · · ·A.· ·The legal team.                                     11·   a guest -- a user, either as a guest or a host, they have
      12·   · · ·Q.· ·Legal makes the determination if -- if -- I am      12·   to agree to the terms of service if they want to become a
      13·   just asking the question.· It is a yes or no.· It is not a    13·   user; correct?
      14·   legal -- I mean, at least, I don't think so.                  14·   · · ·A.· ·Yes.
      15·   · · · · · So it is your understanding that legal makes the    15·   · · ·Q.· ·How does Airbnb enforce the terms of service on
      16·   determination if someone's ad is disabled because they        16·   their users and guests?
      17·   have not accepted policy?                                     17·   · · · · · MR. GOLDER:· Object to form.
      18·   · · · · · MR. GOLDER:· Object as to form, but go ahead.       18·   BY MR. GROSS:
      19·   · · · · · THE WITNESS:· I don't know if they own the          19·   · · ·Q.· ·Just on their user --
      20·   · · ·decision, I know that they will know what the            20·   · · · · · MR. GOLDER:· Object to form.
      21·   · · ·decision is.                                             21·   BY MR. GROSS:
      22·   BY MR. GROSS:                                                 22·   · · ·Q.· ·-- how is it enforced?
      23·   · · ·Q.· ·Anyone else who would know within the company       23·   · · ·A.· ·Again, when you sign up, you accept the terms.
      24·   what the decision is?                                         24·   · · ·Q.· ·And I understand you accept the terms, but how do
      25·   · · ·A.· ·I cannot think of anyone specifically.              25·   you enforce it?


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 57 of
                                       200 20, 2019
                                   March                               222 to 225
                                                            Page 222                                                            Page 224
      ·1·   · · ·A.· ·It is a very broad and complex topic.· It really    ·1·   customer service complaining about something that has been
      ·2·   depends on what -- what the violation, what constitutes       ·2·   spotted on a platform, or there might be automated
      ·3·   the violation, and again, it really -- the violation of       ·3·   scaleable technical solutions that allow the trust team to
      ·4·   the terms of service would go through legal as a team that    ·4·   identify its content.
      ·5·   would have, I guess, an opinion, a call on what is their      ·5·   · · ·Q.· ·Okay.· Profiles aren't made public; correct?
      ·6·   action to take.                                               ·6·   · · ·A.· ·The user profile?
      ·7·   · · ·Q.· ·Okay.· Let's look at Page 17 -- Bates 17, Page 4    ·7·   · · ·Q.· ·The user profile.
      ·8·   of 27, Section 5.1.                                           ·8·   · · ·A.· ·That is some public information that you can see
      ·9·   · · ·A.· ·Bates what?                                         ·9·   as you try to -- if you try to book a listing, you will
      10·   · · ·Q.· ·Page 4, Section 5.1, it says that "Members can      10·   see the host profile.· There is some information that's
      11·   access and view member content in any content that Airbnb     11·   visible, but email, address, phone number -- it is only
      12·   itself makes available on or through the Airbnb platform,     12·   visible once you confirm the booking.
      13·   including proprietary Airbnb content and any content          13·   · · ·Q.· ·What is visible when you check on -- I am a
      14·   licensed or authorized for use by or through Airbnb from a    14·   guest, and I want to look at who my host is.· What is
      15·   third party."                                                 15·   visible from their profile that I might see?
      16·   · · · · · Do you see that?                                    16·   · · ·A.· ·You might see the picture, you might see the
      17·   · · ·A.· ·Yes.                                                17·   name, I am not sure if it was a complete name or the name,
      18·   · · ·Q.· ·Okay.· What content is Airbnb referring to that     18·   and a description created by the host, herself.· You can
      19·   it makes, itself?                                             19·   see all of the listings on Airbnb, and you can see the
      20·   · · · · · MR. GOLDER:· Object to form.                        20·   video.
      21·   · · · · · THE WITNESS:· I'm not an expert on this, but I      21·   · · ·Q.· ·Does -- if information that the host described
      22·   · · ·assume it is all the content we produce to provide       22·   themselves, if they use something that violates the
      23·   · · ·the structure to the website.                            23·   anti-discrimination policy, other than the guest's noting
      24·   BY MR. GROSS:                                                 24·   it and reporting it, how else is that policed?
      25·   · · ·Q.· ·Anything else?                                      25·   · · ·A.· ·Consistent with my previous answer, it might be

                                                            Page 223                                                            Page 225
      ·1·   · · ·A.· ·The blog posts that you might -- have been used     ·1·   the trust team using the scaleable solution to identify
      ·2·   as exhibits.                                                  ·2·   certain content.
      ·3·   · · ·Q.· ·What about the emails?                              ·3·   · · ·Q.· ·But other than -- so that's an algorithm that
      ·4·   · · ·A.· ·Emails -- when it comes to, again, the frame.       ·4·   looks for the content?
      ·5·   · · ·Q.· ·Okay.                                               ·5·   · · ·A.· ·Yes.
      ·6·   · · ·A.· ·Most of the platform is user-generated content.     ·6·   · · ·Q.· ·Or are there individuals who look for the
      ·7·   · · ·Q.· ·Look at the terms of policy.· What type of          ·7·   content?
      ·8·   materials or content is prohibited --                         ·8·   · · ·A.· ·It's an algorithm.
      ·9·   · · ·A.· ·Are you referring to --                             ·9·   · · ·Q.· ·So there is no human review of content?
      10·   · · ·Q.· ·-- on the host profiles?                            10·   · · ·A.· ·I don't think so.
      11·   · · ·A.· ·Are you referring to something in the terms of      11·   · · ·Q.· ·When you say you don't think so, you don't know
      12·   service?                                                      12·   for sure?
      13·   · · ·Q.· ·No.· The policy lists the type of content allow     13·   · · ·A.· ·I don't know for sure.
      14·   and not allowed, but I am asking specifically, what type      14·   · · ·Q.· ·Who would know that?
      15·   of material or content is not permitted on hosts'             15·   · · ·A.· ·The trust team.
      16·   profiles?                                                     16·   · · ·Q.· ·The trust team.· As opposed to marketing team?
      17·   · · · · · MR. GOLDER:· Object to form.                        17·   · · ·A.· ·Yes.
      18·   · · · · · Go ahead.                                           18·   · · ·Q.· ·So there is a trust team?
      19·   · · · · · THE WITNESS:· I don't know the specifics.           19·   · · ·A.· ·Yes.
      20·   BY MR. GROSS:                                                 20·   · · ·Q.· ·The -- if I'm the host, and I get a request from
      21·   · · ·Q.· ·Okay.· If there is prohibited content on a host's   21·   a guest to rent my dwelling through Airbnb, what
      22·   profile, or -- first, on the profile -- how is that noted     22·   information do I get to look at on the guest in order to
      23·   and removed?                                                  23·   determine whether I want to do it or not?
      24·   · · ·A.· ·Without knowing it -- it might be a combination     24·   · · · · · MR. GOLDER:· Object to form.
      25·   of reported content, meaning there is a user that contacts    25·   · · · · · THE WITNESS:· You will see the guest's profile


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                      YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 58 of
                                       200 20, 2019
                                   March                               226 to 229
                                                            Page 226                                                            Page 228
      ·1·   · · ·description created by the guest, herself.· You will     ·1·   booking?
      ·2·   · · ·see a series of information that may have been           ·2·   · · ·A.· ·I think that once it is confirmed, you know, you
      ·3·   · · ·verified.· It is not -- it is not -- you don't see       ·3·   have access to the profile of the guest coming to your
      ·4·   · · ·the email.· You don't see the name.· But, you will       ·4·   place.
      ·5·   · · ·see the verified email because you -- when you sign      ·5·   · · ·Q.· ·What about the host, if you are the guest?
      ·6·   · · ·up, you get a confirmation email to verify you are       ·6·   · · ·A.· ·I think you already see the host profile, but in
      ·7·   · · ·the owner of the account, the same with phone,           ·7·   the event it is not, you would get it at the same time but
      ·8·   · · ·verified phone number, connected through social          ·8·   I think you have access to the host profile.
      ·9·   · · ·media, and reviews, and you will have the chance to      ·9·   · · ·Q.· ·The host picture?
      10·   · · ·read the reviews from past hosts that have welcomed      10·   · · ·A.· ·Yes.
      11·   · · ·this guest.                                              11·   · · ·Q.· ·Because you just said you thought they may have
      12·   BY MR. GROSS:                                                 12·   taken it down.
      13·   · · ·Q.· ·What if it is the first-time guest?                 13·   · · ·A.· ·I am not sure on the host side.· On the guest
      14·   · · ·A.· ·As host, you can decide whether you host this       14·   side, I am sure, but on the host side, I'm not sure.
      15·   person or not.· Actually, hosts has the capability of         15·   · · ·Q.· ·Let's say it is taken down right now on the host
      16·   filtering out guests without reviews, if they don't want      16·   side, just to be fair about the policy, okay?
      17·   to take that risk.· What we have learned in the past years    17·   · · ·A.· ·Okay.
      18·   is that the best way to create confidence is to enable        18·   · · ·Q.· ·And the host's terms are immediate booking, no
      19·   them to connect.· So guests and hosts usually exchange a      19·   cancellation.· That is a possibility.· Is there any -- for
      20·   conversation asking about the purposes of the trip and        20·   instance, the question I am asking is, is there an ability
      21·   what is expected, when are you flying in, are you coming      21·   for a guest to cancel a booking even where the host has
      22·   alone?· So these conversations usually naturalize the         22·   said there's no cancellation, immediately upon their
      23·   relationship.                                                 23·   ability to review the remainder of the host's profile?
      24·   · · ·Q.· ·Is there a description that the guests provide of   24·   · · · · · MR. GOLDER:· Object to form.
      25·   themselves other than what the host provides?                 25·   BY MR. GROSS:

                                                            Page 227                                                            Page 229
      ·1·   · · ·A.· ·Yes.                                                ·1·   · · ·Q.· ·Do you understand what I am asking?
      ·2·   · · ·Q.· ·And if the guest's information in their profile     ·2·   · · ·A.· ·No.
      ·3·   violates the anti-discrimination policy?                      ·3·   · · ·Q.· ·So I am going to use an example.· I am the guest.
      ·4·   · · ·A.· ·It is similar to what we have --                    ·4·   I -- and again, this is -- I am the guest.· I look at the
      ·5·   · · ·Q.· ·It is either?                                       ·5·   property.· I don't have the ability to -- I know the
      ·6·   · · ·A.· ·Similar to before.                                  ·6·   host's first name, but I don't know any of the other
      ·7·   · · ·Q.· ·It is either -- so when you say similar to          ·7·   information about the host.
      ·8·   before, so either the host that reviews, report it --         ·8·   · · ·A.· ·Description and reviews.
      ·9·   · · ·A.· ·Or any other user.                                  ·9·   · · ·Q.· ·Description and reviews?
      10·   · · ·Q.· ·Why would another user look at a guest?             10·   · · ·A.· ·And maybe the photo.
      11·   · · ·A.· ·Any other host, potentially.                        11·   · · ·Q.· ·And the descriptions is whatever they post about
      12·   · · ·Q.· ·Okay.· Or, it's some algorithm?                     12·   themselves?
      13·   · · ·A.· ·Yes.                                                13·   · · ·A.· ·Yes.
      14·   · · ·Q.· ·Okay.· And you said that hosts and guests can       14·   · · ·Q.· ·And I decide to book?
      15·   communicate prior to booking, but it is through the           15·   · · ·A.· ·Yes.
      16·   messaging portion of the platform?                            16·   · · ·Q.· ·And the host decides to accept.· And the host
      17·   · · ·A.· ·Yes.                                                17·   terms on this host says, "Immediate booking, no
      18·   · · ·Q.· ·Okay.· And you said there are pictures of the       18·   cancellation."· Is that a possibility?
      19·   host, but no pictures of the guests?                          19·   · · ·A.· ·Instant Booking, it is a possibility.· The
      20·   · · ·A.· ·I'm not sure about the hosts now, but I think the   20·   cancellation policy can be flexible, which means you
      21·   discrimination policy, to avoid bias, has made sure that      21·   empower the guest to cancel at any time without penalty.
      22·   the guest's profile picture is shown later in the process.    22·   · · ·Q.· ·Oh, Instant Booking, you can cancel any time?
      23·   · · ·Q.· ·Okay.· So it is shown after the booking?            23·   · · ·A.· ·So the guest can cancel any time, or not,
      24·   · · ·A.· ·Yes.                                                24·   depending on how the host defines the cancellation policy.
      25·   · · ·Q.· ·Is -- and is it shown immediately after the         25·   It is not in conflict with Instant Booking.


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 59 of
                                       200 20, 2019
                                   March                               230 to 233
                                                            Page 230                                                            Page 232
      ·1·   · · ·Q.· ·No, that is not my question.· So can a host --      ·1·   message board that prohibits that information from being
      ·2·   in -- in terms of the cancellation policy, have it that       ·2·   exchanged?
      ·3·   there is no cancellation for any reason?                      ·3·   · · · · · MR. GOLDER:· I want to define message board.
      ·4·   · · ·A.· ·Yes.· They can say "strict policy."                 ·4·   BY MR. GROSS:
      ·5·   · · ·Q.· ·Strict policy.· Okay.· So I'm the guest?            ·5·   · · ·Q.· ·The one he is using, the one on the platform we
      ·6·   · · ·A.· ·Yes.                                                ·6·   have been talking about the whole time.· The ability, the
      ·7·   · · ·Q.· ·I sign up for something that says no cancellation   ·7·   ability for hosts and guests to communicate through the
      ·8·   for any reason.· I get the host's profile?                    ·8·   platform, to message board.· That is what I asked him. I
      ·9·   · · ·A.· ·Yes.                                                ·9·   asked him before, is this a message board?· Yes.
      10·   · · ·Q.· ·I see something in there that violates the          10·   · · ·A.· ·The word "board" I am not sure, but it is a tool
      11·   anti-discrimination policy.· Can I still cancel?              11·   that allows for messaging exchange between guests and
      12·   · · ·A.· ·This is a hypothetical, but I'm sure you would be   12·   hosts.
      13·   able to engage with customer service, report this, and        13·   · · ·Q.· ·It is instant messaging?
      14·   Airbnb will honor the nondiscriminatory policy.               14·   · · ·A.· ·Yes.
      15·   · · ·Q.· ·Okay.· Can a guest -- can a host advertise a        15·   · · ·Q.· ·Can -- prior to a booking, can a host or guest
      16·   property on Airbnb without Airbnb acting as broker?           16·   provide a phone number in the instant messaging that is
      17·   · · ·A.· ·Airbnb is not acting as a broker.· Airbnb is        17·   done on the platform?
      18·   acting as a platform that connects guest and host, and as     18·   · · ·A.· ·No.
      19·   collecting agent.                                             19·   · · ·Q.· ·Prior to booking, can a host or guest provide a
      20·   · · ·Q.· ·So unless you are a member of the Airbnb            20·   telephone number through instant messaging on the
      21·   community, or user of the community, you can't list your      21·   platform?
      22·   property?                                                     22·   · · ·A.· ·The spirit of the tool is no. Is it bypassable?
      23·   · · ·A.· ·You need to sign up as a user.· You need to         23·   There may be exceptions.· We are trying to prevent that
      24·   accept terms and conditions, because once you have the        24·   from happening.
      25·   profile created, you can lease your space and use your        25·   · · ·Q.· ·But is there an algorithm that is used try to

                                                            Page 231                                                            Page 233
      ·1·   platform to connect with guests.                              ·1·   block?
      ·2·   · · ·Q.· ·Is there any way for hosts and guests to connect    ·2·   · · ·A.· ·Yes.
      ·3·   with one another prior to booking without doing to through    ·3·   · · ·Q.· ·So if someone tried to input it, it won't be
      ·4·   the platform?                                                 ·4·   posted?
      ·5·   · · ·A.· ·The intent of the platform is to make sure that     ·5·   · · ·A.· ·It would post "blocked content," blocked. I
      ·6·   all communications are happening within the messaging         ·6·   don't know the exact terminology, but it will show -- if
      ·7·   because it is the best way we can provide security and we     ·7·   someone tried to write an email, it will not show because
      ·8·   can provide coverage when it comes to payments, when it       ·8·   the transaction has not been complete.
      ·9·   comes to access to customer service, and all of the           ·9·   · · ·Q.· ·On the listing that is completed, using the
      10·   ancillary services beyond the booking platform.               10·   information that the host inputs, how many -- what
      11·   · · · · · Having said that, guests and hosts can be           11·   percentage of the content that is viewable by the
      12·   potentially sophisticated enough to take transaction          12·   potential guest is created by the host versus what is
      13·   offline.· This is something we don't want to happen.· If      13·   automatically generated by Airbnb.
      14·   they manage to do so, this is -- in my opinion, becomes a     14·   · · · · · MR. GOLDER:· Object to form.
      15·   transaction that is not an Airbnb transaction.                15·   · · · · · Go ahead.
      16·   · · ·Q.· ·Understood.· If a -- in the platform, if a host     16·   · · · · · THE WITNESS:· The only generated content by
      17·   or guest -- strike that.                                      17·   · · ·Airbnb is this tagging that it is an immediate
      18·   · · · · · If the messaging board, if a host or guest          18·   · · ·consequence of host behavior.· So if host verifies
      19·   includes an email, would that be automatically blocked?       19·   · · ·the phone number because it adds the phone number to
      20·   · · ·A.· ·Yes.                                                20·   · · ·the profile, clicks verify the number, you are sent
      21·   · · ·Q.· ·If the host or guest includes a phone number in     21·   · · ·an NSMS with the code, you reply to the NSMS, and you
      22·   the message, is that automatically blocked?                   22·   · · ·add the code -- I don't remember the actual process
      23·   · · ·A.· ·If it's before the transaction is compete, yes.     23·   · · ·-- then it will pop up "verified phone."
      24·   · · ·Q.· ·So there's an automatic blockage.                   24·   · · · · · This is the only tags created by Airbnb as a
      25·   · · · · · Is there something in the algorithm for the         25·   · · ·platform through automatic response to host behavior.


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                      YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 60 of
                                       200 20, 2019
                                   March                               234 to 237
                                                            Page 234                                                            Page 236
      ·1·   · · ·The -- profile description, the listing description,     ·1·   price.
      ·2·   · · ·the pictures, the title, the pricing, the calendar       ·2·   · · ·Q.· ·Okay.· So the guest can't tell whether if -- from
      ·3·   · · ·availability -- everything.                              ·3·   at least the emails you sent around, the guest can't
      ·4·   · · ·Q.· ·The pricing we discussed earlier?                   ·4·   really tell when the price is smart or manual.
      ·5·   · · ·A.· ·Yes, pricing is usually created by host.· If they   ·5·   · · ·A.· ·I am not sure.
      ·6·   adopt smart pricing, they will set the parameters, maximum    ·6·   · · ·Q.· ·Okay.· Who would know that?
      ·7·   and, minimum, and they would rely on an algorithm to make     ·7·   · · ·A.· ·The product material.
      ·8·   price recommendations that they will ultimately accept or     ·8·   · · ·Q.· ·Does Airbnb allow hosts to choose different
      ·9·   not.                                                          ·9·   templates, or flows, for advertising their property?
      10·   · · ·Q.· ·But what is posted is the recommendation by the     10·   · · ·A.· ·No, it is a very consistent way to present
      11·   algorithm?                                                    11·   information, from a framework perspective.
      12·   · · ·A.· ·Unless the host overrides it.                       12·   · · ·Q.· ·What does that mean?
      13·   · · ·Q.· ·The host has checked off.· They are using smart     13·   · · ·A.· ·The structure of the organization, it is like the
      14·   pricing.                                                      14·   color font or the type of letter, or these type of things.
      15·   · · ·A.· ·Yes.                                                15·   · · ·Q.· ·The only difference is if you have certain
      16·   · · ·Q.· ·So the pricing that is on there is the              16·   information in, that you load in at the beginning, as we
      17·   algorithm's price, and then the host does have the            17·   went through before, it may add fields for additional
      18·   opportunity to object?                                        18·   content?
      19·   · · ·A.· ·It's the recommendation provided by the             19·   · · ·A.· ·Yes.· Not only that, there are fields that are
      20·   algorithm, with input from the host.                          20·   not mandatory.· So the description can be longer than
      21·   · · ·Q.· ·Okay.· The host sets minimum and maximum?           21·   others.· You can have more pictures than others.· Captions
      22·   · · ·A.· ·Yes.                                                22·   on the pictures, the actual presence will depend on the
      23·   · · ·Q.· ·We are talking about smart pricing.· The host has   23·   content created by a user.
      24·   checked off the box, "Use smart pricing for my property."     24·   · · ·Q.· ·Does Airbnb allow hosts to choose different
      25·   · · · · · They sent the min, they sent the max.· What the     25·   fields of information that are accessible to the guests,

                                                            Page 235                                                            Page 237
      ·1·   guest sees is what the algorithm -- what Airbnb's             ·1·   for instance, amenities, restrictions, property usage,
      ·2·   algorithm says is the price.                                  ·2·   like smoking, nonsmoking, or no pets?
      ·3·   · · · · · MR. GOLDER:· Overruled.                             ·3·   · · · · · MR. GOLDER:· Object to form.
      ·4·   · · · · · Go ahead.                                           ·4·   · · · · · Answer the many questions as best you can.
      ·5·   · · · · · THE WITNESS:· For the days that they enabled with   ·5·   BY MR. GROSS:
      ·6·   · · ·that smart pricing, yes.                                 ·6·   · · ·Q.· ·I can go through number one.· Does Airbnb allow
      ·7·   BY MR. GROSS:                                                 ·7·   hosts to choose a different field of information
      ·8·   · · ·Q.· ·Okay.· So if it is enabled, that's what they see?   ·8·   accessible to a guest regarding amenities on their
      ·9·   · · ·A.· ·Yes.                                                ·9·   property?
      10·   · · ·Q.· ·And it doesn't say suggested price, it says         10·   · · ·A.· ·Then can select the amenities they offer.
      11·   price.                                                        11·   · · ·Q.· ·Okay.
      12·   · · · · · MR. GOLDER:· Object to form.                        12·   · · ·A.· ·And they can add any amenities they offer through
      13·   BY MR. GROSS:                                                 13·   the text flow and other capabilities.
      14·   · · ·Q.· ·Correct?                                            14·   · · ·Q.· ·Okay.· How about restrictions on properties?
      15·   · · ·A.· ·I don't know.                                       15·   · · ·A.· ·What do you mean restrictions?
      16·   · · ·Q.· ·Because you used the term "suggested price"         16·   · · ·Q.· ·That I can -- even if it is a four-bedroom, there
      17·   before.· I have never seen that on your website.              17·   can only be five people using it, or things like that?
      18·   · · ·A.· ·I mean, I know that the host gets it as a           18·   · · ·A.· ·You can create your house rules.
      19·   recommendation from the smart pricing system.· I actually     19·   · · ·Q.· ·How about whether or not it is smoking versus
      20·   don't know if the guest gets to see that this is a smart      20·   nonsmoking?
      21·   pricing recommendation adopted by the host or that            21·   · · ·A.· ·Yes, you can define.· It is your home.· You can
      22·   manually defined pricing.                                     22·   define whatever.
      23·   · · ·Q.· ·You don't know whether it is one or the other?      23·   · · ·Q.· ·And how about pets or no pets?
      24·   · · ·A.· ·I don't know.                                       24·   · · ·A.· ·Same.
      25·   · · ·Q.· ·Because what I have seen is just there is a         25·   · · ·Q.· ·Let's say I am the guest, and I come in and I


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 61 of
                                       200 20, 2019
                                   March                               238 to 241
                                                            Page 238                                                            Page 240
      ·1·   smoke or I bring a pet with me.· How -- how does Airbnb       ·1·   is active litigation.
      ·2·   police the fact that that guest has violated the host's       ·2·   · · ·Q.· ·Yes, there is active litigation.· That's why I am
      ·3·   conditions?                                                   ·3·   asking.· Santa Monica is in the same criteria as San
      ·4·   · · · · · MR. GOLDER:· Object to form.                        ·4·   Francisco and Chicago.
      ·5·   · · · · · Go ahead.                                           ·5·   · · · · · MR. GOLDER:· Can I just take a quick break -- off
      ·6·   · · · · · THE WITNESS:· Airbnb will not police this           ·6·   · · ·the record.
      ·7·   · · ·proactively.· Airbnb will rely on guests and hosts       ·7·   · · · · · (Whereupon, there was a recess, after which the
      ·8·   · · ·reporting any activity not welcome through reviews       ·8·   · · ·following proceedings were had:)
      ·9·   · · ·and customer support tickets.                            ·9·   · · · · · MR. GOLDER:· Just the reason why I -- I asked for
      10·   BY MR. GROSS:                                                 10·   · · ·a time out was the joint stipulation says 30(b)(6)
      11·   · · ·Q.· ·So it is the host's responsibilities to report      11·   · · ·testimony is limited to a witness on the documents
      12·   failure-to-comply conditions, and the same as the guest's?    12·   · · ·and the agreements that we provided.· We didn't
      13·   · · ·A.· ·Yes.                                                13·   · · ·provide Santa Monica.· I want to give you guys some
      14·   · · ·Q.· ·So earlier, we talked a little bit about what       14·   · · ·leeway to ask questions, but his knowledge -- and
      15·   other cities have zoning ordinances that require inputting    15·   · · ·because it is in active litigation, there is a limit,
      16·   registrations into their ads, do you remember?                16·   · · ·and there may be a privilege implication.· I just
      17·   · · ·A.· ·That, yes.                                          17·   · · ·want to be clear about that.
      18·   · · ·Q.· ·We talked about San Francisco and -- well, ads --   18·   · · · · · THE WITNESS:· And, I misspoke when I said that
      19·   so -- strike that.                                            19·   · · ·Santa Monica has pass-through registration, that it
      20·   · · · · · Do you know what other cities have ordinances       20·   · · ·is a mandatory field.· And, as he pointed out, this
      21·   that require inputting registration into the ad?              21·   · · ·is a legal matter, and I am not familiar with all the
      22·   · · · · · MR. GOLDER:· Object to form.                        22·   · · ·details.
      23·   · · · · · THE WITNESS:· I know some of them.· I cannot        23·   BY MR. GROSS:
      24·   · · ·recall totally.                                          24·   · · ·Q.· ·When you say, "It is a mandatory field," what
      25·   BY MR. GROSS:                                                 25·   does that mean?

                                                            Page 239                                                            Page 241
      ·1·   · · ·Q.· ·What are the ones that you know for sure?· I know   ·1·   · · ·A.· ·There is a field that I am not familiar with the
      ·2·   you said San Francisco and I know you said Chicago.· What     ·2·   specifics, but it is consistent with Chicago, that in
      ·3·   others?                                                       ·3·   order for you to complete the flow, you need to insert
      ·4·   · · ·A.· ·San Francisco, Chicago -- we are talking about      ·4·   this information.
      ·5·   registration, whether they have mandatory or                  ·5·   · · ·Q.· ·You have to insert it, or your ad won't upload?
      ·6·   discretionary?                                                ·6·   · · · · · MR. GOLDER:· Object to form.
      ·7·   · · ·Q.· ·Yes.                                                ·7·   BY MR. GROSS:
      ·8·   · · ·A.· ·For example, San Antonio, Santa Monica.             ·8·   · · ·Q.· ·Do you understand what I mean by that?
      ·9·   BY MR. GROSS:                                                 ·9·   · · ·A.· ·Yes.
      10·   · · ·Q.· ·What do you know about those?                       10·   · · ·Q.· ·So if you don't -- so for Santa Monica, if I
      11·   · · ·A.· ·So I know the basic logic behind it, in San         11·   don't do my -- you are on Page 20 -- whatever it was,
      12·   Francisco, Chicago, and Santa Monica, there is a mandatory    12·   wherever it says "Miami Beach" -- just so we are all clear
      13·   field with pass-through registration, which is a process      13·   on that -- and I put in Santa Monica and a zip code, if I
      14·   to exchange information with the City, have them verify       14·   do that right now, there is a mandatory field that appears
      15·   the status of an application to submit information back to    15·   for a registration number?
      16·   us; and there is a clear process for all this, other          16·   · · ·A.· ·I don't know.
      17·   variables such as a grace period, how long does it take       17·   · · ·Q.· ·Well, you just said --
      18·   for us to respond, and more specific details in St. Paul,     18·   · · ·A.· ·I know that the agreement -- not "the agreement,"
      19·   and San Antonio, there is a discretionary field coupled       19·   I know that the Santa Monica, Santa Monica has a mandatory
      20·   with broad average efforts for us to drive compliance with    20·   field, and I pointed out before that I am not exactly sure
      21·   the host community through emails, workshops, and             21·   when in the flow it was.
      22·   responsible hosting basis.                                    22·   · · ·Q.· ·No, I understand that, but what I'm saying is, if
      23·   · · ·Q.· ·So there is now an agreement in place with Santa    23·   you put in the information for Santa Monica, at some point
      24·   Monica, also?                                                 24·   in the flow process, a mandatory field appears where you
      25·   · · ·A.· ·I am not close to the issue.· I think that there    25·   have to include a number --


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 62 of
                                       200 20, 2019
                                   March                               242 to 245
                                                            Page 242                                                            Page 244
      ·1·   · · ·A.· ·I'm not sure.                                       ·1·   associated with Boulder, is there a field that pops up to
      ·2·   · · ·Q.· ·You just said --                                    ·2·   allow for this?
      ·3·   · · ·A.· ·Yes, this is why I said that I misspoke.· I am      ·3·   · · · · · MR. GOLDER:· Object to form.
      ·4·   not familiar with the details.· It is something that right    ·4·   · · · · · Go ahead.
      ·5·   now, it is part of litigation, active, with Santa Monica.     ·5·   · · · · · THE WITNESS:· I don't know anything but --
      ·6·   I wasn't -- I wasn't aware of anything beyond the             ·6·   · · · · · MR. GOLDER:· Object to form.
      ·7·   mandatory field statement.                                    ·7·   · · · · · Go ahead.
      ·8·   · · ·Q.· ·Okay.· Then what do you mean by mandatory fields?   ·8·   · · · · · THE WITNESS:· I don't know anything but beyond
      ·9·   · · ·A.· ·I recognize that I don't know exactly.· I was       ·9·   · · ·what I'm reading.
      10·   speculating.                                                  10·   BY MR. GROSS:
      11·   · · ·Q.· ·So --                                               11·   · · ·Q.· ·So you know nothing about how Boulder is treated?
      12·   · · ·A.· ·I haven't seen the flow of Santa Monica. I          12·   · · ·A.· ·No.
      13·   haven't been in Santa Monica conversations.· I have not       13·   · · ·Q.· ·So is it possible that an ad won't post for a
      14·   been -- produced documents with me to familiarize as          14·   Boulder address unless you include that information?
      15·   30(b)(6) testimony.                                           15·   · · ·A.· ·I don't have enough information.
      16·   · · ·Q.· ·Let's mark this as 26.                              16·   · · ·Q.· ·Who would have that?
      17·   · · ·(Exhibit No. 26 was marked for Identification.)          17·   · · ·A.· ·The legal team and the policy team.
      18·   BY MR. GROSS:                                                 18·   · · ·Q.· ·Okay.· So I need to talk to somebody from policy
      19·   · · ·Q.· ·Let me show you what we are marking as the City     19·   to determine how Airbnb deals with Denver --
      20·   of Miami Beach 26, Airbnb 89 and 90 -- just 89, I guess.      20·   · · ·A.· ·Well --
      21·   · · · · · It is 89.                                           21·   · · ·Q.· ·-- excuse me, with Boulder?
      22·   · · ·A.· ·Okay.                                               22·   · · ·A.· ·Definitely not me.
      23·   · · ·Q.· ·Have you ever seen this document before?            23·   · · ·Q.· ·Okay.· Before I go through these documents with
      24·   · · ·A.· ·No.                                                 24·   you, I am going to ask you about specific cities.· Okay?
      25·   · · ·Q.· ·Okay.· So you knew nothing about the Boulder        25·   · · ·A.· ·Okay.

                                                            Page 243                                                            Page 245
      ·1·   ordinance that is referred on Exhibit 26?                     ·1·   · · ·Q.· ·Do you know anything about the eligibility
      ·2·   · · ·A.· ·No.                                                 ·2·   requirements in Pasadena?
      ·3·   · · ·Q.· ·Okay.· Do you see in the second paragraph that      ·3·   · · ·A.· ·No.
      ·4·   says -- under "hosting eligibility," it says, "permit         ·4·   · · ·Q.· ·Okay.· Do you know anything about the eligibility
      ·5·   posting requirement?"                                         ·5·   requirements in San Louis Obispo?
      ·6·   · · · · · It is on Page 1, or Page 2.                         ·6·   · · ·A.· ·No.
      ·7·   · · ·A.· ·Yes.                                                ·7·   · · ·Q.· ·Do you know about the eligibility requirements in
      ·8·   · · ·Q.· ·Do you see that?                                    ·8·   Portland, Oregon?
      ·9·   · · ·A.· ·Yes.                                                ·9·   · · ·A.· ·No.
      10·   · · ·Q.· ·There is a bold heading that says Permit Posting    10·   · · ·Q.· ·Do you know anything about the eligibility
      11·   Requirement.                                                  11·   requirements in Honolulu?
      12·   · · ·A.· ·Yes, I am reading.                                  12·   · · ·A.· ·No.
      13·   · · ·Q.· ·Okay.· It says you are required to include your     13·   · · ·Q.· ·How about Maui?
      14·   short-term license number on your listing.· Do you see        14·   · · ·A.· ·No.
      15·   that.                                                         15·   · · ·Q.· ·How about St. Paul?
      16·   · · ·A.· ·Yes.                                                16·   · · ·A.· ·I know that, actually.
      17·   · · ·Q.· ·It says you may include your short-term rental      17·   · · ·Q.· ·Okay.· The cities I just mentioned, who would
      18·   license number on your listing by going to the managed        18·   have that information?
      19·   listing and calendar location, under Listing Section?         19·   · · ·A.· ·Legal and policy teams.
      20·   · · ·A.· ·Yes.                                                20·   · · ·Q.· ·I will represent to you, and I think your counsel
      21·   · · ·Q.· ·And then it tells you what to type in, with two     21·   would agree, that each of those cities has language that
      22·   acceptable formats.                                           22·   says you are required to include some sort of license
      23·   · · ·A.· ·Yes.                                                23·   number with an example, similar to what we dealt with for
      24·   · · ·Q.· ·Okay.· In Boulder, is there a mandatory -- if you   24·   Boulder.· I don't want to take you all through them if we
      25·   put in Boulder as your city address and a zip code            25·   don't have to.


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 63 of
                                       200 20, 2019
                                   March                               246 to 249
                                                            Page 246                                                            Page 248
      ·1·   · · · · · MR. GOLDER:· If you are representing it, we will    ·1·   · · ·A.· ·Now that I look at it, yes.
      ·2·   · · ·accept that representation.                              ·2·   · · ·Q.· ·You have it in front of you.· Exhibit 26 is from
      ·3·   BY MR. GROSS:                                                 ·3·   the website?
      ·4·   · · ·Q.· ·Do you know what Airbnb means when it says, "The    ·4·   · · ·A.· ·Yes.· It is from 26.
      ·5·   City requires" and "you may include" -- is that a             ·5·   · · ·Q.· ·From the website?
      ·6·   mandatory field that is created?                              ·6·   · · ·A.· ·Yes.
      ·7·   · · ·A.· ·I don't know.· I would need more context.           ·7·   · · ·Q.· ·And this is part of the responsible hosting;
      ·8·   · · ·Q.· ·Okay.· So I asked you about Boulder, and you        ·8·   correct?· It says "help -- help home training help"?
      ·9·   don't know whether a field is created based on the Boulder    ·9·   · · ·A.· ·Yes.
      10·   ordinance?                                                    10·   · · ·Q.· ·So here.· I go on this, it tells me what I have
      11·   · · ·A.· ·Based on this text, I don't know for sure.          11·   to do, but it doesn't tell me how I do that on the site,
      12·   · · ·Q.· ·Where would I find in the website whether more      12·   other than I may include it by listing it, going to the
      13·   was required?· Would I have to start the flow?                13·   managed listing.· So does this -- policy would be the
      14·   · · ·A.· ·Yes.· That is the option, potentially.              14·   people to talk to about how this -- "this" being the
      15·   · · ·Q.· ·Could I determine that without being a user from    15·   permit posting requirement -- is managed; correct?
      16·   Boulder?                                                      16·   · · ·A.· ·Or legal, yes.
      17·   · · ·A.· ·I think you can still create a listing in any       17·   · · · · · MR. GOLDER:· Object to form.
      18·   location you want.· You can initiate the process of           18·   BY MR. GROSS:
      19·   creating a listing in any place you want, regardless of       19·   · · ·Q.· ·And that would be for all of the other cities
      20·   your user profile.                                            20·   that I mentioned?
      21·   · · ·Q.· ·Okay.· But you need to be a user before you can     21·   · · ·A.· ·Yes.
      22·   initiate a listing?                                           22·   · · ·Q.· ·Okay.· And I just want to make it clear, do you
      23·   · · ·A.· ·Yes.                                                23·   know anything specifically about the Santa Monica
      24·   · · ·Q.· ·So I can create a profile.· We have already         24·   ordinance, other than it is in litigation?
      25·   established you didn't know whether or not my profile is      25·   · · ·A.· ·No.

                                                            Page 247                                                            Page 249
      ·1·   verified before I go in and do a listing or not --            ·1·   · · ·Q.· ·Okay.· Who would have that information?
      ·2·   · · · · · MR. GOLDER:· Object as to form.                     ·2·   · · ·A.· ·The legal and policy teams.
      ·3·   BY MR. GROSS:                                                 ·3·   · · ·Q.· ·Why do you know about St. Paul?
      ·4·   · · ·Q.· ·You said you think so, but you don't know for       ·4·   · · ·A.· ·Because that has been part of the preparation for
      ·5·   sure?                                                         ·5·   this deposition.
      ·6·   · · ·A.· ·Yes.                                                ·6·   · · ·Q.· ·That is the only reason?
      ·7·   · · ·Q.· ·I have to give my ID as part of the profile, not    ·7·   · · ·A.· ·Yes.
      ·8·   the listing.· We have established that, correct?              ·8·   · · ·Q.· ·Not as part of your -- preparation -- not as part
      ·9·   · · ·A.· ·Yes.                                                ·9·   of your job duties as the regional director?
      10·   · · ·Q.· ·So you don't know whether or not I am accepted or   10·   · · ·A.· ·I have not been involved personally with that
      11·   not -- initially -- or not.· But when I create the            11·   case.
      12·   profile, I have got my listing and I put in one of these      12·   · · ·Q.· ·So this is based on preparation.· It is not based
      13·   cities.· I can -- unless I -- that is the only way I could    13·   on your personal knowledge?
      14·   figure out whether or not it requires me to include that      14·   · · ·A.· ·In this particular instance?
      15·   information in my flow?                                       15·   · · ·Q.· ·On St. Paul?
      16·   · · ·A.· ·I don't think of it that way.· I mean, you could    16·   · · ·A.· ·Yes.
      17·   look at Responsible Hosting and maybe there is more           17·   · · ·Q.· ·Let's look at what we are going to mark as
      18·   content on the specifics.                                     18·   Exhibit 27 to your deposition.
      19·   · · ·Q.· ·Where -- okay.· So I -- is that in the terms?       19·   · · ·(Exhibit No. 27 was marked for Identification.)
      20·   · · ·A.· ·No.· The Responsible Hosting, I think, are pages    20·   · · ·Q.· ·This is Exhibit -- City of Miami Beach
      21·   linked as you create the profile, for you to get familiar     21·   Exhibit 27, Airbnb 1346 to 1355.
      22·   with local regulations and laws.                              22·   · · · · · Yeah, okay.· Can you identify this?
      23·   · · ·Q.· ·No, I understand the local regulations.· This is    23·   · · ·A.· ·Yes.
      24·   from "Responsible Hosting."· Would we agree that              24·   · · ·Q.· ·What is it?
      25·   Exhibit 26 is from your website?                              25·   · · ·A.· ·So it is a collection of documents.· The first


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 64 of
                                       200 20, 2019
                                   March                               250 to 253
                                                            Page 250                                                           Page 252
      ·1·   one is in Responsible Hosting for sample, and then there     ·1·   language we saw with regard to the basic flow earlier?
      ·2·   is an email sent a community member from St. Paul            ·2·   · · ·A.· ·At sign-up -- so you would accept terms and
      ·3·   encouraging a registration or compliance.· Then there is a   ·3·   conditions, and you would get exposed to this messaging at
      ·4·   document that -- it seems like an invitation to a workshop   ·4·   the end of the List Your Space, wherever.
      ·5·   where city staff and other folks might provide context,      ·5·   · · ·Q.· ·But just in general, not the specifics?
      ·6·   and again encourages compliance, and then, at the end, a     ·6·   · · ·A.· ·And the link to responsible hosting, yeah.
      ·7·   couple of snapshots of the user space flow.                  ·7·   · · ·Q.· ·So prior to 2017, no link?
      ·8·   · · ·Q.· ·There are specifics as to the flow.· So where it   ·8·   · · ·A.· ·If there was no regulation before that.
      ·9·   says "add permit number" --                                  ·9·   · · ·Q.· ·Prior to December 17, 2017, I am just --
      10·   · · ·A.· ·Yes.                                               10·   · · · · · MR. GOLDER:· Object to form.
      11·   · · ·Q.· ·-- and then text, "text listing" --                11·   · · · · · He may not know.
      12·   · · ·A.· ·Yes.                                               12·   BY MR. GROSS:
      13·   · · ·Q.· ·So on the first page, which is one of two, for     13·   · · ·Q.· ·So my ad is up, and I have been listing my
      14·   1346 under "Short-Term Rental Ordinance," it says, "St.      14·   property for what -- let's say a 2010 user.· Because I
      15·   Paul short-term rental or licensing ordinance and the        15·   have been listing for almost seven years, at that point,
      16·   accompanying short-term rental ordinance" -- "zoning         16·   how was I notified?
      17·   ordinance" -- excuse me -- "went into effect on December     17·   · · ·A.· ·I think you would get this email.
      18·   2, 2017."                                                    18·   · · ·Q.· ·Okay.· "This," being the second, the second
      19·   · · · · · Do you see that?                                   19·   document in the package?
      20·   · · ·A.· ·Yes.                                               20·   · · ·A.· ·Yes.· And you might get a notification in your
      21·   · · ·Q.· ·Do you know what the difference between the two    21·   host dashboard.
      22·   ordinances are?                                              22·   · · ·Q.· ·And you are told you should list this?
      23·   · · ·A.· ·No.                                                23·   · · ·A.· ·Yes.
      24·   · · ·Q.· ·Do you know what the requirements under the        24·   · · ·Q.· ·Okay.
      25·   ordinances are?                                              25·   · · ·A.· ·You will also get an invitation, likely, to a

                                                            Page 251                                                           Page 253
      ·1·   · · ·A.· ·No.                                                ·1·   workshop.
      ·2·   · · ·Q.· ·It says, "You can include in your registration     ·2·   · · ·Q.· ·If I don't list it because I don't go and change
      ·3·   listing the following format," and it is there.              ·3·   my field, I don't even go back to my ad, for whatever
      ·4·   · · · · · And then it gives you the ability to register.     ·4·   reason, does Airbnb do anything at St. Paul to police
      ·5·   · · ·A.· ·I see that.                                        ·5·   whether or not people are updating their ads?
      ·6·   · · ·Q.· ·And then it talks about sales tax.                 ·6·   · · · · · MR. GOLDER:· Object as to the form.
      ·7·   · · · · · And then the -- does this mention anywhere what    ·7·   · · · · · THE WITNESS:· As per the agreement that we have
      ·8·   will happen if you don't include your registration number?   ·8·   · · ·with St. Paul, I think that responsible hosting,
      ·9·   · · ·A.· ·I'm not sure, but I haven't seen it in these       ·9·   · · ·email blasts, shared workshops, and end-product
      10·   documents.                                                   10·   · · ·modifications is the extent of our efforts to drive
      11·   · · ·Q.· ·Okay.· Does it -- and if you have already had --   11·   · · ·compliance.
      12·   let me ask this two ways:· I am an existing user, and I      12·   BY MR. GROSS:
      13·   live in St. Paul.· And I get -- I am assuming I get an       13·   · · ·Q.· ·Is this a written agreement?
      14·   email.                                                       14·   · · ·A.· ·I don't know.
      15·   · · ·A.· ·Yes.                                               15·   · · ·Q.· ·So how do you know there is an agreement?
      16·   · · ·Q.· ·I get the second part of this package.             16·   · · ·A.· ·When I use the word "agreement," I refer to an
      17·   · · · · · "You're saying if you host your space for less     17·   understanding of what is Airbnb's position to comport this
      18·   than 30 days, a new law" -- "Hi, Ashley," it says that on    18·   compliance.
      19·   the document, this page, 1348.                               19·   · · ·Q.· ·What is Airbnb's position based upon?
      20·   · · · · · I am a prior user before the date of the           20·   · · ·A.· ·It is very complex, I guess -- very complex, and
      21·   ordinance.· I didn't have the information, I wasn't          21·   a high number of variables are accounted for.
      22·   required to have it.· There was nothing other than be --     22·   · · ·Q.· ·No, no. You are saying there is an understanding.
      23·   let me rephrase that.· Prior to December 2nd of 2017, if I   23·   Is there an understanding in between Airbnb and the City
      24·   lived in St. Paul, the only notification I got about         24·   of St. Paul about compliance with this ordinance?
      25·   compliance with local ordinances was with the basic          25·   · · ·A.· ·Yes.


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 65 of
                                       200 20, 2019
                                   March                               254 to 257
                                                            Page 254                                                            Page 256
      ·1·   · · ·Q.· ·Okay.· Is that in writing?                          ·1·   BY MR. GROSS:
      ·2·   · · ·A.· ·I don't know.                                       ·2·   · · ·Q.· ·Okay.· Who would know that?
      ·3·   · · ·Q.· ·Okay.· Who would know that?                         ·3·   · · ·A.· ·The legal team and the policy team.
      ·4·   · · ·A.· ·The legal and policy teams.                         ·4·   · · ·Q.· ·Okay.· Do you know if Airbnb does anything to
      ·5·   · · ·Q.· ·If someone doesn't comply with the ordinance now    ·5·   monitor ads in St. Paul that don't -- as to whether or not
      ·6·   that Airbnb has -- strike that.                               ·6·   they have the numbers in them?
      ·7·   · · · · · So I have the old ad.· I get the notification. I    ·7·   · · · · · MR. GOLDER:· Object to form.
      ·8·   do nothing.· My ad is just sitting there.· Is it pulled       ·8·   · · · · · THE WITNESS:· I don't.
      ·9·   down because there is no license number in the ad, itself?    ·9·   BY MR. GROSS:
      10·   · · · · · MR. GOLDER:· Object to form.                        10·   · · ·Q.· ·Now, I am a user now.· Post December of '17 --
      11·   · · · · · Go ahead.                                           11·   and I live in St. Paul -- and I go in and fill out, I get
      12·   · · · · · THE WITNESS:· The enforcement is on the City.       12·   this.· I am told I have to have the number, and I have to
      13·   BY MR. GROSS:                                                 13·   have it in my ad.· And you have already said that content
      14·   · · ·Q.· ·If the City notifies Airbnb that there is an ad     14·   can be blocked in an ad based on certain numbers; correct?
      15·   without a license number, what does Airbnb do, at that        15·   · · ·A.· ·Yes.
      16·   point?                                                        16·   · · ·Q.· ·Certain things like a phone number, or whatever.
      17·   · · · · · MR. GOLDER:· Object to form.                        17·   · · ·A.· ·Yes.
      18·   · · · · · THE WITNESS:· There is a significant number of      18·   · · ·Q.· ·Do you know whether Airbnb uses similar
      19·   · · ·variables that could be accounted for in the             19·   technology to police the ads that are posted in St. Paul
      20·   · · ·decision.· I cannot --                                   20·   to determine whether or not they have the license numbers?
      21·   BY MR. GROSS:                                                 21·   · · · · · MR. GOLDER:· Object to form.
      22·   · · ·Q.· ·Do you know?                                        22·   · · · · · THE WITNESS:· Do you refer in the format, or in
      23·   · · ·A.· ·I don't know specifically.                          23·   · · ·the actual number?
      24·   · · ·Q.· ·Okay.                                               24·   BY MR. GROSS:
      25·   · · ·A.· ·It really depends on the case.                      25·   · · ·Q.· ·The format.

                                                            Page 255                                                            Page 257
      ·1·   · · ·Q.· ·It is a very simple question.· You just said it     ·1·   · · ·A.· ·The format, I don't know.· The actual number,
      ·2·   is up to the City to enforce whether or not the ads have      ·2·   without the process with the City, we can't do that.
      ·3·   numbers in them.                                              ·3·   · · ·Q.· ·Why can't you do that?
      ·4·   · · · · · The City goes on the website, goes to St. Paul,     ·4·   · · ·A.· ·Because we don't have the capacity to check
      ·5·   looks at all of the ads, sees the ones that don't have the    ·5·   whether these numbers are valid or not.· Verification
      ·6·   numbers.· Do you understand where I am?                       ·6·   cannot happen unless we have access, we have a process
      ·7·   · · ·A.· ·Yes.                                                ·7·   with the City.
      ·8·   · · ·Q.· ·It reports that directly to Airbnb.· Does Airbnb    ·8·   · · ·Q.· ·You have a format.
      ·9·   take down those ads?                                          ·9·   · · ·A.· ·Yes.
      10·   · · ·A.· ·Again, it is a very complex decision.               10·   · · ·Q.· ·Okay.· It is four digits by one -- seven digits,
      11·   · · ·Q.· ·Do you know whether or not Airbnb removes ads       11·   right?
      12·   when it is notified by the City of St. Paul that the ads      12·   · · ·A.· ·Yes.
      13·   are not in compliance with the local ordinance?               13·   · · ·Q.· ·If someone doesn't post that information 4-7, 4
      14·   · · · · · MR. GOLDER:· Object to form.                        14·   digits - 7 digits on their listing, right or wrong, does
      15·   · · · · · THE WITNESS:· It really depends on the case, and    15·   the ad automatically post?
      16·   · · ·is usually driven by legal conversation.                 16·   · · ·A.· ·I don't know.
      17·   BY MR. GROSS:                                                 17·   · · ·Q.· ·Who would know that?
      18·   · · ·Q.· ·Do you know whether or not that takes place?· If    18·   · · ·A.· ·Legal might know.
      19·   not, it's not the case.· I am asking more specific            19·   · · ·Q.· ·Okay.· That's fine.· And we will agree that is
      20·   knowledge whether it's -- individually, or as a 30(b)(6)      20·   information that is supposed to go in the ad; correct?
      21·   -- do you have, as you sit here today, do you know what       21·   · · · · · It says here, "Your ad must have your
      22·   Airbnb does if it is notified by the City of St. Paul that    22·   registration number."· Correct?
      23·   ads, in the city of St. Paul, don't have the numbers.         23·   · · · · · MR. GOLDER:· Answer the question, and then I want
      24·   · · · · · MR. GOLDER:· Object as to form.                     24·   · · ·to clarify.
      25·   · · · · · THE WITNESS:· Specific to St. Paul, I don't know.   25·   · · · · · THE WITNESS:· What line are you reading?


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 66 of
                                       200 20, 2019
                                   March                               258 to 261
                                                            Page 258                                                            Page 260
      ·1·   BY MR. GROSS:                                                 ·1·   it, or you don't want to have it, you can go to the next
      ·2·   · · ·Q.· ·It says, "You can include your registration         ·2·   step and make the ad live.
      ·3·   number on your listing following the following format."       ·3·   · · ·Q.· ·That is your interpretation of it, the language?
      ·4·   · · ·A.· ·Yes.                                                ·4·   · · ·A.· ·Yes.
      ·5·   · · ·Q.· ·So the ordinance requires the registration number   ·5·   · · ·Q.· ·Is that the company's position, that you don't
      ·6·   to be in the listing.· That's why the language on your        ·6·   have to add it, and the ad is going to go live?
      ·7·   website reads that way; correct?                              ·7·   · · ·A.· ·Yes.
      ·8·   · · · · · MR. GOLDER:· Object to form.                        ·8·   · · ·Q.· ·Okay.· But you also said earlier that there is an
      ·9·   · · · · · Go ahead.                                           ·9·   algorithm that monitors the ad for certain information;
      10·   · · · · · THE WITNESS:· What I read here is you cannot, you   10·   correct?
      11·   · · ·must.· But --                                            11·   · · ·A.· ·Yes --
      12·   BY MR. GROSS:                                                 12·   · · ·Q.· ·Okay.
      13·   · · ·Q.· ·I understand that, but the ordinance requires it    13·   · · ·A.· ·-- phones and emails.
      14·   to be in the listing.· That is why you are saying it          14·   · · ·Q.· ·Can the same algorithm be used to determine
      15·   should go in the listing, you should do it this way;          15·   missing information from an ad?
      16·   correct?                                                      16·   · · · · · MR. GOLDER:· Object as to form.
      17·   · · · · · MR. GOLDER:· Object to form.                        17·   · · · · · THE WITNESS:· I am not a technical person on that
      18·   · · · · · THE WITNESS:· I don't have the ordinance in front   18·   · · ·front, so I don't know.
      19·   · · ·of me.                                                   19·   BY MR. GROSS:
      20·   BY MR. GROSS:                                                 20·   · · ·Q.· ·Who would know that?
      21·   · · ·Q.· ·Okay.                                               21·   · · ·A.· ·The product management team.
      22·   · · · · · MR. GOLDER:· Can we go off the record a moment?     22·   · · · · · MR. GOLDER:· Off the record.
      23·   · · · · · (Whereupon, there was a discussion off the          23·   · · · · · (Whereupon, there was a discussion off the
      24·   · · ·record, after which the following proceedings were       24·   · · ·record, after which the following proceedings were
      25·   · · ·had:)                                                    25·   · · ·had:)

                                                            Page 259                                                            Page 261
      ·1·   · · · · · THE WITNESS:· Okay.· Just for that                  ·1·   BY MR. GROSS:
      ·2·   · · ·clarification -- and you might have asked this in the    ·2·   · · ·Q.· ·I will ask one last question here.· If you don't
      ·3·   · · ·past -- if this is a discretionary field.· So if you     ·3·   include the field, information into the field, will it
      ·4·   · · ·don't populate the format, you can still go live with    ·4·   upload?
      ·5·   · · ·that.· So if there is no content, you go live.· If       ·5·   · · ·A.· ·Yes.
      ·6·   · · ·the content is wrong, I am not sure whether you go       ·6·   · · ·Q.· ·The algorithm can't determine whether or not the
      ·7·   · · ·live or not.· I am sure if there is any control in       ·7·   information is missing?
      ·8·   · · ·the format, but since it is a discretionary field, I     ·8·   · · ·A.· ·I am not sure of the technical possibility of
      ·9·   · · ·assume you still can go live.                            ·9·   doing that, but as I pointed out, this information could
      10·   BY MR. GROSS:                                                 10·   be somewhere else in the document, such as the
      11·   · · ·Q.· ·You assume?                                         11·   description.· So not having anything in this particular
      12·   · · ·A.· ·Yes.· I don't know for sure, but what I know is     12·   field doesn't necessarily mean anything.
      13·   it is a discretionary field.· And, what I know is if there    13·   · · ·Q.· ·Okay.· The ad includes a bunch of information
      14·   is no content, you go live.                                   14·   from a bunch of fields.· It is not just a description,
      15·   · · ·Q.· ·You are absolutely sure that if the number is not   15·   correct?
      16·   there, it goes live, no matter what?                          16·   · · ·A.· ·Correct.
      17·   · · ·A.· ·Yes.· Regarding wrong format.· I am not sure if     17·   · · ·Q.· ·So if information is missing that is required, is
      18·   there is any messaging informing you that the format was      18·   there -- would the algorithm be able to pick that up and
      19·   wrong.· I am not sure about that.                             19·   stop the ad from posting?
      20·   · · ·Q.· ·But you are sure that the ad goes live if the       20·   · · · · · MR. GOLDER:· Object to form.
      21·   information is not contained?                                 21·   BY MR. GROSS:
      22·   · · ·A.· ·Yes.· You can add the permit.· If you have a        22·   · · ·Q.· ·You can answer.
      23·   permit to host, you can add that here.                        23·   · · ·A.· ·Regarding this particular field, I don't know.
      24·   · · ·Q.· ·I understand that.                                  24·   If you don't ad your email, the ad won't complete.
      25·   · · ·A.· ·So the language is clear that if you don't have     25·   · · ·Q.· ·Okay.· So -- but the email doesn't show up in the


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 67 of
                                       200 20, 2019
                                   March                               262 to 265
                                                            Page 262                                                            Page 264
      ·1·   ad?                                                           ·1·   · · ·discuss with anyone beyond the team.
      ·2·   · · ·A.· ·No, but it is part of the profile creation.         ·2·   BY MR. GROSS:
      ·3·   · · ·Q.· ·But it doesn't show up in the ad.· It only          ·3·   · · ·Q.· ·That's fine.· And I don't want to know what they
      ·4·   becomes -- the e-mail only becomes accessible by the guest    ·4·   told you, that your understanding is based on -- based on
      ·5·   after they book?                                              ·5·   information -- I don't want to know what that specific
      ·6·   · · ·A.· ·Agreed, but regardless of visibility, if you        ·6·   information is.· That's fine.
      ·7·   don't have an address, for instance, you cannot complete      ·7·   · · · · · Okay.· Let's talk about -- let's show you what we
      ·8·   the profile or the listing.                                   ·8·   are going to mark as Exhibit 28.
      ·9·   · · ·Q.· ·So you believe that an ad will upload without the   ·9·   · · ·(Exhibit No. 28 was marked for Identification.)
      10·   permit number filled in?                                      10·   BY MR. GROSS:
      11·   · · ·A.· ·In the case of St. Paul, yes.                       11·   · · ·Q.· ·This is City of Miami Beach 28, Airbnb 1422 to
      12·   · · ·Q.· ·And that's based on what?                           12·   1448.
      13·   · · · · · Have you gone -- let me ask you this:· Have you     13·   · · · · · Have you ever seen this document before?
      14·   gone onto the site -- are you a user of the site?             14·   · · ·A.· ·Yes.
      15·   · · ·A.· ·Yes.                                                15·   · · ·Q.· ·What is it?
      16·   · · ·Q.· ·Have you gone onto the site and determined          16·   · · ·A.· ·It is the settlement agreement with the San
      17·   whether or not you can upload an ad in St. Paul without a     17·   Francisco Office of Certain Vendors, city of San
      18·   number?                                                       18·   Francisco.
      19·   · · · · · MR. GOLDER:· Object to form.                        19·   · · ·Q.· ·Okay.· Okay.· And does part of this agreement
      20·   · · · · · But go ahead.                                       20·   require the posting of certain licensing information in
      21·   · · · · · THE WITNESS:· I have not.                           21·   ads?
      22·   BY MR. GROSS:                                                 22·   · · ·A.· ·It has a mandatory field in the List Your Space
      23·   · · ·Q.· ·So how do you know for sure that it will upload?    23·   flow.
      24·   · · ·A.· ·As part of this preparation, that I have been       24·   · · ·Q.· ·Does that field show up in the ad, or is it just
      25·   aware of the fact that we have a discretionary field, and     25·   required in the -- so you go through the flow?

                                                            Page 263                                                            Page 265
      ·1·   as part of the flow in St. Paul, and the fact that            ·1·   · · ·A.· ·Yes.
      ·2·   "discretionary" means, to my understanding, that you can      ·2·   · · ·Q.· ·We have already established that not everything
      ·3·   complete the List Your Space flow without adding              ·3·   in the flow goes into the ad, correct?
      ·4·   information in that field.                                    ·4·   · · ·A.· ·Yes.
      ·5·   · · ·Q.· ·And your understand is based on information other   ·5·   · · ·Q.· ·In San Francisco, does that information go into
      ·6·   people have told you?                                         ·6·   the ad?
      ·7·   · · ·A.· ·Yes.                                                ·7·   · · ·A.· ·I don't think so.
      ·8·   · · ·Q.· ·And are these other people other than legal?        ·8·   · · ·Q.· ·Okay.· It is just in the flow?
      ·9·   · · ·A.· ·This was discussed as part of preparation for       ·9·   · · ·A.· ·Yes.
      10·   this, and it was part of the legal communication.             10·   · · ·Q.· ·And in the field to the flow, based on this
      11·   · · ·Q.· ·So only as part of your preparation yesterday?      11·   agreement?
      12·   · · ·A.· ·Yes.                                                12·   · · ·A.· ·Yes.
      13·   · · ·Q.· ·Okay.                                               13·   · · ·Q.· ·Okay.· Does San Francisco's ordinance require
      14·   · · ·A.· ·Yesterday -- not yesterday, but in the past.        14·   this information?
      15·   · · ·Q.· ·Well, you said you spoke to legal yesterday.· You   15·   · · ·A.· ·Yes.· And as I said before, this -- this field is
      16·   prepared yesterday?                                           16·   then coupled with the past registration solution, or
      17·   · · ·A.· ·Yes, and then a call two weeks ago.                 17·   processed with the City.
      18·   · · ·Q.· ·And this is information directly from legal, not    18·   · · ·Q.· ·I understand that.· People can sign up, and it is
      19·   from -- was the information from other sources, other than    19·   your understanding -- have you read this agreement fully?
      20·   legal?                                                        20·   · · ·A.· ·No.
      21·   · · · · · I mean, I want to try to find out.· If you guys     21·   · · ·Q.· ·And -- okay.· Do you know -- where it says, for
      22·   · · ·are telling him it can't be done, and he is saying --    22·   instance, that "There is no enforcement where a
      23·   · · ·but I can't ask him who told him that -- it is -- you    23·   registration is pending --
      24·   · · ·know, if you prep him that way, that's okay.             24·   · · ·A.· ·I can try to find it.
      25·   · · · · · THE WITNESS:· On this particular topic, I didn't    25·   · · ·Q.· ·Have you read that in here, or are you looking at


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 68 of
                                       200 20, 2019
                                   March                               266 to 269
                                                            Page 266                                                            Page 268
      ·1·   it now for the first time?                                    ·1·   registration number added to the profile, or you apply for
      ·2·   · · · · · MR. GOLDER:· Object to form.                        ·2·   one through the past registration product, then the City
      ·3·   · · · · · But go ahead.                                       ·3·   would get, from Airbnb once a month, a CSB file or Excel
      ·4·   · · · · · THE WITNESS:· I have not physically read the        ·4·   files with a series of information identifying the
      ·5·   · · ·full --                                                  ·5·   listing, the host, and the registration number, whether it
      ·6·   BY MR. GROSS:                                                 ·6·   is -- the actual one or the pending status one, and then
      ·7·   · · ·Q.· ·I am not asking you to look for it then.· So it     ·7·   the City, once a week, comes back to Airbnb with the
      ·8·   is your understanding from a third party that this            ·8·   status of such.
      ·9·   agreement says that while registration is pending, an ad      ·9·   · · · · · In the event that there is a listing that is not
      10·   can go live?                                                  10·   eligible, Airbnb has three business days to just take it
      11·   · · ·A.· ·Yes.· While there is pending status, the ad can     11·   down, and whatever appeal there is, is directly handled
      12·   remain live and have activity on Airbnb.                      12·   between the City and the actual host.
      13·   · · ·Q.· ·But that is your understanding.· You don't know     13·   · · ·Q.· ·Did you say ineligible --
      14·   if the agreement says that or not?                            14·   · · ·A.· ·Ineligible.
      15·   · · ·A.· ·I have not read the agreement.                      15·   · · ·Q.· ·What does that mean?
      16·   · · ·Q.· ·Did you participate in the drafting of the          16·   · · ·A.· ·The fact that the application is expired or it
      17·   agreement?                                                    17·   has been approved.
      18·   · · ·A.· ·No.                                                 18·   · · ·Q.· ·What about if someone fills in the field with a
      19·   · · ·Q.· ·Do you know who did, besides legal?                 19·   false number?
      20·   · · ·A.· ·I don't know.                                       20·   · · ·A.· ·The City would go back and say, "This number is
      21·   · · ·Q.· ·Okay.· Is there a person that specifically          21·   false."
      22·   oversees Airbnbs in San Francisco?                            22·   · · ·Q.· ·Okay.· So it is possible to fill in the mandatory
      23·   · · ·A.· ·San Francisco is where we are headquartered, so     23·   field with a false number, and that ad will immediately
      24·   there are many teams involved in activity happening in the    24·   upload, and then later that month, according to what you
      25·   city.· This particular deal was a very high-profile deal.     25·   just told me, there is an Excel spreadsheet that is sent

                                                            Page 267                                                            Page 269
      ·1·   It was a nine-month -- I think, so there was a bunch of       ·1·   to the City, for the City to verify?
      ·2·   people involved.· It was a nine-month negotiation.            ·2·   · · ·A.· ·Yes.· And by the time the City comes back, if
      ·3·   · · ·Q.· ·And it is your understanding that an ad will not    ·3·   they have identified that this number was wrong, we will
      ·4·   upload without the input of the registration number or the    ·4·   need to take it down within three days, and then the host,
      ·5·   input of some information saying a registration number has    ·5·   if it is an honest mistake, could just engage with the
      ·6·   been applied for?                                             ·6·   office or apply for a new one, whatever is the actual
      ·7·   · · ·A.· ·Yes.                                                ·7·   case.
      ·8·   · · ·Q.· ·Okay.· Can you take a look at 107A.· It's on Page   ·8·   · · ·Q.· ·Okay.· So is that what you mean by the -- so what
      ·9·   3 of 15, or 1424.· Section 107A.                              ·9·   are the issues in the lawsuit -- are you aware of the
      10·   · · · · · Do you see that?                                    10·   lawsuit, this lawsuit where you have given a declaration?
      11·   · · ·A.· ·Yes.                                                11·   · · ·A.· ·Yes.
      12·   · · ·Q.· ·There, the last line says, "Only the registration   12·   · · ·Q.· ·There is -- I think it is even a statement in
      13·   number and pending status will be displayed publicly on       13·   your declaration -- "I think it is the position of the
      14·   listings."                                                    14·   City that the current ordinance requires the City to
      15·   · · ·A.· ·I wasn't aware of that.                             15·   verify the numbers that are to be posted."
      16·   · · ·Q.· ·Okay.· So that was not something you were           16·   · · · · · Do you understand that?
      17·   informed when you were told about the agreement?              17·   · · · · · MR. GOLDER:· Object to form.
      18·   · · ·A.· ·No.                                                 18·   · · · · · Do you mean the position of the City?
      19·   · · ·Q.· ·So is it fair to say that unless you were told      19·   BY MR. GROSS:
      20·   something about this agreement, you have no knowledge of      20·   · · ·Q.· ·Excuse me.· It is the position of Airbnb that the
      21·   its specific terms?                                           21·   decision requires Airbnb to verify the information that is
      22·   · · ·A.· ·I have been briefed on the generalities.· I don't   22·   posted by the hosts.· Do you understand that?
      23·   know the depth.                                               23·   · · ·A.· ·My understanding -- and again, as per input from
      24·   · · ·Q.· ·Do you know how the agreement is enforced?          24·   the legal team.· I am not a lawyer -- is that the
      25·   · · ·A.· ·What I know is that once you -- if you have a       25·   ordinance imposes obligations to the platform, in this


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 69 of
                                       200 20, 2019
                                   March                               270 to 273
                                                            Page 270                                                            Page 272
      ·1·   case, Airbnb, to disclose the City-issued registration        ·1·   Again, I have been -- I really rely on legal opinion when
      ·2·   number.· There is no way that we can verify whether it is     ·2·   it comes to interpreting the ordinance.· I am not a
      ·3·   City-issued or not through our process established with       ·3·   lawyer.
      ·4·   the City.· That is why we believe that if we need to          ·4·   · · ·Q.· ·Okay.· I will take you through that in about a
      ·5·   verify the City-issued -- confirm it is City-issued,          ·5·   minute or so.
      ·6·   because if there are onerous fines that are part the          ·6·   · · · · · So let's mark as the next exhibit City of Miami
      ·7·   ordinance, then we might really need to verify it.· And       ·7·   Beach 29.· It is Airbnb 1510 to 1516.
      ·8·   this is why without the process, we don't believe it is       ·8·   · · · · · (Exhibit No. 29 was marked for Identification.)
      ·9·   good.                                                         ·9·   BY MR. GROSS:
      10·   · · ·Q.· ·So if Airbnb -- if the City of Miami Beach agreed   10·   · · ·Q.· ·Do you recognize this screenshot from the
      11·   to a similar process that is going on in San Francisco,       11·   website? "This" being number 29.
      12·   Airbnb would be okay with that?                               12·   · · ·A.· ·It seems this is the registration flow for
      13·   · · · · · MR. GOLDER:· Object as to form.                     13·   Chicago.
      14·   · · · · · THE WITNESS:· That would be hypothetical.           14·   · · ·Q.· ·Okay.· Did Airbnb add a field requiring
      15·   · · · · · Again, it is a complex matter.· Every city is       15·   registration numbers based upon what is in this flow?
      16·   · · ·different.· There would be different teams involved,     16·   · · ·A.· ·Yes.
      17·   · · ·and something I cannot say.                              17·   · · ·Q.· ·Okay.· Do you know about the specifics in
      18·   BY MR. GROSS:                                                 18·   Chicago --
      19·   · · ·Q.· ·Is there any language in the ordinance that         19·   · · ·A.· ·I know --
      20·   specifically requires Airbnb to verify the information, or    20·   · · ·Q.· ·-- in terms of the ordinance?
      21·   is it your understanding, because it is a City issue, that    21·   · · · · · MR. GOLDER:· Object to form.
      22·   that requires verification?                                   22·   BY MR. GROSS:
      23·   · · · · · MR. GOLDER:· Object as to form.                     23·   · · ·Q.· ·Do you know -- have you reviewed the ordinance
      24·   · · · · · Asked and answered.                                 24·   for Chicago in preparation for your deposition today?
      25·   · · · · · THE WITNESS:· Without all the specificities of      25·   · · ·A.· ·I have a high level of understanding of what we

                                                            Page 271                                                            Page 273
      ·1·   · · ·the case, I base my opinion on the "City-issued"         ·1·   are committed to, and how are we defining the process.
      ·2·   · · ·statement.                                               ·2·   · · ·Q.· ·That is not my question.· Do you know what the
      ·3·   BY MR. GROSS:                                                 ·3·   ordinance says?· Have you read it?
      ·4·   · · ·Q.· ·Where is there a City-Issued statement?             ·4·   · · ·A.· ·No.
      ·5·   · · ·A.· ·No, the City-issued wording, I mean.                ·5·   · · ·Q.· ·So you don't know what it requires?
      ·6·   · · ·Q.· ·So you are basing it on the fact that the           ·6·   · · ·A.· ·It requires registration.
      ·7·   ordinance says City-Issued number, that that requires --      ·7·   · · ·Q.· ·Okay.· According to the high level of knowledge
      ·8·   Airbnb's position is because the ordinance says,              ·8·   that you have?
      ·9·   "City-Issued number," that requires verification by           ·9·   · · ·A.· ·Yes.
      10·   Airbnb?                                                       10·   · · ·Q.· ·And that was based on what?
      11·   · · · · · MR. GOLDER:· Object to form.                        11·   · · ·A.· ·Conversation, dealing with preparation.
      12·   · · · · · THE WITNESS:· I think there are other               12·   · · ·Q.· ·Before your preparation, did you have any
      13·   · · ·communications between the City of Miami that come       13·   knowledge of what was required by the Chicago ordinance?
      14·   · · ·from this position, but I -- again, I only have been     14·   · · ·A.· ·I wasn't involved in the process.
      15·   · · ·briefed on the ordinance as per the interpretation of    15·   · · ·Q.· ·Before your preparation, did you have any
      16·   · · ·Airbnb and the legal team.                               16·   knowledge of the fix that Airbnb worked out with Chicago
      17·   BY MR. GROSS:                                                 17·   with regard to the ordinance?
      18·   · · ·Q.· ·Well, no, one of the things we are asking is        18·   · · · · · MR. GOLDER:· Object to form.
      19·   about that, it is because you mentioned in your               19·   BY MR. GROSS:
      20·   declaration.· So I want to know what other communications     20·   · · ·Q.· ·Do you know what I mean by "fix?"
      21·   you have seen between Airbnb and the City that verify that    21·   · · ·A.· ·The product solution.
      22·   position in your declaration.· Have you seen anything         22·   · · ·Q.· ·Yes.
      23·   where the City says you have to specifically verify this      23·   · · ·A.· ·Yes.· I know it was a mandatory field with PTR.
      24·   info?                                                         24·   · · ·Q.· ·Okay.· And how did you know that before your
      25·   · · ·A.· ·I don't recall the specific communications.         25·   deposition prep?


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                     YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 70 of
                                       200 20, 2019
                                   March                               274 to 277
                                                            Page 274                                                            Page 276
      ·1·   · · ·A.· ·Because when you talk about cities, you are         ·1·   certain zoned neighborhood?
      ·2·   referring to others where we have done something.             ·2·   · · ·A.· ·I don't know.
      ·3·   · · ·Q.· ·Okay.                                               ·3·   · · ·Q.· ·Let's talk about Chicago.· Do you know whether or
      ·4·   · · ·A.· ·So it is part of the conversation.· You talk        ·4·   not there are portions of Chicago where Airbnb is not
      ·5·   about one city, I say, in Chicago, we did that.· I have       ·5·   allowed because of certain neighborhoods?
      ·6·   heard that, without getting into details.                     ·6·   · · ·A.· ·I don't know.
      ·7·   · · ·Q.· ·Okay.· In Chicago, do you know whether or not the   ·7·   · · ·Q.· ·Okay.· So you don't know what -- do you know what
      ·8·   license number is in the ad, or just in the profile?          ·8·   the trigger is for the mandatory field?· And by that, is
      ·9·   · · ·A.· ·I don't know.                                       ·9·   it the name of the city, or a specific zip code?
      10·   · · ·Q.· ·Okay.· In Chicago now, there is a dropdown --       10·   · · ·A.· ·I don't know.· It can be both.
      11·   there's a mandatory field that pops up if you put in the      11·   · · ·Q.· ·Or it could be just one of them?
      12·   name of the city and zip code.· Is that how it is based?      12·   · · ·A.· ·Yes.
      13·   · · ·A.· ·I think that is the way it works.                   13·   · · ·Q.· ·Do you know how the geofencing is working on
      14·   · · ·Q.· ·Do you know for sure if that is the way it works?   14·   Miami Beach?
      15·   · · ·A.· ·I can read the flow.                                15·   · · · · · Do you understand the mechanism behind it?
      16·   · · ·Q.· ·I can read the flow, too, but is it based on        16·   · · ·A.· ·I know that for certain zip codes and residential
      17·   putting in "Chicago" or is it based upon putting in a         17·   areas in Miami Beach, the activity is not allowed.
      18·   certain zip code?                                             18·   · · ·Q.· ·Is it based on zip code?
      19·   · · ·A.· ·I don't know.                                       19·   · · ·A.· ·Zip code.
      20·   · · ·Q.· ·Okay.· Do you know whether Chicago has areas that   20·   · · ·Q.· ·So you -- so you -- there is a way to use zip
      21·   you cannot do Airbnb in?                                      21·   codes to at least determine from an overall municipality
      22·   · · ·A.· ·I do not know -- I don't know.                      22·   the areas where Airbnb would be allowed, subject to other
      23·   · · ·Q.· ·When you were dealing with Latin America, were      23·   zoning requirements, whether it be a license number or
      24·   there certain cities where Airbnb was allowed in some         24·   not?
      25·   areas and not others?                                         25·   · · ·A.· ·I don't think that for Miami Beach we have a

                                                            Page 275                                                            Page 277
      ·1·   · · ·A.· ·No.                                                 ·1·   scaleable solution that we could roll to other
      ·2·   · · ·Q.· ·So it was either you -- there was no local          ·2·   jurisdictions.· It would a significant undertaking from a
      ·3·   ordinances about, you know, residential neighborhoods, no     ·3·   product perspective.
      ·4·   Airbnb, and things likes that?                                ·4·   · · ·Q.· ·But on Miami Beach, it is, because it is a
      ·5·   · · ·A.· ·As an emerging region, the type of conversations,   ·5·   smaller jurisdiction?
      ·6·   I am not as advanced when it comes to specific regulation     ·6·   · · ·A.· ·We are complying with it since December 1, and we
      ·7·   terms.                                                        ·7·   are definitely still complying with it.
      ·8·   · · ·Q.· ·Are you aware now in your role as regional          ·8·   · · ·Q.· ·You are complying with geofencing?
      ·9·   director for North America that there are municipalities      ·9·   · · ·A.· ·Yes.· I don't think we have built a scaleable
      10·   that don't allow Airbnb in certain parts of their             10·   Airbnb solution.
      11·   community?                                                    11·   · · ·Q.· ·Do you know what is done in Surfside?
      12·   · · ·A.· ·Yes.                                                12·   · · ·A.· ·No.
      13·   · · ·Q.· ·So an Airbnb abides by that?· I know they are       13·   · · ·Q.· ·You would agree with me it is a very small
      14·   using geofencing in Miami Beach.                              14·   community?
      15·   · · ·A.· ·Yes.                                                15·   · · ·A.· ·Yes.
      16·   · · ·Q.· ·Other than the geofencing in Miami Beach, how       16·   · · ·Q.· ·Or Bal Harbour, which is an even smaller
      17·   else does Airbnb comply with Florida?                         17·   community?
      18·   · · · · · MR. GOLDER:· Object to form.                        18·   · · ·A.· ·Yes.
      19·   · · · · · THE WITNESS:· I think Miami Beach is the first      19·   · · ·Q.· ·Do you know how that is policed?
      20·   · · ·time in the United States that we have geofencing at     20·   · · ·A.· ·No.
      21·   · · ·the neighborhood level, or zip code level.               21·   · · ·Q.· ·Okay.· Who would know that?
      22·   BY MR. GROSS:                                                 22·   · · ·A.· ·The product team.
      23·   · · ·Q.· ·In San Francisco, which is what we just went        23·   · · ·Q.· ·Okay.· Do you know if there is a written
      24·   through with you there, are there portions of the city of     24·   agreement with the City of Chicago similar to what was
      25·   San Francisco that Airbnb cannot be done because it is a      25·   done with San Francisco?


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 71 of
                                       200 20, 2019
                                   March                               278 to 281
                                                            Page 278                                                            Page 280
      ·1·   · · ·A.· ·I don't know.                                       ·1·   BY MR. GROSS:
      ·2·   · · ·Q.· ·Do you know -- will an ad in Chicago now upload     ·2·   · · ·Q.· ·You can answer.
      ·3·   if it doesn't have a registration, if there is not a          ·3·   · · ·A.· ·Every city is different.· Again, San Francisco
      ·4·   registration number in the profile?                           ·4·   was a nine-month negotiation with a bunch of variables
      ·5·   · · ·A.· ·It is a mandatory field.· You will need to apply,   ·5·   accounted for, some of them legal, and I would be
      ·6·   and before you get confirmation from the City, you will       ·6·   speculating to decide whether this is applicable to Miami
      ·7·   still be live.· Whether you have a pending registration       ·7·   Beach.
      ·8·   number or not, I am not sure.                                 ·8·   · · · · · Again, I think the Airbnb can, has, and will show
      ·9·   · · ·Q.· ·And is the enforcement mechanism similar, that      ·9·   goodwill in terms of finding a viable solution with the
      10·   once a month a report it is sent to Chicago, and they then    10·   City of Miami Beach.
      11·   verify, and Airbnb then immediately has a certain number      11·   · · ·Q.· ·That really didn't answer my question.· I said --
      12·   of days or hours to take the ad down, once it is informed     12·   my question was why can't it comply with the City of Miami
      13·   of an illegality?                                             13·   Beach's ordinances if it is already complying with similar
      14·   · · ·A.· ·That process that relies on exchanging              14·   ordinances in Chicago and San Francisco?
      15·   information between the City and Airbnb -- I am not           15·   · · · · · MR. GOLDER:· Object to form.
      16·   familiar with the details.                                    16·   · · · · · THE WITNESS:· I want to raise that, the
      17·   · · ·Q.· ·So you have not reviewed that agreement?            17·   · · ·similarities that you point out, I see significant
      18·   · · ·A.· ·No.                                                 18·   · · ·gaps in terms of the -- immediacy of posting, the
      19·   · · ·Q.· ·Were you told about that process as part of your    19·   · · ·fact that you click the button and you go live, not
      20·   prep?                                                         20·   · · ·having this in Miami Beach, as per my understanding
      21·   · · ·A.· ·No, not specifically.                               21·   · · ·of the ordinance, because we would need to verify the
      22·   · · · · · MR. GROSS:· So let's take a break.· This is when    22·   · · ·registration number.· This would change the manner of
      23·   · · ·you wanted to take the break, right?                     23·   · · ·the way we structure the product, and the value
      24·   · · · · · MR. GOLDER:· I thought you did.                     24·   · · ·proposition that we have with our existing community.
      25·   · · · · · MR. GROSS:· Let's take a five-minute break.         25·   · · ·So this, plus some other considerations make this not

                                                            Page 279                                                            Page 281
      ·1·   · · · · · (Whereupon, at 4:44, there was a recess, after      ·1·   · · ·a comparable case.
      ·2·   · · ·which the following proceedings were had at 4:54         ·2·   · · · · · MR. GROSS:· So let's take a look at what we are
      ·3·   · · ·p.m.)                                                    ·3·   · · ·going to mark as Exhibit 30.
      ·4·   · · · · · MR. GROSS:· Let's mark Exhibit 30.                  ·4·   · · ·(Exhibit No. 30 was marked for Identification.)
      ·5·   · · · · · I have one more question before we go to the next   ·5·   BY MR. GROSS:
      ·6·   · · ·exhibit.                                                 ·6·   · · ·Q.· ·This is the current ordinance.· Have you reviewed
      ·7·   · · · · · (Whereupon, there was a discussion off the          ·7·   this?
      ·8·   · · ·record, after which the following proceedings were       ·8·   · · ·A.· ·I have not seen it.· I have seen excerpts from
      ·9·   · · ·had:)                                                    ·9·   it, as part of the declaration process.
      10·   BY MR. GROSS:                                                 10·   · · ·Q.· ·But you have not seen the ordinance, itself?
      11·   · · ·Q.· ·So we have talked about the fact that Airbnb is     11·   · · ·A.· ·As a whole, no.
      12·   now complying with the City of San Francisco ordinance and    12·   · · ·Q.· ·Have you ever read the whole ordinance?
      13·   the City of Chicago ordinance; correcting?                    13·   · · ·A.· ·No.
      14·   · · ·A.· ·The community, yes, it is compliant.                14·   · · ·Q.· ·And what is your understanding of what the
      15·   · · ·Q.· ·The Airbnb -- when you say, "the community," what   15·   ordinance requires Airbnb to do?
      16·   do you mean?                                                  16·   · · · · · MR. GOLDER:· Object to form.
      17·   · · ·A.· ·That we provide a process for the host to become    17·   · · · · · Go ahead.
      18·   compliant.                                                    18·   · · · · · THE WITNESS:· I am not a lawyer, but my
      19·   · · ·Q.· ·Okay.                                               19·   · · ·understanding is that Airbnb would need to disclose
      20·   · · ·A.· ·Or, let's say that again.· We provide a process     20·   · · ·two things; one, is messaging in a clear spot in the
      21·   for the City and Airbnb to exchange information and make      21·   · · ·website to make sure that potential hosts are aware
      22·   sure there's a way to check compliance.                       22·   · · ·of their obligations, and second, display the
      23·   · · ·Q.· ·So they do that right now.· Why won't they do       23·   · · ·City-issued registration numbers.
      24·   that with the City of Miami Beach's ordinance?                24·   BY MR. GROSS:
      25·   · · · · · MR. GOLDER:· Object to form.                        25·   · · ·Q.· ·So that would be the City-issued business tax


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 72 of
                                       200 20, 2019
                                   March                               282 to 285
                                                            Page 282                                                            Page 284
      ·1·   receipt number and the City-issued resort tax registration    ·1·   "Platform responsibilities regarding legally permissible
      ·2·   certificate number?                                           ·2·   transient rental and occupancy, short-term, of residential
      ·3·   · · ·A.· ·Yes.                                                ·3·   property."
      ·4·   · · ·Q.· ·The first thing, posting something on the           ·4·   · · · · · Do you see that?
      ·5·   website --                                                    ·5·   · · ·A.· ·Yes.
      ·6·   · · ·A.· ·Yes.                                                ·6·   · · ·Q.· ·And under A, which we have talked about, No. 1 is
      ·7·   · · ·Q.· ·-- doesn't Airbnb already do that, though, for      ·7·   posting the information, the notice --
      ·8·   all those cities we just went through like Boulder and the    ·8·   · · ·A.· ·Yes.
      ·9·   like?· Is there something on the website that says, "You      ·9·   · · ·Q.· ·-- which Airbnb does?
      10·   must comply and do this"?                                     10·   · · ·A.· ·Yes.
      11·   · · ·A.· ·We are currently doing that as per our              11·   · · ·Q.· ·Correct.· Number two is "Must display the
      12·   interpretation of the ordinance before the amendment, in      12·   property owner's City-Issued business tax receipt number
      13·   terms of geofencing.                                          13·   and resort tax registration certificate number for each
      14·   · · ·Q.· ·No, no.· You are not -- listen to my question.      14·   listing that appears on the platform."
      15·   · · · · · You said there were two things that it was          15·   · · · · · Do you see that?
      16·   required to do; one is post the notice in a conspicuous       16·   · · ·A.· ·Yes.
      17·   page on its website advising short-term residents that        17·   · · ·Q.· ·Now, currently, Airbnb does do that in Chicago
      18·   they must comply?                                             18·   and in San Francisco; either it says the number, itself,
      19·   · · ·A.· ·Right, yes.                                         19·   or it says "application pending;" correct?
      20·   · · ·Q.· ·Doesn't Airbnb already do that with regard to       20·   · · · · · MR. GOLDER:· Object to form.
      21·   numerous municipalities such as, for instance, Boulder?       21·   BY MR. GROSS:
      22·   Because we went through the specific page for Boulder.        22·   · · ·Q.· ·That is what --
      23·   · · ·A.· ·Yes.                                                23·   · · ·A.· ·So to break it down, I am not sure he was a clear
      24·   · · ·Q.· ·And it -- it says that, prominently on the          24·   about Chicago.
      25·   website, "You must do this;" correct?                         25·   · · ·Q.· ·Okay.· San Francisco -- it is your understanding

                                                            Page 283                                                            Page 285
      ·1·   · · ·A.· ·Yes.                                                ·1·   that it says either the number or certificate pending, or
      ·2·   · · ·Q.· ·And we said the same thing for St. Paul.· Those     ·2·   status pending in the ad?
      ·3·   are the two we absolutely went through that weren't on the    ·3·   · · ·A.· ·Yes.
      ·4·   website?                                                      ·4·   · · ·Q.· ·And my understanding from your testimony earlier
      ·5·   · · ·A.· ·Yes.                                                ·5·   was it is the same in Chicago?
      ·6·   · · ·Q.· ·So Airbnb does that already?                        ·6·   · · ·A.· ·I'm not sure about the pending status.
      ·7·   · · ·A.· ·To other municipalities, yes.                       ·7·   · · ·Q.· ·So it may just be the number?
      ·8·   · · ·Q.· ·So there is no reason it can't do that, just the    ·8·   · · ·A.· ·Yes.
      ·9·   posting to the hosts that they must have this information     ·9·   · · ·Q.· ·So there may not be this carveout for pending?
      10·   on their website; correct?                                    10·   · · ·A.· ·I think you are allowed to keep -- I don't know
      11·   · · ·A.· ·We have already the terms of service and this       11·   if you need to disclose the pending status number.
      12·   language that we discussed before that encourages hosts to    12·   · · ·Q.· ·And you don't know because you haven't read the
      13·   familiarize with the local laws.· Whether we add to that,     13·   ordinance.· That is what you understand from your
      14·   it is flexible.                                               14·   preparation?
      15·   · · · · · MR. GOLDER:· Let's go off the record.               15·   · · ·A.· ·Yes.· But I want to note that in these two
      16·   · · · · · (Whereupon, there was a discussion off the          16·   instances, this field is coupled with the process that
      17·   · · ·record, after which the following proceedings were       17·   works for the City to get information from Airbnb, verify,
      18·   · · ·had:)                                                    18·   provide an answer, and proceed with whatever action needs
      19·   · · · · · MR. GOLDER:· Back on the record.                    19·   to be taken.
      20·   · · · · · THE WITNESS:· To answer the question, we already    20·   · · ·Q.· ·Where, in Section 2, does it say that Airbnb must
      21·   · · ·have.                                                    21·   verify the host numbers?
      22·   BY MR. GROSS:                                                 22·   · · · · · MR. GOLDER:· Objection as to form.
      23·   · · ·Q.· ·That's what I thought.· You already complied with   23·   · · · · · THE WITNESS:· I am not a lawyer.· But my
      24·   one.· It has nothing to do with geofencing.                   24·   · · ·understanding is the fact that it is mentioned,
      25·   · · · · · So let's go to the second page, to 102387.          25·   · · ·"City-issued business tax," the fact that in the next


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 73 of
                                       200 20, 2019
                                   March                               286 to 289
                                                            Page 286                                                            Page 288
      ·1·   · · ·section, B, there is a very significant high fees,       ·1·   again, coupled with workshops, emails, and other types.
      ·2·   · · ·high penalties for -- for us to, as a platform, to       ·2·   · · ·Q.· ·When you say you "think," what is that based on?
      ·3·   · · ·potentially violate this.· And the fact that there is    ·3·   · · ·A.· ·Again, based on -- sorry.
      ·4·   · · ·no process provided on how to verify the information.    ·4·   · · ·Q.· ·Did you see any documentation whereby San Diego
      ·5·   BY MR. GROSS:                                                 ·5·   says it is a discretionary field versus otherwise?
      ·6·   · · ·Q.· ·Okay.· But you will agree with me that there is     ·6·   · · ·A.· ·San Diego or San Antonio?
      ·7·   nothing in the ordinance that requires verification.· It      ·7·   · · ·Q.· ·San Antonio, excuse me.
      ·8·   is -- it is Airbnb's understanding or position that           ·8·   · · ·A.· ·Again, it has been part of the preparation.
      ·9·   because it is -- it says City-issued, that means it has to    ·9·   · · ·Q.· ·So you saw documentation, you said, as part of
      10·   verify?                                                       10·   your preparation, or you were told this as part of your
      11·   · · ·A.· ·I would rely on legal's advice when it comes to     11·   preparation?
      12·   the interpretation of the ordinance.· This is my              12·   · · ·A.· ·I have seen documents -- I am trying to --
      13·   understanding, that as it reads, Airbnb is expected to        13·   · · · · · MR. GOLDER:· Do you have documents to present?
      14·   verify, to make sure it is City-issued, if it wants to        14·   · · · · · MR. GROSS:· No, that is the point.· I have not
      15·   avoid fines.                                                  15·   · · ·seen documents that have the same similarities as St.
      16·   · · ·Q.· ·Was Airbnb ever told that directly by the City?     16·   · · ·Paul.
      17·   · · · · · MR. GOLDER:· Object as to form.                     17·   · · · · · MR. GOLDER:· Okay.
      18·   · · · · · Answer, if you know this.                           18·   · · · · · MR. GROSS:· That -- I saw a tweet, and I have
      19·   · · · · · THE WITNESS:· I don't know.                         19·   · · ·seen -- I got some --
      20·   BY MR. GROSS:                                                 20·   · · · · · Let's go off the record.
      21·   · · ·Q.· ·Okay.· Who at Airbnb would know that?               21·   · · · · · (Whereupon, there was a discussion off the
      22·   · · ·A.· ·The legal team that has been involved in the        22·   · · ·record, after which the following proceedings were
      23·   communications with the City.                                 23·   · · ·had:)
      24·   · · ·Q.· ·But is there anybody who is not on the legal team   24·   · · · · · MR. GROSS:· Back on the record.
      25·   from Airbnb who would know whether or not the City has        25·   BY MR. GROSS:

                                                            Page 287                                                            Page 289
      ·1·   ever told Airbnb that it must verify those numbers?           ·1·   · · ·Q.· ·Under your interpretation, meaning Airbnb's
      ·2·   · · ·A.· ·I don't know.                                       ·2·   interpretation, if it includes fields for hosts to list
      ·3·   · · ·Q.· ·Okay.· Were you ever told that anyone at Airbnb,    ·3·   the information required so that it can be uploaded, and
      ·4·   other than legal, was told that by the City?                  ·4·   the hosts don't provide accurate information, is it
      ·5·   · · ·A.· ·I'm aware of other communications.· I am not        ·5·   Airbnb's position that it is liable under the ordinance?
      ·6·   aware if they relate to it.                                   ·6·   · · · · · MR. GOLDER:· Object to form.
      ·7·   · · ·Q.· ·What other communications are you aware?            ·7·   · · · · · THE WITNESS:· I'm not a lawyer.· I don't know.
      ·8·   · · ·A.· ·As are ongoing with the City.                       ·8·   BY MR. GROSS:
      ·9·   · · ·Q.· ·As part of your prep, were you shown any            ·9·   · · ·Q.· ·You don't know.· Okay.· Let me show you what we
      10·   documents whereby the City specifically required              10·   are marking --
      11·   verification of those numbers?                                11·   · · ·A.· ·Can I say something?
      12·   · · ·A.· ·No.                                                 12·   · · · · · I am not a lawyer.· But again, when I read the
      13·   · · ·Q.· ·Okay.· Have you -- as -- just ever, have you ever   13·   City-issued, and there are fines if you violate one and
      14·   seen a document that -- from the City that requires           14·   two, I imagine that if the City confirms that any number
      15·   verification of those numbers?                                15·   posted is not City-issued, we could be considered liable.
      16·   · · · · · MR. GOLDER:· Object as to form.                     16·   · · ·Q.· ·But that's based on what you have been told?
      17·   · · · · · THE WITNESS:· No.· My opinion is based on my        17·   · · ·A.· ·My interpretation of what I read plus what I have
      18·   · · ·understanding as I read these relevant excerpts from     18·   been told.
      19·   · · ·the ordinance, and legal advice I have got through       19·   · · ·Q.· ·So is it your interpretation when it says -- if
      20·   · · ·preparation.                                             20·   it didn't have the word "city," if it just said "business
      21·   BY MR. GROSS:                                                 21·   tax receipt number and resort tax registration certificate
      22·   · · ·Q.· ·And we have already said that -- I didn't ask you   22·   number," then you wouldn't have to -- that Airbnb wouldn't
      23·   about San Antonio.· Does San Antonio have an ordinance        23·   have to verify that?
      24·   that requires the posting of registration numbers?            24·   · · · · · MR. GOLDER:· Object as to form.
      25·   · · ·A.· ·I think it is San Antonio's discretionary field,    25·   · · · · · MR. GROSS:· I am asking him -- he just said, "my


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 74 of
                                       200 20, 2019
                                   March                               290 to 293
                                                            Page 290                                                            Page 292
      ·1·   · · ·understanding."                                          ·1·   · · ·Q.· ·Okay.· Do you know when this -- you said earlier
      ·2·   BY MR. GROSS:                                                 ·2·   that Airbnb was in compliance with part one of the
      ·3·   · · ·Q.· ·So let's take out the word "City-issued."           ·3·   ordinance because they post now on the website that you
      ·4·   · · · · · Does that mean there is no verification?            ·4·   have to do these certain things.
      ·5·   · · · · · MR. GOLDER:· Object to form.                        ·5·   · · ·A.· ·Yes.
      ·6·   · · · · · THE WITNESS:· I would say this is a hypothetical.   ·6·   · · ·Q.· ·Okay.· You would agree this is a posting from
      ·7·   · · ·I would still need to rely on legal input.               ·7·   Airbnb's website --
      ·8·   BY MR. GROSS:                                                 ·8·   · · ·A.· ·Yes.
      ·9·   · · ·Q.· ·Okay.· So -- okay.· So because it says              ·9·   · · ·Q.· ·-- in Exhibit 31?
      10·   "City-issued," it is your belief and the company's belief     10·   · · ·A.· ·Yes.
      11·   that it is liable for penalties?                              11·   · · ·Q.· ·And this is what I will represent to you is
      12·   · · · · · MR. GOLDER:· Object as to form.                     12·   produced by your counsel.· Okay?
      13·   · · · · · THE WITNESS:· It is my understanding.               13·   · · ·A.· ·Yes.
      14·   BY MR. GROSS:                                                 14·   · · ·Q.· ·Where on this does it satisfy part -- "this"
      15·   · · ·Q.· ·Okay.· If the City -- if -- if the City's           15·   being Exhibit 31 -- A-1 of Section 102387 of the
      16·   understanding of the ordinance is that not having to          16·   ordinance, the description that you have to have in your
      17·   verify addresses means that Airbnb does not have to           17·   ad --
      18·   determine whether the BTR or resort tax numbers are valid     18·   · · · · · MR. GOLDER:· I am going to object as to form.
      19·   for the listing, does Airbnb have a problem with the          19·   BY MR. GROSS:
      20·   ordinance at that point in time?                              20·   · · ·Q.· ·If I am missing something, just please let me
      21·   · · · · · MR. GOLDER:· Object to form.                        21·   know.
      22·   · · · · · THE WITNESS:· That is a hypothetical.· It is a      22·   · · · · · Chad, I will even let you tell him where it is,
      23·   · · ·complex decision that accounts for multiple              23·   because I can't find it.
      24·   · · ·variables.· I am not in a position to have an            24·   · · · · · MR. GOLDER:· I am just going to let him answer --
      25·   · · ·opinion.                                                 25·   · · ·if you can.

                                                            Page 291                                                            Page 293
      ·1·   BY MR. GROSS:                                                 ·1·   BY MR. GROSS:
      ·2·   · · ·Q.· ·Okay.· If the City gives a letter to Airbnb that    ·2·   · · ·Q.· ·Under Taxes.· I got it.· Okay.· Where does it say
      ·3·   says, "You don't have to verify those numbers once they       ·3·   on this, post the notice -- okay.· That's fine.
      ·4·   are posted on the website and put into an ad," is it          ·4·   · · · · · Is the compliance in section -- on the second
      ·5·   Airbnb -- does Airbnb still have a problem with the           ·5·   page, under Taxes?
      ·6·   ordinance?                                                    ·6·   · · ·A.· ·Yes.
      ·7·   · · · · · MR. GOLDER:· Object to form.                        ·7·   · · ·Q.· ·Okay.· Fine.· Have you ever seen the amended
      ·8·   · · · · · THE WITNESS:· Again, this would need to be, this    ·8·   complaint in this case?
      ·9·   · · ·is a decision with legal.· I am not an expert on law     ·9·   · · ·A.· ·Sorry?
      10·   · · ·or the specific ordinance.· It needs to be a             10·   · · ·Q.· ·The amended complaint by Airbnb in this case?
      11·   · · ·discussion with legal.                                   11·   · · ·A.· ·No.
      12·   BY MR. GROSS:                                                 12·   · · ·Q.· ·Let's mark this as the next exhibit, 32.
      13·   · · ·Q.· ·So you don't have an answer to that question?       13·   · · ·(Exhibit No. 32 was marked for Identification.)
      14·   · · ·A.· ·No.                                                 14·   BY MR. GROSS:
      15·   · · ·Q.· ·Let's take a look at what we are going to mark as   15·   · · ·Q.· ·Can you look at paragraph 44 of the amended
      16·   Exhibit 31.                                                   16·   complaint?
      17·   · · ·(Exhibit No. 31 was marked for Identification.)          17·   · · · · · Do you see that it says" Notably, the amended
      18·   BY MR. GROSS:                                                 18·   ordinance does not contain a good faith exception for
      19·   · · ·Q.· ·Have you ever seen -- have you ever seen            19·   reliance on a host's potentially false number."
      20·   Exhibit 31 before?                                            20·   · · · · · Do you see that?
      21·   · · ·A.· ·I have definitely -- I don't recall it before, so   21·   · · ·A.· ·Yes.
      22·   no.                                                           22·   · · ·Q.· ·Have you ever seen the amended complaint before
      23·   · · ·Q.· ·So this is the listing that we -- this is City of   23·   today?
      24·   Miami Beach 31, Airbnb 776 through 777.· Do you see that?     24·   · · ·A.· ·No.
      25·   · · ·A.· ·Yes.                                                25·   · · ·Q.· ·Did you see it in connection with the declaration


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 75 of
                                       200 20, 2019
                                   March                               294 to 297
                                                            Page 294                                                           Page 296
      ·1·   you did in support of the motion for temporary restraining   ·1·   · · ·Q.· ·Can you tell me how the ordinance violates
      ·2·   order?                                                       ·2·   Article 1, Section 1 of the Florida Constitution?
      ·3·   · · ·A.· ·I might have seen excerpts from it without fully   ·3·   · · · · · MR. GOLDER:· Object to form.
      ·4·   realizing it was part of this.                               ·4·   · · · · · THE WITNESS:· I am not a lawyer.
      ·5·   · · ·Q.· ·Did you ever see the motion for temporary          ·5·   BY MR. GROSS:
      ·6·   injunction that was filed in connection with your            ·6·   · · ·Q.· ·So you don't have the answer to that?
      ·7·   declaration?                                                 ·7·   · · ·A.· ·No.
      ·8·   · · ·A.· ·I might.                                           ·8·   · · ·Q.· ·Do you know what an irreparable harm is?
      ·9·   · · ·Q.· ·So if you take the ordinance out again, this is    ·9·   · · · · · MR. GOLDER:· Object as to form.
      10·   the statement from the complaint.· "The amended does not     10·   · · · · · THE WITNESS:· Yes, at a high level.
      11·   contain a good faith exception."                             11·   BY MR. GROSS:
      12·   · · · · · If that's true, if you take a look at section      12·   · · ·Q.· ·What irreparable harm has Airbnb suffered as a
      13·   C3B, which is on Page 4 of the ordinance -- do you see       13·   result of the Miami Beach ordinance?
      14·   that?                                                        14·   · · · · · MR. GOLDER:· Object to form.
      15·   · · ·A.· ·Yes.                                               15·   · · · · · THE WITNESS:· In the event that we were compliant
      16·   · · ·Q.· ·That says, "Hosting platform will not be held in   16·   · · ·with the ordinance, as it is written, Airbnb would
      17·   violation of this section in an event of a property          17·   · · ·need to change the logic of the product, potentially
      18·   owner's providing of a false address that falls within the   18·   · · ·preventing hosts from immediately uploading listings.
      19·   zoning district that allows short-term rentals."             19·   · · ·This would provide an inconsistency in terms of the
      20·   · · · · · Do you see that?                                   20·   · · ·expectations from users and, based on my experience
      21·   · · ·A.· ·Yes.                                               21·   · · ·in the last few years, changing product, that changes
      22·   · · ·Q.· ·So can you tell me how the statement in the        22·   · · ·the way people interact with the platform, and
      23·   complaint that the amended ordinance does not contain a      23·   · · ·usually comes with a real cost.
      24·   good faith exception for reliance on a potentially false     24·   BY MR. GROSS:
      25·   number, how that is not cured by Section 3, C3B?             25·   · · ·Q.· ·So what is the cost?

                                                            Page 295                                                           Page 297
      ·1·   · · · · · MR. GOLDER:· I object as to form.                  ·1·   · · ·A.· ·The cost is if people potentially stop using
      ·2·   · · · · · You can answer.                                    ·2·   Airbnb because they don't understand the changes, they
      ·3·   · · · · · THE WITNESS:· The way I read it, the ordinance     ·3·   don't have enough context, and they don't really accept
      ·4·   · · ·refers to a false address --                            ·4·   that Airbnb imposes on them a change that has not been
      ·5·   BY MR. GROSS:                                                ·5·   adequately reviewed.
      ·6·   · · ·Q.· ·Um-hmm.                                            ·6·   · · ·Q.· ·What would those guests do, instead?
      ·7·   · · ·A.· ·-- as a wrong address for the building or home.    ·7·   · · ·A.· ·The host?
      ·8·   When it comes to our amendment complaint, it refers to       ·8·   · · · · · MR. GOLDER:· Object to form.
      ·9·   false numbers.· So I don't see them referring to the same    ·9·   BY MR. GROSS:
      10·   topic.                                                       10·   · · ·Q.· ·What would the host do instead?
      11·   · · ·Q.· ·Okay.· Can you tell me how the ordinance, as       11·   · · · · · MR. GOLDER:· Object to form.
      12·   currently drafted, violates the CDA?                         12·   · · · · · THE WITNESS:· Stop hosting, or list otherwise, in
      13·   · · · · · MR. GOLDER:· Object as to form.                    13·   · · ·other places.
      14·   · · · · · THE WITNESS:· I am not an expert on CDA.           14·   BY MR. GROSS:
      15·   BY MR. GROSS:                                                15·   · · ·Q.· ·But the other places would also be bound by this
      16·   · · ·Q.· ·You realize you stated that in your declaration?   16·   ordinance, correct?
      17·   · · ·A.· ·I cannot go into specifics.· I am aware that       17·   · · · · · MR. GOLDER:· Object to form.
      18·   platform liability is something that might be relevant       18·   · · · · · THE WITNESS:· I don't know if they would be
      19·   today when it comes to content posted.· I do not know        19·   · · ·compliant.· I mean --
      20·   anything beyond that.                                        20·   BY MR. GROSS:
      21·   · · ·Q.· ·Can you tell me how the ordinance violates the     21·   · · ·Q.· ·They would be bound by it.· I didn't ask about
      22·   First Amendment in the U.S. Constitution?                    22·   compliance.· I asked whether they would be bound by it.
      23·   · · · · · MR. GOLDER:· Object to form.                       23·   · · · · · MR. GOLDER:· Object to form.
      24·   · · · · · THE WITNESS:· I am not aware.                      24·   · · · · · THE WITNESS:· As I understand the ordinance, yes,
      25·   BY MR. GROSS:                                                25·   · · ·they apply to all of the platforms.


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 76 of
                                       200 20, 2019
                                   March                               298 to 301
                                                            Page 298                                                            Page 300
      ·1·   BY MR. GROSS:                                                 ·1·   · · ·Q.· ·The ordinance in question only affects Miami
      ·2·   · · ·Q.· ·Now, in the motion, it says that goodwill is "The   ·2·   Beach; correct?
      ·3·   loss of goodwill is the irreparable harm that is going to     ·3·   · · · · · MR. GOLDER:· Object to form.
      ·4·   be suffered."                                                 ·4·   · · · · · MR. GROSS:· What is wrong with the form?· The
      ·5·   · · · · · How is that quantified?                             ·5·   · · ·word "affect"?
      ·6·   · · · · · MR. GOLDER:· Object to form.                        ·6·   · · · · · MR. GOLDER:· The hosts in Miami Beach.· There are
      ·7·   · · · · · And -- yes.· I will leave it there for now.         ·7·   · · ·users and guests who could be affected, and whose
      ·8·   · · · · · THE WITNESS:· Anything regarding quantification     ·8·   · · ·customer goodwill outside of Miami Beach could be
      ·9·   · · ·was part of the process to produce the declaration       ·9·   · · ·affected.· So let's be very clear about our terms.
      10·   · · ·with legal, and I believe it was protected.· It was      10·   BY MR. GROSS:
      11·   · · ·in discussion with -- partnership with legal.            11·   · · ·Q.· ·The ordinance only affects Airbnb users who
      12·   · · · · · MR. GROSS:· Off the record.                         12·   either post listings or use listings on Miami Beach;
      13·   · · · · · (Whereupon, there was a discussion off the          13·   correct?
      14·   · · ·record, after which the following proceedings were       14·   · · ·A.· ·Yes.
      15·   · · ·had:)                                                    15·   · · ·Q.· ·Okay.· And the ordinance does not apply to any
      16·   BY MR. GROSS:                                                 16·   other listing anywhere else in the country; correct?
      17·   · · ·Q.· ·I am just asking, how do you quantify the loss of   17·   · · ·A.· ·Yes.
      18·   goodwill?                                                     18·   · · ·Q.· ·And I think there is a statement, either in the
      19·   · · · · · Do you know -- do you know what goodwill is?        19·   complaint, amended complaint or the motion that says that
      20·   · · ·A.· ·Yes, sir.                                           20·   there are approximately 4000 users of Airbnb services,
      21·   · · ·Q.· ·And you list the loss of goodwill as irreparable    21·   hosts, on Miami Beach.· Does that sound like a correct
      22·   harm in the motion.                                           22·   number?
      23·   · · ·A.· ·Yes.                                                23·   · · ·A.· ·4,500.
      24·   · · ·Q.· ·And how does that --                                24·   · · ·Q.· ·Okay.
      25·   · · · · · MR. GOLDER:· Object to form.· He doesn't list       25·   · · ·A.· ·In January 2019.

                                                            Page 299                                                            Page 301
      ·1·   · · ·anything.                                                ·1·   · · ·Q.· ·So 4,500?
      ·2·   · · · · · MR. GROSS:· Airbnb.· He is Airbnb.· He is           ·2·   · · ·A.· ·Yes.
      ·3·   · · ·Airbnb's witness, and he also gave a declaration in      ·3·   · · ·Q.· ·So other than the loss of use by those 4,500 --
      ·4·   · · ·support of the motion.· So I am asking.                  ·4·   the loss of use by those 4500 -- I guess hosts, is that
      ·5·   BY MR. GROSS:                                                 ·5·   correct?
      ·6·   · · ·Q.· ·Airbnb lists a loss of goodwill as the              ·6·   · · · · · When you say the user -- the 4,500 number, is
      ·7·   irreparable harm it suffers, in the motion.· How is that      ·7·   that just the hosts, or is that the users and the hosts?
      ·8·   quantified?                                                   ·8·   · · ·A.· ·That is hosts.
      ·9·   · · · · · MR. GOLDER:· Object to Form.                        ·9·   · · ·Q.· ·So other than the loss of those 4,500 hosts, if
      10·   · · · · · THE WITNESS:· Loss of goodwill is very difficult    10·   they don't comply with the statute, with the ordinance,
      11·   · · ·to quantify, if it can be quantified.                    11·   what other harm is Airbnb suffering?
      12·   BY MR. GROSS:                                                 12·   · · · · · MR. GOLDER:· Object to form.
      13·   · · ·Q.· ·Are you saying that you are losing goodwill of      13·   · · · · · THE WITNESS:· This is only the static number.
      14·   the people who rent the illegal, without adequately,          14·   · · ·It's a snapshot from January.· With an ordinance that
      15·   properly complying with Miami Beach --                        15·   · · ·doesn't allow Airbnb to immediately -- or host to
      16·   · · · · · MR. GOLDER:· Object to form.                        16·   · · ·immediately post listings, this is a growing number.
      17·   · · · · · THE WITNESS:· I think that we would lose goodwill   17·   · · ·As any host, potential host is going to try to sign
      18·   · · ·with the general host population, regardless of the      18·   · · ·up, they will see that "I cannot list my space
      19·   · · ·compliance.                                              19·   · · ·because there is no immediate upload."
      20·   BY MR. GROSS:                                                 20·   · · · · · This is a real mismatch with expectations of our
      21·   · · ·Q.· ·So it is -- the ordinance only affects Miami        21·   · · ·product, community.
      22·   Beach; correct?                                               22·   BY MR. GROSS:
      23·   · · ·A.· ·Yes.                                                23·   · · ·Q.· ·Only on Miami Beach; correct?
      24·   · · · · · MR. GOLDER:· Form.                                  24·   · · · · · MR. GOLDER:· Object to form.
      25·   BY MR. GROSS:                                                 25·   · · · · · Go ahead.


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 77 of
                                       200 20, 2019
                                   March                               302 to 305
                                                            Page 302                                                            Page 304
      ·1·   · · · · · THE WITNESS:· By extension, it might impact other   ·1·   can't post because of an ordinance, that they are not
      ·2·   · · ·people trying to use the product.                        ·2·   going to post again --
      ·3·   BY MR. GROSS:                                                 ·3·   · · · · · Let me rephrase that.
      ·4·   · · ·Q.· ·If they live in New York and want to upload to      ·4·   · · · · · Have you ever interviewed any guests who couldn't
      ·5·   New York, how does the Miami Beach ordinance affect them,     ·5·   use Airbnb in one municipality but had the ability to use
      ·6·   the hosts?                                                    ·6·   it everywhere else, that they wouldn't use it because of
      ·7·   · · · · · MR. GOLDER:· Form.                                  ·7·   one instance where it is not available?
      ·8·   · · · · · THE WITNESS:· They may be aware.· I am not saying   ·8·   · · ·A.· ·I have not interviewed anybody on that particular
      ·9·   · · ·that they would see a flow impacting them, but they      ·9·   topic.· There might be data that understands conversion
      10·   · · ·hear about Miami Beach.                                  10·   issues when someone doesn't have the first good
      11·   BY MR. GROSS:                                                 11·   experience.
      12·   · · ·Q.· ·So they hear about Miami Beach, but if they still   12·   · · ·Q.· ·Have you reviewed the data that says that?
      13·   go onto the website and they can upload, and upload           13·   · · ·A.· ·I have not reviewed it personally.
      14·   immediately, how is that going to affect them?                14·   · · ·Q.· ·So what is your opinion based on?
      15·   · · · · · We would agree the ordinance only affects Miami     15·   · · ·A.· ·A general understanding of the platform, after
      16·   Beach; correct?                                               16·   seven years.
      17·   · · ·A.· ·When it comes to hosts that try to list, yes.       17·   · · ·Q.· ·What is your general understanding of the
      18·   · · ·Q.· ·And guests that want to use only Miami Beach?       18·   platform after seven years?
      19·   · · · · · MR. GOLDER:· Form.                                  19·   · · · · · MR. GOLDER:· Object to form.
      20·   BY MR. GROSS:                                                 20·   BY MR. GROSS:
      21·   · · ·Q.· ·A guest can go and use Airbnb anywhere else in      21·   · · ·Q.· ·If you haven't reviewed any data, what are you
      22·   the country using -- under the terms and conditions as        22·   basing it on?
      23·   modified by whatever agreements.· That has nothing to do      23·   · · · · · MR. GOLDER:· Object to form.
      24·   with Miami Beach; correct?                                    24·   · · · · · THE WITNESS:· It is very difficult to recall
      25·   · · ·A.· ·My opinion is that in this case, it is very         25·   · · ·conversations, presentations.

                                                            Page 303                                                            Page 305
      ·1·   difficult to contain.                                         ·1·   BY MR. GROSS:
      ·2·   · · ·Q.· ·Why is it difficult to contain?                     ·2·   · · ·Q.· ·Has this situation ever arisen before?
      ·3·   · · ·A.· ·Because again, people connect, people speak.· For   ·3·   · · · · · MR. GOLDER:· Object to form.
      ·4·   the experiences listing Airbnb, you are aware, you travel,    ·4·   · · · · · THE WITNESS:· Bad first experiences where hosts
      ·5·   you have an experience that you had in Airbnb as a guest      ·5·   · · ·cannot list or guests cannot find a place, yes.
      ·6·   or a host, but then this might discontinue your usage of      ·6·   BY MR. GROSS:
      ·7·   the platform in the future elsewhere.                         ·7·   · · ·Q.· ·Okay.
      ·8·   · · ·Q.· ·Do you have any empirical data that shows that if   ·8·   · · ·A.· ·It is more generic than your specific case.
      ·9·   you can't use it in Miami Beach, but you can use it           ·9·   · · ·Q.· ·Okay.· And if a guest can't find place in one
      10·   everywhere else in the country, that people are not going     10·   jurisdiction, do you have empirical data that says they
      11·   to continue to use Airbnb?                                    11·   will never use Airbnb to find another jurisdiction?
      12·   · · ·A.· ·I don't have --                                     12·   · · · · · MR. GOLDER:· Object to form.
      13·   · · · · · MR. GOLDER:· Object as to form.                     13·   · · · · · THE WITNESS:· I cannot confirm that they won't.
      14·   · · · · · THE WITNESS:· I don't have specific data on that,   14·   · · ·There is data.· I can recall data suggesting that the
      15·   · · ·but I know guests and hosts, when they have a bad        15·   · · ·conversion goes down.· If you don't have a -- so
      16·   · · ·experience on our platform, they tend to penalize the    16·   · · ·conversion meaning if you don't convert into booking
      17·   · · ·patron beyond the City where they had the issue.         17·   · · ·the first time around, you may not try the platform
      18·   BY MR. GROSS:                                                 18·   · · ·in the future because it didn't work for you.
      19·   · · ·Q.· ·How do you know that?                               19·   · · · · · So the importance of the first transaction is
      20·   · · ·A.· ·I don't have a specific data.· It is just a         20·   · · ·very relevant.
      21·   general understanding that I built in the past seven          21·   BY MR. GROSS:
      22·   years.                                                        22·   · · ·Q.· ·Okay.· And that data -- where would that data be
      23·   · · ·Q.· ·Who did you learn that from?                        23·   located?
      24·   · · ·A.· ·I don't recall exactly the source.                  24·   · · ·A.· ·I assume that there is going to be data science
      25·   · · ·Q.· ·Have you ever interviewed hosts about when they     25·   team having this data.


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 78 of
                                       200 20, 2019
                                   March                               306 to 309
                                                            Page 306                                                            Page 308
      ·1·   · · ·Q.· ·But do you know when you saw it?                    ·1·   · · ·A.· ·Yes.
      ·2·   · · ·A.· ·In the past, I don't.                               ·2·   · · ·Q.· ·Okay.· Let's look at paragraph 6.
      ·3·   · · ·Q.· ·You said it is your understanding that once you     ·3·   · · · · · I see no communication.· I agree with him. I
      ·4·   load in your profile, there is no downtime between loading    ·4·   just want to make sure there is nothing there.
      ·5·   and background information and posting.· There is not even    ·5·   · · ·A.· ·Can I read?
      ·6·   a window, for instance, of 24 hours to do the background      ·6·   · · ·Q.· ·Yes.
      ·7·   check.· It is immediate.                                      ·7·   · · ·A.· ·I agree.
      ·8·   · · · · · MR. GOLDER:· Object as to form.                     ·8·   · · ·Q.· ·Okay.· And if I ask you which of these paragraphs
      ·9·   · · · · · THE WITNESS:· To the best of my knowledge -- and    ·9·   in your declaration you edited, your answer is going to be
      10·   · · ·we discussed this before, that this is my                10·   that is a privileged communication?
      11·   · · ·understanding -- the background check might be happen    11·   · · ·A.· ·Yes.
      12·   · · ·in part of the legal life.                               12·   · · ·Q.· ·So let's look at paragraph number six.
      13·   BY MR. GROSS:                                                 13·   · · · · · Your declaration states that "Airbnb is not a
      14·   · · ·Q.· ·But what is that belief based on?· Is there a       14·   party to the direct agreements between guests and hosts
      15·   document?                                                     15·   for the booking of rentals offered by these hosts."
      16·   · · ·A.· ·In my experience as host, when I listed my          16·   · · · · · Do you see that?
      17·   listing, I didn't have to wait.                               17·   · · ·A.· ·Yes.
      18·   · · ·Q.· ·How many times did you act as a host, not a         18·   · · ·Q.· ·What did you mean by that?
      19·   guest?                                                        19·   · · · · · MR. GOLDER:· Object to form.
      20·   · · · · · MR. GOLDER:· I will object.· Do you mean how many   20·   · · · · · Go ahead.
      21·   · · ·times has he listed, like booked his property?           21·   · · · · · THE WITNESS:· This might be some better question
      22·   · · · · · Mr. Gross.· No.· So let me go about it this way.    22·   · · ·for a lawyer, but my understanding is for terms of
      23·   BY MR. GROSS:                                                 23·   · · ·service, the term Airbnb is a platform that
      24·   · · ·Q.· ·You say you have been a host in the past.           24·   · · ·facilitates a contraction between guest and host, and
      25·   · · ·A.· ·Yes.                                                25·   · · ·it is not direct party, between the party.

                                                            Page 307                                                            Page 309
      ·1·   · · ·Q.· ·Are you currently a host?                           ·1·   BY MR. GROSS:
      ·2·   · · ·A.· ·Yes.· Actually, my calendar is blocked.· I am not   ·2·   · · ·Q.· ·But you understand this declaration is you, under
      ·3·   welcoming activity, for personal reasons.                     ·3·   oath, swearing to the veracity of the statements, and that
      ·4·   · · ·Q.· ·I understand that.· So are you a host -- when you   ·4·   you have direct knowledge of the statements contained in
      ·5·   were a host in the past, was it your primary residence or     ·5·   here.· Do you understand that?
      ·6·   secondary property?                                           ·6·   · · ·A.· ·Yes, I understand that.
      ·7·   · · ·A.· ·Primary residence.                                  ·7·   · · ·Q.· ·So I am asking what you meant by that --
      ·8·   · · ·Q.· ·Okay.· And the first time you were a host, where    ·8·   · · ·A.· ·I meant that --
      ·9·   were you located?                                             ·9·   · · ·Q.· ·-- by the fact that there is not a direct --
      10·   · · ·A.· ·Edgewater.                                          10·   · · · · · MR. GOLDER:· Object to form.
      11·   · · ·Q.· ·So you were living in Miami already?                11·   · · · · · What he meant is in the declaration.
      12·   · · ·A.· ·Yes.                                                12·   BY MR. GROSS:
      13·   · · ·Q.· ·And it is your recollection that there was no       13·   · · ·Q.· ·It says -- I am asking what that statement means.
      14·   downtime between when you originally posted and when your     14·   · · ·A.· ·So my statement, again, if I can read it again,
      15·   ad went live immediately?                                     15·   but it is that the direct agreement happens between guest
      16·   · · ·A.· ·Yes.                                                16·   and host, and Airbnb is a platform that facilitates the
      17·   · · ·Q.· ·And it is your understanding that always happens?   17·   transaction.
      18·   · · ·A.· ·Yes.                                                18·   · · ·Q.· ·Okay.· In paragraph 7, your declaration states,
      19·   · · ·Q.· ·Okay.· Let's take look at your declaration again.   19·   "Airbnb provides the equivalent of a blank text box for a
      20·   This is Exhibit 5.                                            20·   listing description."
      21·   · · · · · Let's look at -- can we agree that there is no      21·   · · · · · Is that correct?
      22·   exhibit attached to your declaration whereby Airbnb is        22·   · · ·A.· ·Yes.
      23·   informed by the City of Miami that it is required to          23·   · · ·Q.· ·And that you have a mandatory text box that is
      24·   verify the City business tax receipt number and City          24·   put into the flow?
      25·   resort tax certification number?                              25·   · · ·A.· ·Yes.· You need to provide the description of your


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 79 of
                                       200 20, 2019
                                   March                               310 to 313
                                                            Page 310                                                            Page 312
      ·1·   space.· And, as part of the description, you could            ·1·   · · ·Q.· ·Have you had direct discussions with those teams
      ·2·   potentially add any registration number that represents       ·2·   about the higher costs or the like, of the complaints?
      ·3·   your listing.                                                 ·3·   · · ·A.· ·Specific to Latin America?
      ·4·   · · ·Q.· ·Okay.· And we have already established that         ·4·   · · ·Q.· ·No, specific to the United States.
      ·5·   Airbnb could include a mandatory field or box for a           ·5·   · · ·A.· ·Specific to any product changes.· It's a general
      ·6·   registration number, if that was an agreement or              ·6·   conversation on product changes deviating from the
      ·7·   partnership that Airbnb reached with a municipality?          ·7·   standard product.· It comes with a real cost.· And if --
      ·8·   · · · · · MR. GOLDER:· Object to form.                        ·8·   if it is something that will still create loss of goodwill
      ·9·   · · · · · Go ahead.                                           ·9·   on the user, the business case, it is very -- the
      10·   · · · · · THE WITNESS:· We have done it in other cities. I    10·   situation is very complex for everyone.
      11·   · · ·want to make sure it is clear that the undertaking of    11·   · · ·Q.· ·Okay.
      12·   · · ·adjusting the flow, it's not easy from a product and     12·   · · ·A.· ·It is irreparable damage.
      13·   · · ·resourcing perspective, and it is always part, as you    13·   · · ·Q.· ·How is it irreparable damage?· I don't
      14·   · · ·pointed out, of a broader conversation.                  14·   understand.· Explain how it is irreparable damage.
      15·   BY MR. GROSS:                                                 15·   · · · · · MR. GOLDER:· Object as to form.
      16·   · · ·Q.· ·Why isn't it easy -- I don't understand what that   16·   · · · · · THE WITNESS:· It is an online platform based on
      17·   means.· It is just dropping a box.                            17·   · · ·trust.· The fact that you change the product and you
      18·   · · ·A.· ·Any exception to a flow in a platform that          18·   · · ·cannot honor the value proposition that you can -- as
      19·   operates globally, it is not easy.· So it -- again, I am      19·   · · ·a host, you can immediately book your posting, would
      20·   not a technical person, but I am aware of how difficult it    20·   · · ·create restrictions on the user base, and my
      21·   is use to a road map, a localization of a product.· And       21·   · · ·understanding is based on my experience with Airbnb.
      22·   again, representing Latin America, when I pitch for           22·   · · · · · And if you ask for empirical data, I don't have
      23·   localization of a product because there is some               23·   · · ·it.· It's that we would frustrate the community.
      24·   functionality that might not be relevant in Brazil, it is     24·   · · · · · I can share an example.· Airbnb was only homes,
      25·   very complex to secure resourcing because it is very          25·   · · ·was only accommodations.· When we launched

                                                            Page 311                                                            Page 313
      ·1·   expensive for the company to deviate from the standard        ·1·   · · ·Experiences as a second service where you can, or a
      ·2·   product.                                                      ·2·   · · ·product where you can book time and experiences with
      ·3·   · · ·Q.· ·What is the expense to the company of dropping a    ·3·   · · ·hosts, your local hosts to just go to a concert, play
      ·4·   box that hosts can fill in, whether it is discretionary or    ·4·   · · ·football, whatever, we changed the launching of
      ·5·   mandatory, if a zip code appears?                             ·5·   · · ·Experience.
      ·6·   · · ·A.· ·So you need to have the codes, you need to --       ·6·   · · · · · If you go to aibrbnb.com, you would see Homes and
      ·7·   · · ·Q.· ·You already have the code; correct?                 ·7·   · · ·Experience.· People didn't understand it.· They
      ·8·   · · · · · MR. GOLDER:· Objection, form.                       ·8·   · · ·didn't understand why we were presenting a different
      ·9·   BY MR. GROSS:                                                 ·9·   · · ·offering.· New users would rebound from the website
      10·   · · ·Q.· ·Airbnb, we already established, has the code to     10·   · · ·in a much more aggressive way than before, and the
      11·   do this, correct?· It's done in Chicago, they do it in San    11·   · · ·fight-back from the users was very bad.· So this
      12·   Francisco --                                                  12·   · · ·change created a lot of frustration and loss of
      13·   · · · · · MR. GOLDER:· Object to form.                        13·   · · ·conversion, that it's very difficult to bounce from.
      14·   BY MR. GROSS:                                                 14·   BY MR. GROSS:
      15·   · · ·Q.· ·-- correct?                                         15·   · · ·Q.· ·So you're equating adding a field in an existing
      16·   · · ·A.· ·I am not a technical person.· I don't know if the   16·   platform to a completely new platform for Experience.· You
      17·   code can be really put.· I just know a deviation from the     17·   are saying they are the same?
      18·   product usually comes with complaints from the product and    18·   · · · · · MR. GOLDER:· Object as a form.
      19·   each team as an expensive endeavor when it comes to           19·   · · · · · THE WITNESS:· I -- again, I don't have the
      20·   technical resourcing and maintaining the product in the       20·   · · ·information to compare this to.· I am just saying
      21·   long run.                                                     21·   · · ·that adding the field plus not allowing for real time
      22·   · · ·Q.· ·Now, you said it is your understanding.· What is    22·   · · ·listing --
      23·   the understanding based on?                                   23·   BY MR. GROSS:
      24·   · · · · · MR. GOLDER:· Objection to form.                     24·   · · ·Q.· ·If the ordinance allowed for real time listing?
      25·   BY MR. GROSS:                                                 25·   · · ·A.· ·That is a hypothetical.


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 80 of
                                       200 20, 2019
                                   March                               314 to 317
                                                            Page 314                                                            Page 316
      ·1·   · · ·Q.· ·No, no. If the ordinance allowed -- in Chicago,     ·1·   · · ·Q.· ·Is there a report that you have seen, in your
      ·2·   does it allow for real time listing?                          ·2·   role, internal report that you seen in your role that
      ·3·   · · · · · MR. GOLDER:· Objection to form.                     ·3·   shows that since the implementation of the compromise in
      ·4·   BY MR. GROSS:                                                 ·4·   San Francisco --
      ·5·   · · ·Q.· ·Is there any change in the experience in Chicago    ·5·   · · · · · Can we call it that?
      ·6·   now that allows for real time listing as long as you put      ·6·   · · · · · MR. GOLDER:· Object as to form.
      ·7·   in the number?                                                ·7·   · · · · · Go ahead.
      ·8·   · · ·A.· ·I don't know.                                       ·8·   BY MR. GROSS:
      ·9·   · · ·Q.· ·Is there any data that shows that less people are   ·9·   · · ·Q.· ·Well, what would you use?· How would you like to
      10·   using the Airbnb, less hosts -- because it has nothing to     10·   describe it?
      11·   do with your guests, are we agreed?                           11·   · · · · · MR. GOLDER:· Settlement agreement and mutual
      12·   · · · · · MR. GOLDER:· Object as to form.                     12·   · · ·release.
      13·   · · · · · MR. GROSS:· Right.                                  13·   BY MR. GROSS:
      14·   BY MR. GROSS:                                                 14·   · · ·Q.· ·Since the implementation of the settlement
      15·   · · ·Q.· ·In Chicago -- I know, you don't understand          15·   agreement and mutual release in San Francisco, have you
      16·   Chicago.· In San Francisco --                                 16·   seen a report that shows a drop-off in the use of Airbnb
      17·   · · ·A.· ·Yes.                                                17·   in San Francisco?
      18·   · · ·Q.· ·-- the process now is the hosts put in their        18·   · · · · · MR. GOLDER:· Objection to form.
      19·   information, whether it be pending or the number they         19·   · · · · · Go ahead.
      20·   have, and the ads immediately go up; correct?                 20·   · · · · · THE WITNESS:· I don't recall.
      21·   · · ·A.· ·Yes.                                                21·   BY MR. GROSS:
      22·   · · ·Q.· ·Okay.· And the guests, they have no part of that;   22·   · · ·Q.· ·How long has that been in effect, the settlement
      23·   correct?· They just see the ads immediately; correct?         23·   agreement and mutual release?
      24·   · · ·A.· ·They might have impact on the amount of offering,   24·   · · · · · You have it there.
      25·   if the flow changes, how many hosts go live.                  25·   · · ·A.· ·May 2017.

                                                            Page 315                                                            Page 317
      ·1·   · · ·Q.· ·Has there been an impact on the amount of           ·1·   · · ·Q.· ·Okay.· So you don't recall in -- over the last,
      ·2·   offerings in San Francisco since this went into effect?       ·2·   less than two years, seeing a report showing a drop-off in
      ·3·   · · ·A.· ·I don't have the specific numbers, but I think it   ·3·   the use of Airbnb in San Francisco?
      ·4·   is not neutral.                                               ·4·   · · · · · MR. GOLDER:· Object to form.
      ·5·   · · ·Q.· ·But do you know for a fact that it is not           ·5·   · · · · · Asked and answered.
      ·6·   neutral?                                                      ·6·   · · · · · THE WITNESS:· I don't recall having seen it.
      ·7·   · · ·A.· ·I don't know the numbers exactly.                   ·7·   BY MR. GROSS:
      ·8·   · · ·Q.· ·Do you know for a fact that it is not neutral in    ·8·   · · ·Q.· ·Okay.· Do you recall -- let me ask this a
      ·9·   Chicago?                                                      ·9·   different way.
      10·   · · ·A.· ·I don't know.                                       10·   · · · · · Do you recall seeing -- strike that.
      11·   · · ·Q.· ·So you have no specific data that you can point     11·   · · · · · Do you get reports showing Airbnb usage in the
      12·   to that there has been any effect with regard to adding a     12·   territory that you oversee, specifically the United
      13·   field where the ad is immediately uploaded?                   13·   States?
      14·   · · ·A.· ·I know it not neutral.· I don't have the specific   14·   · · ·A.· ·I have access to the high level numbers. I
      15·   data.· And again --                                           15·   usually don't get into city specifics.
      16·   · · ·Q.· ·How do you know it is not neutral?                  16·   · · ·Q.· ·When you say you have access to high level
      17·   · · · · · MR. GOLDER:· Object to form.                        17·   numbers, what does that mean?
      18·   · · · · · Go ahead.                                           18·   · · ·A.· ·Country-level numbers.
      19·   · · · · · MR. GROSS:· I am using his terms.                   19·   · · ·Q.· ·Country-level numbers?
      20·   BY MR. GROSS:                                                 20·   · · ·A.· ·Yes.
      21·   · · ·Q.· ·How do you know it is not neutral?                  21·   · · ·Q.· ·So you don't know -- and again, let's be clear.
      22·   · · ·A.· ·Because I might have been in conversations where    22·   You have only been in your role for North America, which
      23·   this was discussed.· I don't recall the specifics, and I      23·   would include the United States, since August.
      24·   don't recall who the counter party is, but I know that it     24·   · · ·A.· ·Yes.
      25·   is not neutral.                                               25·   · · ·Q.· ·So you have no recollection, since August, six


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                      YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 81 of
                                       200 20, 2019
                                   March                               318 to 321
                                                            Page 318                                                            Page 320
      ·1·   months, of seeing a report showing a decrease in usage in     ·1·   · · · · · MR. GOLDER:· Objection, form.
      ·2·   San Francisco, because of the implementation of the           ·2·   · · · · · THE WITNESS:· I agree.· Beyond that, I believe on
      ·3·   settlement agreement, and mutual release?                     ·3·   · · ·my intuition as a person that has been in the Airbnb
      ·4·   · · · · · MR. GOLDER:· Object to form.                        ·4·   · · ·business since 2012, and has lived through various
      ·5·   · · · · · THE WITNESS:· This was produced the year before,    ·5·   · · ·changes in product, that changing something, to the
      ·6·   · · ·in May 2017.                                             ·6·   · · ·eyes of hosts and guests, has an impact.
      ·7·   BY MR. GROSS:                                                 ·7·   · · · · · And in this particular case, changing the flow of
      ·8·   · · ·Q.· ·Right.                                              ·8·   · · ·Listing Your Space with mandatory field, with
      ·9·   · · ·A.· ·I -- again, I don't think it is a relevant          ·9·   · · ·realtime uploading or not, this will have an impact
      10·   conversation between August and now, because it was an        10·   · · ·that will -- it will be potentially irreparable.
      11·   agreement -- settlement agreement that happened before my     11·   BY MR. GROSS:
      12·   time.                                                         12·   · · ·Q.· ·Let's take out the real time.· If real time is
      13·   · · ·Q.· ·But you are saying that you -- you have knowledge   13·   not affected -- and I understand that that's your belief.
      14·   of a drop-off?                                                14·   We don't agree, but if there is no -- we are just talking
      15·   · · ·A.· ·Yes.                                                15·   about adding a mandatory field -- which is already there,
      16·   · · ·Q.· ·I am asking you what it is based on?                16·   or even a discretionary field, in the municipalities where
      17·   · · · · · MR. GOLDER:· Objection to form, asked and           17·   a discretionary field has been added, has there been any
      18·   · · ·answered.· He said this already.                         18·   drop-off in use?
      19·   · · · · · MR. GROSS:· No, he hasn't.                          19·   · · · · · MR. GOLDER:· Object as to form.
      20·   · · · · · THE WITNESS:· I have said that I don't recall the   20·   · · · · · MR. GROSS:· I will go through every single one.
      21·   · · ·context.· It is something that I have heard.· I don't    21·   · · · · · MR. GOLDER:· No, no. That's not where I am at.
      22·   · · ·have the specific report.· I don't have a specific       22·   · · ·You started with one question and moved to another.
      23·   · · ·email thread.· I just know that I heard that San         23·   · · ·So just to be clear.
      24·   · · ·Francisco is not neutral after these changes were        24·   BY MR. GROSS:
      25·   · · ·implemented in 2017.                                     25·   · · ·Q.· ·In the municipalities where a discretionary field

                                                            Page 319                                                            Page 321
      ·1·   BY MR. GROSS:                                                 ·1·   has been added to the flow -- and we went through at least
      ·2·   · · ·Q.· ·But you don't know from whom, and you don't know    ·2·   ten of them -- has there been any drop-off in Airbnb use?
      ·3·   how?                                                          ·3·   · · · · · MR. GOLDER:· Objection to form.
      ·4·   · · ·A.· ·I don't recall.                                     ·4·   · · · · · THE WITNESS:· I don't know.
      ·5·   · · ·Q.· ·Not that -- you have no recollection of who told    ·5·   BY MR. GROSS:
      ·6·   you that?                                                     ·6·   · · ·Q.· ·Okay.· So just so we are clear and I can finish
      ·7·   · · ·A.· ·I don't recall.· I don't have --                    ·7·   up, what we're relying on, the change in experience that
      ·8·   · · ·Q.· ·That is a yes-or-no question.                       ·8·   is that the one that you prominently mentioned, is adding
      ·9·   · · ·A.· ·No.                                                 ·9·   Experiences as a separate platform, a separate function on
      10·   · · ·Q.· ·I am asking a question, you have no recollection    10·   the platform to hosting?
      11·   of who told you there was a drop-off?                         11·   · · · · · MR. GOLDER:· Objection to form.
      12·   · · ·A.· ·No.                                                 12·   · · · · · That is a mischaracterization of his testimony.
      13·   · · ·Q.· ·Okay.· And you have no recollection of seeing a     13·   · · · · · THE WITNESS:· I can refer to more examples, but
      14·   specific document evidencing a drop-off?                      14·   · · ·this is the one I referred to.· The fact that adding
      15·   · · ·A.· ·Yes, I don't know.                                  15·   · · ·Experiences created a frustration and
      16·   · · ·Q.· ·And for Chicago, when did that go into effect?      16·   · · ·misunderstanding of the product, and dropped
      17·   · · ·A.· ·I don't have the settlement agreement, so I         17·   · · ·conversion --
      18·   don't.· I do not know.                                        18·   BY MR. GROSS:
      19·   · · ·Q.· ·And do you have a recollection of a drop-off in     19·   · · ·Q.· ·What I'm --
      20·   the use of Airbnb in Chicago since the settlement in          20·   · · ·A.· ·It was not maybe the most relevant example.
      21·   Chicago was implemented?                                      21·   · · ·Q.· ·So give me a relevant example.
      22·   · · ·A.· ·I don't recall anything specific to Chicago.        22·   · · ·A.· ·So changing -- because of the anti-discriminatory
      23·   · · ·Q.· ·So the only thing you know is you have              23·   policy, removing the guest profile, the guest picture
      24·   recollection of some change in San Francisco, but you         24·   created friction on the host side.· It changed that.· It
      25·   don't know when, and you don't know who told you that?        25·   changes the way they were experiencing the product, and it


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                       YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 82 of
                                       200 20, 2019
                                   March                               322 to 325
                                                            Page 322                                                            Page 324
      ·1·   created a friction.                                           ·1·   like adding New Coke replacing -- and I am dating myself
      ·2·   · · · · · Changing of the payment method, or changing the     ·2·   now -- but it is sort of like replacing Coke Classic with
      ·3·   field that you required to submit your payment method --      ·3·   New Coke.· The company made the decision and the consumer
      ·4·   all these change in the flow usually come with abrasion       ·4·   went crazy.
      ·5·   and frustration on the guest and host side.                   ·5·   · · · · · The examples you have given me, the experience,
      ·6·   · · ·Q.· ·How much of a drop-off in use of Airbnb was there   ·6·   the payment platform, the anti-discrimination policy,
      ·7·   when you removed the guest picture from the flow, from the    ·7·   those were all decisions that the company made?
      ·8·   process?                                                      ·8·   · · ·A.· ·I agree.
      ·9·   · · · · · MR. GOLDER:· Objection to form.                     ·9·   · · ·Q.· ·Can you give me an example of a drop-off or a
      10·   · · · · · THE WITNESS:· I don't have numbers.                 10·   frustration -- I am trying to use your term -- a customer
      11·   BY MR. GROSS:                                                 11·   reaction that was based upon a change mandated by somebody
      12·   · · ·Q.· ·Was there any change?                               12·   other than Airbnb --
      13·   · · ·A.· ·I think that it was.· I don't know the numbers.     13·   · · · · · MR. GOLDER:· Objection as to form.
      14·   Again, it is based on conversations that I don't recall,      14·   BY MR. GROSS:
      15·   specifically, where product changes have conversions.         15·   · · ·Q.· ·-- an entity or person?
      16·   · · ·Q.· ·The anti-discrimination issue though, that was a    16·   · · ·A.· ·Without any recollection of a specific data on
      17·   decision and change that Airbnb did on its own.· It wasn't    17·   any specific case, I think that in every city, San
      18·   mandated to do that, was it?                                  18·   Francisco, Chicago, we have a mandatory field, or we have
      19·   · · ·A.· ·It was a decision that we took.                     19·   a PTR, the change in the flow creates frustration on the
      20·   · · ·Q.· ·And the pricing that you just used, that was a      20·   host side, and it -- it burns goodwill.· Whether we are
      21·   decision that Airbnb made on its own, to change the           21·   willing to do it or not really depends on the broader
      22·   methodology of -- not pricing, of payment.                    22·   conversations with the City, and again, how lawful we
      23·   · · ·A.· ·Yes.                                                23·   believe the regulation is, but I don't the data on me, I
      24·   · · ·Q.· ·I don't want to mix pricing with payment.· The      24·   don't have the data in my head that shows the --
      25·   methodology for obtaining payment, that was a decision        25·   specifically what is the impact and drop-off for any of

                                                            Page 323                                                            Page 325
      ·1·   Airbnb made on its own.· It had nothing to do with a third    ·1·   these changes.
      ·2·   party, correct?                                               ·2·   · · ·Q.· ·So -- okay.· In paragraph 27 of your
      ·3·   · · ·A.· ·In some cases, it might be compliance-related.      ·3·   declaration --
      ·4·   In this case, I don't know.                                   ·4·   · · · · · Okay.· Let me go to paragraph 23 first.
      ·5·   · · ·Q.· ·Do you know of a payment compliance issue in the    ·5·   · · · · · Paragraph 23, starting at the bottom, on Page 7,
      ·6·   United States?                                                ·6·   · · · · · It says "For third-party listings that do not
      ·7·   · · ·A.· ·No.                                                 ·7·   display those numbers" -- and this is regarding the
      ·8·   · · ·Q.· ·I understand foreign countries.· They've got        ·8·   ordinance -- "Airbnb must either remove the listing or
      ·9·   their own issues on currency.                                 ·9·   alter the listing to obtain the registration numbers from
      10·   · · ·A.· ·I am not aware of any occasion in the United        10·   the third-party host or some other host, and then add a
      11·   States.                                                       11·   registration number in a mandatory field."
      12·   · · ·Q.· ·Okay.· So you have given me currency payment and    12·   · · · · · Okay.· Do you see that?
      13·   that -- let me do it this way.                                13·   · · ·A.· ·Yes.
      14·   · · · · · Are you aware of the circumstance where a third     14·   · · ·Q.· ·Where does it say that in the ordinance?
      15·   party or independent party action changed the flow and        15·   · · · · · MR. GOLDER:· Objection as to the form.
      16·   caused a decrease in the use of Airbnb?                       16·   · · · · · THE WITNESS:· Can you point me to the actual
      17·   · · · · · MR. GOLDER:· Object as to form.                     17·   · · ·text?· Beginning in 23?
      18·   · · · · · THE WITNESS:· Can you define third party in this    18·   BY MR. GROSS:
      19·   · · ·instance?                                                19·   · · ·Q.· ·No, there is a -- it is there.
      20·   BY MR. GROSS:                                                 20·   · · ·A.· ·So again, based on my understanding of the
      21·   · · ·Q.· ·Okay.· A municipality required something, or --     21·   ordinance, the fact that we need to verify that they are
      22·   other than what you told me, where you have no specific       22·   City-issued requires that we need to remove the listings,
      23·   data, and I am trying to understand how the flow works,       23·   or -- or obtain the listings from the third-party host in
      24·   where there would come up -- because the experiences you      24·   the event that they are not in, so the City --
      25·   have described are all decisions that Airbnb made, sort of    25·   · · · · · Let me read it again.


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                      YVer1f
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 83 of
                                       200 20, 2019
                                   March                               326 to 329
                                                            Page 326                                                          Page 328
      ·1·   · · · · · So regarding the platform obligations, in the       ·1· BY MR. GROSS:

      ·2·   event that Airbnb is liable of making sure that the           ·2· · · ·Q.· ·Give me one minute, and I think I'm done.

      ·3·   registration numbers are City-issued, we suggest for us to    ·3· · · · · · (Whereupon, there was a recess, after which the

      ·4·   avoid the fines and be compliant as to platform, that we      ·4· · · ·following proceedings were had:)

      ·5·   need to take down the listings or engage with the host to     ·5· · · · · · MR. GROSS:· That's all the questions I have,

      ·6·   make sure the listing host is providing -- the City-issued    ·6· · · ·Mr. Mallol.

      ·7·   number is provided, and validate with the City that this      ·7· · · · · · I believe your counsel has no questions for you,

      ·8·   is the right number.                                          ·8· · · ·at this point.

      ·9·   · · ·Q.· ·I understand the first part.· Where does it say     ·9· · · · · · MR. GOLDER:· That's correct.

      10·   in the ordinance that you have to validate with the City?     10· · · · · · MR. GROSS:· So the reporter will transcribe your

      11·   · · · · · MR. GOLDER:· Object to form.· We did that.          11· · · ·deposition.· You have the ability to review it.· We

      12·   · · · · · THE WITNESS:· Yes, it is the same answer as         12· · · ·are going to immediately order it expedited because

      13·   · · ·before, the that it is City-issued, and fines.           13· · · ·we are on a very expedited deposition schedule.

      14·   BY MR. GROSS:                                                 14· · · · · · (Discussion off the record.)

      15·   · · ·Q.· ·So it is your understanding, the language           15· · · · · · THE WITNESS:· I will read.

      16·   "City-issued" requires you to verify it?                      16· · · · · · · · · · · · · · ·------

      17·   · · · · · MR. GOLDER:· Objection to form.                     17· · · · · (The deposition was concluded at 6:05 p.m.)

      18·   · · · · · THE WITNESS:· Yes.· With legal input, that helps    18· · · (Reading and signing of the deposition was not waived

      19·   · · ·me with my opinion.                                      19· by the witness and all parties.)

      20·   BY MR. GROSS:                                                 20

      21·   · · ·Q.· ·Okay.· Can I ask you it this way:· Is it Airbnb's   21· · · · · · · · · · · CERTIFICATE OF OATH

      22·   position that the term "City-issued" requires Airbnb to       22

      23·   verify the accuracy of those numbers?                         23· STATE OF FLORIDA

      24·   · · · · · MR. GOLDER:· Objection to form.                     24· COUNTY OF MIAMI-DADE

      25·   · · · · · THE WITNESS:· "City-issued," plus the fines, plus   25



                                                            Page 327                                                          Page 329
      ·1·   · · ·lack of process.· Yes.                                   ·1· · · · · ·I, SHARON VELAZCO, Registered Professional
                                                                          ·2· Reporter, Notary Public, State of Florida, certify that
      ·2·   BY MR. GROSS:
                                                                          ·3· JORDI TORRES MALLOL personally appeared before me on the
      ·3·   · · ·Q.· ·Okay.· And it is your belief, just so I'm clear,
                                                                          ·4· 20th day of March, 2019, and was duly sworn.
      ·4·   that the safe harbor provision only applies to false
                                                                          ·5· · · · · ·Signed this 22nd day of March, 2019.
      ·5·   addresses, not false numbers?
                                                                          ·6
      ·6·   · · ·A.· ·Safe --
                                                                          ·7
      ·7·   · · · · · MR. GOLDER:· Objection to form.                     ·8· · · · · · · · ·____________________________________
      ·8·   · · · · · THE WITNESS:· Safe harbor as a good faith clause,   · · · · · · · · · · · SHARON VELAZCO, RPR
      ·9·   · · ·yes.                                                     ·9· · · · · · · · · · Notary Public, State of Florida
      10·   BY MR. GROSS:                                                 · · · · · · · · · · · Commission No.: GG 231691
      11·   · · ·Q.· ·So if the good faith clause said "number" as well   10· · · · · · · · · · Commission Expires: August 19, 2022

      12·   as "address," you would -- the Airbnb would be satisfied      11

      13·   that they did not have liability under the ordinance for      12

      14·   information posted by hosts?                                  13
                                                                          14
      15·   · · · · · MR. GOLDER:· Object to form.
                                                                          15
      16·   · · · · · THE WITNESS:· That is a hypothetical, and I
                                                                          16
      17·   · · ·would --
                                                                          17
      18·   BY MR. GROSS:
                                                                          18
      19·   · · ·Q.· ·It is not a hypothetical.· I am asking the          19
      20·   question.· If it -- you know, you are taking this             20
      21·   position, so I am asking you what would Airbnb's position     21
      22·   be if it also included the words "certificate number"?        22
      23·   · · · · · MR. GOLDER:· Objection to form.· That is a          23
      24·   · · ·hypothetical.                                            24

      25·   · · · · · MR. GROSS:· It is not a hypothetical.               25




                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com
Case 1:19-cv-20045-RNS Document 44-2 Jordi
                                      EnteredMallol
                                              on FLSD Docket 03/26/2019 Page 84 of
                                       200 20, 2019
                                   March                               330 to 332
                                                                Page 330                                                         Page 332
      ·1· · · · · · · · · · CERTIFICATE OF REPORTER                        ·1·   · ·   · · · · · · · · · · ERRATA SHEET
                                                                           ·2·   ·DO   NOT WRITE ON THE TRANSCRIPT~ENTER CHANGES ON THIS PAGE
      ·2                                                                   ·3·   · ·   · ·In Re:· ·Airbnb, Inc. Vs. City of Miami Beach
      ·3· STATE OF FLORIDA                                                 · ·   · ·   · · · · · · · Deposition of Jordi Torres Mallol
                                                                           ·4·   · ·   · · · · · · · · · ·Taken on March 20, 2019
      ·4· COUNTY OF MIAMI-DADE                                             · ·   · ·   · · · · · · ·U.S. Legal Support Job No. 1895012
                                                                           ·5
      ·5                                                                   ·6
      ·6· · · · · ·I, SHARON VELAZCO, Registered Professional              · ·   __________________________________________________________
                                                                           ·7·   Page No.· Line No.· ·Change· · · · · · · ·Reason
      ·7· Reporter, certify that I was authorized to and did               · ·   __________________________________________________________
                                                                           ·8·   __________________________________________________________
      ·8· stenographically report the deposition of JORDI TORRES           · ·   __________________________________________________________
                                                                           ·9·   __________________________________________________________
      ·9· MALLOL; that a review of the transcript was requested; and
                                                                           · ·   __________________________________________________________
      10· that the transcript is a true record of my stenographic          10·   __________________________________________________________
                                                                           · ·   __________________________________________________________
      11· notes.                                                           11·   __________________________________________________________
                                                                           · ·   __________________________________________________________
      12· · · · · ·I further certify that I am not a relative,
                                                                           12·   __________________________________________________________
      13· employee, attorney, or counsel of any of the parties, nor        · ·   __________________________________________________________
                                                                           13·   __________________________________________________________
      14· am I a relative or employee of any of the parties'               · ·   __________________________________________________________
                                                                           14·   __________________________________________________________
      15· attorneys or counsel connected with the action, nor am I         · ·   __________________________________________________________
      16· financially interested in the action.                            15·   __________________________________________________________
                                                                           · ·   __________________________________________________________
      17                                                                   16·   __________________________________________________________
                                                                           · ·   __________________________________________________________
      18· · · · · ·Dated this 22nd day of March, 2019.                     17·   __________________________________________________________
      19                                                                   · ·   __________________________________________________________
                                                                           18·   __________________________________________________________
      20· · · · · ·_________________________________                       · ·   __________________________________________________________
                                                                           19·   __________________________________________________________
      · · · · · · ·SHARON VELAZCO, RPR                                     · ·   __________________________________________________________
      21· · · · · ·Registered Professional Reporter                        20·   __________________________________________________________
                                                                           · ·   __________________________________________________________
      22                                                                   21·   __________________________________________________________
                                                                           · ·   __________________________________________________________
      23                                                                   22·   __________________________________________________________
      24                                                                   23·   Under penalties of perjury, I declare that I have read the
                                                                           · ·   foregoing document and that the facts stated in it are
      25                                                                   24·   true and correct.
                                                                           25·   ______________· · · · · · · · · · ____________________


                                                                Page 331
      ·1
      ·2·   · · · · · · · · WITNESS NOTIFICATION LETTER
      ·3·   March 22, 2019
      ·4
      · ·   JORDI TORRES MALLOL
      ·5·   c/o:CHAD GOLDER, ESQUIRE
      · ·   MUNGER TOLLES & OLSON
      ·6·   1155 F Street, NW
      · ·   Washington, D.C. 20004
      ·7·   T: (202) 220-1103
      · ·   Chad.Golder@mto.com
      ·8·   Jonathan.blavin@mto.com
      ·9
      10·   In Re:·     ·Airbnb, Inc. Vs. City of Miami Beach
      · ·   · · · ·     ·Deposition of Jordi Torres Mallol
      11·   · · · ·     ·Taken on March 20, 2019
      · ·   · · · ·     ·U.S. Legal Support Job No. 1895012
      12
      13·   · · ·The transcript of the above proceeding is now
      · ·   available for your review.
      14
      · ·   · · ·Please call to schedule an appointment between the
      15·   hours of 9:00 a.m. and 4:00 p.m., Monday through Friday,
      · ·   at a U.S. Legal Support office located nearest you.
      16
      · ·   · · ·Please complete your review within a reasonable
      17·   amount of time.
      18
      19·   · · ·Very truly yours,
      20
      21·   ·   ·   ·SHARON VELAZCO, RPR
      · ·   ·   ·   ·Registered Professional Reporter
      22·   ·   ·   ·U.S. Legal Support, Inc.
      · ·   ·   ·   ·One SE Third Avenue, Suite 1250
      23·   ·   ·   ·Miami, Florida 33131
      · ·   ·   ·   ·(305) 373-8404
      24
      · ·   · · ·CC: Via Transcript
      25



                                                     U.S. LEGAL SUPPORT
                                                   www.uslegalsupport.com
                                 Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 85 of
                                March200
                                       20, 2019                                   ·1
                       215:2                241:11               220:13
         $            1422 264:11          20045 16:13          2565 115:4
                      1424 267:9           2006 10:1            2566 115:4
 $1 33:12             1448 264:12          2007 10:1            2599 102:19
 $100 204:2           15 106:12,13         2008 80:21           25th 6:19
 $109 204:6            107:5,6 267:9        216:22              26 242:16,17,
                      150 127:20           2010 252:14           20 243:1
         0             130:19              2012 10:15            247:25 248:2,
                      1510 272:7            320:4                4
 0781   99:22         1516 272:7           2013 10:25           2600 102:19
                      16 83:7               12:20               27 6:24
                       107:23,24           2015 218:11,          220:20 222:8
         1             108:1 216:20         14                   249:18,19,21
                      1610 108:1           2016 12:16,21         325:2
 1  7:1,23,25
  17:25 18:4          1611 108:2            28:10 167:1         27th 215:17
  243:6 277:6         1612 81:7             216:19 217:2        28 264:8,9,11
  284:6 296:2         1614 81:7            2017 250:18          29 272:7,8,11
 10 81:3,4,6          1628 82:9             251:23 252:7,       2nd 251:23
 10,000 131:8         1634 85:24            9 316:25
                                            318:6,25
 100 52:20            1636 85:24                                        3
  89:12 160:8                              2018 184:5
                      1683 82:9
  204:9 209:19                             2019 215:16,         3  7:1,23 8:2
                      17 115:1,2,3          18,19 300:25
 102387 283:25         222:7 252:9                               58:4 176:13
  292:15               256:10              21 174:25             221:1,9 267:9
 107A 267:8,9                               175:1,3,14           294:25
                      18 163:9,11,          178:20
 109 204:2             13                                       30 104:17
                                            215:16,19            251:18 279:4
 11 82:5,8            19 16:13             22 115:4              281:3,4
 11:15 64:10           165:17,18,21         181:20,21
                       167:11 216:18                            30(b)(6) 8:10
 11:26 64:11                                182:22 183:8
                       220:14                                    9:12,15
 12 85:21,22,                              23 183:21,22          157:10,14,24
  25 99:21            192 126:25            325:4,5,17           194:23 240:10
  102:13 204:13       1983 6:24            24 29:14              242:15 255:20
 12-month 11:7        1:08 150:1            61:14 69:1          305-842-7929
 120 104:17           1:48 150:2            185:22,23,25         6:22
 129 188:18           1st 137:21            186:7,16            31 291:16,17,
 13 98:13,14,                               187:6 190:3,         20,24 292:9,
  16 99:22,23,                2             6,8,15,18            15
  25 102:16                                 197:5,11            32 293:12,13
  214:23 215:2        2  7:1,23 8:1         202:23,24
                                                                33137 6:19
 1346 249:21           182:10 184:12        204:8 205:6
                                            208:8 209:15        34 193:5,12
  250:14               243:6 250:18
                                            217:20 306:6        3:11 214:16
 1348 251:19           285:20
                                           24-hours             3:24 214:18
 1355 249:21          20 26:10
 14 102:16,17          168:9,10,12          203:15 206:25
  103:5 104:14,        169:10              25 214:19,22,
  24 214:25            216:14,15            23 217:11



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                 Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 86 of
                                March200
                                       20, 2019                                   ·2
                       309:18 325:5        901 6:19              100:16 103:16
          4           747 35:17            910 165:21            108:20
                      747-748 36:5         913 165:21            109:13,14
 4  7:1,23 8:3        754 163:9            926 175:4             111:18 115:16
  177:18 222:7,       755 163:9            930 175:4             117:17 121:9,
  10 257:13                                                      18,25 128:12
                      761-762 41:18        932 181:23            129:13,14
  294:13              776 291:24           934 181:23
 4,500 300:23                                                    133:22 136:10
                      777 291:24           939 168:13            139:17 140:1,
  301:1,3,6,9         780 100:2            944 168:13            15,16 141:11,
 4-7 257:13           781 100:1,3          97 204:9              25 142:20
 40 214:24            784 100:1                                  143:23 144:23
  215:2                                                          145:23 151:9
                      793 51:10                    A
 4000 300:20                                                     152:18,21
                      795 51:10
 423 183:25                                                      153:22 157:21
                                           A-1 292:15
 426 183:25                                                      160:6 162:17
                              8            abides 275:13
 44 293:15                                                       164:2 165:2
                                           ability 12:2          169:24
 45 210:1                                   65:25 82:24
                      8  51:7,8 52:7                             173:12,23
 4500 301:4            57:5,23 167:1        202:18 205:9
 486 107:5                                                       176:5 179:21
                       184:4                228:20,23            180:17 187:15
 488 107:5            800 57:12             229:5 232:6,7        190:5 191:24
 4:44 279:1           802 58:5              251:4 304:5          192:21 193:4,
 4:54 279:2           804 57:13            able 68:2             8 194:22
                      818 185:25            106:18 230:13        201:8 212:16,
                       188:7                261:18               18,19 220:5
          5
                      821 198:15           about 6:6             223:3 224:1
 5  16:7,8,17                               7:11 8:16            226:20 227:20
                      824 191:24
  58:4 176:13                               18:15 20:7           228:5,16
                      828 188:8             22:14 24:20
  307:20                                                         229:7,11
                      829 187:24            28:2 29:19
 5,000 131:10                                                    232:6 234:23
                       188:17,24            30:4 31:17
 5.1 222:8,10                                                    237:14,19,23
                       189:16               32:7 33:6
 50,000 126:25                                                   238:14,18
                      830 189:21            34:16 41:25          239:4,10
 53 102:7             831 191:18            42:7,25 45:8         240:17 242:25
 55 103:21            834 192:3,21          49:22 50:10          244:11,24
  104:16,19            194:11               51:2,5 53:25         245:1,4,7,10,
 56 104:20            84 194:3              54:18 57:25          13,15 246:8
                      865 195:10,24         58:9,14 59:18        248:14,23
          6            197:15               64:21 66:18          249:3 251:6,
                      869 185:25            70:20 71:1           24 253:24
 6  37:3 39:18         189:21               72:18 76:5           259:19 264:7
  41:2 308:2                                78:22 79:1           267:17,20
                      89 242:20,21
 665 6:19                                   80:2,3,17            268:18 271:19
                                            81:10 83:7           272:4,17
                              9             84:20 85:16          274:1,5 275:3
          7                                 87:5,8 88:9          276:3 278:19
                      9 57:12,15            89:16 90:2           279:11 284:6,
 7     41:15,16       90 242:20             93:24 98:7,17        24 285:6
     44:18 257:14                           99:8,20


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                 Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 87 of
                                March200
                                       20, 2019                                   ·3
  287:23 297:21       access 29:14         accurate              233:22 236:22
  300:9 302:10,        30:6 50:19           89:21 289:4          256:23 257:1
  12 303:25            70:8,9 149:15       accurately            268:6,12
  306:22 312:2         152:9 158:12,        89:10                269:6 325:16
  320:15               23,25 159:19,       acquiring            actually
 above 6:3             21 161:21            78:17                10:18 13:11
  130:17               166:14 208:18       across 12:7           22:3 25:19
 above-recorded        222:11 228:3,        31:14,16             26:17 30:14
  207:15               8 231:9 257:6        104:3 162:22         40:22 44:2
 abrasion              317:14,16           act 120:13            59:3 72:8
  322:4               accessible            306:18               76:8,18 78:9
 absolutely            236:25 237:8        acting                79:17 85:8
  135:1 259:15         262:4                230:16,17,18         101:21 114:19
  283:3               accident 30:9                              129:13 155:22
                                           action 54:11
 absorbed              33:23                                     163:15 165:12
                                            65:22 66:4           170:3 180:9
  116:2               accidentally          90:5 109:19
                       38:5                                      217:13 226:15
 accept 82:17                               139:1 169:18         235:19 245:16
  83:5 96:5           accommodate           171:15 172:8,
                       191:13                                    307:2
  97:8,9 106:25                             19 209:9
  152:5 155:9         accommodating         222:6 285:18        ad 52:18
  161:18 170:14        165:8                323:15               55:18 56:9
  198:12,22           accommodation                              62:17 66:8
                                           actions 121:4         86:15 87:24
  199:3,4              81:1 82:21           139:2 171:25
  202:23 205:2,        164:4                                     91:2,6 96:17
                                           activated             97:12 132:3
  3,6,7 208:8,9       accommodations        137:21
  215:10 217:9                                                   138:21 143:15
                       122:23 162:4        active 136:7          144:22 145:2,
  218:1,2,3            312:25               144:18 174:4
  219:5,7                                                        18,21 146:14
                      accompanying          240:1,2,15           152:16 153:7,
  220:17,19            250:16               242:5
  221:23,24                                                      11 185:14
                      according            actively              191:6 197:4
  229:16 230:24        268:24 273:7         97:21
  234:8 246:2                                                    199:13,17,21,
                      account 63:2         activities            24 201:8
  252:2 297:3          111:25 122:16        79:2                 202:6 219:16
 acceptable            127:5 167:5                               238:21 241:5
  243:22                                   activity
                       170:13,14            80:14 97:19          244:13 252:13
 acceptance            186:5,23             103:25 118:20        253:3 254:7,
  206:15               226:7                133:9 136:17,        8,9,14
 accepted             accounted             18 138:22            256:13,14
  84:3,12              148:6 182:5,8        155:7 200:20         257:15,20,21
  106:21 204:6         253:21 254:19        238:8 266:12,        259:20 260:2,
  207:20,22            280:5                24 276:17            6,9,15
  208:11 213:8        accounting            307:3                261:13,19,24
  218:7 219:17         70:7 204:16         acts 69:9             262:1,3,9,17
  247:10              accounts                                   264:24 265:3,
                                           actual 44:4,
 accepting             62:3,4 173:4         8,11 59:6            6 266:9,11
  83:3 206:16          290:23               62:1 153:20          267:3 268:23
 accepts 152:3        accuracy 89:1         162:1 167:21         274:8 278:2,
                       326:23               196:7 204:17         12 285:2


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                 Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 88 of
                                March200
                                       20, 2019                                   ·4
  291:4 292:17        adjust 100:22         320:13               98:1,2 100:21
  307:15 315:13        127:5 147:11        affects               104:9,23
 adapt 97:10          adjusting             299:21 300:1,        105:16,20
 add 49:19             310:12               11 302:15            116:4 119:6
  114:1 144:1         adjustments          affiliate             122:5 125:1
  146:4,5,7            174:6                69:15                126:24 127:12
  159:6,7             administered         affirm 6:5            129:10 130:2
  187:24,25            175:25              after 10:18,          132:12,16
  188:1 189:4         adopt 234:6           19 20:20             133:7 135:17
  233:22 236:17                             24:13 34:5,17        136:19 139:20
                      adopted                                    143:24 146:25
  237:12 250:9         235:21               42:4 61:14
  259:22,23                                 62:16 63:1           149:6 150:17
                      ads 87:1 88:2                              160:8 169:21
  260:6 272:14         89:20 90:18          64:10 69:1
  283:13 310:2                              76:6 84:5            171:8 172:10
                       139:14,24                                 173:11 179:23
  325:10               140:25 141:5         98:20 99:5
 added 56:13                                107:2 116:8,         181:17 192:11
                       142:3 144:7                               196:5 200:24
  113:12,23            172:16 219:8         12,14,16,22,
  268:1 320:17                              23 117:1,13          201:6 203:9
                       220:2 238:16,                             205:16 206:19
  321:1                18 253:5             118:20 119:25
 adding 14:24                               123:6 140:10,        207:1,6 209:8
                       255:2,5,9,11,                             218:15,21
  263:3 313:15,        12,23 256:5,         23 141:3
  21 315:12                                 144:22 160:1         221:23 222:3
                       19 264:21                                 223:4 229:4
  320:15 321:8,        314:20,23            174:11 187:3
  14 324:1                                  188:5 192:17         250:6 255:10
                      advanced                                   269:23 270:15
 addition              275:6                196:12 199:18
                                            202:5 203:5,         271:14 272:1
  57:22 113:3,4       advances                                   279:20 280:3,
 additional            133:4                9,15 204:8,24
                                            205:9,10,17          8 288:1,3,8
  9:15 21:4           advertise                                  289:12 291:8
  39:19 185:2                               214:17 215:19
                       73:2,3 92:9,                              294:9 303:3
  236:17                                    217:1 227:23,
                       13 230:15            25 240:7             304:2 307:19
 address 6:18         advertisement                              309:14
  189:11 193:11                             258:24 260:24
                       137:14               262:5 279:1,8        310:19,22
  194:7 196:13,       advertisements                             313:19 315:15
  17,18 201:14,                             283:17 288:22
                       109:6                298:14               317:21 318:9
  19 224:11                                                      322:14 324:22
                      advertising           304:15,18
  243:25 244:14                                                  325:20,25
  262:7 294:18         85:12 90:4           318:24
                       91:7 236:9          again 12:11          against
  295:4,7                                                        153:17 163:19
  327:12              advice 286:11         14:21 19:17
                       287:19               23:2,10,14,15       agency 67:6,8
 addressed
                      advised               27:9 40:6           agent 68:22,
  115:8                                                          23 69:9,12
                       181:15               43:7,15 45:17
 addresses                                                       163:3 230:19
  290:17 327:5        advising              50:4 51:24
                       282:17               52:23 53:17,        aggressive
 adds 116:6                                 21 57:1 68:24        198:1 313:10
  233:19              affect 12:2
                       300:5 302:5,         72:25 74:20         ago 11:15
 adequately                                 75:3 76:17,20        105:24 114:12
                       14
  297:5 299:14                              82:22 85:24          141:23 142:1
                      affected
                       300:7,9              86:18 97:7           165:3 211:19


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                 Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 89 of
                                March200
                                       20, 2019                                   ·5
  263:17               9 192:25             22 11:22             93:16,21
 agree 12:11           196:4,6              12:17,25             95:3,5,8,16
  30:17 41:6           198:11 204:22        13:17 14:9           98:19 99:8,21
  44:21,24 49:4        205:12 213:20        16:12 17:2           100:11,12,17
  52:1 82:24,25        239:23 241:18        21:2,12,22           102:19,25
  92:8 102:10          253:7,13,15,         23:18 24:16          107:5 108:1
  115:18               16 264:16,19         25:1 27:1            109:1 111:12,
  117:16,18            265:11,19            28:18,24             15 112:1,13
  118:5,19             266:9,14,15,         29:4,11 30:12        113:9 114:17
  119:4 120:2          17 267:17,20,        32:18,23 33:7        115:3,9
  127:18 129:16        24 277:24            34:14,19,21          116:1,2,21
  131:12 133:8         278:17 309:15        35:5,6,14            117:9,13,15,
  148:11               310:6 316:11,        36:2,5 38:9,         20,24 118:2,
  150:17,24            15,23 318:3,         18,19 40:18,         19 120:10
  151:6 176:25         11 319:17            19,24 41:3,9,        122:25
  177:21 178:3        agreements            12,18 44:6,          123:12,25
  179:3,13             43:16 71:2           19,25 45:3,5,        124:13,25
  195:23 196:1,        126:1 213:18         19,22 46:5,6,        125:15 126:5,
  20 197:15,25         220:25 240:12        13,24 47:17,         9,22 127:17,
  198:6,18             302:23 308:14        22,24 48:2,19        18 128:3,17
  215:17 218:11       ahead 63:5            49:14,20,23          129:3,17
  220:13 221:12        99:11 105:23         51:10 52:1,2,        130:10 131:4
  245:21 247:24        118:11 119:12        19 53:4,13,25        132:25
  257:19 277:13        127:23 130:14        54:8,24 55:3,        136:12,16,23
  286:6 292:6          132:5 134:23         9,17,25 56:15        137:6,9,25
  302:15 307:21        137:17 146:20        57:8,12,20,21        138:3,10,25
  308:3,7              153:13 157:19        59:16,21             139:2,8
  320:2,14             171:22 174:1         60:11 61:24          142:11 144:16
  324:8                178:24               62:2,4,7,19          146:16 147:5,
 agreed 9:13           190:11,22            63:2 64:16           17,24 149:12
  116:12 140:21        195:9 197:8          66:4,20,24           150:6,9,10
  142:13 159:3         206:12 213:4         67:14 68:22          151:24
  210:14 220:2         219:18 223:18        69:2,4,7,8,          152:14,21
  262:6 270:10         233:15 235:4         10,14,15,20,         153:2,6,10,18
  314:11               238:5 244:4,7        22,23 70:5,17        154:6 156:3
 agreeing              254:11 258:9         71:6 72:7,9,         157:10,12
  151:11               262:20 266:3         13 73:2,10,          158:2,6,8,11,
 agreement             281:17 301:25        13,25 74:1,3,        22 159:9,14
  8:12 33:16           308:20 310:9         13,16 75:2,5,        160:18 161:2,
  40:22 70:24          315:18 316:7,        7,10,15,16,          12,23 162:5,
  129:25 133:2         19                   18,21,24,25          20,23 163:1,9
  136:6,8,9           aibrbnb.com           76:23 77:11,         164:1,12,17
  141:3 144:10,        313:6                14,15 80:10,         165:13,14,21
  14 153:18,19        AIRB-MB 35:14         23,24 81:6,          167:14,16,22
  154:10,11,19                              18,20 82:3,8         168:13 169:6,
                      airbandb.com/
  155:15 164:1                              85:24 87:17          13 170:3,21
                      guarantee             88:15 90:3,4,        171:19 172:3,
  173:2,13,15,         36:22
  20 174:4                                  14,17 91:7           4,22,25
                      Airbnb 8:9,17         92:9,13,20           173:4,6,9,14,
  175:11 178:6,        9:8,11 10:15,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                 Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 90 of
                                March200
                                       20, 2019                                   ·6
  15,23 174:8,         278:11,15           airbnb.es             144:23 149:20
  13 175:3,5,20        279:11,15,21         88:6                 153:1 171:3,
  176:11,14            280:8 281:15,       airbnb.es.            7,8 174:9
  178:10 179:7,        19 282:7,20          88:5                 176:4 177:12
  15 180:23            283:6 284:9,        Airbnbs               185:13 186:4
  181:6,23             17 285:17,20         196:21 266:22        192:25 193:8
  182:5,7,14,          286:13,16,21,       airbns's              197:3 199:1
  21,23 183:5,         25 287:1,3           143:4                201:8 220:24
  10,24 184:4,         289:22              alert 97:17           221:5 222:22
  12,24 185:25         290:17,19            146:16 178:21        224:19 231:6,
  190:9 191:6          291:2,5,24                                9 239:16
                                           alerted
  196:23 198:17        292:2 293:10                              240:21 241:12
  199:23 200:8,        296:12,16            147:17               245:24 248:19
  13,18 202:6,         297:2,4             algorithm             255:5 270:25
  9,10 203:4,7         299:2,6              60:23 61:2           282:8 297:25
  204:7,13             300:11,20            74:9 85:15           322:4 323:25
  205:18,23,24         301:11,15            86:9 88:13           324:7
  206:2,6,19           302:21 303:4,        96:4,16,22          alliance
  207:8 209:9          5,11 304:5           109:22 110:15        121:17
  211:2,7,23,25        305:11 307:22        111:6,25
                                            112:1,4             allow 30:13
  212:6,13,21,         308:13,23                                 120:12 133:9
  24 213:12,21         309:16,19            225:3,8
                                            227:12 231:25        137:10,18
  214:2,3,23           310:5,7                                   138:7 142:13
  216:20 221:15        311:10               232:25 234:7,
                                            11,20 235:1,2        149:9 152:16
  222:11,12,13,        312:21,24                                 164:23 203:4
  14,18 224:19         314:10 316:16        260:9,14
                                            261:6,18             223:13 224:3
  225:21               317:3,11                                  236:8,24
  230:14,16,17,        319:20 320:3        algorithm's           237:6 244:2
  20 231:15            321:2 322:6,         234:17               275:10 301:15
  233:13,17,24         17,21 323:1,        algorithmic           314:2
  236:8,24             16,25 324:12         85:1 110:3          allowed
  237:6 238:1,         325:8 326:2,        algorithms            65:15,21
  6,7 242:20           22 327:12            74:2                 66:19 97:10
  244:19 246:4        Airbnb's             all 8:14              137:15 148:22
  249:21 253:4,        48:20 118:3          15:20 18:9,14        170:8 173:3
  23 254:6,14,         143:4 157:21         21:9,18              196:22,23
  15 255:8,11,         210:7 235:1          26:11,12 32:3        197:19 208:22
  22 256:4,18          253:17,19            34:17 37:17,         223:14 274:24
  264:11 266:12        271:8 286:8          20 39:13 50:1        276:5,17,22
  268:3,7,10           289:1,5 292:7        54:4 59:9,15         285:10 313:24
  269:20,21            299:3 326:21         71:13 79:13,         314:1
  270:1,10,12,         327:21               16 83:12            allowing
  20 271:10,16,       Airbnb-created        86:18 88:20          142:7 313:21
  21 272:7,14          167:12,18            91:6 94:11
  273:16                                                        allows 76:23
                       210:15               100:7 117:16         95:15 127:12
  274:21,24           Airbnb-               124:11 125:3
  275:4,10,13,                                                   138:17 155:7
                      through-third         128:1,25             161:13 163:3,
  17,25 276:4,         210:19               129:19 130:4
  22 277:10                                                      20 206:14
                                            132:17 141:14        232:11 294:19


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                 Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 91 of
                                March200
                                       20, 2019                                   ·7
  314:6                95:7 97:10           141:21 144:23        307:2 309:7,
 almost 94:11          108:24 125:19        151:7,8,10,20        13 310:19,20
  127:19 252:15        135:18 171:8         153:1 155:4          311:16 313:20
 alone 226:22          202:18               158:13 160:8         315:19 318:16
 along 48:23           206:22,25            161:16,17            319:10 320:21
  65:6 164:21          217:23 307:17        165:24 166:6,        323:10,23
 already 45:6          310:13               22,25 176:2          324:1,10
  87:4 104:23         am 9:2 12:5,          177:6 179:20         327:19,21
  113:4 120:15         8,10,11 15:13        187:10 188:7        amazing
  136:4 178:12         16:4 17:20           189:9,16             116:25
  192:25 193:7         18:15,17,18,         192:7,12            amended
  228:6 246:24         21 19:13             194:12,17,22         132:19 293:7,
  251:11 256:13        20:5,7 22:19         195:4,17             10,15,17,22
  265:2 280:13         24:2 25:13           196:24 197:22        294:10,23
  282:7,20             27:10 28:8,21        198:13,15            300:19
  283:6,11,20,         32:11,17,18,         199:10,25           amendment
  23 287:22            24 33:3,9,10         200:3,7,8,9,         282:12 295:8,
  307:11 310:4         35:18 36:1           10,16 203:9          22
  311:7,10             40:20 42:2,19        204:1 209:14,       amenities
  318:18 320:15        44:12 45:17          18 210:4             195:2 237:1,
                       50:4 51:2,4,         213:23 219:12        8,10,12
 also 7:10
                       5,18 53:1,8,         220:23 221:4
  10:4 30:7                                 223:14              America
  37:11 55:22          13 54:18 56:7                             11:23,24
                       57:11 59:10          224:13,17
  83:4 100:18                               228:13,14,20         12:5,6,15,16,
  107:15 121:6         62:23,24 63:9                             20 13:4,12,25
                       65:1,5 66:13         229:1,3,4
  125:10 127:6                              232:10 236:5         14:1,2,3,6,21
  136:20 140:4         68:11,13                                  15:20,23
                       72:23 74:4,12        237:25 239:25
  152:7 153:17                              240:2,21             22:1,2 25:21,
  155:10 162:19        75:17 76:7,18                             24 26:22
                       79:18 81:1           241:1,20
  167:23,25                                 242:3 243:12         27:2,15,24
  169:22 181:1         82:2 84:16                                28:1 32:24
                       87:20 91:4,21        244:24 247:10
  198:20,22                                 251:12,13,20         33:3 44:3
  207:12 212:13        97:19,24 98:1                             48:13,17
                       99:22 100:1          252:9 255:6,
  221:3 239:24                              19 256:10,12         54:18 150:20,
  252:25 260:8         104:18 109:10                             21 151:22
                       111:17 119:21        259:6,7,17,19
  297:15 299:3                              260:17 261:8         156:10,19
  327:22               120:25 121:23                             169:2 181:9
                       122:4,8,10,          266:7 269:24
 alter 325:9                                272:2 275:6          213:24 274:23
                       12,13,16                                  275:9 310:22
 alternative           123:23 124:8,        278:8,15
  34:24 82:21                               281:18 284:23        312:3 317:22
                       9,21,24 125:1
  84:19 162:4          129:7,13,14,         285:23 287:5        amongst
 altitude 80:4                              288:12               141:10
                       19 130:3
 always 22:4,          132:10,11,17         289:12,25           amount 45:19
  7,11,23 23:20        133:18 134:3,        290:24 291:9         61:15,16
  48:4 55:15           4,19,20,24           292:18,20,24         72:22 106:7
  60:7,13,18           135:1,3,6,23,        295:14,17,24         116:9 131:1
  62:13 75:23          24 136:5,9           296:4 298:17         203:25 314:24
  82:24 83:5           140:1,5              299:4 302:8          315:1



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                 Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 92 of
                                March200
                                       20, 2019                                   ·8
 analyzes              51:5,10 54:9,        24 113:1,2,5,        9,17 167:5,8,
  111:15               14 55:5 56:5,        7,21,22,24,25        15,19 168:3,
 ancillary             24 57:4,22,24        114:2,3,10,          13,22,24
  35:2 70:10           58:9,19 60:1,        15,22 115:9          169:2,14,15,
  231:10               20 61:4,13,25        116:7,9,17,          16,18,19,22,
 and 6:2,7,11          62:11,17             19,20,24             23 170:3,12,
  7:1,8,23             64:23 65:21          119:1,2,4,14         15,16,17,20
  8:11,15,18           66:2,8,15,17,        120:4,7,12,14        171:3,7,10,
  9:5,13,23            21,25 67:7,          121:4,6              14,16,19
  10:4,12,14,          17,24 68:1,          122:13,16,24         172:15,16,19
  15,19,21             11,22,25 69:8        123:3,15,17          173:13,14,23
  11:1,7,9,15          70:9,10,12,21        124:3,9,11,16        174:3,4,18
  12:5,7,10,11,        71:7 72:5,22,        125:1,22             175:11 176:1,
  20,21,25             24 73:7,20,          126:13 127:11        7,25 177:5,13
  13:13,16             22,23 74:2,7,        128:3,20,24          178:3,10,12,
  14:2,13,15,25        13,15,16,20,         130:12,20            15,17 179:3,
  15:9,11,23           23,25 75:22          131:12 133:1,        6,12,15,17,
  16:4,8,11            77:3,7,8,11,         2,14 134:23          23,25 180:1,
  17:2,3,5,16          15,17 78:7,10        135:14,17            22,25 181:9,
  18:19 19:12          79:15,23             136:20               15 182:8,9,
  20:10,14             80:2,4,7,11,         137:19,20            11,14 183:11,
  21:10,20             25 81:18,20,         138:16,22,24,        16,18 184:4,
  22:1,15 23:9,        22 82:2,3,20,        25 139:2,5,25        16 185:19
  10 24:5,8            23 83:4,15,          140:1,4,13,23        186:6,7,9,22,
  25:21 26:3           17,23 85:9,14        141:14,21            23 187:12,18,
  27:9,21 28:8,        86:6,13,20           142:15,19            20,23,24
  9,13,23 29:7,        87:2,7,12,15,        143:2,5,6            188:15,19,21
  18,21 30:1,4,        16 88:7,11,13        144:2,4,16           189:17,20,25
  7,11,13,15,          89:15 90:11          145:11,14            190:20
  16,20,22             91:6,17,19           146:4,7,9,25         191:10,13,17,
  31:10,12,17          92:3,5,21,22         147:2,11,24          21 192:25
  32:2,3,7             93:13,22             149:6,16             193:8,19,21
  33:4,5,9,16,         95:10,16,18,         150:1,15,21          194:6,25
  23,25 34:2,          19 96:4,6,9,         151:2,3,12,          195:1,4,11
  14,18,20,25          13,17,24             15,22 152:1,         196:6,7,8,14,
  35:7,9,11,14         97:12 98:2,20        10,12,16             15,18 197:2,
  36:2,5,17,19         99:6 100:17,         153:2,5,8,13,        25 198:5,12,
  37:1,5,12,16         18,19 101:4,         16 155:1,2,7,        13,14,22,23
  38:9,14,21           11,15 102:4,         8,20 156:2,5,        199:25 200:3,
  39:18 40:8           19 103:3,11,         6,7,9,19,25          19,20,25
  41:6,11,22           13 104:4,8,          157:9 158:16,        201:7,11,14,
  42:4,17,21           11,23 105:17         19 159:7,9,          16 202:1,18,
  43:12 44:15,         106:17,22,23         12,23,25             25 203:7
  21,24 45:2,8         107:1,15,17,         160:4,7,11           204:1,5,7,11,
  46:10 47:17,         18,19 109:1,         161:7,21,25          13,14,19,22,
  21 48:13,15          12,17,23             163:1,9,17,          25 205:5,12,
  49:7,10,11,          110:2,4,5,9,         20,22,23,24,         14,15,25
  12,13,19             12,20 111:21         25 164:13,14         206:4,6,15,
  50:13,19,22          112:7,22,23,         165:7 166:2,         17,19 207:2,



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                 Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 93 of
                                March200
                                       20, 2019                                   ·9
  25 208:2,9,          9,20,23 254:4        16,23 310:1,         149:7 151:3
  11,17,24,25          255:15 256:3,        4,12,13,21           153:13 157:16
  209:2,9,16,21        11,12,13             311:18,20            207:13 224:25
  210:2,15,19          257:19,23            312:7,17,20,         237:4 257:23
  211:3,5,7,8,         259:2,13             22 313:2,6,          261:22 280:2,
  13,15,22,24          260:2,6,13           10,12 314:20,        11 283:20
  212:15,16,24         261:18               22 315:15,23         285:18 286:18
  213:8 214:2,         262:12,16,25         316:11,15,23         291:13 292:24
  22 215:12,23         263:1,5,8,10,        317:5,21             295:2 296:6
  216:13,18            17,18,22             318:3,10,17          308:9 326:12
  217:4,8,22,25        264:3,19             319:2,13,16,        answered
  218:2,13,14,         265:10,15,18,        19,25 320:4,         17:22 53:16
  20 219:4,5           21 266:12            6,7,13,22            81:24 120:14,
  220:19,25            267:3,13             321:1,6,15,          15 121:7
  221:16,24            268:5,6,11,          16,25 322:5,         130:13 133:14
  222:1,3,11,13        12,20,23,24          17,20 323:12,        270:24 317:5
  223:14,23            269:2,4,23           15,23 324:1,         318:18
  224:14,18,19,        270:7,17,24          3,20,22,25          anti-
  24 225:20            271:16,21            325:7,10            discrimination
  226:9,19,20          273:1,10,24          326:4,7,13           206:18
  227:2,14,18,         274:12,25            327:3,16             216:10,15
  25 228:18            275:4 276:8,        announce              217:6,10
  229:4,8,9,10,        16 277:6             184:23               218:10 224:23
  11,14,16             278:6,9,10,         announcing            227:3 230:11
  230:13,18,24,        11,15 279:12,        185:6                322:16 324:6
  25 231:2,7,9,        21 280:5,8,         another 34:23        anti-
  11 232:7,11          14,19,23             61:25 76:11,        discriminatory
  233:21 234:7,        281:14,22            13 91:2              209:10 321:22
  17,21 235:10         282:1,8,10,24        101:18 117:3        antibias
  237:12,13,23,        283:2,11             171:10 227:10        167:8
  25 238:7,9,          284:2,6,13,18        231:3 305:11        antidiscrimina
  12,18 239:2,         285:4,12,18          320:22
  12,16,18,19,         286:3 287:19,                            tion 165:14
                                           answer 7:9,11         166:1,18
  21 240:4,12,         22 288:1,18          9:8 17:8,21
  14,16,18,20,         289:3,13,21                               167:5 168:20
                                            18:2,22 19:25        169:11 170:8,
  21 241:13,20         290:10 291:4         20:25 21:17
  242:20               292:11                                    22 171:20
                                            22:21 23:23         Antonio
  243:19,21,25         296:20,22            25:12 36:21
  244:17               297:3 298:7,                              239:8,19
                                            38:24 40:17          287:23 288:6,
  245:19,20            10,21,24             49:8 53:17,
  246:5,8              299:3 300:7,                              7
                                            21,23 54:3          Antonio's
  247:1,12,17,         15,18 301:7          65:3 67:25
  22 248:7,19,         302:4,13,18,                              287:25
                                            68:6 91:19,         any 7:7,14,16
  22 249:2             21,22 303:15         20,23 92:1
  250:1,5,6,11,        305:9,22                                  10:2,3 11:20
                                            96:1 105:11,         12:1 17:4
  15 251:3,4,6,        306:5,9              21,22 118:25
  7,11,12,13           307:8,13,14,                              19:11,19 21:4
                                            119:7 120:25         23:14,17
  252:2,3,6,13,        17,24 308:8,         123:9 124:1,9
  20,22 253:2,         14,24 309:3,                              24:7,24 25:5
                                            133:17,23            27:6,23 32:10


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                 Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 94 of
                                March200
                                       20, 2019                                 ·10
  33:20 34:2,5,       324:16,17,25        apartments           approximately
  18,22 39:10        anybody 71:16         48:20 80:25          300:20
  45:7,19,22          77:21 89:1           159:19              are 6:6,25
  46:3,6,17,19,       286:24 304:8        apologize             7:1,12,14,22
  23 47:10,17        anybody's             98:19                8:8,9,15,16
  50:8,10 51:22       29:24               app 13:18             9:1,10 11:25
  57:9 62:12         anyone 21:12,         29:8 159:24,         12:24 13:18
  63:18 64:24         22 22:4 23:17        25 199:7             16:7,10
  65:7,14 73:13       24:16,25            appeal 268:11         18:11,12 19:4
  80:24 83:19         26:21 50:13         appears               20:4 21:19
  86:20 89:5          71:12 72:9           241:14,24            23:10,13,20
  90:4 91:13          89:4,8,16            284:14 311:5         24:23 25:3,
  92:13 94:23         93:10 137:6                               15,17 26:7,9,
                                          appetite
  97:7 100:11         159:4 219:23,                             11,24 27:1,
  108:17 111:5                             211:13
                      25 264:1                                  12,18,19,23
  117:8,25                                applicable            28:17,23 29:4
                      287:3                177:4 280:6
  118:17 119:14      anything 18:7                              30:4,8,9,21
  133:10,12                               application           31:18 32:12,
                      43:2,18,19           39:15 138:19,
  134:6,7 139:8       52:4 66:18                                21 33:2,4,7,
  141:17 145:16                            24 144:4             12,18 34:23
                      94:13 108:23         184:13 239:15
  146:1 150:6         118:5 140:13                              35:14,20 36:4
  155:15 162:5                             268:16 284:19        37:6 39:10
                      146:9 149:12        applied 57:2
  168:5 169:16        151:11 160:18                             40:3,6,20,21
  182:13,21                                267:6                41:11 42:17,
                      161:2 174:19
  183:5 185:2         178:20 179:19       applies               21,25 43:3,22
  195:6 197:11,                            215:19 327:4         45:6 46:7,10
                      187:20 195:22
  18 201:9            197:23 199:2        apply 34:13           47:3,21 48:5,
  203:2 207:6         207:18 213:11        54:16,19,21          19 49:19
  208:12 209:4        222:25 242:6         112:20 138:17        50:19 51:7
  212:12 220:1,       244:5,8              144:2 182:3          53:8,24
  5 222:11,13         245:1,4,10           215:18 217:25        54:14,15
  227:9,11            248:23 253:4         268:1 269:6          55:21 56:3,
  228:19 229:6,       256:4 261:11,        278:5 297:25         15,16,18,25
  21,22,23            12 271:22            300:15               58:10 59:1,9,
  230:3,8 231:2       295:20 298:8        approach              16 60:2,3
  237:12 238:8        299:1 319:22         169:3                61:4,11 62:4,
  246:17,19                               approaches            5,6,17,18
                     anyway 100:8
  259:7,18                                 108:9                63:9 65:14,21
  270:19              145:2 146:14
                                          approval              66:5,7,18
  273:12,15          anywhere                                   67:3 68:4,6
                      195:22 251:7         14:16 15:12,
  287:9 288:4                              13,15 16:4           70:17,18
  289:14 300:15       300:16 302:21                             71:9,12,19,22
                     apart 30:1           approve
  301:17 303:8                                                  72:15,18 73:4
                      77:8                 206:22 218:1
  304:4,21                                                      74:5,8,10,21,
  310:2,18           apartment            approved
                                                                23 75:5,11,
  312:5 314:5,9       6:19 158:12,         15:14 182:9
                                                                14,15,16 77:9
  315:12 320:17       14 160:20            206:10 268:17
                                                                78:1,18,20,23
  321:2 322:12        161:20 191:18       approves              80:17,20 81:2
  323:10              193:14 200:10        204:19,21            82:7 83:2,21,
                                           208:15


                             U.S. LEGAL SUPPORT
                           www.uslegalsupport.com
                                 Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 95 of
                                March200
                                       20, 2019                                 ·11
  24 84:21             14,15 161:6,        236:19,25           aren't 120:13
  85:21 86:23          16 163:4,8          239:1,4              224:5
  87:8,10,19           164:10,19,20        241:11,12           arise 7:14
  88:5,6,21            165:8,16            242:19 243:13       arisen 305:2
  89:17 90:3,18        168:8 170:2,        245:22 246:1        arm 101:16
  92:4 93:18           6,7,8 171:13        247:20 249:17       around 26:10
  94:3,10,14,          172:4,6,16          250:8,22,25          77:7 89:14
  16,22,23             173:3,17,18         252:22 253:5,        138:1 218:10
  97:2,10,22           174:2,11,24         21,22 255:13         236:3 305:17
  98:12,25 99:2        175:24              256:19 257:5,
  101:6,8              176:14,20           25 258:14           arrangement
                                                                48:12
  104:17 105:1,        177:3 178:13,       259:15,20
  2,9,18 106:2,        17,21 179:10,       262:14 263:8,       arrangements
  4,5,11 107:4,        21 180:22           22 264:8             34:18
  22 109:1,3,          181:2,12,15,        265:25              Article 296:2
  13,14 110:1,         19 182:9            266:23,24           artwork 37:5
  2,25 111:20,         183:20              269:9,15            as 6:12 8:20
  23 112:18,20,        184:17,22           270:6 271:6,         9:12 10:13
  24 113:8,23          185:13,21           12,18 273:1          13:3,23 15:22
  114:15,25            186:12 187:25       274:1 275:8,         16:6,7 19:2,
  117:5,8,16           188:8 190:6,8       9,13,24 276:4        10,23,24
  118:20               191:22              277:6,7,8            21:15 22:1
  119:17,19            192:21,25           281:2,21             23:7,25 25:7
  121:2,5,24           193:8 194:5         282:11,14            29:20 32:10
  123:9,16,20,         195:24              283:3 285:10         34:4,25 35:19
  25 124:17            196:20,21,22        287:7,8              37:22,23
  125:20,25            198:25 199:1        289:10,13            38:1,7,18
  126:24 127:9         200:5,25            290:18 291:4,        39:2,6,20
  128:1 129:11,        201:2 203:6,        15 299:13            40:15 41:5,15
  16 130:4,9,          11 205:19,22        300:6,20             43:8 46:8,16
  15,19 131:22,        206:5,15,16,        303:4,10             47:20 48:11,
  25 132:18,24         24 208:22           304:1,21             21 49:11,21
  133:1,10             209:2,4,16,18       307:1,4              50:24 51:7
  134:17,18            210:5,12,17,        313:17 314:9,        53:10,15,19
  136:7,17             18 211:23           11 318:13            56:2,13,17
  137:9,15             213:7,11            320:14 321:6         57:11 59:10
  138:4,6              214:21 215:12       323:14,25            60:9 62:24
  141:17,22,24         216:6,8,14          324:20               63:2,4 66:20
  142:2,6,12           217:20 218:8,       325:21,24            68:4,6,10
  146:1 147:18,        17 219:8            326:3 327:20         69:1,8,9
  20,21,22,23,         220:2,14           area 64:13            70:10,11
  24 148:10,22         221:2,3             134:21 137:14        71:24 72:21
  149:1,19,20,         223:9,11            147:19,22            73:3 74:7
  22,24 150:6,7        225:6 226:6,        157:22 213:1         75:24 76:2
  152:2,18,20,         21 227:18          areas 137:10          77:14 79:15,
  23 153:3,16,         228:5,18            138:7 142:12         21 80:22 81:3
  21 154:24            230:20 231:6        148:21 196:21        82:7 83:14
  155:1,8              232:23 233:20       274:20,25            84:17,20
  160:4,11,13,         234:13,23           276:17,22            85:21 87:13



                             U.S. LEGAL SUPPORT
                           www.uslegalsupport.com
                                 Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 96 of
                                March200
                                       20, 2019                                 ·12
  88:1,23 89:15        183:6,21            289:24 290:12        244:24 251:12
  92:11,20             184:13,14           291:15 292:18        261:2 262:13
  93:18 94:2           185:6,21            293:12 295:1,        263:23 287:22
  96:7 98:13,17        186:6,16            7,11,13              297:21 308:8
  99:10,16,20          188:25 189:8        296:9,12,16          312:22 317:8
  100:20 102:15        190:9,10,16         297:24 298:21        326:21
  106:12,25            191:18,19           299:6 301:17        asked 17:13
  107:4,21,23          192:9 194:4,        302:22 303:5,        24:2 54:5
  108:9,19,20          23 195:8            13 306:8,16,         57:4 83:21,24
  109:5,18             197:7 198:5         18 310:1,13          98:18 120:14
  110:17 111:17        199:6 200:7         311:19               121:6 124:4
  112:2 113:5          202:21 203:8,       312:15,18            127:9 130:12
  115:1 116:2,         24 204:1            313:1,18             133:14 135:12
  24 117:3,23          205:3 207:15        314:6,12             142:2,11,19,
  118:8,10,23          208:23,24           316:6 320:3,         20 150:18,19
  119:2,3 121:6        209:25 210:6        19 321:9             151:12 181:3
  122:8,19,25          211:14 213:20       323:17 324:13        203:5 212:25
  123:2 124:24         214:4,21            325:15 326:4,        232:8,9 240:9
  125:10,13,18         216:6,7             12 327:8,11,         246:8 259:2
  126:23 127:11        218:13 219:18       12                   270:24 297:22
  129:9 130:2,         221:11 222:4       Ashley 251:18         317:5 318:17
  12 131:15            223:2 224:9        ask 7:6,7            asking 17:12
  132:7,25             225:16 226:14       11:25 16:8           18:15,17
  136:15,24            230:16,17,18,       17:13,16             19:13 20:6,7
  137:11,16,18         23 233:24           18:18 19:11,         51:4,5 53:8,
  138:5,9              235:18 236:16       17 23:14 32:3        13 57:25
  141:20 146:24        237:4 238:12        34:8 41:19           91:21 94:15
  147:1,7,25           239:17 240:3,       46:19 50:24          98:1 123:23
  150:3,9,20           20 242:14,16,       51:10 53:5,9,        124:21,24
  151:13,21            19 243:25           10,24 60:6           134:25 136:5
  152:15 153:1,        247:2,7,21          65:13 72:12          144:23 151:7
  12,14 154:2,         249:8,9,17          76:20 78:22          194:17,22
  16 155:9,24          250:8 253:6,7       79:8 83:7            197:22 200:17
  157:9,11,23          255:20,21,24        94:21 96:9           218:23 219:13
  158:6,7              256:5 260:16        98:2,16              220:11 223:14
  159:5,14             261:9,10            100:16               226:20 228:20
  160:9,21,22          262:24 263:1,       105:15,20            229:1 240:3
  161:4 162:7          9,11 264:8          106:1 119:6          255:19 266:7
  163:9 164:5          265:15 269:23       127:8,9              271:18 289:25
  165:17 167:17        270:13,23           132:12 135:8,        298:17 299:4
  168:9 169:1          271:15 272:6        14 140:1,5           309:7,13
  170:17               275:5,6,8           142:10 150:8,        318:16 319:10
  171:21,25            278:19 280:20       18,19 151:10,        327:19,21
  172:23 173:25        281:3,9,11          13,14,19,20         asks 57:21
  174:24               282:11,21           157:9 161:24         103:8 219:4
  176:11,16            285:22 286:2,       171:8 190:5,        aspect 24:7
  178:10,23            13,17 287:8,        18 191:24            25:5
  180:24 181:2,        9,13,16,18          214:22 215:17
  8,19 182:16          288:9,10,15                             aspects 23:17
                                           216:9 240:14         162:6


                             U.S. LEGAL SUPPORT
                           www.uslegalsupport.com
                                 Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 97 of
                                March200
                                       20, 2019                                 ·13
 assert 119:10         98:20 105:3,        279:1,2 281:2        99:8 113:22
 Asset 52:14           5,7,10 106:14       286:21 287:3         170:24 231:24
 assist 164:17         107:12 108:10       290:20 291:15        233:25
  206:3                109:11              293:15 294:12       automatically
 associated            110:17,21,22,       296:10               49:10,12 60:3
  22:16 42:17          25 112:12           307:19,21            74:24 84:3
  244:1                117:21 118:8,       308:2,12             87:21 88:14
 assume 39:25          16 119:17           320:21 321:1         91:16 92:5,6
  44:13 56:18          122:17,24           325:5                101:7 104:22
  57:25 94:2           124:21 127:3       attached              112:3 116:9
  174:17 179:9         128:2 132:18        307:22               188:25 193:24
  183:18 194:9         133:18 135:2,      attempt 7:8           196:15 202:24
  197:6 215:14         3,6,7 140:2         150:22               206:9,10
  222:22 259:9,        147:13 148:12      attend 9:18           218:4,6
  11 305:24            149:20 150:1,       10:2                 231:19,22
                       2,5,6 151:1,9      attest 119:4          233:13 257:15
 assuming              156:3 157:25
  68:13 76:7                              attorney             automation
                       160:4,5,16                               73:25 74:1,7
  136:9 251:13         161:20 162:13       17:16 91:24
 assumption                                221:9               availability
                       163:13 164:4                             82:23 109:15
  43:9 76:9            166:11 167:16      attract 79:2
 at 6:3 7:7,                               92:9,13 93:17        234:3
                       168:19,22                               available
  13,16,19 8:17        169:20 173:7        100:12
  10:4,5,13,17                            attractive            56:24 76:14,
                       175:23 176:4,                            15,17,18
  11:9,22 12:21        21 177:18           100:25
  16:8,10 17:2                            audio 92:19           83:12 84:16
                       180:25 182:15                            95:19 112:1
  21:1,22 22:1,        183:17 184:3       August 12:15
  12 23:18                                                      120:3 206:20
                       196:5 197:4         28:11,12
  24:16 29:24                                                   222:12 304:7
                       198:15 200:25       156:12,16,20,
  31:22 32:10                              23 157:4,6          average 62:6
                       202:11,19
  35:10,16,17,         203:7 204:4,        317:23,25            98:25 110:22,
  23 38:18                                 318:10               25 204:2
                       18 206:18
  39:24 41:4           207:17 208:2,                            239:20
                                          authorities
  42:2,13 43:11        3,12,17             172:13              avoid 227:21
  44:6 47:3            210:11                                   286:15 326:4
                                          authorized
  50:13 51:23          214:16,17           222:14              aware 9:1,2,
  53:4 54:24           217:13 219:14                            10 32:11,15,
  55:7 58:4                               automated             18 37:9 39:3
                       221:1 222:7         73:22 74:3
  61:6,10,13,          223:7 224:14                             42:19 45:18
  17,24 64:10,                             79:25 80:11,         49:24 59:17
                       225:22 227:10       18 81:21,22
  11 65:14,16          228:7 229:4,                             65:1 66:5,7
  66:21,25 67:6                            82:1 88:17           71:17,19
                       21 236:3,16         95:19,21,22
  68:23,24             241:23 247:17                            72:23 79:18
  71:20,21 73:7                            201:21 209:8         82:2 97:22,24
                       248:1 249:17        211:24 224:2
  74:25 75:14          250:6 252:2,                             104:18 112:8
  77:6 78:1                               automatic             122:4,13
                       3,15 253:4          60:24 61:1
  83:19 85:1,5         254:15 255:5                             128:17
  86:18 87:14                              62:7 79:13,16        132:17,21
                       265:25 267:8        80:8 85:9
  88:2,13,25           275:20 276:21                            142:6 166:22
  90:14 94:6,8                             88:24 90:3           176:19 177:24


                             U.S. LEGAL SUPPORT
                           www.uslegalsupport.com
                                 Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 98 of
                                March200
                                       20, 2019                                 ·14
  192:12              305:4 313:11         265:10 272:15        264:11 270:10
  200:16,22,25       badger 24:1           273:10               272:7 275:14,
  242:6 262:25       Bal 177:5,14          274:12,16,17         16,19 276:14,
  267:15 269:9        178:14,17,22         276:18 287:17        17,25 277:4
  275:8 281:21        277:16               288:2,3              280:7,10,20
  287:5,6,7          Banco 213:25          289:16 296:20        291:24 296:13
  295:17,24          bank 61:12            304:14 306:14        299:15,22
  302:8 303:4         173:4 182:11,        311:23               300:2,6,8,12,
  310:20              14 213:25            312:16,21            21 301:23
  323:10,14                                318:16 322:14        302:5,10,12,
                     banks 173:1,3         324:11 325:20        16,18,24
 awareness
  112:9 143:4        banned 58:24         basic 7:13            303:9
                      59:1,8,25
  145:14                                   239:11 251:25       Beach's
                     banners 93:4          252:1                279:24 280:13
 away 94:16
                     banning 59:23        basically            bears 41:18
                     Barcelona             156:15              because 18:17
         B            9:21 12:21          basing 271:6          22:8,20 23:3,
                      48:11,14,15          304:22               20,22 24:9
 back 10:20,21        87:20 88:2
  20:11,22                                basis 17:21           32:13 33:4,10
                     barometric            239:22               35:6 42:3
  48:11 54:10         60:2
  64:17 65:22                             Bates 187:24          44:17 50:23
  75:23 98:2         base 63:20            222:7,9              53:22 65:11,
  110:8 113:14        67:25 104:11                              15 66:18
                                          Beach 16:12,
  119:8 124:3         213:20 271:1         14,23 36:6           68:4,14 69:23
  132:13 138:23       312:20                                    72:3 74:10,21
                                           57:12 76:14,
  141:21 142:4       based 26:5,7          15,17,19             76:7 78:10
  162:2 173:6         39:10,13             78:8,12,14,23        80:2 82:16
  186:8 192:20        46:14 48:4           82:8 85:25           84:6,13,15
  207:13 239:15       54:9 60:24           99:21 107:5          85:3 86:13
  253:3 268:7,        62:11,12,13          108:1 115:3          88:5,6 91:21
  20 269:2            63:16,18             132:6,8,18           97:24 101:17
  283:19 288:24       66:14 72:16,         137:20 144:21        102:6 104:12
 background           21 73:23             148:21,22            105:22 109:10
  10:10 49:14,        78:18 85:14          163:9 165:21         111:17,23
  21,23 50:17         89:13 91:9           168:12 175:3,        113:18 114:23
  52:9,19             95:17 96:17          6 176:25             116:6,19
  53:14,25            98:6 101:2           177:5,7              119:6 123:9
  54:6,9,12           104:14 109:23        178:14,17,22         125:4 128:24
  55:3,9 56:25        112:9,22             179:22 180:4,        129:4 131:13
  57:8,23 58:9,       114:13 138:25        10,12 181:20         132:10,22
  21 59:11            150:14 156:2,        185:25 187:8,        134:2 139:15,
  60:14,17,20         22 188:25            25 188:16,20,        17 140:16,21
  63:1 65:16,         189:25 191:3         22,25 189:6,         142:4 148:8
  17,21,23            196:15 201:21        11,16,17,18,         151:7 152:2
  66:1,2,9,11         206:7 221:9          19,23 190:2          153:16 155:1,
  67:23 306:5,        246:9,11             192:1,9              19 160:8
  6,11                249:12 253:19        194:4,10             166:8,25
                      256:14 262:12        214:23 241:12        167:20 169:21
 bad 76:8             263:5 264:4          242:20 249:20        171:5,24
  162:13 303:15


                             U.S. LEGAL SUPPORT
                           www.uslegalsupport.com
                                 Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 99 of
                                March200
                                       20, 2019                                 ·15
  180:18 184:22       156:6,9 157:2        164:12,16            120:10 123:25
  186:10 189:23       163:19 164:13        170:8 172:8          132:21 138:20
  194:3 195:22        166:20,23            173:16 183:24        232:1 246:15
  200:7 202:2         167:3 174:12         186:1 187:17         248:14 252:18
  207:17 210:2        185:6 191:24         188:11 195:10        272:11 292:15
  219:16 220:2        192:8 195:5          196:13 198:17       belief 290:10
  226:5 228:11        208:20 212:14        199:3,4 202:4        306:14 320:13
  230:24 231:7        213:6 214:1          205:6,25             327:3
  233:7,19            216:20,24            206:23 207:7        believe 20:4
  235:16,25           217:22,23            208:2,20             31:21 35:11
  240:15 249:4        223:1 224:1          209:15 211:7         38:8 53:16
  252:14 253:2        226:2 232:6          215:17 220:14        55:7 65:20
  254:9 257:4         233:8 242:13,        227:6,8              74:8 94:21
  270:6,21            14 249:4,10          231:23 232:9         109:17 119:13
  271:8,19            252:13,15            235:17 236:17        132:9,22
  274:1 275:25        262:24 267:6,        241:20 242:23        152:4 154:13
  276:5 277:4         22 268:17            244:23 246:21        155:6 180:3
  280:21 282:22       271:14 272:1         247:1 251:20         194:2 200:5,
  285:12 286:9        286:22 288:8         252:8 264:13         6,12 262:9
  290:9 292:3,        289:16,18            265:15               270:4,8
  23 297:2            297:4 306:24         273:12,15,24         298:10 320:2
  301:19 303:3        315:1,12,22          278:6 279:5          324:23
  304:1,6             316:22 317:22        282:12 283:12       believed
  305:18              320:3,17             291:20,21            211:11
  310:23,25           321:1,2              293:22 305:2        believes 74:9
  314:10 315:22      before 6:1            306:10 313:10
  318:2,10                                 318:5,11            belong 191:22
                      7:4,9,11 8:5
  321:22 323:24       11:9,25 12:21        326:13              belongings
                                                                191:20
 become 132:25        13:2 16:19          beginning
  187:16 200:22       19:12 31:12          112:12 194:4        belongs 122:8
  221:12 279:17       34:8 36:7            204:18 207:13       below 62:5,6
 becomes 97:4         37:9 41:19,20        236:16 325:17        207:6
  231:14 262:4        43:7 44:8           behalf 9:11          beneficiaries
 been 6:11 7:3        48:13 49:15          32:22                30:9
  9:2 10:8            51:12 52:18         behave 170:17        benefit 44:3
  12:14 22:23         55:18 57:17         behavior              67:17 182:21
  28:9 48:4,11        62:1 64:13           73:18 85:14          211:14
  51:6 74:17          65:24 66:12          91:1 104:2          besides
  75:5 80:3,5,        67:22 72:22          170:18 207:9         140:13 146:9
  10 81:16            81:8,24 82:9         233:18,25            266:19
  84:3,14 86:17       84:18 86:2          behaviors            best 38:24
  87:5 101:9          88:20 98:16          170:12               72:12 78:22
  102:15 113:11       100:9 102:20                              121:20 215:13
                      106:14 107:8        behind 74:21
  118:17 123:10                            88:17 110:3          226:18 231:7
  133:12,15,20        110:5 116:2,                              237:4 306:9
                      15 129:6             123:18 239:11
  134:6 135:25                             276:15              better 36:13
  136:4 139:17        131:24 132:3                              100:23 109:2
                      144:8 150:4         being 7:3
  140:25 141:4                             8:17 21:21           147:19 161:7
  142:15,16           153:14                                    182:11,14
                                           62:25 114:15


                             U.S. LEGAL SUPPORT
                           www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 100 of
                                 March200
                                        20, 2019                                ·16
  308:21               233:5 256:14        98:21 99:8           21 245:24
 between 12:20         307:2               106:17 107:1         246:8,9,16
  14:2 30:17          blocking             108:11               282:8,21,22
  33:16 45:7           201:21 202:1        116:12,22           bounce 313:13
  80:25 85:11         blog 166:3,4,        117:2,13            bound 217:6
  110:16 163:17        9,17 167:11,        149:9,10,12          218:4,6
  178:10 182:13        17,23,25            160:1 161:22         297:15,21,22
  184:16 204:22        168:3,5 169:5       162:17 174:14       boundaries
  215:22 232:11        184:2 185:4         176:21               95:17
  250:21 253:23        216:18 218:11       202:20,23,25        box 96:10
  268:12               223:1               203:11 204:4,        234:24
  271:13,21           blogspot@            24 205:19            309:19,23
  278:15 306:4        airbnb.com.          206:9,13,14          310:5,17
  307:14               166:12              207:5,11,16,         311:4
  308:14,24,25        board 202:14         19,22 208:2
                                                               boxes 218:14
  309:15 318:10        231:18 232:1,       209:1 224:12
                                           227:15,23           brand 81:21
 beyond 50:12          3,8,9,10                                 92:20 121:16
  65:2 80:8                                228:1,18,21
                      bold 243:10          229:17,19,22,        217:19
  109:11 112:12       bona 49:15           25 231:3,10         Brazil 14:4,6
  130:21 132:24
  181:3 207:8         book 76:7            232:15,19            15:9 25:20
                       77:4 81:14          305:16 308:15        310:24
  219:6 231:10
  242:6 244:8          82:3,15 83:9       booking's            break 7:16
                       84:4,7,9,21,        110:19               24:8,10,11
  264:1 295:20
  303:17 320:2         24 85:3,8,11       Booking-              64:6,8 97:13,
                       86:15,16,22,                             14 119:16
 bias 227:21                              enabled
                       24 87:3 97:5        206:24 207:1         134:15,16,18,
 biases 169:22         99:6 108:11,                             20 135:9
 big 63:22,25          13,18 148:19       booking.com
                                                                150:4 182:15
  72:3,4 89:15         167:7 176:11,       75:18
                                                                210:11 214:15
  116:20               14 202:20          bookings 83:3         240:5 278:22,
 birth 6:23            203:18 209:22       95:3,6               23,25 284:23
 bit 13:21             224:9 229:14        200:21,22
                                           208:8               breakfast
  33:6 56:8            262:5 312:19                             77:6 152:25
  69:24 90:2           313:2              books 76:8
                                                               breaking 42:3
  105:13,23           booked 93:20        Boston 26:6           163:18
  119:22 134:1         94:15 101:9         99:6,9
                                                               breaks 33:14
  189:9 238:14         106:19,20          both 70:12
                                                               Brickell
 blank 309:19          107:2 108:18        75:18,20
                                           86:25 190:18         46:25 47:3
 blasts 253:9          205:10 212:20
                       306:21              210:14,17,18        briefed
 BLAVIN 24:10                                                   157:2,4
  141:13 157:25       booking 30:20        276:10
                                          bottom 35:16          267:22 271:15
 block 100:17          34:25 61:7,
                       17,23,25            166:11 184:3        bring 11:20
  233:1                                                         18:13 157:23
 blockage              68:25 70:15         325:5
                       72:22 74:10        Boulder               213:13 238:1
  231:24                                                       brings 42:4
 blocked               77:9 83:2,8         242:25
                       84:12 85:4,6        243:24,25           broad 104:11
  163:19 202:2                                                  153:19 182:17
  231:19,22            87:20 90:6          244:1,11,14,
                                                                222:1 239:20


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 101 of
                                 March200
                                        20, 2019                                ·17
 broader               205:23 214:11        129:13,19,24,       246:21 247:4,
  153:23 310:14        268:10 281:25        25 135:2            11 248:11
  324:21               284:12 285:25        137:17 140:5,       251:9 252:5
 broker                289:20 307:24        15,20,25            258:11,13
  230:16,17            312:9 320:4          144:1,7 145:8       259:8,12,20
 brought 32:13        businesses            146:8 147:17        260:8 261:9,
  47:15                162:23               148:19 150:6,       25 262:2,3,6,
 Bryan 167:15         but 6:7 7:19          12,17 151:13        20 263:14,23
 BTR 290:18            10:20 13:15          153:7,17            266:3,13
                       14:21 17:17          155:10              271:14 274:16
 build 14:22                                156:13,17           277:4 281:10,
  16:3 22:22           22:3 27:16
                       28:21 30:11,         157:4,16,19         18 285:15,23
  80:19                                     161:2,8             286:6,24
 building 28:8         24 31:4,21
                       32:5,13 33:1,        162:24 164:3        289:12,16
  158:14,16                                 165:23 166:14       297:15 302:9,
  159:5 160:5,         11 39:25
                       42:24 45:11          169:6 171:4,        12 303:6,9,15
  6,20,25                                   22,25 172:21,       304:5 306:1,
  161:10,13,20         48:8,18 50:6
                       51:20 52:15,         23 173:3,7,15       14 308:22
  295:7                                     175:8,23            309:2,15
                       25 53:8 54:5,
 buildings                                  177:2,17,21         310:20 315:3,
                       24 55:9 57:4
  46:7,11              59:5,7 61:11,        178:14 179:13       5,24 318:13
  158:12 161:6,                             180:11,14           319:2,24
                       15 62:18,24
  7                    65:20 67:21          181:1 183:15        320:14 321:13
 builds 15:11          68:16 69:4,7         184:6,9             324:2,23
  16:1                 71:9 72:12           186:12 187:7       button 187:22
 built 21:1            73:10,25             189:5 190:11,       280:19
  28:7 71:18           74:21 75:1,7         22 192:3           buy 211:5
  190:1 277:9          76:6,11,13,16        193:4 195:9,        213:1
  303:21               79:9 81:10           14 196:10,24       by 6:14 8:4,
 bulletin              83:3,20 84:2,        197:18 199:11       12,17,24 9:7,
  202:14               14 85:19             200:5 201:2         8,17 10:21
 bunch 74:4            86:25 87:5           202:16 204:18       13:22 14:10
  101:2 109:16         89:6,11,25           205:12,14           16:18 17:23
  190:5 261:13,        91:2 92:18           207:12 209:8        18:3,24 19:18
  14 267:1             94:21 95:12,         210:4 212:12        20:9,23
  280:4                20,22 97:10          213:24 214:8,       21:16,19
 burns 38:5            100:17 101:1         25 217:7,19         22:12,25
  324:20               102:1,8              219:18              23:12 24:4,19
 business              103:6,16             221:10,24           25:10 30:8
  10:5,18,24,25        104:19               222:21 223:14       31:7 34:8
  11:2 12:12           105:18,23            224:11 225:3        37:17,25
  15:9 22:16           108:22 109:6,        226:4 227:15,       38:16 40:3,
  30:14 56:1           9,10 110:6           19,20 228:6,        16,19,24,25
  77:19,22,25          112:9 115:22,        7,14 229:6          41:3,9,12,17
  78:11 116:3          25 116:11            230:12              42:12 43:10
  121:13               119:12 121:19        232:10,25           44:24 45:3
  122:20,22,23         122:7 126:4          233:6 234:10        46:12,18
  126:14 139:4         127:6,17             240:14 241:2,       47:5,14 48:24
  153:18 191:23        128:2,16,22          22 244:5,8          49:2,3 51:9,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 102 of
                                 March200
                                        20, 2019                                ·18
   17 52:19             14 161:1,11,        243:18 244:10       318:7 319:1
   53:20 56:21          16 162:15           246:3 247:3         320:11,24
   57:8,16              163:12,23           248:12,18           321:5,18
   59:13,16,21          164:8,15            252:12 253:12       322:11 323:20
   60:11,22 61:1        165:19              254:13,21           324:11,14
   63:11 64:12          167:15,16           255:12,16,17,       325:18
   68:8,15 72:6         168:11 169:14       22 256:1,9,24       326:14,20
   73:10,25             171:16 172:2,       257:10 258:1,       327:2,10,14,
   74:1,3,23,24         22 173:3            12,20 259:10        18
   75:1,5 76:4          174:7,13            260:19 261:1,      By-laws
   80:10 81:5,18        175:2,25            21 262:4,22         160:25
   82:6,13              179:2,7,15          264:2,10           bylaws 160:25
   85:15,23             180:18 181:5,       266:6 269:2,       bypassable
   92:12 95:8,25        14,15,22            8,19,22             232:22
   96:21 98:15,         182:8,18,20,        270:18 271:3,
   24 99:13,18,         23 183:23           9,17 272:9,22
   24 101:2,15          184:4,17,19         273:13,19,20                C
   102:18,24            185:24              275:13,22
   105:14,25            186:15,18,23        276:8 279:10       C3b 294:13,25
   106:16 107:7,        187:5 190:4,        280:1 281:5,       calendar
   25 109:21            13,24 191:25        24 283:22           109:14 234:2
   110:1 111:10,        192:19 194:5        284:21 286:5,       243:19 307:2
   14 112:3             195:12,18           16,20 287:4,       California
   113:3,8 115:5        197:10 202:24       21 288:25           192:7
   118:1,14,24          204:6,7             289:8 290:2,       call 11:15
   120:1,18             206:6,21            8,14 291:1,         16:14 35:25
   121:14               207:14,21           12,18 292:12,       64:23 69:11
   122:10,21            209:1,7,8,14,       19 293:1,10,        158:11 159:1,
   123:19,21,24,        22 210:5,13,        14 294:25           12,13 161:12,
   25 124:7,20          23 211:6,23,        295:5,15,25         16,17 162:9
   125:14 126:3         25 212:7,14         296:5,11,24         222:5 263:17
   127:7,16,24          213:10 214:20       297:9,14,15,        316:5
   128:18 129:12        215:1 217:6,        20,21,22           call-out
   130:7 131:3,         18 218:4,6          298:1,16            198:1
   19 132:15            219:22 220:7,       299:5,12,20,       called 9:2
   133:5,16             18 221:7,10,        25 300:10           95:14 101:20
   134:5,10             18,21 222:14,       301:3,4,22          161:5
   135:13 136:12        24 223:20           302:1,3,11,        calling
   137:3,24             224:18 226:1,       20,23 303:18        158:24
   138:12,20            12 228:25           304:20 305:1,      calls 159:1
   140:12 141:16        232:4 233:11,       6,21 306:13,        162:16
   142:5 146:22         12,13,16,24         23 307:23
   147:4,15             234:5,10,19         308:15,18          calm 135:10
   148:3,18             235:7,13,21         309:1,7,9,12       came 18:18
   149:1,5,18           236:23 237:5        310:15 311:9,       44:2 56:4
   151:18 152:4,        238:10,25           14,25 313:14,      camera 210:24
   22 154:4,7,18        239:9 240:23        23 314:4,14        campaign
   155:8 158:5          241:7,8             315:20 316:8,       114:13
   159:8 160:13,        242:8,18            13,21 317:7        can 6:15



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 103 of
                                 March200
                                        20, 2019                                ·19
   7:10,12,19           157:16 159:6,      276:10 280:2,        229:18,20,24
   11:6 13:21           7,24 162:9,        8 289:3,11           230:2,3,7
   15:7 17:15           10,11,12           292:25 293:15       cancellations
   19:14,23             163:5 164:1        294:22 295:2,        163:1,5
   20:22,25             166:14             11,21 296:1          164:10
   21:17 22:6           171:14,17,18       299:11              cancelling
   24:22 25:12          174:6 180:1        302:13,21            207:20
   26:1 30:15,          182:3,15           303:9 305:14        cancels 34:16
   16,17,20             183:9,11,15        307:21 308:5         164:4,11
   31:23 34:11,         185:16,20          309:14 311:4,        209:11,12
   21 35:10             186:25 189:2,      17 312:18,19,       cannot 56:11
   36:12,21             4 191:10,13,       24 313:1,2           89:11 119:14
   40:17 42:9           18,19 192:13       315:11 316:5         144:16 146:5
   49:10,11,13          194:6 195:2,       321:6,13             154:3 158:25
   50:25 53:10,         23 199:13          323:18 324:9         187:20 219:25
   17,18,21 54:2        201:8 202:15       325:16 326:21        238:23 254:20
   56:10,12             203:2 204:24      can't 23:23           257:6 258:10
   59:10 64:6,17        205:11,15,16       30:11 31:4           262:7 270:17
   65:11 67:22          206:6,8            66:10 79:1           274:21 275:25
   70:21 73:7,20        207:3,6,13,        97:24 115:21         295:17 301:18
   74:9 77:14           17,25 208:1,       120:25               305:5,13
   80:15 82:17          3,11,25            140:15,17            312:18
   83:1,3,13,16,        209:2,6,15,        161:21 199:17       capabilities
   19 84:2,7,11         16,18,23           230:21 236:2,
   86:20 87:3           210:23 211:3                            90:12 205:1
                                           3 257:2,3            237:13
   90:25 91:20          214:15 220:13      261:6 263:22,
   93:3 95:14,22        222:10 224:8,                          capability
                                           23 280:12
   96:1,5 97:3,         18,19 226:14       283:8 292:23         221:4 226:15
   6,7,19 100:25        227:14             303:9 304:1         capacity
   101:3 104:4          229:20,22,23       305:9                151:23 257:4
   105:21               230:1,4,11,       Canada 27:22         capitals
   106:22,23            15,25 231:7,       28:3                 124:11
   107:2 108:17         8,11 232:15,      cancel 84:2,         captions
   112:20 118:5,        19 236:20,21       13,17 85:5           113:6 236:21
   25 119:23            237:4,6,10,        106:21,22           care 76:16
   121:12 125:21        12,16,17,18,       107:2 108:24        Caribbean
   126:16               21 240:5           202:22 203:2         25:21 26:17,
   127:14,15            246:17,18,21,      205:15,16            18,19
   131:12 132:25        24 247:13          207:3,4,6,17        carried 176:3
   133:17 134:22        249:22 251:2       208:3,9,12          carve 20:14
   135:9,24             256:14 258:2,      209:15,16,19         178:14
   138:14,22            22 259:4,9,        210:1 228:21        carve-outs
   141:13 143:1         22,23 260:1,       229:21,22,23         37:7
   147:10               14 261:22          230:11
   148:16,25            262:17 263:2                           carveout
                                          cancellation          285:9
   150:24               265:18,24          162:12 163:4
   151:12,19            266:10,11                              case 15:9,11,
                                           164:13 207:23        13,17,19,22
   152:17 153:5,        267:8 270:2        209:13
   22 154:11            274:15,16                               16:3,12,15,23
                                           228:19,22            17:3 25:5


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 104 of
                                 March200
                                        20, 2019                                ·20
  29:24 30:8           120:4 122:4         18 103:21            14,17,20 63:2
  66:13 85:6           131:13,22           104:6,16             65:17,22
  94:17 101:17         137:22 140:25       105:13,22            66:1,2 67:23
  112:2 132:18         148:9,21            106:7 116:5          89:1,9 114:7
  143:12               149:1 164:16        169:18 211:16        224:13 257:4
  152:13,14            170:11,12           313:4 321:24         279:22 306:7,
  160:9 163:4,6        196:20 201:22       323:15               11
  171:24               225:2 236:15       changes 72:20        check-in
  172:12,20,24         256:14,16           97:11 98:6           30:22 34:21
  174:3 177:18         260:9 264:17,       109:3 127:3          61:14,24 62:1
  183:2 188:23         20 274:18,24        186:24 296:21        68:24 69:1
  200:14 206:6,        275:10 276:1,       297:2 312:5,6        72:22 160:4
  7 207:2,19           5,16 278:11         314:25 318:24        164:12,15
  249:11 254:25        292:4               320:5 321:25         203:15 204:8
  255:15,19           certificate          322:15 325:1        checked
  262:11 269:7         282:2 284:13       changing              234:13,24
  270:1 271:1          285:1 289:21        55:22 87:4          checking
  281:1 293:8,         327:22              106:20 127:4         34:23 89:3
  10 302:25           certification        194:5 296:21         97:21 98:8
  305:8 312:9          307:25              320:5,7             checks 49:21,
  320:7 323:4         cetera 75:13         321:22 322:2         24 50:17
  324:17               194:9              channel 92:20         52:10 54:12
 cases 14:22          Chad 20:4           channels              55:3 57:1,8,
  15:7 16:1,4          24:3 42:11          73:21 90:8,15        24 58:9 96:10
  65:1 127:2           134:3,19            92:6,17,23          Chemical 9:23
  130:21 159:22        135:6,11            145:13 171:17       Chesky 167:15
  172:13 192:12        141:22 292:22      characters
  203:10 323:3                                                 Chicago
                      Chad's 158:4         201:22               143:23,24
 cash 37:5            chance 14:22        charge 14:12          145:3 146:7,
 Catalan 87:21         20:24 56:6          34:2 43:15,16        10 196:6
 categories            86:19 90:15         44:13 45:17          239:2,4,12
  35:22                108:24 206:1        46:2 52:24           240:4 241:2
 cause 6:3             226:9               53:2 63:8            272:13,18,24
 caused 34:22         chances 85:3         78:16 115:23         273:13,16
  37:17 323:16         125:20              116:18 121:2         274:5,7,10,
 CDA 295:12,14        change 10:12         168:3 181:12         17,20 276:3,4
 celebrating           83:19 86:20         183:1                277:24 278:2,
  116:24               97:3,17,22         charged 10:8          10 279:13
 center 64:2           106:18 110:7        33:18 72:15,         280:14
  66:16,23 68:4        114:1 194:7         18 112:14            284:17,24
  163:17,20            211:17 253:2        114:15               285:5 311:11
  164:7                280:22 296:17      chat 171:18           314:1,5,15,16
 central               297:4 312:17       check 49:14           315:9 319:16,
  14:10,19             313:12 314:5        52:9,10,19           20,21,22
 certain 50:23         319:24 321:7        53:14,25             324:18
  62:5,6 73:19         322:4,12,17,        54:6,9 55:10,       choose 50:25
  83:3,15 89:7,        21 324:11,19        17 58:21             67:6 83:5
  9,25 106:7          changed 31:2,        59:11 60:8,          113:5 191:18
                                                                202:20 236:8,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 105 of
                                 March200
                                        20, 2019                                ·21
  24 237:7             181:20 185:25       140:7 141:19        codes 276:16,
 chooses 96:2          193:17 194:6        146:3 150:22         21 311:6
 chosen 210:5          214:23 239:14       152:17 164:6        coexist 34:11
 circulated            242:19 243:25       257:24              Coke 324:1,2,
  141:10               246:5 249:20       clarity 147:1         3
 circumstance          250:5 253:23       classes 10:3         collect
  323:14               254:12,14          Classic 324:2         70:21,25
                       255:2,4,12,        clause 327:8,         126:13 127:13
 circumstances         22,23 257:2,7
  164:22 165:6                             11                   130:23
                       264:11,17                                173:14,24
 cities 55:22,         265:17 266:25      clear 21:4
  25 71:2,3,5,                             33:7 35:8            175:5,8,20,22
                       268:2,7,12,20                            176:15 180:22
  12,13,22             269:1,2,14,18       53:24 60:10
  80:20 123:12,                            105:19 111:10       collected
                       270:4,10,15,                             68:23 71:23
  15 124:13,16         21 271:13,21,       125:9 147:13,
  128:3 132:25                             16 156:9             126:20 176:21
                       23 272:6                                 179:10 203:13
  135:25 136:20        274:5,12            163:22 164:3
  146:3 158:3                              181:7 183:16         204:3,6
                       275:24 276:9
  175:9 196:6          277:24 278:6,       185:20 239:16       collectibles
  238:15,20                                240:17 241:12        37:5
                       15 279:12,13,
  244:24               21,24 280:3,        248:22 259:25       collecting
  245:17,21                                281:20 284:23        68:23 69:9,12
                       10,12 285:17
  247:13 248:19        286:16,23,25        300:9 310:11         126:22 127:10
  274:1,24                                 317:21 320:23        173:10,14
                       287:4,8,10,14
  282:8 310:10         289:14,20           321:6 327:3          230:19
 Citizens              290:15 291:2,      click 43:11          collection
  182:11,14            23 303:17           204:5 220:12         123:15 124:16
 city 7:22             307:23,24           280:19               155:12,14
  16:7,12,14           317:15             clicked 39:23         178:10 179:6,
  36:5 56:5            324:17,22          clicks 233:20         15 180:14,16,
  57:12 71:19          325:24 326:7,      client 17:20          17 181:10
  77:7 80:18           10                  18:6,21 123:8        204:18 249:25
  81:6 82:8           City's 290:15       close 200:14         collections
  85:24 91:5          City-issued          239:25               71:11
  99:21 107:4          270:1,3,5          co-founder           collective
  108:1 115:3          271:1,4,5,7,9       167:15               17:22
  126:1 135:17         281:23,25          coaching 20:5        collectively
  138:11,21,23         282:1 284:12                             72:1
  139:1,8,20                              code 112:12
                       285:25 286:9,       128:21 129:1        collects
  140:22,24            14 289:13,15                             61:24 71:6
  142:21 143:6                             159:24,25
                       290:3,10            160:3 192:7          176:18
  144:1,3,5,14,        325:22 326:3,                           college 9:18
  15,20 145:4,6                            193:21 194:6
                       6,13,16,22,25       196:18               10:11,24
  147:3 152:12        civ 16:13                                 12:23
  153:20,24                                233:21,22
                      claim 42:4           241:13 243:25       color 236:14
  155:8,10,18,
  19 156:5            clarification        274:12,18           com 201:23
                       35:19 259:2         275:21 276:9,       combination
  163:9 165:20
  168:12 174:4        clarify 13:21        18,19 311:5,         223:24
                       19:23 24:22         7,10,17
  175:3 179:22


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 106 of
                                 March200
                                        20, 2019                                ·22
 combined             common 133:7         213:19,21            138:18 146:5
  176:4               communicate         company               181:2 194:7
 come 45:9             30:13,22            10:13,17,21          196:17
  64:17 66:1,22        208:18 227:15       11:10 12:25          199:15,20
  68:3 84:16           232:7               33:2,4,19            206:23 224:17
  111:6 112:24        communicating        45:14 47:6           233:8 241:3
  136:11 155:2         208:20              69:4,5,8,13          261:24 262:7
  162:1 170:24        communication        71:20,21             263:3
  237:25 271:13        17:19 93:21         135:19 153:25       completed
  322:4 323:24         97:5,16 99:7        191:23 206:7         65:24 66:11
 comes 12:12           124:23 140:17       219:23 311:1,        67:23 160:1
  14:11,25             165:24              3 324:3,7            199:18 233:9
  32:12 33:11          174:11,13          company's            completely
  34:5 65:22           214:2 218:16        260:5 290:10         206:19 313:16
  66:9 68:13           219:4 263:10       comparable           complex 79:18
  73:21 79:22          308:3,10            281:1                122:15 130:16
  80:4 83:14          communications      comparables           131:1 211:15
  88:15,22             87:14 99:8          95:18                222:1 253:20
  101:11 104:9         106:23 140:2       compare               255:10 270:15
  110:3 121:10         174:2 185:3         313:20               290:23 310:25
  132:8 135:17,        209:4 213:9,       compensate            312:10
  19 148:5             12,19 231:6         33:25 34:22         compliance
  174:5 207:2          271:13,20,25        38:15                121:25 123:13
  223:4 231:8,9        286:23 287:5,                            124:14 143:5
  268:7 269:2                             compensated
                       7                   84:18                145:15 147:1
  272:2 275:6         community                                 157:21 158:3
  286:11 295:8,                           compensation
                       35:8,12 38:21       30:10 34:19          161:3 173:9
  19 296:23            49:13 55:8                               239:20 250:3,
  302:17                                  compete               6 251:25
                       57:2 62:14          231:23
  311:18,19            63:15 66:16,                             253:11,18,24
  312:7                17,20,23           complaining           255:13 279:22
 comfortable                               64:21 66:18          292:2 293:4
                       67:18 68:1,4
  83:13 97:3           86:5 101:18         224:1                297:22 299:19
  153:24 206:16        103:7 143:3        complaint             323:5
 coming                155:7 167:5         68:4,14             compliance-
  100:21,22            169:17,24           172:21 293:8,       related 323:3
  132:19 152:11        170:5,15            10,16,22            compliant
  160:11,14,15         198:17              294:10,23            137:20
  226:21 228:3         208:23,24           295:8 300:19         147:14,17
 comment 79:1          219:4 230:21       complaints            279:14,18
  119:14 194:2         239:21 250:2        311:18 312:2         296:15 297:19
 commitment            275:11             complementary         326:4
  167:6,7              277:14,17           154:1               complied 66:3
  170:16 198:17        279:14,15          complemented          169:14 283:23
 committed             280:24 301:21       180:1               complies
  273:1                312:23             complete 10:6         125:16 126:6
 committing           companies            19:6 61:8           comply 120:7
  153:21               39:8 104:3          72:2 90:6            123:1 147:12
                       121:16              91:5 99:7


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 107 of
                                 March200
                                        20, 2019                                ·23
  150:11 151:24       confirmation        considerations        23 90:13,16
  152:5 157:12         61:13,25            132:10 280:25        92:20 109:2,
  158:1,9 254:5        169:21 172:19      considered            6,15 113:7
  275:17 280:12        202:5,16            289:15               122:5 167:12,
  282:10,18            208:14 226:6       consistency           13,14,18,19,
  301:10               278:6               209:10               21,22,23,25
 complying            confirmed           consistent            169:22,23
  117:14,20            84:13 178:12        13:14 82:22          202:2 210:15
  120:11 277:6,        186:16 202:21       123:16 124:17        211:24 212:1,
  7,8 279:12           205:13 209:23       154:13 188:3,        6,12,13,22
  280:13 299:15        228:2               23 198:2             214:7 222:11,
 component            confirming           210:4 224:25         13,18,22
  130:18 215:25        85:4                236:10 241:2         223:6,8,13,
 comport              confirms            conspicuous           15,21,25
  253:17               289:14              282:16               224:4 225:2,
 comprehensive        conflict                                  4,7,9 233:5,
                                          constitutes           11,16 236:18,
  92:17 180:1          163:17 229:25       222:2
  197:9                                                         23 247:18
                      confused            Constitution          256:13 259:5,
 compromise            86:13               295:22 296:2         6,14 295:19
  316:3               confusion           consultant           contents
 concerning            162:11              10:13                21:13 32:12
  181:10              Congratulation      consumer              88:21 100:18
 concert 77:2,        s 28:15              324:3               context 68:11
  7 313:3             connect             contact               177:6 246:7
 conclusion            183:18 208:23       161:21,22            250:5 297:3
  66:22                226:19 231:1,       162:2 171:17         318:21
 conditions            2 303:3             208:25              contextual
  42:16,21            connected           contacted             95:8 100:18
  198:1,12,14          226:8               159:8               continually
  230:24 238:3,       connecting          contacts              169:6
  12 252:3             109:12 184:14       64:20 223:25
  302:22                                                       continue
                      connection          contain               116:21 117:8
 condo 160:24          16:22 18:25         293:18               118:21 188:21
 conduct 53:14         19:19 20:12         294:11,23            191:16 303:11
 confer 7:17           21:5 47:24          303:1,2             continues
 confidence            92:5 182:22        contained             120:12 151:8
  226:18               187:20 293:25       35:22 44:18
                       294:6                                   contract
 confidential                              259:21 309:4         12:19 155:15
  21:20 135:23        connects            content 13:6          210:25
 configuration         159:4 230:18        14:8,16 17:5        contracted
  73:22               conscious            18:10 22:14          211:7
 confirm 30:20         136:17              40:9,14,18,         contraction
  66:10 97:24         consensus            19,21,23,25          308:24
  108:12 123:4         15:4,5              41:7,8 44:22,
                                           23,24 45:2          control 49:6
  173:9 201:15        consequence
                                           49:16 52:1,5,        52:14 87:6
  209:1 212:25         233:18                                   95:15 97:19
  224:12 270:5        consequences         7 57:10 79:24
                                           88:15,19,22,         200:1 259:7
  305:13               203:8


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 108 of
                                 March200
                                        20, 2019                                ·24
 controlled           coordinating         23 323:2            countries
  14:10 95:8           38:22              correcting            43:24 44:3,5
 controls 96:3        coordination         279:13               65:12 80:20
  103:25 107:19        14:13              correctly             126:25 323:8
  110:4 206:15        copy 16:11           166:25 187:10       country 13:7,
 convention           copy/paste          corridors             8,10 25:19,
  176:7                104:8               121:11               20,21 27:21
 conversation         core 30:14          cost 115:16           28:3 32:25
  22:8,10              109:12              116:2 147:5,         43:22 49:21
  122:12,14            145:11,12           12,24 296:23,        56:25 80:17
  133:19 226:20        208:21              25 297:1             87:19 93:14
  255:16 273:11       corporate            312:7                138:1,2 165:1
  274:4 310:14         55:11              cost-neutral          300:16 302:22
  312:6 318:10                             114:19 115:25        303:10
                      corporation
 conversations         72:4               costs 35:2           Country-level
  32:12 80:3,6,                            116:7 312:2          317:18,19
                      correct 16:11
  7 122:5 123:9        34:25 37:21        could 15:14          County 175:20
  132:24 134:7         39:16 53:9          32:4 45:11           176:1,13,15
  136:7 139:17         57:5 68:17          66:11 71:21          177:1
  140:16 150:6,        75:9 86:15          78:5 84:17,18       couple 10:14
  7 226:22             96:11 102:5         86:25 89:19,         46:11 47:15
  242:13 275:5         103:11 104:24       23 93:2              138:14 156:18
  304:25 315:22        110:10,13           100:22 121:20        211:19 214:2
  322:14 324:22        115:19 120:5        165:3,11             250:7
 conversion            128:18 170:19       172:21 185:6        coupled
  85:2 104:12          175:16 177:22       201:23 246:15        138:16 239:19
  304:9 305:15,        179:4,16            247:13,16            265:16 285:16
  16 313:13            180:19 181:16       254:19 261:9         288:1
  321:17               182:10 186:20       269:5 276:11        coupon 206:4
 conversions           192:8,23            277:1 289:15         214:3
  322:15               216:11,16           300:7,8             course 18:12
 convert 74:9          217:19 220:15       310:1,5              54:10 110:6
  305:16               221:13 224:5       couldn't              157:18
 convicted             235:14 247:8        304:4               court 6:5
  62:18                248:8,15           counsel 7:12,         18:14 124:7,
 cookie 90:21          256:14              17 8:12 9:7          20 132:15
  91:9                 257:20,22           11:14 20:25          134:24 207:14
 cookies               258:7,16            21:7,23 23:16       cover 15:20
  90:17,24 91:2        260:10              24:16,17,25          37:5,17,20,24
  92:4,7               261:15,16           35:21 150:16,        47:18 100:2,7
 COOPERATED            265:3 282:25        18 186:16            215:3
  124:13               283:10              187:6 191:25        coverage 30:8
                       284:11,19           196:9 245:20         36:25 37:7
 cooperating           297:16 299:22       292:12               38:2 44:1,4,5
  123:12               300:2,13,16,
 cooperation                              counter               46:24 72:4
                       21 301:5,23         315:24               211:3 231:8
  174:5                302:16,24
 coordinated                              counties             covered 33:12
                       309:21 311:7,       175:24               40:3 42:20
  38:22                11,15 314:20,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 109 of
                                 March200
                                        20, 2019                                ·25
  43:1,4,12,24         2 148:23            305:10,14,22,        206:25 209:23
 covering              149:1 240:3         24,25 312:22         226:14 229:14
  13:18 93:12         cross-sell           314:9 315:11,        280:6
 covers 36:20          75:9,12             15 323:23           decides
 coworking            CS 171:17            324:16,23,24         229:16
  47:4,6              CSB 268:3           database             decision
 crazy 324:4          cured 294:25         54:8,17              34:21 82:17
 create 49:10,        currency             103:24 104:8,        87:4 136:22
  17 68:2 87:13        323:9,12            21                   159:11 206:6
  88:23 90:18         current 13:14       databases             207:1 208:13
  137:19 145:14        28:6,9 169:10       50:19 101:14         219:20,21,24
  159:6 164:18         269:14 281:6       date 6:23             254:20 255:10
  186:4,6                                  11:2 34:21           269:21 290:23
                      currently
  188:6,9                                  82:22 184:6          291:9 322:17,
                       114:15 175:5                             19,21,25
  190:19 226:18        282:11 284:17       211:18 216:16
  237:18                                   251:20               324:3
                       295:12 307:1
  246:17,24                               dates 74:14          decisionmaking
                      customer                                  12:9 135:18
  247:11,21            14:24 29:14         104:17 164:16
  312:8,20                                dating 324:1          148:7
                       30:6 38:20,25
 created               39:1,6 64:20       day 204:5            decisions
  40:24,25             70:11 159:18        208:1                12:10 323:25
  44:23,24             161:15,23          days 29:14            324:7
  73:25 74:1,3,        162:5,9,16,         61:25 103:21        declaration
  5 75:1,5             17,19,22            104:16 139:5         9:3 16:11,21,
  104:24 105:9         163:3,6             165:4 205:20         25 18:7 19:1,
  142:3,16             164:17 169:16       206:2 210:1          7,20 20:13,15
  169:22 191:8         170:4,25            235:5 251:18         21:5,8,9,13,
  210:23               171:12,14           268:10 269:4         18 22:15
  211:23,25            172:10 224:1        278:12               23:17 24:7,
  224:18 226:1         230:13 231:9       deactivate            15,18,21,24
  230:25               238:9 300:8         62:2,4 64:16         269:10,13
  233:12,24            324:10              118:16,20            271:20,22
  234:5 236:23        customers           deal 18:23            281:9 293:25
  246:6,9              162:9               266:25               294:7 295:16
  313:12                                                        298:9 299:3
                                          dealing
  321:15,24                                                     307:19,22
                              D            156:19 273:11        308:9,13
  322:1                                    274:23
 creates 40:19                                                  309:2,11,18
                      damage 37:1,        deals 115:12          325:3
  324:19                                   157:20 244:19
                       17,21 42:19                             decline
 creating                                 dealt 38:17
                       312:12,13,14                             202:23 203:1
  49:7,8 186:17                            245:23
  194:19 246:19       dashboard                                declined
                       97:18 114:4,8      December              202:24
 creation 52:5                             137:21 250:17
                       252:21                                  decoration
  262:2                                    251:23 252:9
                      data 50:19                                47:15
 crime 10:8                                256:10 277:6
                       56:24 101:11                            decrease
  62:18,25                                decide 49:20
                       105:5,7 112:1                            318:1 323:16
 criteria              303:8,14,20         83:1 109:19
  109:24 110:1,        304:9,12,21         113:5 151:12


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 110 of
                                 March200
                                        20, 2019                                ·26
 deduction             229:24              310:1                22 24:5,7,15,
  203:25              depends 31:16       descriptions          24 25:5 28:5
 deep 32:3,13          58:23 116:20        87:16 229:11         43:18 48:13
  38:11                171:24 209:13      designing             51:22 52:4
 deeper 39:25          222:2 254:25        79:23                55:14 66:21,
 define 107:21         255:15 324:21      desk 160:10           25 67:25
  159:21 205:8        depiction           detail 40:5           69:10 98:3,18
  232:3 237:21,        169:10                                   100:8,11
                                          details 36:23         107:12 139:23
  22 323:18           deployed             47:15 92:8
 defined               165:6                                    140:2 143:9
                                           110:19 239:18        155:2 168:22
  235:22              depo 151:16          240:22 242:4         200:22 211:17
 defines              depose 71:21         274:6 278:16         266:16,19
  229:24              deposed 7:4         determination         268:13 272:14
 defining              9:2 21:22           59:25 60:19          273:12,15,24
  153:20 161:7        deposit              84:23 219:12,        274:5 278:24
  273:1                163:19              16                   288:4 293:25
 definitely           deposition          determine             294:1,5
  44:16 53:6           6:1 7:2,14,23       176:2 208:1          303:23 306:18
  72:1 75:5            8:17 9:1            225:23 244:19        308:18 319:16
  81:21 91:14          11:12 107:16        246:15 256:20        322:17 326:11
  97:18 101:24         134:19,23           260:14 261:6         327:13
  103:17 166:16        168:24 249:5,       276:21 290:18       didn't 11:21
  167:6 189:2          18 272:24          determined            17:13 46:19
  244:22 277:7         273:25              262:16               82:12 85:6
  291:21              depth 267:23        develop               86:9 106:24
 definition           derived 105:2        123:16 124:16        113:18 119:7
  56:19                106:5              development           127:8,9
 degree 9:24          derives              15:1 176:6,7         150:18,19
  10:23 11:6           104:12              214:11               197:22 216:10
 delayed              describe            develops              218:2 240:12
  164:20               125:22 191:11       113:20               246:25 251:21
 delete 114:1          316:10             deviate 311:1         263:25 280:11
  151:1               described           deviating             287:22 289:20
 delivered             96:7 134:8          312:6                297:21 305:18
  61:17 105:3          183:7 224:21       deviation             306:17 313:7,
  106:6                323:25              311:17               8
 demand 95:17         describes           did 9:18,22,         Diego 288:4,6
  121:10               41:22 59:5          25 10:2,3,6,        difference
 Denver 244:19         125:23              23 11:1,9,12,        14:2 80:25
 department           description          16,18,20             85:11 215:22
  104:24 141:10        122:7 123:11        12:17 13:13          236:15 250:21
  175:23               166:17 224:18       14:8,16 15:2        differences
 depend 236:22         226:1,24            16:25 17:4,7,        45:7,9
 depending             229:8,9 234:1       24 18:4,15,         different
  34:20 51:16          236:20              16,17,25             15:6,10 17:17
  59:3,7,23            261:11,14           19:9,12,19,22        26:12,14 30:3
  61:23 139:1          292:16              20:3,12 21:3,        58:3 61:11
  163:6 205:1          309:20,25           4,7,21 23:16,        65:12 67:2


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 111 of
                                 March200
                                        20, 2019                                ·27
  75:21 77:10         direction            145:11 153:23       Disney 214:8
  87:10 102:2          161:14              239:6,19            display 93:3
  122:6 127:20        directly             259:3,8,13           281:22 284:11
  129:11               80:10 93:16         262:25 263:2         325:7
  139:20,21            121:23,24           287:25 288:5        displayed
  142:10 153:15        122:2 133:11,       311:4 320:16,        90:18 267:13
  158:2,7 163:4        21 134:11           17,25               dispute
  177:19 187:14        135:1 136:4        discrimination        132:22
  188:1 196:8          149:23 159:4,       215:24 216:1        disputing
  210:5 217:17         13 187:19           227:21               132:7
  236:8,24             208:18 211:7       discriminatory       distribution
  237:7 270:16         255:8 263:18        198:2,3
  280:3 313:8                                                   90:8 92:6
                       268:11 286:16       200:19
  317:9                                                        district
                      director            discuss 21:8,         294:19
 differentiated        11:23 13:3,23       21 23:17,22
  167:20 177:20                                                divulge
                       15:23 22:1          24:5,7,8,15,
 differentiatio        150:20 151:22                            140:17
                                           24 25:5
 n 194:2               169:1 181:9         162:16 264:1        do 6:5,8 7:7,
                       249:9 275:9                              8 11:12 13:16
 differently                              discussed
  93:13               disable 83:4                              15:5,25 16:25
                                           21:13 22:4           26:12 27:6
 difficult             97:4                45:6 55:11           30:18 31:7
  92:2 171:23         disabled             84:18 121:20         32:9,22 33:18
  299:10 303:1,        172:17 219:8,       209:11 234:4         34:8 35:15
  2 304:24             16                  263:9 283:12         37:14,18
  310:20 313:13       disabling            306:10 315:23        40:2,25
 digested 67:3         86:22              discussing            42:13,16
 digesting            disagree             81:16                43:18,19,22,
  67:16                118:5 150:13,      discussion            25 46:1,13,23
 digits                25                  7:24 19:16           47:5,10,17
  257:10,14           disagreement         20:19 22:14          48:6,22,24
 diligent              150:23              24:12 36:4           49:3,14 50:8,
  169:8 172:23        disclose             48:25 64:9           10,16 51:15,
 dimensions            127:15 270:1        119:24 123:5         22 52:4,10
  101:2 109:16         281:19 285:11       139:23 140:3,        53:25 54:5,12
 direct 6:13          disclosed            9 141:15             55:3,9 57:4,
  27:12,14             199:20 202:3        150:12,14            23,24,25
  73:11,13            discontinue          151:17 153:24        58:6,16 59:2,
  92:24 93:6           303:6               162:20 187:2         9,13,15,20
  181:8 183:12                             192:16 258:23        61:1 63:12
                      discover             260:23 279:7
  188:17 208:18        30:16                                    64:24 65:7,14
  212:24,25                                283:16 288:21        68:19 69:5,25
                      discoverable         291:11
  213:12               101:1                                    70:23 71:3
  308:14,25                                298:11,13            72:15 73:3,
                      discovery           discussions           10,13,16 75:3
  309:4,9,15           75:20
  312:1                                    21:18 23:15          77:24 78:12
                      discretion           121:25 133:7,        79:20 80:1
 directed              210:6,7,9
  149:20 174:9                             10,13 151:9          81:12,22
                      discretionary        312:1                86:4,9 89:6,8
  187:13               143:12,13                                90:11,21,23


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 112 of
                                 March200
                                        20, 2019                                ·28
   91:2 92:16           202:8 203:4        19 305:10            82:10 88:20
   93:18 94:3,5,        205:18,23          306:1,6,20           124:12 240:11
   14 95:12             207:4,10           308:16 309:5         242:14 244:23
   98:10,25             213:1,5 214:5      311:11 314:11        249:25 251:10
   99:2,6,14            215:4,8,19,22      315:5,8,16,21        287:10
   102:22 104:19        216:23 217:1       317:8,10,11          288:12,13,15
   105:1,8,17           218:6,11,14,       319:18,19           does 12:4
   106:2,4              15,20,21,23        322:18 323:1,        23:1,6 29:11
   107:18 108:3,        219:7 220:1        5,13 324:21          30:12 32:15
   7,15 111:5,10        221:24 222:16      325:6,12             33:7 34:14
   113:5,6              225:22,23         document              35:5,6 36:19
   114:22 115:6,        229:1 231:14       16:19 17:2,24        45:5,13,19,22
   15,16,18,21,         237:15             21:1 22:23           46:5,6 47:24
   23 116:22            238:16,20          23:9,19 35:15        48:19 51:5
   117:3,5,9,18         239:10 241:8,      36:1,6,7,10          53:13 55:3,
   118:5,8              11,14 242:8        41:18,20             10,17 56:9,15
   119:16,18            243:3,8,14         51:12,14,19,         57:7,20 58:10
   120:19 121:22        245:1,4,7,10       23 57:17             62:2,19 63:2
   122:3,10             246:4 247:1        81:7,12 82:9         69:2 70:5
   126:10 133:6         248:11,22          86:1,3 100:8,        73:2,10,13,16
   135:25 137:10        249:3 250:19,      15 102:13,16,        75:11,25
   138:7 139:13,        21,24 253:4,       20 107:8             76:6,25 77:3,
   16 140:20,25         15 254:8,15,       110:17 163:10        15 78:15
   141:3 144:7          22 255:6,11,       165:22 179:4,        80:18 82:13,
   147:6,22             18,21 256:4,       14,19,21             24 88:14 89:1
   148:8 151:13,        18,22 257:2,3      181:24 183:24        90:3,4,17
   23 154:7,22          258:15 262:23      186:10 189:21        91:6 92:9,13
   155:3 157:10         265:21 266:19      190:6 192:8          93:16 95:3,5
   158:6 159:14,        267:10,24          195:23 198:8         96:6,9 98:19
   19 160:18            269:16,18,22       214:22 215:4         110:15,22,25
   161:2 162:24         272:10,17,23       220:25 221:2         111:24,25
   163:10 165:7,        273:2,20           242:23 250:4         114:17 116:21
   21 167:1,3           274:7,14,20,       251:19 252:19        117:1 118:19
   168:17 169:13        21,22 276:3,       261:10 264:13        125:15 126:5
   170:6,13,20          7,13,15            287:14 306:15        128:3 131:4
   171:1,7,20           277:11,19,23       319:14               135:14
   173:21 175:8,        278:2 279:16,     documentation         136:12,23
   14 176:8,16          23 281:15          71:14 125:23         137:9,11,25
   177:7,14,17,         282:7,10,16,       183:5 288:4,9        138:3 139:2
   25 178:6,9,17        20,25 283:8,      documented            143:4,15
   180:3 181:23         24 284:4,15,       72:2                 144:5 145:21
   184:24 185:2,        17 288:13         documents             146:16 151:6
   9 186:3              291:24 292:1,      6:25 7:22            158:2,11,22
   187:7,16,20          4 293:17,20        8:5,11 11:18,        160:18 161:2
   188:5,11,15          294:13,20          20 18:25             162:5,16,19
   189:9 192:4          295:19 296:8       19:4,9,11,19,        163:1,15
   197:15,20            297:6,10           22,24 20:3,6,        165:14 166:20
   199:6,23             298:17,19          7,10,12 21:4         167:23,25
   200:25 201:20        302:23 303:8,      35:14,20             169:7,13


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 113 of
                                 March200
                                        20, 2019                                ·29
  170:21 172:25        153:7,10,11          68:16 69:7           165:5,23
  173:6,9,16,23        155:2 159:1          70:19 71:4,          166:23 167:9,
  175:5,20             180:16 181:6,        12,17 72:2,8         24 168:1
  178:3,14             9 186:23             75:3 76:1,3,         170:10 172:6
  179:21 180:14        188:24 192:8         16 77:18             174:15,22
  182:21 183:5         216:16 219:7         78:7,9,13            175:7,16,19,
  189:2,15             235:10 248:11        79:7 81:11           25 176:19,20,
  191:7 193:23         254:5 257:13         86:16 89:4,6,        22 177:6
  195:14,21            261:12,25            11,15,22,24,         178:11,13,25
  199:23 200:13        262:3 278:3          25 90:6,20           180:5,6
  202:5,10             282:7,20             91:5,18,19,          182:17,19,24
  204:13 205:9,        298:25 301:15        20,23,24             183:13,15
  18,23 208:14         304:10               92:1,8,17            184:1,6,21
  212:24 213:21       doing 8:8             93:7,25 94:7,        185:5,11,12
  221:15 224:21        12:22 35:18          13,18,20,25          186:13 189:2
  234:17 236:8,        50:17 54:6           95:12 97:8           194:24 195:22
  12,24 237:6          116:3 149:12         98:9,11,23           196:3,10,13
  238:1 239:17         231:3 261:9          99:6,12,17           197:13 199:8,
  240:25 248:13        282:11               100:3,15             11 201:6,16
  251:7,11            dollars 36:25         101:21 102:1,        202:15,22
  253:4 254:15         38:2                 3 103:6              205:7 207:18
  255:8,22            domain                104:23 105:5,        208:3 211:18,
  256:4 257:14         166:13,14            7,11,18,20           19,21 213:5,
  264:19,24           don't 9:11            106:9 108:23         14 214:9
  265:5,13             10:21 17:8           110:24 111:4         216:1,3,12,25
  268:15 275:17        18:20 19:10          114:6,12             217:3,21
  283:6 284:9,         20:4,5,10,11         115:17               218:3,4,22,25
  17 285:20            22:3,20 26:23        116:11,15            219:6,9,14,19
  287:23 290:4,        31:19,21             117:4,6,10           220:5,19
  17,19 291:5          32:13 37:10          118:4,12,15          223:19
  292:14 293:2,        39:17,22,24,         119:21 120:21        225:10,11,13
  18 294:10,23         25 40:6,10           122:2 126:11,        226:3,4,16
  298:24               42:7 43:2,13         13,19 128:2,         229:5,6
  300:15,21            44:4,8,10,11,        5,11 129:24          231:13 233:6,
  302:5 314:2          14,16 45:11,         131:5,9,20,          22 235:15,20,
  317:17 325:14        15,25 46:2,4,        22,25 132:12         23,24 241:10,
  326:9                17 47:1,20           134:1,15             11,16 242:9
 doesn't 12:9          48:1,10,12           135:2,4              244:5,8,15
  37:4,12,20,24        50:2,4,15            136:25 137:5,        245:24,25
  49:14 53:22,         51:20 52:16,         8 138:7,18           246:7,9,11
  23 55:9 56:9         20,23 53:2,11        139:12 140:19        247:4,10,16
  60:1 76:7            54:3,16,19,          141:6,8,12           251:8 253:2,
  80:8 84:13           23,25 55:1,23        142:13,15            3,14 254:2,23
  86:16 91:25          57:1,9 58:13,        146:14 148:6         255:5,23,25
  115:15 116:1         15,18 59:6,21        149:7 151:6          256:5,8
  117:24 127:17        60:15,21 61:5        152:13               257:1,4,16
  129:3 130:9          62:3 63:6            154:17,21            258:18 259:4,
  136:11,18            65:20,23             155:15 160:8         12,25 260:1,
  152:14,21            67:4,5,11            164:6,18             5,18 261:2,



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 114 of
                                 March200
                                        20, 2019                                ·30
  23,24 262:7         doorman             dropping             easy 61:21
  264:3,5 265:7        158:16 160:7        310:17 311:3         111:20
  266:13,20           doorman-            dual 9:24             310:12,16,19
  267:22 270:8        accessed            Dublin 63:21,        Economics
  271:25 273:5         160:6               23 64:4              10:16
  274:9,19,22         dot 201:23          due 191:21           Edgewater
  275:10 276:2,        212:15             duly 6:11             111:19 307:10
  6,7,10,25           down 7:10                                edit 18:4
  277:9 278:1                             during 98:3
                       38:5 61:10          110:6                97:3 189:2
  285:10,12            113:14 135:10                           edited 17:5
  286:19 287:2                            duties 169:1
                       139:4,5,8,14,       249:9                18:10 308:9
  289:4,7,9            24 141:1
  291:3,13,21                             dwelling 38:6        edits 18:10,
                       200:24 207:11       62:9 187:13          15,16
  295:9 296:6          220:2 228:12,
  297:2,3,18                               190:21 193:7        educate
                       15 254:9            225:21               169:24
  301:10               255:9 268:11
  303:12,14,20,                           dynamic 72:20        effect 216:11
                       269:4 278:12                             218:11 250:17
  24 305:15,16         284:23 305:15
  306:2 310:16                                                  315:2,12
                       326:5                       E            316:22 319:16
  311:16              downstream
  312:13,22                               E-M-E-R-T-E-N        effectively
                       194:3                                    28:14
  313:19 314:8,                            26:2
  15 315:3,7,         downtime                                 effort 14:13
                       306:4 307:14       e-mail 262:4
  10,14,23,24                                                   15:4 17:22
                      draft 17:4,7,       each 30:16,
  316:20 317:1,                                                 23:8 108:14
                       18 104:5            17,23 35:25
  6,15,21                                                       143:2 152:11
                      drafted              49:21 55:7
  318:9,20,21,                                                  181:17
                       18:19,20            70:15 72:16
  22 319:2,4,7,                            93:13 138:24        efforts
  15,17,18,22,         41:3,9 103:14                            92:23,24
                       295:12              144:4 208:18
  25 320:14                                219:3,5              123:14 124:15
  321:4 322:10,       drafting                                  239:20 253:10
                       101:10 266:16       245:21 284:13
  13,14,24                                 311:19              either 13:17
  323:4 324:23,       drafts 19:24                              29:7 40:4
  24                   20:8,14            earlier 20:14
                                           36:24 41:25          68:9 163:20
 done 7:3             drive 239:20                              187:19 221:11
                                           42:5 54:14
  52:19 54:14,         253:10                                   227:5,7,8
                                           90:2 103:13
  15 58:10,12,        driven 255:16        112:13 114:10        275:2 284:18
  16 60:22            drop-off             119:22 131:14        285:1 300:12,
  74:23,24             316:16 317:2        142:11 159:5         18 325:8
  89:10 90:23          318:14              162:21 164:3        element
  91:15 93:6,13        319:11,14,19        186:5 211:22         79:13,21,22
  101:6,15             320:18 321:2        212:17,19            87:23 91:13
  112:3,16             322:6 324:9,        234:4 238:14         92:7 101:7,10
  114:2,10             25                  252:1 260:8          103:14 104:9
  147:21,24           dropdown             285:4 292:1         eligibility
  232:17 263:22        274:10                                   243:4 245:1,
  274:2 275:25                            ease 36:1
                      dropped              206:14               4,7,10
  277:11,25            321:16                                  eligible
  310:10 311:11                           easier 29:9
                                           59:11 134:14         112:18 268:10


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 115 of
                                 March200
                                        20, 2019                                ·31
 else 21:7,12          87:10 90:7         encouraged           enjoy 92:22
  23:18 34:18          93:16,22            30:21               enough 38:14
  44:6 47:13           94:3,5,14,22,      encourages            56:23 92:3,8
  53:4 78:20           23 98:19            120:7 250:6          116:7 119:1
  80:12 93:2           100:19 103:7        283:12               209:23 231:12
  174:19 197:23        108:5 109:7,9      encouraging           244:15 297:3
  207:18 219:23        117:5,7 143:3       116:25 118:21       entail 12:4
  222:25 224:24        145:14 185:6,       120:13 143:5         13:13
  261:10 275:17        9 211:22            250:3               entered
  300:16 302:21        212:16,18,19,      end 11:6              218:10
  303:10 304:6         25 213:6,8          35:17 167:16        entire 31:14
 elsewhere             214:8 217:25        196:14 250:6         188:19 191:12
  303:7                223:3,4 236:3       252:4               entirety
 email 49:18           239:21 260:13      end-product
                       288:1                                    200:18
  73:20 74:16                              253:9               entities
  79:15,17,24         emerging            endeavor              12:24
  80:8,16              275:5               55:24 311:19        entity 324:15
  81:13,15,21,        Emerten 25:25       enforce
  23 82:1,21           27:15                                   entrenching
                                           153:17               151:4
  84:20,24 85:9       empirical            221:15,25
  86:19,20,23          303:8 305:10                            equals 65:17
                                           255:2               equating
  87:2,4 97:15,        312:22
  20,25 101:10,                           enforced              313:15
                      employed             221:22 267:24
  13,25 102:4,         12:24                                   equilibrium
  11,13,22,24                             enforcement           121:10
                      employee             147:2 172:13
  103:19 104:4,        111:12,15,24                            equipment
  13,14 108:3,                             254:12 265:22        47:10,11,19
                      employees            278:9
  4,7,22,23            27:1 28:5                               equivalent
  114:3,7                                 engage 32:18          309:19
                       131:4 167:7         97:5 106:23
  115:15 116:7,        170:3                                   establish
  16,23 117:1                              121:21 122:2,
                      empower              3 139:6              190:9
  171:18 199:14                                                established
  201:11,19            229:21              161:23
                      empowered            162:14,19            104:23 180:18
  202:5,9,10,                                                   193:1 211:22
  13,15,16             208:23              171:14 208:25
                      enable 83:2,         209:2 211:4          246:25 247:8
  208:15 209:2                                                  265:2 270:3
  211:25 212:2,        21,23 95:14         230:13 269:5
                       96:2 97:1           326:5                310:4 311:10
  9,10 217:8
                       167:7 226:18       engaged              etcetera
  224:11 226:4,
                      enabled 84:4         132:24               117:18
  5,6 231:19
  233:7 250:2          93:21 137:21       engagement           even 56:12
  251:14 252:17        235:5,8             171:16               84:3,5 107:2
  253:9 261:24,       enabling                                  125:17 126:4
                                          engaging
  25 318:23            86:22 108:20        170:4                127:10 143:20
                                                                144:8,20,24
 emails 75:22,        encourage           engineering
                       116:21 117:7                             145:9 147:10
  25 76:5,10                               9:23 11:8            153:8 165:12
  79:12,18,24          145:15 160:23       14:15
                       171:4 172:1                              196:21 200:16
  81:9 82:3                               English 86:7          206:4 208:11
  83:25 86:5           179:18 207:10       87:8                 209:15 228:21


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 116 of
                                 March200
                                        20, 2019                                ·32
  237:16 253:3        everyone 60:3       Excel 268:3,          24 106:12,13
  269:12 277:16        80:14 104:16        25                   107:6,23,24
  292:22 306:5         312:10             except 14:6           110:18 115:1,
  320:16              everything           47:15 212:9          2 163:11,13
 event 159:9           27:25 34:18        exception             165:18 167:11
  163:25 228:7         37:24 57:7          293:18               168:9,10,12
  268:9 294:17         157:6 191:3         294:11,24            169:10 173:8
  296:15 325:24        203:22 234:3        310:18               174:25 175:1,
  326:2                265:2              exceptions            14 178:20
 eventually           everywhere           33:1 232:23          181:20,21
  38:13 84:14          303:10 304:6       excerpts              182:22 183:8,
  109:13 113:2        evidence             281:8 287:18         21,22 185:22,
  138:23 147:10        114:13              294:3                23 186:7,9,16
  186:6 217:23        evidencing                                187:6 190:3,
                                          exchange              6,8,16,17,18
 ever 7:3 8:5          319:14              144:3 163:25
  10:8 16:19                                                    197:5,11
                      evident              226:19 232:11        214:19,22
  36:7 38:17           220:24              239:14 279:21
  41:19,20 48:2                                                 216:14,15
                      evolution           exchanged             217:11,20
  51:11 57:17          55:13               232:2
  62:2 67:21                                                    220:13 242:17
                      exact 119:9         exchanging            243:1 247:25
  81:7 86:1            124:10 131:5        278:14
  89:16 94:14                                                   248:2 249:18,
                       196:12 233:6       exclusions            19,20,21
  102:20 107:8
  114:5 133:12        exactly 51:20        42:17,22             264:8,9
                       141:6 172:18       excuse 33:9           272:6,8
  183:24 186:1
  212:24               194:24 241:20       83:8 99:25           279:4,6
                       242:9 303:24        102:16 110:12        281:3,4
  218:15,21,25
  242:23 264:13        315:7               115:4 131:24         291:16,17,20
  281:12 286:16       EXAMINATION          183:6 244:21         292:9,15
  287:1,3,13           6:13                250:17 269:20        293:12,13
  291:19 293:7,       examined 6:11        288:7                307:20,22
  22 294:5            example 15:8        execution            exhibits 7:1,
  303:25 304:4         42:3 62:24          12:11                23 8:18
  305:2                144:19,20          exemption             216:14 223:2
 every 36:13           153:4,9 165:9       130:25              existence
  58:12,14,17,         192:3,6,9,11       exhibit 7:25          163:16 216:21
  19 83:14             194:5 200:8         8:1,2,3,16,19       existing
  91:22 95:19          204:1 209:5         16:6,7,8,17          101:18 138:24
  97:11 127:19         220:6 229:3         37:3 39:18           182:4 217:19
  129:10 146:12        239:8 245:23        41:2,15,16           251:12 280:24
  152:2 153:15         312:24              44:18 51:7,8         313:15
  154:5 155:13,        321:20,21           52:7 57:5,7,        expect 28:3
  17 170:3             324:9               12,15,23             68:3 170:17
  206:20 208:25       examples             81:3,4,6            expectation
  210:22 211:2         42:25 94:6,8        82:5,8 85:22         163:22 170:16
  270:15 280:3         138:14              98:13,14            expectations
  320:20 324:17        141:18,19,22        99:21,23             30:22 296:20
 everybody             321:13 324:5        102:16,17            301:20
  72:3                                     103:5 104:14,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 117 of
                                 March200
                                        20, 2019                                ·33
 expected             explanation          110:21               205:9,10,15
  165:11,12            36:19 39:25        fails 58:21          feedback
  216:7 226:21         57:20 182:2        failure-to-           14:14 66:15
  286:13              explored            comply 238:12         67:18
 Expedia 111:1         121:11             fair 12:23           feedbacks
 expense 311:3        exposed 73:20        36:14 44:15          66:17
 expensive             74:8,12             69:22 142:16        feel 55:8
  206:5 211:15         179:25 252:3        169:10 194:9         83:13 119:1,2
  311:1,19            extension            228:16 267:19        153:24 196:8
 experience            302:1              fairly 104:3          206:16 207:3
  17:2 21:1           extent 253:10        140:21              fees 70:17
  62:13 66:15         extenuating         faith 170:16          71:22 72:15
  77:5 78:3            164:22 165:5        293:18               176:18 203:8,
  87:5 101:3          external             294:11,24            11 286:1
  150:15 156:3         19:24 20:3,         327:8,11            festival
  162:13 164:18        10,11 90:8         falls 294:18          111:23
  296:20 303:5,       eyes 320:6          false 268:19,        few 11:15,17
  16 304:11                                21,23 293:19         29:18 51:20
  306:16 312:21                            294:18,24            61:25 63:24
  313:5,7,16                  F                                 107:11 156:3
                                           295:4,9
  314:5 321:7                              327:4,5              165:3 168:21,
  324:5               face 33:2,3
                                          familiar              22 296:21
 experienced           220:24
                                           28:17,23 29:4       fides 49:15
  160:9               Facebook
                       90:10 91:3,5        42:11 43:3          field 56:13
 experiences                               149:16 165:24        131:13 138:15
  14:24 76:10,        facilitate
                                           200:3 213:23         143:1,7
  12,13,16,22          136:14
                                           240:21 241:1         144:16,25
  77:13,20            facilitated          242:4 247:21         145:10,11,22
  78:10 162:20         209:2               278:16               153:2,4 154:6
  303:4 305:4         facilitates         familiarize           155:21 193:2,
  313:1,2              308:24 309:16       160:24 181:3         23 194:12,17
  321:9,15            facility 48:2        195:13,24            237:7 239:13,
  323:24              fact 17:17           197:16 242:14        19 240:20,24
 experiencing          21:21 68:16         283:13               241:1,14,20,
  321:25               85:2 86:10         Fannie 184:16         24 242:7
 expert 132:11         114:20 119:8       far 47:20             244:1 246:6,9
  222:21 291:9         153:5 190:1         60:9                 253:3 259:3,
  295:14               238:2 262:25                             8,13 261:3,
                                          February
 expired               263:1 268:16                             12,23 262:25
                                           184:4
  268:16               271:6 279:11                             263:4 264:22,
                       280:19             federal
 expires                                                        24 265:10,15
                       285:24,25           123:16 124:17        268:18,23
  159:25                                  fee 70:5,6,12
 explain 22:6,         286:3 309:9                              272:14 273:23
                       312:17 315:5,       72:16,17 73:1        274:11 276:8
  13,17 57:7                               77:15,17,18
  312:14               8 321:14                                 278:5 285:16
                       325:21              114:17 116:12        287:25 288:5
 explains                                  153:23
  57:23 107:18        factor 62:12                              310:5 313:15,
                                           203:18,19,20,        21 315:13
                      factors 79:15
                                           23,24 204:10         320:8,15,16,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 118 of
                                 March200
                                        20, 2019                                ·34
  17,25 322:3         finding 84:19       five-minute           263:1,3
  324:18 325:11        133:7 280:9         278:25               264:23,25
 fields 148:11        finds 138:10        five-page             265:3,8,10
  236:17,19,25        fine 17:24           179:14               272:12,15
  242:8 261:14         18:13 22:19        fix 111:13            274:15,16
  289:2                24:9 62:18          273:16,20            302:9 309:24
 Fifth 111:17          64:7 65:10         flag 137:9,11         310:12,18
 fight-back            83:2 119:22         201:23,24            314:25 320:7
  313:11               125:8,12           flagged               321:1 322:4,7
 figure 141:24         199:9 257:19        209:6,7,8            323:15,23
  163:23 247:14        264:3,6                                  324:19
                                          flags 142:11
 file 268:3            293:3,7             170:24              flows 196:5
                      fines 270:6                               236:9
 filed 16:12,                             flat 72:16,17
  23 294:6             286:15 289:13                           fluid 32:14
                                          flexible              127:3
 files 268:4           326:4,13,25         209:15,21
                      finish 7:9           229:20 283:14       flying 226:21
 fill 256:11
  268:22 311:4         99:4 141:9         flights              focus 101:8
                       148:25              119:20 164:20       focused
 filled 145:22         195:10,23
  155:22 189:16                           flooding              26:17,18 28:4
                       321:6                                    77:19,21,24
  262:10                                   165:9
                      finished 11:2                            focusing
 filling                                  Florida 6:3
  145:24              fire 33:14           175:23 179:7,        100:1
 fills 268:18         firm 18:16           15 275:17           folks 250:5
 filter 50:24         first 6:11           296:2               follow 185:20
                       37:4 42:3,14       flow 78:25            216:5
 filtered              83:18 86:18
  209:4                                    79:1 119:3          follow-up
                       96:20 97:1          125:21 126:2         65:13 79:8
 filtering             130:15 138:2        127:12 143:7         87:7 88:1
  226:16               142:20 184:22                            91:22 98:17
 final 15:2                                152:8 174:6
                       187:17 190:14       181:2 186:2,         135:14
  18:7 201:14          198:4,7                                  174:11,13
                                           3,5,7,12,18,
 finance               205:16 208:5        22 187:7,17,        followed
  183:2,3              215:20 223:22                            149:1
                                           19 188:1,4,
 financial             229:6 249:25        22,23 189:18,       following
  182:21               250:13 266:1        21,22 190:2          20:20 24:14
 financing             275:19 282:4        191:1,4,10,25        58:7 64:10
  183:6                295:22 304:10       194:1,3,6,11,        119:25 123:6,
 find 31:25            305:4,17,19         13,15,16             11 140:10
  32:4 34:23           307:8 325:4         195:5,21             176:11,15
  75:17 78:5           326:9               196:2,3,8,11         187:3 192:17
  82:20 88:8          first-time           197:14,20            214:17 240:8
  133:1,4              214:3 226:13        217:13,19            251:3 258:3,
  148:16              firsthand            218:14,15,20         24 260:24
  170:20,21            156:24              219:1 237:13         279:2,8
  185:16 246:12       five 24:3            241:3,21,24          283:17 288:22
  263:21 265:24        25:16 86:21         242:12 246:13        298:14
  292:23 305:5,        205:20 206:2        247:15 250:7,       follows 6:12
  9,11                 237:17              8 252:1              189:8


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 119 of
                                 March200
                                        20, 2019                                ·35
 font 236:14            88:5,10 89:1,       22 181:8,9,         7 267:6 268:1
 football               6,9,11,25           18,21 182:4,        269:1,6
  313:4                 91:3,4,6,11         5,8 183:3,10,       272:8,12,24
 footprint              92:7,21 95:3,       15,22 184:17        274:14 275:9
  116:4                 5,10 96:13          185:13,23           276:8,16,25
 for 6:2,15             97:12 98:14         186:4,17,25         279:17,21
  7:25 8:1,2,3,         99:23 100:19        188:1,8,19          280:5 281:4
  25 10:12,14           101:4 102:17        189:21 190:3,       282:7,21,22
  11:4,12,23            103:25 106:7,       25 191:1,20,        283:2 284:13
  12:8,15,19            13 107:6,16,        25 192:13           285:9,17
  13:18,23              24 108:8            193:2 194:15,       286:2 289:2
  14:6,24 15:7,         109:2,18            16 196:3,5,7,       290:11,19,23
  12 16:17,22           110:22 111:22       23 198:13           291:17
  22:22 24:25           112:20              200:1,7             293:13,18
  25:20,22,23           114:11,17,20        201:17 202:8        294:1,5,24
  27:10,20,21,          115:2 116:7,        203:1 204:1,6       295:7 298:7
  23,25 28:3            8,11,14,18          205:5,18,21,        303:3 305:18
  29:13,17              120:21 122:16       23 206:9,10,        306:6 307:3
  30:24 31:5,8,         124:15 125:6        16 208:12           308:15,22
  13 32:7,17            127:4,5,12,19       209:5 211:12,       309:19 310:5,
  33:18 34:1,2,         128:4,21,23         16,25 212:9,        22 311:1
  22,24 35:18           129:5 132:20        19 214:3,8,19       312:10,22
  36:1 37:1             133:4,7,8,9         217:13 221:5        313:16,21,24
  38:15,23 39:3         134:15,18           222:14 225:4,       314:2,6
  40:19 41:16           136:13,18,21        6,12,13             315:5,8
  42:9 46:1,2,          137:18              228:19,21           317:22 319:16
  5,14 47:15            138:15,17           230:3,7,8           322:25 324:25
  50:17,19,22,          139:7 140:25        231:2,25            325:6 326:3
  24 51:8,23            141:13 143:13       232:7,11            327:13
  54:2,6,23             144:1,2,3,10,       234:24 235:5       foreign 52:14
  55:8 56:6             20,25 147:1,        236:9,17            323:8
  57:15,21              2,9,12,19           237:1 239:1,       forget 111:18
  58:12,14,16,          148:6,7,20          8,16,18,20          145:23 180:17
  19,25 59:1,4,         149:7 150:20        240:9 241:3,       form 13:19
  6,11 60:13            151:22 153:2,       10,15,23            19:10 21:15
  61:16 62:7,23         4 154:9 156:3       242:17 244:2,       22:18 23:7,
  63:20 64:22           159:9 161:8,        13 245:23           10,25 25:7
  66:25 67:3,17         13 162:9            246:11 247:4,       37:22 38:7
  68:2,16,19            163:3,11,20,        21 248:19           40:15 43:8
  69:24 70:5,7,         23,24 164:23        249:4,19            46:8,16 48:21
  15 71:18              165:1,4,6,9,        250:1,13            53:15,19,22
  73:18,24              18,23 167:5         251:17              56:17 63:4
  74:13,14,17           168:10,24           252:14,15           68:7,10 71:24
  75:6,17,21            170:16 171:8        253:3,21            76:2 92:11
  77:6,7,17             173:4,13            254:19 259:1,       95:24 98:22
  78:17 79:8,20         174:6,22            12 260:9            99:10,16
  81:4,22 82:5          175:1,5,8,20,       262:7,23            105:12 109:5
  84:8 85:2,7,          22 178:4,21         263:9 264:9         111:9 117:23
  8,22 86:15            179:9 180:11,       265:21 266:1,       118:10,23


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 120 of
                                 March200
                                        20, 2019                                ·36
   121:6 122:19        24 290:5,12,        154:12 204:20        319:24 324:18
   123:2 125:10,       21 291:7           found 62:25          Francisco's
   13,18 126:23        292:18 295:1,       140:23 141:6         265:13
   127:11,22           13,23 296:3,        197:4               free 31:13
   129:9 130:2,        9,14 297:8,        founders 33:5         112:14 114:11
   5,6,12 131:15       11,17,23           four 6:25             115:23 125:20
   132:4 136:15,       298:6,25            7:21 8:9             127:13 211:8
   24 137:11,16        299:9,16,24         25:19 35:22         free-targeting
   138:5,9             300:3,4             188:19 257:10        90:12
   141:20              301:12,24          four-bedroom         frequently
   146:19,24           302:7,19            237:16               32:3
   147:7,25            303:13
   148:15,24           304:19,23          frame 96:3           friction
                                           161:25 223:4         321:24 322:1
   149:3,14            305:3,12
   152:17 153:12       306:8 308:19       frames 59:6          Friday 97:14
   154:16 160:21       309:10 310:8       framework            Friendly
   161:4 162:7         311:8,13,24         40:19 79:23          161:5
   164:5 171:21        312:15 313:18       103:19 155:5        from 10:11,23
   173:25 178:23       314:3,12            156:23 167:22        12:23 14:11,
   180:24 181:11       315:17 316:6,       206:7 211:25         12 15:2,6,10
   182:16 184:18       18 317:4            212:13,14            19:25 21:10
   189:9 190:10,       318:4,17            236:11               22:10 25:19
   22 195:8            320:1,19           franchise             30:1 35:14,21
   197:7 206:11        321:3,11            176:7                36:15 38:21
   210:21 213:3        322:9 323:17       Francisco             39:1 44:4
   217:15 219:18       324:13 325:15       33:4 39:14           45:20,23 47:3
   220:4,16,22         326:11,17,24        63:25 64:2           48:14,15
   221:6,17,20         327:7,15,23         138:15,21            53:24 57:5
   222:20 223:17      formal 154:11        139:9,21,24          58:25 61:12,
   225:24 228:24       155:15              141:17 142:21        15 66:15,17
   233:14 235:12      formalized           144:14 146:7,        67:2,18 70:12
   237:3 238:4,        155:13              9 188:1              71:16,23
   22 241:6                                192:3,6,7,10,        72:9,13 74:16
                      formalizing
   244:3,6 247:2       154:19              23 193:1,23          77:8,15 78:23
   248:17 252:10                           194:10,11,15,        82:16 87:19,
                      format 153:9                              20 88:6 93:10
   253:6 254:10,                           16 196:6
                       251:3 256:22,                            99:8 102:5,
   17 255:14,24        25 257:1,8          238:18 239:2,
   256:7,21                                4,12 240:4           10,23,25
                       258:3 259:4,                             104:7,12,15,
   258:8,17            8,17,18             264:17,18
   260:16 261:20                           265:5 266:22,        21 105:2
   262:19 266:2       formats              23 270:11            106:3,5 110:4
                       243:22              275:23,25            115:9,10,22
   269:17
   270:13,23          forth 8:18           277:25 279:12        130:22,23
   271:11 272:21       9:9                 280:3,14             131:1 137:22
   273:18 275:18      forum 66:23          284:18,25            138:23 139:1
   279:25 280:15       67:22               311:12 314:16        140:16,17
   281:16 284:20      forums 66:25         315:2 316:4,         141:5 148:8
   285:22 286:17       67:4,5,16           15,17 317:3          150:16 152:12
   287:16 289:6,      forward 35:25        318:2,24             156:5,23,24
                                                                157:6 158:7


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 121 of
                                 March200
                                        20, 2019                                ·37
  163:3,19            full 6:15            109:15 112:9         66:15 67:2
  166:2,3,9,17         34:20 36:19         121:9,13             73:20 74:16
  168:15 174:18        43:3 71:4,15        122:9 126:7          76:10 78:13
  177:20 178:20        72:23 79:18         156:1,2 162:8        83:25 85:7
  179:4 180:22         164:24 186:12       168:23,25            90:13,24
  182:21 197:12        266:5               188:4,8,23           93:22,23 99:7
  200:21              fully 71:13          203:14 252:5         100:12 108:13
  202:10,15            73:22 79:24         299:18 303:21        113:11,19
  203:13,25            164:14 205:25       304:15,17            114:17 117:1,
  204:16 205:20        210:4 265:19        312:5                3 132:10
  211:5,13             294:3              generalities          135:19
  212:10 214:12       function 74:3        152:20 267:22        138:22,23
  222:14 224:15        321:9              generalize            147:10 149:16
  225:20 226:10       functional           154:3 171:23         158:12,22
  232:1,24             27:9 133:18        generally             159:19 165:3
  234:20 235:19        135:16              32:11,15,18          168:23 173:24
  236:2,11            functionalitie       68:24 101:4          179:1 182:21
  244:18 246:15       s 109:11             112:8 117:24         183:17 187:17
  247:24,25                                126:11,17            188:21 201:14
                      functionality
  248:2,4,5                                202:16               202:5,10,16
  250:2 260:15         83:4,12 87:18                            204:9 211:4,
                       95:14 96:2         generate
  261:14,19                                109:2                13,15 212:9,
  263:18,19            133:23 206:13                            10 217:8
                       310:24             generated
  266:8 268:3                                                   225:20,22
  269:23 271:14       functions            106:2,4              226:6 228:7
                       12:7 15:7,11        233:13,16
  272:10 276:21                                                 230:8 247:21
  277:2 278:6          16:1 122:6         generic 78:25         251:13,16
  281:8 285:4,         139:20              81:19 104:13         252:3,17,20,
  13,17 286:25        furniture            153:1 187:7          25 254:7
  287:14,18            47:14               189:22,23            256:11 268:3
  292:6 294:3,        further 37:16        190:25 191:1,        278:6 285:17
  10 296:18,20         107:1 140:5         3,25 192:11          317:11,15
  301:14 303:23       future 125:6         194:11 196:3        gets 46:13
  310:12 311:1,        303:7 305:18        197:4 305:8          59:25 113:22,
  17,18 312:6                             genesis 182:7         24 151:3
  313:9,11,13                             geofencing            202:18 219:4
                              G            137:22,25
  319:2 322:7                                                   235:18,20
  325:9,23                                 138:4 275:14,       getting 13:2
                      gaps 14:25
 front 90:5                                16,20 276:13         93:21 111:22
                       280:18
  125:4 160:10                             277:8 282:13         117:15
                      gave 83:7            283:24
  216:14 248:2         158:7 299:3                              158:20,22
  258:18 260:18                           geographic            210:12 213:8
                      general 13:15        12:5 72:4
 frustrate             28:22 33:1                               274:6
  312:23                                   211:3               give 6:6 7:13
                       51:24 54:2
 frustration                              geography             12:2 22:19
                       61:19,20,22
  313:12 321:15                            78:13                25:18 36:19
                       63:9 68:25
  322:5 324:10,        70:16 89:4         get 10:23             151:14 157:23
  19                   92:18 100:20,       11:1 24:5            205:25 240:13
                       24 107:14,15        36:22 56:8           247:7 321:21


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 122 of
                                 March200
                                        20, 2019                                ·38
  324:9                22 191:10           58:6 59:10            48:21,24
 given 98:7,10         192:13 195:9        62:17 73:18           51:15 53:15,
  161:21 206:15        197:8 202:24        75:17 81:2            18 56:17,21
  269:10 323:12        205:11 206:12       85:21 88:3            63:4 64:6,8
  324:5                213:4 219:18        91:21 98:12           68:7,10 71:24
 gives 85:3            222:4 223:18        101:8 106:11,         76:2 92:11
  103:11 153:8         233:15 235:4        25 107:22             95:24 98:22
  161:14 251:4         237:6 238:5         109:13,14             99:10,16
  291:2                244:4,7,23          111:15,22             105:12,20
 giving 85:11          247:1 248:10        112:20,21,23          109:5 111:8
 global 78:1           253:2,3             114:25 119:8,         117:23
  80:22 82:4           254:11 256:11       10 124:8,9            118:10,23
  116:4 160:25         257:20 258:9,       125:1,4 126:8         119:10,16,21
  208:23,24            15,22 259:4,        128:1 132:10          120:14 121:6
                       5,6,9,14            134:3,16,18,          122:19 123:2,
 globally 44:1         260:1,6             20 135:9,11           8,22 124:8
  80:13 83:13          262:20 264:25       140:1,5               125:1,10,13,
  85:18 209:1          265:5 266:3,        141:21 151:20         18 126:23
  310:19               10 268:20           155:21 157:23         127:11,22
 go 10:20,21           279:5 280:19        163:8 165:9,          129:9 130:2,
  17:24 19:14          281:17              16 168:8              6,12 131:15
  20:17,18,22          283:15,25           183:20 185:21         132:4,12,16
  30:24 32:2,3,        288:20 295:17       187:25 189:9          133:14,25
  13 38:11             301:25              191:3 200:23          134:15,17
  53:11 63:5           302:13,21           207:8 209:18          135:2,4,7
  67:5 74:13           306:22 308:20       212:4 214:21          136:15,24
  77:2,6,7 78:5        310:9 313:3,6       220:23 221:4          137:11,16
  79:12 80:8,18        314:20,25           229:3 243:18          138:5,9 140:7
  91:4,5 98:2,         315:18 316:7,       244:24 248:12         141:19,23
  16 99:5,11,15        19 319:16           249:17 260:6          146:19,24
  105:15,18,23         320:20 325:4        264:8 270:11          147:7,25
  108:20 112:17       goal 55:11           281:3 291:15          148:15,24
  113:5,10                                 292:18,24             149:3,14
  116:17 118:11       goes 38:20
                       60:5 66:12          298:3 301:17          150:3,22
  119:2,12,23                              302:14 303:10         151:1 152:17,
  120:23 123:3         79:15 128:22
                       129:6,7 143:3       304:2 305:24          20 153:12
  127:23 128:1                             308:9                 154:16
  130:14 132:5         145:8,18
                       148:19 200:24      GOLDER 8:20            157:14,18
  134:14,20,22,                                                  160:21 161:4
                       204:20,22           9:11 13:19,21
  23 136:19                                17:8,20 18:1,         162:7 164:5
  137:17 141:13        255:4 259:16,
                       20 265:3            5,12,21               171:21 173:25
  146:20 153:13                            19:10,14,23           178:23 180:24
  157:19 160:10        305:15
                      going 6:25           20:17,22              181:11 182:16
  161:24 163:18                            21:15 22:18           184:18
  170:7 171:22         7:1,6 14:23
                       15:10 16:7          23:7,25 24:11         186:14,25
  172:18 173:23                            25:7,9 37:22          190:10,22
  174:1,6,9            18:18 23:23
                       29:8 35:25          38:7 40:15            192:13 195:8,
  178:24 186:25                            42:6,9 43:8           16 197:7
  187:12,19            42:2 51:7
                       56:8 57:11          46:8,16               206:11
  188:8 190:11,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 123 of
                                 March200
                                        20, 2019                                ·39
   210:11,21           313:18 314:3,      great 211:12           135:3,6,11,13
   213:3 214:25        12 315:17          Gross 6:14             137:3,13,24
   217:15 219:18       316:6,11,18         8:4,24 9:16,          138:6,12
   220:4,16,22         317:4 318:4,        17 13:20,22           140:8,12
   221:17,20           17 320:1,19,        16:18 17:10,          141:16,21
   222:20 223:17       21 321:3,11         23 18:3,10,           142:1,5
   225:24 228:24       322:9 323:17        13,23,24              146:22 147:4,
   232:3 233:14        324:13 325:15       19:12,15,17,          15 148:3,18,
   235:3,12            326:11,17,24        18 20:2,9,18,         25 149:5,18,
   237:3 238:4,        327:7,15,23         23 21:16              24 150:13,24
   22 240:5,9         gone 93:24           22:19,25              151:6,18
   241:6 244:3,6       98:20 128:24        23:12 24:2,4,         152:19,22
   246:1 247:2         170:5 262:13,       15,19 25:8,10         154:4,18
   248:17 252:10       14,16               37:25 38:16           157:17,20
   253:6 254:10,      good 86:9            40:16 41:17           158:4,5
   17 255:14,24        149:24 155:7        42:8,10,11,12         161:1,11
   256:7,21            170:16 270:9        43:10 46:12,          162:15 163:12
   257:23 258:8,       293:18              18 48:22,25           164:8 165:16,
   17,22 260:16,       294:11,24           49:2 51:9,17          19 168:11
   22 261:20           304:10 327:8,       53:17,20              172:2 174:7
   262:19 266:2        11                  56:20 57:16           175:2 179:2
   269:17             goodwill             63:11 64:7,12         181:5,14,22
   270:13,23           280:9 298:2,        68:8,15 72:6          182:20 183:23
   271:11 272:21       3,18,19,21          76:4 81:5             184:19 185:24
   273:18 275:18       299:6,10,13,        82:6 85:23            186:15 187:5
   278:24 279:25       17 300:8            92:12 95:25           190:4,13,24
   280:15 281:16       312:8 324:20        98:15,24              192:15,19
   283:15,19          Google 87:22         99:13,18,24           195:12,17,18
   284:20 285:22       89:3 90:10          102:18                197:10 206:21
   286:17 287:16                           105:14,24,25          207:21
   288:13,17          got 51:4                                   210:12,13
                       79:12 82:15         106:14,16
   289:6,24                                107:7,25              211:6 212:7
   290:5,12,21         99:25 100:2                               213:10
                       124:4 127:20,       109:8,21
   291:7 292:18,                           111:12,14             214:15,20
   24 295:1,13,        25 128:2                                  215:1 217:18
                       166:8,9 214:7       115:3,5
   23 296:3,9,14                           118:1,14,24           219:22 220:7,
   297:8,11,17,        247:12 251:24                             18 221:7,18,
                       287:19 288:19       119:15,19
   23 298:6,25                             120:1,18              21 222:24
   299:9,16,24         293:2 323:8                               223:20 226:12
                                           121:14 122:21
   300:3,6            gotten 193:7         123:10,19,23,         228:25 232:4
   301:12,24           220:20                                    235:7,13
                                           24 124:3,18,
   302:7,19           grace 239:17         21 125:3,8,           237:5 238:10,
   303:13             grade 130:17         12,14 126:3           25 239:9
   304:19,23          graduate             127:7,16,24           240:23 241:7
   305:3,12            9:22,25             129:12 130:3,         242:18 244:10
   306:8,20           graduated            7 131:3,19            246:3 247:3
   308:19 309:10       10:10               132:13 133:5,         248:18 252:12
   310:8 311:8,       graduation           15,16 134:3,          253:12
   13,24 312:15        12:23               5,10,16,19            254:13,21



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 124 of
                                 March200
                                        20, 2019                                ·40
   255:17 256:1,      ground 133:7         149:9 158:19,        30:5,13,15
   9,24 258:1,        groundwork           22,25 159:8,         31:17,18 32:7
   12,20 259:10        130:3               14,25 160:3,         34:14 35:10
   260:19 261:1,      group 150:14         9,13,14,19           39:15 50:25
   21 262:22          growing              161:19,22,24         51:3,4 54:20,
   264:2,10            301:16              162:2,16             22 56:15
   266:6 269:19       grown 80:21          163:5,23             59:20 68:19
   270:18 271:3,                           164:4,11,12,         72:19 73:7,14
   17 272:9,22        grows 85:8           14 167:18,25         77:12,14
   273:19 275:22      growth 80:21         169:15,19            79:16 85:2
   278:22,25          guarantee            170:21 171:19        87:12,15
   279:4,10            29:20 30:2          172:3,11             90:4,6,18
   280:1 281:2,        33:12 35:9          200:12 202:11        92:21 93:19
   5,24 283:22         36:20,25            203:16,19,20         94:15 97:4
   284:21 286:5,       37:4,12,20          204:2,3,9,14,        100:12,25
   20 287:21           38:1,10             22,25 205:2,         101:2 108:12
   288:14,18,24,       39:15,21            11,15,18,23          109:12 114:14
   25 289:8,25         40:3,8,11,23        206:8,17             129:6 146:16
   290:2,8,14          45:7                207:18 208:3,        147:18 148:14
   291:1,12,18        guaranteed           14,17,24             149:22 158:12
   292:19 293:1,       29:16               209:5,12,22          159:19,22
   14 295:5,15,       guarantees           212:10,11,20         162:5,19
   25 296:5,11,        36:13               214:4 221:11         163:17 165:8
   24 297:9,14,       guess 13:24          224:14               169:14 171:1,
   20 298:1,12,        29:3 42:2           225:21,22            7,13 176:10,
   16 299:2,5,         91:19 177:11        226:1,11,13          14 188:19
   12,20,25            206:7 222:5         227:10 228:3,        191:13,20
   300:4,10            242:20 253:20       5,13,21              195:2 201:8
   301:22 302:3,       301:4               229:3,4,21,23        203:13 204:11
   11,20 303:18       guest 33:23          230:5,15,18          208:24 211:13
   304:20 305:1,       34:17,19            231:17,18,21         212:4,17
   6,21 306:13,        37:18 38:5          232:15,19            213:1,7,11,13
   22,23 309:1,        42:3 49:12          233:12 235:1,        221:16
   12 310:15           57:2 58:14,19       20 236:2,3           226:16,19,24
   311:9,14,25         59:18 61:6,         237:8,25             227:14,19
   313:14,23           12,16 62:5,8        238:2 262:4          231:1,2,11
   314:4,13,14         64:20 70:6,12       302:21 303:5         232:7,11
   315:19,20           73:18,23            305:9 306:19         236:25 238:7
   316:8,13,21         74:12 75:25         308:24 309:15        297:6 300:7
   317:7 318:7,        76:6,8 77:4         321:23 322:5,        302:18 303:15
   19 319:1            82:25 83:14         7                    304:4 305:5
   320:11,20,24        84:8,17            guest's               308:14
   321:5,18            85:12,13            164:18 209:11        314:11,22
   322:11 323:20       87:11,19            224:23 225:25        320:6
   324:14 325:18       91:3,4 94:12        227:2,22            guests' 35:7
   326:14,20           96:20,21 97:9       238:12               85:14
   327:2,10,18,        98:20 106:23       guest- 167:12        guidance
   25                  110:9 131:23       guests 28:18,         185:19
                       148:16,19,21        19,20 29:5


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 125 of
                                 March200
                                        20, 2019                                ·41
 guidelines            306:11              103:17,21           have 7:3,19,
  187:17              happened             104:6,16             21 8:5,6 9:2,
 guilty 62:25          58:24 64:25         105:22 108:24        14 10:8 11:7
 guys 240:13           65:8 66:5           113:9,24             12:14,24
  263:21               139:15,16           117:2 120:2          14:14,16,18,
                       140:20 167:6,       122:16 123:10        22,23 15:2,9
                       8 204:19            124:13               16:6,19 20:24
          H            218:2 318:11        125:19,20            22:14 27:6,16
                      happening            133:15 136:4,        28:5,9 29:18,
 had 10:4                                  13,16 139:8,         20,22 30:18
  11:15 14:18          33:13 88:25
                       120:20,24           15,16 141:4          31:2,17,23
  17:21 20:21,                             142:15,16            32:5,19 33:5,
  24 22:10             156:4 200:21
                       231:6 232:24        144:16,17            15 34:12 36:7
  24:14 48:11                              147:21 153:15        38:17 40:5
  64:11 119:25         266:24
                      happens 34:1         158:14,16,19         41:14,19
  123:7 140:11                             159:3 163:19         43:18,19
  162:2 165:2          38:5 52:20
                       58:22 59:20         164:13 166:20        44:5,6 46:5,
  168:5 184:24                             167:3,6,8            10 47:10,12
  187:4 192:18         62:24 66:3
                       74:7,25 84:15       172:3 177:19         48:2,4 50:8,
  214:17 218:3                             186:16 187:6         10,14 51:1,4,
  240:8 251:11         87:2,6 117:21
                       161:19 164:2,       192:6,8,9            11,14,18,22
  258:25 260:25                            194:25 195:5         52:4 53:21,23
  279:2,9              3,19 193:3
                       194:1 203:5,        196:2,9              54:10 55:6,23
  283:18 288:23                            199:17 202:11        57:17 58:24
  298:15 303:5,        14,24 204:18
                       207:7 208:7         209:22 212:11        63:1,7 65:7
  17 304:5                                 216:20 221:9         66:17 67:21
  312:1 323:1          209:12 217:7
                       307:17 309:15       224:1 226:15         68:9,12,14,21
 half 149:25                               227:21 228:21        69:7,8 70:6,
 hand 132:18          harbor 327:4,
                       8                   233:8 234:13,        8,9,24 71:2,
  156:25 160:12                            23 238:2             5,9,11,18
 handed 7:21          Harbour              240:19 241:19        72:24 73:17
  35:16 102:4          177:5,14            245:21 249:4         74:5,11,17,18
  160:4 175:14         178:14,17,22        254:6 264:22         76:13 79:8
                       277:16
 handle 48:13                              267:5 268:10,        80:3,8,10,13,
  196:24              harm 296:8,12        17 274:20            15 81:7,9,16
                       298:3,22            278:11 280:8         82:9,24
 handled
                       299:7 301:11        283:24 286:9,        83:15,25
  164:10 268:11
                      has 18:6             22,25 288:8          84:5,14 85:17
 handles 38:21
                       22:23 25:14         296:12 297:4         86:1,3,17,25
  39:5,8
                       30:24 34:6,17       302:23 305:2         87:7,12 88:7,
 handpicked            39:15 47:17
  74:22                                    306:21 311:10        11,16,18
                       48:10 51:6          314:10 315:1,        89:14,15,16
 hands 163:25          65:23 66:11         12 316:22            90:12,14 91:7
 happen 7:20           72:2 73:23          320:3,4,6,17         92:5,18
  35:11 64:17          75:5 80:5,21        321:1,2              93:20,21,24
  76:7 84:15           82:1 84:3                                94:6,11,12,
  112:24 161:8                            hasn't 101:8
                       86:19 87:4          318:19               15,20 95:8
  169:18 174:6         90:14 93:15,                             98:18,20
  195:21 231:13                           hate 184:15
                       20 96:4,24                               99:20 100:3,
  251:8 257:6          100:17 102:15


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 126 of
                                 March200
                                        20, 2019                                ·42
   8,10,11,24           19 186:1,2          21 258:18           320:9 322:10,
   102:8,20             187:16 189:4        259:2,22,25         15 323:12,22,
   103:3,5,6,24         191:11,24           260:1,6             25 324:5,18,
   104:19,23            192:9,11            262:7,13,16,        24 326:10
   106:7 107:8,         193:7 194:15,       21,24,25            327:13
   10,14 108:4,5        16,25 195:6         263:6 264:13       haven't 67:24
   112:19 113:4,        196:3,14,21         265:2,19,25         162:3 242:12,
   11 114:7,23          199:25              266:4,12,15         13 251:9
   115:7,12             202:22,23           267:20,22,25        285:12 304:21
   117:3 118:4,         204:25 205:5,       269:3,10           having 6:11
   7,17 119:4,8         9,21 206:10,        271:14,21,22,       39:22 62:14
   120:22               22,25 207:2,4       23 272:1,23,        84:16 147:1
   121:11,16            208:8,11,18,        25 273:3,8,         152:4 231:11
   122:12,13            20 209:11           12,15 274:2,5       261:11 280:20
   126:24 127:20        210:14 211:3        275:20 276:25       290:16 305:25
   128:24               212:14,20,24        277:9 278:3,        317:6
   129:19,20,24         213:6,7,8,18,       7,17 279:5,11      he 7:12 9:12
   130:20 131:4         21,23,24            280:24 281:6,       17:12,13,14,
   133:3,12,20          214:1,5,7,25        8,10,12             15,18,21
   134:6 135:2,         215:15 216:24       283:9,11,21         18:6,10,15,
   25 136:6,9,25        217:22,23           284:6 287:13,       17,18,19
   137:4,6,21           218:7,15,16,        19,22,23            19:11,12 20:6
   138:15,18            21,25 219:17        288:12,13,14,       26:5 53:16,22
   139:4,17,23          220:2,8,19,20       15,18 289:16,       91:25 105:21
   140:2,18,25          221:11 222:5        17,20,22,23         107:2 123:10,
   141:2 142:1          223:1 226:2,        290:17,19,24        22 124:22
   143:25 144:4,        9,10,17 227:4       291:3,5,13,         136:4 140:6
   16,24 145:3,         228:3,8,11          19,21 292:4,        141:22 150:16
   4,12 146:17          229:5 230:2,        16 293:7,22         151:8 157:14,
   147:13,16            24 232:6            294:3 296:6         17 204:8
   148:10               234:17              297:3 303:5,        205:11 221:4
   151:10,23            235:17,25           8,12,14,15,         232:5 240:20
   152:12 155:20        236:15,21           20,25 304:4,        252:11 263:22
   156:4,6,9            238:15,20           8,10,12,13          284:23 289:25
   157:2 158:6          239:5,14            305:10,15           298:25 299:2,
   160:7,9 161:5        241:5,25            306:17,24           3 306:21
   163:13 164:22        242:13,23           309:4,23            309:11
   165:6,11,14,         244:15,16           310:4,10            318:18,19
   23 166:23            245:18,25           311:6,7            he's 26:3
   167:5,9              246:13,24           312:1,22
   168:5,18             247:7,8,12          313:19             head 27:20
                                                                155:1 324:24
   169:18,22,25         248:2,10            314:20,22,24
   170:5,11,12          249:1,10            315:3,11,14,       heading
   172:19 173:2,        251:11,21,22        22 316:1,15,        243:10
   13 174:12            252:13,15           24 317:14,16,      headquartered
   175:14,16,19,        253:7 254:7         22,25 318:13,       33:4 266:23
   22 178:12            255:2,5,21,23       20,21,22           heads 141:10
   179:12 180:18        256:6,12,13,        319:5,7,10,        health 12:8,
   183:24 185:6,        20 257:4,6,8,       13,17,19,23         12 121:9



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 127 of
                                 March200
                                        20, 2019                                ·43
 healthy 155:6         296:10             homes 35:9             85:12 86:19,
 hear 143:4            317:14,16           48:20 55:7            21 87:3
  302:10,12           high-level           56:16 76:11           94:12,15
 heard 66:18           54:7 80:7           77:19 80:23,          95:8,19,20,
  157:25 274:6        high-profile         24,25 122:23          22,23 96:2,3,
  318:21,23            266:25              172:25 181:8          10,24 97:1,2,
 held 294:16          high-quality         182:23 184:17         6,7,16,18,21
 help 101:3            114:14              312:24 313:6          98:7,10
  158:12 162:5        higher 312:2        honest 269:5           101:8,18
  172:25 206:3,                           honestly               103:7 106:18
                      highlighting                               107:21 108:24
  8 248:8              92:21               131:16 135:24
                                           136:10                109:18 110:4,
 helped 84:19         him 17:13,16                               12 112:17
 helping 36:11         18:2,18            Honolulu
                                           153:4,22              113:5,9,10,
 helps 100:12          19:11,13                                  11,14,19,24
  326:18               22:19 24:8          245:11
                                          honor 205:24           114:3,8,18
 her 113:25            42:7 113:25                               116:6,24
  158:25 191:6         123:23 125:1        230:14 312:18
                                                                 117:2,3,7,14,
  199:14 202:6         135:2,3,6,12       honoring               16,20 118:21
 here 39:22            142:2 150:8,        171:13                120:11,12,13
  54:9 59:5            18,19 157:23       hope 86:12             123:14
  68:6 83:11           158:25 232:8,      hopefully              124:13,14
  84:21 87:7           9 263:22,23,        38:14                 125:19 126:5
  104:8 108:17         24 289:25          hospitality            127:15 128:23
  115:17 150:9         292:22,24           116:25 191:23         130:10,23
  151:2,23             308:3              host 29:1,16,          132:1,20
  152:20 157:10       hire 27:16,          20,22,23 30:2         136:21 137:9,
  158:6 161:17         18,19,20,23         33:11,22              14 139:6
  166:11 177:6        his 18:10,15         34:2,5,12,16          142:12 145:21
  187:24               19:25 42:3          35:7,9 36:13,         147:2,14,17,
  194:12,13,23         124:21,24           20,24,25              21 148:11
  198:10 199:2         136:5 141:21        37:4,11,20,21         149:2,19
  216:6 248:10         150:8,12,13,        38:1,9 39:15,         152:3 153:3,
  255:21 257:21        15,19,20            20 40:3,8,11,         11 157:12
  258:10 259:23        191:6 199:14        22,23,24              158:14,19,25
  261:2 265:25         202:5 207:13        41:1,22 42:17         159:1,3,12,
  309:5                208:15 209:12       43:19 45:7,8          13,21,22,24
 herself               240:14 306:21       49:11,15              160:10,13,14,
  224:18 226:1         315:19 321:12       50:25 56:1,7,         15,16 161:9,
 Hi 251:18            history              8 58:12,17,21         13,14,16,21,
 hidden 201:9,         110:19,20           59:16 60:10           23 162:2
  10                  hold 12:17           61:13 62:18,          163:5,17,23
 high 32:19           home 29:17,21        25 64:20              164:3,11,13
  33:5 36:21           84:16 202:11,       65:15 68:2,25         167:19,23
  53:10 67:2           19 208:13           70:7,13 73:4,         169:15,19
  71:11 95:9           212:21 237:21       7 75:18,20            170:3 172:11
  111:22 253:21        248:8 295:7         77:5,8,9              173:16,21
  272:25 273:7        homeowners           82:16,24              174:8,14
  286:1,2              37:13               84:8,13,25            178:21 179:1,



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 128 of
                                 March200
                                        20, 2019                                ·44
   18,20 180:18,      host's 38:6          137:18 143:1        house 237:18
   21 182:8            52:18 62:8,17       149:20 150:10       how 11:16
   183:9 186:18        113:21 118:9        151:24 152:4         12:14 18:8,18
   187:16 188:8        152:15,24           158:8 161:3          23:19 25:15
   191:6,7,22          154:6 159:10        167:8 169:14         26:9 27:4
   197:12              160:19 180:19       170:6,7              28:2 30:4
   199:13,24           202:11,14           171:1,7,13           31:17 32:7,9
   201:11,19           210:6 223:21        172:15,25            34:18 48:22
   202:5,10,18,        228:18,23           173:24 182:3,        51:14,18
   21 203:23,24        229:6 230:8         23 184:17            53:13 54:12
   204:1,6,8,10,       238:2,11            185:2 206:14,        55:10 57:20,
   15,19,21,22,        293:19              22 208:18,23         24,25 58:1,14
   25 205:1,3,8,      host-created         211:12,23            59:18 62:19
   9,14,15             167:13 210:23       212:3,5,18           63:2,14,22,25
   206:10,20          hosting 117:8        226:10,15,19         68:19 69:25
   208:15,24           118:22 136:17       227:14,20            72:18 74:12
   209:1,5,11,         137:1 143:3,6       231:2,11             75:25 76:5
   14,21 210:5         149:16,19           232:7,12             78:22 80:1
   211:2,14            152:9 160:23        236:8,24             81:22 89:3
   221:11 223:10       174:3,12            237:7 238:7          90:11 91:15
   224:10,14,18,       179:25 180:9,       269:22 281:21        92:9,16 94:3
   21 225:20           11 239:22           283:9,12             98:7,19,25
   226:14,25           243:4 247:17,       289:2,4              99:2,5,7
   227:8,11,19         20,24 248:7         296:18 300:6,        100:11,12,20
   228:5,6,8,9,        250:1 252:6         21 301:4,7,8,        103:23 104:19
   13,14,15,21         253:8 294:16        9 302:6,17           107:18,19
   229:7,16,17,        297:12 321:10       303:15,25            111:25 112:7,
   24 230:1,15,       hosts 28:18,         305:4 308:14,        8,16 113:19
   18 231:16,18,       19,24 29:11,        15 311:4             114:2,12,22
   21 232:15,19        13 30:13,15         313:3 314:10,        115:21 116:20
   233:10,12,18,       31:2,8 32:1         18,25 320:6          117:1,5
   25 234:5,12,        33:8,18,21          327:14               121:18 122:13
   13,17,20,21,        36:12 40:20        hosts' 73:2,          128:2,3,11
   23 235:18,21        46:15 48:19         14 75:15             131:4,17
   239:21 251:17       50:23 51:2,5        158:11 223:15        138:3 139:11,
   252:21 259:23       54:1 55:4          hotel 110:23          13,16 140:20,
   268:5,12            56:6 59:22          210:1,2              25 141:3,6
   269:4 279:17        68:19 72:15        hotel's 210:9         142:8 143:23
   285:21 297:7,       77:13 79:2         hotel.com             144:17 151:9
   10 299:18           83:12 87:6,         111:3                154:22 156:1
   301:15,17           12,15 88:23                              159:19 162:11
                                          hour 149:25
   303:6 306:16,       92:9,14,21                               163:1 166:22
   18,24 307:1,                           hours 11:17
                       93:17 94:10                              169:9,18,19
   4,5,8 308:24                            23:23 29:14          170:20,21
                       100:12,21           61:14 69:1
   309:16 312:19       101:3 108:12                             173:6,9,23
   321:24 322:5                            162:1 202:23,        180:21 183:17
                       109:3,4,13          24 204:8
   324:20              116:21 117:7                             186:5 187:12
   325:10,23                               205:6 208:8          190:8,19,20
                       120:3,7             209:15 278:12
   326:5,6             122:25 125:15                            191:13 192:6
                                           306:6


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 129 of
                                 March200
                                        20, 2019                                ·45
  196:24              hurt 29:24           81:4 82:5             71:18 73:17
  200:13,22           hypothetical         85:22 98:14           75:3,20 76:8,
  201:20 207:4         180:25 185:8        99:23 102:17          16 78:5,25
  211:15               195:16,17           106:13 107:6,         79:1 82:14
  216:20,23            217:7 230:12        24 115:2              83:23 84:3,8,
  217:5 218:6          270:14 290:6,       163:11 165:18         15 85:5 86:17
  221:15,22,24         22 313:25           168:10 175:1          87:20 88:2,9
  223:22 224:24        327:16,19,24,       181:21 183:22         89:8 90:6,23
  229:24 233:10        25                  185:23 190:3          91:19,24
  237:14,19,23                             201:10 214:19         92:1,7 93:24
  238:1 239:17                             242:17 249:19         94:15,18,21
  244:11,19                   I            264:9 272:8           97:2,8,20
  245:13,15                                281:4 291:17          98:3,6,10,18
                      I'LL 7:19
  248:11,14                                293:13                99:14 101:1
  252:16 253:15       I'M 7:6 8:22                               102:1 105:11,
                                          identified
  262:23 267:24        9:5 17:12                                 17 106:17,21
                                           269:3
  273:1,24             20:16 29:21                               108:10 109:10
                       34:7 35:25         identify
  274:12 275:16                            213:25 224:4          112:18
  276:13 277:19        39:3 43:17                                116:11,15,17
                       49:24 57:9          225:1 249:22
  286:4 294:22,                           identifying            117:13,20
  25 295:11,21         59:17 62:20,                              118:19 120:10
                       22 65:25            121:12,15
  296:1 298:5,                             268:4                 125:17 126:4,
  17,24 299:7          71:18 75:4                                13,22 127:14
                       77:19 78:10        if 7:7,12,14,
  302:5,14                                 16,17 8:12            128:16,20
  303:19               79:9 89:11,13                             130:5 133:1,
                       90:25 92:2          10:21 13:24
  306:18,20                                14:21 15:8            23 134:13,22
  310:20               101:17 106:25                             135:23 138:18
                       112:8 119:8,        17:11,12,13,
  312:13,14                                14,15,16              139:2 143:15,
  314:25               10 156:9                                  20 145:2,8
                       159:16 175:18       19:11 20:16
  315:16,21                                22:3,10,13            146:13 147:17
  316:9,22             181:7 186:11                              148:20 150:8
                       189:5 212:3         23:23 24:8
  319:3 322:6                              30:9 31:23            151:14 152:13
  323:23 324:22        215:25 218:23                             153:11 155:13
                       222:21 225:20       32:5,18 33:9,
 huge 147:24                               12 34:10,16,          158:25 159:12
                       227:20 228:14                             160:6,16
 human 79:13,          230:5,12            22 35:10
  21,22 80:19                              38:4,5,13             161:13,15,16,
                       241:22 242:1                              17 162:2,3,16
  85:10 87:23          244:9 251:9         41:19 42:13
  91:13 92:7                               43:11 44:11           163:9 164:2,
                       285:6 287:5                               3,11,15,19,20
  101:7,10             289:7 321:19        46:3,13,19,23
  103:13 104:9                             47:17 49:6            165:12 166:6,
                       327:3                                     23,25 167:3,9
  110:3 111:5,                             51:10 52:20
                      ID 49:19                                   169:6 170:11,
  10,24 112:5,                             53:11,18
                       50:23 56:2                                13,17,21
  10 225:9                                 54:3,19 55:9
                       57:21 58:1                                171:19 172:3,
 humans 110:1          101:1 132:2         56:7,8,12
 hundred                                   57:1,9 58:21          6,10,15
                       146:13 247:7                              173:13,15,18
  54:16,19,22         identification       59:5 60:6
  55:10 57:2                               62:5,24 63:6,         174:12 175:23
                       7:25 8:1,2,3                              176:2,4
  60:15 63:24          16:17 41:16         9 64:7,17,20
                                           65:23 66:2            177:18,23
                       51:8 57:15


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 130 of
                                 March200
                                        20, 2019                                ·46
   178:6,9             259:3,5,7,13,       6,16 189:15           26:9,21,22,24
   179:13 180:8,       15,17,20,22,        203:11,14,20,         27:1 28:5,8,
   16,21 183:16,       25 261:2,17,        23 227:25             9,21 29:13,24
   17 184:20           24 262:6            228:22 268:23         30:7,8 31:2,
   185:2,9             263:21,24           278:11 296:18         18 32:9,24,25
   187:7,12,24,        266:14 267:25       301:15,16             33:1,3,4,13,
   25 188:15           268:18 269:2,       302:14 307:15         24,25 34:11,
   189:2 191:16        5 270:4,6,10        312:19                23 35:21,22
   193:14,23           274:11,14           314:20,23             36:11,12,25
   194:11 196:5,       277:23 278:3        315:13                37:3,11,16
   13 197:22           280:13 285:11      impact 14:23           38:1,10,11,
   199:6 201:19,       286:14,18           302:1 314:24          18,25 39:10
   22,23 202:15,       287:6 289:2,        315:1 320:6,9         42:24 43:15,
   20,22,24            13,14,19,20         324:25                16,18,23
   204:1,19,21         290:15 291:2       impacting              44:3,13,15,17
   205:1,2,14,         292:20,25           104:10 302:9          45:13,17
   16,24 206:1,        294:9,12           implementation         46:10 47:3,
   4,24,25             297:1,18            316:3,14              17,24 48:2,4,
   207:6,7,9,25        299:11 301:9        318:2                 11,17,25
   208:5,11            302:4,12           implemented            49:20,21,24
   209:3,5,11,         303:8 304:21        318:25 319:21         50:1,13,14
   12,15,19,25         305:9,15,16                               51:20 52:7,9,
   214:22              308:8 309:14       implication            23 53:2 55:8,
                                           240:16
   215:16,18           310:6 311:5,                              21 56:5,7,8,
   216:4 217:1,        16 312:7,8,22      importance             10,15,24
   4,21 218:2,3,       313:6,24            305:19                57:2,22
   6,9,13,25           314:1,25           important              58:10,12,24
   219:7,8,12,         320:12,14           55:5                  61:19,20,21,
   16,19 220:13        327:11,20,22       imposes                22 63:8,18,
   221:1,12           illegal              269:25 297:4          23,25 65:9,
   223:21 224:9,       136:14,18          improve 55:15          12,17 67:2,
   17,21,22            137:1 299:14        101:5 103:9           16,21 68:3,
   225:20             illegality           211:12                14,21,25
   226:13,16           118:8 278:13       IMPROVED               70:16,21
   227:2 228:5        illegally            124:15                71:2,6 72:9,
   231:13,16,18,       120:13             in 6:2,3 7:21          10 74:11
   21,23 233:3,       imagine              8:18 9:3,9,13         75:18,20,22
   6,18 234:5          289:14              10:15 11:6            76:14,17,18
   235:8,20                                12:10,14,21           77:21 78:16,
                      immediacy
   236:2,15                                13:16,23              18,23 79:3
   237:16              280:18                                    80:3,17,20
                                           14:8,12 15:9,
   241:10,13,22       immediate                                  81:25 85:10
                       66:1 209:17         17,22,25
   243:24 245:24                           16:3,4,12,21,         86:6,7,10,14,
   246:1 251:8,        210:2 228:18                              23 87:9,10,
                       229:17 233:17       23 17:5 18:7,
   11,17,23                                25 19:3,19            14,15,16,18,
   252:8 253:2         301:19 306:7                              23 88:2,3,9,
                                           20:12 21:4,
   254:5,14           immediately          10,12,25              10,16 89:4,5
   255:18,22           66:8,19 68:3        22:8,23 23:5          90:3,5 91:4,
   256:4 257:13        80:18 136:11        25:13,20,21           7,17 92:13
                       144:7 172:4,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 131 of
                                 March200
                                        20, 2019                                ·47
   93:11,13             152:7,11,19,        4,18,19,22           11,17,21,24
   95:18,20             20,23 153:2,        209:4,9,25           275:8,10,14,
   96:16,21             5,10,18             212:1 213:1,         16,20,23
   97:5,18 98:21        154:3,5,6,10,       24 214:1,6           276:17 277:11
   99:6,9,14            22 155:10,17,       215:20 216:2,        278:2,4
   100:2,12             22 156:4,10         4,9,14,20            280:9,14,18,
   101:7,9,17,24        158:14,20,22,       218:13 220:11        20 281:20
   103:21 104:1,        23 159:4,5,9,       221:10 222:11        282:12,16
   6,16 105:9           22,23 160:4,        223:11 225:22        284:17,18
   106:6,23             19,20 161:3,        226:17,21            285:2,5,15,
   107:11,12,15,        6,13,15,19          227:2,22             20,25 286:7,
   19 108:22,23         162:14 163:3,       228:6 229:25         22 290:20,24
   109:3 110:7,         25 164:17           230:2,10             292:2,9,16
   16,23 111:16,        165:2,3,8,10        231:14,16,21,        293:4,8,10,25
   24 112:2             168:3,6,18,         25 232:16            294:1,6,16,
   113:3 114:12,        21,22,24            236:16 237:25        17,22 295:16,
   23 117:21,25         169:16,20           239:11,18,23         22 296:15,19,
   118:9,16,17,         170:11,23           240:3,15             21 297:12
   21 119:3,8           172:13,14,18        241:2,13,21,         298:2,11,22
   121:2,4,19           173:7,12,15,        23,24 242:13         299:3,7
   123:11 124:11        20 174:2,3          243:3,21,24,         300:1,6,16,
   125:4,17,21,         175:9,11,16,        25 245:2,5,7,        18,25 302:4,
   25 126:1,2,5,        19 176:14,25        11 246:12,17,        21,25 303:5,
   7,8,25 127:2,        177:5 178:6,        19 247:1,12,         7,9,10,21
   14 128:21,25         9,12 179:1,7,       15,19 248:2,         304:5 305:9,
   129:3,7,11,20        15,19,20            24 249:14            18 306:2,4,
   130:8,10,24          181:1,4,12          250:1 251:2,         12,16,24
   131:12,13,16         182:14,22           9,13,24              307:5,11
   132:6,18,19,         183:1,2,7           252:5,19,20          308:9 309:4,
   24 133:2,10,         184:24 185:4        253:23 254:1,        11,18 310:10,
   12,13,21             186:12              9,19 255:3,          18,24 311:4,
   134:7,21             188:16,22           13,23 256:5,         11,20 313:10,
   135:22 136:2,        189:11,16,17        6,11,13,14,          15 314:1,5,7,
   3,7,18,19            191:18,23           19,22 257:20         15,16,18
   137:10,14,20,        192:8,25            258:6,14,15,         315:2,8,22
   25 138:2,3,6,        193:1,2,14,         18 259:2,7           316:1,2,3,15,
   14 139:8,17,         15,17,19,21,        261:10,11,25         16,17,22
   21,24 142:12         23,24 194:1,        262:3,10,11,         317:1,2,3,11,
   143:2,11,12,         2,3,13 195:1,       17 263:1,4,14        22 318:1,6,25
   21,23,24             5,6,19,21,22        264:20,22,24,        319:19,20,24
   144:10,15,21,        196:1,10,16,        25 265:3,5,8,        320:3,5,7,16,
   24 145:3,8,          22 197:4,5,11       10,25 266:16,        18,25 321:2,7
   16,18,22,24          198:4,7,10          22,24 268:9,         322:4,6
   146:1,3              199:2,13,17,        18,22 269:9,         323:3,4,5,10,
   147:19,22            24 200:2,11,        12,25 270:11,        16,18 324:17,
   148:9,21             14 201:19           19 271:19,22         19,24 325:2,
   149:8,10,13          202:13,25           272:4,15,17,         11,14,17,23,
   150:20,22            203:14 205:18       20,24 273:14         24 326:1,10
   151:21,22            206:2 207:2,        274:5,7,8,10,



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 132 of
                                 March200
                                        20, 2019                                ·48
 in-house              158:3 205:10,        119:2 120:3         313:20 314:19
  24:16,25             14                   125:16,20,22        327:14
 Inc 69:8,22          increased             126:4,12,14,       informed 53:6
 incentive             15:19                19 127:6,14,        267:17 278:12
  136:14,16           independent           15,21 128:1,        307:23
 incident 65:7         323:15               4,12,17,25         informing
 incidents            indication            129:5,17            173:12 217:8
  40:2                 195:6                130:10,23           218:16 259:18
                      indirectly            131:12,18,24       inhouse 22:11
 include
                       122:3 134:9          132:1 136:21,      initial 17:7,
  123:15 130:10                             25 137:4,7
  146:13 153:1,        135:15,21                                18 56:2 62:16
                       136:2,5              138:23,25           63:1 76:6
  3,5,11                                    143:11,15,20
  167:23,25           individual                                152:15,19
                                            144:3 147:11        182:15
  181:10 184:12        15:15 60:22          148:2,8,17
  241:25               74:24 115:8                             initially
                                            149:17 150:16
  243:13,17            188:5 199:1          152:10 153:3,       48:15 49:15
  244:14 245:22        219:3,5                                  52:18 60:11
                                            5,6,11 154:2
  246:5 247:14        individualized        155:11,25           83:20 99:5
  248:12 251:2,        200:2                                    247:11
                                            160:23 166:8,
  8 258:2 261:3       individually          9 179:24           initiate
  310:5 317:23         8:10,25 19:9                             187:23
                                            191:7 196:8,
 included              49:10 101:14         9,16 197:3,11       246:18,22
  125:17 128:21        134:6 255:20         200:11 201:8,      initiated
  143:21 145:17       individuals           9,11,17 202:3       184:15
  153:6 177:8,         105:3 106:6          213:7 220:8        initiative
  14 178:14,18         225:6                224:8,10,21         183:7 184:16,
  197:4 327:22        ineligible            225:22 226:2        23,25 185:3
 includes              268:13,14            227:2 229:7        initiatives
  84:24 153:2         influence             232:1 233:10        154:2
  154:6 195:23         14:25                236:11,16,25       injunction
  201:19              info 197:19           237:7 239:14,       294:6
  231:19,21            271:24               15 241:4,23        input 14:11,
  261:13 289:2                              244:14,15           12 110:1,3
                      inform 164:12
 including                                  245:18 247:15       111:5,11
                      information
  123:13 124:14                             249:1 251:21        112:5,10
  129:1 170:15         39:19 41:2,4
                       44:7,18,21           257:13,20           113:9 129:6
  196:18 200:10                             259:21 260:9,       131:12 132:1
  222:13               49:18 50:8,
                       18,24 51:1           15 261:3,7,9,       138:15 145:2
 income 183:18         54:8,10 56:6,        13,17 263:4,        150:13 152:15
  184:13               9,12,24 59:4,        5,18,19             155:21,22
 incoming              5,7,24 60:7,         264:5,6,20          191:7 201:8
  38:21 83:5,25        11,16 61:8           265:5,14            233:3 234:20
 inconsistency         68:12 71:10,         267:5 268:4         267:4,5
  296:19               15 72:1,24           269:21 270:20       269:23 290:7
 inconveniences        95:9 100:19          278:15 279:21       326:18
  206:5                104:5,7,21           283:9 284:7        inputs 113:9
 increase              105:2 106:3,5        285:17 286:4        233:10
  123:12 124:13        109:18 111:6         289:3,4 306:5



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 133 of
                                 March200
                                        20, 2019                                ·49
 inputted              229:19,22,25       interaction           315:2 317:15
  201:9                232:13,16,20        27:6,8 80:15         319:16
 inputting            instant-booked      interacts            introduce
  154:9 155:24         84:6                107:20               143:1
  197:12              instantly           Intercoastal         intuition
  238:15,21            84:7                111:21               320:3
 insert 151:2         instead             interface            invitation
  241:3,5              297:6,10            135:16               250:4 252:25
 inside 21:22         instruct 18:2       interfere            involve 164:1
  23:16 160:3          123:8 124:8         203:6               involved 16:2
 instance 15:7         125:1              intern 12:21          23:20 26:22
  31:5 32:17          instructed          internal              33:17 39:2
  34:22 58:12          21:19 22:12         139:22,23            40:6 44:2
  62:23 64:15,         161:16              141:7,9 156:5        65:2 89:19
  16,24 65:15         instructing          163:2 316:2          118:17
  75:17,23             17:20 18:21        internally            121:23,24
  97:12 110:22        instruction          32:4                 127:20
  120:23 148:20        21:10 22:4,20      Internet              133:10,12,21
  155:18 188:19        23:3                104:3                134:6 135:21,
  196:23 200:7        instructions                              25 136:1,2,5
  206:2 212:19                            interpretation
                       7:13 146:12         260:3 271:15         156:10 158:22
  214:8 220:11         162:3 185:13                             172:10,14
  228:20 237:1                             282:12 286:12
                       190:7,8,19,20       289:1,2,17,19        249:10 266:24
  249:14 262:7                                                  267:2 270:16
  265:22 282:21       instrument          interpretation
                       204:7                                    273:14 286:22
  304:7 306:6                             s 49:4 221:5
                      instruments                              involvement
  323:19                                  interpreting
                       68:21                                    85:10 158:24
 instances                                 272:2                168:5 184:24
  16:3 49:19,         insurance           interviewed
                       29:19,21,24,                            involving
  20,24,25 50:1                            303:25 304:4,
                       25 30:1 33:6,                            27:2 150:7
  56:5,10,11                               8
                       7,11,18,20                              irreparable
  61:23 70:22,                            into 53:11            296:8,12
  23 75:12             34:5,6,14           56:8 63:2
                       35:5,6 37:12,                            298:3,21
  121:20 141:4                             74:9 78:13           299:7 312:12,
  142:2,6 153:4        13,17 39:2,5,       85:17 87:21
                       8 41:23 42:18                            13,14 320:10
  164:25 220:1                             98:16 111:5,
                       43:19 45:8,         25 112:10           is 6:18,21,23
  285:16                                                        7:18 8:16 9:6
 instant 83:2,         13,20,21,22,        117:15 129:7
                       23 46:5,14,         132:10 150:13        10:10,20
  8,9 84:4,9,                                                   11:7,22 12:1,
  21,24 85:3,8,        15,24 47:17,        151:4 152:15
                       24 183:1,2          155:21 186:23        23 13:3,14,
  11 86:16,22,                                                  15,20 14:1,5,
  24 87:3             intense              187:19 188:21
                       166:23              189:18 190:1         10,21,23
  106:17                                                        15:8,10,17,
  108:11,13,18        intent 231:5         216:11
                                           238:16,21            22,25 16:11,
  161:22 167:7        intention 9:5                             15,21 17:9,
  202:20,23,25        intentional          250:17 261:3
                                           265:3,5 274:6        10,11,14,15,
  203:18 206:9,        42:19                                    17,18 18:7,9,
  13,24 207:1,        interact             291:4 295:17
                                           305:16 309:24        13 19:2,8
  5,11,18,22           30:21 296:22


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 134 of
                                 March200
                                        20, 2019                                ·50
   20:16 21:3           16,18,20,22,        98:1,7,10            134:19
   22:15,16,23          25 64:2,4,15        99:19,21,22          135:11,23
   23:2,5,8,13,         65:1,3 66:1,        100:1,21,22,         136:5,7,19
   21,22 24:3,9         2,3,7,10,13,        24 101:2,7,          137:6,14,19
   25:8,23 26:5,        14,16,19,23         10,13,18,24          138:20,25
   21,22 27:8,          67:5,8,9,10,        102:4,5,13,          139:2,5
   15,25 29:7,9,        14,19,22,23         19,22,24             140:4,18
   21,22,23,24          68:13,17,22,        103:13,20,23         141:2,14
   30:1,3,6,7,8,        23,25 69:4,5,       104:3,9,10           142:16 143:1,
   9,14,15 31:5         10,13,15,16,        105:11,17            2,7,12,13,15,
   32:5,14              19,22,24            106:17,18,19,        20,24 144:1,
   33:11,12,14,         70:2,4,7,9,12       20,21,22             3,10,12,15,
   19,20,22,23,         71:20 72:3,4,       107:2,5,17,18        18,19,20,21,
   25 34:2,4,6,         5,7,9,16,17,        108:1,7,8,17,        23 145:2,3,8,
   10,18,20,25          20 73:17,19,        18,22,23             11,12,16,17,
   36:5,10,11,          22 74:23,24         109:12,17            22,23 146:2,
   14,17,21             75:1,7,18,20        110:4,7              25 147:2,14,
   37:21 38:13,         76:8,10,12,         111:5,15,16,         16,19,22
   20,22 39:3,5,        16,18,22,23         17,19,21,22,         148:5,11,21
   7,8,16,19,20,        77:8,10,11,         23,24 112:2,         149:8,12
   24,25 40:8,          13,17,19,21,        3,5,10,14,16,        150:4,8,14,
   13,14,23             24,25 78:3,7,       21,23 113:7,         16,21 151:11
   41:3,7,8,9,          10,16,23,25         17,25 114:2,         152:2,5,7,9,
   22,25 42:10,         79:4,6,9,13,        3,5,7 115:3,         10,11,13
   23,24 43:8,9,        16,17,21,24         8,9,10,18,22,        153:4,8,19,
   11,17,23             80:4,11,12,         23,25 116:5,         20,23,25
   44:1,6,11,12,        15,18,22,23,        9,10,14,15,          154:1,5,10,
   14,15,16,17,         24 81:6,12,         18,19,20,23          11,12,13,15,
   18,21,23,24          15,18,19,21         117:14,15,20         19,22 155:5,
   45:2 46:3,23         82:8,11,13,16       118:2,7              6,19,21,22,23
   47:14 48:8,          83:11,12,17         119:1,13             156:1,2,18,22
   24,25 49:5,8         84:6,16,23          120:11,16,20,        157:1,6,14,17
   50:1,5,6,7,          85:1,6,10,14,       21,24 121:8,         158:1,2,7,19
   16,17,23             24 86:1,6,10,       13,20 122:5,         159:7,10,21,
   51:5,10 52:1,        14,15,21            7,14,15,18           23 160:1,2,6,
   11,13,15,18,         87:5,7,23,24        123:10,12,22         9,11,14,16,
   25 53:2,14,24        88:2,3,9,13,        124:10,23,24         19,22 161:8,
   54:7,24 55:1,        17,18,24            125:4,17             13,15,17,20,
   5,7,13,18,22         89:4,7,8,10,        126:1,4,8,9,         21 162:8,13,
   56:1 57:1,10,        13,19,23            19,22 127:3,         20 163:2,9,
   12,19,20,22,         90:21,23            4,13,19              17,22,23,25
   24,25 58:3,4,        91:6,9,13,15,       128:12,17,21,        164:7,11,15,
   12 59:3,11           16 92:1,2,6,        22 129:4,5,          16,20 165:12,
   60:2,7,13,16,        18 93:6,10,13       17,21,24             13,20,21,25
   22 61:6,12,          94:17 95:7,9,       130:1,8,18,          166:1,2,3,4,
   15,16,17             10,20,21,23         19,21 131:1,         6,16,17
   62:6,13,14,          96:4,6,7,10,        6,8,10,13,23         167:11,12,14,
   15,16,18,21,         17,21 97:14,        132:1,7,9            15,21,22
   25 63:6,8,14,        16,19,20,21         133:2,8,22           168:12,13,15



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 135 of
                                 March200
                                        20, 2019                                ·51
   169:3,9,10,          18,20,23            237:16,19,21         14,16,17
   14,19,25             204:2,5,9,17,       238:11               275:19,23,25
   170:10,11,18,        21 205:3,8,         239:12,13,16,        276:4,8,13,
   21 171:4,5,9,        10,12,16,24         19,23 240:1,         17,18,20
   12,16,19,23          206:1,5,6,9,        2,3,11,15,20,        277:4,11,13,
   172:10,18,19,        13,17,19,23,        21,24 241:1,         16,19,23
   22,24 173:1,         25 207:6,8,9,       2,14,22              278:3,5,9,10,
   13,15,16,20,         12,19,20,22,        242:3,4,5,21         12,22 279:11,
   21 174:4,13,         25 208:5,13,        243:1,6,10,24        14 280:3,6,13
   18,21 175:3          17,21,22            244:1,11,13          281:6,14,19,
   176:1,3,4,5,         209:21,23,25        246:5,6,9,14,        20 282:9,16
   10,25 177:3,         210:1,2,3,6,        25 247:13,17,        283:8,14
   4,7,14,17,21,        14 211:24,25        19,23,25             284:6,11,22,
   23 178:5,6,9,        212:1,3,5,12,       248:2,4,7,15,        25 285:5,13,
   20 179:4,14,         13,14,15,20         24 249:6,12,         16,24 286:1,
   17,19,23             213:5,18            20,24,25             3,6,8,9,12,
   180:3,4,9,11,        214:2,12,23         250:1,2,3,13         13,14,24
   19,21 181:16,        215:2,6,10          251:3 252:13         287:17,25
   17,23 182:1,         216:6,13,18         253:10,13,15,        288:2,5,14
   2,5,8,13,17          217:7,8,10,         17,19,20,22,         289:4,5,15,19
   183:3,7,12,16        11,19,24            23 254:1,8,9,        290:4,6,10,
   184:2,9,10,14        218:9,11,19         12,14,18             11,13,16,22
   185:4,8,15,          219:2,6,13,         255:1,2,10,          291:4,9,23
   19,25 186:5,         15,16,21,24         12,16,22             292:6,11,22
   7,10,16,17,          220:24 221:4,       257:10,19,20         293:4 294:9,
   20,22 187:6,         8,22 222:1,5,       258:10,14            13,25 295:18
   7,19,21,22,25        18,22 223:6,        259:3,5,6,7,         296:8,16,25
   188:3,17,23          8,15,21,22,25       8,12,13,14,          297:1 298:2,
   189:4,5,8,11,        224:8,10,11,        15,18,21,25          3,5,19 299:2,
   20,21,22,23,         13,14,24            260:3,5,6,8          7,10,21
   24,25 190:1,         225:9,18            261:7,14,17          300:4,18
   18 191:3,8,          226:3,13,18,        262:2 263:5,         301:4,6,7,8,
   11,12,13,20,         21,24 227:4,        18,22,23             11,13,16,17,
   25 192:3,12          5,7,15,22,23,       264:4,6,11,          19,20 302:14,
   193:4,8,12,14        25 228:2,7,         15,16,24             25 303:2,20
   194:3,4,11,          15,19,20            265:8,15,18,         304:7,14,17,
   20,21 195:1,6        229:4,11,18,        22,23 266:8,         24 305:8,14,
   196:1,6,7,23         19,25 230:1,        9,11,13,21,23        19,24 306:3,
   197:4,11,12,         3,12,17             267:3,19,24,         4,5,7,10,14
   18,19,23             231:2,5,7,13,       25 268:6,9,          307:2,13,17,
   198:1,2,7,10,        14,15,22,23,        11,16,20,22,         20,21,22,23
   11,13,18,20,         25 232:5,8,9,       25 269:5,6,8,        308:4,9,10,
   21 199:2,5,6,        10,13,16,22,        12,13,20,21,         13,22,23,25
   10,15,18,21          25 233:9,11,        24 270:2,4,5,        309:2,9,11,
   200:2,12,14          12,17,24            8,11,15,19,21        15,16,21,23
   201:9,10,21          234:5,10,16         271:4,8,18,19        310:11,13,17,
   202:1,2,3,6,         235:1,2,8,20,       272:7,12,15          19,21,23,24,
   9,13,24,25           23,25 236:4,        273:2 274:4,         25 311:3,4,22
   203:9,12,13,         10,13,15            8,10,12,13,          312:8,9,10,



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 136 of
                                 March200
                                        20, 2019                                ·52
  12,13,14,16,          20:16 22:4,7,       77:10 78:5,9,        6,8,19,22
  21 313:25             8,11,12,16          10,25 79:9,          127:3,8,9,10,
  314:5,9,18            23:2,3,8,16         12,13,22             13,17,19
  315:4,5,8,13,         24:3,8 29:7,        80:2,4,8,11,         128:2,3,21,22
  16,21,24,25           21 30:3,6,14        19,21,22             129:4,5,7,21
  316:1 318:9,          31:6,13,16          81:6,13,18,          130:1,19
  16,21,24              32:5,11,14          19,21 82:1           131:1,6,8,10,
  319:8,23              33:11,19,22,        83:12,19,23          13,17 132:2,
  320:12,14,15          23,25 34:5,6,       84:2,21,23           8,13 133:15,
  321:8,12,14           10 35:8,11          85:3,14              22 134:13,22
  322:14 324:2,         36:14,16,17         86:13,16,18,         135:17,19,23
  23,25 325:7,          37:4,8,11,16,       25 87:1,5            136:5,7,10,
  19 326:2,6,7,         23,24 38:1,         88:3,9,15,17,        11,13 137:1,
  8,12,13,15,21         14,22 39:1,         22 91:5,15,          19 138:2,18
  327:3,16,19,          23,25 42:11,        16,24 92:2,16        139:5,13,15
  23,25                 25 43:15,16,        93:1,2,3,15          140:16,20,21,
 isn't 37:12            23 44:2,16,         95:9,10 96:9         22 142:10
  55:1 56:12            17,23 45:13,        97:1,2,3,4,10        143:12,13,18,
  126:5 129:5           18,20,21,23         98:2 99:6,7,         24 144:12,17,
  310:16                46:2,3,14,15        19,21,22             18,23 145:2,
 issue 17:17            48:8,10,22          100:4,16             3,8,9,11,18,
  22:17 58:18           49:12,13            101:11,13,17,        23 146:3,5,25
  63:10 65:16           50:1,4,6,7          18,22 102:6,         147:5,8,13,16
  67:22 142:7           51:10 52:9,         8,10,19,24           148:5 150:5
  150:14                13,16,20            104:5,8,9,10,        151:6,13,14,
  157:20,24             53:17,24            11,12 105:22,        15,19 152:2,
  160:19 162:10         54:10 55:7,13       24 106:1,19,         7,16 153:7,8,
  163:21 239:25         56:10,11,12         20,21 107:2,         23 154:5,11
  270:21 303:17         57:1,12,19,         5,10,12,17,          155:6,9,10,
  322:16 323:5          20,23,24            18,19,20             18,19,21
 issued 8:9             58:3,10,16,         108:10,19,20,        156:1,16,18,
  139:3,9               18,23 59:4,5        21 109:17            22 157:1,6
 issues 24:23,          60:2,7,10,13,       110:3,4              158:1 159:1,
  24 164:19             22,24 61:13,        111:16,17,19,        10,21 160:6,
  269:9 304:10          17,20,24            22 112:10,14,        22 162:8,10,
  323:9                 62:11,12,13,        20 113:7,18,         11,12,24
                        24 63:14,21         22,25 114:3,         163:5,16,23
 it 7:8,9,10,           64:4,5,17           7,13 115:3,8,        164:14,16
  19 9:5,24             65:1,10             9,22,23,25           165:12,21,23
  10:18 11:5,7          66:10,11,23         116:1,2,5,8,         166:1,3,4,6,
  12:9,12,23            67:9,17,19          12,14,17,18,         11,13,15,22,
  13:3,11,14            68:13,14,25         19,20,22             24,25 167:1,
  14:5,11,13,           69:5,10,11,         118:16 119:1,        3,8,10,14,16,
  21,23,25              16,19,22,23         13 120:7,16,         20 168:13,17,
  15:4,6,10,11          72:4,5,16,20        20,21 121:8,         18,22 169:3,
  16:8,11,14            73:16,17,21         9,13,20              7,15 170:10,
  17:4,7,9,10,          74:21,23,24,        122:5,7,8,15,        15 171:4,5,8,
  11,12,13,14,          25 75:5,7           16 124:24            9,18,23,24
  18,22 18:8            76:18,23            125:17 126:1,        172:16,18,22
  19:2,3,17,25


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 137 of
                                 March200
                                        20, 2019                                ·53
   173:1,11             220:10              267:1,2,3,19        11,19,22
   174:5 175:15         221:22,25           268:5,10,16,        312:7,8,9,12,
   176:3,4,5,10,        222:1,3,10,         22 269:4,5,         13,14,16,23
   13 177:3,19,         19,22 223:4,        12,13,20            313:7 314:2,
   23,24 178:3,         24 224:11,17,       270:2,5,7,8,        10,19 315:3,
   5,14 179:6,21        24,25 225:23        15,21 271:6,        5,8,14,16,21,
   180:9,14,16,         226:3,13            19 272:2,7,12       24 316:5,10,
   18,21 181:17         227:4,5,7,8,        273:3,5,6,23        24 317:6
   182:1,2,15           15,23,25            274:4,12,13,        318:9,10,16,
   183:11,16,19         228:2,7,12,15       14,16,17            21 320:10
   184:9,10,22          229:19,25           275:2,6,25          321:20,24,25
   185:4,6,19,25        230:2 231:7,8       276:9,10,11,        322:13,14,17,
   186:5,7,8,11,        232:10,13,22        15,18,23            18,19 323:1,
   12,23 187:7          233:3,5,6,7,        277:2,4,6,7,        3,13 324:2,
   188:16 189:2,        17,19,23            13 278:3,5,         20,21 325:6,
   3,4,6,15,20          234:12 235:8,       10,12 279:14        14,19,25
   190:16,18            10,18,23            280:12,13           326:9,12,13,
   191:11,12,13,        236:10,13,17        281:8,9             15,16,21
   19,20 192:6,         237:16,17,19,       282:15,24           327:3,19,20,
   8,9,23 193:3,        21 238:11           283:8,14,24         22,25
   4 194:1,4,20,        239:11,17           284:18,19,23,      it's 11:8
   21,24 195:1,4        240:15,19,24        25 285:1,5,7,       17:2 29:14
   196:12,13,15,        241:2,5,11,         20,24 286:7,        41:18 47:6
   17 197:6,15,         12,21 242:4,        8,9,11,13,14        49:12 53:10
   22,24 198:2,         5,21 243:4,6,       287:1,6,25          69:19 75:3
   12,21 199:6,         13,17,21            288:5,8             76:13,15,16
   7,10,15,17,          244:13 246:1,       289:2,3,4,5,        79:1 81:22
   19,21 200:2,         4 247:14,16         19,20 290:9,        95:18,19,22
   12,14,24             248:1,2,4,8,        10,11,13,22         97:18 101:14
   201:5,9,23,24        10,11,12,22,        291:4,10,21         102:1 114:19
   202:1,2,3,13,        24 249:12,24,       292:14,22,23        120:19 126:8
   24 203:18,24         25 250:4,8,14       293:2,17,25         138:16 145:9
   204:2,5,20,24        251:2,3,4,6,        294:3,4             148:20 155:13
   205:2,3,8,16,        9,11,18,22          295:3,8,19          159:25 165:5
   17,24 206:1,         253:2,20            296:16              166:7,14
   6,17,19,23,25        254:8,25            297:21,22           170:23 176:2
   207:6,7,19,          255:1,8,10,         298:2,7,10          191:18 194:9
   20,22 208:5,         12,15,22            299:7,11,21         197:9 199:19
   7,13,21,22           256:13              302:1,17,25         203:19 207:1
   209:7,13,21,         257:10,21           303:2,9,20          208:9 209:7,8
   25 210:1,2           258:2,13,14,        304:6,7,13,         210:4 212:13
   211:8,10,12,         15 259:8,13,        22,24 305:8,        225:8 227:12
   15,18,20             16 260:1,3,6        18 306:1,3,7,       231:23 234:19
   212:1,5,14           261:3,14            22 307:5,13,        255:19,20
   215:2,6,10,          262:2,3,23          17,23 308:25        267:8 301:14
   15,24 216:4,         263:10,22,23        309:13,14,15        310:12 311:11
   5,6,13,16            264:15,16,22,       310:10,11,13,       312:5,23
   218:7,8,15,21        24 265:8,18,        16,17,19,20,        313:13
   219:13,15            21,24 266:1,7       24,25 311:4,



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 138 of
                                 March200
                                        20, 2019                                ·54
 its 30:12            jurisdictions         188:7,13            116:24 160:2
  44:22 45:20,         55:21 56:3,7         189:5 190:5         173:2
  21,23 46:5,6,        277:2                193:4 196:13       kinds 28:17
  7,14,15 62:3        just 7:6 14:5         200:7 202:1,        29:4 117:17
  76:6 122:25          16:4,14              13 204:20          knew 242:25
  127:18 130:10        17:12,13             207:25 208:3       know 7:15,17
  150:10 151:24        18:17 20:5           209:16 212:25       8:8 18:19
  157:12 158:8         21:3 23:23           219:13 220:23       20:11 34:11
  159:14 169:6,        29:8 30:22           221:9,19            39:24 40:1,2,
  7,14 173:24          32:4 33:7            228:11,16           7 42:13,16
  204:13 224:4         35:25 36:2           235:25 240:5,       43:2,13,14,
  267:21 282:17        43:8 44:12           9,16 241:12,        22,25 44:8,
  322:17,21            47:11 51:4,18        17 242:2,20         10,11,14,16
  323:1                53:22,24             245:17 248:22       45:11,15,16
 itself 95:13          54:18 55:11          252:5,9 254:8       46:1,2,13,23
  98:8 108:22          59:15 61:17,         255:1 259:1         47:1,2,17,20
  126:6 149:10,        21 62:23             261:14 264:24       48:1,10,12
  12 159:2             65:13 66:23          265:8 268:10,       50:2,3,4,16
  201:20               74:24 75:14          25 269:5            52:10,16,20,
  222:12,19            81:1,16 84:24        274:8 275:23        22,23 53:2,11
  254:9 281:10         88:1,14 92:1         276:11 282:8        54:4,5,7,12,
  284:18               93:3 94:18           283:8 285:7         19,21,23,25
                       97:3 104:10          287:13              55:1 57:1
                       105:19,21            289:20,25           58:13,15,16,
          J                                 292:20,24
                       110:7 111:8,                             18 59:6,9,15,
                       17 113:11            298:17 301:7        20 60:21 61:5
 January 6:24
                       114:7 115:12         303:20 308:4        63:6 64:24
  215:16,19
                       116:2 125:8,         310:17 311:17       65:14,20,23
  220:14 300:25
                       13 126:9             313:3,20            68:16 69:7,25
  301:14
                       127:9 129:7,         314:23 318:23       70:3 71:3,4,
 jewelry 37:6                               320:14,23
                       21 132:13                                7,8,11,14,16,
 job 12:4              134:8 135:4          321:6 322:20
  25:22 86:9                                                    21 72:2,8,25
                       140:4,6              327:3               73:4,10 75:3
  122:7 169:1,3        141:19,24
  249:9                                                         76:1,3 77:24
                       142:8 145:14,               K            78:7 79:20
 join 198:17           18,24 147:17,                            80:1,2,3
  199:3,4              22 149:12          keep 23:5             81:12,22
 joined 10:15,         150:22 151:2        79:7 90:5            82:14 84:6
  22 28:7              152:4 154:11                             85:2,5 86:16
                                           91:21 116:25
 joint 9:13            155:22 156:9        285:10               89:6,8,11,25
  240:10               158:7 159:13,                            90:14,20,21,
                                          keeps 127:4
 Jonathan              23,24 164:6         204:7                23 91:11,19,
  25:25                165:10 167:18                            20,23,24
                                          key 153:20
 Jordi 6:10,17         169:23 170:14                            92:1,3,8,17
                                           160:3,4,12
 judge 125:5           173:7 176:2,5                            93:7,8,25
                       179:13 180:17      kicked 38:10
 jumping 173:6                                                  94:1,3,5,7,
                       181:7 184:10,      kicks 33:25
 jurisdiction                                                   14,18,19,20,
                       13 186:16          kind 29:11            25 96:10
  195:19 277:5                             50:14 56:18
  305:10,11            187:12,18                                98:9,10,11,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 139 of
                                 March200
                                        20, 2019                                ·55
   23,25 99:2,          197:1,13           275:3,13             260:3 270:19
   12,14,17             199:8,11           276:2,3,6,7,         283:12 326:15
   100:15 101:3,        200:11 201:6,      10,13,16            languages
   7,21 102:1,3,        16,20 202:8,       277:11,19,21,        85:16,17
   22 104:1,24          15 207:9           23 278:1,2           86:10 87:17
   105:1,8,11,17        210:1 211:18,      285:10,12           lapsed 213:6,
   106:2,4,9            19 213:5,14,       286:18,19,21,        11
   108:7 110:7,         15,18 214:5,       25 287:2            laptop 29:8
   24 111:4,5,22        7,9,10 215:22      289:7,9             laptops
   112:7 114:20,        216:1,3,10,        292:1,21             47:12,18
   22 115:15,21         12,13,23,25        295:19 296:8
                                                               large 6:3
   116:6,10,11,         217:1,3,5,21,      297:18 298:19
   14,15 117:4,         24 218:3,5,        303:15,19            80:20
   5,10,11,17           22,25 219:2,       306:1 311:16,       largest 64:2
   118:13,15            6,7,9,10,19,       17 314:8,15         last 8:19
   128:2,5,6,11,        20,23 220:1,5      315:5,7,8,10,        12:15 26:1
   14,25 129:4,         223:19             14,16,21,24          31:3,18 58:6
   13,25 131:5,         225:11,13,14       317:21 318:23        84:21 106:14
   20,22,25             228:2 229:5,6      319:2,15,18,         124:3,18
   137:5,8              233:6 235:15,      23,25 321:4          150:4 164:4
   139:12,13,15,        18,20,23,24        322:13 323:4,        168:19 184:7,
   16 140:15,18,        236:6 238:20,      5 327:20             9 211:20
   19,20,25             23 239:1,2,       knowing 68:1          214:1 261:2
   141:2,3              10,11 241:16,      223:24               267:12 296:21
   148:7,8              18,19 242:9       knowledge             317:1
   149:7,9 153:9        244:5,8,11         50:10,14 65:7       later 17:15
   154:17,21,22         245:1,4,7,10,      71:5 72:3            18:23 61:18
   155:4,5,16           16 246:4,7,9,      100:11 150:15        66:1,9 86:21
   159:17 160:8,        11,25 247:4,       215:13 240:14        151:12 193:3
   10 165:10            10 248:23          249:13 255:20        194:1 208:12
   166:8,22,23          249:3 250:21,      267:20 273:7,        227:22 268:24
   167:3,4,9,24         24 252:11          13,16 306:9         latest 154:13
   168:1,2 172:6        253:14,15          309:4 318:13        Latin 11:23
   174:15,16,23         254:2,3,22,23     knows 25:13           12:6,15,19
   176:19,20,22,        255:11,18,21,      71:13 72:1           13:3,11,25
   23 177:6,7,          25 256:2,4,18      129:17               14:1,2,6,21
   10,14,17,25          257:1,16,17,                            15:20,23 22:1
   178:6,9,11,          18 259:12,13                            32:24 44:3
   13,17,25             260:18,20                  L            48:13,14,17
   180:5,6,21           261:23 262:23                           150:21 151:22
   182:17,19,24,        263:24 264:3,     lack 109:2            169:2 181:9
   25 183:15            5 265:21           147:19 327:1         213:24 274:23
   184:20,21,24         266:13,19,20      language              310:22 312:3
   185:2,5,9,11,        267:23,24,25       87:10,12,14,        laughing
   12 187:12            271:20             17,18,24             42:10
   189:2,4,8            272:17,19,23       88:8,11 196:2       launched 35:9
   193:7 194:14,        273:2,5,20,        198:2 199:4          312:25
   17,22,24             23,24 274:7,       200:1 209:6
                                           245:21 252:1        launching
   196:10,12,13         9,14,19,20,22                           80:17,22
                                           258:6 259:25


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 140 of
                                 March200
                                        20, 2019                                ·56
  313:4                47:22              legality             let's 13:24
 law 18:16            least 22:12          49:21 118:5          17:24 20:18
  123:17 124:17        61:10 75:15        legally 284:1         24:1,10,11
  172:13 251:18        128:2 157:25       lender                33:13,23
  291:9                197:4 219:14        183:11,18            61:20 62:16
 lawful 132:9          236:3 276:21        184:14               64:8,21 70:24
  154:14 155:10        321:1              lenders               77:2,5 91:3
  324:22              leave 10:20          182:9,22             99:5,20 110:6
 lawfully              28:13 119:21,       183:6 184:17         111:10,16,19
  146:17 147:20        22 156:13          length 72:21          113:14 123:3
 lawfulness            160:2 298:7                              129:21 135:8
                                          less 97:13
  55:17               leaving 25:22                             141:24 148:20
                                           104:17 108:14        149:24 151:1
 laws 123:13          leeway 240:14        251:17 314:9,        179:20 193:4
  124:14 125:17       left 91:9            10 317:2             194:8 203:18,
  195:11,24            173:21             let 7:9,14,           25 205:20
  196:14 247:22       legal 11:14          16,17 8:8            218:13 222:7
  283:13               12:7 17:1,6         16:6 23:14           228:15 237:25
 lawsuit               19:3 21:10,         35:13 41:14          242:16 249:17
  269:9,10             11,14,19            44:10 45:21          252:14 264:7
 lawyer 22:15          22:5,9,11,24        50:10 51:6           272:6 276:3
  221:4 269:24         23:3,6,9,15         57:11 59:5           278:22,25
  272:3 281:18         24:16 39:2          60:6,10              279:4,20
  285:23 289:7,        56:24 71:7          76:17,20 81:2        281:2 283:15,
  12 296:4             126:10 128:7,       82:7 83:7            25 288:20
  308:22               9,14 132:9          85:21 87:25          290:3 291:15
 lawyers 150:7         135:18 137:1        96:9 98:1,12,        293:12 300:9
 laying 130:3          139:25 140:4,       16 99:4              307:19,21
 layout 79:23          13 150:7            102:15 106:11        308:2,12
                       156:8 174:21,       107:4,22             317:21 320:12
 lead 110:18           22 177:13           110:8 114:25
  200:11                                                       lets 108:12
                       181:18 197:2        119:6 141:9
 leader 12:5           219:11,12,14,       142:8,10            letter 167:15
 learn 108:19,         15 220:9            146:3 155:4          236:14 291:2
  20 120:10            222:4 240:21        157:9 163:8         letting
  198:18 303:23        244:17 245:19       165:16 168:8         116:10 160:10
 learned 118:7         248:16 249:2        174:24 181:19       level 27:8
  140:16 157:6         254:4 255:16        183:20 185:21        32:19 36:21
  226:17               256:3 257:18        186:8 187:15         67:3 71:11
 learning              263:8,10,15,        190:5,18             80:4 127:3
  118:20               18,20 266:19        191:24 207:9         272:25 273:7
 learns                269:24 271:16       214:21 216:9         275:21 296:10
  117:13,20            272:1 280:5         217:13 242:19        317:14,16
  118:3 120:10         286:22,24           251:12,23           liability
  150:16 171:19        287:4,19            262:13 289:9         33:22 37:6
  172:3                290:7 291:9,        292:20,22,24         295:18 327:13
 lease 46:25           11 298:10,11        304:3 306:22        liable 289:5,
  48:8 230:25          306:12 326:18       317:8 323:13         15 290:11
 leases 46:10         legal's              325:4,25             326:2
                       286:11


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 141 of
                                 March200
                                        20, 2019                                ·57
 license 56:1         limit 65:10          75:23 78:23          24,25 86:17
  132:2 138:18         96:3 200:12         111:1 130:9          87:3,6 89:12,
  139:2,7 144:2        207:25 240:15       178:5 182:22         14 136:13,23
  243:14,18           limitations          192:9 306:16,        137:22
  245:22 254:9,        42:16,21            21                   176:11,14
  15 256:20            43:22              listen                211:14 224:19
  274:8 276:23        limited              134:13,25            267:14 296:18
 licensed              240:11              135:12 282:14        300:12 301:16
  222:14              line 30:21          listing 49:7,         325:6,22,23
 licenses              257:25 267:12       11 72:16             326:5
  139:9 141:4         lines 164:21         74:14 78:25         lists 40:22
 licensing            link 36:22           82:11 84:9           127:18 213:2
  152:25 250:15        39:22,24 57:9       85:7 87:16           223:13 299:6
  264:20               166:16              88:25 89:5          litigation
 life 306:12           198:13,18,20,       103:9 104:6,         240:1,2,15
 light 130:19          21 252:6,7          16 110:19            242:5 248:24
 like 7:13            linked 40:21         112:2,23            little 13:21
  11:5,7 23:8          163:18 164:7        118:9 125:17,        19:25 33:6
  35:2,3 37:1,         166:6 247:21        22 126:5,8,10        64:8 69:24
  24 42:4 48:3,                            127:12               90:2 105:13,
                      links 9:3            128:21,22
  8 63:14 64:4         41:4 43:12                               22 119:22
  74:2,19 80:23                            130:24 137:13        134:1 189:9
                       198:25 199:1,       146:5 152:24
  81:13 90:9           3                                        193:11 238:14
  91:3 96:18                               162:13 170:14       live 129:1
                      list 31:23,25        178:13 186:6
  102:6,10             42:23,24                                 137:23 138:22
  104:5 106:24                             188:11,15            191:21 251:13
                       43:3,9,11,24        195:19 203:19
  111:1,12             44:4 52:10,                              256:11 259:4,
  120:5 126:14                             210:23 217:13        5,7,9,14,16,
                       11,15,16,17         224:9 233:9
  134:22 138:15        66:19 68:3                               20 260:2,6
  145:13 150:8                             234:1 243:14,        266:10,12
                       71:3,4 72:23        18,19 246:17,
  158:17 160:20        92:17 93:22                              278:7 280:19
  161:24 164:19                            19,22 247:1,         302:4 307:15
                       119:3 125:21        8,12 248:12,
  165:9 166:13         135:25 152:8                             314:25
  169:17 174:11                            13 250:11           lived 187:7
                       170:14 177:8,       251:3 252:13,
  184:9 186:12         15 178:3                                 251:24 320:4
  189:23 197:13                            15 257:14           living 307:11
                       181:2 185:16        258:3,6,14,15
  207:18 208:1,        187:22 188:4                            load 236:16
  3,22 212:21                              262:8 268:5,9
                       189:13,17           284:14 290:19        306:4
  213:1 236:13         204:1 212:21                            loading 306:4
  237:2,17                                 291:23 300:16
                       218:20 230:21       303:4 306:17        Loans 182:11,
  250:4 256:16         252:4,22                                 13
  282:8,9                                  309:20 310:3
                       253:2 263:3         313:22,24           local 14:12
  300:21 306:21        264:22 289:2                             77:4,5 112:21
  312:2 316:9                              314:2,6 320:8
                       297:12              325:8,9 326:6        117:14,17,18,
  324:1,2              298:21,25                                21 119:5
 likely 88:7                              listing-of-
                       301:18 302:17                            120:8,11
  252:25                                  space 78:25
                       305:5                                    121:21 122:1
 likes 275:4                              listings 74:8
                      listed 54:9          75:16 84:21,         123:1 125:16



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 142 of
                                 March200
                                        20, 2019                                ·58
  127:19 128:12       logics 210:5         6,10 110:17         mailing 213:1
  146:18 149:11       logistics            148:12 184:3        main 8:15,16
  150:11 151:25        61:11               198:15 265:25        32:20,24
  152:6,23            London 10:5,        looks 67:6            61:12 63:20
  153:16               16,18,23,25         85:1 88:13           70:9
  157:12,21            11:2                89:9 102:10         mainly 102:6
  158:9 195:11,       long 12:14           104:5 133:18         170:23
  24 196:14            53:10 54:12         184:9 195:5         maintaining
  211:4 247:22,        83:14 93:18         225:4 255:5          311:20
  23 251:25            99:2,5,7           loop 14:14           make 29:8
  255:13 275:2         119:2 136:19       lose 299:17           45:19,22
  283:13 313:3         216:20 239:17      losing 299:13         55:12 60:10
 locale-               311:21 314:6       loss 298:3,           61:10,20
 specific              316:22              17,21 299:6,         63:15 64:23
  93:15               longer 236:20        10 301:3,4,9         79:10 82:20
 localization         look 16:8            312:8 313:12         89:9,20 92:2
  14:11 310:21,        31:22 32:5         lost 37:17            101:1 109:17
  23                   42:13 58:4          132:11               111:19 113:18
 localize              66:21,25           lot 133:24            116:1 133:3
  130:22               73:7,18 74:14       134:14 313:12        134:13
 locals 76:24,         91:4 100:23        Louis 245:5           136:12,23
  25                   105:3,5,7,9                              164:17
                                          love 102:25           169:13,24
 located 44:15         106:14,24
                                          low 95:10             173:8 200:19
  46:7 72:7            107:12 108:10
  93:10 137:10         109:11              100:12,21            206:6 231:5
                                           108:9                234:7 248:22
  138:6 142:12         110:22,25
  161:20 176:14        149:20 166:11      lower 134:1           260:2 279:21
  191:14 193:9         168:22 173:7        135:4,8              280:25 281:21
  305:23 307:9         175:23 176:4       lunch 134:15,         286:14 308:4
 location              177:18 183:17       18 144:22            310:11 326:6
  73:21 82:22          196:5 217:13        149:24 150:1        makes 59:25
  112:19,22            221:1 222:7        lunchtime             60:19 74:2
  116:20 187:24        223:7 224:14        119:17               84:23 104:11
  243:19 246:18        225:6,22                                 203:16
 locations             227:10 229:4                M            219:12,15
  78:2                 247:17 248:1                             222:12,19
 lock 159:23           249:17 266:7       made 34:17           making 46:3
  160:2                267:8 281:2         65:1 70:18           173:4 182:4
 locking 210:3         291:15 293:15       83:12 147:13,        326:2
                       294:12              16 172:21           Mallol 6:10,
 lodging 210:3         307:19,21
 lodgings                                  203:12 224:5         17,18 9:18
                       308:2,12            227:21 322:21        20:25 51:11
  111:23              looked 42:2          323:1,25             64:13 120:2
 logic 72:25           90:14 94:6,8        324:3,7             manage 85:6
  77:18 85:1,8         98:20 163:13
  95:7,17 110:3                           Madrid 10:13          161:9 191:23
                       168:19 207:17      Mae 184:16            231:14
  203:9 239:11        looking 16:10
  296:17                                  magistrate           managed 162:2
                       51:23 74:17         24:6                 243:18
                       85:7 88:2,5,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 143 of
                                 March200
                                        20, 2019                                ·59
  248:13,15            314:25              101:15,23           maximum 95:16
 management           map 310:21           102:1 105:3,9        110:5,9,13
  13:15 260:21        March 215:17         106:6 115:10         234:6,21
 manager 12:19         220:20              117:8,12            may 8:6 34:12
  13:6,7,8            mark 7:1 16:7        168:3 174:18         37:21 39:2
  25:19,20,21,         41:15 51:7          213:16,17            63:21,22
  23 26:4,5            57:11 81:2          214:12 225:16        71:13 81:9
  27:21 28:3           85:21 98:12        marketing's           97:9,13 98:18
  32:10                106:11 107:22       121:12               101:22 128:22
 managers              114:25 163:8       marketplace           130:17 136:10
  26:17,18             165:17 168:8        171:6                140:7 146:17
  27:11,12,20          183:20 185:21      marking 7:22          147:20 162:14
  32:25                214:21 242:16       82:7 107:4           169:5,21
 mandated              249:17 264:8        174:24 181:19        204:16 207:10
  322:18 324:11        272:6 279:4         242:19 289:10        212:24 218:8
 mandatory             281:3 291:15       married 25:3          226:2 228:11
  144:16 145:9         293:12             mass 165:2            232:23 236:17
  193:2 236:20        marked 7:22,                              240:16 243:17
                                          master 11:5
  239:5,12             25 8:1,2,3                               246:5 248:12
                                          master's 10:4         252:11 285:7,
  240:20,24            16:6,17 35:14      matched 35:12
  241:14,19,24         41:16 51:6,8                             9 302:8
                                           112:21               305:17 316:25
  242:7,8              57:15 81:4
                       82:5 85:22         material              318:6
  243:24 246:6                             199:24 223:15
  264:22 268:22        98:14 99:20,                            maybe 74:16
                       23 102:15,17        236:7                104:17 170:24
  273:23 274:11
                       106:13 107:6,      materialize           229:10 247:17
  276:8 278:5
  309:23 310:5         24 115:2            204:17               321:20
  311:5 320:8,         125:6 163:11       materials            MBA 10:5,14,
  15 324:18            165:18 168:10       223:8                19 11:1,4
  325:11               175:1 181:21       maternity             12:22
 manner 92:13          183:22 185:23       156:13              Mckinsey
  280:22               190:3 214:19       matter 8:13           10:13,17,19,
 manual 80:15          242:17 249:19       12:1 32:6            21 11:9 12:25
  236:4                264:9 272:8         68:12 139:21        me 7:7,9 16:6
                       281:4 291:17        141:14 143:18        22:23 23:14
 manually
  235:22               293:13              145:9 146:25         25:18 26:15,
                      market 12:8          165:7 240:21         23 32:13 33:9
 many 25:15                                259:16 270:15
  26:9 27:4            26:17,18                                 35:13 41:6,14
  40:6 75:25           78:17 93:1         matters 8:18,         44:10 45:21
                       121:9               19 24:20 27:2        48:22 50:7,10
  76:5 85:17
  94:3 98:19,25       marketability        181:18               51:6 53:10
  114:12 117:5         110:18             Maui 245:13           57:11 59:5
  128:2 130:20        marketing           max 234:25            60:6,10 67:3
  131:4 132:24         12:7 73:11,13      maximize              69:24 76:17,
  139:11 191:13        75:22 80:7,11       136:16               20 79:8 80:5
  216:23 233:10        81:25 91:12        maximizing            81:2 82:7
  237:4 266:24         92:18,25            136:12               83:7,8 85:21
  306:18,20            93:6,9,10,13                             86:13 87:25
                       94:2 95:1,2                              91:22 94:21


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 144 of
                                 March200
                                        20, 2019                                ·60
  96:9 98:2,12,        32:16 34:8          106:20,22           merchandises
  16 99:4,25           40:25 44:13         136:9 143:25         75:22
  102:15,16            47:5,20 48:6,       150:5 155:9,        merged 217:23
  106:11 107:4,        24 49:3,6           10 229:20           message 30:16
  22 110:8,12          53:1,22 59:2,       246:4 263:2          103:1,16
  114:25 115:4         13 61:1,8           286:9 290:17         202:10 231:22
  118:19 119:6,        62:23 63:13         309:13 310:17        232:1,3,8,9
  17 120:21,23         69:6 70:23         meant 109:6          messages
  129:16 131:24        73:3,10 75:11       309:7,8,11           212:17
  135:7 140:16         76:25 77:3         Mechanical           messaging
  141:9 142:8,         82:13 86:4          9:23                 30:18,20
  10 146:3             92:24 93:19        mechanics             114:3 208:21,
  151:14 155:4         94:11 100:17        71:18                25 227:16
  157:9 160:11         101:24 108:24      mechanism             231:6,18
  163:8 165:16         109:9 111:10        70:1 159:22          232:11,13,16,
  168:8 174:24         122:10 133:6        189:8 196:2          20 252:3
  178:3 181:19         135:15,24           276:15 278:9         259:18 281:20
  183:7,20             136:10 137:12
  185:21 186:8         140:18 154:7       media 92:19          method 15:8
                                           226:9                322:2,3
  187:15 189:15        155:4 157:22
  190:5,18             162:9 165:13       mediate 163:3        methodology
  191:24 193:24        167:14 173:17      medication            322:22,25
  194:21               179:11 182:18       12:1                Mexican
  197:20,21            186:3,11,23        meet 59:21            213:25
  214:21 216:9         190:15 199:8        62:3 83:15          Mexico 25:19
  217:13 238:1         213:23 215:9,      meetings              213:25
  242:14,19            24 216:19           156:6               Miami 6:20
  244:21,22            219:14 235:18      member 219:3,         7:23 16:7,12,
  247:14               236:12 237:15       5 222:11             14,23 26:8,9,
  248:10,11            240:25 241:8        230:20 250:2         21,24 27:1
  250:17               242:8 247:16       members 25:15         31:4 36:5
  251:12,23            261:12 263:21       222:10               39:11 44:15,
  258:19 262:13        268:15 269:8,      memo 141:7,9          17 48:10,16
  268:25 269:20        18 271:5           memorandum            50:14 57:12
  277:13 286:6         273:20 279:16       155:14               63:18 72:10
  288:7 289:9          290:4 297:19                             76:14,15,17,
                                          mention
  292:20 294:22        306:20 308:18                            18 77:21
                                           108:17               78:8,12,14,
  295:11,21            317:17              180:14,16
  296:1 304:3         meaning 32:19                             18,23 81:6
                                           197:11,19            82:8 85:25
  306:22 317:8         34:5 70:8           251:7
  321:21               81:1 86:8                                93:11 99:21
  323:12,13,22                            mentioned             107:5 108:1
                       103:25 112:18
  324:5,9,23                               110:4 153:22         115:3 132:6,
                       210:24 211:11
  325:4,16,25                              159:5 164:23         8,18 137:20
                       223:25 289:1
  326:19                                   206:2 245:17         144:21
                       305:16              248:20 271:19        148:20,22
 mean 12:9            means 12:6,9         285:24 321:8         163:9 165:21
  15:5 17:11           20:11 22:6,
  22:17 23:1,6                            mentioning            168:12 175:3,
                       13,21 43:25
  29:16 31:7                               130:19               6 176:25
                       83:2 91:23


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 145 of
                                 March200
                                        20, 2019                                ·61
  177:5,7              76:10 78:9,16      minimum 95:16         163:24 203:13
  178:14,17,22         79:2,4,7,22         110:5,9,12           204:7
  179:22 180:4,        86:8,17,18          234:7,21            Monica 239:8,
  9,12 181:20          89:3 90:8          minus 204:9           12,24 240:3,
  185:25 187:8,        92:22 93:1,22      minute 7:11           13,19 241:10,
  25 188:16,20,        94:6,12 95:8        8:6 164:4            13,19,23
  22,25 189:6,         97:22 100:18,       173:7 272:5          242:5,12,13
  11,16,17,18,         19 101:18          minutes 86:21         248:23
  19,23 190:2          103:6 104:18        141:23 142:1        monitor 90:25
  191:25 192:9         107:1,20           mischaracteriz        199:23 256:5
  194:4,10             109:9,10,16        ation 321:12         monitors
  214:23 241:12        110:20 129:10                            260:9
  242:20 249:20        130:20 131:11      mismatch
                                           301:20              month 209:20
  264:11 270:10        132:22                                   268:3,24
  271:13 272:6         135:16,19          missed 29:18
                                          missing 15:9          278:10
  275:14,16,19         148:6 149:10,
  276:14,17,25         13,15,16            260:15 261:7,       monthly 48:7
  277:4 279:24         156:6 168:3         17 292:20           months 101:9
  280:6,10,12,         170:12,24          Missouri              140:24 208:1
  20 291:24            171:25 172:7,       165:10               318:1
  296:13               13 173:2,11        misspoke             more 13:15
  299:15,21            174:22 192:11       240:18 242:3         27:19 36:22
  300:1,6,8,12,        197:24 200:25      mistake 86:8          39:20 50:23
  21 301:23            201:4,5 203:7       269:5                51:15 54:3
  302:5,10,12,         205:5,17           misunderstandi        55:13 57:10
  15,18,24             209:7,9,14         ng 150:5              59:8 63:15
  303:9 307:11,        211:18 213:8,       321:16               64:1 85:3
  23                   18,23,24                                 92:8,22 95:10
                                          misunderstood
 Miami-dade            215:24 223:1,                            100:20,24,25
                                           148:1                101:3 104:11,
  175:20,25            24 224:2,15,       MIT 10:4
  176:1,13,15          16,25 250:5                              12,13,17
                                           11:4,5               106:1 108:9
  177:1,20             252:20 257:18      mix 322:24            109:17 121:9
  178:13               259:2 270:7
                       294:3,8            MJ 143:4              126:25 147:6
 might 16:3
                       295:18 302:1       model 116:5           149:25 180:1
  29:18 31:5,21
                       303:6 304:9        modification          198:18 206:5
  33:1 34:23
  36:22 39:7           306:11 308:21       204:25 205:3         236:21 239:18
                       310:24 314:24      modifications         246:7,12
  42:19 43:16
  45:17 46:10          315:22 323:3        205:6 253:10         247:17 255:19
                      million 33:12       modified              279:5 305:8
  49:4,20 53:1,
  6 54:10,25           36:25 38:2          204:24 302:23        313:10 321:13
  56:6,25             millions 55:6       modifies             morning 125:4
  58:18,23,24          80:13 89:14         205:1                159:5
  59:4,8,22            129:15             moment 258:22        mortgage
  60:24 61:22         min 234:25          Monday 97:12          182:3,12,14
  62:4 64:5                                                     183:6,7
                      mind 7:21           money 45:19,
  65:22 66:1           45:10 50:24         22 46:3 61:12       mortgages
  68:12 71:2,          86:14 136:11        68:23 116:1          173:3 182:4
  18,25 74:18          181:6               136:12,23


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 146 of
                                 March200
                                        20, 2019                                ·62
 most 46:9              68:7,8,10,15        24,25 149:3,         238:4,10,22,
  88:7 188:2            71:24 72:6          5,14,18,24           25 239:9
  205:22 215:12         76:2,4 81:5         150:3,13,22,         240:5,9,23
  223:6 321:20          82:6 85:23          24 151:1,6,18        241:6,7
 mother 84:16           92:11,12            152:17,19,20,        242:18 244:3,
 motion 16:22           95:24,25            22 153:12            6,10 246:1,3
  294:1,5               98:15,22,24         154:4,16,18          247:2,3
  298:2,22              99:10,13,16,        157:14,17,18,        248:17,18
  299:4,7               18,24 102:18        20,25 158:4,5        252:10,12
  300:19                105:12,14,20,       160:21 161:1,        253:6,12
 move 48:23             24,25 106:14,       4,11 162:7,15        254:10,13,17,
  64:13 65:5            16 107:7,25         163:12 164:5,        21 255:14,17,
  79:10 150:23          109:5,8,21          8 165:16,19          24 256:1,7,9,
  151:15 189:18         111:8,12,14         168:11 171:21        21,24 257:23
 moved 48:10,           115:3,5             172:2 173:25         258:1,8,12,
  15 320:22             117:23 118:1,       174:7 175:2          17,20,22
                        10,14,23,24         178:23 179:2         259:10
 Mr 6:14,18             119:10,15,16,       180:24 181:5,        260:16,19,22
  8:4,20,24             19,21 120:1,        11,14,22             261:1,20,21
  9:11,16,17,18         2,14,18             182:16,20            262:19,22
  13:19,20,21,          121:6,14            183:23               264:2,10
  22 16:18              122:19,21           184:18,19            266:2,6
  17:8,10,20,23         123:2,8,10,         185:24               269:17,19
  18:1,3,5,10,          19,22,23,24         186:14,15,25         270:13,18,23
  12,13,21,23,          124:3,8,18,21       187:5 190:4,         271:3,11,17
  24 19:10,12,          125:1,3,8,10,       10,13,22,24          272:9,21,22
  14,15,17,18,          12,13,14,18         192:13,15,19         273:18,19
  23 20:2,9,17,         126:3,23            195:8,12,16,         275:18,22
  18,22,23,25           127:7,11,16,        17,18 197:7,         278:22,24,25
  21:15,16              22,24 129:9,        10 206:11,21         279:4,10,25
  22:18,19,25           12 130:2,3,6,       207:21               280:1,15
  23:7,12,25            7,12 131:3,         210:11,12,13,        281:2,5,16,24
  24:2,4,10,11,         15,19 132:4,        21 211:6             283:15,19,22
  15,19 25:7,8,         12,13,16            212:7 213:3,         284:20,21
  9,10 27:15            133:5,14,15,        10 214:15,20,        285:22 286:5,
  37:22,25              16,25 134:3,        25 215:1             17,20 287:16,
  38:7,16               5,10,15,16,         217:15,18            21 288:13,14,
  40:15,16              17,19 135:2,        219:18,22            17,18,24,25
  41:17 42:6,8,         3,4,6,7,11,13       220:4,7,16,          289:6,8,24,25
  9,10,11,12            136:15,24           18,22 221:7,         290:2,5,8,12,
  43:8,10 46:8,         137:3,11,13,        17,18,20,21          14,21 291:1,
  12,16,18              16,24 138:5,        222:20,24            7,12,18
  48:21,22,24,          6,9,12 140:7,       223:17,20            292:18,19,24
  25 49:2 51:9,         8,12 141:13,        225:24 226:12        293:1,14
  11,15,17              16,19,21,23         228:24,25            295:1,5,13,
  53:15,17,18,          142:1,5             232:3,4              15,23,25
  20 56:17,20,          146:19,22,24        233:14 235:3,        296:3,5,9,11,
  21 57:16              147:4,7,15,25       7,12,13              14,24 297:8,
  63:4,11 64:6,         148:3,15,18,        237:3,5              9,11,14,17,
  7,8,12,13


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 147 of
                                 March200
                                        20, 2019                                ·63
  20,23 298:1,        municipalities       65:3 66:10,15
  6,12,16,25           121:18,21,25        77:19 78:10                  N
  299:2,5,9,12,        125:25 127:1        83:14 84:15,
  16,20,24,25          129:16 130:9        16 86:20 91:5       name 6:15
  300:3,4,6,10         131:14,21,23,       105:8 111:13         26:1 49:18
  301:12,22,24         25 133:13           118:2,7              67:10 69:13
  302:3,7,11,          134:7 138:1,4       119:7,9,10           160:10 196:15
  19,20 303:13,        146:1 148:9         123:8 124:18         224:17 226:4
  18 304:19,20,        156:4,20            126:4,10             229:6 274:12
  23 305:1,3,6,        175:9,12,24         130:8,17             276:9
  12,21 306:8,         196:20,22           132:11              namely 155:11
  13,20,22,23          275:9 282:21        133:22,23
                                                               narrative
  308:19 309:1,        283:7 320:16,       134:4,13,19,
                                                                92:19
  10,12 310:8,         25                  24,25 148:25
  15 311:8,9,                              150:3 156:1,3       narratives
                      municipality
  13,14,24,25                              187:13 189:9,        121:12
                       120:4 122:2
  312:15               127:19,21           11,15,17,24         narrower
  313:14,18,23         128:4,18,20,        200:10,11            170:11
  314:3,4,12,          21 129:10,25        204:1,6             natural
  13,14 315:17,        130:24 135:21       218:9,18             210:11
  19,20 316:6,         136:3 145:16        221:8 224:14,       naturalize
  8,11,13,18,21        146:13 153:15       25 225:21            226:22
  317:4,7              155:19,24           230:1 231:14        naturally
  318:4,7,17,19        173:21              234:24 241:11        80:21
  319:1 320:1,         189:22,23           246:25 247:7,       nature 153:15
  11,19,20,21,         196:16,19           12,15 252:13         191:21 213:22
  24 321:3,5,          276:21 304:5        253:3 254:8         nauseam
  11,18 322:9,         310:7 323:21        256:13 263:2         144:22
  11 323:17,20        muscle 55:23         269:23 271:1        necessarily
  324:13,14           music 77:2           273:2 280:11,        261:12
  325:15,18            111:23              12,20 281:18        necessary
  326:11,14,17,       must 146:13          282:14 285:4,        16:4
  20,24 327:2,         257:21 258:11       23 286:12
  7,10,15,18,                              287:17              need 7:16,17
                       282:10,18,25                             15:12 16:3
  23,25                283:9 284:11        289:17,25
                                           290:13 296:20        22:13,17 24:8
 much 11:16            285:20 287:1                             27:18,19,20,
  128:1,2 207:4        325:8               301:18 302:25
                                           306:9,10,16          23 31:8,11
  313:10 322:6        mutual                                    32:2 49:18,19
 Multi-location                            307:2 308:22
                       316:11,15,23                             51:15 71:14
  63:17                                    309:14
                       318:3               312:20,21            113:4 125:3
 multifunctiona       my 7:7,9 8:15                             128:16,25
 l 122:6                                   318:11 320:3
                       9:3,5 10:14,        324:24 325:20        130:23 136:10
 multiple 78:1         19 12:22                                 145:3 146:4,7
  122:16 130:16                            326:19
                       13:14 14:13,                             151:4 172:7
  173:17 290:23                           myself 23:9           178:25 179:12
                       21 17:1,2,3,        121:8 136:1
 municipal             20 18:6,21                               185:16 187:18
  123:13 124:14                            324:1                188:6 191:7
                       19:8 20:25
  186:24               21:1 23:21                               197:13 215:10
                       44:17 60:16                              217:9 230:23


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 148 of
                                 March200
                                        20, 2019                                ·64
  241:3 244:18         68:9 93:24           52:6,8 54:13         185:1,10,23
  246:7,21             102:8 103:3          55:2,19 57:15        190:1,3
  269:4 270:4,7        181:6 235:17         62:13 63:19          195:13,17
  278:5 280:21         305:11               65:4 66:6            196:23 197:24
  281:19 285:11       new 25:22             67:24 69:13          199:12 200:19
  290:7 291:8          91:4,7 97:9          70:2,17 71:20        201:18 202:1
  296:17 309:25        113:23,25            72:11 75:14          203:5,16,24
  311:6 325:21,        138:24               76:10 77:23          205:17 207:7,
  22 326:5             152:11,12            78:19 79:6,          25 214:19
 needed 129:5          165:1,3              13,21 80:15,         215:24 216:12
  153:8                215:17,23            22 81:1,4            219:13 223:13
 needing               216:7 217:9,         82:10 85:10,         225:9 227:19
  134:20               19 218:17            22 87:23             228:18,22
 needs 35:12           220:13,17,19         89:7,9,18            229:2,17
  197:3 204:8          251:18 269:6         90:1 92:7            230:1,3,7
  205:2 285:18         302:4,5              94:4 95:4            232:18,22
  291:10               313:9,16             98:14 99:1,3,        236:10 237:2,
 negative              324:1,3              23 100:6,10,         23 241:22
  82:15               next 11:25            14,17 102:17,        242:17,24
                       64:13 70:25          21 104:9,25          243:2 244:12
 negatively                                 105:5,7              245:3,6,9,12,
  64:18                194:25 198:22
                       209:17 210:11        106:8,10,13          14 247:20,23
 negotiate                                  107:6,24             248:25 249:19
  39:7 97:6            260:1 272:6
                       279:5 285:25         110:2,11             250:23 251:1
  205:14                                    112:5,6,10,12        252:7,8
                       293:12
 negotiating                                114:19 115:2,        253:22 254:9
  43:16               night 204:2
                       209:17               18 116:19            259:5,14,16
 negotiation                                117:6 120:21         262:2 264:9
  205:11 267:2        nightly 95:3,
                       5                    127:4 128:13         265:20,22
  280:4                                     134:12 135:11        266:18
 negotiations         nine 77:6             140:14 141:21        267:18,20
  140:24               119:21 140:24        143:18               270:2 271:5,
                       204:3,11,14          144:15,19            18 272:8
 neighborhood
  95:18 127:3         nine- 11:7            145:9,11             273:4 275:1,
  130:25 194:6        nine-month            146:11,21            2,3 277:12,20
  275:21 276:1         267:1,2 280:4        147:10 148:4         278:18,21
 neighborhoods        no 7:25 8:1,          149:4,8,24           281:4,11,13
  196:22 275:3         2,3 10:9 11:5        156:21               282:14 283:8
  276:5                12:3 14:10,17        158:10,24            284:6 286:4
 neither 67:24         16:17 21:6,          162:25               287:12,17
                       24,25 22:15,         163:11,25            288:14 290:4
 net 13:17             16 24:18             164:24 165:3,        291:14,17,22
 network               25:2,14 26:23        18 168:7,10          293:11,13,24
  112:19               27:13 28:7,11        173:15 175:1         296:7 301:19
 neutral               33:19 34:3,15        177:9,16             306:4,22
  315:4,6,8,14,        35:4 39:12,15        178:2,8,19           307:13,21
  16,21,25             41:16 43:5,21        180:7 181:21         308:3 312:4
  318:24               44:1 47:20           182:16               314:1,22
 never 7:5             48:18 49:8           183:12,22            315:11 317:25
  48:17 66:17          50:9 51:8


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 149 of
                                 March200
                                        20, 2019                                ·65
  318:19 319:5,         29:21 33:3,         23 125:2,17          195:17
  9,10,12,13            10,11 34:7,10       126:8,15,20,         196:18,24
  320:14,21             35:2 37:16          22 127:5,9           197:19 199:5,
  323:7,22              39:3 40:4,20        128:1,22             15,21,23
  325:19                42:19,25            129:7,14,19          200:2,3,8,16
 nobody 165:11          43:3,12,17          130:19               203:8,9
 nodding 155:1          44:16,17            131:20,22            204:17 205:23
 nondiscriminat         45:17 48:3          132:10,11,17,        206:24 207:9,
 ion 197:16             49:24 50:1,4,       22 133:11,15,        19,20,22
  198:24 217:24         6,7,12 51:2,4       22 134:4,16,         209:17,24
 nondiscriminat         53:8 54:8,15        20,22,24             210:4 212:1,3
 ory 217:22             55:20 57:9          135:3,6,23,24        213:6 215:25
  230:14                58:10 59:17         136:4,7              217:4 218:7,
                        60:20 61:17         137:10,15            8,18 219:13,
 none 65:9              62:20,22,24         138:4 139:3,9        17 220:2,20
  129:24                63:9 65:1,15        140:1,5 142:2        221:4 222:21
 noninstant             66:2,13,19          143:4,15             223:14,15
  86:15                 68:2,13,14          144:20 145:2,        224:17 225:23
 nonprivileged          69:10 71:9,18       8,9,21,24            226:3,15
  124:12 157:22         72:23 74:4,         146:17,23            227:20 228:7,
 nonrefundable          22,23 75:3,4,       147:20,21,23         13,14 229:23,
  205:21                8,15,17             148:14,22            25 230:1,17
 nonsmoking             76:11,14,15,        149:11,23            231:15 232:10
  237:2,20              18 77:19            150:10,11,17         233:7,8 234:9
 nonwork 47:18          78:8,10 79:18       151:11,24            236:5,19,20
 normal 84:25           82:18,25            152:7,16             237:19 238:6,
  104:3                 83:5,22,24          153:10,15            8 239:25
 North 11:23            84:16 86:10,        154:11 155:2,        240:21 241:1,
  12:5,15 15:23         12,23 88:17         9,19,21,22           18,20 242:1,
  22:1 25:20,23         90:25 91:1,14       156:18               4,13 244:22
  26:22 27:2,           92:2 93:12,20       157:12,14,17,        246:25 247:1,
  14,24,25 33:3         95:20,23            18 158:1,8,          7,10,11,14
  54:18 150:20          97:3,9,19,22,       13,19 159:16         249:8,10,12
  151:22                24 100:10,16        160:16,19            251:9 252:5,
  156:10,19             101:14,17,22        161:16,17,21         11 253:5
  181:9 275:9           102:4,11            166:6,22             255:2,11,13,
  317:22                103:4,19,21         167:18 168:5         18,19 256:5,
 Northeast              104:6,16,18         169:5,20             20 257:5
  6:19                  105:8,17            170:18 171:13        259:6,7,15,
                        106:7,25            173:16 174:12        17,19,21
 not 7:7,18,19
                        108:4 109:10,       176:3,20,21          260:17 261:6,
  8:22 9:5
                        20 113:19           177:3,4,7,14         8,11,14
  14:5,23,24
                        115:23 116:5        178:18 179:24        262:17,21
  15:13 17:11,
                        117:14,15,20        180:21 181:1         263:14,18
  15,18,20
                        118:2,3,15,         183:1 186:11         265:2 266:4,
  18:2,11,16,22
                        17,19 120:11        189:22               7,14,15
  19:8 20:7,16
                        121:11,23,24        191:21,22            267:3,16
  21:3,4,14
                        122:7,25            192:12               268:9 269:24
  23:21 24:1,2
                        123:8 124:9,        194:12,20,21         270:3 272:2
  27:16 28:7,21


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 150 of
                                 March200
                                        20, 2019                                ·66
  273:2 274:7,         314:10 323:1       number 6:21           25 308:12
  22,25 275:6         notice 98:8,         16:13 24:23          310:2,6
  276:4,17,24          10 282:16           35:13,15             314:7,19
  278:3,8,15,          284:7 293:3         36:2,6 41:18         325:11 326:7,
  17,21 280:19,       notification         46:15 56:1,2         8 327:11,22
  25 281:8,10,         113:11,22           72:20 74:15         numbers 120:4
  18 282:14            114:2 251:24        79:18 82:2,3         126:14,15
  284:23 285:6,        252:20 254:7        101:9 131:5          153:9 180:17
  9,23 286:24,        notified             132:2 136:13         201:23 255:3,
  25 287:5             113:19 148:21       138:16 140:19        6,23 256:6,
  288:14 289:7,        252:16              143:2 144:1,         14,20 257:5
  12,15 290:16,        255:12,22           18,25 145:4,         269:15 272:15
  17,24 291:9         notifies             5,6,17,24            281:23 285:21
  293:18               254:14              146:4,8,13           287:1,11,15,
  294:10,16,23,                            152:14,25            24 290:18
                      noting 138:6
  25 295:14,19,                            153:1 154:9          291:3 295:9
  24 296:4             224:23              155:20 159:4,        315:3,7
  297:4 300:15        November             6,8,10 165:17        317:14,17,18,
  302:8 303:10         28:14 156:11,       193:2,25             19 322:10,13
  304:1,7,8,13         15,16               195:7 199:14         325:7,9
  305:17 306:5,       now 15:22            201:12 207:8         326:3,23
  18 307:2             20:5,25 25:16       217:20 224:11        327:5
  308:13,25            26:10 27:17         226:8 231:21        numerous
  309:9 310:12,        30:11 31:5,         232:16,20            153:3 282:21
  19,20,24             10,11,21            233:19,20
  311:16 313:21        35:16 90:2          237:6 241:15,
  315:4,5,8,14,        112:14 115:22       25 243:14,18                 O
  16,21,25             116:17 134:20       245:23 250:9
  318:24 319:5,        151:14,15           251:8 253:21        oath 309:3
  18 320:9,13,         156:23 157:7        254:9,15,18         Obispo 245:5
  21 321:20            165:10 193:8        256:12,16,23        object 7:12
  322:22 323:10        227:20 228:15       257:1,22             8:20 13:19
  324:21 325:6,        239:23 241:14       258:3,5              37:22 40:15
  24 327:5,13,         242:5 248:1         259:15               46:16 63:4
  19,25                254:5 256:10        262:10,18            68:7,10 71:24
 Notably               266:1 274:10        267:4,5,13           92:11 95:24
  293:17               275:8 278:2         268:1,5,19,          98:22 105:12
                       279:12,23           20,23 269:3          111:8 118:10
 Notary 6:2
                       284:17 292:3        270:2 271:7,9        122:19 123:2
 note 137:13           298:2,7             272:11 274:8         125:10,13,18
  285:15               311:22 314:6,       276:23 278:4,        126:23
 noted 223:22          18 318:10                                127:11,22
                                           8,11 280:22
 notes 142:12          324:2               282:1,2              129:9 130:2,
 nothing 6:7          now/lewis            284:11,12,13,        5,6,12 131:15
  47:13 80:12          16:13               18 285:1,7,11        132:4,16
  108:22 180:8        nowhere              289:14,21,22         136:24
  242:25 244:11        144:21              293:19 294:25        137:11,16
  251:22 254:8        NSMS 233:21          300:22 301:6,        138:5,9
  283:24 286:7                             13,16 307:24,        141:20
  302:23 308:4                                                  146:19,24


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 151 of
                                 March200
                                        20, 2019                                ·67
   147:7,25            310:8 311:13        326:1                 25 32:3,6,11,
   148:15,24           312:15 313:18      obtain 325:9,          19,22,24
   149:3,14            314:12 315:17       23                    33:2,3,7,10,
   152:17 153:12       316:6 317:4        obtained               15,19 34:4
   160:21 161:4        318:4 320:19        70:12                 35:7,12,13
   162:7 164:5         323:17 326:11      obtaining              36:1,5,11,19
   173:25 178:23       327:15              322:25                37:3,9,20
   182:16 184:18      objected            obtains                38:2,15,17,24
   190:10,22           53:22               46:14,24              39:3,10 40:2
   195:8 206:11       objection                                  42:3,25 43:3,
   210:21 213:3                           obvious 202:2          12,15,16,24
                       13:20 17:8         obviously
   217:15 219:18       18:1,5 19:10,                             44:4 45:13,
   220:4,16,22                             38:8 97:8             18,19,22
                       23 21:15            101:11
   221:6,17,20         22:18 23:7,25                             46:3,6,9,11,
   222:20 223:17                           103:14,25             15 47:10,15
                       25:7,8 38:7         174:8 205:1
   225:24 228:24       42:6 43:8                                 48:25 49:5,15
   233:14 234:18       46:8 48:21         occasion               50:14,24
   235:12 237:3                            323:10                51:2,24 52:5,
                       53:15,19
   238:4,22            56:17 76:2         occasions              9,14,20,24
   241:6 244:3,6       99:10,16            127:2                 53:2,6,9
   247:2 248:17        109:5 117:23       occupancy              54:2,4,10,16,
   252:10 253:6        118:23 119:11       179:6 284:2           20,22 55:6,
   254:10,17           120:14 121:6       occupation             10,15,18,22,
   255:14,24           124:4,8             173:18                23 56:2,4,18,
   256:7,21            133:14,25          October                19 57:2,12
   258:8,17            136:15 150:3        156:17                58:3,4,23,25
   260:16 261:20       154:16 157:14      of 6:3 7:6,            59:2,7,9,10,
   262:19 266:2        171:21 180:24       13,22 8:19,20         15,17,23,25
   269:17              181:11 195:16       9:1,9,10,11           60:16,17
   270:13,23           197:7 220:23        10:14,16,19,          61:7,13,17,
   271:11 272:21       285:22 311:8,       24 12:5,8,13          23,24,25
   273:18 275:18       24 314:3            13:3,16 14:6,         62:8,16,18,
   279:25 280:15       316:18 318:17       12,14 15:6,           20,25 63:3,8,
   281:16 284:20       320:1 321:3,        10,12,20,25           9,10,14 64:2,
   286:17 287:16       11 322:9            16:7,11,12,14         24 65:1,7,14,
   289:6,24            324:13 325:15       17:2,4,7,21           15 66:5,19,20
   290:5,12,21         326:17,24           18:4,8,9,12           67:10 68:24
   291:7 292:18        327:7,23            19:1,2,20             69:13,15,19,
   295:1,13,23        objections           20:13,14              20 70:1,18
   296:3,9,14          118:4               21:5,13,14,18         71:3,5,13,17
   297:8,11,17,       objective            22:5,7,8,11,          72:2,3,21,23,
   23 298:6,25         73:23               14 23:17              25 73:17,21
   299:9,16                                24:7,20,23,24         74:7,15 75:16
                      objectives
   300:3 301:12,                           25:5 26:14            77:22 78:3,
   24 303:13           154:1                                     10,16 79:9,
                      obligation           27:8,20,21
   304:19,23                               28:3,8,17,23          18,21,23
   305:3,12            117:25 173:12                             80:4,13 81:6,
                      obligations          29:4,11,12
   306:8,20                                30:11,14,19,          15 82:2,3,8,
   308:19 309:10       132:19,20                                 17,22 83:22
                       269:25 281:22       21 31:23,24,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 152 of
                                 March200
                                        20, 2019                                ·68
   85:3,24              147:19 148:21       25 201:8,9,22        6,11,14,24,25
   86:17,18             149:10,20           202:1,13             263:1,9,10,11
   87:1,4,24            150:5,9,12          204:3,4              264:11,17,19,
   89:1,12,14,20        151:15 152:2,       205:22               20 266:16
   90:4,5,13,17         5,7,15,24           206:14,17            267:1,4,5,9,
   91:6 92:17           153:1,9,16,         207:13,14            15,20 268:4,8
   93:6 94:11,23        18,23 154:9,        208:7,21,23,         269:9,13,18,
   96:16 97:12,         10 155:7,14,        24 209:19,25         20 270:10,25
   13,14,17,23,         15 156:1,7,8,       211:19 212:12        271:13,15,18
   24 98:8,10,          18 157:10,18        213:20,22            272:6,20,25
   21,25 99:21          158:11 159:14       214:1,2,23           273:7,13,16
   100:4,7,11           160:2,9,20,22       215:7,8,13           274:4,12
   101:2,8,9,10         161:3,25            216:7,14,20,         275:5,10,24
   103:11 104:2,        162:6,10,13         23 217:2,5,9,        276:4,5,9,11
   18,19 105:3          163:4,16            10,11,21,22          277:24
   106:7 107:4,         164:22,23,25        218:17 219:3,        278:12,13,19
   15,19 108:1,         165:8,20            25 220:1,3,          279:12,13,24
   7,20 109:2,          166:4,9,17          12,14,24             280:4,5,9,10,
   14,15,16             167:4,6             221:2,3,5,10,        12,18,21,22
   110:2 111:12,        168:3,12,23,        12,15 222:3,         281:9,14,22
   15,16,20             25 169:1,2,         4,8 223:6,7,         282:12,13
   112:2,3,8,19,        10,17,20            11,13,15,25          283:11 284:2
   22 113:18            170:15,23           224:19 225:9         286:12 287:5,
   114:3,13             171:5,17            226:2,7,15,          9,11,15,24
   115:3 116:2,         172:7,9,16          20,24 227:16,        288:8,9,10
   24 117:17,18,        173:2,8,11,17       18,19 228:3,         289:17 290:16
   25 118:5,7,20        174:9 175:3,        23 229:6             291:23 292:2,
   121:2,9,13           23 176:3,12,        230:2,20,21          15 293:15
   122:4,5,6,7,         13,16,19            231:5,9              294:1,4,13,
   12,13,14             177:20,24           232:22               17,18 296:2,
   124:6,19,25          178:10 179:1,       233:11,18            13,17,19
   125:3,4,6,22         3,22,24             236:13,14,25         297:25 298:3,
   126:2 127:20         180:14,16,17        237:7 238:23         9,17,21
   128:1 129:11,        181:1,10,13,        239:15 242:5,        299:4,6,10,
   24 130:16,23,        18,20 182:2,        6,12,20              13,18 300:8,
   24 132:9,11,         14,23 183:1,        245:21,22            20 301:3,4,9,
   14,17,20,21,         6,10 184:13         246:18,19            20 303:6
   25 133:10,12,        185:13,25           247:7,12,16          304:1,6,15,17
   18,19 134:21         186:10 188:4,       248:2,7,19           305:19 306:6,
   135:18,22,25         13,16 189:9,        249:4,8,9,20,        9,12 307:23
   136:13               20 190:5,9,20       25 250:7,13          308:8,15,22
   138:13,14,20,        191:11,16,17,       251:16,20,23         309:3,4,19,25
   21,24 139:6,         21 192:6,12         252:4 253:10,        310:1,11,14,
   9,21 140:19,         194:10 195:20       17,21,24             20,21,23
   24 141:14,19         196:15              254:18 255:5,        311:3 312:2,8
   142:6,7,21           197:11,19,25        12,22,23             313:4,12
   143:4 144:4,         198:6,7,23          256:10 258:19        314:22,24
   14,20 145:12,        199:1,19            260:3 261:8,         315:1 316:3,
   13 146:25            200:12,16,18,       13,14 262:2,         14,16 317:3



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 153 of
                                 March200
                                        20, 2019                                ·69
  318:1,2,14           70:8 101:5           16,21 51:6,22        160:18 164:9
  319:5,11,13,         167:21 204:17        52:1,4,15,18         166:2,14
  19,20,24             208:22 211:13        54:5 55:3,9,         167:11,17
  320:6,7              214:3 313:9          25 56:22             168:8,25
  321:2,12,16,         314:24               57:7,11 58:2,        169:13 171:19
  22 322:2,6,22       offerings             4,9,16 59:1,         172:15 175:20
  323:5,10,14,         82:22 112:2          9,13,20 60:4         176:20,23
  16,25 324:2,         315:2                62:2,23              177:7 178:3
  9,16,25             offers 28:18,         63:12,16,22          179:19 181:6,
  325:2,20             24 29:5 36:25        64:4 65:10           19 182:1,6,21
  326:2,23             75:7 76:23           66:2,21 67:12        183:3,5,20
  327:1                77:11 211:2          68:16,19             185:9,13,18
 OFAC 52:10,          office 10:14          69:2,10,25           187:15 190:25
  11,16                12:22 26:9,          70:17 72:9           191:15 193:4,
 off 7:24              21,24 27:1           77:11,21             6 195:20
  19:14,16             44:17 47:9           81:2,25 82:19        196:10 197:3
  20:17,18,19          48:5,11 50:13        84:20 85:19          198:11,22
  45:19,22 64:9        52:14 72:10          86:6,13,25           199:13 201:2,
  100:7 104:1          138:20 139:6         87:23 88:9           7,13,25
  119:23,24            264:17 269:6         89:25 90:2           203:20 204:19
  123:3,5             offices 46:6,         91:11,15 93:6        205:4 206:22
  130:15 140:9         7,9 48:4             94:14 95:1,5         208:6,14
  141:13,15                                 98:1,12 99:19        209:4 210:17
                      offline
  151:17 184:10                             100:11 101:15        212:3,8,16
                       231:13               102:15 103:3,        213:15 214:14
  186:25 187:2        often 24:12
  192:13,16                                 8,11,16,18           215:12,15
                       32:9 117:1           105:1,6,15           216:9,23
  234:13,24            128:3,11
  240:5 258:22,                             106:9,11             217:1,4 218:9
  23 260:22,23        oh 52:16              107:10,12,22         219:7 220:10,
                       99:22 212:5          108:5 109:1          21 221:8
  279:7 283:15,
  16 288:20,21         229:22               112:5,7,9            222:7,18
  298:12,13           okay 8:25             113:17               223:5,21
                       9:4,7,16             114:20,25            224:5 227:12,
 offer 29:11,
  12,13,15,16          13:13 14:5,8,        115:8 116:21         14,18,23
                       20 16:15             117:5,21             228:16,17
  30:12 33:8,9
  34:14 35:5,6         17:11 18:13,         119:6,15             230:5,15
                       21 19:4 20:2,        122:24 123:20        234:21 235:8
  51:25 77:14
  109:11 169:4         24 21:7 22:13        126:13,17            236:2,6
                       23:13 24:20          128:8,16             237:11,14
  195:2 237:10,
  12                   25:11,15,23          129:22,23            242:8,22,25
                       26:24 27:12          136:12 137:9         243:3,13,24
 offered 30:5          28:2,23 29:9
  31:2,18,25                                138:13 141:7         244:18,23,24,
                       31:14,20 33:6        142:25 143:11        25 245:4,17
  33:20 40:9,          34:16 35:24
  13,20 45:3                                144:10 145:6         246:8,21
                       36:3,9,17,19         146:16 149:6         247:19 248:22
  78:8 101:6           38:1 39:24
  112:13 211:9                              151:19               249:1,22
                       40:11 41:4,6         156:18,25            251:11
  308:15               42:24 43:6,14        158:11,16            252:18,24
 offering              47:21 48:2,19        159:12,17,19         254:1,3,24
  32:11 35:11          49:9 50:13,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 154 of
                                 March200
                                        20, 2019                                ·70
  256:2,4               28:4,13,18          124:22,25            23 206:7
  257:10,19             29:1 30:12,17       125:9 127:18         208:25
  258:21 259:1          32:3,13,22          129:4,21             209:13,16,22
  260:8,12              33:16 34:20         130:4,9              210:14 216:16
  261:13,25             35:15 37:3          131:13,17            218:14
  263:13,24             39:19 40:9,14       133:8 135:11         220:12,24
  264:7,19              41:2,7,8            136:20,23,25         221:9,15,19
  265:8,13,21           42:4,23 43:11       137:23               222:2,5,12,21
  266:21 267:8,         44:18,19            138:23,25            223:10,15,21,
  16 268:22             46:13,14,25         139:1 142:7          22 224:2,13,
  269:8 270:12          48:20 50:8          143:7 146:12         19 225:22
  272:4,14,17           51:16 52:2          147:2,3,14,16        228:13,14,15
  273:7,24              53:25 54:9          148:8,11,17,         229:17,24
  274:3,7,10,20         55:3 58:6,23        19,20 149:8,         230:16 232:5,
  276:7 277:21,         59:3,7,23           19 150:14,15         17,20 233:9
  23 279:19             60:24 61:23         151:9,15             234:7,16
  284:25 286:6,         62:6,11,12,13       152:3 153:5          235:17 236:22
  21 287:3,13           63:9 65:13          155:2,3,18           237:8,14
  288:17 289:9          66:14 67:25         156:2,13,22          238:7 240:11
  290:9,15              68:12 70:6          157:2,15,20,         241:11,13
  291:2 292:1,          71:14,15            24 159:10            243:1,6,14,18
  6,12 293:2,3,         72:21 73:4,23       160:11 162:1,        246:9,11
  7 295:11              74:5,13             11 163:6             247:18
  300:15,24             75:10,18,23         164:4,13,18          248:10,11
  305:7,9,22            76:10,15            165:10 166:7         249:12,13,15
  307:8,19              77:19,21,24         167:17 169:8,        250:13,17
  308:2,8               78:8,12 79:1,       23,25 170:4,9        251:18
  309:18 310:4          2 80:14 82:3,       171:24 172:1         254:12,25
  312:11 314:22         4 85:9,14           173:21 174:14        255:4,15
  317:1,8               87:1,25 88:3,       175:6 176:1          256:14 257:14
  319:13 321:6          16,24 89:13         177:8,14,21,         258:3,6
  323:12,21             90:8,13,15,         23,25 180:3,         260:17 262:12
  325:2,4,12            18,25 91:1,2,       8,9,11               263:5,25
  326:21 327:3          3,4,5,9 92:8        182:10,22            264:4 265:10
 old 113:24             94:11,12,16         184:4,12,22          266:12 267:8,
  215:22 216:2,         95:17 96:17         185:4,14             13,22 270:11
  4,5 217:5             98:6 99:25          186:17 187:7,        271:1,6,15
  220:14 254:7          100:1,20            12 188:17,18,        272:1 273:10
 on 8:10,12,            101:3,8,11          25 189:6,25          274:16
  17,19 9:11,15         103:25 104:14       190:7,8,19,          276:13,18
  10:19 11:25           105:18              20,21 191:3,6        277:4 278:14
  12:11 13:17           108:11,13           192:3,20,25          282:4,9,17,24
  14:9,15 15:7          109:22,23           193:12 195:10        283:3,10,19
  16:1 17:1,3,          111:16,20           196:15 197:15        284:14 286:4,
  5,21 20:22            112:9,17,22         198:1 199:6,         11,24 287:17
  21:1,12,25            114:13 115:18       21 200:20,23         288:2,3,24
  23:9,10,19            116:1,4,17,20       201:11,21            289:16 290:7
  24:6 25:15            117:16,17           202:6,13             291:4,9
  26:17,18 27:2         118:5 119:14        204:3 205:22,        292:3,14



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 155 of
                                 March200
                                        20, 2019                                ·71
  293:3,4,19           165:3 179:11        263:11 267:12        225:16
  294:13,24            182:15 185:11       271:14 299:21       opposite
  295:14 296:20        188:16 189:5        300:1,11             67:24
  297:4 300:12,        192:12 194:1        301:13,23           opt 202:15
  21 301:23            197:4 198:22        302:15,18           optimal 111:7
  303:14,16            204:5 205:7,        312:24,25           optimum
  304:8,14,22          25 213:23,24        317:22 319:23        110:15
  306:14 311:23        217:20 220:17       327:4
  312:6,9,16,          231:3 232:5                             option 160:2
                                          onto 161:3            218:8 246:14
  20,21 314:24         235:23 237:6        213:13
  315:1 318:16         247:12 250:1,                           or 6:5 12:1
                                           262:14,16
  320:2 321:7,         13 257:10           302:13               13:17 14:23,
  9,24 322:5,          261:2 268:2,6                            24 16:7
                                          open 27:16,           17:17,18
  14,17,21             269:6 271:18        18,19
  323:1,9              274:5 276:11                             19:24 20:16
                                          opened 169:16         21:23 23:16
  324:16,19,21,        279:5 281:20       operate 55:21
  23 325:5,20          282:16 283:24                            24:17,25
                                           107:19               26:12 29:8
 once 90:12            289:13 292:2
                       304:5,7 305:9      operates              31:14 33:14,
  97:5 106:19,                             310:19
  20 108:10            320:20,22                                24 34:6 35:2
                       321:8,14           operating             37:6,13,17
  116:22 170:4
  187:23 199:20       onerous 270:6        56:25 126:25         38:18 39:2
                                           129:11               40:24 41:14
  201:14 208:8        ones 26:16
  218:14,15,20                            operation             44:11,14
                       113:4 129:13                             46:6,7 47:10,
  224:12 228:2         138:24,25           13:16 63:23,
  230:24 267:25                            25 64:2 203:7        18 48:5,8,20
                       216:7 220:20                             49:14,17 55:1
  268:3,7              239:1 255:5        operations
  278:10,12                                27:20                56:1 57:1,23
                      ongoing 287:8                             58:1 59:10
  291:3 306:3         online 92:23        opinion
                                           120:22               60:22 61:8
 one 8:10,11           170:2 172:22                             62:1,2,25
  21:25 25:19,         312:16              122:13,24
                                           124:21,24            63:2 64:16,20
  20 31:25            only 15:13                                66:18 68:16,
  32:24 33:10                              150:8,19
                       27:14 32:21         151:21,23            23 71:22
  38:22 43:11          42:19 50:25                              72:16 74:5,9
  50:22 61:12                              157:11 158:7
                       62:7,11 75:9,       179:12 222:5         76:8 78:8
  65:13 68:16          11 110:3                                 80:17,18,20
  71:20,21 75:1                            231:14 271:1
                       127:5 152:7         272:1 287:17         82:18,25
  81:10 82:11          153:16 155:9                             83:5,8,22
  84:14,21 86:6                            290:25 302:25
                       156:9 158:24        304:14 326:19        84:18 86:22
  89:7,9 100:4         161:12 170:17                            87:21 90:24
  103:4,20             181:1 183:9        opinions 17:3
                                           18:18 62:5           91:1 92:4
  104:13 106:1,        194:6 196:1,                             93:20,22 96:5
  14 112:3             18 201:10,14        66:17
                                                                101:7 102:1,
  123:3 128:9          216:13 224:11      opportunity           7,16,22 105:8
  129:21 135:14        233:16,24           73:19 84:5           109:3,6,19
  140:7 142:20         236:15,19           92:21 96:24          110:7 111:1,
  151:13 157:9         237:17 247:13       234:18               3,25 113:9,25
  158:7 161:25         249:6 251:24       opposed 39:6          114:1,7
  164:16,25            262:3,4             84:20 210:6          115:18 116:16


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 156 of
                                 March200
                                        20, 2019                                ·72
   117:2,15,25          223:8,15,22        10,23 326:5          157:13,22
   118:15 122:25        224:2,17          order 16:22           158:9 238:15,
   125:3 126:14         225:6,23           100:5 113:6          20 250:22,25
   127:6 128:7,         226:15 227:9,      173:8 186:12         251:25 275:3
   14,20 129:15         12 229:23          225:22 241:3         280:13,14
   131:20,22            230:21             294:2               Oregon 245:8
   132:2,9,21           231:17,18,21      ordinance            organic 80:21
   133:8 134:22         232:15,19          118:8 132:7,        organization
   136:6 137:1,         234:8 235:21,      8,19 144:21          236:13
   13,21 141:10         23 236:4,9,14      146:18 149:11       original
   142:2 144:2,         237:2,17,19,       243:1 246:10         199:17 211:24
   18 145:18,23         23 238:1           248:24
   147:21 149:8         239:5 241:5                            originally
                                           250:14,15,16,        307:14
   150:10 151:24        243:6 246:25       17 251:21
   155:14,15,18,        247:1,10,11,                           other 9:9
                                           253:24 254:5         12:1 14:13
   21,22,24             14 248:16          255:13 258:5,
   156:16 157:12        250:3,15                                21:7,22 23:15
                                           13,18 265:13         24:16,25
   158:1,8,25           253:5 255:2,       269:14,25
   160:16,20,24         11,18,20                                30:16,17,23
                                           270:7,19             33:5,20
   161:14 162:12        256:5,16,20,       271:7,8,15
   164:20 165:3,        22 257:5,14                             34:11,12 39:2
                                           272:2,20,23          42:21 45:6,7
   4,9 166:4            259:7 260:1        273:3,13,17
   167:9,12             261:6 262:8,                            46:3 47:18
                                           279:12,13,24         55:25 57:9
   171:13 173:9,        17 264:24          280:21 281:6,
   24 174:18            265:16,25                               62:12 64:19
                                           10,12,15             65:12 68:17
   175:24 176:3,        266:14 267:4,      282:12 285:13
   20,21 178:22         9 268:1,3,6,                            70:17 71:22
                                           286:7,12             73:20 75:8,12
   182:3,7              16 269:6           287:19,23
   183:10 185:4,        270:3,20                                82:23 90:5,6,
                                           289:5 290:16,        18 94:23 98:8
   11 186:7             272:5 274:7,       20 291:6,10
   189:16 191:6,        8,17 275:21                             105:9 107:20
                                           292:3,16             109:1,23
   18,19,20,21,         276:3,9,11,23      293:18 294:9,
   22 193:14            277:16 278:8,                           110:1,20
                                           13,23 295:3,         117:7,8
   194:10,13            12 279:20          11,21 296:1,
   196:13,16            284:19 285:1                            123:15 124:16
                                           13,16 297:16,        128:9 130:20
   197:20               286:8,25           24 299:21
   199:14,23,24         288:6,10                                137:25 138:3
                                           300:1,11,15          141:17,22
   200:12 201:9         290:18 291:10      301:10,14
   202:6,16,23          295:7 297:12                            142:2,6,23
                                           302:5,15             144:19 146:12
   203:8 205:7,         300:12,19          304:1 313:24
   20 206:3,5           301:7,15                                148:6 154:1
                                           314:1 325:8,         155:15 156:25
   207:18 208:2,        303:6 305:5        14,21 326:10
   22 209:5,18,         307:5 310:5,6                           157:9 161:2
                                           327:13               162:6 168:4
   24 210:1,9,24        311:4 312:2       ordinances
   212:1 217:11,        313:1 314:19                            169:23 175:8,
                                           117:14,17,18,        9 179:25
   23 218:4             320:9,16           21 122:1
   219:13 220:11        322:2 323:15,                           185:3,11
                                           123:1 128:12         196:16 197:18
   221:10,11            21 324:9,15,       150:11 151:25
   222:12,14            18,21 325:8,                            199:3 200:9
                                           152:6,24             208:7,19


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 157 of
                                 March200
                                        20, 2019                                ·73
  213:11,12,19,       ourselves            109:23 131:6,       page 8:19
  21 220:10            47:16               8,10 157:23          35:15 37:4
  224:23 225:3        out 20:14            165:20 166:20        42:14,23
  226:25 227:9,        32:4 46:3           176:3 179:14         58:4,5,7 91:6
  11 229:6             48:20 49:13         317:1                100:2 108:10
  235:23 237:13        56:4 60:7          overall 12:8          128:16 130:4
  238:15,20            70:18 79:12         276:21               153:6 176:4,
  239:16               82:12 85:9         override 96:5         13 177:18,25
  248:12,19,24         90:7 100:4          97:7                 178:20 182:10
  250:5 251:22         119:3 126:8        overrides             184:7,9,12,22
  263:5,8,19           130:3 134:22        234:12               188:17,18,24
  271:12,20            141:6,24           Overruled             189:16 191:24
  275:16 276:22        163:23 165:3        235:3                192:3,21
  277:1 280:25         170:20,21                                193:5,12
  283:7 287:4,                            oversee 13:16         194:3,11,25
                       173:8,16            14:8 78:12,13
  5,7 288:1            174:13 176:5                             195:10,24
  297:13,15                                317:12               196:1 197:15
                       178:14 182:15
  300:16 301:3,        202:15             overseeing            198:15 215:3
  9,11 302:1                               16:1 121:5           222:7,10
                       203:11,21,23
  310:10 323:22        204:8 206:8         156:10               241:11 243:6
  324:12 325:10        211:24             oversees              250:13 251:19
 other's 55:7          220:10,11           69:22 266:22         267:8 282:17,
 others 18:17,         226:16             owed 61:16            22 283:25
  19 30:11             240:10,20           178:21 179:21        293:5 294:13
  45:11 59:8           241:20 247:14      own 12:9              325:5
  72:23 94:7           256:11 261:9        46:5,6,14,17        pages 36:17
  139:25 145:14        263:21 273:16       47:10,12 49:1        100:1,7
  159:23 160:4         280:17 290:3        87:16 88:23          117:17 127:20
  236:21 239:3         294:9 310:14        136:22 151:21        130:19
  274:2,25             320:12              219:19               149:16,19
 otherwise            outreach             322:17,21            152:9 168:13
  24:5 91:21           123:14 124:15       323:1,9              174:3 176:2
  288:5 297:12         145:12 152:11      owned 46:19           186:12 188:7,
 our 9:13              154:2              owner 82:17           8,16 190:14
  30:14 35:7,12       outside 21:23        226:7                198:4,7
  36:12 47:12          23:16 24:17,       owner's               247:20
  55:5,6 62:13         25 35:21            284:12 294:18       paid 31:5,6
  63:15 70:9           40:9,13 156:6      owns 40:18            173:16 203:25
  75:9 86:5            189:9 209:3         69:23 87:4           205:19,21
  88:19 90:13,         210:25 221:3                             211:2
  25 91:1 137:1        300:8                                   painting
                                                   P            200:8
  155:7 167:6         outsourced
  170:16 200:19        67:19              p.m 64:11            paragraph
  215:15 253:10       outsources          p.m. 150:2            17:25 18:4
  270:3 280:24         67:15               214:16 279:3         37:3,11,16,23
  282:11 295:8        ov 74:4                                   42:14 43:23
  300:9 301:20                            package               58:6 215:20
                      over 13:15           251:16 252:19
  303:16               14:16 15:2,23                            221:1,9 243:3
                       28:6 96:16                               293:15 308:2,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 158 of
                                 March200
                                        20, 2019                                ·74
  12 309:18            13 314:22          parts 27:21           255:4,12,22,
  325:2,4,5            326:9               30:3 275:10          23,25 256:5,
 paragraphs           partially           party 33:15           11,19 262:11,
  308:8                86:6,7              38:12 48:9           17 263:1
 parameter            participate          60:8,13,18           283:2 288:16
  84:14                266:16              113:9 163:21        pause 7:11
 parameters           particular           222:15 266:8        pay 31:8,11
  83:3,15,24           29:13 39:4          308:14,25            48:7 68:19
  96:13 98:7           56:5 57:3           315:24 323:2,        116:7 130:17
  104:18 110:16        68:12 70:24         15,18                174:14
  206:15 207:2         75:22 82:11        party's 75:8          176:11,15
  234:6                86:23,24           party-created         180:22 204:2,
 parametric            87:15 89:5          210:20               8,11 209:16,
  104:4                101:17 103:4       Pasadena              19
 Paris 74:17           108:4 132:6         245:2               pay-out 69:1
 part 14:14            139:21 154:3       pass 6:25            pay-outs
  19:2 21:14           165:7 180:4         165:20               29:13
  22:7,8,11            188:22 191:22      pass-through         payment 15:8
  33:15,19 34:4        206:2 249:14        138:16 143:25        29:12 30:7,24
  36:11 56:2           261:11,23           239:13 240:19        61:6,8,9,10
  59:10 61:24,         263:25 266:25      passed 63:1           68:21 69:23
  25 63:3 66:19        304:8 320:7                              70:1,11 73:1
                                          passions
  69:19 74:7          particularly         76:24                128:23 162:11
  78:3 79:9,21         137:20                                   198:23 204:7
                                          past 51:20
  110:2 114:13        parties 33:16        58:24 74:11          210:2 217:22
  122:5,7,12,14        50:18               107:11,12            322:2,3,22,
  126:2 133:18        partner 12:6         114:12,23            24,25 323:5,
  152:2,15             27:10 155:8         150:23 155:11        12 324:6
  153:23 156:7        partnering           156:3 157:2         payments
  159:14 160:22        161:7               168:18,21,22         29:13 68:22
  166:4 169:1         partners             175:17,19            69:3,4,8,14
  173:11               45:24 132:25        200:14               70:4,5,10,18
  176:11,16           partnership          226:10,17            71:7,16 72:7,
  183:6 188:2          17:6 19:3           259:3 263:14         9,13,18,25
  194:13 198:7         21:10 22:9,24       265:16 268:2         231:8
  199:19 208:21        23:6 32:25          303:21 306:2,       payout 162:12
  212:12 213:20        56:4 126:1          24 307:5             203:14
  217:10 242:5         129:25 135:22      paternity            pays 204:14,
  247:7 248:7          136:2,8,9           28:13                15
  249:4,8              142:16 145:12                           peace 50:24
                                          patron 303:17
  251:16 262:2,        154:10 213:20                           penalize
  24 263:1,9,                             Paul 142:24
                       298:11 310:7        143:7,13             303:16
  10,11 264:19        partnerships
  270:6 274:4                              144:24 145:8        penalties
                       121:15 133:6        239:18 245:15        286:2 290:11
  278:19 281:9         134:8 142:3,
  287:9 288:8,                             249:3,15            penalty
                       7,19,23             250:2,15             164:24 205:17
  9,10 292:2,14        213:22,24
  294:4 298:9                              251:13,24            207:7 208:4
                       214:5,7             253:4,8,24           229:21
  306:12 310:1,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 159 of
                                 March200
                                        20, 2019                                ·75
 pending              period 58:25        phone 6:21           piece 179:24
  265:23 266:9,        59:2 239:17         24:6 159:6,7,        201:10
  11 267:13           permanently          8,9 161:15          pin 195:1
  268:6 278:7          55:12,14            171:16,18           pinpoint 68:2
  284:19 285:1,       permissible          199:6,14            pinpoints
  2,6,9,11             284:1               201:11 209:2         35:7 101:12
  314:19              permit 243:4,        210:24 224:11        164:18
 people 15:6,          10 248:15           226:7,8             pitch 14:24
  10 26:9,24           250:9 259:22,       231:21 232:16        44:3 310:22
  33:5 50:22           23 262:10           233:19,23
                                           256:16              pixel 90:13
  55:6,8 63:24        permitted                                 91:16
  82:3 104:1           146:17             phones 260:13
                                                               pixels 90:24
  105:9 144:2          147:20,23          photo 229:10
  160:24 171:12                                                 92:4
                       223:15             photographer         place 29:24
  205:22 220:13       person 9:8           112:21
  237:17 248:14                                                 33:13,14,24
                       32:21 38:24         113:13,16,20         47:18 81:14
  253:5 263:6,8        39:3 40:7           114:18 116:10
  265:18 267:2                                                  82:15 127:13
                       44:8,11,12,14       211:8                131:17 144:10
  296:22 297:1         50:13 53:4,9,      photographers
  299:14 302:2                                                  146:12 148:10
                       24 54:23,24         112:20,24            154:10,23
  303:3,10             58:24 72:12         211:4
  313:7 314:9                                                   160:16 161:24
                       77:24 78:22        photographs           173:15,20
 people's              90:14 112:21        113:8 210:17         174:12 175:11
  35:10 220:2          205:16 226:15      photography           178:6,9
 per 37:23             260:17 266:21       29:15 31:5,8         185:15 188:19
  43:22 49:21          310:20 311:16       112:14 114:24        191:12,16
  253:7 269:23         320:3 324:15        115:9,13             193:9 195:1
  271:15 280:20       personal 37:6        116:8,15,18          206:5 228:4
  282:11               49:18 56:23        physically            239:23 246:19
 percent 52:20         128:25 151:21       266:4                255:18 305:5,
  54:16,19,22          159:7 179:12       pick 73:7             9
  55:10 57:2           191:20              77:6 261:18         placed 91:16
  60:15 89:12          201:10,11                                92:4
                                          picked 85:15
  102:7 160:8          249:13 307:3
  204:3,9,11,                              101:14              places 35:11
                      personalize         picture               47:21 75:19,
  13,14,15             81:20
  209:19                                   113:12 169:20        20 138:14
                      personally           224:16 227:22        173:12
 percentage            249:10 304:13                            297:13,15
  233:11                                   228:9 321:23
                      perspective          322:7               placing 92:7
 perfect 44:1          130:22 131:2       pictures             plan 43:20
  94:20                204:16 236:11       100:22,25            99:14
 perform 57:23         277:3 310:13        109:16 113:2,       plane 35:2
 performance          pet 238:1            5,20,23,24,25
  26:3,5 170:17                                                plans 18:8
                      pets 37:6            114:1,14            platform
 performed             237:2,23            210:22 211:5         30:12,15,19
  57:8                philosophy           227:18,19            31:14,16
 perhaps 150:4         206:18 208:10       234:2 236:21,        36:12 48:20
                                           22                   51:24 55:12,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 160 of
                                 March200
                                        20, 2019                                ·76
  16 56:16             147:10 197:21      pool 212:1           possible
  58:25 63:3,8         208:17 241:23      pop 188:25            172:23 244:13
  70:8 75:24           252:15 254:16       193:24 194:12        268:22
  77:14 79:2           280:17 288:14       195:14 233:23       post 40:18
  80:14,22             290:20 315:11      pops 194:18,          49:15 56:1,9,
  88:3,16 90:25        325:16              24 196:11,12,        12 65:15,21,
  91:1,3 92:22        pointed 119:3        13,15 244:1          24,25 66:12
  97:22 98:8,21        240:20 241:20       274:11               67:21,22 68:9
  103:25 107:15        261:9 310:14       popularity            83:17,23 89:7
  129:20,21           pointing             110:19               100:18 102:5,
  131:13 132:21        217:20             populate              10 113:21
  133:1 137:1,        points 74:15         259:4                120:12 123:13
  18,23 152:3         police 62:19                              131:23 143:16
                                          populates
  166:4,6,15           200:13 201:3                             144:8,16
  167:18 181:4                             79:24
                       238:2,6 253:4                            146:14 152:16
  190:9,20,21,                            population            153:7,10
                       256:19              299:18
  25 200:19,20                                                  166:3,4
                      policed             portion 18:4
  208:21 209:3                                                  167:11 170:9
  211:1,10             171:11 224:24       30:19 77:22
                       277:19                                   172:21 184:2
  213:13 215:11                            124:6,19             185:4 187:13
  222:12 223:6        policies 12:7        125:6 132:14         190:20 199:13
  224:2 227:16         71:8 169:6          207:14 212:12        200:11 201:20
  230:18 231:1,        174:9 181:10        227:16               218:11 229:11
  4,5,10,16            205:5,8            portions              233:5 244:13
  232:5,8,17,21       policy 34:5          275:24 276:4         256:10
  233:25 269:25        128:7,10,11,       Portland              257:13,15
  284:1,14             14 139:25           245:8                282:16 292:3
  286:2 294:16         140:2,4,13         posed 87:24           293:3 300:12
  295:18 296:22        165:6,14            151:10,13            301:16 304:1,
  303:7,16             166:1,18,20        position              2
  304:15,18            168:20 169:9,       12:14 23:13         post-graduate
  305:17 308:23        11,14 170:22        28:6 55:6            10:3
  309:16 310:18        171:11,14,20        79:3 135:19
                       172:4,16                                posted 14:9
  312:16 313:16                            157:11 200:18        40:14,19
  321:9,10             197:2,17            253:17,19
                       198:3 209:10,                            52:2,18 55:18
  324:6 326:1,4                            260:5 269:13,        56:10 73:4
 platforms             13 216:2,11,        18,20 271:8,
                       15 217:6,10,                             87:24 143:15
  111:1 297:25                             14,22 286:8          169:23,25
 play 110:21           22,25 218:10        289:5 290:24
                       219:17 220:3,                            186:17 199:21
  313:3                                    326:22 327:21        202:6 233:4
                       11 223:7,13
 please 6:15           224:23 227:3,      positions             234:10 256:19
  124:3,11,18                              12:17 27:16,         269:15,22
                       21 228:16
  161:17 292:20        229:20,24           18,19,23             289:15 291:4
 plug 128:25           230:2,4,5,11,      positive              295:19 307:14
 plus 203:19           14 244:17,18        116:23 117:2         327:14
  280:25 289:17        245:19 248:13      possibility          posting 62:16
  313:21 326:25        249:2 254:4         86:23 228:19         129:6,7
 point 117:21          256:3 321:23        229:18,19            173:11 185:13
  118:9,16             324:6               261:8                243:5,10


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 161 of
                                 March200
                                        20, 2019                                ·77
  248:15 261:19       preparation         previous 87:2         227:15 231:3
  264:20 280:18        18:9 19:1,20        110:18 184:14        232:15,19
  282:4 283:9          20:13 21:5          224:25               251:20,23
  284:7 287:24         107:16 168:24      previously            252:7,9
  292:6 306:5          249:4,8,12          17:21 212:11        privacy
  312:19               262:24 263:9,      price 73:22           198:23
 postings              11 272:24           74:14 82:22         private
  106:6                273:11,12,15        95:15,21,23          191:19
 posts 66:8            285:14 287:20       96:21,25            privilege
  100:17 132:3         288:8,10,11         97:10,17,22          17:21 18:1,5
  143:18 145:2        prepare 11:12        103:21 104:6         22:16 23:20
  191:6 199:24         16:25 17:7,25       106:19,20,22,        124:4 150:3
  223:1               prepared             24 107:20            240:16
 potential             17:12,13,14,        109:13,23           privileged
  87:10 90:18          18 18:8 105:1       110:5,9,12,          17:9,11,15,19
  93:16 94:10          263:16              13,16,23             18:9,11,20
  96:20 98:20         preparing            111:7 112:2          19:2,5 20:16
  121:16 162:14        17:1 188:4          115:17 116:19        21:20 23:3,11
  213:1 233:12        presence             203:19 205:12        42:6 123:9
  281:21 301:17        135:18 156:8        234:8,17             124:23 140:1
 potentially           236:22              235:2,10,11,         150:7,12,14,
  84:17,18            present 22:15        16 236:1,4           17 151:4
  151:4 183:2          87:3,18 113:6      prices 95:16          308:10
  201:24 227:11        236:10 288:13       110:25 136:13       privileges
  231:12 246:14       presentations       pricing 61:11         172:4
  286:3 293:19         304:25              95:7,12,15          proactive
  294:24 296:17       presented            96:8,9,10,14,        161:6
  297:1 310:2          109:18 110:17       17 97:2,8,9,        proactively
  320:10               169:19              11,12 98:3,5,        164:1 238:7
 practicalities       presenting           6 100:22            problem 34:22
  221:10               136:21 313:8        106:18 107:18        100:6 158:20
 predator 63:1                             109:22 110:8,        290:19 291:5
                      press 32:18,         10,13 111:21
 predefined            22                                      procedure
  205:5                                    112:8,11
                      presume              115:18 211:16        7:18
 prefer 85:2           177:23                                  proceed
                                           234:2,4,5,6,
 preference           pretty 65:25         14,16,23,24          285:18
  74:10 85:8           66:13                                   proceeding
                                           235:6,19,21,
  87:12 88:11         prevent              22 322:20,22,        70:25
 preferences           232:23              24                  proceedings
  108:11              prevented           primary 34:6,         20:20 24:14
 preferred             200:20              9,10 191:20          64:11 119:25
  87:14 88:7          preventing           307:5,7              123:6 132:9
 premises              296:18             printed 176:5         140:10 150:2
  33:24               prevents            prints 184:10         187:3 192:17
 prep 263:24           137:22                                   214:17 240:8
                                          prior 12:17           258:24 260:24
  273:25 278:20       preview              18:8 119:10          279:2,8
  287:9                110:20              156:20               283:17 288:22
                                           215:16,18


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 162 of
                                 March200
                                        20, 2019                                ·78
  298:14              processing          profile 33:5         prominently
 process 15:25         30:7 43:17          49:7,11,17           282:24 321:8
  18:8 19:2,6          68:22 70:5,11       53:11 68:22         promote
  22:8,22 23:2,       procure 47:24        87:13 88:24          162:24 173:9
  10 25:13 28:8       produce 196:7        91:17 93:21         promoted
  29:12 33:15,         222:22 298:9        112:17 113:3,        12:20
  25 34:4             produced 8:13        11,12,23            promotion
  38:11,23 39:9        173:4 182:7         152:15 159:4,        13:3
  50:16 54:6,7         186:11 190:16       6 161:14,15         prompt 170:18
  55:23 56:2           242:14 292:12       188:5,6,9
                                           189:1,9,11          prompted
  58:18 60:5           318:5                                    170:13
  62:20,21 63:7       product              190:9,19
                                           199:19 223:22       proof 183:10
  64:22 65:11          14:15,25
  66:8 68:21                               224:6,7,10,15        184:13
                       15:12 32:5                              proper 29:3
  69:23 70:1           40:13 70:9          225:25 227:2,
  74:24 75:1,21                            22 228:3,6,8,        53:4,8,24
                       75:8 76:13,23                           properly
  80:3,19 91:13        90:5 100:19         23 230:8,25
  92:8 99:15                               233:20 234:1         299:15
                       109:12 127:5
  108:20 131:16        147:8,9,11          246:20,24,25        properties
  133:4 135:18                             247:7,12,21          46:14,20
                       162:11
  138:3,5,17           163:22,24           262:2,8 268:1        73:2,4,7,14,
  140:22 144:1,                            274:8 278:4          19,21 74:18
                       169:4 194:19
  3,17 145:4,19        236:7 260:21        306:4 321:23         75:10,12,14,
  149:9 152:16                            profiles              15,16,23
                       268:2 273:21
  153:21 154:7         277:3,22            223:10,16            78:23 87:9
  155:11 161:8,                            224:5                105:4 137:9
                       280:23
  18 163:1,2           296:17,21          program               138:6 139:8,
  172:14,18                                25:20,23             13 142:12
                       301:21 302:2
  173:13 185:19        310:12,21,23        26:4,5 27:20         237:14
  186:17 196:7,        311:2,18,20         37:4,12 44:9        property
  10 206:14            312:5,6,7,17        45:7 52:24           37:17 38:15
  209:8 227:22         313:2 320:5         53:3,7,25            46:17,19,25
  233:22               321:16,25           54:2 92:10,14        75:18,21
  239:13,16            322:15              161:5,6 173:1        83:17 139:5
  241:24 246:18       production           182:2                146:16 147:18
  257:2,6                                 programs              191:17 218:20
                       183:9
  270:3,8,11                               109:2                229:5 230:16,
  273:1,14            products                                  22 234:24
                       33:9,11 75:8       prohibited
  278:14,19                                197:12 223:8,        236:9 237:1,9
  279:17,20           profane                                   252:14 284:3,
                       199:24              21
  281:9 285:16                            prohibiting           12 294:17
  286:4 298:9         professional                              306:21 307:6
                       6:2 88:17           201:17
  314:18 322:8                                                 proposed
  327:1                113:12 176:6       prohibits
                                           232:1                123:11
 processed             210:24,25                               proposition
                       211:5              project 11:6,
  138:20 265:17                                                 33:19 66:20
                      professionally       7 39:4 114:19
 processes                                 147:9 166:23         115:25 280:24
  29:12 69:2           88:21                                    312:18
                                          prominent
  74:3
                                           152:8


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 163 of
                                 March200
                                        20, 2019                                ·79
 proprietary          provides 38:2        309:24 311:17        174:22 184:14
  222:13               45:13,14,20,        314:6,18             199:4 218:9,
 prospective           23 46:15           putting               18,19 219:13
  212:18               60:11 162:22        114:17 180:17        221:8 228:20
 protect 35:8          163:24 226:25       274:17               230:1 255:1
  200:18               309:19                                   257:23 261:2
 protected            providing                                 273:2 279:5
                                                   Q            280:11,12
  22:7 30:8            95:10 108:8
  63:15 298:10         116:25 119:2                             282:14 283:20
                                          qualify 182:8
 protection            123:14 143:3                             291:13 300:1
                                           191:19
  29:17,20,22,         203:8 294:18                             308:21 319:8,
                                          quality 49:6          10 320:22
  23 33:22             326:6
                                           109:15 171:5         327:20
  41:22 42:18         provision            211:10,11
  43:19 45:8,20        327:4                                   questions
                                          quantification        7:6,14 9:8
 protections          PTR 273:23           298:8
  34:12                324:19                                   32:3 91:22
                                          quantified            98:16 105:24
 proud 184:22         public 6:2           298:5 299:8,
                       50:19 66:23,                             124:1 134:21
 prove 183:17                              11                   135:9 162:14
 provide 15:8          25 67:16
                                          quantify              190:5 203:5
  77:5 81:20           126:9 128:7,
                                           298:17 299:11        237:4 240:14
  100:18,20            10,11,22
                       141:14 156:5       question 7:7,        quick 240:5
  101:4 112:22,                            9 8:15,23
                       200:15 224:5,                           Quicken
  25 125:24                                11:25 17:10,         182:11,13
  135:24 159:24        8
                                           14 19:8 20:25       quicker
  160:3 162:3         publicly
                                           23:15,21,22,         133:24
  163:6 167:22         267:13
                                           24 24:2,3,22
  183:5 206:4         pull 104:7,21                            quickly 79:10
                                           29:3 38:25
  222:22 226:24       pulled 100:7         40:10 51:16         quote 104:6
  231:7,8              254:8               53:5,9,10,16,        112:22 116:9,
  232:16,19           purpose 50:20        21 54:3 58:19        15 138:14
  240:13 250:5         108:7,8             65:3,5,18            212:15
  279:17,20           purposes             72:12 76:20         quotes 212:10
  285:18 289:4         73:24 75:6          79:8 81:24
  296:19 309:25        226:20              89:23 99:4                   R
 provided             push 161:2           105:8,13,15,
  16:21 41:12          211:10,11           17,20 106:14        raise 163:21
  47:14 54:10         put 32:4 91:2        111:13 118:2,        280:16
  59:4 60:7            99:14 124:11        7 119:6,7,9,        raised 24:23
  116:9,15             143:11 154:12       11 124:4,18          67:22
  123:20,25            188:15              126:4,10,16         raising
  124:15 127:21        189:17,19           130:8 132:12         134:4,24
  159:3 181:4          193:2,11,14,        133:17,22,23        random 74:21
  192:11 194:16        15,17,19,21,        134:13,25
  196:9 204:18                             135:12 148:1,       range 162:13
                       23,24 195:6                              172:14
  234:19 240:12        218:14              25 150:4
  286:4 326:7                              151:7,10,12         rare 37:5
                       241:13,23
 provider 48:9         243:25 247:12       157:16 158:1,       rate 98:6
                       274:11 291:4        4,13 162:8          rates 95:3,5



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 164 of
                                 March200
                                        20, 2019                                ·80
 re-think             realizing            6,8,10 318:20        123:3,6
  142:8                294:4               319:4,7,22           140:10
 reach 90:15          really 32:3          322:14               141:13,14,15
 reached 136:6         38:11 60:10        receipt               151:17 155:2
  310:7                61:20 63:8          126:15 282:1         186:25 187:3
 reaction              71:14 111:20        284:12 289:21        192:13,17
  324:11               113:25 114:14       307:24               240:6 258:22,
 reactivate            119:4 133:4        receive               24 260:22,24
  170:13               147:9 169:17        208:14               279:8 283:15,
                       171:4,24           received              17,19 288:20,
 read 37:9                                                      22,24 298:12,
  38:1 66:18           179:1,17            35:13,21
                       206:17 209:13      recent 215:12         14
  67:21,24 68:9
  119:8 124:3,         222:1,3 236:4      recently             refer 28:21
  7,18,20              254:25 255:15       51:14,18             86:16 253:16
  132:13,15            270:7 272:1         215:15               256:22 321:13
  141:2 151:19         280:11 297:3                            reference
                                          recess 24:13
  179:12,13,18         311:17 324:21                            125:7
                                           64:10 150:1
  183:15 197:20       realtime             214:16 240:7        referred
  198:13               320:9               279:1                71:13 243:1
  207:13,14           reapply 139:7       recognize             321:14
  219:5 226:10         182:3               36:9 57:4           referring
  258:10              reason 51:23         108:3 115:6          20:1 86:23
  265:19,25            203:3 208:12        163:10 165:22        100:21 148:2
  266:4,15             230:3,8 240:9       168:17 175:14        173:18 222:18
  273:3 274:15,        249:6 253:4         181:23 214:22        223:9,11
  16 281:12            283:8               242:9 272:10         274:2 295:9
  285:12 287:18       reasonable          recollection         refers 295:4,
  289:12,17            155:6 164:11        94:20 307:13         8
  295:3 308:5         reasons              317:25 319:5,       refinance
  309:14 325:25        162:10 307:3        10,13,19,24          172:25 173:3
 reading 36:1         rebook 164:15        324:16               182:4,23
  166:25 177:6         206:1              recommend            refinancing
  179:20 243:12       rebooking            95:5,16              182:3 183:7
  244:9 257:25         164:17 206:3       recommendation        184:17 185:3
 reads 258:7          rebound 313:9        96:5 234:10,        reflect 126:6
  286:13              recall 22:3          19 235:19,21        reflection
 ready 116:10          31:4,22 37:10      recommendation        17:2 171:5
  164:14               39:22 44:4         s 234:8              refreshed
 real 130:21           51:20 67:11        recommended           167:9
  147:12 296:23        77:18 78:9          97:9 106:25         refund 34:20,
  301:20 312:7         81:11 94:13         136:13               25 164:24
  313:21,24            103:6 114:12       record 6:16           205:25
  314:2,6              141:6 238:24        7:24 18:7           refunded
  320:12               271:25 291:21       19:14,16             164:14
 reality               303:24 304:24       20:17,18,20,        refuses
  153:16               305:14              22 21:3 24:12        205:15
 realize               315:23,24           42:9 64:10          regard 9:3
  295:16               316:20 317:1,       119:23,24            39:18 41:11


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 165 of
                                 March200
                                        20, 2019                                ·81
  46:24 55:17          238:21 239:5,      relation              173:14
  57:8 73:13           13 240:19           153:19              Remittance
  78:14 121:5          241:15 250:3       relations             179:6,15
  157:11 172:15        251:2,8             159:15              remove 325:8,
  201:7 252:1          257:22 258:2,      relationship          22
  273:17 282:20        5 265:16,23         133:3 153:17        removed 141:5
  315:12               266:9 267:4,        174:5 182:13,        142:4 174:12
 regarding             5,12 268:1,2,       17 226:23            223:23 322:7
  9:6,9 21:9,18        5 270:1            release 62:7         removes
  23:2 27:14           272:12,15           316:12,15,23         255:11
  39:19 40:23          273:6 278:3,        318:3               removing
  45:2 106:6           4,7 280:22         released
                       281:23 282:1                             321:23
  162:12,20                                216:8 217:24
  185:3 201:11         284:13 287:24                           rent 46:13
                       289:21 310:2,      Relevancy             47:9 147:19
  214:8 237:8                              25:9
  259:17 261:23        6 325:9,11                               225:21 299:14
                       326:3              relevant             rental 55:18
  284:1 298:8
  325:7 326:1         registrations        12:10,12             61:16 125:16
                                           14:11 55:8           126:6 138:7
 regardless            238:16
                                           122:8,10             139:6 147:20
  132:21 194:10       regular 85:12        287:18 295:18
  246:19 262:6         155:5 207:16                             243:17
                                           305:20 310:24        250:14,15,16
  299:18              regularly            318:9 321:20,        284:2
 region 12:13          165:7               21
  13:11,15                                                     rentals 62:17
                      regulation          reliance              78:12 136:14
  27:10 110:23         55:22 152:11        293:19 294:24
  275:5                                                         137:10,15
                       154:12 155:9       relied 14:15          138:8,21
 regional              196:14 252:8                             142:13 147:23
                                          relies 278:14
  11:23 13:3,23        275:6 324:23                             148:22 149:11
  15:23 22:1          regulations         rely 71:14
                                           88:24 90:8,15        175:5 180:23
  32:10 141:10         119:5 120:8,                             294:19 308:15
  150:20 151:21        12 123:16           101:11 234:7
                                           238:7 272:1         rented 48:4,
  169:1 181:8          124:17 127:2,
  249:9 275:8                              286:11 290:7         5,6 56:16
                       19 133:9                                 146:18
 regions 14:11         143:5 156:7        relying 74:5
  31:15 67:2           160:20 194:5        321:7               renters 37:13
 register              247:22,23          remain 155:7         renting 37:18
                                           266:12               48:19 49:13
  187:16 251:4        reject 95:22
                       96:25 108:17       remainder            repeat 124:9
 Registered
  6:1                 rejected             228:23               126:16 176:3
 registration          84:11 141:4        remains              repeated
                                           138:22               184:9
  120:4 130:11        relate 75:23
  138:16,17            104:13 287:6       remember 57:1        Repeating
  143:2,25            related              77:18 233:22         121:8
  144:2 145:17,        149:11 150:4        238:16              rephrase 7:8
  19 152:25           relates             remind 174:14         45:21 48:22
  154:6,9                                 reminders             50:11 87:25
                       196:17
  155:11,20                                152:8                251:23 304:3
                      relating 50:5
  160:11 193:2,                           remit 70:21          replace 37:12
  25 195:7,20


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 166 of
                                 March200
                                        20, 2019                                ·82
 replacing             116:14              258:5,13            respond
  324:1,2              202:17,19           269:14,21            239:18
 reply 233:21          225:20              270:20,22           response
 report 26:12,        requested            271:7,9              35:21 73:17
  14,15,16,23          8:12 60:11          273:5,6              82:16 123:11
  27:9,14              116:8 124:6,        281:15 286:7         139:1 233:25
  183:10 227:8         19 132:14           287:14,24           responsibiliti
  230:13 238:11        146:17 202:11       325:22              es 161:9
  278:10 316:1,       requesting           326:16,22            238:11 284:1
  2,16 317:2           8:11 125:16        requiring            responsibility
  318:1,22            requests             173:24 272:14        147:1,2
 reported 38:9         38:21 108:12       researching           180:19 181:7,
  223:25              require              130:18,22            8
 reporter 6:2,         122:25 125:15      reservation          responsible
  5 7:10 36:1          126:5,11,19         34:17 82:18          12:8 27:10
  119:8 124:7,         127:17 129:3,       83:6 84:2            143:6 149:16
  20 132:15            14 130:10           106:21,25            152:9 160:23
  207:14               150:10 151:24       108:25 148:20        173:11 174:3
 reporter's            152:14,24           202:21 203:16        179:25 180:9,
  35:18                157:12 158:8        204:5 205:7          11 239:22
 reporting             183:9 238:15,       209:19               247:17,20,24
  224:24 238:8         21 264:20          reservations          248:7 250:1
 reports 15:2          265:13              84:1 108:13          252:6 253:8
  26:22 27:12         required 56:1        176:12,16           responsive
  67:2,7 105:1,        61:6 66:3           177:5                165:13
  9 106:2,4            128:18 129:5,      reserve 208:9        rest 14:5
  255:8 317:11         18,22 130:1        residence             134:21 151:15
 represent             131:13,23           98:21 307:5,7        177:20 189:20
  16:10 35:20          132:1 145:17       residential           209:17
  127:25 245:20        170:7 180:22        275:3 276:16        restraining
  292:11               216:5 243:13        284:2                16:22 294:1
 representation        245:22 246:13      residents            restrictions
  246:2                251:22 261:17       282:17               237:1,14,15
                       264:25 273:13      resolution            312:20
 representative        282:16 287:10
  124:25 150:9                             163:16,20           result 296:13
                       289:3 307:23        164:7
  157:10 158:6         322:3 323:21                            resumed 150:2
 representative                           resolved             retargeting
                      requirement          172:22
 s 39:10                                                        73:19
                       193:1 243:5,
 represented           11 248:15          resort 282:1         revealed 80:5
  187:6                                    284:13 289:21       revenue 173:5
                      requirements         290:18 307:25
 representing          165:1 245:2,                             175:23 182:5,
  122:20,22            5,7,11 250:24      resource              7 183:10
  139:20 246:1                             147:9                204:17
                       276:23
  310:22                                  resources            review 8:6
                      requires
 represents            120:4 143:11        181:3                11:18 18:25
  310:2                155:20 193:24      resourcing            19:9,19,22
 request 9:14          195:19 205:2        131:1 310:13,        20:12 21:3,4
  29:15 84:7           246:5 247:14        25 311:20            43:24 51:15


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 167 of
                                 March200
                                        20, 2019                                ·83
  67:4 89:12           14 278:23           27:25 28:9,20        228:7 237:24
  116:23 117:2         279:23 282:19       36:24 42:5           238:12 240:3
  170:24 171:1,        314:13 318:8        45:9 46:19           260:14 283:2
  7 197:14             326:8               47:21 50:12          285:5 288:15
  199:3 202:18        risk 209:24          54:14 68:9           295:9 313:17
  212:9,10             226:17              78:7 88:1,20         326:12
  225:9 228:23        road 310:21          90:3 103:13         sample 250:1
 reviewed             roadmap 14:25        112:13 113:14       San 33:4
  19:4,11 20:6,       role 13:13,          114:10 121:15        39:14 63:25
  7 94:11              14,16,23 14:8       126:17 128:9         64:2 138:15,
  212:11,14            15:17,19,22         131:14 134:11        21 139:9,21,
  272:23 278:17        22:1 28:9           136:4,8 140:6        24 141:17
  281:6 297:5          32:10 38:18         141:22 142:15        142:21 144:14
  304:12,13,21         43:18 121:4         150:18 153:14        146:7,9 188:1
 reviewing             150:20 156:10       157:22 171:10        192:3,6,7,9,
  8:15 49:6            168:6 173:2         175:18 189:5         23 193:1,23
  67:16 89:5           275:8 316:2         190:15 207:12        194:10,11,15,
 reviews 62:4,         317:22              221:10               16 196:5
  8,18 64:17,19                            227:14,18            238:18 239:2,
                      roles 12:18
  169:16                                   228:11,22            4,8,11,19
                       28:5 38:18          231:11 239:2
  170:12,23           roll 277:1                                240:3 245:5
  226:9,10,16                              240:18 241:17        264:16,17
                      room 73:22           242:2,3 247:4        265:5,13
  227:8 229:8,9        176:6 191:12,
  238:8                                    255:1 256:13         266:22,23
                       19                  260:8 263:15         270:11
 Rick 134:1,18        rooms 74:15
  135:5,8                                  265:15 280:11        275:23,25
                      RSN 16:13            282:15 283:2         277:25 279:12
 right 8:14
                      rug 42:4             287:22 288:9         280:3,14
  9:14 25:16                               289:20,25
  26:10 27:17         rules 152:12                              284:18,25
                       237:18              292:1 306:3          287:23,25
  29:22 30:11                              311:22
  31:21 33:10         run 49:20,23                              288:4,6,7
                       56:25 60:17,        318:18,20            311:11 314:16
  35:18 39:3                               327:11
  40:7 54:23           18,19 63:7                               315:2 316:4,
  82:20 83:8,20        136:19 311:21      sales 12:7            15,17 317:3
  87:18 98:4          running 44:9         78:16 79:3,4,        318:2,23
  102:9 106:22        runs 49:23           5,6 251:6            319:24 324:17
  129:1,18             54:9               same 11:2            Santa 239:8,
  131:14 133:8                             15:25 30:6,8         12,23 240:3,
  134:20 136:21                            32:8 35:10           13,19 241:10,
                              S            37:16 56:18          13,19,23
  143:9 144:18
  145:23 165:10                            58:19 59:19          242:5,12,13
                      safe 30:7            85:5 87:2,14         248:23
  170:18               55:8,12,13
  177:12,21,24                             91:25 110:23        satisfied
                       327:4,6,8           130:4 136:7
  187:22 195:1,                                                 327:12
                      safety 55:5          147:13 157:11
  2 202:22             200:6                                   satisfy 55:10
  206:17,22                                166:7 172:18         292:14
  208:9 218:8         said 11:4            181:1 199:6
                       13:2 18:10                              Saturday
  228:15 241:14                            208:7,10             97:14
  242:4 257:11,        19:12 20:6          209:25 226:7


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 168 of
                                 March200
                                        20, 2019                                ·84
 save 90:17            306:24 317:16       24 284:18,19        second 25:18
 saw 211:13,           325:14 326:9        285:1 286:9          37:3,23
  14,15 252:1         saying 51:18         288:5 289:19         42:13,23
  288:9,18             62:24 74:17,        290:9 291:3          43:23 64:4
  306:1                23 83:25            293:17 294:16        108:10 123:3
 say 12:24             105:18 109:10       298:2 300:19         141:14 159:7
  15:2 29:7            118:3 120:25        304:12 305:10        169:18 176:1
  32:15 33:13,         129:7 147:22        309:13 325:6         187:1 192:14
  24 36:14             189:5 241:22       scale 74:25           217:14 243:3
  38:13 42:9           251:17 253:22       80:2 82:2,4          251:16 252:18
  48:6 55:14           258:14 263:22       92:6 116:4           281:22 283:25
  59:1 61:1,20         267:5 299:13        146:25 147:5         293:4 313:1
  62:16 63:12,         302:8 313:17,       161:8 200:2,        secondary
  22 64:21             20 318:13           25 211:16            34:4,10 307:6
  69:5,22             says 15:5           scaleable            section 36:11
  70:23,25             37:4,11,16          127:4 200:1          180:11 221:1
  74:20 75:11          42:25 43:23         224:3 225:1          222:8,10
  77:5 79:4            52:9,16 82:11       277:1,9              243:19 267:9
  80:6,24 81:19        83:11 84:6,21      scaled 109:18         285:20 286:1
  83:13 86:4           102:6,25            211:14               292:15 293:4
  89:6,13 91:3,        108:10 116:17      scheduling            294:12,17,25
  18,20,22             128:16 146:13       112:23               296:2
  92:1,3,24            153:6,8            School 10:5,         secure 30:7
  93:19 94:5,18        155:18 159:13       16,18,25 11:3        310:25
  99:5 106:24          166:12,25          science              secured
  110:6 111:16,        167:16              305:24               208:21
  19 114:15            176:10,14                               securities
                                          Scola 16:13
  120:19 130:20        179:6,14                                 37:5
  142:9 147:5          184:22 188:16      scope 8:20
                                           13:15               security 63:8
  148:20 153:7         189:5 192:23                             158:16 231:7
  156:25 158:19        195:13,24          screening
                                           201:16              see 35:15
  160:11 179:20        197:16
  186:3,9              198:12,18,22       screenshot            37:14,18
                                           36:14 39:18          39:22 57:9
  188:18,20            199:2 202:2
  189:13 203:18        209:5 215:15        102:23 168:15        58:6 59:5
                                           272:10               66:16 97:2
  205:6,20             221:9 222:10
  209:14,18            229:17 230:7       search 73:24          108:15 111:21
                                           74:14 76:6           115:16,17
  212:20 215:8         235:2,10
  218:13 225:11        240:10 241:12                            160:11,14,15
                                          season 95:9,          164:15 167:1
  227:7 228:15         243:4,10,13,        10 96:17
  230:4 235:10         17 245:22                                175:22,25
                                           100:22 108:9         176:8,16
  237:25 240:24        246:4 248:8         210:2
  252:14 267:19        250:9,14                                 182:9 183:16
                                          seasonalities         184:6,12
  268:13,20            251:2,18            95:18
  270:17 274:5         257:21 258:2                             187:25 188:1
                                          seasonality           192:4 195:22
  279:15,20            265:21 266:9,       100:21 110:18
  285:20 288:2         14 267:12                                197:15,18,22
                                          seasons               201:8,14,22,
  289:11 290:6         271:7,8,23          100:13
  293:2 301:6          273:3 282:9,                             23 215:4,20
                                                                221:2 222:16


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 169 of
                                 March200
                                        20, 2019                                ·85
  224:8,10,15,         287:14              217:25 233:20        221:6,12,15
  16,19 225:25         288:12,15,19        234:25 236:3         222:4 223:12
  226:2,3,4,5          291:19 293:7,       250:2 268:25         224:1 230:13
  228:6 230:10         22 294:3            278:10               231:9 283:11
  235:8,20             316:1,2,16         separate 30:1         308:23 313:1
  243:3,8,14           317:6               39:5 69:4,5         services
  250:19 251:5        sees 88:25           77:8 115:10,         28:17,21,24
  267:10 280:17        96:21 97:1          12 166:5,13,         29:4,11 30:4,
  284:4,15             235:1 255:5         14 174:18            24 31:2,17,
  288:4 291:24        segment 214:1        183:3 214:12         23,25 32:20
  293:17,20,25        select 83:16         321:9                40:20 41:11
  294:5,13,20          191:16 237:10      separated             45:2,23 70:10
  295:9 301:18        selecting            217:23               119:4 231:10
  302:9 308:3,         101:11             separately            300:20
  16 313:6                                 164:10              serving 9:12
                      selection
  314:23 325:12                           September             71:19
                       74:20
 seeing 157:2                              12:20 156:16        set 8:18 9:9
  317:2,10            send 75:25
                       82:21 86:20         167:1 216:20         30:22 33:16
  318:1 319:13                             217:2                59:21 95:3,16
                       87:13 93:16
 seem 216:16           94:22 98:19        sequencing            96:17,21
 seemed 186:12         100:19 101:13       201:22               106:17,18,22
 seems 36:16           212:24 213:6,      series 7:6            108:11 134:8
  37:8,24 81:13        8,19 214:2          93:15 164:22         136:18 191:20
  85:6 102:6,24       sending 84:7         170:15 226:2         205:12 209:14
  166:3,13             85:11 90:7          268:4                234:6
  168:16               108:12 214:8       seriously            sets 95:22
  177:19,20            220:10,11           169:15 200:6         96:3,13
  217:16 250:4        sends 61:13         service               110:9,12
  272:12               75:22 85:9          29:14,15 30:6        234:21
 seen 8:5              211:23 213:12       31:9 51:25          setting 84:14
  16:19 36:7          sense 113:18         64:21 67:19          95:21,23
  41:19,20                                 70:6,11 76:11        107:19 135:22
  51:11,14,18         sent 60:7                                 140:23
                       79:19 81:13,        77:11,13
  57:17 68:14                              152:2,5,7           settings
  81:7,9 82:9          18 86:5,19
                       87:5,10 94:3,       159:18               107:20
  86:1,3 94:12                             161:15,23           settle 38:23
  100:8 102:8,         10,14,24
                       97:16 98:25         167:4 169:16        settlement
  20 103:3,5,6                             170:4 171:12,        38:14 141:3
  107:8,10             99:2 101:13,
                       14 102:24,25        14,15 181:1          264:16
  108:4,5 115:7                            198:6,23             316:11,14,22
  156:4 165:23         103:7 104:15
                       109:3,4 114:5       203:19,20,23         318:3,11
  168:18                                   205:24 210:25        319:17,20
  175:16,19            116:10,23
                       117:1,5             211:2,8             seven 27:5
  183:24 186:1,                            215:7,8              29:14 252:15
  2 235:17,25          174:11 185:2,
                       6,9 187:17          216:7,24             257:10 303:21
  242:12,23                                217:5,9,11,          304:16,18
  251:9 264:13         192:8 195:5
                       211:24 212:1,       12,21,22            several 16:2
  271:21,22                                218:17 219:3
  281:8,10             3,17,18                                  71:12 72:5,21
                                           220:12,15


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 170 of
                                 March200
                                        20, 2019                                ·86
  94:6 213:9           15 165:16          significant           262:14,16
 severity              168:8 174:24        147:8 152:10        sites 32:2
  58:23 59:7,23        181:19 183:20       254:18 277:2        sitting 150:9
 sexual 62:25          185:21 210:23       280:17 286:1         151:2,23
 share 76:24,          214:21 233:6,      signs 174:8           194:22 254:8
  25 213:19            7 242:19           similar 43:7         situation
  312:24               261:25 262:3        44:8 59:22           38:12,17 57:3
 shared 138:25         264:7,24            73:21 74:10,         60:17 64:23
  143:5 191:12,        280:8 289:9         17 81:9 82:10        95:20 96:21
  19 253:9            showcase             86:3,4,14            118:18,21
 sharing 67:17         75:14               103:5 108:5          120:16,19
  155:11              showed 35:23         109:1 111:3          129:3,8 130:8
 SHARON 6:1           showing 36:5         112:2 115:7          146:2 154:5
                       202:13 317:2,       118:17 144:12        161:19 165:8
 she 25:13                                 227:4,6,7
                       11 318:1                                 171:13 172:8
 She's 25:21                               245:23 256:18        205:19 305:2
                      shown 41:14
 shoes 179:1           74:11 87:19         270:11 277:24        312:10
 shooting              227:22,23,25        278:9 280:13        situations
  112:25 211:5         287:9              similarities          60:16 132:9
 short 142:7          shows 80:14          280:17 288:15        153:2,10
 short-term            161:20 163:16      similarly             155:23 157:3
  137:10,14            303:8 314:9         214:6                158:23 196:25
  138:7,8,21           316:3,16           simple 145:3         six 36:6
  139:6 142:13         324:24              153:23 255:1         308:12 317:25
  147:23 148:22       side 70:6,7         since 10:10          size 112:22
  149:11               94:12 111:20        12:15,16,23         ski 210:2
  243:14,17            164:13 204:3        27:9 28:10,
  250:14,15,16                                                 slightly
                       228:13,14,16        11,12,14             158:2
  282:17 284:2         321:24 322:5        48:10 80:21
  294:19                                                       slipping 42:4
                       324:20              82:20 137:21        slow 113:14
 should 100:4         sign 104:1           156:10,12
  122:25 131:18                            157:4 167:3         small 277:13
                       152:3 186:6
  150:10 151:24        197:25 198:5,       194:5 216:22        smaller
  152:1 153:6                              259:8 277:6          277:5,16
                       10 215:11
  157:12 158:1,        221:23 226:5        315:2 316:3,        smart 95:15
  8 163:18             230:7,23            14 317:23,25         96:8,9,10,13
  199:2 252:22         265:18 301:17       319:20 320:4         97:2,11 98:5,
  258:15              sign-up             single 97:11          6 106:17
 shouldn't                                 153:15 208:25        107:18 109:22
                       187:20,21
  202:3                252:2               210:22 211:2         110:10,13
 show 16:6                                 320:20               112:8,11
                      signal 110:2                              159:23 234:6,
  35:13 41:14                             sir 298:20
                      signals 85:14                             13,23,24
  51:6 57:11                              sit 255:21
  81:2 82:7           signed 18:6                               235:6,19,20
                       167:15 213:7       site 28:18            236:4
  85:21 88:3                               29:1,5,7 32:6
  98:12 102:15         215:16 216:5,                           smoke 238:1
                       9 217:4             43:11 90:13
  106:11 107:4,                            110:22,25           smoking
  22 114:25            218:13 220:13                            237:2,19
                                           210:1 248:11
  124:12 163:8,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 171 of
                                 March200
                                        20, 2019                                ·87
 snapshot               89:19,22,24         162:13 163:5,        241:10,12
  301:14                90:12 91:10,        13,16 165:20         242:11,25
 snapshots              15,22,25            166:8,13,17          244:11,13,18
  250:7                 93:4,20 94:8        167:8,17             246:8,24
 snowstorm              95:12 96:20         168:5,16             247:4,10,19
  164:20                97:1,7,11,21        169:15,25            248:10,13
 so 7:8,10,11,          98:1 99:19,25       170:10,13            249:12,25
  14 10:12,16,          100:15,16           171:12               250:8,13
  23 11:14 14:5         101:2,6,15,         172:10,14,21         252:2,7,13
  15:14 19:4            20,22 103:2,        173:20 174:8         253:15 254:7
  20:11 21:3,25         3,8,23,24           175:7 176:3,         258:5 259:3,
  22:10,17,22           104:5,9,14          20 179:9             5,25 260:18
  23:14 27:14           105:13,18,19,       180:3 181:6,7        261:11,17,25
  28:13 29:12,          21 106:9,21         183:3,12,13,         262:9,23
  14 30:1,6,9           107:2,18            18 184:1             263:11 264:25
  31:4,19 33:7,         112:5,9             186:5,12,13,         265:7 266:7,
  9,14 35:20            113:8,17,20         16 188:5,7,24        23 267:1,16,
  36:4,9,14,16,         114:6,7             190:5,6,12,          19 268:22
  24 37:6,8,20          115:12,22           15,18,25             269:8 270:10
  38:8,24 39:3,         116:4,5,11,17       191:8,24             271:6,20
  17,24 40:18           118:15 119:21       192:6 193:4          272:5,6 273:5
  41:6 44:16            120:23 121:2,       194:8,9,19,20        274:4 275:2,
  45:25 46:4            13,24 122:15,       197:3 198:7,         13 276:7,20
  47:9,20 48:17         24 123:20           10 199:17,21         278:17,22
  49:14 50:1,           124:3 125:19        200:16 201:7         279:11,23
  15,24 53:24           126:4,8,13          202:7,13             280:25 281:2,
  55:13 56:12           127:14              203:23,25            25 283:6,8,25
  57:22 59:4            128:11,20           204:5 206:6,         284:23 285:7,
  60:2,6 61:15          130:3,15,21,        22 207:16,22         9 288:9
  62:5,8,11,15,         25 131:9,10,        209:13,21,22,        289:3,19
  16,23 65:3,           20 135:4,9          25 210:6             290:3,9
  17,23 66:11           136:13 138:14       211:16,21            291:13,21,23
  67:4,13,14,           139:4 140:13,       215:14 216:1,        294:9,22
  19,21,25              15 141:8,12,        9 217:16,21          295:9 296:6,
  68:1,6 69:2,          24 142:24           218:9,25             25 299:4,21
  10,19,21,22           143:7,13,18         219:2,14,15          300:9 301:1,
  70:12,19,24           144:12,23           220:10,20            3,9 302:12
  71:7,20 73:4,         145:9,16            221:1,4              304:14
  17 74:2,8             146:12 147:5        225:3,9,10,          305:15,19
  76:20 77:8            149:8 150:22        11,18 226:19,        306:22 307:4,
  78:5,20,22            151:10,12,19        22 227:7,8,23        11 308:12
  79:12,20              152:4 153:22        229:3,23             309:7,14
  80:10 81:15           154:2,5,15,22       230:1,5,20           310:19 311:6
  82:13,24              155:17 156:9,       231:14,24            313:11,15
  83:7,8 84:5           15,18,22            233:3,18             315:11 317:1,
  85:2,8,10             157:6 158:6         234:16 235:8         21,25 319:17,
  86:10,14,20           159:1,5,9           236:2,20             23 320:23
  87:8,12,20,23         160:7,13            238:11,14,19         321:6,21,22
  88:1,15               161:12,22           239:11,23            323:12 325:2,



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 172 of
                                 March200
                                        20, 2019                                ·88
  20,24 326:1,         325:10             sometime             spacing 40:22
  15 327:3,11,        somebody             10:15 218:10         195:2
  21                   81:25 159:10       sometimes            Spain 11:6
 social 226:8          244:18 324:11       54:14,15             13:24 14:5
 solution             somehow              155:19 194:5        Spanish 12:19
  140:23 141:2         181:15             somewhere             13:11,25
  153:25 163:7,       someone 22:10        78:20 198:10         14:1,2 48:14
  24 225:1             29:24 38:25         261:10               86:6 87:8,21
  265:16 273:21        39:1 44:6          sophisticated         88:4
  277:1,10             53:4 59:8           231:12              spare 191:12
  280:9                72:13 78:23        sorry 37:10          speak 32:22
 solutions             81:13,25 84:6       42:8 76:3            156:6 303:3
  56:4 133:1           88:2,9,10,25        82:11 159:25        speaks 85:9
  136:20               89:3,19             175:18 183:1        specific
  138:10,13            101:24              207:19 215:2         14:21 18:16
  200:1 224:3          103:17,20           288:3 293:9          25:14 31:15
 some 9:9              104:5 116:8        sort 103:11           32:12 40:14
  11:14 16:3,4         216:4 217:4         155:15 176:2         50:5,16 52:16
  22:14 26:14          219:7 233:3,7       209:25 221:2         53:2,14
  27:16,21             254:5 257:13        245:22 323:25        55:18,21
  31:5,24 33:1         268:18 304:10       324:2                56:3,4 59:17
  42:25 48:25         someone's           sound 300:21          63:6 64:15,21
  49:4,20,24           219:16             sounded 42:11         65:7,14 66:5
  56:10 60:23         something           sounds 42:4           67:4 71:22
  67:17 70:21,         14:22 15:14         64:4                 79:1 81:10
  23 71:2 72:22        29:23 33:13                              89:20 90:16
  74:10,21                                source 56:24
                       40:8 42:5           303:24               94:13 96:7
  80:19 81:20          64:21 68:13                              103:19,20
  83:22 86:17          80:5 84:15         sources
                                           140:17 180:1         104:11,19
  92:5 112:23          87:6 91:4                                109:23 111:16
  118:7 121:19         103:5 108:18        263:19
                                                                116:19
  125:25 127:2         111:24 140:15      south 111:16          120:21,23,25
  129:19,20            163:18 164:21      space 37:18           124:21 125:25
  130:16 132:18        165:11 170:11       47:4,6,22            126:2 128:4
  135:8 138:22         176:10 180:3        116:20 119:3         133:22 135:20
  139:25 142:16        201:22 207:2        125:21 152:8         136:6 152:12
  145:14 154:10        209:5 218:6         181:2 185:17         155:20 156:7
  159:22,23            219:6 223:11        187:22               165:6 170:2
  160:4 164:23         224:1,22            189:14,15,17         181:12,15
  166:8,9 167:6        230:7,10            191:11,12,13         188:22 189:22
  172:13 196:16        231:13,25           195:14 204:1         196:5,18
  224:8,10             242:4 267:16,       230:25 250:7         198:1 199:5
  227:12 238:23        20 270:17           251:17 252:4         200:3,24
  240:13 241:23        274:2 282:4,9       263:3 264:22         201:16 211:18
  245:22 267:5         289:11 292:20       301:18 310:1         220:1,5,23
  274:24 280:5,        295:18 312:8        320:8                239:18 244:24
  25 288:19            318:21 320:5       spaces 46:10          255:19,25
  308:21 310:23        323:21              47:25 137:19         264:5 267:21
  319:24 323:3                                                  271:25 275:6


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 173 of
                                 March200
                                        20, 2019                                ·89
  276:9 282:22         179:11,17,23       stand 123:18          214:6 216:6
  291:10               242:10 280:6       standard              275:20 308:13
  303:14,20           speculation          103:1 186:7,         309:18 312:4
  305:8 312:3,         119:14 148:5        22 311:1             317:13,23
  4,5 315:3,11,       spell 26:1           312:7                323:6,11
  14 318:22           spend 11:16         standards            static 98:3
  319:14,22            31:24 35:10         59:21 62:3           301:13
  323:22               55:6               Starbucks            stating 194:4
  324:16,17           spent 11:14          161:25              status 122:4
 specifically         spirit 232:22       start 7:13            138:24 144:4
  40:2 64:24                               13:24 35:23          239:15 266:11
  66:7 89:16          spoke 263:15
                      spoken 89:16         49:13 65:14,         267:13 268:6,
  94:5,25 95:12                            16 76:17             8 285:2,6,11
  116:6 129:17        spokesperson
                       32:17               187:23 188:18       statute
  170:4 216:12                             246:13               301:10
  219:25 223:14       spokespersons
                       32:25              started 11:9         stay 72:21
  248:23 254:23                            166:22 183:17        90:5 117:17
  266:21 270:20       sports 176:6         320:22               202:11,19
  271:23 278:21       spot 281:20                               204:20,21
  287:10 317:12                           starting
                      spotted 224:2        203:6 325:5          205:10 208:15
  322:15 324:25       spouse 25:6                               209:12
                                          state 6:3,15
 specificities        spreadsheet                              staying 56:15
  270:25                                   121:13 123:17
                       268:25              175:24,25            160:16,19
 specificity          spring 97:13,        192:7 193:19        stays 68:20
  178:4 190:1          14                  220:23 221:5         172:22 206:10
 specifics            St 142:24           stated 18:6          step 260:2
  22:3 23:10,19        143:7,13            117:3 295:16        steps 59:9,
  31:4 39:20           144:24 145:8
  53:11,12 54:3                           statement             16,17 185:16,
                       239:18 245:15       121:1 142:17         20 186:4
  56:8 69:7            249:3,15
  70:1 78:14                               242:7 269:12         187:13 188:9
                       250:2,14            271:2,4             still 15:17,
  93:7 104:10          251:13,24
  201:6 223:19                             294:10,22            22 34:13
                       253:4,8,24          300:18               84:2,3,5,11
  241:2 247:18         255:4,12,22,
  250:8 252:5                              309:13,14            86:19 95:15
                       23,25 256:5,       statements            96:24 97:2,6
  272:17 295:17        11,19 262:11,
  315:23 317:15                            156:5 309:3,4        111:20 119:13
                       17 263:1                                 121:11 148:16
 specify 194:7                            states 28:2,4
                       283:2 288:15        49:22 58:10          149:15 208:11
 specifying           staff 143:6                               230:11 246:17
  196:12                                   61:21 65:9,11
                       158:11 159:1,       67:1 71:1,6,         259:4,9 277:7
 speculate             10,13 161:12        22 87:9 88:3,        278:7 290:7
  91:25                250:5               10 120:3             291:5 302:12
 speculating          stakeholder          121:2,5              312:8
  53:1 68:6            12:10,12 16:5       133:13 134:7        stipulation
  118:12 119:1         122:8,11            136:3 144:15         9:13 240:10
  120:17 131:17       stakeholders         145:16 146:1,       stop 99:15
  137:2 154:24         121:19 156:5        4 152:23             261:19 297:1,
  160:8 162:1                              156:19 193:11        12
  171:25


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 174 of
                                 March200
                                        20, 2019                                ·90
 storm 165:2          submitted           suggests              97:20 101:1,
 strategic             60:13 68:25         103:8 109:23         17 109:10
  10:13               subpoena 8:21       suite 193:15          113:18 116:11
 strategies            157:21             supervise             129:19
  12:11 79:17         subpoenaed           21:25                135:23,24
 strategy              8:25               supervision           158:13 159:16
  80:8,11             subpoenas 8:9        181:18               161:17 164:18
  145:13 167:9         9:6,10 35:22       supplied 8:17         166:6 169:13,
 street 6:19          subsequent           9:8                  24 173:4,8
  193:11               186:4 194:13                             182:4 183:15
                                          supply 121:10         194:12 196:24
 strict 209:18        subsidiary          support 15:9          198:13
  230:4,5              69:16,17,20         38:20,25             199:10,25
 strike 10:2          success              39:1,6 155:10        200:19 202:8
  15:17 26:11,         116:24 136:18       162:5,9,16,          203:9 210:4
  25 32:9,21          successful           17,19,22             215:25 224:17
  36:9 38:4,18         95:11 100:20        163:3,6              225:12,13
  45:5 46:6,23         101:4 108:9         164:17 172:10        227:20,21
  62:15 76:5           109:17 117:2,       238:9 294:1          228:13,14
  97:15 106:3          13 133:9            299:4                230:12 231:5
  131:21 142:8        such 39:2           supporting            232:10 236:5
  169:9 170:6,         70:10,11            169:17 182:2         239:1 241:20
  20 190:7,25          72:21 80:22        supportive            242:1 246:11
  231:17 238:19        117:1 154:2         15:12 155:8,9        247:5 251:9
  254:6 317:10         164:1 171:25        206:17               259:6,7,12,
 strong 136:14         200:1 203:8        supports 16:5         15,17,19,20
 structure             211:13 239:17       153:25 155:6         261:8 262:23
  222:23 236:13        261:10 268:8       supposed 7:18         274:14 278:8
  280:23               282:21              10:20 147:22         279:22 281:21
 stuck 100:2          sudden 91:6          148:12 257:20        284:23 285:6
 stuff 11:8           suffer 37:21        supposedly            286:14 308:4
 subject 8:13,        suffered             201:2                310:11 326:2,
  18 24:20             296:12 298:4       supremacist           6
  124:23 276:22       suffering            200:9               surfaced
 subjects 9:9          301:11             supremacists          59:8,24
 submarket            suffers 299:7        200:10              Surfside
  111:16              sufficient          sure 8:22 9:5         177:5,17,19
 submenus 32:4         124:12 152:5        20:16 28:21          178:4,7,10,15
 submit 15:11         suggest 7:11         29:21 33:10          179:9 277:11
  49:18 50:18,         30:21 109:3         34:7,10 40:21       surname 49:18
  22 54:8 56:6,        110:15 326:3        43:17 46:1          surrounding
  9,23 58:1           suggested            57:9 62:20,22        111:21
  60:15 61:6           151:7 235:10,       63:9 65:25          surroundings
  125:15,20            16                  66:13 71:18          112:3
  126:6 183:11,       suggesting           74:4 75:4           suspend 62:2
  19 196:7             95:9 305:14         76:18 79:20          64:16
  239:15 322:3        suggestions          81:22 82:20         suspended
 submits 58:1          103:11              89:9,11,13,20        172:5
  64:20 67:7                               90:25 91:11


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 175 of
                                 March200
                                        20, 2019                                ·91
 sustainable           24 214:15          talking 41:25         11,12,14,19
  116:5                222:6 226:17        42:25 51:2           22:5,9,14,24
 swear 6:5             231:12 239:17       54:18 87:8           23:4,6,8,9,16
 swearing              240:5 245:24        98:7,17              25:15 26:13
  309:3                255:9 267:8         129:13,14            27:9 28:7,8
 sworn 6:11            268:10 269:4        141:24               38:21 39:5,7,
 symbols 104:7         272:4 278:12,       152:18,20            8 43:15,16
                       22,23,25            192:21 193:8         44:13,14,15,
 system 74:9           281:2 290:3         232:6 234:23         16 45:17
  87:20 95:21,         291:15 294:9,       239:4 320:14         52:23,25 53:2
  22,23 104:7,         12 307:19                                63:7,12,14,
  11 188:13                               talks 58:9
                       320:12 326:5        84:20 176:5          16,20 67:6
  235:19                                                        70:4 71:25
                      take-downs           251:6
 systematically        140:19                                   72:2,25 74:5
  207:10                                  targeted
                      takedown             80:14 92:22,         78:1,16,24
                       202:1               24                   79:3,4,5,6
          T           taken 6:1           targeting             80:7,11,16
                       59:10 61:15,        75:6                 81:18 88:18
 tab 196:14            16 113:8           task 67:14            91:12 93:9,10
 table 122:17,         139:8,13,14,                             94:2 101:19,
                                          tax 56:2              20,21,22
  25 124:22            24 141:1            70:25 71:2,11
  150:5,6              174:13 189:16                            102:2 114:24
                                           123:15 124:15        115:9,12
  151:2,9              203:11,18,20,       126:14 132:2
 tagging               23 220:2                                 117:12 128:7,
                                           152:25 155:12        8,10,11
  233:17               228:12,15           173:13 174:17
 tags 233:24           285:19                                   133:18,23
                                           176:6,7,24           135:16,19
 take 7:10,16         takes 61:12          177:4,11,19
  10:3 16:8            70:17 96:16                              139:23
                                           179:6,15             174:17,18
  20:10 23:23          109:23 112:1        251:6 281:25
  24:8,10,11           113:20 139:1                             176:24
                                           282:1 284:12,        177:11,13
  34:21 54:12          174:12 255:18       13 285:25
  58:4 63:2                                                     181:17 183:1,
                      taking 23:14         289:21 290:18        3 194:19
  64:6,8 65:22         148:10 169:18       307:24,25
  66:4 70:5                                                     199:25 200:25
                       327:20             taxes 70:20,          214:11 219:11
  77:15 90:4          talk 20:24           21 71:6,22
  109:19 110:8                                                  222:4 224:3
                       99:20 109:13,       173:10,16,18,        225:1,15,16,
  111:25 112:25        14 115:16           19,24 174:12,
  122:24                                                        18 244:17
                       153:22 172:11       14 175:5,8,21        256:3 260:21
  134:15,16,18         179:21 193:4        176:11,16
  135:9 139:2,                                                  264:1 269:24
                       244:18 248:14       178:10,13,21         271:16 277:22
  4,5 142:4            264:7 274:1,4       179:9,21
  144:22 149:24                                                 286:22,24
                       276:3               180:14,16,18,        305:25 311:19
  157:10 169:15       talked 33:6          22 181:10
  171:15 172:8,                                                teams 12:6
                       42:7 45:8           195:11 293:2,
  19 173:16                                                     14:10,12,13,
                       90:2 142:20         5                    14,15,19 16:2
  185:16 186:8,        164:2 212:16,      team 14:22
  23 189:15                                                     21:25 26:12,
                       17,19 238:14,       15:3,6,10            14 39:2,10
  200:6 204:13         18 279:11           16:1 17:1
  207:10 209:9,                                                 40:6 65:2
                       284:6               19:3 21:10,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 176 of
                                 March200
                                        20, 2019                                ·92
  67:17 72:5          temporary            222:4 223:7,         225:3 226:25
  89:15 122:6          16:22 59:23         11 228:18            236:20,21
  139:22 168:4         294:1,5             229:17 230:2,        248:12,24
  181:12,16           ten 27:5             24 247:19            251:18,22
  197:2 245:19         141:23 190:14       252:2 267:21         263:8,19
  249:2 254:4          198:4,7 321:2       272:20 275:7         275:16 287:4
  266:24 270:16       tend 303:16          280:9,18             301:3,9 305:8
  312:1               term 23:5            282:13 283:11        313:10 317:2
 technical             49:3,5 79:7         296:19 300:9         323:22 324:12
  11:6,8 25:13         83:11 96:6,7        302:22 308:22       Thank 16:9
  69:24 70:2           124:22 135:1        315:19               28:16 57:14
  200:1 224:3          136:5 143:9        territory             168:14
  260:17 261:8         153:19 162:21       13:18 27:21         that 7:10,11,
  310:20               184:15 220:12       151:5 317:12         12,14,19,21,
  311:16,20            235:16 308:23      testified             22 8:8,9,12,
 technically           324:10 326:22       6:11                 16 9:1,2,3,5,
  29:21 75:16         terminate           testify 8:17          7,10,14 10:2
 techniques            134:23              125:2                11:9 12:1,6,
  200:3,5,24          terminology         testimony 6:6         9,10,14,21,24
  201:2,17             29:23 33:10         9:15 12:2            13:2,13,16,18
 technology            141:22 233:6        39:20 104:15         14:8,9,14,18
  74:6 75:4,7         terms 15:25          112:10 115:22        15:6,8,11,17,
  87:22 89:4           45:13 49:1          144:24 154:5         18,19,22
  256:19               52:9 63:9           189:20 240:11        16:1,5,11,12,
 telephone             73:11 87:24         242:15 285:4         15,21,23
  232:20               90:4 96:16          321:12               17:14,15,22
 television            98:21 101:8        text 103:17           18:6,8,13,23
  92:19                107:19 109:3        114:5 127:13         19:6 20:4,11
                       117:25 119:4        179:12,18,20         21:12,13,21,
 tell 42:7
                       128:23 132:20       237:13 246:11        25 22:6,7,13,
  91:24 104:7                                                   20,23 23:1,6,
  115:21 119:17        133:8 135:22        250:11
                       149:8 152:2,        309:19,23            13 24:9 25:13
  140:15 186:9                                                  26:11,25
  236:2,4              5,7 153:18          325:17
                       160:20 161:3       textbooks             27:2,25
  248:11 292:22                                                 28:17,24
  294:22               167:4 169:16        125:21
                       170:15,23                                29:4,9 30:4,
  295:11,21                               than 21:7,22          18 31:7,8,14,
  296:1                181:1 182:14        23:15 24:16,
                       197:25 198:6,                            17 32:9,15,
 telling                                   25 45:6 59:8         17,19,21
  263:22               12,14,23            64:1,19 90:6
                       203:14 215:7,                            33:1,15,18,20
 tells 243:21                              97:13 98:8           34:2,5,11,12
  248:10               8,10,12,16,         100:25
                       17,18,22,23                              35:3,8,12,15,
 temperature                               104:13,17            21,22 36:9
  135:5,8              216:2,4,5,7,        117:7 126:25
                       23 217:5,9,                              37:9,14,16,
 template                                  141:17 149:25        18,21 38:4,8,
                       11,21 218:17        158:2 161:2
  103:15,16            219:3,5,8                                17,18,21,24
                                           170:11 185:4         39:5,7,8,16,
 templates             220:3,14,25         197:18 199:3
  236:9                221:5,10,12,                             20 40:3,5,8,
                                           207:8 213:11         13,14,21,22
                       15,23,24            220:10 224:23


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 177 of
                                 March200
                                        20, 2019                                ·93
   41:7,8,11,18,        9,11,14,18          22 122:12            23 165:7,8,
   19,20 42:9,          81:1,15,18          123:10,16            10,22 166:16
   17,19,24             82:1,3,13           124:4,12,17,         167:1,4,21
   43:9,14,25           83:2,11,14,15       22,23,24,25          168:2 169:1,
   44:3,5,7,10,         84:24 85:1,2,       125:9,16,22,         5,8,9,13,17,
   13,15 45:5,8,        5,6,7 86:8,         23 126:6,9,          20 170:3,6,
   9,13,16 46:2,        10,18 87:6,25       13,19 127:19,        16,20,24
   6,9,23,24            88:2,12,13,         21,25 128:2,         171:10,16,19
   47:2,5,18,19,        14,18,19,20,        3,6,14,17,20,        172:3,7,19
   21 48:3,13,          21,23,24,25         21,22 129:3,         173:4,17
   19,25 49:4,7         89:7,9,13,17        4,6,8,17,25          174:14,16,18,
   50:3,8,10,14,        90:3,11,14,23       130:8,10,18,         21,22 175:16,
   17,23,25             91:9,11,13,23       19,20 131:14,        22 176:8,10,
   51:5,11 52:23        92:3,5,6            21 132:24            14,16,23,25
   53:5,9,14,16,        93:8,20,22          133:4,9,18           177:10,17,19
   25 54:7,8,23         94:10,17,21,        135:16 136:6,        178:12,21
   55:10,11,23,         23 95:9,15,         7,17 137:4,6,        179:3,9,11,
   24 56:3,4,12,        20,23 96:3,5,       7,9,10,13,22         14,21,24
   15,16 57:3,25        6,10,20,21,25       138:3,6,7,17,        180:1,4,18,21
   58:9,10,12           97:5,11,15,19       25 139:13,14,        181:16 182:5,
   59:3,4,6,9,          98:3,8,10           16,24 140:2,         9,18,25 183:7
   16,20,25             99:15,19            17,21,22,23          184:12,17
   60:3,5 61:12,        100:2,19,24         141:3,5              185:8,16,20
   15 62:3,11,          101:2,8,20          142:4,8,12,16        186:9,17,20,
   12,13,15,19          102:4,5,24          143:2,25             22,23 187:6,
   63:2,7,14            103:14,23,24        144:7,10,20,         10,23 188:16,
   64:19,25             104:1 105:2,        22,24 145:4          22 189:4,8,
   65:1,21,25           9,21 106:3,5,       146:2,3,16           20,21,22
   66:5,7,8,10,         7,15,20,22          147:1,6,11,          190:7,25
   14,22 67:6,          107:20              12,13,18,24          191:23,25
   14,22 68:2,          108:15,17,18        148:5,7,9,11,        192:4,8,25
   13,17 69:8,          109:2,3,11,         21 149:7,9,          193:1,8,15,24
   15,22,24             16,22 110:8,        11,17 150:3,         194:2,9
   70:2,3,8,17          17,25 111:6,        6,11,13              195:2,5,6,13,
   71:3,5,9,11,         16,17,18,21,        151:3,8,11,22        19,21,23
   12,15,16,18,         23,24,25            152:2,4,5,13,        196:1,2,9,11,
   21,25 72:3,          112:7,10,13,        24 153:3,7,          21 197:1,3,
   12,15,18,24          16,18 113:4,        11,14,21,25          12,15,18,19
   73:7,8,19,23         12,17 114:2,        154:1,5,7,12,        198:4,5,18,20
   74:2,8,18,23         10,13,20,22         15,19 155:1,         199:2,21
   75:1,11,14,21        115:10,12,16,       5,17,18,24           200:2,3,5,6,
   76:3,5,8,16,         22 116:10,11,       156:1,6,9            8,11,13,14,
   17,23,25             12,17 117:8,        158:7 159:4,         16,22,25
   77:3,4,5,9,          9,11,13,20,21       7,9,14,17,25         202:2,3,15
   11,13,15,17,         118:2,3,4,6,        160:2,13,14,         203:5 205:17,
   21,24 78:3,7,        8,16,19,20,21       18 161:2,12,         18 206:14,18
   16,23 79:1,3,        119:5,11            13,14,18             207:2,10,17
   12,13,16,20,         120:2,11,21,        163:2,18,19,         208:17 209:6
   21,24 80:1,5,        25 121:11,12,       25 164:12,15,        210:22 211:7,



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 178 of
                                 March200
                                        20, 2019                                ·94
   8,10,11,14,          20 249:1,4,6,       6,8,9,12,13         318:11,13,20,
   16,17,22             10 250:4,19         284:4,14,15,        21,23 319:5,
   212:12,17,18,        251:5,18,23         17,22 285:1,        6,8,16,25
   20,21 213:6,         252:8,15            13,15,16,20,        320:2,3,5,10,
   12,15,18,22          253:7,8             24,25 286:3,        13 321:7,8,
   214:1,10,12          254:1,3,6,14,       6,7,8,9,13,         12,14,24
   215:4,10,20          15,19 255:5,        16,21,22            322:3,13,14,
   216:9,13,19          8,12,18,22          287:1,3,4,14,       16,17,18,19,
   217:7,8,19,          256:2,5,13,19       22,24 288:2,        20,21,25
   20,24 218:11,        257:2,3,13,         14,15,18            323:13,25
   16 219:6,10,         17,19,20            289:3,5,14,         324:7,11,17,
   15,20 220:8,         258:7,13,14         22,23 290:4,        24 325:6,12,
   24 221:2,3,5         259:1,5,15,         11,16,17,20,        14,21,22,24
   222:4,10,11,         18,19,20,23,        22,23 291:2,        326:2,4,7,10,
   16,18 223:1,         24,25 260:3,        13,23,24            11,13,18,22
   22,25 224:1,         5,8,9,17,20         292:2,3,16          327:4,13,16,
   3,8,15,21,22,        261:9,17,18         293:17,20           23
   24 225:3,14          262:9,23,24,        294:6,14,16,       that's 7:3
   226:2,10,17,         25 263:1,2,4,       18,19,20,23,        17:12,16
   18,24 227:8,         23,24 264:4,        25 295:16,17,       18:20 19:8,13
   14,21 228:2,         5,24 265:2,5,       18,20 296:6,        22:19 23:21
   19 229:18            18,22,25            15,21 297:4         24:9 35:9
   230:1,2,7,10,        266:8,9,13,         298:2,3,5,24        41:6,11 42:24
   18 231:5,11,         14,21 267:3,        299:7,13,17         52:23 65:10
   15,17,19,22          10,15,16,19,        300:19,21           101:15 109:3
   232:1,8,11,          25 268:9,15,        301:4,7,8,14,       123:20 125:8,
   16,23,25             16,23,24,25         18 302:9,14,        12 150:17
   233:9,10,11,         269:3,8,14,         17,18,23,25         158:4 165:9,
   17 234:8,16          15,16,20,21,        303:5,8,10,         10 175:11
   235:5,6,17,          22,24 270:2,        14,19,21,23         180:25
   18,20,21             4,6,11,12,14,       304:1,3,6,8,        188:11,13
   236:6,12,16,         19,21,22            9,12 305:10,        197:22 199:9
   19,25 237:16,        271:6,7,9,13,       13,14,22,24         200:16 218:18
   17 238:2,15,         19,21 272:4         306:3,10,14         224:10 225:3
   17,19,21             273:2,8,10,         307:4,13,17,        235:8 240:2
   239:1,25             16,24 274:5,        21,23 308:10,       257:19 258:6
   240:12,17,18,        6,11,12,13,         13,16,18,23         262:12 263:24
   19,25 241:1,         14,20 275:4,        309:3,5,6,7,        264:3,6
   2,8,13,14,18,        9,10,13,20,25       8,9,13,15,16,       283:23 289:16
   19,20,22             276:8,16,25         21,23 310:2,        293:3 294:12
   242:3,4,9            277:1,19,21         4,6,7,11,16,        320:13,21
   243:1,3,8,10,        278:9,14,17,        18,24 311:4        their 27:12
   15 244:1,13,         19 279:11,17,       312:8,17,18,        28:18 29:1
   14,16 245:16,        20,23,24            23 313:13,21,       34:17 35:8
   18,21 246:2,         280:11,16,17,       25 314:6,9,22       48:20 50:23
   5,6,14,15            19,24 281:19,       315:5,8,11,         56:9,24 68:19
   247:8,13,14,         21,25 282:7,        12,24 316:1,        76:24 83:17
   16,19,24             9,11,15,17,         2,3,5,16,22         87:16 88:23
   248:1,11,19,         20,24 283:3,        317:10,12,17        90:5 97:19,21


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 179 of
                                 March200
                                        20, 2019                                ·95
  101:5 104:16         211:5 213:9         207:8 211:24          83:8 85:1,10
  124:22 129:4         218:1,2,4           215:18 216:9          86:8,21 87:9,
  132:3 147:18         226:19 238:23       233:23 234:17         23 88:13
  158:3 160:16,        239:14 245:24       237:10 242:8          89:3,8,19,23
  24 162:6             255:3 256:6         243:21 250:1,         91:6,13 92:6,
  172:4,16,25          276:11 280:5        3,6,11 251:4,         18,22 93:10
  176:16 180:23        295:9 297:4         6,7 257:23            94:6,23 96:4,
  182:4 199:24         302:5,9,14          263:17 265:16         6,7 97:14,16,
  205:20,21            321:2               266:7 268:2,          20,22 100:2,
  207:1 209:10        themselves           6,24 269:4            24 101:2,7,
  210:3 211:12         160:24 163:24       270:7 278:10,         10,22 102:8
  219:8 221:16,        164:15 209:9        11 289:22             103:13 104:9,
  19 222:5             210:24 224:22       303:6 325:10          18 106:17
  224:15 227:2         226:25 229:12      there 7:14             107:1 108:17,
  228:22 236:9        then 10:14,          10:20 12:1            22,23 109:1,
  237:8 238:16         15,19,22            15:8,10 20:19         9,16 110:7,20
  253:5 257:14         17:24 28:13         21:12 22:15,          111:5,23
  275:10 281:22        29:21 30:21         16 23:14              112:5,10,23
  283:10 314:18        33:25 35:14         24:13,23              114:5 115:18,
  323:9                36:2 38:10          26:21,24              23 116:10,14,
 them 8:6              48:15 49:11         27:1,23 30:8,         18,19,23
  22:12 26:14          54:9 65:10,21       9,15 31:21            117:8,16
  27:6,8 31:24         66:4 68:25          33:1,12,14,           119:24 123:5
  32:4 36:1            69:8 70:9           20,23 34:2,           125:20,25
  45:11 54:4           74:16 86:13         18,20 37:6            127:4,13
  67:17 73:8           91:17 92:22         38:10,13              129:16,24
  83:22 85:3           96:4,13,16,24       39:1,5,7,8,19         130:18,20,21
  87:4 90:15           97:4 104:4          40:6,20               131:22,25
  93:17 94:11          105:18 106:22       42:21,23              132:18 133:2
  97:17 101:4          107:1 113:2,        43:8,9,11             135:11 137:6
  104:18 109:19        4,21,22,25          44:1,6,12             140:9 141:2,
  113:6,9,10,          116:9 138:18,       45:6,11,17            4,7,9,17,22
  15,21,24             22,25 139:5         46:3,23 47:9,         142:2,6,15
  116:10 117:3         140:4 142:19        21 49:4,19            143:1,2,7,21
  122:3 129:11         151:15 152:9,       52:25 53:1,2,         144:1,3,10,
  130:16               13,14 156:25        6 54:24,25            15,19,21
  132:17,21,22         164:16 165:5,       55:1 56:5             145:8,16
  133:21 136:21        7 167:3             57:10 59:22           146:1 148:6
  137:19 144:4         169:21 170:18       60:2 61:11,22         149:8 150:1
  153:1 159:9          174:5 183:11,       62:8,15,16,21         151:11 152:9,
  164:23 171:4,        18 187:18,21,       63:6,18 64:9,         10,11,23
  9 172:1              23 188:15,21        22 66:16 67:5         153:3,4,25
  180:22 195:25        189:13,16,17,       70:4,17               154:10,19,22
  196:21 199:1         20 191:10           71:12,20,25           155:22,23
  200:20 201:1         193:14,17,19        72:9,17 74:21         158:19 159:23
  203:1,4              194:25 195:1        75:12 77:21           160:17,19
  205:5,25             196:13 198:18       79:2,4,6,12,          161:17 162:13
  206:16 207:9,        201:7 202:21,       21,22 80:11,          163:2,4,17,
  10 208:8,9           25 203:6            15,18,22,24           23,25 164:11,



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 180 of
                                 March200
                                        20, 2019                                ·96
   13,19,20            244:1 247:17       therefore              70:18 71:17,
   166:16 167:19       250:1,3,8           21:19                 19 72:15
   169:21 170:2        251:3,22           THEREUPON 6:9          74:10 75:15,
   171:10,12,25        252:8 253:15,      these 7:22             16,23 76:13
   172:7,21            22,23 254:8,        8:9 18:18             78:18,20
   173:13,15,17,       9,14,18             35:20 43:12           82:17 83:1,2,
   20 174:2,3,13       258:23 259:5,       56:3,5 70:10          3,4,5,13,14,
   178:5,6,9,20        7,13,16,18          74:3 78:17            15,16,17,19,
   179:19 180:3,       260:8,23            79:12 84:1            21,23,24,25
   8,11,21             261:18 265:22       86:17 88:20           84:2,3,5,11,
   181:12 182:9,       266:11,21,24        90:7,15 94:22         12,13,16
   13 183:3,12         267:1,12            95:17 99:8            87:13,18
   185:15 186:22       268:9,11,25         104:1 113:2           88:5,6,7,8,
   187:2,21,22         269:12 270:2,       116:7 123:9,          11,23 90:6,
   190:1 191:21        6,16,19             18 125:3              13,24 92:16
   192:9,16            271:4,12            130:15 134:21         93:18 94:15,
   193:14 195:6        274:10,24           151:9 176:20          16 95:12
   196:6,7,16,         275:2,9,24          177:3 186:4           97:1,2,3,19,
   20,22,23            276:4,20            188:16 190:6,         22 98:20
   197:11,18,22        277:23 278:3        8 195:24              99:2,5 100:4
   198:1,10,11,        279:1,7             196:24 199:3          101:6 103:24
   13,18 199:2         282:9,15            200:22 203:6          104:13,19,21
   200:5,19            283:8,16            205:8,22              105:5,7
   201:2,4,21          285:9 286:1,        215:12 220:25         108:17,19,20
   202:1,9,13,25       3,6,24 288:21       226:22 236:14         109:19 111:21
   203:7 204:21        289:13 290:4        244:23 247:12         113:10 114:15
   206:5 207:8,        298:7,13            251:9 257:5           115:12 116:22
   12,25 210:4,        300:6,18,20         263:8 285:15          118:3,4,7,8,
   6,12,14             301:19 304:9        287:18 292:4          16,20 119:22
   212:12,15           305:14,24           308:8,15              120:10,13
   213:11 214:16       306:4,5,14          318:24 322:4          126:13,19
   216:15 217:16       307:13,21           325:1                 129:4 138:4
   218:11,17           308:4 309:9        thesis 10:4            142:15 146:17
   219:6 220:20        310:23 314:5,       11:5                  147:18,21
   223:21,25           9 315:1,12         they 18:12             149:10,15,16
   224:2,10            316:1,24            21:19 23:20           152:3 153:5,
   225:6,9,18          319:11              25:17 26:11,          16 159:12
   226:24 227:18       320:14,15,17        12,14,23 27:9         160:12,15
   228:19,20           321:2 322:6,        28:3 30:7,9,          162:14,24
   230:3,10            12 323:24           16,18 31:11           164:1 170:8
   231:2,25            325:19              34:11 35:8,14         171:14,20
   232:23,25          there's 16:2         39:13 40:21           172:6,15
   234:16 235:25       44:13 112:17        48:5 49:15            173:3 174:11
   236:19 237:16       167:14,18           50:23 53:25           175:8 180:22
   239:12,16,19,       175:11 193:1        54:14,15,16,          182:8 183:11
   23,25 240:2,        217:9 228:22        19,21 56:23           199:25 200:4,
   7,15,16             231:24 274:11       57:23,24 59:1         22 201:14,15,
   241:1,14            279:22              63:1,9 65:22          20 202:20
   243:10,24                               67:3 68:4,21          203:2,6



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 181 of
                                 March200
                                        20, 2019                                ·97
  205:5,19,21,        things 29:9          12 142:11           third 33:15
  22 206:15,16,        35:3,11 58:3        143:24 146:11        37:11 38:12
  24 207:1,3,4,        78:17 83:7          151:3 152:1          48:9 50:18
  6,9,17 208:1,        84:15 89:17         153:14 155:4         60:7,13,18
  3,20 209:22,         90:3 122:13         157:25 160:22        75:8 113:8
  23 210:25            148:10 169:17       162:20 164:2,        130:18 160:2
  211:3 213:1,         221:2 236:14        6,10,16              176:1,4
  7,8,25 214:2,        237:17 256:16       165:5,13,23          222:15 266:8
  5 217:1,4,5,         271:18 275:4        166:1,11             323:1,14,18
  6,23 219:16,         281:20 282:15       167:14 169:8        third-party
  19,20 220:2          292:4               170:2,10,23          45:23 67:6,8
  221:11,12           think 18:20          172:6,18,24          74:6 75:4
  224:22 226:16        19:2,25 20:4        174:2 175:7,         88:18 112:19
  228:11 229:11        23:2 24:9           16,19 176:4          173:1 325:6,
  230:4 231:14         30:11 31:19,        179:17,23,25         10,23
  234:5,6,7,8,         23 33:22 34:7       183:9,13            this 7:18
  13,25 235:5,8        35:6 36:11,21       184:1,10             8:16 12:6,8
  237:10,12            39:14,17            185:15 186:10        14:10 16:11,
  239:5 256:6,         40:21 45:9,25       187:15,23            19,21,25
  20 262:5             46:4,9,17           189:19 193:3         17:1,17 18:6,
  264:3 269:3          47:14,20            194:1,15,25          14 19:6 21:9,
  275:13 278:10        49:23 50:15,        196:17 197:9         18 23:9,22
  279:23 282:18        18 54:16            198:21 199:1         25:5 33:25
  283:9 287:6          55:15 57:4          202:7,9              34:4 35:18
  291:3 292:3          58:23 59:7          203:24 204:16        36:5,7,9,10,
  297:2,3,18,          60:2,15,24          206:1,6              11,14,19,21
  21,22,25             61:22 63:14         207:16 211:21        37:7,9 38:1,
  301:10,18            69:16,21            216:6,13,14          9,20,23 39:3,
  302:4,8,9,12,        70:19 71:12,        218:16               18 41:3,22,25
  13 303:15,16,        17 78:9             219:14,25            42:2 43:23
  17,25 304:1,6        81:19,24            220:9 225:10,        44:4,5,18,21,
  305:10,13            87:13,17,25         11 227:20            24 45:2 48:23
  311:11 313:7,        88:1 89:4,6,        228:2,6,8            50:5,19,24
  17 314:19,22,        22,24 90:12         239:25 245:20        51:1,11,14,
  23,24 321:25         91:10,17,18,        246:17 247:4,        18,23 52:1,5,
  325:21,24            22 93:18            16,20 252:17         24 53:3,6,10
  327:13               94:17,18            253:8 265:7          56:6 57:7,17,
 they're 47:6          98:18 100:1,7       267:1 269:12,        22,24,25
  49:7 89:20           103:2,13            13 271:12            58:24 60:6,16
  132:22 174:9         104:2 105:5,        274:13 275:19        62:6 63:7,10
  205:19,20            7,18,22             276:25 277:9         65:6,8,17
 They've 323:8         108:23 110:20       280:8 285:10         66:13,19
 thing 50:5            112:13 114:3,       287:25 288:2         67:22 68:3,12
  80:22 91:25          6 116:7,24          299:17 300:18        70:7 73:22
  96:20 102:4          120:15,16,20,       315:3 318:9          74:7 76:7
  128:24 140:7         21 126:25           322:13 324:17        77:8 78:5
  216:13 282:4         131:9,17           thinking              79:10 80:4
  283:2 319:23         135:23 136:10       155:4                81:6,7,10,12,
                       138:2 141:8,                             15,24 82:9,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 182 of
                                 March200
                                        20, 2019                                ·98
   11,13 83:17          24 169:9,13        12,16,19             84:8 101:6
   84:6,20 85:9,        170:10,15          252:3,17,18,         110:16 120:11
   24 86:1,6,10,        171:4,13           22 253:13,17,        124:1 133:10,
   14,15,23             172:24 173:21      24 256:12            12 136:23
   90:23 92:2           174:6 175:3,       258:15 259:2,        148:10 153:2,
   94:17 96:2,9         19 176:19          3 261:9,11,23        10 155:23
   97:17 98:18          177:3,4,8,15,      262:13,24            158:23
   100:1,8              21,25 178:20       263:9,10,18,         164:21,25
   101:8,17,24          179:1,3,14,        25 264:11,13,        175:12 176:18
   102:20,22            17,19,21,23        19 265:10,14,        178:21
   103:3,4,8,14,        180:2 181:13,      15,19 266:8,         181:15,18
   20 104:2,7,          23,24 182:15       25 267:20            198:14,25
   14,15 107:8,         183:2,6,16,24      268:20 269:3,        200:20 211:23
   16 108:1,3,4,        184:2,4,15,24      10,25 270:8          239:10 245:21
   5,7 111:13,20        186:1,10           271:14,23            255:9 282:8
   112:2,21             187:15,19,21,      272:10,11,12,        283:2 287:1,
   115:6,15,19,         25 188:3,22        15 278:22            11,15 291:3
   21 116:6,7,9         189:5,24           280:6,20,22,         297:6 301:3,
   117:15 120:24        190:6,18           25 281:6,7           4,9 312:1
   124:11 125:4         191:25 192:8,      282:10,25            324:7 325:7
   126:9,11             12 193:12          283:9,11             326:23
   127:15               194:3,12,19        285:9,16            though 7:19
   128:16,24            195:5,22           286:3,12,18          144:24 145:9
   129:5,14,17,         196:8,9            288:10 290:6         196:21 282:7
   24 131:12,18,        197:24 198:7       291:8,23             322:16
   23 132:1             200:12 201:3       292:1,6,11,14       thought 11:4
   133:18,23            203:4,5            293:3,8,10,12        99:25 100:8
   134:13,19,21         204:3,7 206:2      294:4,9,17           132:11 148:2
   136:19 138:20        207:9,19           296:19 297:15        228:11 278:24
   139:21               209:22 211:24      301:13,16,20         283:23
   140:22,23            212:3,20,25        302:25 303:6        thousand 64:1
   141:11,14            214:23 215:19      305:2,25             131:6
   142:1,8,9            219:2 220:11,      306:10,22           thousands
   143:11,12            24 221:3           307:20 308:21        55:22 129:11,
   146:13 147:22        222:21             309:2 311:11         14
   149:20               226:11,14          313:11,20
   150:14,23            229:4,17           315:2,23            thread 318:23
   151:20 153:6,        230:12,13          317:8 318:5,        threatening
   8 154:3 155:3        231:13,14          18 320:7,9           199:24 209:6
   156:7 157:9,         232:9 233:17,      321:14 323:4,       three 9:10
   15,20,24             24 235:20          13,18 325:7          139:4 142:1
   159:5,9              238:6 239:16       326:7,21             165:4 182:9
   161:8,17             240:20 241:4       327:20               203:4,10
   163:10,15            242:3,16,23       those 7:12            204:9,14
   164:2,6              244:2 246:11       8:5 10:6             205:17 207:7
   165:20,24,25         247:23 248:7,      12:18 24:24          208:1,5
   166:2,17,20,         10,13,14           28:5 39:10           217:16 268:10
   25 167:6,11,         249:5,12,14,       47:25 56:7           269:4
   12 168:12,15,        20,22 251:7,       61:4 83:23          three-percent
                                                                72:17


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 183 of
                                 March200
                                        20, 2019                                ·99
 threshold            Thursday             306:18,21             39:6,15,18,20
  62:6                 97:13              tip 108:8              40:15,19,20,
 thresholds           ticket 35:2         tips 95:10             21 41:11,14
  60:3 62:5           tickets              100:20 101:4,         42:2 43:7,8,
 through 13:18         169:16 170:25       6                     19 44:2,8,12
  17:24 23:19          205:22 238:9       title 11:22            45:9 46:8,15,
  30:18,24            time 7:7,16          87:16 179:3,          16,24 47:18
  32:2,5,6             11:14,16            13,14 234:2           48:10,15,21,
  34:19 38:12,         20:17 32:10        to 6:6,25              22,23 49:12,
  20 48:8 56:16        35:10 51:15         7:1,6,8,12,           18,19,20
  60:5,18 62:17        55:7,10 58:25       16,17,18,19,          50:5,18,22
  77:9,14 78:5         59:2,6 61:6,        23 8:6,9,10,          51:4,7,10,15
  81:7 82:9            13,17 66:5          15,17,20 9:2,         52:4 53:5,9,
  85:24 92:19,         68:23,24            3,8,12,14             15,19,22,23,
  23 108:2,18,         72:22 77:4          10:16,20,21           24 54:16,19,
  19,20 111:1          83:18,19 85:5       11:4,7,12             21 55:5,8,12,
  123:14 124:14        86:18,20            12:2,12,17,23         15,17,23
  128:1,24             87:15 88:25         13:19 14:11,          56:1,6,8,17
  134:21 143:3         91:22 97:7,11       21,22,23,25           57:2,8,11,13,
  144:22 145:13        106:1,7             15:9,10,12,19         22 58:6
  155:2,13             110:18 117:22       16:2,3,7,8,           59:10,12,16,
  156:4 163:2          118:9,16            10,25 17:20           18,20,22
  166:15 169:22        119:19 147:13       18:2,8,14,18,         60:3,7,8,13,
  170:5,7,19,          155:13              19,22 19:6,           15,19,20
  23,24 171:17         161:12,25           10,23,24              61:6,13 62:7
  173:1 174:6,9        162:1 164:11        20:1,17,24            63:4,7,14
  181:23 182:7         166:21 168:19       21:15 22:13,          64:7,13,22
  183:15,25            169:20 171:3,       17,18,19,22           65:3,5,10,13,
  187:13 188:8         7,8 181:1           23:7,23,25            15,21,23,25
  189:21 191:10        182:15 203:2        24:8 25:7             66:11,19,22
  204:23 205:11        204:4,8             26:12,14,15,          67:5,17 68:2,
  207:16 208:20        207:4,6,25          16,22,23              3,6,7,10,25
  214:24 215:2         208:4,12            27:5,12,14,           69:22 70:8,9
  222:4,12,14          209:1,22            16,18,19,20,          71:7,13,14,24
  225:21 226:8         228:7 229:21,       23 29:8,14,20         72:12,15,18
  227:15 231:3         22,23 232:6         30:5,6,12,13,         73:14,18,20,
  232:7,20             240:10 266:1        18,21,24              21 74:8,10
  233:25 236:17        269:2 275:20        31:2,8,11,15,         75:9,17,23,25
  237:6,12             290:20 305:17       17,18,22,23           76:2,24,25
  238:8 239:21         307:8 313:2,        32:1,2,4,5,           77:2 78:14,22
  244:23 245:24        21,24 314:2,6       12,13,22              79:2,8,10,13,
  264:25 268:2         318:12 320:12       33:8,11,12,           15,22 80:4,5,
  270:3 272:4         timeframe            20,25 34:2,           19,21 81:2,
  275:24 282:8,        203:1               14,19,21,25           13,14,19,20
  22 283:3                                 35:8,16,20,           82:1,3,15,20,
                      times 7:19
  287:19 291:24                            21,25 36:14,          24,25 83:7,
                       24:3 52:21                                12,21 84:7,20
  320:4,20             87:9 108:13         22,25 37:7,22
  321:1                                    38:2,7,9,11,          85:7,12,13,21
                       203:4 207:7                               86:5,16,19,24
                       208:5 216:23        14,23,24


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 184 of
                                 March200
                                        20, 2019                               ·100
   87:2,3,10,13,        11,12,14,15,        11,12,23             195:4,5,6,8
   18,19 88:3,          25 124:5,8,9,       158:2,3,8,12         196:7,17
   12,15,22             12,13,16            159:8,13,19,         197:4,7,13,
   89:9,16,20           125:1,2,8,10,       21,24 160:3,         20,21,25
   90:4,5,15,18         13,15,18,20,        10,11,14,15,         198:6,13
   91:2,13,19,          23 126:5,6,9,       18,21,24             199:17,23
   21,22,25             23 127:4,5,6,       161:4,8,9,23,        200:1,10,11,
   92:2,3,9,11,         9,11,13,22,25       24,25 162:2,7        14,18,24
   13,14,21             128:1,22,25         163:3,8,18,          201:2,7,14
   93:16,17,22,         129:6,9,15          21,23,25             202:9,11,18,
   23,24 94:10,         130:2,5,6,10,       164:3,5,6,7,         19,22,23
   15 95:10,15,         12,22,23            14,17 165:16,        203:1,4,6,25
   19,24 96:2,24        131:15,23           21 166:6             204:8 205:2,
   97:4,8,10,16         132:1,4,8,10        167:4,7              3,6,8,10,14,
   98:12,17,19,         133:1,4,9           168:8,13,23          24 206:1,9,
   22 99:6,10,          134:3,4,8,13,       169:3,4,8,9,         10,11,14,16,
   15,16 100:1,         16,18,20,22,        13,19,23             20,22,25
   20,21,25             24,25 135:2,        170:7,8,13,          207:4,8,9,10
   101:1,4,8,11,        9,12,17,19          18,24 171:4,         208:8,9,18,23
   13 102:24            136:10,11,14,       9,21,23              209:15,18,21,
   103:5,7,8,20         15,16,21,22,        172:4,7,11,          23 210:1,6,21
   104:7,10,13,         24 137:11,16,       15,23 173:3,         211:2,4,10,
   15 105:3,12,         19,22 138:5,        6,7,8,18,21,         12,13,16,23
   19,21 106:6,         9,15,17             24,25 174:5,         212:3,4,17,
   11,18,25             139:5,6             6,9,13,14            18,20,21,25
   107:5,14,22          140:1,5             175:4,22             213:3,6,12,19
   108:5,8,24           141:19,20           176:2 177:4,         214:3,8,21
   109:3,4,5,13,        142:9 143:3,        20,23 178:10,        215:10,11,12,
   14,18,19             25 144:2,3,         23,25 179:1,         16,17,18,19
   110:15 111:6,        12,16 145:3,        12,18,21,25          216:5,7,16
   8,13,19              4,12,14,17          180:1,4,21,          217:9,15,16,
   112:14,20,22,        146:4,7,17,         22,24 181:3,         20,25 218:3,
   23,24 113:3,         19,24 147:6,        11 182:15,16         11,15,21,25
   4,5,7,9,10,          7,9,10,11,12,       183:5,11,17,         219:5,18
   12,17,18,21,         14,17,19,22,        20 184:13,14,        220:3,4,12,
   23,25 114:7,         24,25 148:2,        15,18,23             16,19,22,23
   10,25 115:8,         5,10,12,15,         185:16,21,25         221:1,4,6,12,
   23 116:6,7,          19,24 149:3,        186:4,5,6,11         17,20 222:6,
   13,21,25             9,11,14,20          187:12,13,14,        18,20,22,23
   117:3,7,9,23         150:3,4,8,10,       16,17,18,20,         223:4,9,11,17
   118:4,5,8,9,         22,24 151:8,        22,25 188:6,         224:3,9,14
   21,23 119:2,         14,20,24            8,9,13,15,17,        225:1,16,21,
   4,8,10,11,18         152:5,8,9,16,       22 189:5,13,         22,23,24
   120:3,7,12,          17 153:1,3,         15,17,22             226:6,9,17,
   13,21,23             12,17,20,21         190:9,10,19,         18,19 227:4,
   121:5,6,10,          154:1,16            20,22 191:3,         6,7,15,21
   16,20 122:8,         155:2,7,8,10,       7,11,21,22           228:3,8,16,
   16,19,25             21,24 156:7,        193:2,24             21,23,24
   123:1,2,4,8,         20,23 157:7,        194:9,11             229:3,5,14,



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 185 of
                                 March200
                                        20, 2019                               ·101
   16,21 230:13,        270:1,4,7,11,      309:3,10,25          323:22
   23 231:1,2,3,        13,20,23           310:8,11,18,        tomorrow
   5,8,9,12,13,         271:11,20,23       21,25 311:1,         34:23 125:4
   14 232:3,7,8,        272:2,7,21         3,6,10,13,19,       tone 133:2
   15,19,23,25          273:1,7,17,18      24 312:3,4,5,        134:1,3
   233:3,7,14,          274:2 275:6,       15 313:3,6,         tonight 125:3
   19,21,25             18 276:20,21,      13,16,20            too 28:20
   234:7,18             22 277:1,24        314:3,10,12          53:14 274:16
   235:12,20            278:5,10,12,       315:12,17
                                                               took 10:4
   236:8,10,24,         23 279:5,17,       316:6,9,18
   25 237:3,7,8         21,22,25           317:4,14,16          28:6 113:13
                                                                200:18 322:19
   238:4,11,22          280:6,15,16,       318:4,17
   239:14,15,18,        21 281:3,15,       319:22 320:5,       tool 232:10,
   20,25 240:11,        16,19,21           19,22,23             22
   13,14,17             282:14,16,20       321:1,3,10,         tooling 163:2
   241:3,5,6,25         283:7,9,12,        11,13,14            tools 117:8
   242:14               13,20,24,25        322:3,9,18,          123:14 124:15
   243:13,18,21         284:20,23          21,24 323:1,        top 63:10
   244:1,3,6,18,        285:10,11,15,      17,23 324:10,        100:4 117:18
   19,24 245:20,        17,19,22           13,21 325:4,         202:13
   22,23,24,25          286:2,4,9,11,      9,15,16,21,22       topic 9:14
   246:13,21            13,14,17           326:3,4,5,10,        89:17 122:16
   247:2,7,14,21        287:6,16           11,16,17,22,         124:10,25
   248:11,12,14,        288:12,13          24 327:4,7,          131:1 154:3
   17,22 249:17,        289:2,6,22,        15,23                157:15 173:7
   18,21 250:4,8        23,24 290:5,      today 7:20            222:1 263:25
   251:4,22,23          7,12,16,17,        8:25 11:13,20        295:10 304:9
   252:1,3,6,7,         21,24 291:2,       12:2 21:22          topics 8:11
   9,10,25              3,7,8,10,13,       44:5 99:6            9:13 67:3,7,
   253:3,4,6,10,        15 292:4,11,       150:9 151:2,         16 130:16
   16,17 254:10,        16,18,24           23 157:10            135:20 139:18
   17 255:2,4,8,        295:1,4,8,9,       194:22 255:21       Torres 6:10,
   14,24,25             13,19,23           272:24 293:23        17
   256:4,5,7,12,        296:3,6,9,14,      295:19              torturous
   19,20,21             17 297:8,11,      together 77:2         7:18
   257:4,20,24          17,23,25           114:18              total 203:25
   258:6,8,14,17        298:3,6,9,25      told 9:7
   259:23 260:1,        299:9,11,16                            totally
                                           80:10 81:25          238:24
   6,14,16              300:3,15           140:18
   261:18,20            301:12,15,17,                          touch 101:24
                                           160:13,14
   262:19 263:2,        24 302:2,4,                            tourist 70:25
                                           191:25 252:22
   15,21 264:3,         14,17,18,23                             126:14 173:19
                                           256:12 263:6,
   5,8,11               303:1,2,11,                             176:6
                                           23 264:4
   265:10,24            13,16 304:2,       267:17,19           tracked
   266:2,7              5,19,23,24         268:25 278:19        103:23
   267:19 268:1,        305:3,11,12,       286:16 287:1,       tracking
   7,10,22,24           24 306:6,8,9,      3,4 288:10           90:13,24
   269:1,4,14,          17 307:22,23       289:16,18            91:16 92:4
   15,17,21,25          308:4,9,14,19      319:5,11,25


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 186 of
                                 March200
                                        20, 2019                               ·102
 trading 167:7        tried 82:15          302:2 323:23
 train 132:11          233:3,7             324:10                       U
 training             tries 63:14         Tuesday 97:12
  167:8 169:23,        205:14             turn 108:13          U.S. 70:16
  25 170:8,19         trigger 50:22       turning               93:12 130:21
  172:1 248:8          62:7 276:8          108:11               295:22
 trainings            triggered           tweet 288:18         ultimate
  170:2                97:20 116:8        twice 151:20          82:17 95:21
 transaction          triggers            twists 33:24          202:22
  86:9 163:20          194:2              two 8:10             ultimately
  199:16,18,20        trip 209:16,         10:12,19             234:8
  204:22 206:23        23 226:20           12:18,24            Um-hmm 295:6
  231:12,15,23        trips 162:6          31:3,18 33:9        unclear 19:25
  233:8 305:19        Trivago              36:17 86:10         uncomfortable
  309:17               111:1,2             98:16 105:24         207:3
 transactions         TRO 9:3              107:12 108:13       unconscious
  30:17               true 16:11           110:4 162:1          169:21
 transcript            38:13 132:25        165:4 243:21        undefined
  124:7,20             133:6 294:12        250:13,21            144:17
  125:6 132:15        trust 55:5           251:12 263:17       under 21:9
  207:14               63:7,12,16,20       281:20 282:15        22:4 23:3,20
 transient             199:25 200:25       283:3 284:11         48:8 110:10,
  136:14 173:18        224:3 225:1,        285:15 289:14        13 146:18
  284:2                15,16,18            317:2                174:21 176:13
 translate             312:17             type 33:7             181:8,17
  87:17,21            truth 6:6,7          38:17,24             216:5 217:5
  88:19               try 7:19             81:15 93:6           220:13,14,19
 translated            31:23 48:23         125:22               243:4,19
  88:21 89:8,17        55:12,15 75:9       130:22,24            250:14,24
 translation           80:19 81:19         133:19 138:13        284:6 289:1,5
  85:17 88:17,         82:3 87:3,13        154:10 172:9         293:2,5
  18,24 89:2,          88:12 93:22,        191:11,16,17         302:22 309:2
  10,20                23 161:23           194:11 197:19        327:13
 trashed 33:14         169:3,8             200:12 206:17       understand
 travel 34:17          172:11,23           208:7 223:7,         7:7 8:22
  92:20 93:23          205:24 213:12       13,14 236:14         13:24 22:20
  164:19 206:4         214:3 224:9         243:21 275:5         23:13 34:8
  303:4                232:25 263:21      types 28:23           36:13 40:10
 traveled              265:24 301:17       37:20 40:2           44:10,12 49:3
  48:18                302:17 305:17       86:25 94:23          59:13 64:19,
                      trying 22:19         104:1 163:4          23 65:11
 travelers
                       44:12 65:5          173:17 288:1         76:15 79:9
  76:24 77:1
                       79:9 81:14         typically             92:3 94:21
 traveling
                       92:2 147:18         161:25               101:22 103:20
  214:1
                       153:1,17           typing 194:10         104:15 109:22
 treated
  244:11               173:24 176:2                             110:6 118:3
                       195:4 207:9                              119:5 126:10
 trend 100:24                                                   128:8 144:7
                       232:23 288:12


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 187 of
                                 March200
                                        20, 2019                               ·103
  146:3,9              307:17 308:22      unlocking            updated
  147:16 150:24        311:22,23           121:10               128:12 143:6
  154:7 155:17         312:21 325:20      until 61:17           152:10 166:20
  158:13 169:4,        326:15              119:21 172:22        167:3,4,9
  5 172:12            understands          199:15 204:17        169:6 177:25
  177:3 188:7,         304:9               205:6 215:18         215:15 216:24
  24 195:4            understood           220:17,20            217:1 220:12
  218:23 221:8,        35:7 87:7          up 18:14             updates 169:6
  24 229:1             231:16              26:15,16 28:7        220:11
  241:8,22            undertake            33:12 36:25         updating
  247:23 255:6         55:23 117:24        38:2 59:12           166:24 253:5
  258:13 259:24        138:3               66:12 68:3,13       upload 49:12
  263:5 265:18        undertaking          77:6 88:3            131:18 145:21
  269:16,22            130:21 277:2        91:5 106:17,         241:5 261:4
  276:15 285:13        310:11              18 111:6             262:9,17,23
  297:2,24                                 113:25 129:6         267:4 268:24
  307:4 309:2,        undertook
                       10:14 19:6          134:8 135:22         278:2 301:19
  5,6 310:16                               136:18 137:19        302:4,13
  312:14 313:7,       unfold 122:13
                                           139:5 140:23        uploaded
  8 314:15            unilaterally         145:8 152:3          113:3 289:3
  320:13 323:8,        83:4                159:21 161:8,
                      unique 179:24                             315:13
  23 326:9                                 20 171:4,9
                      United 28:2,4                            uploading
 understanding                             174:8 180:17         296:18 320:9
  32:19 38:11          49:22 58:10         186:6 188:25
                       61:21 65:9,11                           uploads
  49:5 51:24                               191:20 193:24
  54:2 60:16           67:1 71:1,6                              113:10,15,21
                                           194:11,12,18,
  66:10 86:21          87:9 88:3,9,        24 195:15           upon 9:13
  107:14,15            10 121:2,5                               29:15 72:16
                                           196:11,12,13,
  154:12,15,20,        133:13 134:7        15 197:25            228:22 253:19
  22 155:14,23         136:3 144:15                             272:15 274:17
                                           198:5,10
  156:1,2,22           145:16 146:1,       202:13 205:3,        324:11
  168:23,25            4 152:23            6,8 209:14,         URL 166:11
  172:7,9              156:19 193:11       15,21 210:3         us 7:15,16,17
  187:10               214:6 275:20        213:7 215:11,        22:22 64:22
  189:24,25            312:4 317:12,       16 216:5,9           127:4,5 133:4
  219:15               23 323:6,10         217:5 218:13         136:18 147:9,
  253:17,22,23        unlawful             220:14 221:23        12 155:7
  263:2 264:4          132:23              226:6 230:7,         186:11 195:5
  265:19 266:8,       unless 75:18         23 233:23            196:7 212:20
  13 267:3             97:21 140:4         244:1 252:13         239:16,18,20
  269:23 270:21        142:15 144:17       255:2 261:18,        286:2 326:3
  272:25 280:20        145:21 146:5        25 262:3            usage 105:3
  281:14,19            147:23 148:22       264:24 265:18        110:7 214:3
  284:25 285:4,        149:1 159:3         274:11 301:18        237:1 303:6
  24 286:8,13          173:20 230:20       314:20 321:7         317:11 318:1
  287:18 290:1,        234:12 244:14       323:24              use 29:5,7
  13,16 303:21         247:13 257:6       update 128:3          30:5 46:20
  304:15,17            267:19              169:7 216:7          47:11,18,19
  306:3,11                                 218:25 219:3         59:10,11,15


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 188 of
                                 March200
                                        20, 2019                               ·104
  88:12 90:24          246:15,20,21         204:4 205:12       VELAZCO 6:1
  91:2 92:18           250:7 251:12,        209:7,8 212:5      vendor 67:9,
  94:17 98:3           20 252:14            217:7 226:19,       10 88:19
  110:15 111:13        256:10 262:14        22 234:5           vendors 74:4
  113:7 129:15,        301:6 312:9,         255:16 296:23       264:17
  21 134:3,4           20                   311:18 317:15      veracity
  137:25 143:9        user's 212:1          322:4               309:3
  151:8 172:4         user-base                                verification
  184:15 195:2         214:9                                    144:8 146:8
                                                   V
  200:4,10            user-created                              257:5 270:22
  203:25 221:10        167:21             vacation              271:9 286:7
  222:14 224:22        210:15,19           94:16 205:20,        287:11,15
  229:3 230:25        user-generated       21,22                290:4
  234:24 253:16        88:22 223:6        vague 120:16,        verified
  276:20 300:12
                      users 49:20          19                   127:8 144:17
  301:3,4
  302:2,18,21          80:13 93:18,       valid 257:5           226:3,5,8
                       19 203:6            290:18               233:23 247:1
  303:9,11
  304:5,6              209:9 213:6        validate             verifies
                       214:1 221:16        326:7,10             145:6 233:18
  305:11 310:21
  316:9,16             296:20 300:7,      validating           verify 101:1
                       11,20 301:7         148:2                118:4 127:6
  317:3 319:20
  320:18 321:2         313:9,11           value 14:24           144:4 145:4
  322:6 323:16        uses 54:8            38:15 55:5           160:18 226:6
  324:10               84:8 111:6          66:20 116:6          233:20 239:14
 used 50:17,19         117:9 256:18        280:23 312:18        269:1,15,21
  59:16 73:23         using 23:5          valuing               270:2,5,7,20
  90:18 112:14         29:8 33:10          114:14               271:21,23
  114:10 124:22        56:18 62:23        variables             278:11 280:21
  162:21 184:17        68:11 75:4,5        60:25 61:4           285:17,21
  223:1 232:25         79:7 87:21          72:21 73:23          286:4,10,14
  235:16 260:14        111:17 135:1        74:21 82:23          287:1 289:23
  322:20               138:4 141:21        122:16               290:17 291:3
                       151:8 200:7         130:16,25            307:24 325:21
 user 49:17
  58:1 62:3            225:1 232:5         148:6 239:17         326:16,23
                       233:9 234:13        253:21 254:19       verifying
  64:16 78:10
  87:5 93:20           237:17 275:14       280:4 290:24         117:25 126:9
                       297:1 302:22                             145:23 147:21
  104:11,12                               variations
  186:6 187:18         314:10 315:19                           vernacular
                                           172:16
  188:13 190:9,       usual 86:11                               79:9 151:8
                                          varies 172:14
  19 191:8             101:12 104:2                            versus 16:12
                                          variety
  198:5 213:20        usually 16:2                              18:19 84:24
                                           145:13 162:10
  218:13               27:10 32:12                              85:12 87:8
                                           171:17
  221:10,11,13,        50:22 65:1                               104:19 233:12
                       73:17 84:13        various 8:11
  19 223:25                                                     237:19 288:5
                       88:18 101:13        16:1 31:15
  224:6,7                                  105:4 186:24        very 11:8
  227:9,10             159:20 160:7                             32:14 42:11
                       161:24 163:18       320:4
  230:21,23                                                     55:5,7,21
                       181:17,18          vary 72:15
  236:23                                                        56:3,4 68:4


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 189 of
                                 March200
                                        20, 2019                               ·105
  70:2 72:3,4          295:12,21           120:23 121:16         48:3,12 51:8,
  79:17 93:15          296:1               123:4 125:23          22 57:15 59:4
  95:19 111:22        violating            127:14 129:15         64:9 65:15
  122:15 125:25        170:21 171:20       130:5 134:22          66:21 73:25
  130:15 131:1        violation            136:1 142:9           74:1 75:1
  133:22 136:17        149:10,13           151:3,14              81:4,13 82:5
  152:8,10             222:2,3             155:2 159:8           85:22 86:19
  153:19 156:7         294:17              164:3 170:13          98:14 99:23
  161:6 162:8         violence             173:7,8               100:2 102:17
  163:22 165:8,        64:22               186:13                105:8,24
  13 166:23           violent 62:25        187:12,16             106:13,24
  169:8,15                                 188:15 189:13         107:6,24
  170:2 182:17        visa 165:1           197:20,21             114:13 115:2,
  200:6,14            visibility           200:9,12              21 116:7,8,
  209:14 222:1         209:22 262:6        206:18 212:25         12,14 119:24
  236:10 253:20       visible 49:12        221:12 224:14         123:5 124:7,
  255:1,10             97:4,18             225:23 226:16         20 127:8,21
  266:25 277:13        140:21 169:20       231:13 232:3          128:3,9
  286:1 299:10         199:15              240:13,17             132:15 138:2
  300:9 302:25         224:11,12,13,       245:24                140:9,21,22,
  304:24 305:20        15                  246:18,19             23 141:7,9
  310:25 312:9,       visit 104:2          248:22 257:23         142:1,20
  10 313:11,13        vocal 68:5           260:1 263:21          150:1 156:16
 vet 48:19,24         voice 122:17,        264:3,5               163:11 165:18
  49:3,5,6,14          18 134:4,24         271:20 280:16         166:8,9,22
  56:15,19            volume 61:23         285:15 302:4,         167:1 168:10,
  59:16,18            voluntary            18 308:4              19 169:1,20
  65:17 127:6,9        155:14 206:19       310:11 322:24         171:10,11
 vetting 51:2,                            wanted 35:8            175:1 177:25
  5 59:10,13,                              113:17,18             180:8 181:21
  15,21 62:3                  W            125:8 278:23          183:22 184:4
  65:13                                   wants 286:14           185:23
                      wait 306:17                                186:10,11
 via 159:24,25        waiving 203:8       warmth 81:20
 viable 136:20                            warning 203:9          187:2 190:3,
                      walk 77:6                                  16 192:16
  280:9                134:22             was 6:11 7:25          200:14,19
 video 155:3          walking 32:6         8:1,2,3 9:24          207:12 211:7,
  224:20                                   10:18,20 11:5
                      want 10:21                                 8,10,11,12,20
 view 222:11                               12:19,20,21           214:16,19
                       18:19 48:22         13:11 14:5,9,
 viewable              50:23 54:3                                215:2 216:2,
  233:11                                   13 15:4,6,19          4,14,15,19
                       64:7 65:13          16:12,17,23
 violate               79:7 82:20                                218:10 224:17
  172:15 286:3                             17:22 18:8            240:7,10
                       83:21 91:19,        19:3,25 20:19
  289:13               25 92:7 94:15                             241:11,21
 violated                                  21:1,9,12             242:9,17
                       97:8 99:6           22:4,7,8,11,
  172:3 238:2          105:19,21                                 246:13 249:19
                                           12 24:13 28:7         251:22,25
 violates              107:14 109:19       31:13,14
  224:22 227:3         111:8,13                                  252:8,16
                                           35:8,11,15            258:23 259:18
  230:10               119:16,17           41:16 44:2


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 190 of
                                 March200
                                        20, 2019                               ·106
  260:23 263:9,        209:4 211:12         17,21 86:23          167:4,5,9,21
  10,19 264:9          226:18 231:2,        87:8,13              168:8 169:4,
  266:25 267:1,        7 236:10             88:11,15,16,         8,15,18,22,24
  2,16 269:3           247:13,16            18 89:11,14,         170:17,18
  272:8 273:10,        258:7,15             15 90:2,8,12,        171:4,8
  13,23 274:24         263:24 270:2         24,25 92:18          172:1,8,10,
  275:2 277:24         274:13,14            94:11,17,22          11,18,19,23
  279:1,7              276:20 279:22        98:12,17             173:1,12
  280:4,12             280:23 295:3         99:20,25             174:5,24
  281:4 282:15         296:22 306:22        100:2,7,8,17,        175:22 178:12
  283:16 284:23        313:10 317:9         18,19 101:3,         180:18 181:19
  285:5 286:16         321:25 323:13        4,8,11,13            183:20 184:22
  287:4 288:21         326:21               103:24 104:23        185:21
  291:17 292:2        ways 55:15            105:20 106:11        186:10,25
  293:13 294:4,        103:8 251:12         107:4,22             191:10
  6 298:9,10,13       we 6:25 7:21,         109:11,13,14,        192:11,13,21,
  307:5,13             22 8:25 9:7,         17 110:4             25 193:7,8
  310:6 312:24,        13 11:15             111:20 112:19        194:15,16,25
  25 313:11            12:10 15:9           114:25 116:5,        196:3,24
  315:23 318:5,        16:6,7,14            6,11 118:5           199:25 200:6,
  10 319:11,21         18:23 19:6,14        119:2,17,23          20 203:4
  321:20 322:6,        20:22 23:19          121:11,16            204:16 205:25
  12,13,16,18,         29:12,13,15,         124:4 126:11,        206:18 207:10
  19,20,25             16,20,22             24 127:20,25         209:11
  324:11               31:24 32:2           128:1,2              210:12,14
 wasn't 31:6           33:1,4,5,6,7,        129:11,19            211:3,11,13,
  156:16 176:19        9,15 34:23           130:3 132:8,         14,15,16,22
  177:24 216:4         35:7,9,11,13,        12,22,24             212:1,16,17,
  242:6 251:21         21,22 36:4           133:1,3,8            19 213:5,7,8,
  267:15 273:14        41:14,25             134:1,15,17,         18,23,24
  322:17               42:7,9 45:8          18 135:4,19,         214:7,15,21
 way 10:20             46:2,10,17           25 136:6,7,          215:15,16
  30:7 33:25           47:3,9,12,15         17,19 137:18,        217:24 219:2
  34:11 46:3           48:11 49:23          20 138:15,23         220:13,20
  68:9,16 73:8         50:18,19             139:4 140:21,        222:22 226:17
  80:15 81:19          51:6,25 52:9,        22,23 141:13         227:4 231:7,
  82:14 83:14          10 55:6,7,12,        147:10,13            13 232:5,23
  90:23 96:9           15,21,22             149:24 150:24        234:4,23
  119:2 121:20         56:25 57:25          151:12 152:1,        236:16
  124:22 127:4         59:10 60:15,         12,20 153:21,        238:14,18
  136:19 142:10        17 63:7 64:6         22,24 154:13         239:4 240:12
  157:9 169:3,         65:10 70:6,          155:6,8,9            241:12 242:19
  20 170:11            21,25 71:2,11        160:23 161:5,        245:23,24
  171:10 175:22        74:4,5,8,17,         6,16,18,24           246:1,24
  176:5 184:10         18 75:5,9,14         162:1,2,3            247:8,24
  185:11               77:6,7 78:1          163:8 164:2,         249:17 252:1
  186:10,11            80:8,13,15,20        15,18,22             253:7 257:2,
  190:18 191:23        81:2,15 82:7,        165:2,6,7,8,         4,6,19 258:22
  200:2,8 206:9        20,21 85:2,5,        16 166:8,9,23        262:25 264:7



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 191 of
                                 March200
                                        20, 2019                               ·107
  265:2 266:23         148:9,11,17,        190:15 205:3         296:15 298:14
  269:3 270:2,         19 149:8            216:10 238:18        307:5,8,9,11
  4,7,8 271:18         155:18 166:2,       241:17 244:20        313:8 318:24
  272:25 273:1         7,10 168:15,        263:15 271:18        321:25 324:7
  274:2,5              23,25 169:7,        316:9 327:11        weren't 283:3
  275:20,23            23 170:1,9         well-run             Wework 47:7,
  276:25 277:1,        177:22,23           203:7                14 48:3,5,11
  6,9 279:5,11,        178:1 179:4        went 10:16,19        Wework's
  17,20 280:21,        180:4,8             11:4 23:19           47:11
  23,24 281:2          184:11 185:4,       28:13 100:4         what 6:18,21,
  282:8,11,22          14 186:17           216:11 236:17        23 9:22,25
  283:2,3,11,          210:14 222:23       250:17 275:23        10:10 11:12,
  12,13,20             235:17 246:12       282:8,22             22 12:4,17
  284:6 287:22         247:25 248:3,       283:3 307:15         13:13,20 14:1
  289:9,15             5 255:4 258:7       315:2 321:1          15:5 16:6,25
  291:15,23            272:11 281:21       324:4                18:4,15,16,
  296:15 299:17        282:5,9,17,25      were 8:9 9:7          17,19,25
  302:15 306:10        283:4,10            10:17 13:6           19:8,22 20:1,
  307:21 310:4,        291:4 292:3,7       14:12,14             3,6,7,10,11
  10 311:10            302:13 313:9        20:1,20              22:6,13,17,20
  312:23,25           websites             21:14,19,21          23:1,5,6
  313:4,8              90:19               23:14,20             24:20 25:8
  314:11 316:5        Wednesday            24:14 37:9           27:8,18,19
  320:14 321:1,        97:13               41:25 48:17          28:21 29:11,
  6 322:19            week 29:15           64:11 74:3           19,22 30:4
  324:18,20,22         97:13,14            85:7 87:8            31:7,22 32:15
  325:21,22            164:16 205:7,       98:7,17              33:7 34:8,16
  326:3,4,11           19,25 206:1         114:14 119:25        36:4,10,13,20
 we're 134:16          208:2 268:7         123:6 135:21         38:4,5,13
  135:9 195:19        weeks 11:15          139:9,13,14,         39:24 40:25
  321:7                51:21 62:1          24 140:10,22         41:14,22,25
 web 153:5             107:11,13           141:4,5              42:7,13,16,25
 website 13:17         165:3 168:21,       142:3,7 148:2        43:22,25
  14:9 30:5,12,        22 263:17           156:13,18            45:6,14 47:5
  25 32:13            welcome 50:25        157:23 185:2,        48:6,12,24
  36:12,15             202:9 238:8         9 187:3              49:3,5,22,24
  39:19 40:9,         welcomed             192:17 200:23        50:4,12,16
  14,18 41:7,8         226:10              209:25               51:5,6,22
  44:19 52:2          welcomes             212:17,18            52:10,13,15
  57:5 73:5,18         159:22              214:17 217:1,        57:11,19
  78:3 87:25                               4,6 221:1            58:3,21,23
  88:16 90:17         welcoming            240:8 258:24
                       83:14 307:3                              59:2,3,13,20
  91:9 93:24                               260:24               61:4 63:12
  102:5,11,23         well 35:19           267:16,17,19         64:15 66:3,
  104:2 105:2          41:5 54:5           274:23 278:19        14,21 67:8,
  106:5 116:17         56:7 60:6           279:2,8              10,25 69:5,
  117:16 120:2         94:2 151:14         282:15 283:17        10,13 70:20,
  127:18 129:4         154:25 163:8        287:3,9              23 71:1,19,21
  130:9 141:5          167:17 185:7        288:10,22            73:3,10,16


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 192 of
                                 March200
                                        20, 2019                               ·108
   74:7 75:11           165:2,16,25        262:12 264:3,         36:1 44:2
   76:12,16,22,         168:8 169:13       5,7,15 267:25         48:6 49:17
   25 77:3,17           171:20 172:9       268:15,18,24          55:14 56:23
   79:15 80:17          174:24 175:24      269:8 271:20          57:21 59:1
   81:2,10,12           181:19 182:1,      272:15,25             60:6,10,17,
   82:7,13 83:11        18 183:20          273:2,5,10,           19,20 61:1,20
   85:16,21 86:4        184:24 185:21      13,20 275:23          62:4 63:12,22
   87:24 88:9,15        186:3 187:7,       276:7 277:11,         65:21 69:5
   89:13 90:9,21        25 188:17          24 279:15             70:18,23,24
   93:2,6,24            189:4,5,25         281:2,14              73:21 79:4,
   94:5 95:22           191:7,11           283:23 284:22         12,22 80:4,6,
   96:16,17             193:7 194:2,       285:13 287:7          17,24 83:17
   98:1,12,17           22 195:4           288:2 289:9,          86:4,19 87:6,
   99:20,22             199:23 201:19      16,17 291:15          9,18 88:15,22
   100:1 101:20         203:9 204:19       292:11 296:8,         89:7,13 90:24
   102:15 103:16        205:18,23          12,25 297:6,          92:24 93:19
   104:14,24            207:12 209:12      10 298:19             97:1 99:14
   106:11 107:4,        212:3,10,19        300:4 301:11          100:24
   17,18,22             213:5,18,21        304:14,17,21          101:11,13
   108:7 110:15         214:21 215:6,      306:14 308:18         104:1,2,9
   111:10,15            8 217:7,24         309:7,11,13           107:10
   113:6,17,18          218:2,23           310:16 311:3,         113:10,14
   114:25 117:21        219:2,20,24        22 316:9              115:15,21
   118:8 119:17,        221:8,9            317:17 318:16         120:3,19
   19 121:4,20          222:2,5,9,18       321:7,19              121:9 130:8
   122:10,14,18         223:3,7,14         323:22 324:25         132:7 135:17
   124:9 128:9          224:13,14          327:21                138:10 139:9
   130:23,24,25         225:21            what's 43:3,           147:5 148:5,
   132:7,8              226:13,17,21,      12                    19 149:19
   133:6,8              25 227:4          whatever 34:1          152:3,11
   135:14,21            228:5 229:1        74:13 87:19           155:5 156:25
   137:11 138:5,        232:8 233:10,      92:19 104:6           157:25 159:6
   13 139:2             12 234:10,25       125:23 129:15         163:17 164:11
   140:18               235:1,8,25         134:3 169:25          168:19 169:5,
   141:19,24            236:12 237:15      210:25 229:11         17 170:14
   142:6,19,20,         238:14,20          237:22 241:11         171:12 172:19
   23 143:18            239:1,2,10         253:3 256:16          174:5,8
   145:9 147:21         240:24 241:8,      268:11 269:6          177:25 186:3,
   148:7 150:5,         22 242:8,19        285:18 302:23         9 188:21
   8,17,18,19           243:21 244:9       313:4                 191:6 194:7,
   151:12 153:8,        245:23 246:4      when 10:23             17,24 195:21
   16,18,20             248:10             11:1,2,6              196:3 197:25
   154:7,13             249:17,24          12:12,20              198:5 202:11
   155:6 156:2,         250:21,24          14:11,25              203:5,11
   4,25 158:2           251:7 252:14       15:5,19 28:5,         204:5,13,14,
   159:12 160:6,        253:17,19          7 29:7 31:24          15 208:15,17
   9 161:19             254:15 255:21      32:2,11,15,22         211:17 215:8,
   163:8,15             257:25 258:10      33:11,23              10 216:10
   164:2,3,19,25        259:12,13,16       34:20 35:7            217:24 219:2



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 193 of
                                 March200
                                        20, 2019                               ·109
  221:23 223:4         145:17,21           240:7 258:23         278:7 280:6
  224:13 225:11        146:2,4,12          260:23 279:1,        283:13 286:25
  226:5,21             147:10,19,23        7 283:16             290:18 297:22
  227:7 231:8          152:18,23           288:21 298:13        311:4 314:19
  236:4 240:18,        153:2,4,24         wherever              324:20
  24 241:21            154:6 155:18,       241:12 252:4        which 6:25
  246:4 247:11         22 159:8,23        whether               13:10 20:20
  253:16 255:12        160:23 161:6,       14:22,23             24:13 26:16
  267:17 272:1         19,20 165:3         17:17 23:16          29:23 41:9
  274:1,23             171:13 173:12       48:5 50:4            58:4 59:11
  275:6 278:22         175:11 179:20       53:2 54:21           64:10 70:9
  279:15 286:11        182:3 185:16,       55:1 74:5            82:8 83:2
  288:2 289:12,        19 191:13           78:7 83:1,5,         85:6 109:12
  19 292:1             193:8 194:4         21 84:23             112:1,3 113:5
  295:8,19             195:5,14            89:17 90:25          119:25 120:3
  301:6 302:17         196:6,10,14,        94:14,21             122:22 123:6
  303:15,25            21,23 205:19        99:14 102:22         128:8 139:23
  304:10 306:1,        206:7 210:1         105:1,8              140:10
  16 307:4,14          211:3 212:9         106:2,4              143:11,25
  310:22 311:19        213:25 220:1        109:19 111:5         163:9 175:3
  312:25 317:16        228:21 241:24       117:15 118:15        179:4 187:3,
  319:16,25            246:12 247:19       122:25 127:8         19 192:17
  322:7                250:5,8 255:6       131:20,22,25         204:9 214:5,
 where 9:20            265:21,22           132:2 136:25         17 216:18
  26:5,7 30:15         266:23 269:10       142:2,11             220:12 229:20
  31:25 36:12,         271:4,23            144:18               239:13 240:7
  22 39:13 46:7        274:2,24            145:18,23            250:13 258:24
  47:21 48:7           276:4,22            147:21 150:10        260:24 275:23
  49:19 55:25          285:20              151:24 155:21        277:16 279:2,
  61:23 63:16,         292:14,22           157:11 158:1,        8 283:17
  20 64:15,16,         293:2 303:17        8 176:3,20           284:6,9
  24 65:8,15           304:7 305:4,        178:13               288:22 294:13
  66:16 67:22          22 307:8            191:21,22            298:14 308:8
  71:5 72:7            313:1,2             192:12 194:12        317:22 320:15
  73:20 75:12,         315:13,22           199:23 209:23       while 7:3
  21 77:24             320:16,21,25        212:1 216:1          8:8,15 10:17
  83:13 87:9           322:15              219:6 225:23         12:22 16:10
  92:18 97:19          323:14,22,24        226:14 235:23        31:6,13 94:16
  112:19 120:23        325:14 326:9        236:2 237:19         138:20 165:23
  121:16 125:21       whereby              239:5 246:9,         266:9,11
  126:1 127:13         287:10 288:4        12,25 247:10,       white 200:9
  129:1,4,16           307:22              14 253:5            who 14:18
  131:23 132:1,       whereupon            255:2,11,18,         17:13,16 21:7
  25 133:8             20:19 24:13         20 256:5,18,         25:17,23
  135:19,25            64:9 119:24         20 257:5             26:21,22
  137:14 138:4         123:5 124:6,        259:6 261:6          28:18 29:1,5,
  141:3,4              19 132:14           262:17 268:5         7 30:5 39:3
  142:3,6 143:1        140:9 187:2         270:2 274:7,         40:5 43:6,14,
  144:15               192:16 214:16       20 276:3,23          17 44:6,11,14


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 194 of
                                 March200
                                        20, 2019                               ·110
  45:16 47:2          whose 103:21         125:10,13           wish 134:4
  50:3,14 52:22        300:7               127:25 133:3,        209:3
  54:21 55:6          why 9:11             24 134:13,23        wishes 7:12
  59:25 60:1,19        19:10,13            135:14 138:23       with 7:17,21
  70:3 71:5,9,         35:5,6,9            139:4 144:21         8:11 10:8
  13,21 72:2,24        53:13 55:3,20       145:4 146:14         11:14,20
  78:15 81:13,         58:16 86:6          147:8 151:10,        12:6,17
  18 82:16             105:20 107:12       13,14,15,19          13:14,24
  84:23 89:19          126:15,22           159:14 160:7,        14:10 16:22
  91:11 93:8           127:9,17            12 161:22            17:1,6 18:23,
  94:1,15              129:3,5 130:9       164:12,14,17         25 19:3,19
  104:16 108:12        132:12 134:1,       165:20               20:12,24
  117:7,11             15 135:4            170:17,18            21:5,8,11,13,
  128:6 137:4          136:19 146:23       171:15 172:23        22 22:4,9,14,
  140:2 159:17         149:6 152:13,       173:14               16,24 23:3,6,
  168:2 174:16         14,21 153:10        176:11,15            15,17 24:8,
  176:10,14,18,        155:4 168:22        186:9 188:17         15,24 25:5
  23 177:10            177:7,14,17         191:10,16            27:6,8,10
  182:25 183:14        178:17 197:22       199:19 203:4         28:17,23 29:4
  184:14,15            200:16 227:10       204:3,6,9            30:23 32:18,
  194:14,17            240:2,9 242:3       205:24,25            25 38:17,22
  197:1 213:15         249:3 257:3         209:16 215:17        39:7,18 41:6,
  214:10 216:4         258:6,14            219:20 221:2         11 42:17
  219:10,23            270:4,8             224:9 225:25         43:3,19 44:22
  220:8 224:14         279:23 280:12       226:1,4,9            46:24 47:24
  225:6,14             303:2 310:16        230:14 233:6,        52:4 55:17
  236:6 244:16         313:8               7,23 234:6,8         56:3,5 57:7
  245:17 249:1        wiling 112:24        236:22 238:6,        66:3,23 67:17
  254:3 256:2         will 6:6 7:8,        7 245:20             70:25 73:13
  257:17 260:20        10 8:8 9:12         246:1 251:8          74:4 76:24,25
  263:23 266:19        16:10,14            252:25 257:19        77:4 78:14
  277:21               18:13,23            261:2,3              80:6,15
  286:21,24,25         19:17 20:14         262:9,23             82:21,22
  299:14 300:7,        24:5 28:4           267:3,13             89:19 90:15
  11 303:23            35:20 37:17         268:23 269:3         92:5,20 97:3,
  304:4 315:24         41:15 59:15         272:4 278:2,         5,6 101:24
  319:5,11,25          65:10 66:4          5,6 280:8            102:25 104:4
 whole 6:7             72:25 74:20         286:6 292:11,        106:23
  36:4 61:15,16        75:21 77:6,7        22 294:16            107:19,20
  179:12,18            80:14 83:25         298:7 301:18         108:13 111:6
  190:16               84:12 87:17,        305:11 306:20        112:21
  197:14,20            21 88:11,19,        312:8 320:9,         114:18,23
  232:6 281:11,        24 91:24            10,20                115:12 116:4
  12                   95:16 99:7         willing 133:1         117:14,21
 wholly-owned          100:15 105:15       324:21               118:19 120:7,
  69:19                106:1,18           window 206:25         11 121:5,15,
 whom 80:6             108:19              306:6                18,19,21,24,
  121:15 139:19        112:24,25          Winwood               25 122:2,3
  319:2                113:2 123:8         111:24               123:1,12,13,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 195 of
                                 March200
                                        20, 2019                               ·111
   15,16 124:13,        231:1,3           within 24:23           157:15,24
   14,16,17             233:21 234:20      83:3 95:17            160:22 161:5
   125:16 126:1         235:5 238:1        137:6 150:6           162:8 164:6
   127:20               239:13,14,20,      161:25 162:23         171:23 174:2
   129:16,25            23 240:21          196:21 206:1          178:25 180:25
   130:16 132:19        241:1,2            209:19 219:23         181:12 182:19
   133:13 134:6,        242:4,5,14         231:6 269:4           190:12,23
   7 135:17,18,         243:21 244:1,      294:18                194:23 195:10
   22 136:2,20          19,21,23          without 15:14          197:9 206:13
   138:11,16            245:23 247:22      30:20 36:4            207:16 210:22
   139:6,19,24          249:10 251:25      84:7 108:12           213:5 217:16
   140:3,21,22,         252:1 253:8,       131:16 151:4          219:19 220:5,
   24 143:6             24 254:5           152:16 203:3          17 222:21
   144:1,17             255:13 257:2,      208:4 223:24          223:19 225:25
   147:10,12            7 259:4            226:16 229:21         233:16 235:5
   149:17 150:11        264:1,16           230:16 231:3          238:6,23
   151:11,13,15,        265:16,17          246:15 254:15         240:11,18
   25 152:6,9           268:4,7,18,23      257:2 262:9,          244:5,8 253:7
   153:18,19,24         269:5 270:3,       17 263:3              254:12,18
   154:13 155:23        12 273:11,16,      267:4 270:8,          255:15,25
   156:7,19             17,23 274:23       25 274:6              256:8,22
   157:11,12,20,        275:17,24          294:3 299:14          257:25
   21 158:3,9           277:6,7,8,13,      324:16                258:10,18
   159:4 160:3,         24,25 278:16      witness 6:8            259:1 260:17
   19,24 161:7,         279:12,24          8:12,16,22            262:21 263:25
   9,23 162:5,          280:4,9,12,        9:12 17:9             266:4 270:14,
   10,20 164:24         13,24 282:20       20:5 22:22            25 271:12
   165:24 167:7         283:13,23,24       23:8 24:1,18          275:19 280:16
   168:5 169:14         285:16,18          37:23 38:8            281:18 283:20
   170:4 171:14         286:6,23           46:9,17 51:16         285:23 286:19
   172:11,15            287:8 288:1        63:6 68:11            287:17 289:7
   173:2,10,20          290:19 291:5,      71:9,25 76:3          290:6,13,22
   174:4 175:12         9,11 292:2         98:23 99:12,          291:8 295:3,
   178:3,7              293:25 294:6       17 109:9              14,24 296:4,
   182:22 183:18        296:16,22,23       117:24 118:12         10,15 297:12,
   184:13,14,16         298:10,11          119:13 120:15         18,24 298:8
   188:3,23             299:15,18          121:8 122:20          299:3,10,17
   189:16 195:25        300:4 301:10,      123:10,18,20,         301:13 302:1,
   197:16 198:2         14,20 302:24       25 125:19             8 303:14
   200:3 201:7          308:3 310:7        126:24 127:12         304:24 305:4,
   202:16 203:7         311:18 312:1,      129:10 130:15         13 306:9
   205:11 208:7,        7,21 313:2         131:16 132:6,         308:21 310:10
   18,23,25             314:11 315:12      17 134:9,25           312:16 313:19
   209:10 211:4,        320:8,22           136:16,25             316:20 317:6
   8 212:20             322:4,24           137:18 138:10         318:5,20
   213:18,22,23,        323:1 324:2,       146:21,25             320:2 321:4,
   24 214:7             22 326:5,7,        147:8 148:1,          13 322:10
   224:25 226:7         10,18,19           16 149:4,15           323:18 325:16
   229:25 230:13                           153:14 154:17         326:12,18,25



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 196 of
                                 March200
                                        20, 2019                               ·112
  327:8,16              33:15,16           14 196:1,8,20       write 87:15
 witness'               36:14 38:9,        197:1,13             88:16 104:4
  221:3                 10,13,14,25        198:4,5              113:6 127:14
 witnesses              39:1,13 40:5       200:11 201:20        233:7
  8:10                  41:6 43:6,14,      202:21 204:2        writing
 won't 153:7            15 44:3,6,21,      206:3 211:15         104:10 112:12
  233:3 241:5           24 45:16 47:2      212:21 213:15        254:1
  244:13 261:24         49:19 50:3,14      214:10 217:5,       written
  279:23 305:13         52:1,22 53:4       25 218:4             103:17
 word 109:2             54:21 62:8,11      219:10,23            154:15,19
  147:19 232:10         64:16,22           220:8,12             167:1,16
  253:16 289:20         68:2,3 70:3        222:4,5              184:4 216:19
  290:3 300:5           71:5,7,8,9,        225:14 227:10        253:13 277:23
                        16,17,19,21        228:7 230:12         296:16
 wording 271:5          72:12,24           231:19 233:5
 words 123:18                                                  wrong 106:24
                        74:12,13,14,       234:7 236:6          149:12 151:11
  151:1 327:22          16,22 77:5         244:16
 work 6:21                                                      257:14 259:6,
                        84:17 91:11        245:17,21            17,19 269:3
  10:10 21:9            93:8 94:1          246:7,12,13
  23:3 27:2                                                     295:7 300:4
                        97:2,5 99:15       247:24
  57:21 74:4            101:20 102:10      248:13,19
  82:12 121:12          104:5,15           249:1 252:2,                 X
  123:15 124:16         109:17 113:19      3,17 254:3
  158:2 305:18          117:11,16          256:2 257:17        XYZ   212:15
 worked 10:12           118:12,19          260:20 261:18
  17:1,5 48:2           119:1,19           268:3,20                     Y
  114:23 273:16         120:2,16           270:12,14,16
 working 15:7           127:18 128:6,      276:22 277:2,       yeah 45:12
  23:9 46:10            14 131:17          13,21 280:5,         46:21 58:3
  136:20 138:10         137:1,4,6          21,22 281:19,        215:2 249:22
  173:2 181:13          147:5,12,24        25 286:11,21,        252:6
  276:13                148:7,11           25 290:6,7          year 9:22,25
 works 89:4             149:9 150:8,       291:8 292:6          203:5 207:7
  112:8 133:4           11 158:24          296:16,19            208:5 211:20
  156:1 162:12          159:17             297:6,10,15,         318:5
  274:13,14             161:12,16,18,      18,21,22            years 10:12,
  285:17 323:23         23,24 162:1,3      299:17 302:9,        14,19 31:3,18
 workshop               163:6 164:23,      15 305:22            59:4 114:12
  250:4 253:1           25 168:2           312:19,23            156:3 211:19
 workshops              171:24 174:16      313:6,9 316:9        214:2 226:17
  143:5 145:13          176:23,25          317:23 323:24        252:15 296:21
  239:21 253:9          177:10 178:3,      327:12,17,21         303:22
  288:1                 21,25 179:3,      wouldn't              304:16,18
 world 89:14            9,11,13,24         58:16 62:12          317:2
                        182:25 183:14      74:20 289:22        yell 135:2
 worth 38:2
                        187:7,13,23,       304:6
 would 8:13             24 188:1,18,                           yelling
  9:8 12:1                                wrist 33:24           135:3,6,7,11
                        19,21 194:12,      42:3
  14:14,18,22           14,17 195:6,                           yes 6:8 8:7
  29:3 31:22,25                                                 9:19 10:7


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 197 of
                                 March200
                                        20, 2019                               ·113
   11:11,19             110:14 112:15       22,24 193:10,       264:14 265:1,
   13:1,5,9 14:7        113:22 114:9,       13,16,18,20,        4,9,12,15
   15:16,21,24          16,21 115:7,        22 195:3            266:11 267:7,
   16:2,16,20,24        11,14,17,20,        196:4,24            11 269:2,11
   17:5,9 19:12,        24 116:1,4,19       198:9,16,19         272:16 273:9,
   15,21 21:1           117:19 120:6,       199:19,22           22,23 275:12,
   25:4 26:20           9 121:3,19          201:4,6             15 276:12
   27:3,7,16,25         123:22 124:2        202:12              277:9,15,18
   28:22,25             126:11,18,21        203:17,19           279:14 282:3,
   29:2,6,10            127:17              204:12 207:24       6,19,23
   30:3,14 31:1         128:15,19           208:13,16           283:1,5,7
   34:10 35:1,17        129:2 131:7         210:8,10,16         284:5,8,10,16
   36:8,18 37:2,        133:3 134:9,        211:10 212:5,       285:3,8,15
   15,19 38:3           17 139:10           23 214:13           291:25 292:5,
   40:12 41:10,         140:8 142:14,       215:5,21            8,10,13
   13,21,24             18,22 143:8,        216:17 217:21       293:6,21
   42:1,15 44:1,        10,14,17,19,        218:12,24           294:15,21
   20 45:1,4            22 144:6,9,         219:13 220:17       296:10 297:24
   47:8,23 51:13        11,13,15            221:14 222:17       298:7,20,23
   52:3,12              145:1,3,7,20,       225:5,17,19         299:23
   56:14,20,23          25 146:6,15         227:1,13,17,        300:14,17
   57:6,18 58:8,        148:13 149:21       24 228:10           301:2 302:17
   11,20 59:14          152:1 154:8         229:13,15           305:5 306:25
   60:12 61:3,          156:14,17,24        230:4,6,9           307:2,12,16,
   19,22 62:10          157:5,8             231:20,23           18 308:1,6,
   64:3,5,8,14          158:15,18,21        232:9,14            11,17 309:6,
   65:19 67:18,         162:18 163:14       233:2 234:5,        22,25 314:17,
   20 68:18             165:12,15           15,22 235:6,9       21 317:20,24
   69:4,18              166:19 167:2,       236:19 237:21       318:15 319:15
   70:14,16             20 169:12           238:13,17           322:23 325:13
   72:14 73:6,9,        171:2,8             239:7 240:2         326:12,18
   12,15 74:25          173:17,19,22        241:9 242:3         327:1,9
   76:21 77:10,         174:10,20           243:7,9,12,        yes-or-no
   16 78:4,6,21         175:10,13           16,20,23            17:10,14
   79:11,14,17          176:9,17            246:14,23           23:22,23 24:3
   80:13 81:17          177:2,4,23          247:6,9             65:5 319:8
   82:2 83:10,21        178:5,16            248:1,4,6,9,       yesterday
   84:10,22 87:2        179:5,8             16,21 249:7,        11:15,16
   88:5,7,15            180:13,15,20        16,23 250:10,       42:2,7
   90:22 91:8           181:25 182:11       12,20 251:15        263:11,14,15,
   92:15 93:5           183:4 184:3,8       252:20,23           16
   94:9 95:2            185:15 186:2,       253:25 255:7       yet 51:4
   96:12,15,19,         5,14,19,21          256:15,17           220:20
   23 99:25             187:9,11,18         257:9,12           York 91:5,7
   102:6,12,14          188:6,10,12,        258:4 259:12,       165:3 302:4,5
   103:6,10,12,         14 189:7,10,        17,22 260:4,
   22 107:3,9           12 190:15,23        7,11 261:5         you 6:5,6,15,
                                                                25 7:3,6,7,9,
   108:6,8,16           191:2,5,9           262:11,15
   109:8,25             192:2,5,15,         263:7,12,17         11,16,17,21
                                                                8:5,8,10,15,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 198 of
                                 March200
                                        20, 2019                               ·114
   16,25 9:1,7,         10,17,18,19,        20,22,23,24,         13,14,18,25
   10,14,18,22,         21 48:2,6,7,        25 92:1,5,7,         128:9,11,16,
   25 10:2,3,6,         13,17,22,24         18,24 93:19,         25 129:1,13,
   8,10,16,17,          49:3,6,10,11,       20,21,22,23,         15,16,24,25
   21,23 11:1,4,        13,17,19            24 94:3,5,8,         130:5,19,20,
   6,9,12,16,18,        50:6,8,10,16,       14,18,21             23 131:12,14,
   20,25 12:14,         25 51:6,10,         95:10,14,15          17,20,22,25
   17,24 13:2,6,        11,14,15,18,        96:1,5,10            133:6,10,12,
   16,18,21             22 52:1,4,10        97:5,6,8,10          17,20,23
   14:8,12,16           53:8,10,11,         98:1,7,10,12,        134:6,8,13,22
   15:2,5,25            13,17,18,21,        16,18,25             135:2,9,14,
   16:6,8,9,10,         22,24 54:3,5,       99:2,14              21,25 136:2,
   19,21,25             8,12,14 55:1,       100:8,11,15,         8,9 138:15,
   17:4,7,25            11,14 56:18         16,24,25             17,18,22
   18:4,25 19:4,        57:4,11,14,17       101:1,7              139:13,16,23
   9,10,19,22,23        58:6,16 59:1,       102:1,4,8,10,        140:1,2,4,5,
   20:1,3,4,12,         2,9,11,12,13,       15,20,22             15,16,17,18,
   24,25 21:3,4,        15,20 61:1,8,       103:3,5,13           20,25 141:3,
   7,13,17,21,25        20 63:12,22         104:1,2,4,23         24 142:6,11,
   22:6,10,13,          64:7,24 65:7,       105:1,8,11,          15,19,20
   14,17 23:5,          14,21,23            17,18,21             143:25
   13,17,22,23          66:5,7,16,18,       106:2,4,9,11,        144:22,23,24
   24:5,7,8,15,         21,25 67:4,         14,21,22,23          145:3 146:4,
   22,24 25:3,5,        21,22,25            107:4,8,10,          5,7,13,14
   12 26:1,7,16,        68:6,9,16           12,19,20,22          147:5,16,20,
   22 27:6,12,          69:5,6,7,8,         108:3,5,7,8,         22 148:2,8,11
   14,18,23             11,25 70:8,9,       10,11,15             149:19 150:8
   28:5,9,16,17,        23,24 71:3,9        109:6,11             151:3,7,10,
   21,23 29:4           73:3,10,17,         110:7,17             13,14,20,23
   30:20,21             18,20 74:8,9,       111:5,10,22          152:4,17,18
   31:7,22 32:5,        10,13,14,16,        112:7,13,17,         153:9,22
   9,15,21,22           17,18,23            18,20 113:3,         154:7,22,24
   33:12 34:8,          75:11,12            4,5,6,11,14          155:1,20
   22,23,24             76:10 77:4,6,       114:7,10,15,         156:9,13,18,
   35:13,15,16,         9,24 78:7,12        20,22,25             25 157:10,16,
   20,23 36:5,7,        79:4,7,20           115:6,15,16,         22,23 158:6,7
   9,21,22,24           80:1,6,10,17,       18,21 116:11,        159:6,7,8,23
   37:9,14,18           24 81:2,7,12,       25 117:3,5,          160:2,3,4,10,
   38:13,17             22,25 82:7,9,       16,18 118:15,        11,12,13
   39:24 40:2,          14,15,21            19,25 119:3,         161:21 162:21
   17,25 41:6,          83:7,8,25           4,5,6,16,17          163:8,10,13
   14,19 42:2,5,        84:6,7,8            120:2,19,23          164:23
   13,16,24             85:5,6,7,21         121:2,5,15,          165:10,16,21
   43:3,11,18,          86:1,4,20           22,24 122:3,         166:14 167:1,
   22,25 44:10,         87:3 88:1,20        10,24 123:20,        3 168:5,8,14,
   11,21,24             89:6,8,13,16,       25 124:9             17,19,22
   45:6,11 46:1,        25 90:3,11,         125:21,23            169:25
   13,19,20,22,         13,14,21,23         126:10,16,17         170:11,12,13,
   23,25 47:5,          91:2,6,18,19,       127:8,9,11,          14,16,18,20



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 199 of
                                 March200
                                        20, 2019                               ·115
   171:10,17            16,17,18,19,        253:15,22           24 292:1,3,6,
   173:18 174:24        20,22 216:1,        254:22 255:1,       11,16,22,25
   175:14,18,23         6,10,13,15,23       6,11,18,21          293:7,15,17,
   176:4,8,16,          217:1,8,9,20,       256:4,13,18,        20,22,25
   20,25 177:7,         25 218:2,3,4,       22 257:3,8,25       294:1,5,9,12,
   14,17,18,21,         6,7,8,11,13,        258:2,10,14,        13,20,22
   25 178:3,6,9,        14,15,16,20,        15 259:2,3,4,       295:2,11,16,
   13,17 179:3,         21,23,25            5,6,9,11,14,        21 296:1,6,8
   13,24 180:3,6        219:2,7             15,18,20,22,        298:17,19,21
   181:2,15,19,         220:1,11,13,        23,25 260:1,        299:13 301:6
   23 182:18            14,17,19            5,8 261:2,22,       303:4,5,8,9,
   183:17,18,19,        221:1,2,23,         24 262:6,7,9,       19,23,25
   20,24 184:12,        24,25 222:16        13,14,16,17,        304:4,12,21
   20,24 185:2,         223:1,9,11          23 263:2,6,         305:10,15,16,
   9,11,16,19,          224:8,9,12,         15,21,23,24         17,18 306:1,
   20,21 186:1,         13,16,18,19         264:4,7,13,25       3,18,20,24
   3,4,9 187:7,         225:11,25           265:19,21,25        307:1,4,8,9,
   18,19,20,23,         226:1,3,4,5,        266:7,13,16,        11,14 308:8,
   24,25 188:1,         6,9,14,21           19 267:8,10,        9,16,18
   5,6,11,15,17,        227:7,14,18         16,17,19,20,        309:2,4,5,7,
   18,19,21             228:2,5,6,7,        24,25 268:1,        23,25 310:1,
   189:2,4,5,19         8,11 229:1,         13,24 269:8,        13 311:6,7,22
   190:15               20,22 230:12,       9,10,16,18,22       312:1,17,18,
   191:10,16,18,        20,21,23,24,        271:6,19,21,        19,22 313:1,
   19,21,22,23,         25 233:20,21        22,23 272:4,        2,6,16 314:6,
   24 192:4             235:16,23           10,17,23            15 315:5,8,
   193:11,14,15,        236:3,15,16,        273:2,3,5,8,        11,16,21
   17,19,21             21 237:4,15,        12,15,20,24         316:1,2,9,15,
   194:7,11,17,         18,21 238:16,       274:1,4,7,11,       24 317:1,8,
   20,22 195:2,         20 239:1,2,10       14,20,21,23         10,11,12,16,
   6,10 196:1,5,        240:13,24           275:2,3,8,24        21,22,25
   10,14,20             241:3,5,8,10,       276:3,7,13,         318:13,16
   197:20,25            11,17,23,24         15,20 277:8,        319:2,5,6,10,
   198:5,10,12,         242:2,8,19,         11,13,19,23         11,13,19,23,
   13,17 199:2,         23,25 243:3,        278:2,5,6,7,        24,25 320:22
   3,4,6,11,15,         8,13,14,17,         17,19,23,24         321:8 322:3,
   20 200:5,7,11        21,24 244:11,       279:15,16           7,20 323:5,
   201:16,20,22,        14,24 245:1,        280:2,17,19         12,14,18,22,
   23 202:8,15,         4,7,10,20,22,       281:6,10,12         24 324:5,9
   16,21,22,23          24 246:1,4,5,       282:9,14,15,        325:12,16
   206:1 207:12,        8,17,18,19,         25 283:23           326:10,16,21
   13,25 208:8,         21,25 247:4,        284:4,15            327:12,20,21
   9,11,22,24           10,16,21            285:10,11,12,      you're 101:1
   209:1,2,3,15,        248:2,22            13 286:6,18         135:7 251:17
   16,18,19,25          249:3,22            287:3,7,9,13,       313:15
   210:1 212:9,         250:19,21,24        22 288:2,4,9,      your 6:15,18,
   10,14,20,21          251:2,4,8,11,       10,13 289:9,        21,23 7:1,12,
   214:3,5,21,22        17 252:2,3,         13,16,22            23 9:7 10:10,
   215:4,8,10,          17,20,22,25         291:3,13,19,        23 11:1,12,22


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Jordi
Case 1:19-cv-20045-RNS Document 44-2     Mallol
                                     Entered on FLSD Docket 03/26/2019 Page 200 of
                                 March200
                                        20, 2019                               ·116
   12:2,4,23            190:20 193:8       327:3
   13:2,20,23           195:11,24         yourself
   15:2,14,17,          199:6,19           135:10 181:3
   19,22 19:1,20        208:13 212:21      195:13,25
   20:5,13,24           215:13             197:16
   21:5,8,12,13,        218:20,25
   25 22:14,15          219:15 221:9
   23:17 24:7,15        228:3 230:21,              Z
   25:5,15 26:12        25 235:17
                                          zip 128:20
   27:8 28:6,9          237:18,21
                                           129:1 192:7
   32:10 33:13          241:5 243:13,
                                           193:21 194:6
   35:21 37:13,         14,17,18,25
                                           196:18 241:13
   18 38:18             245:20 246:20
                                           243:25
   39:20 43:18          247:25 249:8,
                                           274:12,18
   47:10 49:1,5         9,13,18
                                           275:21 276:9,
   50:13 51:23          251:2,8,17
                                           16,18,19,20
   54:8 65:25           252:4,20
                                           311:5
   67:23,25 68:6        257:21 258:2,
   72:10 79:9           3,6 260:3         zone 194:6
   82:17 84:7           261:24 263:3,     zoned 276:1
   85:7 86:14           5,11 264:4,22     zoning 238:15
   91:17,24 97:9        265:19 266:8,      250:16 276:23
   100:22 101:1         13 267:3           294:19
   103:9 104:15         269:13 270:21
   108:11 112:9,        271:19,22
   10,17,23             272:24
   113:3,7,12,23        273:12,15,24
   114:7 115:22         275:8 278:19
   116:20,24            281:14 284:25
   117:17,18            285:4,13
   119:3,5,19           287:9 288:10
   121:4 122:7,         289:1,19
   14,18 125:21,        290:10
   22 128:25            292:12,16
   133:23 138:21        294:6 295:16
   144:23,24            303:6 304:14,
   146:12 151:21        17 305:8
   152:8 154:5          306:3,4
   155:1 156:10,        307:5,13,14,
   22 159:6,7           17,19,22
   160:7,10             308:9,13
   168:6 169:1          309:18,25
   170:13,17,18         310:3 311:22
   181:2,7              312:19 313:3
   184:12,13            314:11 316:1,
   185:17               2 317:22
   187:22,24            320:8,13
   188:5,25             322:3 324:10
   189:14,20            325:2 326:15



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
